10/14/2020                                                              Pair Pivot
                                                        Case: 1:20-cv-06677        Foldable Brake
                                                                              Document        #: Clutch Lever Fit
                                                                                                  13 Filed:       For KTM 250-500
                                                                                                              11/10/20      PageSX/SX-F/XC/XC-W/EXC
                                                                                                                                  1 of 398 PageID| eBay
                                                                                                                                                    #:1308
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                     Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                            Search                 Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           CNC Pivot                                      CNC Pivot                                      CNC Pivot                                             CNC Billet Pivot                                   Billet Pivot
                           Foldable Brake…                                Foldable Brake…                                Foldable Brake…                                       Foldable Brake…                                    Foldable Brake…
                           $15.50                                         $17.99                                         $15.50                                                $15.50                                             $16.24
                           Free shipping                                  Free shipping                                  Free shipping                                         Free shipping                                      $17.46
                                                                                                                                                                                                                                  Free shipping




            Check if this part fits your vehicle              Contact the seller



    SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                    Pair Pivot Foldable Brake Clutch Lever Fit For KTM
                                                                                                                                                                                                           Shop with confidence
                                                                                                    250-500 SX/SX-F/XC/XC-W/EXC
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                            Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                              color:     - Select -


                                                                                                                                Buy 1               Buy 2                                                  Seller information
                                                                                                     Bulk savings:                                                                                         powerpart-us (343226          )
                                                                                                                              $18.99/ea           $18.42/ea
                                                                                                                                                                                                           97% Positive feedback

                                                                                                          Quantity:       1
                                                                                                                                                                                                               Save this Seller

                                                                                                                        2 available                                                                        Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                             Price:    US $18.99/ea                                    Buy It Now


                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                         Free shipping                 30-day returns                Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: United States, Europe, Asia, Australia, Mexico
                                                                                                                         See exclusions
                                Have one to sell?         Sell now
                                                                                                           Delivery:            Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                                                                                                                Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                  See details




    Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




     Right Throttle Brake Lever               Pair Universal 360° Rotating            2x Flush LED Turn Signal                  10pcs T10 W5W Wedge                        Fit For TOYOTA Corolla Rav4                   Fit for Ford Transit MK7
     Handle For 50 70 90 110…                 Rearview Mirror For…                    Indicator Light Blinker Fit F…            Light Bulb Socket…                         Hilux 2 Button Remote Key…                    2006-2014 3 Buttons…
     $12.99                                   $17.99                                  $11.99                                    $3.50                                      $2.50                                         $6.60
     Free shipping                            Free shipping                           Free shipping                             + $0.50 shipping                           + $0.99 shipping                              Free shipping
                                                                                                                                Popular




                                                                                                                                                                                                                                                 Report item
https://www.ebay.com/itm/Pair-Pivot-Foldable-Brake-Clutch-Lever-Fit-For-KTM-250-500-SX-SX-F-XC-XC-W-EXC/124376062636                                                                                                                                            1/8
10/14/2020                                                      Pair Pivot
                                                Case: 1:20-cv-06677        Foldable Brake
                                                                      Document        #: Clutch Lever Fit
                                                                                          13 Filed:       For KTM 250-500
                                                                                                      11/10/20      PageSX/SX-F/XC/XC-W/EXC
                                                                                                                          2 of 398 PageID| eBay
                                                                                                                                            #:1309
                                                                                                                                                                           Report item
    Description         Shipping and payments



                                                                                                                                                     eBay item number: 124376062636
      Seller assumes all responsibility for this listing.


         Item specifics
         Condition:       New                                                               Manufacturer Part Number:   Does Not Apply
         Brand:           Unbranded




                      Pair Pivot Foldable Brake Clutch Lever Fit For KTM 250-500 SX/SX-F/XC/XC-W/EXC

             Specification:

                  100% Brand New and High Quality
                  Made of durable aluminum for extreme strength
                  Automatic lever position restoration provides quick recovery from the crash
                  Ultra precision machine cut for super light weight construction, high precision
                  Very smooth movement
                  Hard anodized finish
                  Direct replacement for stock levers
                  Easy Installation, No modification
                  Material: CNC 6061-T6 Aluminum
                  Color: Golden/Black/Blue/Red

             Fitment:
             KTM
             125/144SX/125XCW 16-17
             150SX/XC/XCW 16-17
             200EXC 16
             250EXC/EXC-F (SIX DAYS) 14-17
             250XCF-W/XC-W 14-17
             250SX/SX-F/XC/XC-F 14-17
             300XC/XC-W/EXC(SIX DAYS) 14-17
             350EXC-F(SIX DAYS) 14-17
             350SX-F/XC-F/XCF-W 14-17
             450SX/SX-R/SX-F 14-17
             450XC-F/XCR-W 14-17
             450XC-W/EXC-R/EXC 14-17
             500XC-W/EXC (SIX DAYS) 14-17
             Package Includes:

                  1x Brake Lever
                  1x Clutch Lever

             Note:

                  Installation Instruction NOT Included.
                  Due to light and screen difference, the item's color may be slightly different from the pictures.




                                                                                          Item Show




https://www.ebay.com/itm/Pair-Pivot-Foldable-Brake-Clutch-Lever-Fit-For-KTM-250-500-SX-SX-F-XC-XC-W-EXC/124376062636                                                                     2/8
10/14/2020                                                  Pair Pivot
                                            Case: 1:20-cv-06677        Foldable Brake
                                                                  Document        #: Clutch Lever Fit
                                                                                      13 Filed:       For KTM 250-500
                                                                                                  11/10/20      PageSX/SX-F/XC/XC-W/EXC
                                                                                                                      3 of 398 PageID| eBay
                                                                                                                                        #:1310




https://www.ebay.com/itm/Pair-Pivot-Foldable-Brake-Clutch-Lever-Fit-For-KTM-250-500-SX-SX-F-XC-XC-W-EXC/124376062636                             3/8
10/14/2020                                                  Pair Pivot
                                            Case: 1:20-cv-06677        Foldable Brake
                                                                  Document        #: Clutch Lever Fit
                                                                                      13 Filed:       For KTM 250-500
                                                                                                  11/10/20      PageSX/SX-F/XC/XC-W/EXC
                                                                                                                      4 of 398 PageID| eBay
                                                                                                                                        #:1311




https://www.ebay.com/itm/Pair-Pivot-Foldable-Brake-Clutch-Lever-Fit-For-KTM-250-500-SX-SX-F-XC-XC-W-EXC/124376062636                             4/8
10/14/2020                                                  Pair Pivot
                                            Case: 1:20-cv-06677        Foldable Brake
                                                                  Document        #: Clutch Lever Fit
                                                                                      13 Filed:       For KTM 250-500
                                                                                                  11/10/20      PageSX/SX-F/XC/XC-W/EXC
                                                                                                                      5 of 398 PageID| eBay
                                                                                                                                        #:1312




https://www.ebay.com/itm/Pair-Pivot-Foldable-Brake-Clutch-Lever-Fit-For-KTM-250-500-SX-SX-F-XC-XC-W-EXC/124376062636                             5/8
10/14/2020                                                  Pair Pivot
                                            Case: 1:20-cv-06677        Foldable Brake
                                                                  Document        #: Clutch Lever Fit
                                                                                      13 Filed:       For KTM 250-500
                                                                                                  11/10/20      PageSX/SX-F/XC/XC-W/EXC
                                                                                                                      6 of 398 PageID| eBay
                                                                                                                                        #:1313




https://www.ebay.com/itm/Pair-Pivot-Foldable-Brake-Clutch-Lever-Fit-For-KTM-250-500-SX-SX-F-XC-XC-W-EXC/124376062636                             6/8
10/14/2020                                                     Pair Pivot
                                               Case: 1:20-cv-06677        Foldable Brake
                                                                     Document        #: Clutch Lever Fit
                                                                                         13 Filed:       For KTM 250-500
                                                                                                     11/10/20      PageSX/SX-F/XC/XC-W/EXC
                                                                                                                         7 of 398 PageID| eBay
                                                                                                                                           #:1314




                                                                                                  Shipping

                                  Shipping Method                                    Shipping Destination                                  Shipping Time
                             Economy(without Tracking)     USA,Canada,United Kingdom,Austrilia,France,Germany,Spain,Ireland,Italy,Others 15-30 working days
                         Standard (EMS Express Trackable ) USA,Canada,United Kingdom,Austrilia,France,Germany,Spain,Ireland,Italy,Others 5-7 working days
                          Express (DHL Express Trackable) USA,Canada,United Kingdom,Austrilia,France,Germany,Spain,Ireland,Italy,Others 3-4 working days

             Customs Declaration:

              Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer’s responsibility.
              Please check with your country’s customs office to determine what these additional costs will be prior to bidding/buying.

                  DHL can not reach to few remote areas in your country,if you choose Express and living remote areas.You should pay the additional shipping charge. If your area belongs to remote
                  areas, the parcel can't reach, or you need to pay more freight, our customer service will contact you.
                  If you need to add the tracking number, be sure to contact customer service before making orders，especial for the people comes from the country of Eastern Europe, the Middle East
                  and South American. It needs to pay the extra shipping cost!
                  Order can not be shipping to any P.O boxes. Order can only be shipped to physical addresses.




                                                                                                   Payment

             Payment is needed to receive within 7 days after deal.if not we will close the transaction.
             We only accept PayPal.
             PayPal is the only online payment method we accept. Please make sure you have a valid/confirmed PayPal account prior bidding. And please make sure that your
             PayPal registed address is the same with your eBay registed address.




    Sponsored items based on your recent views 1/4                                                                                                                                  Feedback on our suggestions




     2x New 6LED Motorcycle            For Dirt Enduro Bike LED           Brake Clutch Levers Handle        Universal Wheel Spoke              Clutch Brake Levers Set For   CNC Pivot Brake Clutch
     Mini Turn Signal Light Blink…     Rear Fender Brake Tail Ligh…       Grip Set For KTM RC8 R R…         Wraps Motorcycle Cover…            KTM 390 Duke/RC390 201…       Levers Foldable for KTM 25…
     $4.99                             $10.99                             $30.91                            $7.02                              $21.06                        $16.53
     Free shipping                     Free shipping                      $32.88                            $7.47                              $22.17                        $17.58
     New                               New                                Free shipping                     Free shipping                      Free shipping                 Free shipping
                                                                          New                               New                                New                           Seller 99.6% positive




https://www.ebay.com/itm/Pair-Pivot-Foldable-Brake-Clutch-Lever-Fit-For-KTM-250-500-SX-SX-F-XC-XC-W-EXC/124376062636                                                                                              7/8
10/14/2020                                                              Pair Pivot
                                                        Case: 1:20-cv-06677        Foldable Brake
                                                                              Document        #: Clutch Lever Fit
                                                                                                  13 Filed:       For KTM 250-500
                                                                                                              11/10/20      PageSX/SX-F/XC/XC-W/EXC
                                                                                                                                  8 of 398 PageID| eBay
                                                                                                                                                    #:1315
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                     Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                            Search                 Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           CNC Pivot                                      CNC Pivot                                      CNC Pivot                                             CNC Billet Pivot                                   Billet Pivot
                           Foldable Brake…                                Foldable Brake…                                Foldable Brake…                                       Foldable Brake…                                    Foldable Brake…
                           $15.50                                         $17.99                                         $15.50                                                $15.50                                             $16.24
                           Free shipping                                  Free shipping                                  Free shipping                                         Free shipping                                      $17.46
                                                                                                                                                                                                                                  Free shipping




            Check if this part fits your vehicle              Contact the seller



    SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                    Pair Pivot Foldable Brake Clutch Lever Fit For KTM
                                                                                                                                                                                                           Shop with confidence
                                                                                                    250-500 SX/SX-F/XC/XC-W/EXC
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                            Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                              color:     - Select -


                                                                                                                                Buy 1               Buy 2                                                  Seller information
                                                                                                     Bulk savings:                                                                                         powerpart-us (343226          )
                                                                                                                              $18.99/ea           $18.42/ea
                                                                                                                                                                                                           97% Positive feedback

                                                                                                          Quantity:       1
                                                                                                                                                                                                               Save this Seller

                                                                                                                        2 available                                                                        Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                             Price:    US $18.99/ea                                    Buy It Now


                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                         Free shipping                 30-day returns                Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: United States, Europe, Asia, Australia, Mexico
                                                                                                                         See exclusions
                                Have one to sell?         Sell now
                                                                                                           Delivery:            Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                                                                                                                Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                  See details




    Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




     Right Throttle Brake Lever               Pair Universal 360° Rotating            2x Flush LED Turn Signal                  10pcs T10 W5W Wedge                        Fit For TOYOTA Corolla Rav4                   Fit for Ford Transit MK7
     Handle For 50 70 90 110…                 Rearview Mirror For…                    Indicator Light Blinker Fit F…            Light Bulb Socket…                         Hilux 2 Button Remote Key…                    2006-2014 3 Buttons…
     $12.99                                   $17.99                                  $11.99                                    $3.50                                      $2.50                                         $6.60
     Free shipping                            Free shipping                           Free shipping                             + $0.50 shipping                           + $0.99 shipping                              Free shipping
                                                                                                                                Popular




                                                                                                                                                                                                                                                 Report item
https://www.ebay.com/itm/Pair-Pivot-Foldable-Brake-Clutch-Lever-Fit-For-KTM-250-500-SX-SX-F-XC-XC-W-EXC/124376062636                                                                                                                                            1/3
10/14/2020                                                                 Pair Pivot
                                                           Case: 1:20-cv-06677        Foldable Brake
                                                                                 Document        #: Clutch Lever Fit
                                                                                                     13 Filed:       For KTM 250-500
                                                                                                                 11/10/20      PageSX/SX-F/XC/XC-W/EXC
                                                                                                                                     9 of 398 PageID| eBay
                                                                                                                                                       #:1316
                                                                                                                                                                                                                                                Report item
    Description               Shipping and payments



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: Guangzhou, China
             Shipping to: United States, Europe, Asia, Australia, Mexico
             Excludes: APO/FPO, US Protectorates, Alaska/Hawaii, Central America and Caribbean, Bermuda, Canada, Saint Pierre and Miquelon, Bolivia, Brazil, Chile, Colombia, Ecuador, Falkland Islands
             (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela, Algeria, Angola, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape Verde Islands, Central
             African Republic, Chad, Comoros, Congo, Republic of the, Côte d'Ivoire (Ivory Coast), Djibouti, Egypt, Equatorial Guinea, Eritrea, Ethiopia, Gabon Republic, Gambia, Ghana, Guinea, Guinea-
             Bissau, Kenya, Lesotho, Liberia, Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Mayotte, Morocco, Mozambique, Namibia, Niger, Nigeria, Reunion, Rwanda, Saint Helena, Senegal,
             Seychelles, Sierra Leone, Somalia, South Africa, Swaziland, Tanzania, Togo, Tunisia, Uganda, Western Sahara, Zambia, Zimbabwe, Albania, Andorra, Austria, Bosnia and Herzegovina, Germany,
             Gibraltar, Iceland, Ireland, Liechtenstein, Moldova, Monaco, Montenegro, San Marino, Serbia, Sweden, Switzerland, United Kingdom, Vatican City State, Afghanistan, Azerbaijan Republic,
             Bangladesh, China, Georgia, Kazakhstan, Maldives, Mongolia, Nepal, Turkmenistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Saudi Arabia, Yemen, American Samoa, Cook Islands, Fiji, Guam,
             Kiribati, Marshall Islands, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia,
             Hong Kong, Indonesia, Laos, Macau, Philippines, Taiwan, Vietnam, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling              To                       Service                                                                                  Delivery*

               Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Nov. 4 and Tue. Nov. 24
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




     2x New 6LED Motorcycle                      For Dirt Enduro Bike LED               Brake Clutch Levers Handle               Universal Wheel Spoke                     Clutch Brake Levers Set For               CNC Pivot Brake Clutch
     Mini Turn Signal Light Blink…               Rear Fender Brake Tail Ligh…           Grip Set For KTM RC8 R R…                Wraps Motorcycle Cover…                   KTM 390 Duke/RC390 201…                   Levers Foldable for KTM 25…
     $4.99                                       $10.99                                 $30.91                                   $7.02                                     $21.06                                    $16.53
     Free shipping                               Free shipping                          $32.88                                   $7.47                                     $22.17                                    $17.58
     New                                         New                                    Free shipping                            Free shipping                             Free shipping                             Free shipping
                                                                                        New                                      New                                       New                                       Seller 99.6% positive




    More from this seller 1/2                                                                                                                                                                                                Feedback on our suggestions




https://www.ebay.com/itm/Pair-Pivot-Foldable-Brake-Clutch-Lever-Fit-For-KTM-250-500-SX-SX-F-XC-XC-W-EXC/124376062636                                                                                                                                          2/3
10/14/2020                                       Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                         Page 10 of 398 PageID #:1317
                 Hi! Sign in or register    Daily Deals   Brand Outlet       Help & Contact                                                                Sell   Watchlist      My eBay


                                           Shop by
                                           category              Search for anything                                                      All Categories                         Search                Advanced



                 Home        Community       Feedback forum      Feedback profile



                 Feedback profile


                                           powerpart-us (343226          )                                                                                              Member Quick Links
                                           Positive Feedback (last 12 months): 97%                                                                                      Contact member
                                           Member since: Apr-18-10 in China                                                                                             View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                      View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                             Detailed seller ratings

                                                1 month       6 months           12 months            Average for the last 12 months

                            Positive              1259          7996               20102              Accurate description                                 Reasonable shipping cost
                                                                                                                   (14673)                                             (15408)
                            Neutral                35            190                 323
                                                                                                      Shipping speed                                       Communication
                            Negative               54            380                 602                           (14572)                                             (14797)




                           All received Feedback                                  Received as buyer                        Received as seller                                  Left for others

                 602 Feedback received (viewing 1-25)                                                                                                                          Revised Feedback: 1774


                 Search Feedback received as seller with an item title or ID:                                                                    Rating type:                         Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                              Negative (602)                         12 Months


                   FEEDBACK                                                                                                   FROM                                                 WHEN

                          This take a month and more to come. Will never order again.                                         Buyer: i***p (17 )                                   Past month
                          50pcs Under Eye Gel Pad Patch Lint Free Eyelash Extension Tape Eyelash Pad                          US $3.56                                             Reciprocal feedback




                                                                                                                                                                                                                  Comment?
                          (#402121224703)


                          it doesn't work and destroy my usb key                                                              Buyer: j***3 (105 )                                  Past month
                          USB 3.1 Type-C Male To USB 2.0 Type A OTG Converter Data Adapter (#124280139822)                    US $3.51                                             Reciprocal feedback


                          fraud. they claim to have sent the refund and it is false. nor the article. rats                    Buyer: g***g (528 )                                  Past month
                          CRRJU Men‘s’ Stainless Steel Mesh Band Sport Quartz Analog Casual Cuff Watches                      US $13.09                                            Reciprocal feedback
                          (#402383946068)


                          EXTREMELY DECEPTIVE                                                                                 Buyer: 5***k (1447 )                                 Past month
                          2T USB 3.0 External Mobile Hard Drive 2.5'' HDD Disk Storage Device for Laptop                      US $26.95                                            Reciprocal feedback
                          (#402343760494)


                          Took forever getting here and it's nothing like the picture not at all advertise                    Buyer: a***s (40 )                                   Past month
                          2pcs Silver Metal Mirror Glitter Effect Nail Art Polish Varnish & Base Coat DIY                     US $5.35                                             Reciprocal feedback
                          (#401965150810)


                          Very baggy ... too big ... not as picture .. stuff also seems different.                            Buyer: 1***h (321 )                                  Past month
                          Women Summer Sleeveless Shorts Jumpsuit Playsuit Beach Holiday Rompers Playsuit                     US $13.99                                            Reciprocal feedback
                          (#143636259246)


                          Money wasted way too big ! Not happy at all .......change in colour also .....                      Buyer: 1***h (321 )                                  Past month
                          Women V Neck Sleeveless Casual Jumpsuit Playsuit Wide Leg Rompers Pants Trousers                    US $16.99                                            Reciprocal feedback
                          (#143624050506)


                          Veru Bad quality item                                                                               Buyer: u***a (148 )                                  Past month
                          Vintage Simple Geometric Circle Drop Earrings Long Pin Dangle Earrings Jewelry                      US $1.42                                             Reciprocal feedback
                          (#142053801382)


                          Horrible. Bad item . Bac communication. Still no refund just horrible                               Buyer: o***4 (165 )                                  Past month
                          Pair Teardrop Organic Natural Stone Flesh Tunnels Ear Gauge Plug Egg Pear Shape                     US $3.76                                             Reciprocal feedback
                          (#401156463291)


                          I never received them and there is no option at the app to contact the seller                       Buyer: k***i (156 )                                  Past month
                          Womens 925 Silver Plated Crystal Hoop Ear Stud Earrings 3 Colors Bridal Jewelry                     US $1.74                                             Reciprocal feedback
                          (#124212946725)


                          I used it and work only for 3 hours then it stop not good                                           Buyer: c***5 (12 )                                   Past month
                          New Wheel Hub Center Cap for Nissan 00-04 Frontier Xterra 16" 40315-7Z100                           US $8.79                                             Reciprocal feedback
                          (#142775481392)




https://www.ebay.com/fdbk/feedback_profile/powerpart-us?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                    1/2
10/14/2020                                                                                      powerpart-us
                                                         Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20  on eBay
                                                                                                                 Page 11 of 398 PageID #:1318
         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                         Sell      Watchlist         My eBay


                                     Shop by
                                     category                   Search for anything                                                                                             All Categories                                Search            Advanced



         powerpart-us's profile



                                                                        powerpart-us (343226              )                                                                   Items for sale            Visit store         Contact
                                                                        97% positive feedback

                                                                                                                                 Based in China, powerpart-us has been an eBay member since Apr 18, 2010
                                                                           Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                            14,673 Item as described                           20,102            323             602                         Good
                                                                                                                                                                             Oct 12, 2020
                                                            14,797 Communication                          Positive        Neutral            Negative
                                                            14,572 Shipping time
                                                            15,408 Shipping charges                              Feedback from the last 12 months



                                   10,725 Followers | 0 Reviews | Member since: Apr 18, 2010 |                China



         Items for sale(36685)                                                                                                                                                                                                              See all items




             Turn Signal 39m...                                Replacement Fit...                               Auto Brake Syst...                              USB Audi Music ...                                     2pcs 1156 BA15S...
             US $8.42                         21h left         US $0.99                         1d left         US $19.69                        21h left       US $9.58                            1d left            US $0.99                   1d left




             About eBay      Announcements        Community        Security Center     Resolution Center         Seller Center    Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/powerpart-us                                                                                                                                                                                                                       1/1
10/14/2020                                            Case: 1:20-cv-06677 Document #: 13Access-Market-USA
                                                                                         Filed: 11/10/20  | eBay Stores
                                                                                                              Page    12 of 398 PageID #:1319
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist   My eBay


                                   Shop by
                                   category              Search this Store                                                                          This Store                      Search           Advanced



     eBay       eBay Stores      Access-Market-USA




                                              Access-Market-USA
                                              10725 followers powerpart-us (343226           ) 97.0%

                                              Welcome to my eBay Store. Please add me to your list of favorite sellers and visit often. Thank you for your business.

                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                          Best Match

     Motorcycle Parts                                 1-48 of 17,648 Results
     Vehicle-Accessories
                                                                               2x New 6LED Motorcycle Mini Turn Signal Light Blinker Indicator Lamp Amber Hot
     Computers/Tablets &
     Networking                                                                $4.99                                                                                                          From China
     Health and Beauty                                                         Free shipping
     Clothing,shoes & Accessories

     US Jewelry

     Business and Industrial                                                   Pair Pivot Foldable Brake Clutch Lever Fit For KTM 250-500 SX/SX-F/XC/XC-W/EXC

     Hobbies and Leisure
                                                                               $18.99                                                                                                         From China
     Cell Phones & Accessories                                                 Free shipping
     US Watch

     US Clothes

     US-AC+CP                                                                  10pcs T10 W5W Wedge Light Bulb Socket Connector Holder Fit For Car Truck Boat
     Consumer Electronics
                                                                               $3.50                                                                                                          From China
     Video Games & Consoles                                                    $0.50 shipping
     Collectibles                                                              934 sold

     US Outdoor Sports & Fitness

     Other                                                                     10pcs T10 194 168 W5W 5W Car Halogen Signal Interior Light Lamp Bulb 3000k White

                                                                               $2.58                                                                                                          From China
                                                                               Free shipping
                                                                               160 sold



                                                                               Womens Quilted Down Coat Winter Warm Padded Puffer Bubble Hooded Jacket Parka

                                                                               $29.44 to $35.14                                                                                               From China
                                                                               Was: $36.99
                                                                               Free shipping



                                                                               1x Universal Motorcycle Rear Brake Light Switch+Spring fit For Honda Kawasaki

                                                                               $2.45                                                                                                          From China
                                                                               Free shipping
                                                                               399 sold



                                                                               120W Nail Lamp LED UV Light Gel Polish Nail Dryer Manicure Curing Machine Tool

                                                                               $19.88                                                                                                         From China
                                                                               $5.99 shipping
                                                                               53 sold



                                                                               USB Bike Rear Tail Light LED Rechargeable Bicycle Helmet Backpack Red Lamp

                                                                               $8.49                                                                                                          From China
                                                                               Free shipping
                                                                               74 sold



                                                                               1 pair Headlight Clear Lens Cover For Benz W220 S600 S500 S320 S350 S280 98-05

                                                                               $49.99                                                                                                         From China
                                                                               Free shipping




                                                                               10.1" 4G Network Tablet PC Android 10.0 8+256G with 2.5D Four Cameras

                                                                               $75.02                                                                                                         From China
                                                                               Free shipping
                                                                               9 sold



https://www.ebay.com/str/accessmarketusa?_dmd=1&rt=nc                                                                                                                                                           1/4
10/14/2020                                Case: 1:20-cv-06677 Document #: 13Access-Market-USA
                                                                             Filed: 11/10/20  | eBay Stores
                                                                                                  Page    13 of 398 PageID #:1320
                                                         Kemei KM-1986 All-metal Professional Hair Clipper Electric Cordless Hair Trimmer

                                                         $39.99                                                                                        From China
                                                         Free shipping




                                                         New Anti-scratch Steel Bezel Ring Adhesive Cover for Samsung Galaxy Watch 3 45mm

                                                         $4.19 to $4.39                                                                                From China
                                                         Free shipping




                                                         20x T11 T4W BA9S H6W 1895 1SMD LED 12V Turn Signal Dashboard Light Bulb White

                                                         $3.99                                                                                         From China
                                                         Free shipping
                                                         11 watching



                                                         NEW LISTING   With Time/Date USB Digital LED Desk Alarm Clock+Wireless Fast Charger Holder

                                                         $22.19                                                                                        From China
                                                         Free shipping




                                                         Anti-fungal Treatment Set Home Toe Nail Treatment Pen Onychomycosis Paronychia

                                                         $6.78                                                                                         From China
                                                         Free shipping




                                                         120 Pcs Universal Repair 40-130mm Mix Cassette Tape Machine Square Belt Assorted

                                                         $3.19                                                                                         From China
                                                         Free shipping
                                                         550 sold



                                                         Womens Tracksuit Set Zipper Long Sleeve Hoodies Pants Loungewear 2 Piece

                                                         $16.99 to $21.99                                                                              From China
                                                         Free shipping




                                                         NEW LISTING   New Mens Denim Jacket Loose Fit Button Cotton Casual Jeans Jackets Coat Shirt

                                                         $21.84 to $26.59                                                                              From China
                                                         Was: $27.99
                                                         Free shipping



                                                         NAVIFORCE Men Sport Stainless Steel Waterproof Analog Digital Quartz Wrist Watch

                                                         $19.67 to $21.71                                                                              From China
                                                         Free shipping
                                                         29 watching



                                                         Chrome Amber Motorcycle LED Turn Signal Brake Blinker Lights For Harley Davidson

                                                         $18.99                                                                                        From China
                                                         Free shipping




                                                         2pcs 6LED Mini Motorcycle Turn Signal Blinker Indicator Lights Lamps Silver

                                                         $4.99                                                                                         From China
                                                         Free shipping




                                                         2pcs 1156 BA9S 7020 10LED High Power Car Side Turn Signal Lights Bulbs White

                                                         $1.85                                                                                         From China
                                                         Free shipping
                                                         39 sold



                                                         KUNHUANG Multifunction Sport Wooden Bracelet Watch Men's Quartz Date Wristwatch

                                                         $20.99                                                                                        From China
                                                         Free shipping




                                                         Acrylic Mini Beads Set for Bracelet Necklace DIY Craft Jewelry Making Kit

                                                         $18.99                                                                                        From China
                                                         Free shipping


https://www.ebay.com/str/accessmarketusa?_dmd=1&rt=nc                                                                                                               2/4
10/14/2020                                Case: 1:20-cv-06677 Document #: 13Access-Market-USA
                                                                             Filed: 11/10/20  | eBay Stores
                                                                                                  Page    14 of 398 PageID #:1321

                                                         12 Boxes/Set Nail Sequins Maple Leaf Gold Fall Leaves Nail Flakes Paillettes

                                                         $3.85                                                                              From China
                                                         Free shipping
                                                         203 sold



                                                         Professional Watch Bezel Ring Opener Removal Tools Watchmaker's Repair Kit

                                                         $85.99                                                                             From China
                                                         Free shipping




                                                         DT99 Smart Watch Bracelet Heart Rate Blood Pressure Monitor Sports Audio Music

                                                         $31.99                                                                             From China
                                                         Free shipping




                                                         15pcs Car Interior LED Light Bulbs Kit For Mercedes Benz C Class W 203 2000-2007

                                                         $8.85                                                                              From China
                                                         Free shipping




                                                         Nail Art DIY Kit Set Acrylic Powder Glitter Rhinestones Tips Brush Manicure Tool

                                                         $14.75                                                                             From China
                                                         Free shipping
                                                         985 sold



                                                         New 10.1" 4G-LTE Tablet Android 8.0 PC 8+128GB Dual SIM GPS Camera

                                                         $62.99                                                                             From China
                                                         Free shipping
                                                         7 watching



                                                         120W Nail Lamp UV LED Light Gel Polish Nail Dryer Manicure Curing Machine Tool

                                                         $19.99                                                                             From China
                                                         Free shipping




                                                         1x Motorcycle 32 LED Flexible Strip Light Integrated Tail Brake Stop Turn Signal

                                                         $3.68                                                                              From China
                                                         Free shipping




                                                         LEMFO LEMT Smart Watch 4G GPS WiFi Call 2.8-inch 2700 mAhHeart Rate Games Watch

                                                         $166.76 to $187.50                                                                 From China
                                                         Free shipping




                                                         4x Motorcycle Load Resistor Fix LED Bulb Turn Signal blinker Fast Hyper Flash

                                                         $8.99                                                                              From China
                                                         Free shipping




                                                         Gaming Headset Stereo Surround Headphone Wired Mic For PS4 Laptop Xbox One

                                                         $6.39                                                                              From China
                                                         Free shipping
                                                         71 sold



                                                         SUN X5Plus 80W Nail Lamp UV LED Light Professional Nail Dryer Gel Machine Curing

                                                         $15.89 to $15.99                                                                   From China
                                                         Free shipping
                                                         173 sold



                                                         Pro 177 Color Makeup Cosmetic Eye Shadow Blush Palette Set Full Big Kit Beauty

                                                         $29.88                                                                             From China
                                                         Free shipping
                                                         140 watching



                                                         F9 Wireless Earphones Mini In-ear Stereo Earbuds Waterproof Headset New

                                                         $10.02                                                                             From China
                                                         $0.99 shipping
https://www.ebay.com/str/accessmarketusa?_dmd=1&rt=nc                                                                                                    3/4
10/14/2020                                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                              Filed:      by powerpart-us
                                                                                                       11/10/20     Page  | eBay
                                                                                                                              15 of 398 PageID #:1322
        Hi! Sign in or register       Daily Deals        Brand Outlet   Help & Contact                                                                                                 Sell   Watchlist       My eBay


                                    Shop by
                                    category               ktm                                                                                                        All Categories                          Search                Advanced


                                                                                                                                                                                                      Include description
                                                          Items for sale from powerpart-us (343226             )          |    Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction     Buy It Now                                                                                              Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Handlebars,                       12 results for ktm         Save this search
         Grips & Levers
         Other Motorcycle Accessories
         More                                                 Find your Motorcycle
        See all categories                                                                                                                                                    Clear selections


        Format                                 see all
               All Listings
                                                                                                                                                                                  0
                                                              Make & Model                                  Year From / To            Distance
               Auction                                                                                                                                                    matching results
               Buy It Now                                      KTM                                           Year From                  Any Distance of

                                                               Any Model                                     Year To                    60106                                 Find Results
        Guaranteed Delivery                    see all
               No Preference                                                                              Pair Pivot Foldable Brake Clutch Lever Fit For KTM 250-500 SX/SX-F/XC/XC-W/EXC
               1 Day Shipping                                                                             Brand New
               2 Day Shipping
               3 Day Shipping                                                                             $18.99                                             From China
               4 Day Shipping
                                                                                                          Buy It Now
                                                                                                          Free Shipping
        Condition                              see all
               New   (12)


        Price
        $             to $


        Item Location                          see all                                                    NEW LISTING   For Dirt Enduro Bike LED Rear Fender Brake Tail Light Turn Signal Off-road (Fits: KTM)
               Default                                                                                    Brand New
               Within
                100 miles     of 60106                                                                    $10.99                                             From China

               US Only                                                                                    Buy It Now
               North America                                                                              Free Shipping
               Worldwide                                                                                    Watch


        Delivery Options                       see all
               Free shipping


        Show only                              see all
               Free Returns                                                                               2x New 6LED Motorcycle Mini Turn Signal Light Blinker Indicator Lamp Amber Hot (Fits: KTM)
               Returns accepted                                                                           Brand New
               Completed listings
               Sold listings                                                                              $4.99                                              From China
               Deals & Savings                                                                            Buy It Now
                                                                                                          Free Shipping
        More refinements...                                                                                 Watch




              Seller Information

             powerpart-us (343226          )

                                                                                                          2x Universal Motorcycle Rear Turn Signal Lamp Holder Shock Bracket Indicator (Fits: KTM)
              Feedback rating: 343,226
                                                                                                          Brand New
              Positive Feedback: 97%
              Member since Apr-18-10 in
              Hong Kong                                                                                   $2.49                                              From China
                                                                                                          Buy It Now
                                                                                                          Free Shipping
              Read feedback profile
                                                                                                            Watch
              Add to my favorite sellers




                                                                                                          12V LED Motorcycle Bobber Tail Brake Turn Signal License Plate Integrated Lights (Fits: KTM)
                                                                                                          Brand New

                                                                                                          $13.99                                             From China
                                                                                                          Buy It Now
                                                                                                          Free Shipping
                                                                                                            Watch




                                                            Right Throttle Brake Lever Handle For 50 70 90 110 125cc Quad ATV TaoTao Sunl (Fits: KTM)
                                                            Brand New




https://www.ebay.com/sch/m.html?_ssn=powerpart-us&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                          1/3
10/14/2020                                                Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                    11/10/20| eBay
                                                                                                                 Page 16 of 398 PageID #:1323

                                                                                                                                         How do you like our checkout? Tell us what you think
                                                Checkout

             Pay with                                                                                                      Subtotal (1 item)                                           $18.99
                                                                                                                           Shipping                                                       Free
                                   New card                                                                                Tax*                                                          $1.19
                     0000   0000 0000   0000   Add a credit or debit card

                                                                                                                           Order total                                                $20.18

                                                                                                                              *We're required by law to collect sales tax and applicable fees
                                                                                                                              for certain tax authorities. Learn more


                      Special financing available.
                      Apply now. See terms
                                                                                                                                                     Confirm and pay

                                                                                                                                                Select a payment option
             Ship to

             1001 Foster Ave                                                                                                                             See details
             Bensenville, IL 60106-1445
             United States

             Change




             Review item and shipping

             Seller: powerpart-us | Message to seller

                                                    Pair Pivot Foldable Brake Clutch Lever Fit For KTM 250-
                                                    500 SX/SX-F/XC/XC-W/EXC
                                                    color: Red
                                                    $18.99

                                                    Quantity     1


                                                    Delivery
                                                    Est. delivery: Nov 4 – Nov 24
                                                    Standard SpeedPAK from China/Hong Kong/Taiwan
                                                    Free



             Gift cards, coupons, eBay Bucks



             Enter code:                                                    Apply




             Donate to charity (optional)
             Malala Fund
             Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



             Select amount                         None




          Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1444297261013                                                                                                                                     1/1
10/21/2020                                                            LED Motorcycle
                                                      Case: 1:20-cv-06677  Document  Replacement
                                                                                          #: 13Headlight Angel Eyes DRL
                                                                                                 Filed: 11/10/20        For KTM
                                                                                                                     Page    17690
                                                                                                                                of Duke
                                                                                                                                   3982012-2015
                                                                                                                                        PageID| eBay
                                                                                                                                                 #:1324
 Hi! Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                                                                    Sell     Watchlist            My eBay


                              Shop by
                              category                 Search for anything                                                                                                         All Categories                           Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                 | Add to Watchlist




    People who viewed this item also viewed

                           LED DRL Headlight                              Black LED                                      1×Black LED                                         BLK LED Headlight                                     LED Headlight
                           Assembly Day…                                  Headlight Kit DRL…                             Headlight…                                          Assembly with D…                                      Running Light Tur…
                           $217.10                                        $219.10                                        $178.00                                             $200.00                                               $217.10
                           $229.10                                        $229.10                                        + $15.00 shipping                                   + $22.00 shipping                                     $229.10
                           + $1.70 shipping                               + $1.70 shipping                                                                                                                                         + $1.70 shipping




            Check if this part fits your vehicle             Contact the seller



                                                                                                   LED Motorcycle Replacement Headlight Angel Eyes
                                                                                                                                                                                                         Shop with confidence
                                                                                                   DRL For KTM 690 Duke 2012-2015
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1                10 available


                                                                                                                                                                                                         Seller information
                                                                                                            Price:    US $213.88                                     Buy It Now
                                                                                                                                                                                                         powstar28 (13      )
                                                                                                                                                                                                         100% Positive feedback
                                                                                                                      No Interest if paid in full
                                                                                                                      in 6 mo on $99+*
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                                Free shipping                          100% positive feedback


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: ChangZhou, China
                                                                                                                        Ships to: United States, Europe, Asia, Canada, Australia
                                                                                                                         See exclusions

                                                                                                          Delivery:           Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:


                                Have one to sell?        Sell now
                                                                                                                        *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                        apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard. Learn more

                                                                                                           Returns: Seller does not accept returns |              See details




    Related sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




     LED DRL Headlight                        Black LED Headlight Kit DRL             12V LED DRL Headlight Head              For KTM Duke 690 690R                      LED Headlight Running Light                   Motorcycle LED Angel Eye
     Assembly Day Running Lig…                Lamp Replacement For 13-…               Lamp Assembly Kit For KT…               2012-2019 LED Headlight…                   Turn Signal DRL Lamp Kit F…                   Headlight DRL Projector F…
     $217.10                                  $219.10                                 $218.99                                 $229.17                                    $217.10                                       $219.10
     $229.10                                  $229.10                                 $228.99                                 + $1.77 shipping                           $229.10                                       $229.10
     + $1.70 shipping                         + $1.70 shipping                        + $1.77 shipping                                                                   + $1.70 shipping                              + $1.70 shipping




    Description             Shipping and payments                                                                                                                                                                                             Report item



                                                                                                                                                                                                           eBay item number: 383771235827
      Seller assumes all responsibility for this listing.



          Item specifics

https://www.ebay.com/itm/LED-Motorcycle-Replacement-Headlight-Angel-Eyes-DRL-For-KTM-690-Duke-2012-2015/383771235827?hash=item595a8c55f3:g:pa0AAOSw4YZe4yYk                                                                                                   1/3
10/21/2020                                                  LED Motorcycle
                                            Case: 1:20-cv-06677  Document  Replacement
                                                                                #: 13Headlight Angel Eyes DRL
                                                                                       Filed: 11/10/20        For KTM
                                                                                                           Page    18690
                                                                                                                      of Duke
                                                                                                                         3982012-2015
                                                                                                                              PageID| eBay
                                                                                                                                       #:1325
         Condition:                New                                                        Modified Item:               No
         Technology:               LED                                                        Custom Bundle:               No
         Placement on Vehicle:     Front                                                      Waterproof:                  IP67
         Brand:                    CPOWACE                                                    Surface Finish:              Aluminum diecast housing
         Non-Domestic Product:     No                                                         Manufacturer Part Number:    KTMDD-4
         Warranty:                 1 Year                                                     UPC:                         Does not apply



                                                   LED Motorcycle Replacement Headlight Angel Eyes DRL
                                                                             For KTM 690 Duke 2012-2015



      Description:
      Color:Black
      Power:100W

      Voltage:12v
      Function:HI/Low Beam

      Material:Aluminum + PC

      Warranty:1 Year



      Fit for:
      2012 KTM duke 690

      2013 KTM duke 690

      2014 KTM duke 690

      2015 KTM duke 690



      Package:
      1pc Black LED headlight DRL for KTM duke 690




   Sponsored items based on your recent views 1/3                                                                                                                   Feedback on our suggestions




     LED DRL Headlight             For KTM Duke 690 690R          LED Headlight Running Light    KTM DUKE 200 390 RC            Nos Rear Shock Absorber       Nos Rear Shock Absorber
     Assembly Day Running Lig…     2012-2019 LED Headlight…       Turn Signal DRL Lamp Kit F…    REAR SHOCK ABSORBER…           Shocker Suspension for KT…    Shocker Suspension Fits…
     $217.10                       $229.17                        $217.10                        $169.40                        $163.62                       $154.87
     $229.10                       + $1.77 shipping               $229.10                        + $4.52 shipping               $188.07                       $175.99
     + $1.70 shipping              New                            + $1.70 shipping               Seller 100% positive           Free shipping                 Free shipping
     New                                                          New                                                           New                           New




   Explore more sponsored options:




https://www.ebay.com/itm/LED-Motorcycle-Replacement-Headlight-Angel-Eyes-DRL-For-KTM-690-Duke-2012-2015/383771235827?hash=item595a8c55f3:g:pa0AAOSw4YZe4yYk                                       2/3
10/21/2020                                                          LED Motorcycle
                                                    Case: 1:20-cv-06677  Document  Replacement
                                                                                        #: 13Headlight Angel Eyes DRL
                                                                                               Filed: 11/10/20        For KTM
                                                                                                                   Page    19690
                                                                                                                              of Duke
                                                                                                                                 3982012-2015
                                                                                                                                      PageID| eBay
                                                                                                                                               #:1326




     Black LED Headlight Kit DRL             Motorcycle Front Light                    6000K LED Headlight Head                  For KTM LED E8 Headlight              Motocross Headlight For     E8 Emark LED Headlight For
     Lamp Replacement For 13-…               Headlight LED For KTM KT…                 Lamp For KTM SX SXF EXC…                  Enduro Dual Sport Head…               Yamaha WR YZ…               KTM Husqvarna EXC XCF…
     $219.10                                 $74.86                                    $107.52                                   $85.92                                $28.36                      $60.15
     $229.10                                 $80.50                                    Free shipping                             $91.40                                $30.17                      $63.99
     + $1.70 shipping                        + $1.40 shipping                                                                    + $1.60 shipping                      + $8.96 shipping            + $0.98 shipping
                                                                                                                                                                       Popular




   More from this seller 1/2                                                                                                                                                                             Feedback on our suggestions




     LED Motorcycle                          Black LED Headlight                       Motorcycle Headlamp LED                   Pair Chrome LED Headlight             7" LED Headlight With DRL   LED Headlight with Turn
     Replacement Headlight…                  Assemblies DRL&Turn…                      Headlight Assembly For…                   Hi/Lo Replacement for…                Assembly for Motorbike H…   Signal DRL for Yamaha 14-1…
     $316.66                                 $199.88                                   $350.00                                   $116.00                               $82.22                      $288.00
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                  + shipping




 Back to search results                                                                                                                                                                                                 Return to top
 More to explore : Motorcycle KTM Duke 690s, Motorcycle Headlight Assemblies for 2012 KTM 690, Motorcycle Headlight Assemblies for KTM 690, Motorcycle Accessories for 2015 KTM 690,
 Motorcycle Batteries for 2015 KTM 690, Unbranded Motorcycle Headlight Assemblies for KTM 690, Areyourshop Motorcycle Headlight Assemblies for KTM 690,
 Unbranded Motorcycle Bulbs, LEDs & HIDs for KTM 690, KTM Motorcycle Parts for KTM 690, Trail Tech Motorcycle Headlight Assemblies for KTM 690




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/LED-Motorcycle-Replacement-Headlight-Angel-Eyes-DRL-For-KTM-690-Duke-2012-2015/383771235827?hash=item595a8c55f3:g:pa0AAOSw4YZe4yYk                                                                            3/3
10/21/2020                                                            LED Motorcycle
                                                      Case: 1:20-cv-06677  Document  Replacement
                                                                                          #: 13Headlight Angel Eyes DRL
                                                                                                 Filed: 11/10/20        For KTM
                                                                                                                     Page    20690
                                                                                                                                of Duke
                                                                                                                                   3982012-2015
                                                                                                                                        PageID| eBay
                                                                                                                                                 #:1327
 Hi! Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                                                                    Sell     Watchlist            My eBay


                              Shop by
                              category                 Search for anything                                                                                                         All Categories                           Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                 | Add to Watchlist




    People who viewed this item also viewed

                           LED DRL Headlight                              Black LED                                      1×Black LED                                         BLK LED Headlight                                     LED Headlight
                           Assembly Day…                                  Headlight Kit DRL…                             Headlight…                                          Assembly with D…                                      Running Light Tur…
                           $217.10                                        $219.10                                        $178.00                                             $200.00                                               $217.10
                           $229.10                                        $229.10                                        + $15.00 shipping                                   + $22.00 shipping                                     $229.10
                           + $1.70 shipping                               + $1.70 shipping                                                                                                                                         + $1.70 shipping




            Check if this part fits your vehicle             Contact the seller



                                                                                                   LED Motorcycle Replacement Headlight Angel Eyes
                                                                                                                                                                                                         Shop with confidence
                                                                                                   DRL For KTM 690 Duke 2012-2015
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1                10 available


                                                                                                                                                                                                         Seller information
                                                                                                            Price:    US $213.88                                     Buy It Now
                                                                                                                                                                                                         powstar28 (13      )
                                                                                                                                                                                                         100% Positive feedback
                                                                                                                      No Interest if paid in full
                                                                                                                      in 6 mo on $99+*
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                                Free shipping                          100% positive feedback


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: ChangZhou, China
                                                                                                                        Ships to: United States, Europe, Asia, Canada, Australia
                                                                                                                         See exclusions

                                                                                                          Delivery:           Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:


                                Have one to sell?        Sell now
                                                                                                                        *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                        apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard. Learn more

                                                                                                           Returns: Seller does not accept returns |              See details




    Related sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




     LED DRL Headlight                        Black LED Headlight Kit DRL             12V LED DRL Headlight Head              For KTM Duke 690 690R                      LED Headlight Running Light                   Motorcycle LED Angel Eye
     Assembly Day Running Lig…                Lamp Replacement For 13-…               Lamp Assembly Kit For KT…               2012-2019 LED Headlight…                   Turn Signal DRL Lamp Kit F…                   Headlight DRL Projector F…
     $217.10                                  $219.10                                 $218.99                                 $229.17                                    $217.10                                       $219.10
     $229.10                                  $229.10                                 $228.99                                 + $1.77 shipping                           $229.10                                       $229.10
     + $1.70 shipping                         + $1.70 shipping                        + $1.77 shipping                                                                   + $1.70 shipping                              + $1.70 shipping




    Description             Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: ChangZhou, China
             Shipping to: United States, Europe, Asia, Canada, Australia

https://www.ebay.com/itm/LED-Motorcycle-Replacement-Headlight-Angel-Eyes-DRL-For-KTM-690-Duke-2012-2015/383771235827?hash=item595a8c55f3:g:pa0AAOSw4YZe4yYk                                                                                                   1/3
10/21/2020                                                            LED Motorcycle
                                                      Case: 1:20-cv-06677  Document  Replacement
                                                                                          #: 13Headlight Angel Eyes DRL
                                                                                                 Filed: 11/10/20        For KTM
                                                                                                                     Page    21690
                                                                                                                                of Duke
                                                                                                                                   3982012-2015
                                                                                                                                        PageID| eBay
                                                                                                                                                 #:1328
             Excludes: Israel, Mexico, Norway, China

             Quantity:   1               Change country:       United States                                                          ZIP Code:      60106                  Get Rates


               Shipping and handling           To                          Service                                                                                   Delivery*

               Free shipping                   United States               Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Thu. Nov. 12 and Wed. Dec. 2
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               Return policy details

               Seller does not offer returns.

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.


          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                            Feedback on our suggestions




     LED DRL Headlight                        For KTM Duke 690 690R                     LED Headlight Running Light              KTM DUKE 200 390 RC                       Nos Rear Shock Absorber                   Nos Rear Shock Absorber
     Assembly Day Running Lig…                2012-2019 LED Headlight…                  Turn Signal DRL Lamp Kit F…              REAR SHOCK ABSORBER…                      Shocker Suspension for KT…                Shocker Suspension Fits…
     $217.10                                  $229.17                                   $217.10                                  $169.40                                   $163.62                                   $154.87
     $229.10                                  + $1.77 shipping                          $229.10                                  + $4.52 shipping                          $188.07                                   $175.99
     + $1.70 shipping                         New                                       + $1.70 shipping                         Seller 100% positive                      Free shipping                             Free shipping
     New                                                                                New                                                                                New                                       New




   Explore more sponsored options:




     Black LED Headlight Kit DRL              Motorcycle Front Light                    6000K LED Headlight Head                 For KTM LED E8 Headlight                  Motocross Headlight For                   E8 Emark LED Headlight For
     Lamp Replacement For 13-…                Headlight LED For KTM KT…                 Lamp For KTM SX SXF EXC…                 Enduro Dual Sport Head…                   Yamaha WR YZ…                             KTM Husqvarna EXC XCF…
     $219.10                                  $74.86                                    $107.52                                  $85.92                                    $28.36                                    $60.15
     $229.10                                  $80.50                                    Free shipping                            $91.40                                    $30.17                                    $63.99
     + $1.70 shipping                         + $1.40 shipping                                                                   + $1.60 shipping                          + $8.96 shipping                          + $0.98 shipping
                                                                                                                                                                           Popular




https://www.ebay.com/itm/LED-Motorcycle-Replacement-Headlight-Angel-Eyes-DRL-For-KTM-690-Duke-2012-2015/383771235827?hash=item595a8c55f3:g:pa0AAOSw4YZe4yYk                                                                                                2/3
10/21/2020                                                                                       powstar28
                                                         Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20on eBay
                                                                                                                Page 22 of 398 PageID #:1329
         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                               Sell      Watchlist         My eBay


                                        Shop by
                                        category                   Search for anything                                                                                                All Categories                               Search            Advanced



         powstar28's profile



                                                                        powstar28 (13 )                                                                                             Items for sale            Visit store         Contact
                                                                        100% positive feedback

                                                                                                                                      Based in China, powstar28 has been an eBay member since Apr 27, 2020
                                                                           Save




                                       Feedback ratings                                                                                                                                                                 See all feedback

                                                            13          Item as described                      13                0                  0                              Item as promised
                                                                                                                                                                                   Sep 28, 2020
                                                            13          Communication                      Positive        Neutral              Negative
                                                            13          Shipping time

                                                            13          Shipping charges                         Feedback from the last 12 months



                                   2 Followers | 0 Reviews | Member since: Apr 27, 2020 |            China



         Items for sale(79)                                                                                                                                                                                                                       See all items




             Black Stainless...                                Red 1 Pair LED...                                1Pair Red Tail ...                                    1Pair Black T...                                       Pair Chrome LED...
             US $45.00                         2h left         US $86.88                         4h left        US $79.99                               5h left       US $79.99                           5h left            US $116.00                 1d left




             About eBay      Announcements        Community        Security Center      Resolution Center        Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/powstar28?_trksid=p2047675.l2559                                                                                                                                                                                                         1/1
10/21/2020                                                                                  powstar28
                                                      Case: 1:20-cv-06677 Document #: 13 Filed:       | eBay Stores
                                                                                                11/10/20      Page 23 of 398 PageID #:1330
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                   Sell   Watchlist     My eBay


                                     Shop by
                                     category               Search this Store                                                                        This Store                        Search            Advanced



     eBay       eBay Stores      powstar28




                                             powstar28
                                             2 followers powstar28 (13      ) 100.0%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                     Time: ending soonest

     Other                                            1-48 of 75 Results


     Condition                          see all                              Black Stainless Steel Quick Shifter Gate&Shift Knob for Can-Am Maverick X3 17-21

           New                                                               $45.00                                                                                                               From China
                                                                             $15.00 shipping
     Price

           Under $35.00
           $35.00 to $75.00
                                                                             Red 1 Pair LED Tail Light Assembly For 2017-18 Can-Am Maverick X3 XDS XRS
           Over $75.00

     $               - $                                                     $86.88                                                                                                               From China
                                                                             $15.00 shipping
     Buying Format                      see all                              4 watching

           All Listings
           Best Offer                                                        1Pair Red Tail Lights OUT KIT for Polaris RZR 1000 XP /Turbo(18-19)
           Auction
                                                                             $79.99
           Buy It Now
                                                                             $15.00 shipping
           Classified Ads


     Item Location                      see all

                                                                             1Pair Black Tail Lights OUT KIT for Polaris RZR 1000 XP /Turbo(18-19)
     Delivery Options                   see all
                                                                             $79.99
           Free Shipping
                                                                             $15.00 shipping
           Free In-store Pickup


     Show only                          see all

           Returns Accepted                                                  Pair Chrome LED Headlight Hi/Lo Replacement for Kawasaki Teryx Brute Force 750
           Completed Items
                                                                             $116.00
           Sold Items
                                                                             $15.00 shipping
           Deals & Savings
           Authorized Seller
           Authenticity Guarantee
                                                                             7" Round Cree LED Headlight Lamp with Angel Eye For H onda CB 400 500 1300
     More refinements...
                                                                             $78.00                                                                                                               From China
                                                                             $15.00 shipping




                                                                             7" LED Headlight With DRL Assembly for Motorbike H onda CB400 CB500 CB1300

                                                                             $82.22                                                                                                               From China
                                                                             $15.00 shipping




                                                                             LED Headlight with Turn Signal DRL for Yamaha 14-16 FZ09 MT09 /18-19 MT07 FZ07

                                                                             $288.00
                                                                             $15.00 shipping
                                                                             5 watching



                                                                             LED Headlight & DRL&Turn singal light Assembly Kit for 2014- 2017 YAMAHA FZ-07

                                                                             $266.00
                                                                             $15.00 shipping




                                                                             Black LED Center Rear Light Fit for POLARIS RZR 1000 XP & TURBO(2019-2020)

                                                                             $78.88
                                                                             $15.00 shipping




https://www.ebay.com/str/powstar28                                                                                                                                                                                  1/4
10/21/2020                                                                 powstar28
                                     Case: 1:20-cv-06677 Document #: 13 Filed:       | eBay Stores
                                                                               11/10/20      Page 24 of 398 PageID #:1331
                                                    Pair RED Tail Lights LED Rear Brake Lights for Polaris RZR 1000 XP TURBO 18-19

                                                    $80.00
                                                    $15.00 shipping




                                                    1Pair Black Tail Light LED Rear Brake Lights for Polaris RZR 1000 XP TURBO 18-19

                                                    $80.00
                                                    $15.00 shipping




                                                    CPOWACE Black LED Rear Center & Brake Taillights For POLARIS RZR 1000 XP & TURBO

                                                    $148.88                                                                              From China
                                                    $15.00 shipping                                                                    Brand: Polaris
                                                    8 watching



                                                    CPOWACE Red LED Rear Center & Brake Tail lights For POLARIS RZR 1000 XP & TURBO

                                                    $148.88                                                                              From China
                                                    $15.00 shipping                                                                    Brand: Polaris




                                                    Pair LED Turn Signal Indicator Light compatible with BMW S1000RR R1200GS F800GS

                                                    $29.99                                                                               From China
                                                    $15.00 shipping




                                                    1PC Sunproof Instrument Board Protector Cover For BMW F700/800GS /F800GS ADV

                                                    $29.88                                                                               From China
                                                    $15.00 shipping




                                                    UTV Inside Center Rearview Mirror Fit for 2020 2021 Polaris RZR PRO XP / 4

                                                    $32.88
                                                    $15.00 shipping




                                                    LED Headlight with White DRL&Hi/Low beam Fit for Polaris RZR Pro XP 2020-2021

                                                    $252.88                                                                              From China
                                                    $15.00 shipping                                                                    Brand: Polaris




                                                    Sunproof Instrument Board Protector Cover For BMW R1200GS Adventure

                                                    $29.88                                                                               From China
                                                    $15.00 shipping




                                                    4-PACK Floor Drain Plug for Polaris RZR 1000 RZR 1000 XP 2014-2017

                                                    $10.88                                                                                    0 bids
                                                    $15.00 shipping                                                                            5d 4h
                                                                                                                                         From China
                                                                                                                                       Brand: Polaris

                                                    Driver Side Mirror Glass Heated Turn Signal for Cadillac Chevy GMC Pickup SUV

                                                    $23.66                                                                               From China
                                                    $15.00 shipping




                                                    4Pcs New Oem Pure Black Hub Caps for Polaris RZR 1000 XP 4 TURBO RS1 1522872-655

                                                    $32.22
                                                    $15.00 shipping




                                                    LED Front Headlight with Hi/Lo+DRL Fit for Ducati Monster 821 1200 797(2014-17)

                                                    $332.88                                                                              From China
                                                    $15.00 shipping




                                                    LED Headlight Assembly 80W Fit for Ducati Monster 696 659 795 1100 EVO 1100S

                                                    $288.66                                                                              From China
                                                    $15.00 shipping


https://www.ebay.com/str/powstar28                                                                                                                      2/4
10/21/2020                                                                 powstar28
                                     Case: 1:20-cv-06677 Document #: 13 Filed:       | eBay Stores
                                                                               11/10/20      Page 25 of 398 PageID #:1332

                                                    Black Integrated Storage Electronic Device Holder For Can Am Maverick X3(17-19)

                                                    $52.88                                                                               From China
                                                    $15.00 shipping




                                                    Left Drive side LED Headlight For Can-am Maverick X3 Max X3 R Turbo DPS 17-18

                                                    $93.33
                                                    $15.00 shipping
                                                    Only 1 left!



                                                    Right Passenger LED Headlight For Can-am Maverick X3 Max X3 R Turbo DPS 17-18

                                                    $93.33
                                                    $15.00 shipping




                                                    CPOWACE Red Lens Cover Housing Shell of Tail light for Yamaha Grizzly Big Bear

                                                    $28.88
                                                    $15.00 shipping




                                                    Motorcycle LED Auxiliary Fog Lamp Headlights Grid Harness Mit for BMW R1200GS K1

                                                    $90.00
                                                    $18.00 shipping




                                                    Red 4pcs Wheel Center Caps fit for Polaris Ranger RZR Sportsman 1521509-521

                                                    $36.66                                                                               From China
                                                    $15.00 shipping




                                                    4pcs Orange Hub Caps compatible with Polaris RZR Sportsman for 1521509-521

                                                    $36.66                                                                               From China
                                                    $15.00 shipping




                                                    Pair Side Rear View Mirrors Fir for Can Am Maverick X3 MAX DS RS MR Turbo RR

                                                    $56.66                                                                               From China
                                                    $15.00 shipping




                                                    4pcs Blue Wheel Center Caps Compatible with Polaris Ranger RZR Sportsman

                                                    $36.66                                                                               From China
                                                    $15.00 shipping




                                                    CPOWACE LED Center Grill Light Front Accent Light for Polaris RZR PRO XP(20-21)

                                                    $85.88
                                                    $15.00 shipping




                                                    CPOWACE 1 Pair Black LED Taillight Brake Lights For 2020-2021 Polaris RZR PRO XP

                                                    $98.88                                                                             Brand: Polaris




                                                    CPOWACE Front Bumper Mesh Grille LED Light Bar fit for 2020 Polaris RZR PRO XP

                                                    $86.88




                                                    Pair LED Front Flowing Turn Signature & Running Lights for Can Am Maverick X3

                                                    $102.88
                                                    Only 1 left!




                                                    Blue 1pc Steering Wheel Center Horn Cap Cover Fit For 2020 Polaris RZR PRO XP 4

                                                    $22.66                                                                               From China
                                                    $15.00 shipping
https://www.ebay.com/str/powstar28                                                                                                                      3/4
10/21/2020                                           Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                         Filed:       by powstar28
                                                                                                  11/10/20     Page| eBay
                                                                                                                        26 of 398 PageID #:1333
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                   Sell   Watchlist       My eBay


                                         Shop by
                                         category         KTM                                                                                                       All Categories                         Search                     Advanced


                                                                                                                                                                                                    Include description
                                                      Items for sale from powstar28 (13           )      |      Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                                Sort: Best Match              View:
        eBay Motors
         Motorcycle Headlight Assemblies                4 results for KTM          Save this search


        Format                             see all        Find your Motorcycle
               All Listings                                                                                                                                                 Clear selections
               Auction
               Buy It Now


        Guaranteed Delivery                see all
                                                                                                                                                                                 0
                                                          Make & Model                                  Year From / To                 Distance
               No Preference                                                                                                                                            matching results
                                                           KTM                                           Year From                      Any Distance of
               1 Day Shipping
               2 Day Shipping                              Any Model                                     Year To                        60106                               Find Results
               3 Day Shipping
               4 Day Shipping                                                                         LED Motorcycle Replacement Headlight Angel Eyes DRL For KTM 690 Duke 2012-2015
                                                                                                      Brand New
        Condition                          see all
               New   (4)                                                                              $213.88                                                 From China
                                                                                                      Buy It Now                                              Brand: KTM
        Price                                                                                         Free Shipping
        $             to $                                                                              Watch


        Item Location                      see all
               Default
               Within
                100 miles     of 60106

               US Only
                                                                                                      1×Black LED Headlight Assembly for KTM 150 200 300 350 500 XC-W XC-F EXC(14-18) (Fits:
               North America                                                                          KTM)
               Worldwide                                                                              Brand New


        Delivery Options                   see all                                                    $178.00
                                                                                                      Buy It Now
               Free shipping
                                                                                                      Free Shipping
                                                                                                      9 Watching
        Show only                          see all
                                                                                                        Watch
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings                                                                        Black LED Headlight Assemblies DRL&Turn Signal Lights for KTM Duke 390 (13-16)
                                                                                                      Brand New
        More refinements...
                                                                                                      $199.88                                                 From China
                                                                                                      Buy It Now
                                                                                                      Free Shipping
              Seller Information                                                                        Watch
             powstar28 (13        )
              Feedback rating: 13
              Positive Feedback: 100%
              Member since Apr-27-20 in
              Hong Kong

                                                                                                      LED Motorcycle Replacement Headlight Complete with DRL Light for KTM 1090 1190
              Read feedback profile                                                                   Brand New
              Add to my favorite sellers

                                                                                                      $316.66                                                 Brand: KTM
                                                                                                      Buy It Now
                                                                                                      +$8.00 shipping
                                                                                                        Watch




                                                                                                                                                                                                                          Tell us what you think




https://www.ebay.com/sch/m.html?_ssn=powstar28&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                 1/2
10/21/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 27 of 398 PageID #:1334
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout                                                                                                          To add more items, go to cart.



                               Pay with                                                                                                      Subtotal (1 item)                                          $213.88
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                        $13.37
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                              $227.25

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: powstar28 | Message to seller

                                                                       LED Motorcycle Replacement Headlight Angel Eyes DRL
                                                                       For KTM 690 Duke 2012-2015
                                                                       $213.88

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 12 – Dec 2
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               North Shore Animal League America
                               Join our no-kill mission and save homeless animals--donate $1 to NSALA.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1439476688012                                                                                                                                                          1/1
10/21/2020                                                             BlackDocument
                                                      Case: 1:20-cv-06677    LED Headlight #:
                                                                                           Assemblies DRL&Turn
                                                                                              13 Filed:        Signal Lights
                                                                                                         11/10/20      Page  for KTM Duke
                                                                                                                                 28 of 398390 PageID
                                                                                                                                              (13-16) | eBay
                                                                                                                                                          #:1335
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist            My eBay


                             Shop by
                             category                  Search for anything                                                                                                         All Categories                           Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                 | Add to Watchlist




            Check if this part fits your vehicle             Contact the seller



                                                                                                   Black LED Headlight Assemblies DRL&Turn Signal
                                                                                                                                                                                                         Shop with confidence
                                                                                                   Lights for KTM Duke 390 (13-16)
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1                10 available


                                                                                                                                                                                                         Seller information
                                                                                                            Price:    US $199.88                                     Buy It Now                          powstar28 (13      )
                                                                                                                                                                                                         100% Positive feedback
                                                                                                                      No Interest if paid in full
                                                                                                                      in 6 mo on $99+*                              Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                                Free shipping                          100% positive feedback


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Changzhou, China
                                                                                                                        Ships to: United States, Europe, Asia, Canada, Australia
                                                                                                                         See exclusions

                                                                                                          Delivery:           Estimated between Tue. Nov. 10 and Tue. Dec. 1
                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:



                               Have one to sell?         Sell now                                                       *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                        apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard. Learn more

                                                                                                           Returns: Seller does not accept returns |              See details




    Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




     Black LED Headlight Kit DRL              LED DRL Headlight                       Motorcycle Headlight LED                Supermoto LED Front                        Dirt Bike Head Light LED                      Orange 6000K LED Enduro
     Lamp Replacement For 13-…                Assembly Day Running Lig…               DRL Head Lamp For KTM…                  Enduro Light Headlight For…                6500K Headlight Off Road…                     Head Light For KTM EXC…
     $219.10                                  $217.10                                 $140.77                                 $174.95                                    $165.20                                       $75.67
     $229.10                                  $229.10                                 $149.87                                 $182.95                                    $177.20                                       $80.50
     + $1.70 shipping                         + $1.70 shipping                        Free shipping                           + $1.67 shipping                           + $1.60 shipping                              + $1.44 shipping
     New                                      New                                     Seller 99.3% positive                   New                                        Seller 99.1% positive                         New




    Related sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




     RGB Multi-Color LED Halo                 FOR 14-15 HONDA CIVIC                   FOR 00-05 TOYOTA CELICA                 Rear LED Tail Brake Turn                   FOR 93-98 VW GOLF JETTA                       FOR 11-14 SUBARU IMPREZA
     Ring Headlight Kit for Ford…             2DR CLEAR LENS USA FO…                  CLEAR LENS USA FOG…                     Signal Light for YAMAHA R…                 CLEAR LENS USA FOG…                           CLEAR LENS USA FOG…
     $104.30                                  $119.99                                 $90.99                                  $32.58                                     $89.99                                        $88.99
     $149.00                                  + $25.88 shipping                       + $48.53 shipping                       Free shipping                              + $48.50 shipping                             + $48.47 shipping
     + $27.49 shipping
     Last one

https://www.ebay.com/itm/Black-LED-Headlight-Assemblies-DRL-Turn-Signal-Lights-for-KTM-Duke-390-13-16/383761694239?hash=item5959fabe1f:g:0dEAAOSwcFRfg-za                                                                                                     1/3
10/20/2020                                                                Motorcycle LED #:
                                                      Case: 1:20-cv-06677 Document       Headlight Assembly
                                                                                            13 Filed:       DRL Light Fit
                                                                                                        11/10/20      Pagefor KTM
                                                                                                                                291090 and 1190
                                                                                                                                   of 398       | eBay #:1336
                                                                                                                                             PageID
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                        All Categories                        Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                          | Add to Watchlist




            Check if this part fits your vehicle             Contact the seller



                                                                                                               Motorcycle LED Headlight Assembly DRL
                                                                                                                                                                                                     Shop with confidence
                                                                                                               Light Fit for KTM 1090 and 1190
                                                                                                                                                                                                            eBay Money Back Guarantee
                                                                                                                  Condition: New                                                                            Get the item you ordered or get
                                                                                                                                                                                                            your money back. Learn more
                                                                                                                   Quantity:       1             6 available / 1 sold


                                                                                                                                                                                                     Seller information
                                                                                                                      Price:    US $355.66                             Buy It Now                    powstar83 (525      )
                                                                                                                                                                                                     96.6% Positive feedback
                                                                                                                                $30 for 12 months
                                                                                                                                with PayPal Credit*                    Add to cart
                                                                                                                                                                                                         Save this Seller
                                                                                                                                                                                                     Contact seller
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                     Visit store
                                                                                                                                                                                                     See other items

                                                                                                                      Longtime member                               9 watchers


                                                                                                                   Shipping: $43.00 Other Shipping | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: Changzhou, China
                                                                                                                                  Ships to: United States, Europe, Asia, Canada, Australia,
                                                                                                                                  Mexico See exclusions

                                                                                                                    Delivery: Varies
                                                                                                                                  Please allow additional time if international delivery is
                                                                                                                                  subject to customs processing.

                                                                                                                  Payments:
                                            Have one to sell?        Sell now

                                                                                                                                  *$30 for 12 months. Minimum purchase required. |
                                                                                                                                  See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                    Returns: Seller does not accept returns |                See details




    Similar sponsored items 1/2                                                                                                                                                                                          Feedback on our suggestions




     For KTM 1050 1090 1190 1290              Motorcycle LED Headlight                LED DRL Headlight                        Led Headlight Motorcycle                  Orange 6000K LED Enduro                   Motorcycle Front Light
     ADV 2015-18 Motorcycle…                  DRL Assembly For KTM 105…               Assembly Day Running Lig…                Running Light DRL IP67 for…               Head Light For KTM EXC…                   Headlight LED For KTM KT…
     $449.77                                  $437.28                                 $217.10                                  $465.15                                   $75.67                                    $74.86
     Free shipping                            Free shipping                           $229.10                                  Free shipping                             $80.50                                    $80.50
     Seller 99.8% positive                    Seller 99% positive                     + $1.70 shipping                         New                                       + $1.44 shipping                          + $1.40 shipping
                                                                                      New                                                                                New                                       New




    Related sponsored items 1/2                                                                                                                                                                                          Feedback on our suggestions




                                                                                                                                                                                                                                             Feedback
     Motorcycle LED Headlight                 Led Headlight Motorcycle                For KTM                                  LED Headlight DRL                         LED Headlight Daylight                    Hi/Low LED Headlight
     w/ DRL Assembly KTM 109…                 Running Light DRL IP67 for…             1090/1190/1050/1290…                     Assembly For KTM…                         Running Light (DRL) For KT…               w/DRL Assembly For KTM…
     $465.10                                  $465.15                                 $465.16                                  $465.16                                   $465.10                                   $445.10
     Free shipping                            Free shipping                           Free shipping                            Free shipping                             Free shipping                             $465.10
                                                                                                                                                                                                                   Free shipping




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Assembly-DRL-Light-Fit-for-KTM-1090-and-1190/153571963641?hash=item23c19a32f9:g:VTQAAOSwlQ5c3nYp                                                                                                     1/4
10/20/2020                                                           Motorcycle LED #:
                                                 Case: 1:20-cv-06677 Document       Headlight Assembly
                                                                                       13 Filed:       DRL Light Fit
                                                                                                   11/10/20      Pagefor KTM
                                                                                                                           301090 and 1190
                                                                                                                              of 398       | eBay #:1337
                                                                                                                                        PageID

    Description         Shipping and payments                                                                                                                                                 Report item



                                                                                                                                                                 eBay item number: 153571963641
      Seller assumes all responsibility for this listing.

      Last updated on Sep 18, 2020 20:04:43 PDT View all revisions

         Item specifics
         Condition:                     New                                                          Modified Item:                   No
         Technology:                    LED                                                          Country/Region of Manufacture:   China
         Placement on Vehicle:          Front                                                        Custom Bundle:                   No
         Brand:                         CPOWACE                                                      Waterproof:                      IP67
         Non-Domestic Product:          No                                                           Surface Finish:                  Aluminum diecast housing
         Warranty:                      1 Year                                                       Manufacturer Part Number:        KTM06
         UPC:                           Does not apply


        powstar83                                                                                                                                                       Visit my eBay store




                                                                  Sign up for newsletter
                                                                                      Search Store




                    Items On Sale




                                                                                                                                                                                                   Feedback




                                                            Motorcycle LED Headlight Assembly DRL Light Fit for KTM 1090 and 1190
https://www.ebay.com/itm/Motorcycle-LED-Headlight-Assembly-DRL-Light-Fit-for-KTM-1090-and-1190/153571963641?hash=item23c19a32f9:g:VTQAAOSwlQ5c3nYp                                                          2/4
10/20/2020                                                               Motorcycle LED #:
                                                     Case: 1:20-cv-06677 Document       Headlight Assembly
                                                                                           13 Filed:       DRL Light Fit
                                                                                                       11/10/20      Pagefor KTM
                                                                                                                               311090 and 1190
                                                                                                                                  of 398       | eBay #:1338
                                                                                                                                            PageID
                                       ------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
                                       -----------
                                             Suitable for:
                                                 •2015-2016 KTM 1050 Adventure
                                                 •2017-2018 KTM 1090 Adventure

                                                 •2017-2018 KTM 1090 Adventure R

                                                 •2015-2016 KTM 1190 Adventure ABS

                                                 •2015-2016 KTM 1190 Adventure R

                                                 •2015-2016 KTM 1290 Super Adventure

                                             Description:

                                                 •Placement on Vehicle:Front

                                                •Function:DRL + HI/LO Beam

                                                •Voltage:12v

                                                •Material:Aluminum + PC(Plastic)

                                                •Power rating: 100W
                                             Warranty:
                                                 • 1 Year
                                             Package:
                                                 • 1 X headlight


                                             Shipping Policy
                                             1.Orders will be shipped within 1 working day upon the receipt of payment.( Excluding holidays)
                                             2.Customers will receive a message after orders was shipped.
                                             Attention:
                                             1.Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer's
                                             responsibility according to ebay rules.
                                             2.Buyers' Information: We wii try our best to provide you the most reliable, affordable way of shipping service.But sometimes
                                             international delivery is highly depended on the courier company and local customs/duties. If you do not receive your item
                                             on time, please contact us immediately for further assistance.Thank you for your understanding.
                                             Payment Method
                                             1.We accept payment through Paypal only.
                                             2.Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer
                                             responsibility.
                                             Returns Policy
                                             1.The customer is responsible for all postage costs for products returned unless this has been specifically agreed and
                                             confirmed in advance with us.
                                             2.Any damages must be reported to us within 24 hours for us to raise any claims with our courier. Any claims after 24 hours
                                             will be dismissed for a claim.
                                             3.If item is defective,please send photos to us with 15 days of receipt,we'll judge if it's really defective,if yes,we will arrange
                                             reship or refund.
                                             4.The refund will be processed 1-2 days after we receive the item.
                                             Contact Us
                                             We encourage our customers to contact us with any eBay related enquiries by using the eBay messaging system.We will to
                                             reply to all messages within 1 working day.




             Business seller information


             Value Added Tax Number: DE 323710354
                                     GB 280129811


         Return policy
               Return policy details

               Seller does not offer returns.

         Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.
                                                                                                                                                                                                                                          Feedback




                   i                                    i
https://www.ebay.com/itm/Motorcycle-LED-Headlight-Assembly-DRL-Light-Fit-for-KTM-1090-and-1190/153571963641?hash=item23c19a32f9:g:VTQAAOSwlQ5c3nYp                                                                                              3/4
10/20/2020                                                              Motorcycle LED #:
                                                    Case: 1:20-cv-06677 Document       Headlight Assembly
                                                                                          13 Filed:       DRL Light Fit
                                                                                                      11/10/20      Pagefor KTM
                                                                                                                              321090 and 1190
                                                                                                                                 of 398       | eBay #:1339
                                                                                                                                           PageID
   Sponsored items based on your recent views                                                                                                                                                                  Feedback on our suggestions




     For KTM                                 Motorcycle LED Headlight                  White LED Motorcycle                      For KTM Duke 690 690R                    Front Head Lamp Headlight      Black LED Headlight Kit DRL
     1090/1190/1050/1290…                    w/ DRL Assembly KTM 109…                  Headlight Front Light For…                2012-2019 LED Headlight…                 LED DRL Assembly For KT…       Lamp Replacement For 13-…
     $465.16                                 $465.10                                   $59.98                                    $229.17                                  $207.76                        $219.10
     Free shipping                           Free shipping                             + $1.59 shipping                          + $1.77 shipping                         $223.28                        $229.10
     New                                     New                                       New                                       New                                      Free shipping                  + $1.70 shipping
                                                                                                                                                                          New                            New




   Explore more sponsored options: Brand

   Yamaha                                                                               MOSOKOYO                                                                 More         Honda




     Enduro Headlight Head               LED Enduro Headlight                             For KTM LED E8 Headlight               Supermoto Enduro                              Enduro MX Dual Sport
     Light Fairing For Yamaha…           Head Light Fairing For…                          Enduro Dual Sport Head…                Headlight Fairing For…                        LED Head Light For KTM…
     $25.29                              $22.32                                           $85.92                                 $28.36                                        $79.52
     $31.99                              $24.00                                           $91.40                                 $30.17                                        $85.50
     + $10.15 shipping                   + $7.90 shipping                                 + $1.60 shipping                       + $8.96 shipping                              + $1.60 shipping
     Popular




   More from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




     Motorcycle LED Front                    BLK LED Headlight                         2015-2017 For BMW F800R                   110W Motorcycle LED Halo                 For F800GS LED Front           LED Headlight Assembly Fit
     Headlight Assembly Fit For…             Assembly with DRL Turn…                   Motorcycle LED Headlight…                 Headlight Assembly for…                  Headlight Angel Eye…           for BMW R1200GS…
     $370.66                                 $200.00                                   $410.66                                   $379.02                                  $205.00                        $220.00
     + shipping                              + shipping                                + shipping                                + shipping                               + shipping                     + shipping
                                                                                                                                                                                                         57m left




 Back to search results                                                                                                                                                                                                       Return to top
 More to explore : Motorcycle Headlight Assemblies for KTM 1090, Motorcycle Headlight Assemblies for KTM 1190, Unbranded Motorcycle Headlight Assemblies for KTM 1090,
 Unbranded Motorcycle Headlight Assemblies for KTM 1190, Areyourshop Motorcycle Headlight Assemblies for KTM 1190, Motorcycle Indicator Assemblies for KTM 1190,
 Light Bulbs, LEDs & HIDs for KTM 1090, KTM Motorcycle Headlight Assemblies for KTM, Motorcycle Headlight Assemblies for KTM, KTM Motorcycle Parts for KTM 1090




        About eBay       Announcements       Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact      Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Assembly-DRL-Light-Fit-for-KTM-1090-and-1190/153571963641?hash=item23c19a32f9:g:VTQAAOSwlQ5c3nYp                                                                                           4/4
10/20/2020                                                                Motorcycle LED #:
                                                      Case: 1:20-cv-06677 Document       Headlight Assembly
                                                                                            13 Filed:       DRL Light Fit
                                                                                                        11/10/20      Pagefor KTM
                                                                                                                                331090 and 1190
                                                                                                                                   of 398       | eBay #:1340
                                                                                                                                             PageID
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                        All Categories                        Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                          | Add to Watchlist




            Check if this part fits your vehicle             Contact the seller



                                                                                                               Motorcycle LED Headlight Assembly DRL
                                                                                                                                                                                                     Shop with confidence
                                                                                                               Light Fit for KTM 1090 and 1190
                                                                                                                                                                                                            eBay Money Back Guarantee
                                                                                                                  Condition: New                                                                            Get the item you ordered or get
                                                                                                                                                                                                            your money back. Learn more
                                                                                                                   Quantity:       1             6 available / 1 sold


                                                                                                                                                                                                     Seller information
                                                                                                                      Price:    US $355.66                             Buy It Now                    powstar83 (525      )
                                                                                                                                                                                                     96.6% Positive feedback
                                                                                                                                $30 for 12 months
                                                                                                                                with PayPal Credit*                    Add to cart
                                                                                                                                                                                                         Save this Seller
                                                                                                                                                                                                     Contact seller
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                     Visit store
                                                                                                                                                                                                     See other items

                                                                                                                      Longtime member                               9 watchers


                                                                                                                   Shipping: $43.00 Other Shipping | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: Changzhou, China
                                                                                                                                  Ships to: United States, Europe, Asia, Canada, Australia,
                                                                                                                                  Mexico See exclusions

                                                                                                                    Delivery: Varies
                                                                                                                                  Please allow additional time if international delivery is
                                                                                                                                  subject to customs processing.

                                                                                                                  Payments:
                                            Have one to sell?        Sell now

                                                                                                                                  *$30 for 12 months. Minimum purchase required. |
                                                                                                                                  See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                    Returns: Seller does not accept returns |                See details




    Similar sponsored items 1/2                                                                                                                                                                                          Feedback on our suggestions




     For KTM 1050 1090 1190 1290              Motorcycle LED Headlight                LED DRL Headlight                        Led Headlight Motorcycle                  Orange 6000K LED Enduro                   Motorcycle Front Light
     ADV 2015-18 Motorcycle…                  DRL Assembly For KTM 105…               Assembly Day Running Lig…                Running Light DRL IP67 for…               Head Light For KTM EXC…                   Headlight LED For KTM KT…
     $449.77                                  $437.28                                 $217.10                                  $465.15                                   $75.67                                    $74.86
     Free shipping                            Free shipping                           $229.10                                  Free shipping                             $80.50                                    $80.50
     Seller 99.8% positive                    Seller 99% positive                     + $1.70 shipping                         New                                       + $1.44 shipping                          + $1.40 shipping
                                                                                      New                                                                                New                                       New




    Related sponsored items 1/2                                                                                                                                                                                          Feedback on our suggestions




                                                                                                                                                                                                                                             Feedback
     Motorcycle LED Headlight                 Led Headlight Motorcycle                For KTM                                  LED Headlight DRL                         LED Headlight Daylight                    Hi/Low LED Headlight
     w/ DRL Assembly KTM 109…                 Running Light DRL IP67 for…             1090/1190/1050/1290…                     Assembly For KTM…                         Running Light (DRL) For KT…               w/DRL Assembly For KTM…
     $465.10                                  $465.15                                 $465.16                                  $465.16                                   $465.10                                   $445.10
     Free shipping                            Free shipping                           Free shipping                            Free shipping                             Free shipping                             $465.10
                                                                                                                                                                                                                   Free shipping




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Assembly-DRL-Light-Fit-for-KTM-1090-and-1190/153571963641?hash=item23c19a32f9:g:VTQAAOSwlQ5c3nYp                                                                                                     1/3
10/20/2020                                                                Motorcycle LED #:
                                                      Case: 1:20-cv-06677 Document       Headlight Assembly
                                                                                            13 Filed:       DRL Light Fit
                                                                                                        11/10/20      Pagefor KTM
                                                                                                                                341090 and 1190
                                                                                                                                   of 398       | eBay #:1341
                                                                                                                                             PageID

    Description              Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: Changzhou, China
             Shipping to: United States, Europe, Asia, Canada, Australia, Mexico
             Excludes: Saudi Arabia, Puerto Rico, Guam

             Quantity:   1               Change country:       United States                                                          ZIP Code:      60106                  Get Rates


               Shipping and handling                   Each additional item                  To                                 Service                                                                                           Delivery*

               US $43.00                               US $30.00                             United States                      Other Shipping (DHL Global Mail Parcel Direct)                                                    Varies
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.




               Taxes

               Taxes may be applicable at checkout. Learn more



          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views                                                                                                                                                                                Feedback on our suggestions




     For KTM                                  Motorcycle LED Headlight                  White LED Motorcycle                     For KTM Duke 690 690R                     Front Head Lamp Headlight                 Black LED Headlight Kit DRL
     1090/1190/1050/1290…                     w/ DRL Assembly KTM 109…                  Headlight Front Light For…               2012-2019 LED Headlight…                  LED DRL Assembly For KT…                  Lamp Replacement For 13-…
     $465.16                                  $465.10                                   $59.98                                   $229.17                                   $207.76                                   $219.10
     Free shipping                            Free shipping                             + $1.59 shipping                         + $1.77 shipping                          $223.28                                   $229.10
     New                                      New                                       New                                      New                                       Free shipping                             + $1.70 shipping
                                                                                                                                                                           New                                       New




   Explore more sponsored options: Brand

   Yamaha                                                                                MOSOKOYO                                                              More             Honda




     Enduro Headlight Head                 LED Enduro Headlight                                                                                                                   Enduro MX Dual Sport                                               Feedback
                                                                                           For KTM LED E8 Headlight              Supermoto Enduro
     Light Fairing For Yamaha…             Head Light Fairing For…                         Enduro Dual Sport Head…               Headlight Fairing For…                           LED Head Light For KTM…
     $25.29                                $22.32                                          $85.92                                $28.36                                           $79.52
     $31.99                                $24.00                                          $91.40                                $30.17                                           $85.50
     + $10.15 shipping                     + $7.90 shipping                                + $1.60 shipping                      + $8.96 shipping                                 + $1.60 shipping
     Popular




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Assembly-DRL-Light-Fit-for-KTM-1090-and-1190/153571963641?hash=item23c19a32f9:g:VTQAAOSwlQ5c3nYp                                                                                                            2/3
10/15/2020                                        Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                            11/10/20Profile
                                                                                                          Page 35 of 398 PageID #:1342
                 Hi! Sign in or register    Daily Deals     Brand Outlet         Help & Contact                                                                                Sell     Watchlist         My eBay


                                              Shop by
                                              category                       Search for anything                                                              All Categories                             Search             Advanced



                 Home        Community        Feedback forum            Feedback profile



                 Feedback profile


                                            Powstar83 (521          )                                                                                                                            Member Quick Links
                                            Positive Feedback (last 12 months): 96.5%                                                                                                            Contact member
                                            Member since: Jun-23-17 in China                                                                                                                     View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                              View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                         Detailed seller ratings

                                                  1 month        6 months            12 months                     Average for the last 12 months

                            Positive                 26              100                   176                     Accurate description                                        Reasonable shipping cost
                                                                                                                                (159)                                                      (167)
                            Neutral                   0                  0                 0
                                                                                                                   Shipping speed                                              Communication
                            Negative                  0                  2                 6                                    (162)                                                      (157)




                           All received Feedback                                      Received as buyer                                    Received as seller                                           Left for others

                 6 Feedback received (viewing 1-6)                                                                                                                                                          Revised Feedback: 0


                 Search Feedback received as seller with an item title or ID:                                                                                         Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (6)                              12 Months


                   FEEDBACK                                                                                                                     FROM                                                        WHEN

                          Do not buy from this seller. Sent wrong item and expects me to ship item back!                                        Buyer: k***d (411 )                                         Past 6 months
                          Right Driver Headlight for Can Am Maverick X3 Max X3 R Turbo DPS 2017-18(In US)                                       US $95.08                                                   Reciprocal feedback




                                                                                                                                                                                                                                       Comment?
                          (#153703672306)


                          Was canceled for a flimsy reason                                                                                      Buyer: l***l (928 )                                         Past 6 months
                          LED Scheinwerfer with DRL for BMW 04-12 R1200GS/R1200GS ADV (#153724291374)                                           EUR 260.00                                                  Reciprocal feedback


                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Description indicates center caps will fit 07-17 RZR but they do not fit a RZR                                        Buyer: h***c (106 )                                         Past year
                          【Black】4pcs Wheel Center Caps Compatible with Polaris Ranger RZR Sportsman 07-17                                      US $33.99                                                   Reciprocal feedback
                          (#153542138265)


                          it took over a month for the package to arrive and the item was also broken                                           Buyer: 7***a (23 )                                          Past year
                          Pair Front Side Signature Light for Can-Am Maverick X3/X3 Max R/X3 R (#153703556142)                                  US $81.00                                                   Reciprocal feedback


                          DO NOT BUY this is a scam DO NOT BUY goods will not arrive                                                            Buyer: j***6 (19 )                                          Past year
                          LED Headlight Assembly Replacement DRL HI/LOW for bmw R1200GS / Adv 2004-2012                                         US $6.00                                                    Reciprocal feedback
                          (#153499119712)


                          No communication will not recommend buying from him                                                                   Buyer: a***r (962 )                                         Past year
                          LED Headlight Assembly Replacement DRL HI/LOW for bmw R1200GS / Adv 2004-2012                                         US $6.00                                                    Reciprocal feedback
                          (#153499119712)



                 Page 1 of 1
                                                                                                                           1



                                                     Member Quick Links                          Contact member                     Suggested Next                Leave Feedback
                                                                                                 View items for sale                                              Reply to received Feedback
                                                                                                 View seller's Store                                              Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                 About eBay      Announcements        Community          Security Center       Resolution Center    Seller Center    Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/powstar83?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                            1/1
10/15/2020                                                                                       powstar83
                                                         Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20on eBay
                                                                                                                Page 36 of 398 PageID #:1343
         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                                Sell      Watchlist          My eBay


                                        Shop by
                                        category                   Search for anything                                                                                                 All Categories                                Search           Advanced



         powstar83's profile



                                                                        powstar83 (521 )                                                                                             Items for sale            Visit store         Contact
                                                                        96.5% positive feedback

                                                                                                                                      Based in China, powstar83 has been an eBay member since Jun 23, 2017
                                                                           Save




                                       Feedback ratings                                                                                                                                                                  See all feedback

                                                            159         Item as described                       176               0                  6                              Super fast shipping,great product highly
                                                                                                                                                                                    recommend.
                                                            157         Communication                       Positive       Neutral               Negative
                                                                                                                                                                                    Oct 12, 2020
                                                            162         Shipping time

                                                            167         Shipping charges                          Feedback from the last 12 months



                                   18 Followers | 0 Reviews | Member since: Jun 23, 2017 |              China



         Items for sale(127)                                                                                                                                                                                                                       See all items




             2pc Truck Trail...                                LED HEADLIGHT F...                                Left&Right Blac...                                    Black Motorcycl...                                     1piece Windshie...
             US $19.99                         4h left         US $235.00                         1d left        US $23.00                               1d left       US $39.89                           1d left            US $55.99                  1d left




             About eBay      Announcements        Community        Security Center      Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/powstar83?_trksid=p2047675.l2559                                                                                                                                                                                                          1/1
10/15/2020                                                                                   powstar83
                                                       Case: 1:20-cv-06677 Document #: 13 Filed:       | eBay Stores
                                                                                                 11/10/20      Page 37 of 398 PageID #:1344
      Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                              Sell   Watchlist   My eBay


                                      Shop by
                                      category               Search this Store                                                                   This Store                      Search             Advanced



      eBay       eBay Stores      powstar83




                                              powstar83
                                              18 followers powstar83 (521          ) 96.5%

                                              Welcome to my ebay store.We have warehouse in USA/United Kingdom/Canada,will ship the order within 1 business day,any question please contact me,thank you

                                                   Save this seller




      Category

      All                                               All Listings   Auction       Buy It Now                                                                                    Best Match

      eBay Motors                                      1-48 of 164 Results
          Parts & Accessories
                                                                              Motorcycle LED Headlight Assembly DRL Light Fit for KTM 1090 and 1190
      Business & Industrial

          Electrical Equipment &                                              $355.66                                                                                                        From China
          Supplies                                                            $35.00 shipping                                                                                                Brand: KTM
          Industrial Automation &                                             8 watching
          Motion Controls

                                                                              EMARK LED Front Headlight Assembly Replacement for Vespa GTS300(Chrome)
      Condition                          see all

            New                                                               $188.00                                                                                                        From China
                                                                              $13.00 shipping
      Price

            Under $35.00
            $35.00 to $150.00                                                 BLK LED Headlight Assembly with DRL Turn Signal For KTM Duke 390 2013-2016
            Over $150.00
                                                                              $200.00                                                                                                        From China
      $               - $
                                                                              $22.00 shipping                                                                                                Brand: KTM
                                                                              32 watching
      Buying Format                      see all

             All Listings
             Best Offer                                                       Black LED Headlight Assembly Replacement for Vespa GTS300
             Auction
                                                                              $198.00                                                                                                        From China
             Buy It Now
                                                                              $16.00 shipping                                                                                              Brand: Vespa
             Classified Ads


      Item Location                      see all
                                                                              Headlight Guard Fit for Ducati Scrambler 800 2015-2018
      Delivery Options                   see all
                                                                              $49.00                                                                                                         From China
            Free Shipping                                                     $8.00 shipping                                                                                               Brand: Ducati
            Free In-store Pickup                                              5 watching

      Show only                          see all
                                                                              LED 100W Headlight Assembly Fits for Ducati Monster 821 1200
            Returns Accepted
            Completed Items                                                   $330.89                                                                                                        From China
            Sold Items                                                        $15.00 shipping
            Deals & Savings                                                   12 watching
            Authorized Seller
            Authenticity Verified
                                                                              Black LED Headlight Assembly Replacement with Hi Low for Vespa GTS300
      More refinements...
                                                                              $178.00                                                                                                        From China
                                                                              $16.00 shipping
                                                                              14 watching



                                                                              LED Headlight Angel Eye DRL For BMW 2005-2013 R1200GS / Adventure

                                                                              $239.86                                                                                                       Brand: BMW
                                                                              $40.00 shipping
                                                                              12 watching



                                                                              Motorcycle LED Front Headlight Assembly Fit For YAMAHA ZY125T JOG

                                                                              $370.00                                                                                                        From China
                                                                              $35.00 shipping                                                                                          Brand: Yamaha




                                                                              LED Headlight Assembly High/Low Beam Lamp for Ducati Scrambler 2016-2018
                                                                                              1 product rating

                                                                              $160.00                                                                                                        From China
                                                                              $15.00 shipping
                                                                              17 watching

                                                                              LED Headlight Fit For Suzuki V-strom DL250
https://www.ebay.com/str/powstar83?_dmd=1&rt=nc                                                                                                                                                                1/4
10/15/2020                                                                       powstar83
                                           Case: 1:20-cv-06677 Document #: 13 Filed:       | eBay Stores
                                                                                     11/10/20      Page 38 of 398 PageID #:1345
                                                          $150.00                                                                                From China
                                                          $8.00 shipping                                                                       Brand: Suzuki




                                                          Pair Black LED Rear Tail Light Brake Lights for 18-19 Polaris RZR 1000 XP TURBO

                                                          $82.66                                                                                 From China
                                                          $10.00 shipping                                                                      Brand: Polaris




                                                          Pair Rear Side View Mirror+Turn signal for Can-am Maverick X3 Max

                                                          $66.00                                                                                 From China
                                                          $15.00 shipping




                                                          Pair LED Headlight Assembly Replacement with Angel eye Fit for BMW S1000XR

                                                          $650.00                                                                                From China
                                                          $60.00 shipping
                                                          5 watching



                                                          Pair New Style Side Signature Light with Yellow Flash for Can-Am Maverick X3

                                                          $91.00                                                                                 From China
                                                          $15.00 shipping                                                                    Brand: Can-Am




                                                          Motor New LED Headlight For Kawasaki Vulcan 650S EN650 2015 2016 2017 2018

                                                          $350.00                                                                                From China
                                                          $25.00 shipping                                                                    Brand: Kawasaki




                                                          Black LED Rear Lamp Taillights For Vespa Sprint Primavera 50 125 150 2013-2018

                                                          $73.99                                                                                 From China
                                                          $8.00 shipping                                                                       Brand: Vespa
                                                          4 watching



                                                          Motorcycle Front Fender Fit for BMW K1600 GTL

                                                          $25.00                                                                                 From China
                                                          $7.90 shipping                                                                        Brand: BMW




                                                          For Victory Cross Country LED Headlight Black LED Head Light Replacement

                                                          $75.00                                                                                 From China
                                                          $8.00 shipping                                                                      Brand: Victory




                                                          LED Auxiliary Fog Light Guards Protector Harness Fit for BMW R1200GS/F800GS

                                                          $70.00                                                                                 From China
                                                          $12.00 shipping                                                                       Brand: BMW




                                                          2Pcs Red Lamp Housing of Rear Tail Light for 11-18 Can Am Maverick Outlander Max

                                                          $49.98                                                                                 From China
                                                          $10.00 shipping                                                                    Brand: Can-Am




                                                          Pair Car LED Fog Light Angel eye For BMW Mini Cooper R55 R56 R57 R58 R59 R60

                                                          $155.00                                                                                From China
                                                          $23.00 shipping                                                                       Brand: BMW
                                                          9 watching



                                                          7 inches LED Headlight for Honda Hornet 250 600 900 VTR250 CB400 CB500 CB1300

                                                          $129.88                                                                                From China
                                                          $12.00 shipping




                                                          【Orang】4pcs Wheel Center Caps Compatible with Polaris Ranger RZR Sportsman 07-17

                                                          $33.99                                                                                 From China
                                                          $10.00 shipping                                                                      Brand: Polaris
                                                          4 watching



                                                          2.2KW 24000rpm Air-cooled Spindle Motor ER20 Square For CNC Router
https://www.ebay.com/str/powstar83?_dmd=1&rt=nc                                                                                                                 2/4
10/15/2020                                                                       powstar83
                                           Case: 1:20-cv-06677 Document #: 13 Filed:       | eBay Stores
                                                                                     11/10/20      Page 39 of 398 PageID #:1346

                                                          $289.22                                                                           From Canada
                                                          $60.89 shipping
                                                          5 watching



                                                          LED Headlight High Low Beam with DRL for Polaris 2020 RZR PRO XP 1000

                                                          $250.00                                                                             From China
                                                          $50.00 shipping                                                                   Brand: Polaris




                                                          【Blue】Pair LED Headlight Angel eye for Polaris RZR XP 1000 XP 4 1000 2014-2018

                                                          $165.00                                                                             From China
                                                          $30.00 shipping                                                                   Brand: Polaris




                                                          1Pc Black Dash Box for Polaris 2014-2015 RZR 1000 XP XP 4 2635161

                                                          $52.00                                                                              From China
                                                          $10.00 shipping                                                                   Brand: Polaris




                                                          Motor LED Headlight Assembly Fits 2015-2018 BMW S1000RR

                                                          $590.00                                                                             From China
                                                          $70.00 shipping                                                                    Brand: BMW
                                                          4 watching



                                                          Black Rear Receiver Hitch for Can-Am Maverick X3

                                                          $30.66                                                                              From China
                                                          $10.00 shipping                                                                  Brand: Can-Am




                                                          2pcs 60W Auxiliary Light for BMW R1200GS F800GS HONDA(In US)

                                                          $62.00                                                                            Brand: Honda
                                                          $51.00 shipping




                                                          Motorcycle Front Beak Fender Extension Fit for For BMW S1000XR

                                                          $33.00                                                                              From China
                                                          $7.80 shipping                                                                     Brand: BMW




                                                          Front Bracket For LED Driving Lights for BMW Motorcycle R 1200 GS LC Adventure

                                                          $50.96                                                                              From China
                                                          $13.00 shipping




                                                          Front Beak Fender Extension Fit for BMW G310 GS Motorcycle 2017 2018

                                                          $35.98                                                                              From China
                                                          $7.80 shipping                                                                     Brand: BMW




                                                          Pack 2 Chrome Headlight Replacement for Mercedes-Benz G-Class Kit Benz G500

                                                          $498.89                                                                             From China
                                                          $100.00 shipping




                                                          LED HEADLIGHT Fits BMW 2018 G310GS 2016-2018 G310R

                                                          $235.00                                                                             From China
                                                          $13.00 shipping                                                                    Brand: BMW




                                                          1piece Windshield for BMW G310GS 2017 2018

                                                          $55.99                                                                              From China
                                                          $12.00 shipping                                                                    Brand: BMW




                                                          Left&Right Black Door Latches for Can-Am Maverick X3 X3 Max 2 Door 4 Door

                                                          $23.00                                                                              From China
                                                          $10.00 shipping                                                                  Brand: Can-Am




                                                          For Honda NC700 Motorcycle Handguard Hand Protection Guard Heighten Windproof
https://www.ebay.com/str/powstar83?_dmd=1&rt=nc                                                                                                              3/4
10/15/2020                                            Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                          Filed:       by powstar83
                                                                                                   11/10/20     Page| eBay
                                                                                                                         40 of 398 PageID #:1347
        Hi! Sign in or register        Daily Deals    Brand Outlet     Help & Contact                                                                                                            Sell    Watchlist       My eBay


                                          Shop by
                                          category          KTM                                                                                                                 All Categories                          Search                     Advanced


                                                                                                                                                                                                                 Include description
                                                       Items for sale from powstar83 (521                )       |        Save this seller | Show results from all sellers




        Categories
                                                            All Listings    Auction       Buy It Now                                                                                                         Sort: Best Match             View:
        eBay Motors
         Motorcycle Headlight Assemblies                 4 results for KTM            Save this search


        Format                              see all        Find your Motorcycle
               All Listings                                                                                                                                                               Clear selections
               Auction
               Buy It Now


        Guaranteed Delivery                 see all
                                                                                                                                                                                              0
                                                            Make & Model                                       Year From / To                  Distance
               No Preference                                                                                                                                                        matching results
                                                             KTM                                                Year From                        Any Distance of
               1 Day Shipping
               2 Day Shipping                                Any Model                                          Year To                          60106                                    Find Results
               3 Day Shipping
               4 Day Shipping                                                                                BLK LED Headlight Assembly with DRL Turn Signal For KTM Duke 390 2013-2016 (Fits: KTM)
                                                                                                             Brand New
        Condition                           see all
               New   (4)                                                                                     $200.00                                                  From China
                                                                                                             Buy It Now                                               Brand: KTM
        Price                                                                                                Free Shipping
        $             to $
                                                                                                             32 Watching
                                                                                                               Watch
        Item Location                       see all
               Default                                                                                       Black LED Headlight for 2014-2018 KTM 150 200 300 XCW 350 500 EXC 250 XCF (Fits: KTM)
               Within                                                                                        Brand New
                100 miles      of 60106
                                                                                                             $190.00                                                  Brand: KTM
               US Only
                                                                                                             Buy It Now
               North America
               Worldwide                                                                                     Free Shipping
                                                                                                             57 Watching
                                                                                                               Watch
        Delivery Options                    see all
               Free shipping


        Show only                           see all
               Free Returns
                                                                                                             LED Headlight with Angel eyes for KTM Duke 690 2012 2013 2014 2015(In US) (Fits: KTM)
               Returns accepted
               Completed listings                                                                            Brand New
               Sold listings
               Deals & Savings                                                                               $200.00                                                  Brand: KTM
                                                                                                             Buy It Now
                                                                                                             Free Shipping
        More refinements...
                                                                                                             28 Watching
                                                                                                               Watch

              Seller Information

             powstar83 (521        )
              Feedback rating: 521
              Positive Feedback: 96.5%                                                                       Motorcycle LED Headlight Assembly DRL Light Fit for KTM 1090 and 1190
              Member since Jun-23-17 in                                                                      Brand New
              Hong Kong

                                                                                                             $355.66                                                  From China
              Read feedback profile                                                                          Buy It Now                                               Brand: KTM
              Add to my favorite sellers                                                                     +$43.00 shipping
                                                                                                             8 Watching
                                                                                                               Watch




                                                                                                                                                                                                                                       Tell us what you think




        About eBay           Announcements      Community      Security Center      Resolution Center        Seller Center      Policies    Affiliates   Help & Contact        Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-14 21:46. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=powstar83&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                              1/1
10/20/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 41 of 398 PageID #:1348
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $355.66
                                                                                                                                             Shipping                                                    $43.00
                                                     New card                                                                                Tax*                                                        $24.92
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                              $423.58

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        $35.29 for 12 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option



                                                                                                                                                                           See details
                               Ship to

                               1001 Foster Ave
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: powstar83 | Message to seller

                                                                       Motorcycle LED Headlight Assembly DRL Light Fit for KTM
                                                                       1090 and 1190
                                                                       $355.66
                                                                       Quantity 1

                                                                       Delivery
                                                                       DHL Global Mail Parcel Direct
                                                                       $43.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               North Shore Animal League America
                               Join our no-kill mission and save homeless animals--donate $1 to NSALA.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1438699337012                                                                                                                                                      1/1
10/15/2020                                                             BLKDocument
                                                      Case: 1:20-cv-06677 LED Headlight Assembly with DRL
                                                                                        #: 13 Filed:      Turn Signal Page
                                                                                                        11/10/20      For KTM42
                                                                                                                             Duke
                                                                                                                                of390
                                                                                                                                   3982013-2016
                                                                                                                                         PageID | eBay
                                                                                                                                                     #:1349
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                             Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                             | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                   BLK LED Headlight Assembly with DRL Turn Signal
                                                                                                                                                                                                         Shop with confidence
                                                                                                   For KTM Duke 390 2013-2016
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                       1 viewed per hour
                                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                        Condition: New

                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :                                                                                       Seller information
                                                                                                                                                                                                         powstar83 (521      )
                                                                                                          Quantity:      1               5 available / 3 sold
                                                                                                                                                                                                         96.5% Positive feedback


                                                                                                                                                                                                             Save this Seller
                                                                                                            Price:    US $200.00                                     Buy It Now
                                                                                                                                                                                                         Contact seller
                                                                                                                      No Interest if paid in full
                                                                                                                                                                                                         Visit store
                                                                                                                      in 6 mo on $99+*                              Add to cart
                                                                                                                                                                                                         See other items


                                                                                                                                                                  Add to Watchlist



                                                                                                         Free shipping                 32 watchers                 Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Changzhou, China
                                                                                                                        Ships to: United States, Europe, Asia, Canada, Australia, Mexico
                                                                                                                         See exclusions

                                                                                                          Delivery:           Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                               Have one to sell?         Sell now                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                        *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                        apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard. Learn more

                                                                                                           Returns: Seller does not accept returns |              See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     LED Headlight DRL Turn                   Fit For KTM Duke 390 Head               For KTM Duke 125 / 200 /                Motorcycle LED E9                          For KTM Duke 125 200 250                      E8 Emark LED Headlight For
     Signal Light Headlamp For…               Light Assembly 2013 to 201…             250 / 390 Motorcycle…                   Headlight W/DRL Turn…                      390 Dual Sport LED…                           KTM Husqvarna EXC XCF…
     $239.70                                  $106.53                                 $252.57                                 $236.09                                    $239.70                                       $60.15
     $251.70                                  + $40.00 shipping                       + $6.77 shipping                        $246.47                                    $251.70                                       $63.99
     + $2.00 shipping                         Seller 99.7% positive                   New                                     Free shipping                              + $2.00 shipping                              + $0.98 shipping
     Seller 99.1% positive                                                                                                    Seller 99.6% positive                      New                                           New




    Related sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




https://www.ebay.com/itm/BLK-LED-Headlight-Assembly-with-DRL-Turn-Signal-For-KTM-Duke-390-2013-2016/153571963365?fits=Make%3AKTM&hash=item23c19a31e5:g:WQYAAOSwhzhcOEhY                                                                                    1/4
10/16/2020                                                           Headlight
                                                    Case: 1:20-cv-06677        Headlamp For
                                                                         Document       #: KTM EXC XCW
                                                                                            13 Filed:  EXCF SX-FPage
                                                                                                      11/10/20  125-50043
                                                                                                                       2017
                                                                                                                          of2018
                                                                                                                              398Motorcycle
                                                                                                                                   PageID   | eBay
                                                                                                                                                #:1350
                                                                                                                                                                                                Sell     Watchlist         My eBay           2
  Hi          !          Daily Deals     Brand Outlet      Help & Contact


                            Shop by
                            category                  Search for anything                                                                                                      All Categories                             Search             Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                | Add to Watchlist




            Check if this part fits your vehicle           Contact the seller



                                                                                                               Headlight Headlamp For KTM EXC XCW
                                                                                                                                                                                                       Shop with confidence
                                                                                                               EXCF SX-F 125-500 2017 2018 Motorcycle
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                 Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                   Quantity:       1            More than 10 available


                                                                                                                                                                                                       Seller information
                                                                                                                     Price:    US $33.28                              Buy It Now                       prepareforyou (8120       )
                                                                                                                                                                                                       99.9% Positive feedback

                                                                                                                                                                     Add to cart
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                   Add to Watchlist
                                                                                                                                                                                                       Visit store
                                                                                                                                                                                                       See other items

                                                                                                                       1-year accident protection plan from
                                                                                                                       SquareTrade - $5.99


                                                                                                                                                                          Longtime
                                                                                                                   Free shipping           30-day returns
                                                                                                                                                                          member

                                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                 Kong/Taiwan | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: China, China
                                                                                                                                 Ships to: Worldwide See exclusions

                                           Have one to sell?        Sell now                                       Delivery:           Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                       Nov. 25
                                                                                                                                       Please note the delivery estimate is greater than 14
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard®. Learn more

                                                                                                                    Returns: 30 day Buyer pays for return shipping |
                                                                                                                                 See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Universal Motorcycle                 Plastic Headlight Head Light             New Orange Headlight                     Motorcycle Front Light                    E8 Emark LED Headlight For                   Motorcycle Universal
       Headlight Head Lamp for…             Lamp StreetFighter For KT…               Head Light Lamp…                         Headlight LED For KTM KT…                 KTM Husqvarna EXC XCF…                       Headlight Head Lamp Ligh…
       $25.44                               $29.60                                   $27.77                                   $74.86                                    $60.15                                       $25.00
       Free shipping                        Free shipping                            Free shipping                            $80.50                                    $63.99                                       Free shipping
       New                                  Almost gone                              Almost gone                              Free shipping                             Free shipping                                Seller 99.3% positive
                                                                                                                              New                                       New




   Related sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Headlight-Headlamp-For-KTM-EXC-XCW-EXCF-SX-F-125-500-2017-2018-Motorcycle/123660350227                                                                                                                                          1/5
10/16/2020                                                      Headlight
                                               Case: 1:20-cv-06677        Headlamp For
                                                                    Document       #: KTM EXC XCW
                                                                                       13 Filed:  EXCF SX-FPage
                                                                                                 11/10/20  125-50044
                                                                                                                  2017
                                                                                                                     of2018
                                                                                                                         398Motorcycle
                                                                                                                              PageID   | eBay
                                                                                                                                           #:1351




     12V Motorcycle Headlight            White Headlight 3M Decal      Universal Headlights         12V 35W Headlight Lamp For   Universal Headlights       WHITE KTM HEADLIGHT
     Headlamp For KTM EXC…               HeadLamp Light For KTM…       Headlamp Street For KTM…     KTM EXC XCW EXCF SX-F…       Headlamp Street For KTM…   2017-2021 E MARKED…
     $33.11                              $33.29                        $23.50                       $31.90                       $23.50                     $76.92
     $36.79                              $35.80                        Free shipping                $33.94                       Free shipping              + $15.63 shipping
     Free shipping                       + $3.50 shipping              Almost gone                  Free shipping                Almost gone




    Description         Shipping and payments                                                                                                                                   Report item



                                                                                                                                                    eBay item number: 123660350227
      Seller assumes all responsibility for this listing.

      Last updated on Sep 23, 2020 01:48:41 PDT View all revisions

         Item specifics
         Condition:       New                                                           Brand:                           Unbranded
         Type:            Headlight Head Lamp                                           Manufacturer Part Number:        Does not apply
         Color:           Black                                                         Warranty:                        Yes
         Material:        Polypropylene                                                 Country/Region of Manufacture:   China
         Bulb Type:       S2, 12V, 35W                                                  UPC:                             Does not apply




                                                            Headlight Headlamp For KTM EXC XCW EXCF SX-F 125 250 300 450 500 2017 2018 Motorcycle




                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Headlight-Headlamp-For-KTM-EXC-XCW-EXCF-SX-F-125-500-2017-2018-Motorcycle/123660350227                                                                               2/5
10/16/2020                                                 Headlight
                                          Case: 1:20-cv-06677        Headlamp For
                                                               Document       #: KTM EXC XCW
                                                                                  13 Filed:  EXCF SX-FPage
                                                                                            11/10/20  125-50045
                                                                                                             2017
                                                                                                                of2018
                                                                                                                    398Motorcycle
                                                                                                                         PageID   | eBay
                                                                                                                                      #:1352




                   Product Description


                                                                                               Friendly Tips
                   Please compare our products with your motorcycle or previous parts you have seriously in SIZE, MODEL and other aspects before purchase.
                   • Condition: brand new

                   • Color: as shown in the picture

                   • Package included: 1pc
                   • Fitment: Headlight Headlamp For KTM EXC XCW EXCF SX-F 125 250 300 450 500 2017 2018 Motorcycle

                   Package Includes:
                   1 headlight and 4 rubber straps
                   Instructions not included

                   Payment


                   • We accept payment via PAYPAL ONLY.

                   • Payment should be completed within 7 days after placing an order; otherwise, the order will be canceled or we will open a dispute. Please be responsible
                   for every purchase.

                   Delivery details


                   • We can only ship to the confirmed eBay address, please make sure it is the same as the address you want to ship before purchase or check out.

                   • We will ship the item within 1 business day once payment has been cleared in Paypal. The item will be sent from China by China Post Air Mail. If you
                   prefer other express shipping service, please contact us.

                   • Please understand that the following is only the estimated arrival time, as it may delay due to strike, severe weather, custom reasons or peak seasons
                   (Christmas / New Year Holidays). Please place an order only if you agree with the shipping time.

                   Average shipping time:

                                           Country               Shipping Time                                                                                                Feedback

                                           United States      About 20-25 business days
                    China Post Air Mail
                                           Europe/New Zealand About 25-35 business days
                                           Other countries    About 35-50 business days


                   Terms of sales



https://www.ebay.com/itm/Headlight-Headlamp-For-KTM-EXC-XCW-EXCF-SX-F-125-500-2017-2018-Motorcycle/123660350227                                                                     3/5
10/16/2020                                                           Headlight
                                                    Case: 1:20-cv-06677        Headlamp For
                                                                         Document       #: KTM EXC XCW
                                                                                            13 Filed:  EXCF SX-FPage
                                                                                                      11/10/20  125-50046
                                                                                                                       2017
                                                                                                                          of2018
                                                                                                                              398Motorcycle
                                                                                                                                   PageID   | eBay
                                                                                                                                                #:1353
                         • 30 days' warranty for all items.


                         • The item must be returned in NEW condition and with all the original manufacturer packaging. And you must provide us with the tracking number, specific
                         reason for the return and your eBay ID. Item must not have any signs of abuse or intentional damage.

                         • The buyer is responsible for return shipping costs unless the item is incorrect or defective.


                      About us




                         • We have been in business for many years and offer a broad selection of parts, accessories for motorcycle.

                         • We sell many different parts, including our own at the lowest price possible for our customers.

                         • All of our products are new and high quality and include all of the factory included accessories, including a full manufacturer’s warranty.

                         • We promise to our customers is to Always be Fair & Always Guarantee your 100% Satisfaction. You have Our Word On it !!!


                      Contact us


                         • Please give us a positive feedback if you are satisfied with our goods and service. We will leave POSITIVE feedback after receiving the payment.

                         • If you are not satisfied with your goods, feel free to contact us. We will solve it in time. We highly appreciate that you can contact us before you leaving
                         negative feedback or neutral feedback (or open case), it is never a good way to solve the problem. We will solve the problem as soon as possible.


                                                                                               Your satisfaction is our honor!!


                      Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




         Dirt Rocket Bike XLR Charging Por          Gear Shifter Lever Blue For Chines          Gas Fuel Petcock Switch For KTM   Clutch Lever Perch For KLX TTR C   Rear Brake Master Cylinder Pump      Carburetor Rebuild Repai
         t Socket For MX500 MX650 Razor             e Pit Dirt Bike TTR XR50 CRF50 K            Husaberg Husqvarna Acerbis 0001   RF XR 50 70 110 125 140 150cc S    For 110cc 125cc 140cc YCF Pitster    26mm VM22 Mikuni Carb
         EcoSmart Metro                             LX110 50-125cc                              203 204423-0997                   SR Pit Dirt Bike                   SSR Thumpstar                        ike
         7.02 USD                                   9.25 USD                                    21.22 USD                         7.06 USD                           12.50 USD                            6.60 USD
         Buy it now                                 Buy it now                                  Buy it now                        Buy it now                         Buy it now                           Buy it now
         Free shipping                              Free shipping                               Free shipping                     Free shipping                      Free shipping                        Free shipping




   Sponsored items based on your recent views 1/4                                                                                                                                                   Feedback on our suggestions




                                                                                                                                                                                                                          Feedback




https://www.ebay.com/itm/Headlight-Headlamp-For-KTM-EXC-XCW-EXCF-SX-F-125-500-2017-2018-Motorcycle/123660350227                                                                                                                   4/5
10/16/2020                                                           Headlight
                                                    Case: 1:20-cv-06677        Headlamp For
                                                                         Document       #: KTM EXC XCW
                                                                                            13 Filed:  EXCF SX-FPage
                                                                                                      11/10/20  125-50047
                                                                                                                       2017
                                                                                                                          of2018
                                                                                                                              398Motorcycle
                                                                                                                                   PageID   | eBay
                                                                                                                                                #:1354




     Headlight Lamp Beam For                 LED Headlight Black For                   Motorcycle Headlight                      White LED Motorcycle                  12V Motorcycle Headlight    Headlamp Headlight
     KTM 690 SMC-R Enduro R…                 KTM EXC XCF XCW TE TC …                   Headlamp for KTM EXC…                     Headlight Front Light For…            Headlamp For KTM EXC…       Assembly For KTM 125 250…
     $25.18                                  $60.24                                    $31.75                                    $59.98                                $33.11                      $26.39
     $26.79                                  $64.08                                    Free shipping                             Free shipping                         $36.79                      $29.99
     + $7.44 shipping                        Free shipping                             New                                       New                                   Free shipping               + $3.99 shipping
     New                                     New                                                                                                                       Seller 99.1% positive       Seller 99.1% positive




   Explore more sponsored options:




     For KTM LED Headlight Kit               LED Headlight For KTM                     For KTM EXC XC MXC 250                    Universal Motorcycle                  Motocross Bike E8 LED       Motorcycle Headlight Front
     Enduro EXC XC XCF XC-W…                 Enduro Models EXC XCF…                    450 520 530 Dirt Bike…                    Headlight Head Lamp for…              Headlight For KTM EXC…      Light For Enduro Motocros…
     $86.34                                  $61.92                                    $36.26                                    $25.44                                $76.50                      $20.67
     $91.85                                  Free shipping                             $38.99                                    Free shipping                         Free shipping               $21.99
     Free shipping                                                                     + $3.50 shipping                                                                                            Free shipping




   More from this seller 1/2                                                                                                                                                                              Feedback on our suggestions




     Motorcycle Headlight 12V                Headlight Headlamp For                    Black Motorcycle Headlight                Headlight Head Lamp For               Motorcycle Large Round      Motorcycle Chain Slider
     For KTM EXC XCF SX F SM…                KTM EXC XCF EXC F W SX…                   For KTM R SX EXC XC XCF…                  KTM Suzuki DRZ RM 125 25…             Carb Main Jets #105-110-…   Guard For Honda CRF250…
     $33.28                                  $33.28                                    $26.73                                    $26.73                                $7.59                       $10.28
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                  + shipping




 Back to home page                                                                                                                                                                                                         Return to top
 More to explore : Motorcycle Headlight Assemblies for 2018 KTM 125, KTM EXC Motorcycles, Motorcycle Headlight Assemblies for 2017 KTM 500, Motorcycle Headlight Assemblies for KTM 125,
 KTM EXC , Motorcycle Frames for 2018 KTM 125, Unbranded Motorcycle Headlight Assemblies for KTM 125, Motorcycle Headlight Assemblies for KTM SX SR, Other Motorcycle Parts for 2018 KTM 125,
 Motorcycle Headlight Assemblies for KTM 500




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/Headlight-Headlamp-For-KTM-EXC-XCW-EXCF-SX-F-125-500-2017-2018-Motorcycle/123660350227                                                                                                                         5/5
10/16/2020                                                           Headlight
                                                    Case: 1:20-cv-06677        Headlamp For
                                                                         Document       #: KTM EXC XCW
                                                                                            13 Filed:  EXCF SX-FPage
                                                                                                      11/10/20  125-50048
                                                                                                                       2017
                                                                                                                          of2018
                                                                                                                              398Motorcycle
                                                                                                                                   PageID   | eBay
                                                                                                                                                #:1355
                                                                                                                                                                                                Sell     Watchlist         My eBay           2
  Hi          !          Daily Deals     Brand Outlet      Help & Contact


                            Shop by
                            category                  Search for anything                                                                                                      All Categories                             Search             Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                | Add to Watchlist




            Check if this part fits your vehicle           Contact the seller



                                                                                                               Headlight Headlamp For KTM EXC XCW
                                                                                                                                                                                                       Shop with confidence
                                                                                                               EXCF SX-F 125-500 2017 2018 Motorcycle
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                 Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                   Quantity:       1            More than 10 available


                                                                                                                                                                                                       Seller information
                                                                                                                     Price:    US $33.28                              Buy It Now                       prepareforyou (8120       )
                                                                                                                                                                                                       99.9% Positive feedback

                                                                                                                                                                     Add to cart
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                   Add to Watchlist
                                                                                                                                                                                                       Visit store
                                                                                                                                                                                                       See other items

                                                                                                                       1-year accident protection plan from
                                                                                                                       SquareTrade - $5.99


                                                                                                                                                                          Longtime
                                                                                                                   Free shipping           30-day returns
                                                                                                                                                                          member

                                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                 Kong/Taiwan | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: China, China
                                                                                                                                 Ships to: Worldwide See exclusions

                                           Have one to sell?        Sell now                                       Delivery:           Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                       Nov. 25
                                                                                                                                       Please note the delivery estimate is greater than 14
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard®. Learn more

                                                                                                                    Returns: 30 day Buyer pays for return shipping |
                                                                                                                                 See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Universal Motorcycle                 Plastic Headlight Head Light             New Orange Headlight                     Motorcycle Front Light                    E8 Emark LED Headlight For                   Motorcycle Universal
       Headlight Head Lamp for…             Lamp StreetFighter For KT…               Head Light Lamp…                         Headlight LED For KTM KT…                 KTM Husqvarna EXC XCF…                       Headlight Head Lamp Ligh…
       $25.44                               $29.60                                   $27.77                                   $74.86                                    $60.15                                       $25.00
       Free shipping                        Free shipping                            Free shipping                            $80.50                                    $63.99                                       Free shipping
       New                                  Almost gone                              Almost gone                              Free shipping                             Free shipping                                Seller 99.3% positive
                                                                                                                              New                                       New




   Related sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Headlight-Headlamp-For-KTM-EXC-XCW-EXCF-SX-F-125-500-2017-2018-Motorcycle/123660350227                                                                                                                                          1/3
10/16/2020                                                                Headlight
                                                         Case: 1:20-cv-06677        Headlamp For
                                                                              Document       #: KTM EXC XCW
                                                                                                 13 Filed:  EXCF SX-FPage
                                                                                                           11/10/20  125-50049
                                                                                                                            2017
                                                                                                                               of2018
                                                                                                                                   398Motorcycle
                                                                                                                                        PageID   | eBay
                                                                                                                                                     #:1356




     12V Motorcycle Headlight                    White Headlight 3M Decal               Universal Headlights                     12V 35W Headlight Lamp For                Universal Headlights                      WHITE KTM HEADLIGHT
     Headlamp For KTM EXC…                       HeadLamp Light For KTM…                Headlamp Street For KTM…                 KTM EXC XCW EXCF SX-F…                    Headlamp Street For KTM…                  2017-2021 E MARKED…
     $33.11                                      $33.29                                 $23.50                                   $31.90                                    $23.50                                    $76.92
     $36.79                                      $35.80                                 Free shipping                            $33.94                                    Free shipping                             + $15.63 shipping
     Free shipping                               + $3.50 shipping                       Almost gone                              Free shipping                             Almost gone




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: China, China
             Shipping to: Worldwide
             Excludes: Africa, South America, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin
             Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles,
             Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook Islands, Fiji,
             French Polynesia, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa,
             Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Philippines, Taiwan, Vietnam, Bermuda,Greenland, Saint Pierre and Miquelon, Albania, Andorra, Bosnia and Herzegovina,
             Gibraltar, Guernsey, Iceland, Jersey, Liechtenstein, Macedonia, Moldova, Monaco, Montenegro, San Marino, Serbia, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia,
             Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Japan, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan,
             UzbekistanTurkmenistan, UzbekistanTurkmenistan, Uzbekistan

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling              To                       Service                                                                                  Delivery*

               Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Thu. Nov. 5 and Wed. Nov. 25
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 2 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Headlight-Headlamp-For-KTM-EXC-XCW-EXCF-SX-F-125-500-2017-2018-Motorcycle/123660350227                                                                                                                                               2/3
10/16/2020                                        Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                            11/10/20Profile
                                                                                                          Page 50 of 398 PageID #:1357
                                                                                                                                                                              Sell     Watchlist         My eBay           2
                  Hi           !          Daily Deals     Brand Outlet         Help & Contact


                                              Shop by
                                              category                    Search for anything                                                                All Categories                             Search             Advanced



                 Home       Community         Feedback forum         Feedback profile



                 Feedback profile


                                            prepareforyou (8120            )                                                                                                                    Member Quick Links
                                            Positive Feedback (last 12 months): 99.9%                                                                                                           Contact member
                                            Member since: Jul-09-14 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                        Detailed seller ratings

                                                  1 month        6 months            12 months                    Average for the last 12 months

                            Positive                105              760                1215                      Accurate description                                        Reasonable shipping cost
                                                                                                                               (1022)                                                     (1066)
                            Neutral                   0               0                   4
                                                                                                                  Shipping speed                                              Communication
                            Negative                  0               1                   1                                    (1018)                                                     (1056)




                           All received Feedback                                      Received as buyer                                    Received as seller                                          Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                         Revised Feedback: 7


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months


                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                      Comment?
                          It costs more to return item than i actually paid it looks like a loss in mony                                       Buyer: i***m (93 )                                          Past 6 months
                          Gas Fuel Tank For Chinese 47 49cc 2 Stroke Apollo KXD Mini Dirt Bike Motorcycle                                      GBP 8.94                                                    Reciprocal feedback
                          (#123090576749)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                         Contact member                     Suggested Next                Leave Feedback
                                                                                                View items for sale                                              Reply to received Feedback
                                                                                                View seller's Store                                              Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay        Announcements        Community     Security Center         Resolution Center    Seller Center    Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/prepareforyou?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                       1/1
10/16/2020                                                                                     prepareforyou
                                                        Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20  on eBay
                                                                                                                 Page 51 of 398 PageID #:1358
                                                                                                                                                                                                     Sell      Watchlist          My eBay         2
          Hi            !          Daily Deals     Brand Outlet      Help & Contact


                                        Shop by
                                        category                  Search for anything                                                                                               All Categories                                 Search          Advanced



         prepareforyou's profile



                                                                     prepareforyou (8120 )                                                                                        Items for sale            Visit store          Contact
                                                                     99.9% positive feedback

                                                                                                                                 Based in China, prepareforyou has been an eBay member since Jul 09, 2014
                                                                          Save




                                       Feedback ratings                                                                                                                                                               See all feedback

                                                          1,022      Item as described                        1,215              4                   1                           very good thanks!!
                                                                                                                                                                                 Oct 12, 2020
                                                          1,056      Communication                        Positive          Neutral              Negative
                                                          1,018      Shipping time

                                                          1,066      Shipping charges                            Feedback from the last 12 months



                                   223 Followers | 0 Reviews | Member since: Jul 09, 2014 |              China



         Items for sale(2644)                                                                                                                                                                                                                   See all items




             Motorcycle Chok...                              Pit Dirt Bike F...                                  Alloy Clutch wi...                                 Folding Gear Sh...                                     Throttle Cable ...
             US $6.56                        30m left        US $5.99                          3h left           US $9.43                           57m left        US $10.58                           2h left            US $2.49                   3h left




             About eBay      Announcements        Community       Security Center      Resolution Center         Seller Center        Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/prepareforyou                                                                                                                                                                                                                          1/1
10/16/2020                                                                                    prepareforyou
                                                          Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20| eBay Page
                                                                                                                   Stores 52 of 398 PageID #:1359

                                                                                                                                                                          Sell   Watchlist   My eBay         2
      Hi             !             Daily Deals     Brand Outlet    Help & Contact


                                       Shop by
                                       category                   Search for anything                                                                    All Categories                      Search           Advanced



     eBay       eBay Stores      prepareforyou




                                                 prepareforyou
                                                 223 followers prepareforyou (8120           ) 99.9%


                                                     Save this seller




     Category

     All                                                 Featured Items
     Pit Dit Bike Parts

     ATV Quad Bike Parts

     Mini Moto Parts

     Scooter Parts

     Tools

     YX Engine Parts

     Generator Parts

     Monkey Bike Parts

     Garden Machine Parts                                Carburetor Racing Carb Blue             Dirt Bike Red Hydraulic
                                                         Air Filter For Motorized…               Clutch Lever Master Cylind…
     Condition                           see all         $27.15                                  $34.87
           New


     Price

           Under $8.00                                                                                                                                                                         Best Match
                                                            Search this Store                                                        Search
           $8.00 to $15.00
           Over $15.00

     $               - $                                   All Listings   Auction      Buy It Now


     Buying Format                       see all         1-48 of 741 Results

           All Listings                                                             Headlight Headlamp For KTM EXC XCW EXCF SX-F 125-500 2017 2018 Motorcycle
           Best Offer
                                                                                    $33.28                                                                                                             From China
           Auction
                                                                                    Free shipping
           Buy It Now
           Classified Ads


     Item Location                       see all
                                                                                    Motorcycle Headlight 12V For KTM EXC XCF SX F SMR Enduro Dirt Bike 2017 2018
           Default
                                                                                    $33.28                                                                                                             From China
           Within
                                                                                    Free shipping
           100 mile        of 60106

           US Only
           North America
           Worldwide                                                                Headlight Headlamp For KTM EXC XCF EXC F W SX SXF 125 250 300 450 500 530 Dirt

     Delivery Options                    see all                                    $33.28                                                                                                             From China
                                                                                    Free shipping
           Free Shipping
           Free In-store Pickup


     Show only                           see all                                    Handle Throttle Assembly For YAMAHA 2-Stroke YZ125 YZ250 1996 - 2017
           Returns Accepted
                                                                                    $23.40                                                                                                             From China
           Completed Items
                                                                                    Free shipping
           Sold Items
           Deals & Savings
           Authorized Seller
           Authenticity Verified                                                    CNC Aluminum Twist Throttle For Street Motorcycle Monkey Dirt Bike Moped Scooter

     More refinements...                                                            $11.62                                                                                                             From China
                                                                                    Free shipping




                                                                                    Black Motorcycle Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525

                                                                                    $26.73                                                                                                             From China
                                                                                    Free shipping




                                                                                    Rear Hydraulic Disc Brake Caliper For Gio Orion 125cc Dirt Bike Motorcycle

                                                                                    $31.10                                                                                                             From China
                                                                                    Free shipping
https://www.ebay.com/str/prepareforyou                                                                                                                                                                                   1/5
10/16/2020                                                                   prepareforyou
                                         Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20| eBay Page
                                                                                                  Stores 53 of 398 PageID #:1360




                                                        Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525 Motor Motorcycle

                                                        $26.73                                                                             From China
                                                        $5.00 shipping




                                                        10x Oil Filter For YX 150cc 160cc Zongshen 190cc ZS190 Engines Pit Dirt Bike

                                                        $24.58                                                                             From China
                                                        Free shipping




                                                        Front Brake Lever Master Cylinder W/Reservoir For Suzuki Yamaha Honda Kawasaki

                                                        $32.14                                                                             From China
                                                        Free shipping




                                                        15mm Carburetor Air Filter Stack Intake For 33cc 43cc 49cc Goped Scooter EVO

                                                        $24.50                                                                             From China
                                                        Free shipping
                                                        68 sold



                                                        Gold Oil Cooler For Chinese 125cc 140cc 150cc Pit Dirt Bike Trail Motorcycle

                                                        $31.10                                                                             From China
                                                        Free shipping




                                                        Air Filter & Adapter Kit For 6.5 HP GX160 GX200 Go Kart Predator 212cc Mini Bike

                                                        $29.95                                                                             From China
                                                        Free shipping




                                                        White Headlight For Honda XR CRF CR 50 70 80 100 150 200 250 450 Pit Dirt Bike

                                                        $26.70                                                                             From China
                                                        Free shipping




                                                        Motorcycle Front Fork Triple Tree Steering Stem Nut Cover Cap For Dirt Pit Bike

                                                        $5.03                                                                              From China
                                                        Free shipping




                                                        Carburetor For Toro 30102 30103 30111 Lawn Mower 56150 Lawn Tractor Carb

                                                        $39.99                                                                             From China
                                                        Free shipping




                                                        Racing 27mm Intake Manifold Pipe For GY6 125cc 150cc Moped Scooter Go Kart Buggy

                                                        $13.62                                                                             From China
                                                        Free shipping




                                                        Mikuni 28mm Carburetor For Yamaha Blaster 200 YFS200 1998 1999 2000 2001 2002

                                                        $54.02                                                                             From China
                                                        Free shipping




                                                        12mm Tie Rod End For Go Kart 150 250 Kinroad Runmaster Blade SUNL Roketa Kandi

                                                        $21.22                                                                             From China
                                                        Free shipping




                                                        Red CNC Aluminum Engine Timing Oil Filter Plugs For Honda TRX400EX TRX450R/ER

                                                        $17.08                                                                             From China
                                                        Free shipping




                                                        1/4 Turn CNC Twist Throttle Cable For Honda CR 80 85 125 250 Dirt Bike Motocross

                                                        $34 94                                                                             From China
https://www.ebay.com/str/prepareforyou                                                                                                                  2/5
10/16/2020                                                                   prepareforyou
                                         Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20| eBay Page
                                                                                                  Stores 54 of 398 PageID #:1361
                                                        $34.94                                                                             From China
                                                        Free shipping




                                                        Motorcycle Carburetor Orginal Mikuni VM22 26mm Carb 125cc 140cc Pit Dirt Bike

                                                        $31.64                                                                             From China
                                                        Free shipping




                                                        Carburetor For Kohler XT675 XT650 Engine Toro Lawn Mower Carb 14 853 68-S

                                                        $18.11                                                                             From China
                                                        Free shipping




                                                        Pit Dirt bike Manifold Intake Pipe Gasket Set For 110 125 140cc Lifan YX Engine

                                                        $28.54                                                                             From China
                                                        Free shipping
                                                        36 watching



                                                        Go Kart Hydraulic Brake Master Cylinder For Hammerhead 6.000.076 150cc 250cc

                                                        $28.38                                                                             From China
                                                        Free shipping




                                                        Left Hand Choke PZ19 Carburetor 19mm For 50cc 70 90 110 125cc Dirt Bike ATV Quad

                                                        $16.03                                                                             From China
                                                        Free shipping




                                                        Rear Brake Caliper For CRF250R CRF250X CRF450R 2004-2017 CRF450X 2005-2017

                                                        $45.86                                                                             From China
                                                        Free shipping




                                                        1/4 Turn Twist Throttle Cable Fit Honda CRF100 CRF150 CRF 50 70 80 Pit Dirt Bike

                                                        $34.62                                                                             From China
                                                        Free shipping




                                                        Headlight Head Lamp For KTM Suzuki DRZ RM 125 250 400 Yamaha TTR WR XT Honda XR

                                                        $26.73                                                                             From China
                                                        Free shipping




                                                        Gear Shifter Shift Lever For Chinese 50cc 110cc 125cc 140cc 160cc Pit Dirt Bike

                                                        $10.32                                                                             From China
                                                        Free shipping




                                                        Alloy 50cc Clutch Pad For KTM50 JUNIOR SR KTM 50 50SX SX JR Pro Senior 2002-2008

                                                        $16.76                                                                             From China
                                                        Free shipping




                                                        13mm Blue CNC Kick Starter Lever For 50cc 110cc 125cc CRF50 KLX Pit Dirt Bike

                                                        $30.71                                                                             From China
                                                        Free shipping




                                                        Gear Shifter Shift Lever For 110 125 140 160cc SSR IMR YCF Apollo Pit Dirt Bike

                                                        $3.99                                                                                  0 bids
                                                        $5.00 shipping                                                                          1d 8h
                                                                                                                                           From China



                                                        Air Filter For Suzuki 1988-2001 Quadrunner 250 LTF250 2x4 & 1987-1993 4WD LT4WD

                                                        $8.72                                                                              From China
                                                        Free shipping




                                                        Pit Dirt Bike Alloy Foot Pegs For 50 90 110 125 140 150 160 cc XR50 CRF70 SDG
https://www.ebay.com/str/prepareforyou                                                                                                                  3/5
10/16/2020                                                                            Items
                                                     Case: 1:20-cv-06677 Document #: 13     for sale
                                                                                         Filed:      by prepareforyou
                                                                                                   11/10/20      Page | eBay
                                                                                                                         55 of 398 PageID #:1362
        Hi             (Sign in)      Daily Deals    Brand Outlet   Help & Contact                                                                                                   Sell   Watchlist       My eBay               1



                                         Shop by
                                         category         KTM                                                                                                       All Categories                         Search                 Advanced


                                                                                                                                                                                                    Include description
                                                      Items for sale from prepareforyou (8120            )       |    Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction      Buy It Now                                                                                               Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Parts                         19 results for KTM           Save this search
         Motorcycle Fairings & Bodywork
         Motorcycle Headlight Assemblies
         More
                                                          Find your Motorcycle
                                                                                                                                                                            Clear selections

        Format                             see all
               All Listings                                                                                                                                                      0
               Auction                                    Make & Model                                  Year From / To               Distance
               Buy It Now                                                                                                                                                matching results
                                                           KTM                                          Year From                     Any Distance of

        Guaranteed Delivery                see all         Any Model                                    Year To                       60106                                 Find Results

               No Preference
               1 Day Shipping                                                                       Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525 Motor Motorcycle
               2 Day Shipping                                                                       Brand New
               3 Day Shipping
               4 Day Shipping                                                                       $26.73                                                 From China
                                                                                                    Buy It Now
                                                                                                                                                           Seller: prepareforyou (8,025) 99.9%
        Condition                          see all                                                  +$5.00 shipping
                                                                                                                                                           Item: 122018349228
               New   (19)                                                                               Watch


        Price
        $             to $


        Item Location                      see all
               Default                                                                              M4x0.7mm Fork Air Bleeder Valves SX XC KTM EXC 125 150 200 250 300 350 400 450
               Within                                                                               Brand New
                100 miles     of 60106
                                                                                                    $7.96                                                  From China
               US Only
                                                                                                    Buy It Now
               North America                                                                                                                               Seller: prepareforyou (8,027) 99.9%
                                                                                                    Free Shipping
               Worldwide                                                                                                                                   Item: 122019147469
                                                                                                        Watch

        Delivery Options                   see all
               Free shipping


        Show only                          see all
               Free Returns
                                                                                                    Headlight Headlamp For KTM EXC XCW EXCF SX-F 125-500 2017 2018 Motorcycle
               Returns accepted
                                                                                                    Brand New
               Completed listings
               Sold listings
               Deals & Savings
                                                                                                    $33.28                                                 From China
                                                                                                    Buy It Now
                                                                                                                                                           Seller: prepareforyou (8,042) 99.9%
                                                                                                    Free Shipping
        More refinements...                                                                                                                                Item: 123660350227
                                                                                                        Watch



              Seller Information

             prepareforyou (8120       )
              Feedback rating: 8,120
              Positive Feedback: 99.9%                                                              Fairing Fender Kits For KTM50 MTK50 MT50 KTM Adventure 50cc SX SR JR Dirt Bike
              Member since Jul-09-14 in                                                             Brand New
              Hong Kong
                                                                                                    $34.33                                                 From China
              Read feedback profile                                                                 Buy It Now
                                                                                                                                                           Seller: prepareforyou (8,042) 99.9%
              Add to my favorite sellers                                                            Free Shipping
                                                                                                                                                           Item: 122509437561
                                                                                                        Watch


        Sponsored items for you



                                                                                                    Motorcycle Headlight 12V For KTM EXC XCF SX F SMR Enduro Dirt Bike 2017 2018
                                                                                                    Brand New

                                                                                                    $33.28                                                 From China
                                                                                                    Buy It Now
                                                                                                                                                           Seller: prepareforyou (8,042) 99.9%
                                                                                                    Free Shipping
                                                                                                                                                           Item: 113661794005
                                                                                                        Watch
                 LED Headlight Black For
                 KTM EXC XCF X...
                 $60.24
                 Buy It Now



                                                        Black Motorcycle Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=prepareforyou&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                       1/4
10/16/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 56 of 398 PageID #:1363
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $33.28
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $2.08
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $35.36

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: prepareforyou | Message to seller

                                                                       Headlight Headlamp For KTM EXC XCW EXCF SX-F 125-
                                                                       500 2017 2018 Motorcycle
                                                                       $33.28

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 5 – Nov 25
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1437208325015                                                                                                                                                       1/1
10/16/2020                                                             Headlight
                                                       Case: 1:20-cv-06677       For KTM R SX#:
                                                                              Document        EXC
                                                                                                13XCFiled:
                                                                                                     XCF SXF 65 85 105 250
                                                                                                           11/10/20    Page350 450
                                                                                                                               57 525
                                                                                                                                   of Motor
                                                                                                                                      398 Motorcycle
                                                                                                                                            PageID| #:1364
                                                                                                                                                     eBay

 Hi           (Sign in)     Daily Deals      Brand Outlet      Help & Contact                                                                                                                       Sell     Watchlist         My eBay           1



                              Shop by
                              category                  Search for anything                                                                                                        All Categories                             Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                     | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



                                                                                                                 Headlight For KTM R SX EXC XC XCF SXF 65
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 85 105 250 350 450 525 Motor Motorcycle
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                     Quantity:         1            More than 10 available / 5 sold


                                                                                                                                                                                                           Seller information
                                                                                                                       Price:    US $26.73                                Buy It Now                       prepareforyou (8120       )
                                                                                                                                                                                                           99.9% Positive feedback

                                                                                                                                                                         Add to cart
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                       Add to Watchlist
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items

                                                                                                                          30-day returns                         Longtime member


                                                                                                                     Shipping: $5.00 Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: China, China
                                                                                                                                   Ships to: Worldwide See exclusions


                                                                                                                     Delivery:             Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                           Nov. 25
                                                                                                                                           Please note the delivery estimate is greater than 14
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                             Have one to sell?        Sell now                                                             is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




      Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




      For KTM 125-500 SX SXF                   Rear Disc Rotor Brake Guard             Motorcycle Front Light                   For KTM 125 250 350 450                     12V Motorcycle Headlight                     Lift Lifting Strap Handle
      EXC EXCF XC XCF XCFW…                    Cover Protector For KTM S…              Headlight Lamp Fit For KT…               530 SX EXC XCF SXF XC…                      Cover LED Street Fit For…                    Front and Rear For KTM 25…
      $25.99                                   $21.16                                  $25.41                                   $4.19                                       $25.41                                       $8.99
      Free shipping                            $24.89                                  $40.99                                   $4.65                                       $40.99                                       $9.67
      New                                      Free shipping                           + $19.00 shipping                        Free shipping                               + $19.00 shipping                            + $1.99 shipping
                                               New                                     New                                      New                                         New                                          Seller 99.4% positive




      Related sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525-Motor-Motorcycle/122018349228?hash=item1c68dc40ac:g:2LwAAOSwjMJXBiFm                                                                                                1/3
10/16/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677         Headlight #:
                                                                            Document         12V13
                                                                                                 For Filed:
                                                                                                     KTM EXC XCF SX F SMR
                                                                                                            11/10/20      Enduro
                                                                                                                       Page  58Dirt
                                                                                                                                 ofBike
                                                                                                                                    3982017 2018 | eBay
                                                                                                                                         PageID      #:1365
 Hi           (Sign in)     Daily Deals      Brand Outlet      Help & Contact                                                                                                                      Sell     Watchlist        My eBay            1



                              Shop by
                              category                  Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



                                                                                                                 Motorcycle Headlight 12V For KTM EXC XCF
                                                                                                                                                                                                          Shop with confidence
                                                                                                                 SX F SMR Enduro Dirt Bike 2017 2018
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                                     Quantity:       1             More than 10 available / 5 sold


                                                                                                                                                                                                          Seller information
                                                                                                                        Price:    US $33.28                              Buy It Now                       prepareforyou (8120       )
                                                                                                                                                                                                          99.9% Positive feedback

                                                                                                                                                                        Add to cart
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                      Add to Watchlist
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                                                                                             Longtime
                                                                                                                     Free shipping            30-day returns
                                                                                                                                                                             member

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: China, China
                                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                                      Delivery:           Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                          Nov. 25
                                                                                                                                          Please note the delivery estimate is greater than 14
                                                                                                                                          business days.
                                                                                                                                          Please allow additional time if international delivery
                                             Have one to sell?        Sell now                                                            is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




      Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




      Motorcycle Headlight Lamp                Dirt Bike Enduro Headlight              White Dirt Bike Motorcycle                12V Universal Enduro                      Motorcycle Dirt Bike Enduro                  12V, 35W Motorcycle
      For KTM Headlamp EXC X…                  Headlamp Front Light…                   Enduro Headlight Lamp…                    Motorcycle Headlight For…                 Headlight Fairing For KTM…                   Headlight Headlamp For…
      $26.96                                   $26.31                                  $32.10                                    $32.15                                    $15.50                                       $22.51
      $28.99                                   $27.99                                  $34.15                                    $34.20                                    $16.67                                       $24.20
      + $4.50 shipping                         + $5.50 shipping                        + $8.01 shipping                          + $8.02 shipping                          + $5.50 shipping                             + $6.50 shipping
      New                                      New                                     New                                       New                                       New                                          New




      Related sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-12V-For-KTM-EXC-XCF-SX-F-SMR-Enduro-Dirt-Bike-2017-2018/113661794005?hash=item1a76c556d5:g:oxMAAOSwY7lcb9Mf                                                                                                   1/5
10/5/2020                                                               Foldable
                                                       Case: 1:20-cv-06677       Motorcycle #:
                                                                            Document        Helmet
                                                                                               13 Bag Large11/10/20
                                                                                                   Filed:   Capacity Backpack
                                                                                                                        PageFit59
                                                                                                                                For of
                                                                                                                                    Outdoor
                                                                                                                                       398Cycling
                                                                                                                                            PageID| eBay#:1366

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                         Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                  | Add to Watchlist




    People who viewed this item also viewed

                           HELMET BAG                                      Universal                                       Brake Fluid                                         1 Pcs Black                                      Multifunctional
                           Folding Motorcyc…                               Motorcycle Parts…                               Reservoir Sock…                                     Universal…                                       Black Helmet Bag…
                           $27.89                                          $1.83                                           $7.00                                               $0.99                                            $41.27
                           Free shipping                                   Free shipping                                   + $3.99 shipping                                    + $1.15 shipping                                 $45.85
                                                                                                                                                                                                                                Free shipping




           This fits a KTM                    Select Year



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                             Foldable Motorcycle Helmet Bag Large Capacity
                                                                                                                                                                                                         Shop with confidence
                                                                                             Backpack Fit For Outdoor Cycling
                                                                                                                                                                                                                 Top Rated Plus
                                                                                                                                                                                                                 Trusted seller, fast shipping, and
                                                                                                                                                                                                                 easy returns. Learn more
                                                                                                    Condition: New
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                           Buy 1              Buy 2                 Buy 3                                       Get the item you ordered or get
                                                                                                Bulk savings:
                                                                                                                         $15.20/ea          $14.74/ea             $14.59/ea                                     your money back. Learn more



                                                                                               Compatibility: See compatible vehicles                                                                    Seller information
                                                                                                 Sale ends in: 04d 21h 47m                                                                               princessbba (7856       )
                                                                                                                                                                                                         99% Positive feedback
                                                                                                     Quantity:       1         4 or more for $14.44/ea

                                                                                                                    More than 10 available                                                                   Save this Seller

                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                        Price:    US $15.20/ea                                       Buy It Now                          See other items
                                                                                                                  US $16.89 (10% off)

                                                                                                                                                                     Add to cart
                                  Have one to sell?         Sell now


                                                                                                 Best Offer:                                                         Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                    Free shipping and returns                              Longtime member


                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                    See details
                                                                                                                    International shipment of items may be subject to customs processing and
                                                                                                                    additional charges.
                                                                                                                    Item location: CN, China
                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                      Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                           Please note the delivery estimate is greater than 15 business days.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.

                                                                                                    Payments:



                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                      Returns: Free 60 day returns |            See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8                                                                               1/10
10/5/2020                                                                Foldable
                                                        Case: 1:20-cv-06677       Motorcycle #:
                                                                             Document        Helmet
                                                                                                13 Bag Large11/10/20
                                                                                                    Filed:   Capacity Backpack
                                                                                                                         PageFit60
                                                                                                                                 For of
                                                                                                                                     Outdoor
                                                                                                                                        398Cycling
                                                                                                                                             PageID| eBay#:1367




     PU Leather Motorcycle                       Motorcycle ATV Handlebar                30mm PWK Colorful                          Rear Left Motorcycle              Black Aluminum Adjuster     Waterproof 6.3in Motorcycle
     Saddle Bags Saddlebag…                      Holder Mount Bag Case Fo…               Aluminum Carburetor Cab…                   Saddlebag Saddle Bag Sid…         Chain Tensioner Bolt On…    Bike Handlebar Phone…
     $64.70                                      $14.30                                  $38.60                                     $37.70                            $25.10                      $14.30
     $71.89                                      $15.89                                  $42.89                                     $41.89                            $27.89                      $15.89
     Free shipping                               Free shipping                           Free shipping                              Free shipping                     Free shipping               Free shipping
                                                                                         Popular




    Description               Shipping and payments                                                                                                                                                                Report item



                                                                                                                                                                                            eBay item number: 313213385912
      Seller assumes all responsibility for this listing.

      Last updated on Sep 12, 2020 01:14:02 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year              Make              Model           Submodel
              -Select-         -Select-          -Select-         -Select-                       Go


            [show all compatible vehicles]


                     This part is compatible with 313 vehicle(s) matching KTM.


              Notes         Year                               Make                                      Model                                        Submodel
                            2010                               KTM                                       50                                           SX Mini
                            1999                               KTM                                       50                                           Mini Adventure
                            1999                               KTM                                       50                                           SX Pro JR
                            1999                               KTM                                       50                                           SX Pro SR
                            1996                               KTM                                       50                                           SX
                            1996                               KTM                                       50                                           SXR
                            1996                               KTM                                       50                                           SXR Pro Jr
                            1996                               KTM                                       50                                           SXR Pro Sr
                            1995                               KTM                                       50                                           SX
                            1995                               KTM                                       50                                           SXR
                            1999                               KTM                                       50-3                                         SX
                            1997                               KTM                                       50-3                                         SX
                            1995                               KTM                                       50-3                                         SX
                            1999                               KTM                                       60                                           SX
                            2010                               KTM                                       65                                           SX
                            2010                               KTM                                       85                                           SX 19/16
                            1990                               KTM                                       85                                           MX
                            2010                               KTM                                       105                                          SX
                            2010                               KTM                                       105                                          XC
                            2010                               KTM                                       125                                          SX

            Page 1 of 16                                                                                                 1 2 3 4 5 6 7 8 9 10

            Portions of the information contained in this table have been provided by princessbba



            Item specifics
            Condition:             New                                                                                     Type:                            Helmet Bag
            Name:                  Portable Helmet Bag/Basketball Bag/Shoe bag                                             Manufacturer Part Number:        MT-009X1-C4
            Material:              nylon                                                                                   Brand:                           Unbranded
            Packing:               PE bag (single pack)                                                                    Warranty:                        6 Month
            Packing size:          about 15 * 6 * 6cm/5.90 * 2.36 * 2.36in                                                 UPC:                             Does not apply




       Give you more choices！
                  f                                f                                 f                               f
                of                               of                                of                              of
            %                                %                                 %                               %
         10                                10                             10                              10




                                                                                                                                                                                                                        Feedback


            Blue 35mm Bent Angle           Black Universal Motorcy         12V Motorcycle 7 Colors         Motorcycle Scooter 2in/5
            Air Filter Cleaner For 50      cle Scooter Folding Foot        LCD Digital Speedomete          1mm Black Pod Cone Ai
            110cc 125cc Pit Quad Di        Pegs Rear Footrest Ped          r Odometer Gauge Mete           r Filter Kit High Flow Filt
            13.73 USD                      19.15 USD                       24.82 USD                       20.60 USD
            Buy it now                     Buy it now                      Buy it now                      Buy it now
            Free shipping                  Free shipping                   Free shipping                   Free shipping
            (https://www.ebay.com/itm/313004991078)
                                            (https://www.ebay.com/itm/312946809491)
                                                                            (https://www.ebay.com/itm/313076985110)
                                                                                                            (https://www.ebay.com/itm/313165893057)


https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8                                                      2/10
10/5/2020                                                 Foldable
                                         Case: 1:20-cv-06677       Motorcycle #:
                                                              Document        Helmet
                                                                                 13 Bag Large11/10/20
                                                                                     Filed:   Capacity Backpack
                                                                                                          PageFit61
                                                                                                                  For of
                                                                                                                      Outdoor
                                                                                                                         398Cycling
                                                                                                                              PageID| eBay#:1368




                     Product Description

                      Helmet Bag 28L Motorcycle Backpack Splash-proof Riding
                        Helmet Bag Outdoor Fitness Basketball Sneakers Bag
                                        Portable Backpack
                    Features:
                    1. Used for outdoor sports or cycling, 28L large capacity, can put basketball, helmet, shoes, glasses, headphones, water
                    glasses, umbrellas and other items inside.
                    2. Encrypted nylon material, anti-fouling and easy care, strong and tear-resistant.
                    3. Integrated storage bag, light and easy to carry, only slap size after folding, can be easily put in the pocket.
                    4. Splash-proof, can keep the internal clothes dry for a short time in case of light rain when traveling.
                    5. Lightweight and spacious, ideal for day trips, vacations, travel, day hikes, schools, camping and shopping.

                    Specification:
                    Name: Portable Helmet Bag/Basketball Bag/Shoe bag
                    Material: nylon
                    Packing: PE bag (single pack)
                    Packing size: about 15 * 6 * 6cm/5.90 * 2.36 * 2.36in

                    Packing List:
                    1 * Portable Backpack




                                                                                                                                                                              Feedback




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8        3/10
10/5/2020                                                 Foldable
                                         Case: 1:20-cv-06677       Motorcycle #:
                                                              Document        Helmet
                                                                                 13 Bag Large11/10/20
                                                                                     Filed:   Capacity Backpack
                                                                                                          PageFit62
                                                                                                                  For of
                                                                                                                      Outdoor
                                                                                                                         398Cycling
                                                                                                                              PageID| eBay#:1369




                                                                                                                                                                              Feedback




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8        4/10
10/5/2020                                                 Foldable
                                         Case: 1:20-cv-06677       Motorcycle #:
                                                              Document        Helmet
                                                                                 13 Bag Large11/10/20
                                                                                     Filed:   Capacity Backpack
                                                                                                          PageFit63
                                                                                                                  For of
                                                                                                                      Outdoor
                                                                                                                         398Cycling
                                                                                                                              PageID| eBay#:1370




                                                                                                                                                                              Feedback




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8        5/10
10/5/2020                                                 Foldable
                                         Case: 1:20-cv-06677       Motorcycle #:
                                                              Document        Helmet
                                                                                 13 Bag Large11/10/20
                                                                                     Filed:   Capacity Backpack
                                                                                                          PageFit64
                                                                                                                  For of
                                                                                                                      Outdoor
                                                                                                                         398Cycling
                                                                                                                              PageID| eBay#:1371




                                                                                                                                                                              Feedback




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8        6/10
10/5/2020                                                 Foldable
                                         Case: 1:20-cv-06677       Motorcycle #:
                                                              Document        Helmet
                                                                                 13 Bag Large11/10/20
                                                                                     Filed:   Capacity Backpack
                                                                                                          PageFit65
                                                                                                                  For of
                                                                                                                      Outdoor
                                                                                                                         398Cycling
                                                                                                                              PageID| eBay#:1372




                                                                                                                                                                              Feedback




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8        7/10
10/5/2020                                                                     Foldable
                                                             Case: 1:20-cv-06677       Motorcycle #:
                                                                                  Document        Helmet
                                                                                                     13 Bag Large11/10/20
                                                                                                         Filed:   Capacity Backpack
                                                                                                                              PageFit66
                                                                                                                                      For of
                                                                                                                                          Outdoor
                                                                                                                                             398Cycling
                                                                                                                                                  PageID| eBay#:1373




                                Payment                         We accept payment by PayPal only !
                                                                Payment should be completed within 5 days after buyer places the order,or else an unpaid case will be
                                Returns                         opened in order to cancel the transaction. If you can not pay in time, please contact us.
                                                                e-check from PayPal will only be processed once the payment clears.
                                Contact Us                      All of the items will be shipped to buyer's EBAY address,please confirm your address on Ebay before you
                                                                buy.Your order will be usually shipped out the same or next business days once the payment is made and
                                                                cleared.
                                Shipping




                                                                                                     Welcome to our Store ~




       Action is worse than heart！
                 f                                     f                                      f                                   f
               of                                    of                                     of                                  of
           %                                     %                                      %                                   %
        10                                     10                                  10                                  10




            Motorcycle 7/8 Twist Thr            Black Metal Rear Shelf              Black 2.75inch/70mm Inl             1Pcs Blue Universal Mot
            ottle Handle Grips & Cab            Refitted Box Tail Fin Lug           et Cold Air Intake Air Filt         orcycle Pliers Repair Too
            le Set For 50cc 150cc 25            gage Rack For M3/M5 M               er with Adapter For Moto            l Brake Piston Removal
            19.70 USD                           62.00 USD                           20.60 USD                           30.11 USD
            Buy it now                          Buy it now                          Buy it now                          Buy it now
            Free shipping                       Free shipping                       Free shipping                       Free shipping
            (https://www.ebay.com/itm/313013456992) (http://www.ebay.com/itm/313016673713) (https://www.ebay.com/itm/313018799474)




                                                                                                                                                                              Feedback




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8        8/10
10/5/2020                                                            Foldable
                                                    Case: 1:20-cv-06677       Motorcycle #:
                                                                         Document        Helmet
                                                                                            13 Bag Large11/10/20
                                                                                                Filed:   Capacity Backpack
                                                                                                                     PageFit67
                                                                                                                             For of
                                                                                                                                 Outdoor
                                                                                                                                    398Cycling
                                                                                                                                         PageID| eBay#:1374




   Sponsored items based on your recent views 1/3                                                                                                                                                         Feedback on our suggestions




     Oxford Cloth Motorcycle                 Waterproof Car Travel Drop                2X Orange Engine Oil Filter               HELMET BAG Folding                    Pair Motorcycle Bikes        2Pcs Powered Heated
     Bike Leg Thigh Bag Pouch…               Leg Bag Hip Thigh Pack…                   Cover Cap Fit For KTM DU…                 Motorcycle Backpack…                  Tailbox Handrail Box Rear…   Gloves Electric Hands…
     $24.82                                  $24.82                                    $28.89                                    $27.89                                $57.79                       $18.47
     $27.58                                  $27.58                                    $33.99                                    Free shipping                         $67.99                       $26.39
     Free shipping                           Free shipping                             Free shipping                             New                                   Free shipping                + $8.00 shipping
     Seller 99.2% positive                   Seller 99.2% positive                     New                                                                             New                          New




   Explore more sponsored options: Brand

   Yamaha




     YAMAHA RXZ RXZ135 RXZ-
     135 HANDLE UPPER COVE…
     $24.99
     + $12.00 shipping
     Last one




   More from this seller 1/2                                                                                                                                                                              Feedback on our suggestions




     Waterproof Motorcycle                   Motorcycle Multifunction                  Black Canvas High Capacity                20L Motorcycle Rear Seat              Motorcycle Tail Luggage      Motorcycle Carburetor
     Helmet Bag Big Capacity…                Storage Backpack Helmet…                  Motorcycle Saddle Bag…                    Bag Riding Shoulder…                  Rack Seat Extension Brack…   Repair Kit For Bandit 400…
     $36.80                                  $36.80                                    $29.47                                    $51.20                                $56.60                       $23.68
     $40.89                                  $40.89                                    $32.75                                    $56.89                                $62.89                       $26.31
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                   + shipping




 Back to search results                                                                                                                                                                                                  Return to top
 More to explore : Motorcycle Helmet Bags Bags, Motorcycle Helmet & Visor Bags, Black Motorcycle Helmet Bags Bags, Bell Motorcycle Helmet Bags Bags,
 Unbranded Motorcycle Helmet Bags Bags, Motorcycle Helmets, Motorcycle Backpacks, Motorcycle Merchandise Backpacks, Air Bags for Honda Fit, Motorcycle Helmets with Bluetooth



                                                                                                                                                                                                                              Feedback



        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8                                                             9/10
10/5/2020                                                               Foldable
                                                       Case: 1:20-cv-06677       Motorcycle #:
                                                                            Document        Helmet
                                                                                               13 Bag Large11/10/20
                                                                                                   Filed:   Capacity Backpack
                                                                                                                        PageFit68
                                                                                                                                For of
                                                                                                                                    Outdoor
                                                                                                                                       398Cycling
                                                                                                                                            PageID| eBay#:1375

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                         Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                  | Add to Watchlist




    People who viewed this item also viewed

                           HELMET BAG                                      Universal                                       Brake Fluid                                         1 Pcs Black                                      Multifunctional
                           Folding Motorcyc…                               Motorcycle Parts…                               Reservoir Sock…                                     Universal…                                       Black Helmet Bag…
                           $27.89                                          $1.83                                           $7.00                                               $0.99                                            $41.27
                           Free shipping                                   Free shipping                                   + $3.99 shipping                                    + $1.15 shipping                                 $45.85
                                                                                                                                                                                                                                Free shipping




           This fits a KTM                    Select Year



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                             Foldable Motorcycle Helmet Bag Large Capacity
                                                                                                                                                                                                         Shop with confidence
                                                                                             Backpack Fit For Outdoor Cycling
                                                                                                                                                                                                                 Top Rated Plus
                                                                                                                                                                                                                 Trusted seller, fast shipping, and
                                                                                                                                                                                                                 easy returns. Learn more
                                                                                                    Condition: New
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                           Buy 1              Buy 2                 Buy 3                                       Get the item you ordered or get
                                                                                                Bulk savings:
                                                                                                                         $15.20/ea          $14.74/ea             $14.59/ea                                     your money back. Learn more



                                                                                               Compatibility: See compatible vehicles                                                                    Seller information
                                                                                                 Sale ends in: 04d 21h 47m                                                                               princessbba (7856       )
                                                                                                                                                                                                         99% Positive feedback
                                                                                                     Quantity:       1         4 or more for $14.44/ea

                                                                                                                    More than 10 available                                                                   Save this Seller

                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                        Price:    US $15.20/ea                                       Buy It Now                          See other items
                                                                                                                  US $16.89 (10% off)

                                                                                                                                                                     Add to cart
                                  Have one to sell?         Sell now


                                                                                                 Best Offer:                                                         Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                    Free shipping and returns                              Longtime member


                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                    See details
                                                                                                                    International shipment of items may be subject to customs processing and
                                                                                                                    additional charges.
                                                                                                                    Item location: CN, China
                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                      Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                           Please note the delivery estimate is greater than 15 business days.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.

                                                                                                    Payments:



                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                      Returns: Free 60 day returns |            See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8                                                                                1/3
10/5/2020                                                                Foldable
                                                        Case: 1:20-cv-06677       Motorcycle #:
                                                                             Document        Helmet
                                                                                                13 Bag Large11/10/20
                                                                                                    Filed:   Capacity Backpack
                                                                                                                         PageFit69
                                                                                                                                 For of
                                                                                                                                     Outdoor
                                                                                                                                        398Cycling
                                                                                                                                             PageID| eBay#:1376




     PU Leather Motorcycle                      Motorcycle ATV Handlebar               30mm PWK Colorful                        Rear Left Motorcycle                      Black Aluminum Adjuster                   Waterproof 6.3in Motorcycle
     Saddle Bags Saddlebag…                     Holder Mount Bag Case Fo…              Aluminum Carburetor Cab…                 Saddlebag Saddle Bag Sid…                 Chain Tensioner Bolt On…                  Bike Handlebar Phone…
     $64.70                                     $14.30                                 $38.60                                   $37.70                                    $25.10                                    $14.30
     $71.89                                     $15.89                                 $42.89                                   $41.89                                    $27.89                                    $15.89
     Free shipping                              Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping
                                                                                       Popular




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: CN, China
            Shipping to: Worldwide
            Excludes: Africa, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Tajikistan, Turkmenistan,
            Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman Islands, Costa Rica,
            Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint Kitts-Nevis,
            Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, American Samoa, Cook Islands, Fiji, French Polynesia, Kiribati, Marshall Islands, Micronesia,
            Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Laos, Macau, Philippines,
            Bermuda, Saint Pierre and Miquelon, Argentina, Bolivia, Chile, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela, Albania,
            Andorra, Bosnia and Herzegovina, Jersey, Liechtenstein, Macedonia, Moldova, Monaco, Montenegro, Serbia, Svalbard and Jan Mayen

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60440                  Get Rates


              Shipping and handling              To                       Service                                                                                  Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Oct. 28 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 1 business day of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              60 days                                                                                                             Seller pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Foldable-Motorcycle-Helmet-Bag-Large-Capacity-Backpack-Fit-For-Outdoor-Cycling/313213385912?fits=Make%3AKTM&hash=item48ecf8fcb8:g:WDEAAOSwS9NfWcV8                                                                                  2/3
10/5/2020                                          Case: 1:20-cv-06677 Document #: 13 Filed:Feedback ProfilePage 70 of 398 PageID #:1377
                                                                                              11/10/20
                 Hi! Sign in or register      Daily Deals   Brand Outlet   Help & Contact                                                                 Sell   Watchlist      My eBay


                                           Shop by
                                           category                Search for anything                                                   All Categories                        Search             Advanced



                 Home        Community         Feedback forum      Feedback profile



                 Feedback profile


                                           princessbba (7856         )                                                                                                 Member Quick Links
                                           Positive Feedback (last 12 months): 99%                                                                                     Contact member
                                           Member since: Mar-23-17 in China                                                                                            View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                     View seller's Store
                                                                 Consistently delivers outstanding customer service.
                                                                 Learn more



                 Feedback ratings                                                              Detailed seller ratings

                                                  1 month       6 months       12 months             Average for the last 12 months

                            Positive                 108           668            1568                Accurate description                                Reasonable shipping cost
                                                                                                                   (1374)                                             (1466)
                            Neutral                   0             5                 21
                                                                                                      Shipping speed                                      Communication
                            Negative                  2             6                 16                           (1373)                                             (1407)




                           All received Feedback                                Received as buyer                            Received as seller                               Left for others

                 16 Feedback received (viewing 1-16)                                                                                                                             Revised Feedback: 44


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                       Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (16)                        12 Months


                   FEEDBACK                                                                                                    FROM                                               WHEN

                          sidewall had crack, they said it was a puncture, refused to warrantee Stay away                      Buyer: 3***e (436 )                                Past month
                          Touch 7" Car FM MP5 Player Stereo Radio Bluetooth Head Units For Apple Carplay                       US $69.08                                          Reciprocal feedback




                                                                                                                                                                                                             Comment?
                          (#312938031875)


                          The touch screen doesn't function, I can't which to radio or Bluetooth                               Buyer: e *** e ( 19 )                              Past month
                          Double Din 10.1in Android 8.1 Car Stereo GPS Navi Radio WiFi OBD2 WIFI 1G+16G                        US $174.86                                         Reciprocal feedback
                          (#313127351449)


                                                             Detailed item information is not available for the following items because the feedback is over 90 days old.


                          IDIOT SENDS 3 INCH STICKERS WHEN I SAY 1.75 HIGH                                                     Buyer: a***_ (116 )                                Past 6 months
                          2PCS Universal Car Body Side Stripe Skirt Decal Sticker For Car Vinly Sticker                        US $19.03                                          Reciprocal feedback
                          (#312718458548)


                          Fit poorly .. look cheap ..                                                                          Buyer: 3***i (12 )                                 Past 6 months
                          Blue Luxury Car Seat Cover 5-Seats Cushion Covers PU Leather Universal Full Set                      US $129.50                                         Reciprocal feedback
                          (#312873260547)


                          The radio I buy is bad, it doesn't turn on, pay for something that doesn't work                      Buyer: 3***a (66 )                                 Past 6 months
                          2Din 9" Android 9.1 Quad-core RAM 1GB ROM 16GB Car Stereo Radio GPS Wifi 3/4G BT                     US $146.96                                         Reciprocal feedback
                          (#312712065108)


                          The size is too small not fit any vehicle                                                            Buyer: v *** o ( 74 )                              Past 6 months
                          (Private listing)                                                                                                                                       Reciprocal feedback


                          during the specified delivery period, the seller did not start sending the goods                     Buyer: 0***o (230 )                                Past year
                          Double DIN 7" Car Stereo Radio MP5 Player Android/IOS Mirror Link Touch Screen                       US $38.88                                          Reciprocal feedback
                          (#312946480553)


                          2 mths never received item, good communication, poor shipping                                        Buyer: s***s (616 )                                Past year
                          Adjustable 8" Android 8.1 Car Stereo Radio GPS Wifi Mirror Link W/ Rear Camera                       US $55.56                                          Reciprocal feedback
                          (#312930183708)


                          The seller not provide return label.                                                                 Buyer: p *** y ( 32 )                              Past year
                          (Private listing)                                                                                                                                       Reciprocal feedback


                          They don't give me an answer and the date goes up after you buy it                                   Buyer: b***_ (5)                                   Past year
                          Double 2DIN 7" Car MP5 Player Bluetooth Touch Screen Stereo Radio USB AUX Camera                     US $45.00                                          Reciprocal feedback
                          (#312907161279)


                          In description it says + cd slot,did not include cd slot ,no as advertised                           Buyer: e***6 (563 )                                Past year
                          Fast QI Wireless Charger Car Mount CD Vent Charging Holder Stand For iPhone X 8                      US $17.90                                          Reciprocal feedback
                          (#312843670249)




https://www.ebay.com/fdbk/feedback_profile/princessbba?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                1/2
10/5/2020                                                                                      princessbba
                                                        Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20on eBay
                                                                                                                Page 71 of 398 PageID #:1378
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                           Sell      Watchlist         My eBay


                                    Shop by
                                    category                   Search for anything                                                                                               All Categories                                Search            Advanced



         princessbba's profile



                                                                       princessbba (7856 )                                                                                     Items for sale            Visit store         Contact
                                                                       99% positive feedback

                                                                                                                                  Based in China, princessbba has been an eBay member since Mar 23, 2017
                                                                          Save




                                      Feedback ratings                                                                                                                                                             See all feedback

                                                           1,374       Item as described                      1,568               21              16                          Fast ship, very nice. Great set! Thanks! A+
                                                                                                                                                                              Sep 28, 2020
                                                           1,407       Communication                      Positive          Neutral           Negative
                                                           1,373       Shipping time

                                                           1,466       Shipping charges                           Feedback from the last 12 months



                                   576 Followers | 0 Reviews | Member since: Mar 23, 2017 |               China



         Items for sale(1990)                                                                                                                                                                                                                See all items




            Beige 3 Point C...                                Universal LED I...                                  Adjustable 8" A...                             GPS Navi WiFi D...                                     New 2Pcs Loud D...
            US $37.70                        18h left         US $18.02                        19h left           US $130.50                      19h left       US $202.37                         19h left            US $26.33                 19h left




            About eBay      Announcements        Community         Security Center     Resolution Center          Seller Center    Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/princessbba?_trksid=p2047675.l2559                                                                                                                                                                                                  1/1
10/9/2020                                                                                  xinrongyiliao00
                                                        Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20| eBay Page
                                                                                                                  Stores 72 of 398 PageID #:1379

     Hi         (Sign in)     Daily Deals    Brand Outlet    Help & Contact                                                                                       Sell   Watchlist     My eBay


                                  Shop by
                                  category                Search this Store                                                                          This Store                        Search            Advanced



     eBay      eBay Stores      xinrongyiliao00




                                             xinrongyiliao00
                                             577 followers princessbba (7867         ) 99.0%


                                                    Save this seller




     Category

     All                                                All Listings   Auction    Buy It Now                                                                                     Time: ending soonest

     eBay Motors                                       1-48 of 3,007 Results                                                                                                                Gallery View
          Parts & Accessories
                                                                               Car Aluminum Alloy GSS342 255LPH High Pressure Intank Electric Fuel Pump Kit
          Automotive Tools & Supplies

     Consumer Electronics                                                      $30.50                                                                                                             From China
                                                                               Was: $33.89
          Vehicle Electronics & GPS
                                                                               Free shipping
          Surveillance & Smart Home                                            or Best Offer
          Electronics

          TV, Video & Home Audio                                               2 X Car Truck Automatic Retractable 3 Point Safety Seat Belt Lap Seatbelt Black
          Portable Audio &
                                                                               $73.70                                                                                                             From China
          Headphones
                                                                               Was: $81.89
     Cell Phones & Accessories
                                                                               Free shipping
     Business & Industrial                                                     or Best Offer
     Travel
                                                                               1x 205-205mm Car Tire Snow Anti-Skid Chain 4 Chains Tire Chain Emergency Driving
     Clothing, Shoes & Accessories

     Computers/Tablets &                                                       $27.59                                                                                                             From China
     Networking                                                                Was: $30.65

     Health & Beauty                                                           Free shipping
                                                                               or Best Offer
     Home & Garden

     Sporting Goods                                                            8M V-Shape Rubber Car Door Window Glass Seal Weather Strip Fix Abnormal Sound

     Crafts
                                                                               $21.29                                                                                                             From China
     Show Less                                                                 Was: $23.65
                                                                               Free shipping
                                                                               or Best Offer

                                                                               M Size 205-225mm Tire Anti-Skid Anti-Snow Steel Chains Car Skid Chains Mud Sand

                                                                               $27.59                                                                                                             From China
                                                                               Was: $30.65
                                                                               Free shipping
                                                                               or Best Offer

                                                                               Car SUV Emergency 4-Chain Snow Anti-Skid Wheel Tire Chains Steel Anti-Slip Chain

                                                                               $27.59                                                                                                         Top Rated Plus
                                                                               Was: $30.65                                                                                                        From China
                                                                               Free shipping
                                                                               or Best Offer

                                                                               26FT Glass Seal Car Door Side Windows Trim Sealing Strip Weatherstrip Soundproof

                                                                               $21.29                                                                                                             From China
                                                                               Was: $23.65
                                                                               Free shipping
                                                                               or Best Offer

                                                                               Pair Retractable 3 Point Auto Car Seat & Belt Lap Universal Seatbelt Adjustable

                                                                               $73.70                                                                                                         Top Rated Plus
                                                                               Was: $81.89                                                                                                        From China
                                                                               Free shipping
                                                                               or Best Offer

                                                                               Rubber 8M Seal Strip Soundproof Moulding Trim Universal For Car Door Side Window

                                                                               $21.29                                                                                                         Top Rated Plus
                                                                               Was: $23.65                                                                                                        From China
                                                                               Free shipping
                                                                               or Best Offer

                                                                               4 xCar Retractable Side Window Shield Sun Visor Mesh Sunshade UV Protector Black

                                                                               $42.20                                                                                                             From China
                                                                               Was: $46.89
                                                                               Free shipping
                                                                               or Best Offer

https://www.ebay.com/str/xinrongyiliao00                                                                                                                                                                            1/4
10/9/2020                                                                     xinrongyiliao00
                                           Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20| eBay Page
                                                                                                     Stores 73 of 398 PageID #:1380


                                                          Aluminum Motorcycle ATV Handlebar Phone Holder USB Charger Quick Charge QC 3.0

                                                          $31.37                                                                             Top Rated Plus
                                                          Was: $34.85                                                                           From China
                                                          Free shipping
                                                          or Best Offer

                                                          1X Black PU Leather Car Seat Headrest Head Pillow Pad Neck Rest Support Cushion

                                                          $21.42                                                                                From China
                                                          Was: $23.80
                                                          Free shipping
                                                          or Best Offer

                                                          110Pcs M4 M5 M6 M8 U Nut Car Fairing Body Speed Fastener Trim Panel Screw Clips

                                                          $37.67                                                                                From China
                                                          Was: $41.85
                                                          Free shipping
                                                          or Best Offer

                                                          Boxed 110Pcs Car Motorcycle Fairing Clips Bodywork Panel Clip Speed Clips U Nut

                                                          $37.67                                                                                From China
                                                          Was: $41.85
                                                          Free shipping
                                                          or Best Offer

                                                          1Pcs Car Pillow Headrest PU Leather Neck Cushion Support Seat Travel Accessories

                                                          $21.42                                                                                From China
                                                          Was: $23.80
                                                          Free shipping
                                                          or Best Offer

                                                          1PCS Foldable Car Seat Rear Back Storage Bag Black Large Capacity Shopping Bag

                                                          $17.00                                                                             Top Rated Plus
                                                          Was: $18.89                                                                           From China
                                                          Free shipping
                                                          or Best Offer

                                                          147*46CM Car Rear Window Wolf Tribe Graphics Decal Sticker Exterior Accessories

                                                          $21.42                                                                                From China
                                                          Was: $23.80
                                                          Free shipping
                                                          or Best Offer

                                                          6.5" Motorcycle Headlight Lamp Mesh Grille Cover Protector Mask Metal Triangle

                                                          $16.88                                                                                From China
                                                          Was: $18.76
                                                          Free shipping
                                                          or Best Offer

                                                          1x Car Floor Carpet Mats Patch Non-slip Heel Plate Foot Rest Pedal Pad Stainless

                                                          $18.77                                                                                From China
                                                          Was: $20.85
                                                          Free shipping
                                                          or Best Offer

                                                          Android 8.1 HD 9inch Car Dash Stereo Radio GPS Wifi MP5 Player Mirror Link 1+16G

                                                          $116.87                                                                               From China
                                                          Was: $129.86
                                                          Free shipping
                                                          or Best Offer
                                                          113 watching

                                                          Full Set Breathable 5-seat Car Front & Rear PU Leather Seat Cover Black With Red

                                                          $82.69                                                                                From China
                                                          Was: $91.88
                                                          $35.89 shipping
                                                          or Best Offer

                                                          170° Car Rear View Reverse Backup Night Reversing Parking Back Up Camera 18.5mm

                                                          $14.61                                                                                From China
                                                          Was: $16.23
                                                          Free shipping
                                                          or Best Offer

                                                          Black Folding Car Seat Rear Back Storage Pocket Large Capacity Organizer Bag

                                                          $17.00                                                                                From China
                                                          Was: $18.89
                                                          Free shipping
                                                          or Best Offer

                                                          Car Accessories Seat Pillow Memory Foam Headrest Neck Cushion Support Black 1Pcs

                                                          $21.42                                                                             Top Rated Plus

https://www.ebay.com/str/xinrongyiliao00                                                                                                                      2/4
10/9/2020                                                                     xinrongyiliao00
                                           Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20| eBay Page
                                                                                                     Stores 74 of 398 PageID #:1381
                                                          Was: $23.80                                                                           From China
                                                          Free shipping
                                                          or Best Offer

                                                          CMOS 170° Car Rear View Camera Auto Parking Reverse Back up Camera Night Vision

                                                          $14.61                                                                                From China
                                                          Was: $16.23
                                                          Free shipping
                                                          or Best Offer
                                                          45 watching

                                                          Silver Car Front Windshield Snow Cover & Sun Shade Protector With Cotton Thicker

                                                          $23.30                                                                                From China
                                                          Was: $25.89
                                                          Free shipping
                                                          or Best Offer

                                                          Universal Car Floor Carpet Mats Patch Stainless Steel Heel Plate Foot Rest Pedal

                                                          $18.77                                                                                From China
                                                          Was: $20.85
                                                          Free shipping
                                                          or Best Offer

                                                          26Pcs Car Wire Terminal Removal Tool Cable Wiring Connector Pin Puller Hand Tool

                                                          $11.21                                                                                From China
                                                          Was: $12.45
                                                          Free shipping
                                                          or Best Offer

                                                          1Pcs 6.5" Metal Retro Motorcycle ATV Headlight Lamp Mesh Grille Cover Protector

                                                          $16.88                                                                                From China
                                                          Was: $18.76
                                                          Free shipping
                                                          or Best Offer

                                                          Universal Car Seat Rear Back Large Capacity Storage Bag Oxford Cloth Foldable

                                                          $17.00                                                                                From China
                                                          Was: $18.89
                                                          Free shipping
                                                          or Best Offer

                                                          Car Foot Rest Floor Mats Stainless Steel Heel Plate Pedal Carpet Pad Universalx1

                                                          $18.77                                                                             Top Rated Plus
                                                          Was: $20.85                                                                           From China
                                                          Free shipping
                                                          or Best Offer

                                                          Black/Red PU Leather Car Seat Covers Front& Rear Cushions For Standard 5-Sit Car

                                                          $116.90                                                                               From China
                                                          Was: $129.89
                                                          $70.89 shipping
                                                          or Best Offer

                                                          26xTerminal Removal Tool Car Electrical Wiring Crimp Connector Pin Extractor Kit

                                                          $11.21                                                                                From China
                                                          Was: $12.45
                                                          Free shipping
                                                          or Best Offer

                                                          Wolf Tribe Night Howling Car Sticker Decal Rear Window Label Windshield 147*46CM

                                                          $21.42                                                                                From China
                                                          Was: $23.80
                                                          Free shipping
                                                          or Best Offer

                                                          Motorcycle Terminal Removal Electrical Wiring Crimp Connector Pin Extractor 26pc

                                                          $11.21                                                                             Top Rated Plus
                                                          Was: $12.45                                                                           From China
                                                          Free shipping
                                                          or Best Offer

                                                          10W Qi Wireless Car Phone Charger Auto Clamping Fast Charger Holder GPS Location

                                                          $23.69                                                                             Top Rated Plus
                                                          Was: $26.32                                                                           From China
                                                          Free shipping
                                                          or Best Offer

                                                          Universal 5-Seats Car Accessories Seat Covers PU Leather Front Rear Cushion Sets

                                                          $143.90                                                                               From China
                                                          Was: $159.89
                                                          $35.89 shipping
                                                          or Best Offer

https://www.ebay.com/str/xinrongyiliao00                                                                                                                      3/4
10/5/2020                                             Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                           Filed:      by princessbba
                                                                                                    11/10/20      Page| eBay
                                                                                                                           75 of 398 PageID #:1382
        Hi! Sign in or register        Daily Deals    Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                      Shop by
                                      category          Bag Large                                                                                                     All Categories                          Search                Advanced


                                                                                                                                                                                                      Include description
                                                       Items for sale from princessbba (7856         )       |     Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction     Buy It Now                                                                                                 Sort: Best Match           View:
        eBay Motors
            Other Car & Truck Interior Parts             5 results for Bag Large         Save this search
            Other Motorcycle Parts
            Other Motorcycle Luggage
                                                                                                   Foldable Motorcycle Helmet Bag Large Capacity Backpack Fit For Outdoor Cycling
            Fewer
                                                                                                   Brand New


        Format                              see all
                                                                                                   $15.20                                                  From China
                                                                                                   Was: $16.89                                                 Top Rated Plus
               All Listings
                                                                                                   or Best Offer
               Auction
                                                                                                   Free Shipping
               Buy It Now
                                                                                                   Free Returns
                                                                                                   10% off
        Guaranteed Delivery                 see all
                                                                                                      Watch
               No Preference
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping                                                                      Universal Car Seat Rear Back Large Capacity Storage Bag Oxford Cloth Foldable
               4 Day Shipping                                                                      Brand New

        Condition                           see all                                                $17.00                                                  From China
                                                                                                   Was: $18.89
               New   (5)
                                                                                                   or Best Offer
        Price                                                                                      Free Shipping
                                                                                                   10% off
        $              to $
                                                                                                      Watch

        Item Location                       see all
               Default
               Within
                100 miles     of 60440                                                             1PCS Foldable Car Seat Rear Back Storage Bag Black Large Capacity Shopping Bag
                                                                                                   Brand New
               US Only
               North America
               Worldwide
                                                                                                   $17.00                                                  From China
                                                                                                   Was: $18.89                                                 Top Rated Plus
                                                                                                   or Best Offer
        Delivery Options                    see all
                                                                                                   Free Shipping
               Free shipping                                                                       Free Returns
                                                                                                   10% off
        Show only                           see all                                                   Watch
               Free Returns
               Returns accepted
               Completed listings
                                                                                                   M Size Motorcycle Tail Storage Bag Backpack Large Capacity Waterproof Universal
               Sold listings
               Deals & Savings                                                                     Brand New

                                                                                                   $51.20                                                  From China
        More refinements...
                                                                                                   Was: $56.89                                                 Top Rated Plus
                                                                                                   or Best Offer
                                                                                                   Free Shipping
               Seller Information                                                                  Free Returns
                                                                                                   10% off
             princessbba (7856         )
                                                                                                      Watch
               Feedback rating: 7,856
               Positive Feedback: 99%
               Member since Mar-23-17 in
               Hong Kong                                                                           Black Folding Car Seat Rear Back Storage Pocket Large Capacity Organizer Bag
                                                                                                   Brand New
               Read feedback profile
               Add to my favorite sellers                                                          $17.00                                                  From China
               Visit seller's eBay Store!                                                          Was: $18.89
                    xinrongyiliao00                                                                or Best Offer
                                                                                                   Free Shipping
                                                                                                   10% off
                                                                                                      Watch




                                                         Results matching fewer words

                                                                                                   Oxford Cloth Shoulder Backpack Helmet Bag Fit For Motorcycle Outdoor Cycling
                                                                                                   Brand New

                                                                                                   $36.80                                                  From China
                                                                                                   Was: $40.89                                                 Top Rated Plus
                                                                                                   or Best Offer
                                                                                                   Free Shipping
                                                                                                   Free Returns
                                                                                                   10% off
                                                                                                      Watch




                                                         Waterproof Motorcycle Helmet Bag Big Capacity Shoulder Backpack Riding Equipment
                                                         Brand New



https://www.ebay.com/sch/m.html?_ssn=princessbba&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Bag+Large&_sacat=0                                                                                                                     1/6
10/9/2020                                                    Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                       11/10/20| eBayPage 76 of 398 PageID #:1383

                                                                                                                                                      How do you like our checkout? Tell us what you think
                                                             Checkout

                          Pay with                                                                                                      Subtotal (1 item)                                           $15.20
                                                                                                                                        Shipping                                                       Free
                                                New card                                                                                Tax*                                                          $0.95
                                  0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                        Order total                                                $16.15

                                                                                                                                           *We're required by law to collect sales tax and applicable fees
                                                                                                                                           for certain tax authorities. Learn more


                                   Special financing available.
                                   Apply now. See terms
                                                                                                                                                                  Confirm and pay

                                                                                                                                                             Select a payment option
                          Ship to

                          375 W Briarcliff Rd                                                                                                                         See details
                          Bolingbrook, IL 60440-3825
                          United States

                          Change




                          Review item and shipping

                          Seller: princessbba | Edit message
                          Message: Item Id: 313213385912 Buyer's Vehicle: KTM

                                                                 Foldable Motorcycle Helmet Bag Large Capacity Backpack
                                                                 Fit For Outdoor Cycling
                                                                 $15.20
                                                                 $16.89


                                                                 Quantity     1


                                                                 Delivery
                                                                 Est. delivery: Oct 28 – Nov 17
                                                                 Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                 Free



                                                                 Save up to 10%



                          Gift cards, coupons, eBay Bucks



                          Enter code:                                                    Apply




                          Donate to charity (optional)
                          Reflections of Trinity
                          Help children, seniors and others in COVID-19 crisis with food and basic needs.



                          Select amount                         None




                       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432632241011                                                                                                                                                  1/1
10/26/2020                                                           3D Gas
                                                    Case: 1:20-cv-06677     Cap Fuel Tank#:Cap
                                                                         Document           13Pad Protector
                                                                                               Filed:       Stickers Decals
                                                                                                        11/10/20      Page  for KTM 125398
                                                                                                                                77 of   200 390 Duke | eBay
                                                                                                                                             PageID     #:1384
                                                                                                                                                                                                 Sell     Watchlist        My eBay                1
  Hi      !         Daily Deals     Brand Outlet      Help & Contact


                            Shop by
                            category                 Search for anything                                                                                                        All Categories                             Search                Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Decals, Emblems & Flags > Decals & Stickers                                                                                | Add to Watchlist


       SAVE UP TO 10%               See all eligible items


                                                                                                  3D Gas Cap Fuel Tank Cap Pad Protector Stickers
                                                                                                                                                                                                        Shop with confidence
                                                                                                  Decals for KTM 125 200 390 Duke
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                        Quantity:       1               4 available / 6 sold


                                                                                                                                                                                                        Seller information
                                                                                                           Price:    US $11.69                                      Buy It Now                          pro_stickers2015 (2508        )
                                                                                                                                                                                                        97.8% Positive feedback
                                                                                                                     US $12.99 (10% off)

                                                                                                                                                                   Add to cart
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                    Best Offer:                                                    Make Offer
                                                                                                                                                                                                        See other items


                                                                                                                                                                 Add to Watchlist


                                                                                                      Limited quantity
                                                                                                                                 More than 59% sold                  Free shipping
                                                                                                         remaining

                                                                                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions


                               Have one to sell?        Sell now                                         Delivery:           Estimated between Thu. Nov. 19 and Wed. Dec. 9

                                                                                                                             This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 16 business days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                       Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




       3D Gas Fuel Tank Pad                 3D Gas Fuel Tank Pad                     3D Gas Fuel Tank Cap Pad               3D Gas Cap Fuel Tank Pad                    3D Gas Cap Fuel Tank Pad                      3D Gas Fuel Tank Pad
       Protector Emblem Stickers…           Protector Stickers Decals…               Protector Stickers Decals…             Stickers Protector Decals…                  Protector Stickers Decals…                    Protector Emblem Stickers…
       $11.04                               $11.04                                   $10.96                                 $12.72                                      $12.66                                        $12.66
       $12.99                               $12.99                                   $18.99                                 $15.90                                      $14.90                                        $14.90
       Free shipping                        Free shipping                            Free shipping                          Free shipping                               Free shipping                                 Free shipping
       New                                  New                                      Almost gone                            New                                         New                                           New




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/3D-Gas-Cap-Fuel-Tank-Cap-Pad-Protector-Stickers-Decals-for-KTM-125-200-390-Duke/254624303932?hash=item3b48ca8b3c:g:5-UAAOSw4MBe5HRd                                                                                                1/4
10/26/2020                                                      3D Gas
                                               Case: 1:20-cv-06677     Cap Fuel Tank#:Cap
                                                                    Document           13Pad Protector
                                                                                          Filed:       Stickers Decals
                                                                                                   11/10/20      Page  for KTM 125398
                                                                                                                           78 of   200 390 Duke | eBay
                                                                                                                                        PageID     #:1385




     3D Gas Fuel Tank Pad                3D Gas Fuel Tank Pad            3D Gas Fuel Tank Pad               3D Gas Fuel Tank Pad Real      3D Real Carbon Gas Fuel        3D Gas Fuel Tank Pad Cap
     Protector Stickers Decals…          Protector Stickers Decals…      Emblem Protector Stickers…         Carbon Decals Protector…       Cap Tank Pad Stickers…         Emblem Protection Decals…
     $11.92                              $10.96                          $11.99                             $16.99                         $14.44                         $12.74
     $14.90                              $19.90                          $14.99                             $19.99                         $16.99                         $14.99
     Free shipping                       Free shipping                   Free shipping                      Free shipping                  Free shipping                  Free shipping
                                                                                                            Almost gone




    Description         Shipping and payments                                                                                                                                                    Report item



                                                                                                                                                                   eBay item number: 254624303932
      Seller assumes all responsibility for this listing.

      Last updated on Sep 15, 2020 20:08:53 PDT View all revisions

         Item specifics
         Condition:                         New                                                         Country/Region of Manufacture:     China
         Manufacturer Part Number:          K-TP-00164-Q                                                Theme:                             Motorcycle
         Brand:                             KODASKIN                                                    Displayed Make:                    Kawasaki
         Warranty:                          Yes                                                         Type:                              Decal
         UPC:                               Does not apply


        KODASKIN s                                                                                                                                                         Visit my eBay store

             Hi            If you like what you see, browse my Store to find more items you may love.




        Store Categories                                                        KODASKIN for Kawasaki Z900 Gas Fuel Tank Cap Pad Custom Stickers Decal
        Store home
        Yamaha Parts & Accessories                                                                                            Specifications
        Kawasaki Parts &
        Accessories                                                                                                           Brand: KODASKIN
        Suzuki Parts & Accessories
        Honda Parts & Accessories
                                                                                                                            Fitment: Kawasaki Z900
        Vespa Parts & Accessories
                                                                                                                       Color:As the picture shows
        Ducati Parts & Accessories
        BMW Parts & Accessories
        KTM Parts & Accessories
                                                                                                                                  Features
        CFMOTO Parts &                                                                         Make your motorcycle stand out of the crowd with this Bling decal set!
        Accessories
        Peugeot Parts & Accessories                                                                      New top quality 3D raised universal protection stickers.
        Benelli Parts & Accessories
        Piaggio Parts & Accessories                                           These stickers can go right on top of your existing stickers, or be used on a new painted fairing set.
        Universal Model
                                                                                                            The sticker is a raised one to give it that 3D look.
        Kymco Parts & Accessories
        Motorcycle Bag                                                                                          Easy installation, NO installation manual
        VOGE Parts & Accessories
        Aprilia Parts & Accessories
        Triumph Parts & Accessories                                                                                                 Tips
        Other
                                                                           we can wholesale all the items and offer custom service.If you need further information please contact us

                                                                                                 Please match the size to your existing sticker to ensure proper fit

                                                                                                Other models and colors available, please check our other auctions




    SAVE UP TO 10%                      See all eligible items
 Save up to 10.0%
 Marked down item price reflects all savings. Items provided by pro_stickers2015                                                                        All promotional offers from pro_stickers2015

https://www.ebay.com/itm/3D-Gas-Cap-Fuel-Tank-Cap-Pad-Protector-Stickers-Decals-for-KTM-125-200-390-Duke/254624303932?hash=item3b48ca8b3c:g:5-UAAOSw4MBe5HRd                                                   2/4
10/26/2020                                                               3D Gas
                                                        Case: 1:20-cv-06677     Cap Fuel Tank#:Cap
                                                                             Document           13Pad Protector
                                                                                                   Filed:       Stickers Decals
                                                                                                            11/10/20       Page for KTM 125398
                                                                                                                                    79 of   200 390 Duke | eBay
                                                                                                                                                 PageID     #:1386


                                                                                                                                                                                             See all




                                                                                           2D Printing Wheel Rim Inner
                                                                                           Emblem Stickers Decals Set for
                                                                                           CFMOTO 250SR


                                                                                           Was:                    US $21.99
                                                                                           Now:                   US $19.79


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                            You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/3                                                                                                                                                      Feedback on our suggestions




     2014 2015 2016 KTM 1290                    MAD MOTO Rearsets KTM                        For KTM RC390 & DUKE 390          Motorcycle Exhaust Muffler   3D Gas Fuel Tank Pad            3D Gas Fuel Tank Pad
     Super Duke R Fully Rearset…                1290 Super Duke R 2014…                      2014-2016 Crash Protectio…        Mid Connect Pipe For KTM…    Protector Stickers Decals…      Protector Emblem Stickers…
     $140.99                                    $140.00                                      $120.13                           $56.68                       $11.04                          $11.04
     Free shipping                              Free shipping                                Free shipping                     + $5.69 shipping             $12.99                          $12.99
     New                                        New                                          New                               New                          Free shipping                   Free shipping
                                                                                                                                                            New                             New




   Explore more sponsored options: Displayed Make

   KTM                                                                       More              Yamaha                                               More       Gas Gas                                                         More




     3D Gas Fuel Tank Pad                    3D Gas Fuel Tank Pad                                3D Gas Fuel Tank Cap Pad      3D Printing Gas Fuel Tank         3D Motorcycle Carbon          ProGrip Motorcycle Sport
     Protector Emblem…                       Protector Emblem…                                   Protector Stickers Decal…     Cap Pad Protector…                Vinyl Gel Gas Tank Pad…       Bike Gas TANK PAD…
     $11.04                                  $12.66                                              $10.96                        $10.96                            $9.90                         $9.95
     $12.99                                  $14.90                                              $18.99                        $12.90                            Free shipping                 Free shipping
     Free shipping                           Free shipping                                       Free shipping                 Free shipping                     Popular
                                                                                                 Almost gone




   More from this seller 1/2                                                                                                                                                                           Feedback on our suggestions




     3D Gas Fuel Tank Pad Real                  Yellow 2D Gas Cap Fuel                       3D Emblem Real Carbon             3D Carbon Tank Pad           3D Gas Fuel Tank Pad            Sliver 3D Fairing Body
     Carbon Decals Protector…                   Tank Traction Pad Stickers…                  Gas Fuel Tank Pad Stickers…       Protector Emblems Decals…    Protector Sticker Decal for…    Decals Gas Tank Stickers f…
     $16.99                                     $31.99                                       $18.69                            $12.74                       $25.50                          $11.04
     $19.99                                     $39.99                                       $21.99                            $14.99                       $30.00                          $12.99
     + shipping                                 + shipping                                   + shipping                        + shipping                   + shipping                      + shipping
     Almost gone




https://www.ebay.com/itm/3D-Gas-Cap-Fuel-Tank-Cap-Pad-Protector-Stickers-Decals-for-KTM-125-200-390-Duke/254624303932?hash=item3b48ca8b3c:g:5-UAAOSw4MBe5HRd                                                                          3/4
10/26/2020                                                           3D Gas
                                                    Case: 1:20-cv-06677     Cap Fuel Tank#:Cap
                                                                         Document           13Pad Protector
                                                                                               Filed:       Stickers Decals
                                                                                                        11/10/20      Page  for KTM 125398
                                                                                                                                80 of   200 390 Duke | eBay
                                                                                                                                             PageID     #:1387
                                                                                                                                                                                                 Sell     Watchlist        My eBay                1
  Hi      !         Daily Deals     Brand Outlet      Help & Contact


                            Shop by
                            category                 Search for anything                                                                                                        All Categories                             Search                Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Decals, Emblems & Flags > Decals & Stickers                                                                                | Add to Watchlist


       SAVE UP TO 10%               See all eligible items


                                                                                                  3D Gas Cap Fuel Tank Cap Pad Protector Stickers
                                                                                                                                                                                                        Shop with confidence
                                                                                                  Decals for KTM 125 200 390 Duke
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                        Quantity:       1               4 available / 6 sold


                                                                                                                                                                                                        Seller information
                                                                                                           Price:    US $11.69                                      Buy It Now                          pro_stickers2015 (2508        )
                                                                                                                                                                                                        97.8% Positive feedback
                                                                                                                     US $12.99 (10% off)

                                                                                                                                                                   Add to cart
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                    Best Offer:                                                    Make Offer
                                                                                                                                                                                                        See other items


                                                                                                                                                                 Add to Watchlist


                                                                                                      Limited quantity
                                                                                                                                 More than 59% sold                  Free shipping
                                                                                                         remaining

                                                                                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions


                               Have one to sell?        Sell now                                         Delivery:           Estimated between Thu. Nov. 19 and Wed. Dec. 9

                                                                                                                             This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 16 business days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                       Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




       3D Gas Fuel Tank Pad                 3D Gas Fuel Tank Pad                     3D Gas Fuel Tank Cap Pad               3D Gas Cap Fuel Tank Pad                    3D Gas Cap Fuel Tank Pad                      3D Gas Fuel Tank Pad
       Protector Emblem Stickers…           Protector Stickers Decals…               Protector Stickers Decals…             Stickers Protector Decals…                  Protector Stickers Decals…                    Protector Emblem Stickers…
       $11.04                               $11.04                                   $10.96                                 $12.72                                      $12.66                                        $12.66
       $12.99                               $12.99                                   $18.99                                 $15.90                                      $14.90                                        $14.90
       Free shipping                        Free shipping                            Free shipping                          Free shipping                               Free shipping                                 Free shipping
       New                                  New                                      Almost gone                            New                                         New                                           New




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/3D-Gas-Cap-Fuel-Tank-Cap-Pad-Protector-Stickers-Decals-for-KTM-125-200-390-Duke/254624303932?hash=item3b48ca8b3c:g:5-UAAOSw4MBe5HRd                                                                                                1/4
10/26/2020                                                                3D Gas
                                                         Case: 1:20-cv-06677     Cap Fuel Tank#:Cap
                                                                              Document           13Pad Protector
                                                                                                    Filed:       Stickers Decals
                                                                                                             11/10/20       Page for KTM 125398
                                                                                                                                     81 of   200 390 Duke | eBay
                                                                                                                                                  PageID     #:1388




     3D Gas Fuel Tank Pad                        3D Gas Fuel Tank Pad                   3D Gas Fuel Tank Pad                     3D Gas Fuel Tank Pad Real                 3D Real Carbon Gas Fuel                   3D Gas Fuel Tank Pad Cap
     Protector Stickers Decals…                  Protector Stickers Decals…             Emblem Protector Stickers…               Carbon Decals Protector…                  Cap Tank Pad Stickers…                    Emblem Protection Decals…
     $11.92                                      $10.96                                 $11.99                                   $16.99                                    $14.44                                    $12.74
     $14.90                                      $19.90                                 $14.99                                   $19.99                                    $16.99                                    $14.99
     Free shipping                               Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping
                                                                                                                                 Almost gone




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou, China
             Shipping to: Worldwide
             Excludes: Bolivia, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60440                  Get Rates


               Shipping and handling              To                       Service                                                                                  Delivery*

               Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Thu. Nov. 19 and Wed. Dec. 9
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 10%                             See all eligible items
 Save up to 10.0%
 Marked down item price reflects all savings. Items provided by pro_stickers2015                                                                                                           All promotional offers from pro_stickers2015



                                                                                                                                                                                                                     See all




                                                                                     2D Printing Wheel Rim Inner
                                                                                     Emblem Stickers Decals Set for
                                                                                     CFMOTO 250SR


                                                                                     Was:                         US $21.99

https://www.ebay.com/itm/3D-Gas-Cap-Fuel-Tank-Cap-Pad-Protector-Stickers-Decals-for-KTM-125-200-390-Duke/254624303932?hash=item3b48ca8b3c:g:5-UAAOSw4MBe5HRd                                                                                                  2/4
10/23/2020                                         Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                             11/10/20Profile
                                                                                                           Page 82 of 398 PageID #:1389
                  Hi     !           Daily Deals     Brand Outlet    Help & Contact                                                                           Sell   Watchlist      My eBay


                                             Shop by
                                             category                    Search for anything                                                 All Categories                        Search             Advanced



                 Home         Community      Feedback forum         Feedback profile



                 Feedback profile


                                           pro_stickers2015 (2504            )                                                                                             Member Quick Links
                                           Positive Feedback (last 12 months): 97.8%                                                                                       Contact member
                                           Member since: Apr-12-15 in China                                                                                                View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                         View seller's Store
                                                                Consistently delivers outstanding customer service.
                                                                Learn more



                 Feedback ratings                                                               Detailed seller ratings

                                                   1 month     6 months          12 months              Average for the last 12 months

                             Positive                35             252                442              Accurate description                                  Reasonable shipping cost
                                                                                                                     (404)                                                (418)
                             Neutral                 1               3                 5
                                                                                                        Shipping speed                                        Communication
                             Negative                1               8                 10                            (403)                                                (405)




                             All received Feedback                                  Received as buyer                          Received as seller                                 Left for others

                 10 Feedback received (viewing 1-10)                                                                                                                                 Revised Feedback: 15


                 Search Feedback received as seller with an item title or ID:                                                                        Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                  Negative (10)                         12 Months


                   FEEDBACK                                                                                                      FROM                                                 WHEN

                        Doesn’t stick to the peel off top layer. Had to paste one by one. Not good.                              Buyer: a***a (14 )                                   Past month
                        3D Gas Fuel Tank Pad Emblem Protector Stickers Decals for BMW R1250GS 2019-2020                          US $13.49                                            Reciprocal feedback




                                                                                                                                                                                                                 Comment?
                        (#254372539641)


                               Reply by pro_stickers2015. Left within past month.

                               This is designed according to the gas tank, we have to install it one by one


                        Wrong triple clamp sticker sent doesn't line up                                                          Buyer: i***e (13 )                                   Past 6 months
                        Fuel Tank Pad Stickers Decals for Suzuki GSXR600 GSXR750 GSXR1000 K6 K7 K8 K9 L1                         US $39.99                                            Reciprocal feedback
                        (#254436173961)


                        That the mounting kit does bit fit total waste of my money                                               Buyer: 7***e (32 )                                   Past 6 months
                        KODASKIN for Honda CB650R Damper Mounting Kit Steering Damper Stabilizer Bracket                         US $33.99                                            Reciprocal feedback
                        (#254588371835)


                        The item i bought does not fit in my bike,                                                               Buyer: 7***e (32 )                                   Past 6 months
                        KODASKIN CNC Motorcycle Steering Damper Stabilizer Mount Kit for Honda CB650R                            US $42.99                                            Reciprocal feedback
                        (#254607716001)


                        The screen protector come with damage. I buy two and have one                                            Buyer: t***a (46 )                                   Past 6 months
                        2X TPU Instrument Dashboard Screen Protector for KTM 390 DUKE 2019-2020                                  US $11.69                                            Reciprocal feedback
                        (#254571707159)


                               Reply by pro_stickers2015. Left within past 6 months.

                               if the item have any problem , you can contact me , thank you !


                        Stickers do not stick very well. Keeps coming off.                                                       Buyer: e *** e ( 244 )                               Past 6 months
                        Gold 3D Raise Emblem Custom Fairing Stickers Decal for Honda CBR1000RR 2008-2015                         US $13.59                                            Reciprocal feedback
                        (#253956588955)


                               Reply by pro_stickers2015. Left within past 6 months.
                               if the item have any problem , you can contact me , thank you !


                                                             Detailed item information is not available for the following items because the feedback is over 90 days old.


                        I bought the winglets and the quality is so s**** sorry for the words                                    Buyer: c***_ (6)                                     Past 6 months
                        For Honda CBR650R Front Light Cowl Side Fairing Winglet Wind Fin Spoiler Trim                            US $58.65                                            Reciprocal feedback
                        (#254626787985)


                        Poor quality of glue and applicator after a week everything comes off!                                   Buyer: l***m (35 )                                   Past 6 months
                        Gold 3D Raise Emblem Custom Stickers Decals Set for Honda CBR1000RR 2008-2015                            US $12.79                                            Reciprocal feedback
                        (#253956588955)




https://www.ebay.com/fdbk/feedback_profile/pro_stickers2015?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                               1/2
10/23/2020                                        Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                            11/10/20Profile
                                                                                                          Page 83 of 398 PageID #:1390
                   FEEDBACK                                                                                                                    FROM                                           WHEN

                          They are con artists                                                                                                 Buyer: _***r (56 )                             Past year
                          3D Gas Fuel Tank Pad Protector Decals Stickers for Suzuki GSXR1000 2009-2018                                         US $13.59                                      Reciprocal feedback
                          (#254339297287)


                          Flew off after first ride.                                                                                           Buyer: e***d (813 )                            Past year
                          Motorcycle 3D Raise Emblem Stickers Decals for Suzuki GSXR1000 K4 K6 K7 K8 K9 L1                                     US $11.69                                      Reciprocal feedback
                          (#254370778294)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                     Contact member                        Suggested Next                Leave Feedback
                                                                                            View items for sale                                                 Reply to received Feedback
                                                                                            View seller's Store                                                 Follow up to given Feedback
                                                                                                                                                                Request feedback revision




                 About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                    Comment?




https://www.ebay.com/fdbk/feedback_profile/pro_stickers2015?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                  2/2
10/23/2020                                                                                   pro_stickers2015
                                                        Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20onPage
                                                                                                              eBay 84 of 398 PageID #:1391

          Hi        !          Daily Deals     Brand Outlet     Help & Contact                                                                                                                       Sell      Watchlist         My eBay


                                        Shop by
                                        category                  Search for anything                                                                                               All Categories                               Search              Advanced



         pro_stickers2015's profile



                                                                     pro_stickers2015 (2504 )                                                                                     Items for sale            Visit store         Contact
                                                                     97.8% positive feedback

                                                                                                                   We have professional parts factory,Mainly sell all motorcycle sticker, all CNC motocycle
                                                                          Save
                                                                                                                   parts .If you need customer order ,Pls contact us by ebay message,we will offer good
                                                                                                                   quality and reasonable price.Thanks



                                       Feedback ratings                                                                                                                                                               See all feedback

                                                          404        Item as described                      442                 5                  10                            perfecto
                                                                                                                                                                                 Oct 19, 2020
                                                          405        Communication                      Positive         Neutral               Negative
                                                          403        Shipping time

                                                          418        Shipping charges                           Feedback from the last 12 months



                                   107 Followers | 4 Reviews | Member since: Apr 12, 2015 |             China



         Items for sale(1796)                                                                                                                                                                                                                    See all items




             3D Emblem Stick...                               Toolbox Tote Ba...                                3D Carbon Tank ...                                  Tank Pad Sticke...                                     CNC Carbon Fibe...
             US $11.04                       11m left         US $19.54                      12m left           US $12.74                         12m left          US $13.59                         12m left             US $19.46                  12m left




         Reviews (4)                                                                                                                                                                                                                            See all reviews



                            KODASKIN Front Fairing Aerodynamic                                                  Headlight Guard Grill Protector Cover for                                              KODASKIN for KTM 390DUKE 2019-2020
                            Wing Cover for Kawasaki Z900 2017-2020                                              All Ducati Scrambler 1100 Scrambler800                                                 TPU Instrument Dashboard Screen
                                                                                                                                                                                                       Protector

                                                                    Aug 13, 2020                                                                              Mar 01, 2020                                                                      Aug 13, 2020

             KODASKIN Front Fairing Aerodynamic Wing Cover for                                Headlight Guard Grill Protector Cover for All Ducati                                    KODASKIN for KTM 390DUKE 2019-2020 TPU
             Kawasaki Z900 2017-2020                                                          Scrambler 1100 Scrambler800                                                             Instrument Dashboard Screen Protector
             Perfect fit for Z900, great quality                                              Super surprised，High Quality                                                            Very Nice!




             About eBay      Announcements        Community       Security Center      Resolution Center        Seller Center       Policies     Affiliates     Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/pro_stickers2015?_trksid=p2047675.l2559                                                                                                                                                                                                  1/1
10/23/2020                                                                                ItemsFiled:
                                                          Case: 1:20-cv-06677 Document #: 13    for sale 11/10/20
                                                                                                         by pro_stickers2015
                                                                                                                      Page| eBay
                                                                                                                             85 of 398 PageID #:1392
         Hi        !             Daily Deals       Brand Outlet   Help & Contact                                                                                    Sell      Watchlist       My eBay


                                         Shop by
                                         category                   Search for anything                                                            All Categories                            Search                 Advanced


                                                                                                                                                                                      Include description
                                                           Items for sale from pro_stickers2015 (2504        )      |   Save this seller




        Categories
                                                              All Listings   Auction     Buy It Now                                                                        Sort: Time: newly listed         View:
        eBay Motors
         Motorcycle Decals & Stickers                        1,796 results         Save this search
         Motorcycle Fairings & Bodywork
         Auto Parts & Accessories
                                                                                                      for Yamaha Tenere700 Tenere 700 2019-2020 Headlight Guard Grill Protector Cover
         Motorcycle Windshields
                                                                                                      Brand New
         Motorcycle Gloves
         More                                                                                         $49.99                                Oct-20 03:09
        See all categories                                                                            Buy It Now                            From China
                                                                                                      Free Shipping
                                                                                                                                            Seller: pro_stickers2015 (2,501) 97.8%
        Format                                 see all
               All Listings
               Auction
               Buy It Now


        Guaranteed Delivery                    see all
               No Preference
                                                                                                      Motorcycle Radiator Grille Guard Cover Protector for Honda CB300R 2018-2019
               1 Day Shipping                                                                         Brand New
               2 Day Shipping
               3 Day Shipping                                                                         $40.00                                Oct-20 03:09
               4 Day Shipping                                                                         Buy It Now                            From China
                                                                                                      Free Shipping
                                                                                                                                            Seller: pro_stickers2015 (2,501) 97.8%
        Condition                              see all
               New     (1,796)


        Price

              Under $35.00
              Over $35.00
                                                                                                      2D Printing Fairing Body Stickers Protector Decals for Honda XADV750 X-ADV750
        $               to $
                                                                                                      Brand New

        Item Location                          see all
                                                                                                      $49.99                                Oct-20 01:45
               Default                                                                                Buy It Now                            From China
               Within
                                                                                                      Free Shipping
                100 miles        of 60440                                                                                                   Seller: pro_stickers2015 (2,501) 97.8%
                                                                                                        Watch
               US Only
               North America
               Worldwide


        Delivery Options                       see all
               Free shipping
                                                                                                      For Triumph T110 T120 Handlebar Bag Fuel Tank Storag Front Fork Bag Luggage Bag
                                                                                                      Brand New
        Show only                              see all
               Free Returns                                                                           $29.99                                Oct-14 01:01
               Returns accepted                                                                       Was: $39.99                           From China
               Completed listings                                                                     Buy It Now
               Sold listings                                                                                                                Seller: pro_stickers2015 (2,495) 97.8%
                                                                                                      Free Shipping
               Deals & Savings                                                                        25% off

        More refinements...



              Seller Information                                                                      Handlebar Bag Fuel Tank Storag Bag for Ducati MTS 1260 950 Scrambler 800 1100
             pro_stickers2015 (2504            )                                                      Brand New


              Feedback rating: 2,504
                                                                                                      $29.99                                Oct-14 01:00

              Positive Feedback: 97.8%                                                                Was: $39.99                           From China
              Member since Apr-12-15 in                                                               Buy It Now
                                                                                                                                            Seller: pro_stickers2015 (2,495) 97.8%
              Hong Kong                                                                               Free Shipping
                                                                                                      25% off
              Read feedback profile
              Add to my favorite sellers




        Sponsored items for you                                                                       Waterproof Handlebar Bag Fuel Tank Storag Bag for KTM 1290 ADV 790 ADV 390 ADV
                                                                                                      Brand New

                                                                                                      $29.99                                Oct-14 01:00
                                                                                                      Was: $39.99                           From China
                                                                                                      Buy It Now
                                                                                                                                            Seller: pro_stickers2015 (2,495) 97.8%
                                                                                                      Free Shipping
                                                                                                      25% off




                 Motorcycle Headlight
                 Protector Cover ...                         Handlebar Bag Storage Bag for Kawasaki Versys-X300 Versys 650 1000 900RS W800
                 $29.74                                      Brand New
                 Buy It Now
                 Free shipping




https://www.ebay.com/sch/pro_stickers2015/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                                   1/7
10/23/2020                                                                ItemsFiled:
                                          Case: 1:20-cv-06677 Document #: 13    for sale 11/10/20
                                                                                         by pro_stickers2015
                                                                                                      Page| eBay
                                                                                                             86 of 398 PageID #:1393

                                                                               $29.99                               Oct-14 01:00
                                                                               Was: $39.99                          From China
                                                                               Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
                                                                               25% off

              $13.99
              Buy It Now
              Free shipping




                                                                               Waterproof Handlebar Bag Storage Bag For Suzuki V-Strom 1050 650 1000 SV650X
                                                                               Brand New

                                                                               $29.99                               Oct-14 01:00
                                                                               Was: $39.99                          From China
                                                                               Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
              For Honda Yamaha
              Suzuki Kawasaki Duca...                                          25% off

              $18.99
              Buy It Now
              Free shipping



                                                                               Waterproof Touch Screen Bag for Honda CB650R 1000R 1100R 500X NC750X CRF1100
                                                                               Brand New

                                                                               $29.99                               Oct-14 01:00
                                                                               Was: $39.99                          From China
                                                                               Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
                                                                               25% off

              For KTM DUKE RC
              fashion motorcycle mu...
              $48.00
              Buy It Now                                                       For BMW G310GS F750GS F850GS R1250GS R NINET Series Tool Bag Touch Screen Bag
              Free shipping
                                                                               Brand New

                                                                               $29.99                               Oct-14 00:59
                                                                               Was: $39.99                          From China
                                                                               Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
                                                                               25% off




              Motorcycle Headlight
              Front Lens Prote...
                                                                               For Yamaha XSR700 2015-2020 License Plate Eliminator Tail Tidy Fender Bracket
                                                                               Brand New
              $29.74
              Buy It Now
              Free shipping
                                                                               $33.99                               Oct-13 20:59
                                                                               Was: $39.99                          From China
                                                                               or Best Offer
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
                                                                               15% off
                                                                                  Watch




                                                                               For Yamaha Tracer G900GT Motorcycle Radiator Grill Guard Protector 2017-2020
                                                                               Brand New
              HOT Front and Rear Heel
              Protective Co...                                                 $33.99                               Oct-13 20:56
              $51.29                                                           Was: $39.99                          From China
              Buy It Now                                                       or Best Offer
              Free shipping                                                                                         Seller: pro_stickers2015 (2,499) 97.8%
                                                                               Free Shipping
                                                                               15% off
                                                                                  Watch




                                                                               For Yamaha TMAX 530 TMAX 500 TMAX 560 Handlebar Riser Handle Clamp Adapter Set
                                                                               Brand New

                                                                               $107.95                              Oct-13 20:55
                                                                               Was: $127.00                         From China
              FOR KTM DUKE 125 250
                                                                               Buy It Now
              390 2017 2018 20...                                                                                   Seller: pro_stickers2015 (2,499) 97.8%
                                                                               +$5.00 shipping
              $31.49
                                                                               15% off
              Buy It Now
              Free shipping

              Popular




                                                                               For Yamaha MT-09 FZ-09 MT09 2017-2020 Windshield WindScreen Wind Deflector
                                                                               Brand New

                                                                               $42.49                               Oct-13 20:53
                                                                               Was: $49.99                          From China
                                                                               Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
                                                                               15% off


https://www.ebay.com/sch/pro_stickers2015/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                    2/7
10/23/2020                                                                ItemsFiled:
                                          Case: 1:20-cv-06677 Document #: 13    for sale 11/10/20
                                                                                         by pro_stickers2015
                                                                                                      Page| eBay
                                                                                                             87 of 398 PageID #:1394
              rim protector For 2017
              KTM 1290 SUPER...                                                For Yamaha YZF-R3 R3 2019-2020 Motorcycle Windshield WindScreen Wind Deflector
              $13.99                                                           Brand New
              Buy It Now
              Free shipping                                                    $42.49                               Oct-13 20:52
                                                                               Was: $49.99                          From China
                                                                               Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
                                                                               15% off




                                                                               For Honda CBR650F CBR 650F Motorcycle Windshield Windscreen Protector 2014-2019
                                                                               Brand New
              12PCS Motorcycle Front
              Rear Wheels St...
                                                                               $67.99                               Oct-12 00:08
              $14.13                                                           Was: $79.99                          From China
              Buy It Now
                                                                               Buy It Now
              Free shipping                                                                                         Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
                                                                               15% off




                                                                               For Honda Rebel CMX300 CMX500 2019-2020 Headlight Guard Grill Protector Cover
                                                                               Brand New

                                                                               $33.99                               Oct-11 23:16
              12PCS Motorcycle Front                                           Was: $39.99                          From China
              and Rear Wheel...                                                Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
              $14.33                                                           Free Shipping
              Buy It Now                                                       15% off
              Free shipping                                                       Watch




                                                                               For Honda CB300R 2017-2020 Rear Tire Fender Splash Mudguard Guard Bracket Cover
                                                                               Brand New

                                                                               $84.99                               Oct-09 00:18
                                                                               Was: $99.99                          From China
                                                                               or Best Offer
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
              Aluminum Front Brake
                                                                               15% off
              Fluid Reservoir ...
                                                                                  Watch
              $6.95
              Buy It Now




                                                                               Scooter License Plate Frame Holder for All Vespa GTS GTV LX Primavera Sprint PX
                                                                               Brand New

                                                                               $15.99                               Oct-08 22:32
                                                                               Was: $19.99                          From China
                                                                               Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,495) 97.8%
                                                                               Free Shipping
                                                                               20% off

              For Honda Yamaha
              Suzuki Kawasaki Duca...
              $18.99
              Buy It Now
              Free shipping                                                    For Kawasaki Z650 Z900 2020 Motorcycle Wind Deflector Windshield Windscreen
                                                                               Brand New

                                                                               $55.99                               Oct-08 00:21
                                                                               Was: $69.99                          From China
                                                                               Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,485) 97.8%
                                                                               Free Shipping
                                                                               20% off




              For Ktm Brake Lever                                              Motorcycle Wind Deflector Windshield Windscreen for Kawasaki Z900 Z650 2020
              Brake Clutch Pro...                                              Brand New
              $18.99
              Buy It Now                                                       $55.99                               Oct-08 00:17
              Free shipping                                                    Was: $69.99                          From China
                                                                               Buy It Now
                                                                                                                    Seller: pro_stickers2015 (2,487) 97.8%
                                                                               Free Shipping
                                                                               20% off




                                            Titanium Alternator Cover Cap for Ducati Monster 821 1200/S 659 696 796 1100/S
                                            Brand New

              CNC Billet Aluminum
              Short Brake Clutc...
              $18.99
              Buy It Now
              Free shipping



https://www.ebay.com/sch/pro_stickers2015/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                     3/7
10/23/2020                                                                              ItemsFiled:
                                                        Case: 1:20-cv-06677 Document #: 13    for sale 11/10/20
                                                                                                       by pro_stickers2015
                                                                                                                    Page| eBay
                                                                                                                           88 of 398 PageID #:1395
         Hi        !           Daily Deals       Brand Outlet     Help & Contact                                                                                                         Sell      Watchlist       My eBay


                                          Shop by
                                          category              ktm                                                                                                     All Categories                            Search                 Advanced


                                                                                                                                                                                                           Include description
                                                         Items for sale from pro_stickers2015 (2504               )       |   Save this seller | Show results from all sellers




        Categories
                                                            All Listings     Auction     Buy It Now                                                                                             Sort: Time: newly listed         View:
        eBay Motors
         Motorcycle Decals & Stickers                      21 results for ktm          Save this search
         Other Motorcycle Parts
         Motorcycle Fairings & Bodywork
         More
                                                            Find your Motorcycle
                                                                                                                                                                                 Clear selections

        Format                               see all
               All Listings                                                                                                                                                          0
               Auction                                      Make & Model                                     Year From / To              Distance
               Buy It Now                                                                                                                                                    matching results
                                                                KTM                                           Year From                   Any Distance of

        Guaranteed Delivery                  see all            Any Model                                     Year To                     60440-3825                             Find Results

               No Preference
               1 Day Shipping                                                                             Waterproof Handlebar Bag Fuel Tank Storag Bag for KTM 1290 ADV 790 ADV 390 ADV
               2 Day Shipping                                                                             Brand New
               3 Day Shipping
               4 Day Shipping                                                                             $29.99                                               Oct-14 01:00
                                                                                                          Was: $39.99                                          From China
        Condition                            see all                                                      Buy It Now
                                                                                                                                                               Seller: pro_stickers2015 (2,495) 97.8%
                                                                                                          Free Shipping
               New     (21)
                                                                                                          25% off                                              Brand: KODASKIN

        Price

              Under $15.00
              $15.00 - $35.00
              Over $35.00
        $               to $
                                                                                                          Motorcycle Headlight Protector Cover Cap for KTM DUKE 390 790 2017-2018 (Fits: KTM)
                                                                                                          Brand New
        Item Location                        see all
                                                                                                          $29.74                                               Jun-13 02:33
               Default
                                                                                                          Was: $34.99                                          From China
               Within
                                                                                                          Buy It Now
                100 miles      of 60440                                                                                                                        Seller: pro_stickers2015 (2,492) 97.8%
                                                                                                          Free Shipping
               US Only                                                                                    15% off                                              Brand: KODASKIN
               North America
               Worldwide


        Delivery Options                     see all
               Free shipping
                                                                                                          3D Gas Cap Fuel Tank Cap Pad Protector Stickers Decals for KTM 125 200 390 Duke
                                                                                                          Brand New
        Show only                            see all
               Free Returns                                                                               $11.69                                               Jun-12 23:39
               Returns accepted                                                                           Was: $12.99                                          From China
               Completed listings                                                                         or Best Offer
               Sold listings                                                                                                                                   Seller: pro_stickers2015 (2,499) 97.8%
                                                                                                          Free Shipping
               Deals & Savings                                                                                                                                 Brand: KODASKIN
                                                                                                          7 Watching
                                                                                                          10% off
        More refinements...                                                                                  Watch



              Seller Information                                                                          2X TPU Instrument Dashboard Screen Protector for KTM 390 DUKE 2019-2020
             pro_stickers2015 (2504          )                                                            Brand New


              Feedback rating: 2,504                                                                      $11.04                                               Apr-17 02:43
              Positive Feedback: 97.8%                                                                    Was: $12.99                                          From China
              Member since Apr-12-15 in                                                                   or Best Offer
                                                                                                                                                               Seller: pro_stickers2015 (2,501) 97.8%
              Hong Kong                                                                                   Free Shipping
                                                                                                          Only 2 left!                                         Brand: KODASKIN

              Read feedback profile                                                                       13 Sold
              Add to my favorite sellers                                                                  15% off
                                                                                                             Watch


        Sponsored items for you                                                                           2X TPU Instrument Dashboard Screen Protector for KTM 1290 Super ADV 2018-2020
                                                                                                          Brand New

                                                                                                          $11.04                                               Apr-17 02:06
                                                                                                          Was: $12.99                                          From China
                                                                                                          or Best Offer
                                                                                                                                                               Seller: pro_stickers2015 (2,498) 97.8%
                                                                                                          Free Shipping
                                                                                                          15% off                                              Brand: KODASKIN

                                                                                                             Watch



                                                           3D Gas Fuel Tank Pad Protector Emblem Stickers Decals for KTM 125 200 390 Duke
                 Motorcycle Headlight                      Brand New
                 Protector Cover ...
                 $29.74
                 Buy It Now
                 Free shipping




https://www.ebay.com/sch/m.html?_odkw=&_ssn=pro_stickers2015&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm&_sacat=0                                                                                                             1/7
10/23/2020                                                               ItemsFiled:
                                         Case: 1:20-cv-06677 Document #: 13    for sale 11/10/20
                                                                                        by pro_stickers2015
                                                                                                     Page| eBay
                                                                                                            89 of 398 PageID #:1396

                                                                              $11.04 to $22.94                          Sep-25 23:49
                                                                              Was: $26.99                               From China
                                                                              Buy It Now
                                                                                                                        Seller: pro_stickers2015 (2,499) 97.8%
                                                                              Free Shipping
              $13.99
              Buy It Now
                                                                                                                        Brand: KODASKIN
              Free shipping                                                   23+ Sold
                                                                              15% off




                                                                              3D Gas Fuel Tank Pad Stickers Decals for KTM Super Duke 1090 1190 1290ADV S R
                                                                              Brand New

                                                                              $14.37 to $42.42                          Apr-25 20:41
              For Honda Yamaha
                                                                              Was: $49.90                               From China
              Suzuki Kawasaki Duca...
                                                                              Buy It Now
              $18.99                                                          Free Shipping
                                                                                                                        Seller: pro_stickers2015 (2,473) 97.8%
              Buy It Now
                                                                              15% off                                   Brand: KODASKIN
              Free shipping




                                                                              3D Gas Fuel Tank Pad Protector Emblem Stickers Decals for KTM 690 990 DUKE Bike
                                                                              Brand New

                                                                              $12.66 to $25.42                          Oct-30 00:04
                                                                              Was: $29.90                               From China
                                                                              Buy It Now
                                                                                                                        Seller: pro_stickers2015 (2,473) 97.8%
              For KTM DUKE RC                                                 Free Shipping
              fashion motorcycle mu...                                        7+ Sold                                   Brand: KODASKIN

              $48.00                                                          15% off
              Buy It Now
              Free shipping




                                           Results matching fewer words

                                                                              For YAMAHA TRACER 900GT 2017-2020 Motorcycle Radiator Grill Guard Protector
                                                                              Brand New

                                                                              $35.99                                    Jun-04 03:05
                                                                              Was: $39.99                               From China
                                                                              Buy It Now
              Motorcycle Headlight                                                                                      Seller: pro_stickers2015 (2,500) 97.8%
                                                                              Free Shipping
              Front Lens Prote...                                                                                       Brand: KODASKIN
                                                                              14 Watching
              $29.74                                                          10% off
              Buy It Now                                                         Watch
              Free shipping




                                                                              Motorcycle Headlight Cluster Scratch Protector Flim for Honda CB650R 2019-2020
                                                                              Brand New

                                                                              $11.04                                    Jun-12 01:17
                                                                              Was: $12.99                               From China
                                                                              or Best Offer
                                                                                                                        Seller: pro_stickers2015 (2,492) 97.8%
                                                                              Free Shipping
                                                                              8 Watching                                Brand: KODASKIN

              HOT Front and Rear Heel                                         15% off
              Protective Co...                                                   Watch
              $51.29
              Buy It Now
              Free shipping
                                                                              TPU Instrument Dashboard Screen Scratch Protector for Honda X-ADV750 2017-2019
                                                                              Brand New

                                                                              $11.04                                    Jun-12 00:34
                                                                              Was: $12.99                               From China
                                                                              or Best Offer
                                                                                                                        Seller: pro_stickers2015 (2,492) 97.8%
                                                                              Free Shipping
                                                                              15% off                                   Brand: KODASKIN

                                                                                 Watch



              FOR KTM DUKE 125 250
              390 2017 2018 20...
              $31.49                                                          TPU Instrument Dashboard Screen Protector Sticker Cover for Yamaha NMAX155 2020
              Buy It Now
                                                                              Brand New
              Free shipping

              Popular                                                         $11.69                                    Jun-26 23:54
                                                                              Was: $12.99                               From China
                                                                              or Best Offer
                                                                                                                        Seller: pro_stickers2015 (2,499) 97.8%
                                                                              Free Shipping
                                                                              10% off                                   Brand: KODASKIN

                                                                                 Watch




                                           2X TPU Instrument Dashboard Screen Protector Sticker Cover for Hond Forza300
                                           Brand New
              12PCS Motorcycle Front
              Rear Wheels St...


https://www.ebay.com/sch/m.html?_odkw=&_ssn=pro_stickers2015&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm&_sacat=0                          2/7
10/23/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 90 of 398 PageID #:1397
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                            $11.69
                                                                                                                                             Shipping                                                       Free
                                                     New card                                                                                Tax*                                                          $0.73
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $12.42

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               375 West Briarcliff Rd                                                                                                                      See details
                               Bolingbrook, IL 60440-3825
                               United States

                               Change




                               Review item and shipping

                               Seller: pro_sticker... | Message to seller

                                                                       3D Gas Cap Fuel Tank Cap Pad Protector Stickers Decals
                                                                       for KTM 125 200 390 Duke
                                                                       $11.69
                                                                       $12.99


                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 18 – Dec 8
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                                                                       Save up to 10%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               North Shore Animal League America
                               Join our no-kill mission and save homeless animals--donate $1 to NSALA.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1440980244014                                                                                                                                                       1/1
10/23/2020                                            Case: 1:20-cv-06677Motorcycle
                                                                          Document  Headlight Protector
                                                                                          #: 13   Filed:Cover Cap for KTM
                                                                                                           11/10/20       DUKE 390
                                                                                                                        Page   91 790 2017-2018
                                                                                                                                   of 398       | eBay #:1398
                                                                                                                                           PageID
  Hi      !         Daily Deals      Brand Outlet      Help & Contact                                                                                                                           Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                             Search               Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                        | Add to Watchlist




             Check if this part fits your vehicle                     Select Vehicle



       SAVE UP TO 15%                See all eligible items

                                                                                                  Motorcycle Headlight Protector Cover Cap for KTM
                                                                                                                                                                                                       Shop with confidence
                                                                                                  DUKE 390 790 2017-2018
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                    Sale ends in: 05d 17h 44m                                                                          Seller information
                                                                                                                                                                                                       pro_stickers2015 (2504       )
                                                                                                   Manufacturer        - Select -                                                                      97.8% Positive feedback
                                                                                                   Part Number:

                                                                                                        Quantity:                      2 available / 5 sold                                                Save this Seller
                                                                                                                       1
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                           Price:    US $29.74                                     Buy It Now                          See other items
                                                                                                                     US $34.99 (15% off)

                                                                                                                                                                  Add to cart


                                                                                                                                                                Add to Watchlist



                                                                                                       Free shipping                30-day returns                    14 watchers


                                                                                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: 广州市, China
                                                                                                                      Ships to: Worldwide See exclusions

                                                                                                         Delivery:          Estimated between Wed. Nov. 18 and Tue. Dec. 8
                                Have one to sell?        Sell now                                                           This item has an extended handling time and a delivery
                                                                                                                            estimate greater than 17 business days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard®. Learn more

                                                                                                         Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




       Motorcycle Headlight Front             HOT Front and Rear Heel                2019 Hand Guards                      CNC Aluminium Front                         Front Brake Caliper                           CNC Engine Oil Filter Cover
       Lens Protection Cover for…             Protective Cover Guard Fo…             Handlebar Handguard For…              Sprocket Guard Protector…                   Protector Cover For KTM R…                    Cap For KTM DUKE…
       $29.74                                 $51.29                                 $28.79                                $35.69                                      $18.35                                        $17.72
       $34.99                                 $56.99                                 $31.99                                Free shipping                               $23.99                                        $19.69
       Free shipping                          Free shipping                          Free shipping                         Seller 99.6% positive                       + $0.99 shipping                              + $0.99 shipping
       New                                    Seller 99.2% positive                  New                                                                               New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Headlight-Protector-Cover-Cap-for-KTM-DUKE-390-790-2017-2018/254624390734                                                                                                                                             1/4
10/23/2020                                                             Waterproof
                                                       Case: 1:20-cv-06677        Handlebar Bag
                                                                            Document            FuelFiled:
                                                                                            #: 13    Tank Storag Bag for KTM
                                                                                                            11/10/20         129092
                                                                                                                          Page   ADVof
                                                                                                                                     790 ADV PageID
                                                                                                                                       398   390 ADV | eBay
                                                                                                                                                        #:1399
  Hi      !         Daily Deals      Brand Outlet       Help & Contact                                                                                                                           Sell     Watchlist         My eBay


                              Shop by
                              category                  Search for anything                                                                                                     All Categories                             Search                Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Saddlebags & Accessories                                                                                    | Add to Watchlist




             Check if this part fits your vehicle             Contact the seller



       SAVE UP TO 25%                 See all eligible items


                                                                                                   Waterproof Handlebar Bag Fuel Tank Storag Bag for
                                                                                                                                                                                                        Shop with confidence
                                                                                                   KTM 1290 ADV 790 ADV 390 ADV
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                             Color:     - Select -


                                                                                                         Quantity:      1               4 available                                                     Seller information
                                                                                                                                                                                                        pro_stickers2015 (2504        )
                                                                                                                                                                                                        97.8% Positive feedback
                                                                                                            Price:    US $29.99                                     Buy It Now
                                                                                                                      US $39.99 (25% off)                                                                   Save this Seller

                                                                                                                                                                   Add to cart                          Contact seller
                                                                                                                                                                                                        Visit store

                                                                                                                                                                 Add to Watchlist                       See other items




                                                                                                        Free shipping                30-day returns               Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: 广州市, China
                                                                                                                       Ships to: Worldwide

                                                                                                          Delivery:          Estimated between Wed. Nov. 18 and Tue. Dec. 8

                                                                                                                             This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 17 business days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:
                                Have one to sell?         Sell now

                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




       For KTM 1290 ADV 790 ADV                Ktm Superduke 1290 R |                 For Triumph T110 T120                 Inner liner bags luggage                    For Ducati MTS 1260 MTS                       KTM 1290 Super Duke GT
       390 ADV Waterproof…                     OEM Hard Saddle bags wit…              Waterproof Handlebar Bag…             bags to fit TRAV EVO 37/4…                  950 Scrambler Series…                         (From 2016) Minirack Soft…
       $29.99                                  $242.00                                $29.99                                $43.42                                      $29.99                                        $220.47
       $39.99                                  + $96.60 shipping                      $39.99                                + $21.05 shipping                           $39.99                                        Free shipping
       Free shipping                           Seller 100% positive                   Free shipping                         Seller 99.7% positive                       Free shipping                                 Seller 100% positive
       New                                                                            New                                                                               New




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/Waterproof-Handlebar-Bag-Fuel-Tank-Storag-Bag-for-KTM-1290-ADV-790-ADV-390-ADV/254748387638?hash=item3b502fe936:g:jNMAAOSwY0hfhrAb                                                                                                 1/4
10/5/2020                                                                L Size
                                                       Case: 1:20-cv-06677      Motorcycle Exhaust
                                                                            Document        #: 13Pipe Muffler
                                                                                                   Filed:     Heat Insulation
                                                                                                           11/10/20       PageShield
                                                                                                                                   93Carbon Fiber PageID
                                                                                                                                       of 398     Look | eBay#:1400

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                 Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                         Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                   | Add to Watchlist




    People who viewed this item also viewed

                           Carbon Fiber                                   Motorcycle                                     Carbon Fiber Color                                  Universal                                        Carbon Fiber
                           Colorful…                                      Exhaust Muffler…                               Motorcycle Bikes…                                   Motorcycle Muffl…                                Motorcycle…
                           $18.93                                         $12.89                                         $18.93                                              $12.89                                           $18.93
                           $23.09                                         Free shipping                                  $23.09                                              Free shipping                                    $23.09
                           Free shipping                                                                                 Free shipping                                                                                        Free shipping




           This fits a KTM                    Select Year



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                            L Size Motorcycle Exhaust Pipe Muffler Heat Insulation
                                                                                                                                                                                                       Shop with confidence
                                                                                            Shield Carbon Fiber Look
                                                                                                                                                                                                               Top Rated Plus
                                                                                                                                                                                                               Trusted seller, fast shipping, and
                                                                                                                                                                                                               easy returns. Learn more
                                                                                                  Condition: New
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                         Buy 1               Buy 2                Buy 3                                       Get the item you ordered or get
                                                                                               Bulk savings:
                                                                                                                       $20.60/ea           $19.98/ea            $19.78/ea                                     your money back. Learn more



                                                                                              Compatibility: See compatible vehicles                                                                   Seller information
                                                                                                    Quantity:      1         4 or more for $19.57/ea                                                   pro-car-parts19 (261     )
                                                                                                                                                                                                       100% Positive feedback
                                                                                                                  9 available

                                                                                                                                                                                                           Save this Seller

                                                                                                                                                                                                       Contact seller
                                                                                                      Price:    US $20.60/ea                                       Buy It Now
                                                                                                                                                                                                       Visit store
                                                                                                                US $22.89 (10% off)
                                                                                                                                                                                                       See other items
                                                                                                                                                                   Add to cart


                                  Have one to sell?         Sell now
                                                                                                Best Offer:                                                        Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                   Free shipping and returns                         100% positive feedback


                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                  See details
                                                                                                                  International shipment of items may be subject to customs processing and
                                                                                                                  additional charges.
                                                                                                                  Item location: CN, China
                                                                                                                  Ships to: Worldwide See exclusions

                                                                                                    Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                         Please note the delivery estimate is greater than 15 business days.
                                                                                                                         Please allow additional time if international delivery is subject to
                                                                                                                         customs processing.

                                                                                                   Payments:



                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                            Earn up to 5x points when you use your eBay
                                                                                                                            Mastercard. Learn more

                                                                                                     Returns: Free 30 day returns |           See details




    Sponsored items from this seller                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                               Feedback


     1.6m Carbon Fiber Rubber                 Black Carbon Fiber                      2Pcs/Set 255X38mm Real                    2Pcs Steel Angled 45°Pipe                 25ft Coil 3/16" OD Copper
     Soundproof Sealing Strip…                &Leather Stitching Steerin…             Carbon Fiber Car Door Pla…                Hose Clamp Pliers Remov…                  Nickel Car Brake Pipe Anti-…
     $13.73                                   $33.20                                  $14.62                                    $27.59                                    $28.70
     $15.25                                   $36.89                                  $16.24                                    $30.65                                    $31.89
     Free shipping                            Free shipping                           Free shipping                             Free shipping                             Free shipping
                                                                                                                                22m left


https://www.ebay.com/itm/L-Size-Motorcycle-Exhaust-Pipe-Muffler-Heat-Insulation-Shield-Carbon-Fiber-Look/224143192968?fits=Make%3AKTM&hash=item342ff9b388:g:THwAAOSwvclfUK79                                                                             1/6
10/5/2020                                                          L Size
                                                 Case: 1:20-cv-06677      Motorcycle Exhaust
                                                                      Document        #: 13Pipe Muffler
                                                                                             Filed:     Heat Insulation
                                                                                                     11/10/20       PageShield
                                                                                                                             94Carbon Fiber PageID
                                                                                                                                 of 398     Look | eBay#:1401




    Description               Shipping and payments                                                                                                                                   Report item



                                                                                                                                                                eBay item number: 224143192968
      Seller assumes all responsibility for this listing.

      Last updated on Sep 18, 2020 20:14:52 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make       Model         Submodel
              -Select-          -Select-   -Select-       -Select-                Go


            [show all compatible vehicles]


                  This part is compatible with 661 vehicle(s) matching KTM.


             Notes       Year                                   Make                              Model                                Submodel
                         2017                                   KTM                               50                                   SX
                         2017                                   KTM                               50                                   SX Mini
                         2016                                   KTM                               50                                   SX
                         2016                                   KTM                               50                                   SX Mini
                         2015                                   KTM                               50                                   SX
                         2015                                   KTM                               50                                   SX Mini
                         2014                                   KTM                               50                                   SX
                         2014                                   KTM                               50                                   SX Mini
                         2013                                   KTM                               50                                   SX
                         2013                                   KTM                               50                                   SX Mini
                         2013                                   KTM                               50                                   SXS
                         2012                                   KTM                               50                                   SX
                         2012                                   KTM                               50                                   SX Mini
                         2012                                   KTM                               50                                   SXS
                         2011                                   KTM                               50                                   SX
                         2011                                   KTM                               50                                   SX Mini
                         2011                                   KTM                               50                                   SXS
                         2010                                   KTM                               50                                   SX
                         2010                                   KTM                               50                                   SX Mini
                         2009                                   KTM                               50                                   SX

            Page 1 of 34                                                                       1 2 3 4 5 6 7 8 9 10

            Portions of the information contained in this table have been provided by pro-car-parts19



            Item specifics
            Condition:                        New                                                             Color:       Carbon Fiber
            Material:                         Stainless Steel                                                 Brand:       Unbranded
            Manufacturer Part Number:         CT-00H92-C4                                                     Warranty:    6 Month
            UPC:                              Does not apply




                              Product Description

                                   L Size Motorcycle Exhaust Pipe Muffler Heat Insulation
                                      Shield Protector Cover Carbon Fiber Look 1 Pcs
                          -   Material: Stainless Steel
                          -   Color: Carbon Fiber
                          -   Length: 330mm(L size)
                          -   Width: 93mm(L size)
                          -   Fit most of the for hexagonal exhaust

                          - Please check the size before purchase.
                          Quantity: 1 pcs
                          Condition: Brand NEW

                          - Packaging included:
                          1 x Flame Exhaust Pipe Heat Insulation Shield




                                                                                                                                                                                           Feedback




https://www.ebay.com/itm/L-Size-Motorcycle-Exhaust-Pipe-Muffler-Heat-Insulation-Shield-Carbon-Fiber-Look/224143192968?fits=Make%3AKTM&hash=item342ff9b388:g:THwAAOSwvclfUK79                        2/6
10/5/2020                                                   L Size
                                          Case: 1:20-cv-06677      Motorcycle Exhaust
                                                               Document        #: 13Pipe Muffler
                                                                                      Filed:     Heat Insulation
                                                                                              11/10/20       PageShield
                                                                                                                      95Carbon Fiber PageID
                                                                                                                          of 398     Look | eBay#:1402




                                                                                                                                                                               Feedback




https://www.ebay.com/itm/L-Size-Motorcycle-Exhaust-Pipe-Muffler-Heat-Insulation-Shield-Carbon-Fiber-Look/224143192968?fits=Make%3AKTM&hash=item342ff9b388:g:THwAAOSwvclfUK79         3/6
10/5/2020                                                   L Size
                                          Case: 1:20-cv-06677      Motorcycle Exhaust
                                                               Document        #: 13Pipe Muffler
                                                                                      Filed:     Heat Insulation
                                                                                              11/10/20       PageShield
                                                                                                                      96Carbon Fiber PageID
                                                                                                                          of 398     Look | eBay#:1403




                                                                                                                                                                               Feedback




https://www.ebay.com/itm/L-Size-Motorcycle-Exhaust-Pipe-Muffler-Heat-Insulation-Shield-Carbon-Fiber-Look/224143192968?fits=Make%3AKTM&hash=item342ff9b388:g:THwAAOSwvclfUK79         4/6
10/5/2020                                                    L Size
                                           Case: 1:20-cv-06677      Motorcycle Exhaust
                                                                Document        #: 13Pipe Muffler
                                                                                       Filed:     Heat Insulation
                                                                                               11/10/20       PageShield
                                                                                                                       97Carbon Fiber PageID
                                                                                                                           of 398     Look | eBay#:1404




                         Payment              We accept payment by PayPal only !
                                              Payment should be completed within 5 days after buyer places the order,or else an unpaid case will be
                         Returns              opened in order to cancel the transaction. If you can not pay in time, please contact us.
                                              e-check from PayPal will only be processed once the payment clears.
                         Contact Us           All of the items will be shipped to buyer's EBAY address,please confirm your address on Ebay before you
                                              buy.Your order will be usually shipped out the same or next business days once the payment is made and
                                              cleared.
                         Shipping




                                                                      Welcome to our Store ~




   Sponsored items based on your recent views 1/4                                                                                                                          Feedback on our suggestions




     1PCS 12V Retro LED               Motorcycle Rear Grab Bars      2X Orange Engine Oil Filter    Oil Cooler Radiator For 50      Carbon Fiber Style              Carbon Fiber Colorful
     Motorcycle Bike Headlight…       CNC Aluminum Handle For…       Cover Cap Fit For KTM DU…      70 90 110CC Dirt Pit Bike…      Motorcycle Exhaust Muffle…      Motorcycle Exhaust Muffle…
     $56.12                           $37.04                         $28.89                         $46.14                          $18.93                          $18.93
     $62.36                           $38.99                         $33.99                         $70.99                          $23.09                          $23.09
     + $19.00 shipping                + $19.00 shipping              Free shipping                  + $18.00 shipping               Free shipping                   Free shipping
     New                              New                            New                            New                             New                             New




   Explore more sponsored options: Brand

   Kawasaki                                                                               More         Honda                                                                                   More




                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/L-Size-Motorcycle-Exhaust-Pipe-Muffler-Heat-Insulation-Shield-Carbon-Fiber-Look/224143192968?fits=Make%3AKTM&hash=item342ff9b388:g:THwAAOSwvclfUK79                             5/6
10/5/2020                                                                L Size
                                                       Case: 1:20-cv-06677      Motorcycle Exhaust
                                                                            Document        #: 13Pipe Muffler
                                                                                                   Filed:     Heat Insulation
                                                                                                           11/10/20       PageShield
                                                                                                                                   98Carbon Fiber PageID
                                                                                                                                       of 398     Look | eBay#:1405

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                 Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                         Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                   | Add to Watchlist




    People who viewed this item also viewed

                           Carbon Fiber                                   Motorcycle                                     Carbon Fiber Color                                  Universal                                        Carbon Fiber
                           Colorful…                                      Exhaust Muffler…                               Motorcycle Bikes…                                   Motorcycle Muffl…                                Motorcycle…
                           $18.93                                         $12.89                                         $18.93                                              $12.89                                           $18.93
                           $23.09                                         Free shipping                                  $23.09                                              Free shipping                                    $23.09
                           Free shipping                                                                                 Free shipping                                                                                        Free shipping




           This fits a KTM                    Select Year



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                            L Size Motorcycle Exhaust Pipe Muffler Heat Insulation
                                                                                                                                                                                                       Shop with confidence
                                                                                            Shield Carbon Fiber Look
                                                                                                                                                                                                               Top Rated Plus
                                                                                                                                                                                                               Trusted seller, fast shipping, and
                                                                                                                                                                                                               easy returns. Learn more
                                                                                                  Condition: New
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                         Buy 1               Buy 2                Buy 3                                       Get the item you ordered or get
                                                                                               Bulk savings:
                                                                                                                       $20.60/ea           $19.98/ea            $19.78/ea                                     your money back. Learn more



                                                                                              Compatibility: See compatible vehicles                                                                   Seller information
                                                                                                    Quantity:      1         4 or more for $19.57/ea                                                   pro-car-parts19 (261     )
                                                                                                                                                                                                       100% Positive feedback
                                                                                                                  9 available

                                                                                                                                                                                                           Save this Seller

                                                                                                                                                                                                       Contact seller
                                                                                                      Price:    US $20.60/ea                                       Buy It Now
                                                                                                                                                                                                       Visit store
                                                                                                                US $22.89 (10% off)
                                                                                                                                                                                                       See other items
                                                                                                                                                                   Add to cart


                                  Have one to sell?         Sell now
                                                                                                Best Offer:                                                        Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                   Free shipping and returns                         100% positive feedback


                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                  See details
                                                                                                                  International shipment of items may be subject to customs processing and
                                                                                                                  additional charges.
                                                                                                                  Item location: CN, China
                                                                                                                  Ships to: Worldwide See exclusions

                                                                                                    Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                         Please note the delivery estimate is greater than 15 business days.
                                                                                                                         Please allow additional time if international delivery is subject to
                                                                                                                         customs processing.

                                                                                                   Payments:



                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                            Earn up to 5x points when you use your eBay
                                                                                                                            Mastercard. Learn more

                                                                                                     Returns: Free 30 day returns |           See details




    Sponsored items from this seller                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                               Feedback


     1.6m Carbon Fiber Rubber                 Black Carbon Fiber                      2Pcs/Set 255X38mm Real                    2Pcs Steel Angled 45°Pipe                 25ft Coil 3/16" OD Copper
     Soundproof Sealing Strip…                &Leather Stitching Steerin…             Carbon Fiber Car Door Pla…                Hose Clamp Pliers Remov…                  Nickel Car Brake Pipe Anti-…
     $13.73                                   $33.20                                  $14.62                                    $27.59                                    $28.70
     $15.25                                   $36.89                                  $16.24                                    $30.65                                    $31.89
     Free shipping                            Free shipping                           Free shipping                             Free shipping                             Free shipping
                                                                                                                                22m left


https://www.ebay.com/itm/L-Size-Motorcycle-Exhaust-Pipe-Muffler-Heat-Insulation-Shield-Carbon-Fiber-Look/224143192968?fits=Make%3AKTM&hash=item342ff9b388:g:THwAAOSwvclfUK79                                                                             1/3
10/5/2020                                                                 L Size
                                                        Case: 1:20-cv-06677      Motorcycle Exhaust
                                                                             Document        #: 13Pipe Muffler
                                                                                                    Filed:     Heat Insulation
                                                                                                            11/10/20       PageShield
                                                                                                                                    99Carbon Fiber PageID
                                                                                                                                        of 398     Look | eBay#:1406




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: CN, China
            Shipping to: Worldwide
            Excludes: Africa, Argentina, Bolivia, Chile, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela, Albania, Andorra, Bosnia and
            Herzegovina, Jersey, Liechtenstein, Macedonia, Moldova, Monaco, Montenegro, Serbia, Svalbard and Jan Mayen, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China,
            Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Yemen, Anguilla, Antigua
            and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti,
            Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos
            Islands, American Samoa, Cook Islands, Fiji, French Polynesia, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu,
            Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Laos, Macau, Philippines, Bermuda, Saint Pierre and Miquelon

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60440                  Get Rates


              Shipping and handling              To                       Service                                                                                  Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Oct. 28 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 1 business day of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Seller pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




     1PCS 12V Retro LED                         Motorcycle Rear Grab Bars              2X Orange Engine Oil Filter              Oil Cooler Radiator For 50                Carbon Fiber Style                        Carbon Fiber Colorful
     Motorcycle Bike Headlight…                 CNC Aluminum Handle For…               Cover Cap Fit For KTM DU…                70 90 110CC Dirt Pit Bike…                Motorcycle Exhaust Muffle…                Motorcycle Exhaust Muffle…
     $56.12                                     $37.04                                 $28.89                                   $46.14                                    $18.93                                    $18.93
     $62.36                                     $38.99                                 $33.99                                   $70.99                                    $23.09                                    $23.09
     + $19.00 shipping                          + $19.00 shipping                      Free shipping                            + $18.00 shipping                         Free shipping                             Free shipping
     New                                        New                                    New                                      New                                       New                                       New




                                                                                                                                                                                                                                                    Feedback


   Explore more sponsored options: Brand

   Kawasaki                                                                                                        More             Honda                                                                                                           More




https://www.ebay.com/itm/L-Size-Motorcycle-Exhaust-Pipe-Muffler-Heat-Insulation-Shield-Carbon-Fiber-Look/224143192968?fits=Make%3AKTM&hash=item342ff9b388:g:THwAAOSwvclfUK79                                                                                 2/3
10/5/2020                                                                                    pro-car-parts19
                                                       Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20   on Page
                                                                                                                eBay 100 of 398 PageID #:1407
         Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                             Sell      Watchlist          My eBay


                                    Shop by
                                    category                  Search for anything                                                                                                 All Categories                                 Search           Advanced



         pro-car-parts19's profile



                                                                      pro-car-parts19 (261 )                                                                                   Items for sale             Visit store         Contact
                                                                      100% positive feedback

                                                                                                                                                                                          car - suv -offroad parts kits offer
                                                                         Save




                                      Feedback ratings                                                                                                                                                              See all feedback

                                                          252         Item as described                      266               3                  0                           all great
                                                                                                                                                                              Sep 28, 2020
                                                          251         Communication                      Positive       Neutral               Negative
                                                          249         Shipping time

                                                          263         Shipping charges                         Feedback from the last 12 months



                                   25 Followers | 0 Reviews | Member since: Nov 01, 2019 |           China



         Items for sale(382)                                                                                                                                                                                                                  See all items




            2Pcs Steel Angl...                               4x 12V Black C...                                Car Reverse Bac...                                 Universal Car S...                                      Universal Car C...
            US $27.59                       11m left         US $24.82                         2h left        US $24.82                           21h left       US $9.45                            22h left            US $20.60                  1d left




            About eBay      Announcements        Community       Security Center      Resolution Center        Seller Center       Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/pro-car-parts19?_trksid=p2047675.l2559                                                                                                                                                                                               1/1
10/5/2020                                                                                pro-car-parts19
                                                     Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20 | eBayPage
                                                                                                                Stores 101 of 398 PageID #:1408

     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                 Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                        This Store                         Search            Advanced



     eBay      eBay Stores       pro-car-parts19




                                              pro-car-parts19
                                              25 followers pro-car-parts19 (261     ) 100.0%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                   Time: ending soonest

     Other                                            1-48 of 385 Results

                                                                             2Pcs Steel Angled 45°Pipe Hose Clamp Pliers Removal Hand Tool For Car Repair

                                                                             $27.59                                                                                                             From China
                                                                             Was: $30.65
                                                                             Free shipping
                                                                             or Best Offer

                                                                             4x 12V Black Car Parking Flat Hidden Sensors Reversing Radar Sound Alarm Buzzer

                                                                             $24.82                                                                                                             From China
                                                                             Was: $27.58
                                                                             Free shipping
                                                                             or Best Offer

                                                                             Car Reverse Backup Radar Detector System+Adjustable Hidden Flat Parking Sensors

                                                                             $24.82                                                                                                             From China
                                                                             Was: $27.58
                                                                             Free shipping
                                                                             or Best Offer

                                                                             Universal Car SUV Black PU Leather Center Console Armrest Box Protector Cushion

                                                                             $9.45                                                                                                          Top Rated Plus
                                                                             Was: $10.50                                                                                                        From China
                                                                             Free shipping
                                                                             or Best Offer

                                                                             Universal Car Center Console Memory Foam Armrest Box Pad Cover Black w/Red Line

                                                                             $20.60                                                                                                             From China
                                                                             Was: $22.89
                                                                             Free shipping
                                                                             or Best Offer

                                                                             Car Seat Armrest Cushion Memory Cotton Foam Center Console Armrests Box Soft Pad

                                                                             $20.60                                                                                                             From China
                                                                             Was: $22.89
                                                                             Free shipping
                                                                             or Best Offer

                                                                             4Pcs Car Floor Mat Front Rear Carpet Protect Pad PU Leather Black With Red Line

                                                                             $34.10                                                                                                             From China
                                                                             Was: $37.89
                                                                             Free shipping
                                                                             or Best Offer

                                                                             1.2M Carbon Fiber Texture Car Rear Roof Trunk Spoiler Rear Wing Lip Trim Sticker

                                                                             $16.88                                                                                                             From China
                                                                             Was: $18.76
                                                                             Free shipping
                                                                             or Best Offer

                                                                             4Pcs Black+Red Line PU Leather Waterproof All Weather Universal Car Floor Mats

                                                                             $34.10                                                                                                             From China
                                                                             Was: $37.89
                                                                             Free shipping
                                                                             or Best Offer

                                                                             1Pcs Car Black Plaid Waterproof PU Leather Console Armrest Box Cushion Rest Mat

                                                                             $9.45                                                                                                              From China
                                                                             Was: $10.50
                                                                             Free shipping
                                                                             or Best Offer

https://www.ebay.com/str/procarparts19                                                                                                                                                                            1/5
10/5/2020                                                                    pro-car-parts19
                                         Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20 | eBayPage
                                                                                                    Stores 102 of 398 PageID #:1409


                                                              1X 1.2M 3D Carbon Fiber Color Wing Lip Spoiler Trim For Car SUV Rear Roof Trunk

                                                              $16.88                                                                                From China
                                                              Was: $18.76
                                                              Free shipping
                                                              or Best Offer
                                                              31 watching


                                              4Pcs Rubber     4Pcs Rubber Car Door Scuff Sill Cover Panel Step Protector Waterproof Flexible
                                           Car Door Scuff
                                           Sill Cover Panel   $19.70                                                                                From China
                                           Step Protector     Was: $21.89
                                             Waterproof       Free shipping
                                                Flexible      or Best Offer

                                                              2x Universal Car PU leather Headrest Neck Support Pillows Cushion For 4-seasons

                                                              $18.80                                                                                From China
                                                              Was: $20.89
                                                              Free shipping
                                                              or Best Offer

                                                              Black Rubber Car Door Scuff Sill Step Sport Bumper Corner Protector 4Pcs/set

                                                              $19.70                                                                                From China
                                                              Was: $21.89
                                                              Free shipping
                                                              or Best Offer

                                                              1Pair 27x18cm Comfortable Car Seat Headrest Pillow Neck Rest Support Cushions

                                                              $18.80                                                                             Top Rated Plus
                                                              Was: $20.89                                                                           From China
                                                              Free shipping
                                                              or Best Offer

                                                              2Pcs/Set 5MM Foam Black+Gray Seat Coushion Covers For Car Interior Accessories

                                                              $32.63                                                                                From China
                                                              Was: $36.25
                                                              Free shipping
                                                              or Best Offer

                                                              2Pcs Black+Gray Car Front Seat Full Surround Seat Covers 5MM Foam Coushion Kit

                                                              $32.63                                                                                From China
                                                              Was: $36.25
                                                              Free shipping
                                                              or Best Offer

                                                              285x 5-18mm Car Truck Double Wire Fuel Line Hose Tube Clamp Clips Assortment Kit

                                                              $22.40                                                                                From China
                                                              Was: $24.89
                                                              Free shipping
                                                              or Best Offer

                                                              5-18mm Mixed Size 285Pcs Double Wire Fuel Line Hose Spring Clamp Boxed For Car

                                                              $22.40                                                                                From China
                                                              Was: $24.89
                                                              Free shipping
                                                              or Best Offer

                                                              Universal 5-Seats Car Seat Covers Full Set Seat Cushion Protectors Black 9Pcs

                                                              $61.10                                                                                From China
                                                              Was: $67.89
                                                              Free shipping
                                                              or Best Offer

                                                              8-Key Cup Shape Car Stereo Wireless Steering Wheel Control Button With LED Light

                                                              $30.49                                                                                From China
                                                              Was: $33.88
                                                              Free shipping
                                                              or Best Offer

                                                              For Car Player 8-Key Steering Wheel Wireless Remote Control Button W/ LED Light

                                                              $30.49                                                                                From China
                                                              Was: $33.88
                                                              Free shipping
                                                              or Best Offer

                                                              5-seats 9Pcs Full Set Car Front+Rear Seat Cover Cushion For Interior Accessories

                                                              $53.00                                                                                From China
                                                              Was: $58.89
                                                              Free shipping
                                                              or Best Offer

                                                              Car Brake Pedal Lock 8 Hole Stainless Steel Clutch Security Lock Kit Anti-theft

                                                              $41.30                                                                                From China

https://www.ebay.com/str/procarparts19                                                                                                                            2/5
10/5/2020                                                                    pro-car-parts19
                                         Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20 | eBayPage
                                                                                                    Stores 103 of 398 PageID #:1410
                                                         Was: $45.89
                                                         Free shipping
                                                         or Best Offer

                                                         Car Anti-Theft Device Stainless Steel 8 Hole Clutch Brake Strong Security Lock

                                                         $41.30                                                                             From China
                                                         Was: $45.89
                                                         Free shipping
                                                         or Best Offer

                                                         1Pcs Black/Red Line PU Leather Car Accessories Seat Gap Retractable Armrest

                                                         $50.90                                                                             From China
                                                         Was: $56.56
                                                         Free shipping
                                                         or Best Offer

                                                         4Pcs Car SUV Butterfly Prints 2 Front Seats Covers Cushion Protector Black/Gray

                                                         $22.55                                                                             From China
                                                         Was: $25.06
                                                         Free shipping
                                                         or Best Offer

                                                         4X Black/Gray Butterfly Prints Car 2 Front Seat Cover Cushion Interior Accessory

                                                         $22.55                                                                             From China
                                                         Was: $25.06
                                                         Free shipping
                                                         or Best Offer

                                                         Car Accessories PU Leather Crown Crystal Center Console Armrest Cover Pad Black

                                                         $18.80                                                                             From China
                                                         Was: $20.89
                                                         Free shipping
                                                         or Best Offer

                                                         3M OU-Shaped Car Door Seal Strip Trunk Hood Edge Soundproof Black Rubber Trim

                                                         $30.49                                                                             From China
                                                         Was: $33.88
                                                         Free shipping
                                                         or Best Offer

                                                         1Pc New 38cm PU Leather Car Steering Wheel Cover Anti-slip W/ Crystal Rhinestone

                                                         $23.81                                                                             From China
                                                         Was: $26.45
                                                         Free shipping
                                                         or Best Offer

                                                         3M Rubber Nonscratch Seal Strip Accessories For Car Door Trunk Hood Edge Protect

                                                         $30.49                                                                             From China
                                                         Was: $33.88
                                                         Free shipping
                                                         or Best Offer
                                                         76 watching

                                                         15'' 38cm PU Leather Car Steering Wheel Cover Skidproof + Bling Crystal Diamond

                                                         $23.81                                                                             From China
                                                         Was: $26.45
                                                         Free shipping
                                                         or Best Offer
                                                         20 watching

                                                         12V Car Truck Rear View Camera Auto Parking Reverse Backup Camera Night Vision

                                                         $18.02                                                                             From China
                                                         Was: $20.02
                                                         Free shipping
                                                         or Best Offer

                                                         1Pcs Black Leather Crown Crystal cover Trim For Car Center Console Armrest Box

                                                         $18.80                                                                             From China
                                                         Was: $20.89
                                                         Free shipping
                                                         or Best Offer

                                                         170° Night Vision Car HD Rear View Camera Universal Autos Parking Reverse Backup

                                                         $18.02                                                                             From China
                                                         Was: $20.02
                                                         Free shipping
                                                         or Best Offer
                                                         45 sold

                                                         Car Dual Cup Holder Drink Bottle Organizer Storage Stand Carbon Fiber Pattern

                                                         $14.62                                                                             From China
                                                         Was: $16.24
                                                         Free shipping
https://www.ebay.com/str/procarparts19                                                                                                                   3/5
10/5/2020                                                                                 Items
                                                         Case: 1:20-cv-06677 Document #: 13     for sale11/10/20
                                                                                             Filed:      by pro-car-parts19
                                                                                                                     Page| eBay
                                                                                                                            104 of 398 PageID #:1411
        Hi! Sign in or register         Daily Deals      Brand Outlet   Help & Contact                                                                                                   Sell   Watchlist        My eBay


                                       Shop by
                                       category            Exhaust Pipe                                                                                               All Categories                             Search                Advanced


                                                                                                                                                                                                        Include description
                                                          Items for sale from pro-car-parts19 (261          )      |    Save this seller | Show results from all sellers




        Categories
                                                              All Listings     Auction     Buy It Now                                                                                              Sort: Best Match            View:
        eBay Motors
            Car & Truck Exhaust Pipes & Tips                4 results for Exhaust Pipe          Save this search
            More

                                                              Find parts for your automobile                                                                                                                                  Go to My Garage
        Format                                 see all
               All Listings                                              Select a vehicle:
               Auction
                                                                             Select Year                Select Make                   Select Model                         Select Trim                      Select Engine
               Buy It Now
                                                                                                                                                                                                                  Update results
        Type                                   see all
               Exhaust Pipe (1)
               Exhaust Pipe & Tip       (2)                                                             L Size Motorcycle Exhaust Pipe Muffler Heat Insulation Shield Carbon Fiber Look
                                                                                                        Brand New
        Material                               see all
                                                                                                        $20.60                                               From China
                                                                                                        Was: $22.89                                               Top Rated Plus
        Brand                                  see all
                                                                                                        or Best Offer
                                                                                                        Free Shipping
        Brand Type                             see all
                                                                                                        Free Returns
        Warranty                               see all                                                  10% off
                                                                                                           Watch
        Guaranteed Delivery                    see all
               No Preference
               1 Day Shipping                                                                           1Pcs Motorcycle Carbon Fiber Exhaust Pipe Muffler Heat Insulation Shield L Size
               2 Day Shipping                                                                           Brand New
               3 Day Shipping
               4 Day Shipping                                                                           $20.60                                               From China
                                                                                                        Was: $22.89                                               Top Rated Plus
        Condition                              see all                                                  or Best Offer
               New     (4)                                                                              Free Shipping
                                                                                                        Free Returns
        Price                                                                                           10% off
        $                to $                                                                              Watch


        Item Location                          see all
               Default                                                                                  62mm Car Exhaust Pipe Screw Mounting Tips Muffler Stainless Steel Tail Throat
               Within                                                                                   Brand New
                   100 miles    of 60440

               US Only                                                                                  $15.75                                               From China

               North America                                                                            Was: $17.50
               Worldwide                                                                                or Best Offer
                                                                                                        Free Shipping
        Delivery Options                       see all                                                  10% off
                                                                                                           Watch
               Free shipping


        Show only                              see all
               Free Returns
               Returns accepted                                                                         Titanium Bend Car Exhaust Pipe 62mm Anti-corrosive Stainless Steel Tail Throat
               Completed listings                                                                       Brand New
               Sold listings
               Deals & Savings                                                                          $15.75                                               From China
                                                                                                        Was: $17.50
        More refinements...                                                                             or Best Offer
                                                                                                        Free Shipping
        See also                                                                                        10% off
                                                                                                           Watch
        Diesel Exhaust Tip
        Chrome Exhaust Tips
        Exhaust Flex Pipe
        Mandrel Bends
        Exhaust Bends                                       Results matching fewer words

                                                                                                        Exhaust Clamp Stainless Steel Kit 2.75in V Band Flange For Car Silver Universal
              Seller Information                                                                        Brand New

             pro-car-parts19 (261          )                                                            $20.60                                               From China
              Feedback rating: 261                                                                      Was: $22.89
              Positive Feedback: 100%                                                                   or Best Offer
              Member since Nov-01-19 in                                                                 Free Shipping
              Hong Kong                                                                                 10% off
                                                                                                           Watch
              Read feedback profile
              Add to my favorite sellers
              Visit seller's eBay Store!
                     pro-car-parts19
                                                            1Pcs 2.75in Car V Band Flange Exhaust Clamp Stainless Steel Kit Silver Universal
                                                            Brand New




https://www.ebay.com/sch/m.html?_ssn=pro-car-parts19&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Exhaust+Pipe+&_sacat=0                                                                                                                1/2
10/5/2020                                                   Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                      11/10/20| eBay
                                                                                                                   Page 105 of 398 PageID #:1412
                                                                                                                                                      How do you like our checkout? Tell us what you think
                                                             Checkout

                          Pay with                                                                                                      Subtotal (1 item)                                           $20.60
                                                                                                                                        Shipping                                                       Free
                                                New card                                                                                Tax*                                                          $1.29
                                  0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                        Order total                                                $21.89

                                                                                                                                           *We're required by law to collect sales tax and applicable fees
                                                                                                                                           for certain tax authorities. Learn more


                                   Special financing available.
                                   Apply now. See terms
                                                                                                                                                                  Confirm and pay

                                                                                                                                                             Select a payment option
                          Ship to

                          375 W Briarcliff Rd                                                                                                                         See details
                          Bolingbrook, IL 60440-3825
                          United States

                          Change




                          Review item and shipping

                          Seller: pro-car-par... | Edit message
                          Message: Item Id: 224143192968 Buyer's Vehicle: KTM

                                                                 L Size Motorcycle Exhaust Pipe Muffler Heat Insulation
                                                                 Shield Carbon Fiber Look
                                                                 $20.60
                                                                 $22.89


                                                                 Quantity     1


                                                                 Delivery
                                                                 Est. delivery: Oct 28 – Nov 17
                                                                 Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                 Free



                                                                 Save up to 10%



                          Gift cards, coupons, eBay Bucks



                          Enter code:                                                    Apply




                          Donate to charity (optional)
                          Musicians On Call
                          Support Musicians On Call and help deliver the healing power of music to hospital patients



                          Select amount                         None




                       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1429983468011                                                                                                                                                  1/1
10/13/2020                                                             For KTM
                                                      Case: 1:20-cv-06677      125 250 390#:
                                                                            Document      RC390
                                                                                             13 DUKE
                                                                                                Filed:2017-2020
                                                                                                        11/10/20MotorPage
                                                                                                                      Exhaust106
                                                                                                                              Front of
                                                                                                                                    Link398
                                                                                                                                         Pipe PageID
                                                                                                                                              Titanium | eBay
                                                                                                                                                          #:1413
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Exhausts & Exhaust Systems > Silencers, Mufflers & Baffles                                                               | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                For KTM 125 250 390 RC390 DUKE 2017-
                                                                                                                                                                                                         Shop with confidence
                                                                                                                2020 Motor Exhaust Front Link Pipe Titanium
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                 Compatibili See compatible vehicles
                                                                                                                        ty:

                                                                                                                    Sale ends 04h 04m 29s                                                                Seller information
                                                                                                                           in:                                                                           professional_motors (686       )
                                                                                                                                                                                                         98.6% Positive feedback



                                                                                                                       Price:    US $150.66                             Buy It Now
                                                                                                                                                                                                             Save this Seller

                                                                                                                                 No Interest if paid in                                                  Contact seller
                                                                                                                                 full in 6 mo on $99+*                 Add to cart                       Visit store
                                                                                                                                 US $158.59 (5% off)                                                     See other items




                                                                                                                        Best                                           Make Offer
                                                                                                                       Offer:

                                                                                                                                                                     Add to Watchlist



                                                                                                                    Free shipping            30-day returns                5 watchers

                                            Have one to sell?         Sell now
                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Guangzhou, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                                                                                                                         Nov. 23
                                                                                                                                         Please note the delivery estimate is greater than 14
                                                                                                                                         business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                   terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     For KTM DUKE 125 250 390                 For 2017-2020 KTM 390 250                Motorcycle Exhaust Pipe                  Motorcycle Exhaust Mid                    Motor Exhaust Muffler Pipe                   KTM 390 DUKE 2017-2019
     RC390 2017-2020 Motor…                   Duke Motorcycle Exhaust…                 Link Connector for KTM…                  Pipe Slip On for KTM 390 1…               Link Pipe For DUKE KTM 12…                   SLASH CUT RACE TRIM G…
     $134.42                                  $148.33                                  $137.39                                  $46.21                                    $91.80                                       $124.77
     $141.49                                  $166.66                                  $144.62                                  + $25.98 shipping                         $102.00                                      + shipping
     Free shipping                            + $2.99 shipping                         + $9.99 shipping                         Last one                                  + $5.99 shipping                             Seller 99.9% positive
     New                                      Seller 99.3% positive                    Seller 99.1% positive                                                              Seller 99.3% positive




                                                                                                                                                                                                                                                 Feedback
    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/For-KTM-125-250-390-RC390-DUKE-2017-2020-Motor-Exhaust-Front-Link-Pipe-Titanium/184409410711?fits=Make%3AKTM&hash=item2aefa84c97:g:QVQAAOSwRUNfOkSZ                                                                               1/4
10/13/2020                                                      For KTM
                                               Case: 1:20-cv-06677      125 250 390#:
                                                                     Document      RC390
                                                                                      13 DUKE
                                                                                         Filed:2017-2020
                                                                                                 11/10/20MotorPage
                                                                                                               Exhaust107
                                                                                                                       Front of
                                                                                                                             Link398
                                                                                                                                  Pipe PageID
                                                                                                                                       Titanium | eBay
                                                                                                                                                   #:1414




     For KTM DUKE 125 250 390            For Honda CBR150 2017-           For Kawasaki Ninja400 250      For Suzuki Gixxer250 SF250    For CF Motor NK250 250SR        For Honda PCX 125 150
     RC390 2017-2020 Motor…              2020 Motor Exhaust Front…        2017-2019 Motor Exhaust…       Motor Exhaust Front Link…     Motorcycle Exhaust Front…       Exhaust System Set Front…
     $134.42                             $100.79                          $135.27                        $107.06                       $116.18                         $119.40
     $141.49                             $106.09                          $142.39                        $112.69                       $122.29                         $125.68
     Free shipping                       Free shipping                    Free shipping                  Free shipping                 Free shipping                   Free shipping
                                                                          Last one                       Last one                      Last one                        Last one




    Description            Shipping and payments                                                                                                                                        Report item



                                                                                                                                                                eBay item number: 184409410711
      Seller assumes all responsibility for this listing.

      Last updated on Oct 09, 2020 01:07:57 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year           Make         Model           Submodel
              -Select-      -Select-     -Select-         -Select-               Go


         [show all compatible vehicles]


               This part is compatible with 37 vehicle(s) matching KTM.


             Notes       Year                                Make                             Model                                    Submodel
                         2020                                KTM                              125                                      SX
                         2019                                KTM                              125                                      SX
                         2018                                KTM                              125                                      SX
                         2017                                KTM                              125                                      SX
                         2020                                KTM                              250                                      SX
                         2020                                KTM                              250                                      SXF
                         2020                                KTM                              250                                      XC-F
                         2020                                KTM                              250                                      XC-W TPI
                         2020                                KTM                              250                                      XC TPI
                         2019                                KTM                              250                                      EXC F
                         2019                                KTM                              250                                      SX
                         2019                                KTM                              250                                      SXF
                         2019                                KTM                              250                                      XC
                         2019                                KTM                              250                                      XC-F
                         2019                                KTM                              250                                      XC-W TPI
                         2019                                KTM                              250                                      XCW
                         2018                                KTM                              250                                      EXC F
                         2018                                KTM                              250                                      SX
                         2018                                KTM                              250                                      SXF
                         2018                                KTM                              250                                      XC

         Page 1 of 2                                                                                       1 2

         Portions of the information contained in this table have been provided by professional_motors



         Item specifics
         Condition:                         New                                                       Modified Item:                    No
         Color:                             As picture                                                Country/Region of Manufacture:    China
         Manufacturer Part Number:          IPI039-M                                                  Custom Bundle:                    No
         Finish:                            Polished, Mat                                             Material:                         Titanium
         Fitment:                           For KTM 125 250 390 RC390 DUKE 2017-2020                  Type:                             Front Header Pipe
         Brand:                             MOEMPGOOD                                                 UPC:                              Does not apply
         Non-Domestic Product:              No                                                        Bundle Listing:                   No


                                       professional_motors
                                       professional_motors (686      ) 98.6%                                                            Search within store

                                           Sign up for newsletter


                                                                                                                                        Visit Store: professional_motors



                                       Items On Sale                                                                                                                                         Feedback



      Categories




https://www.ebay.com/itm/For-KTM-125-250-390-RC390-DUKE-2017-2020-Motor-Exhaust-Front-Link-Pipe-Titanium/184409410711?fits=Make%3AKTM&hash=item2aefa84c97:g:QVQAAOSwRUNfOkSZ                          2/4
10/13/2020                                              For KTM
                                       Case: 1:20-cv-06677      125 250 390#:
                                                             Document      RC390
                                                                              13 DUKE
                                                                                 Filed:2017-2020
                                                                                         11/10/20MotorPage
                                                                                                       Exhaust108
                                                                                                               Front of
                                                                                                                     Link398
                                                                                                                          Pipe PageID
                                                                                                                               Titanium | eBay
                                                                                                                                           #:1415

         Shipped from Kentucky          For KTM 125 250 390 RC390 DUKE 2017-2020 Motor Exhaust Front Link Pipe
         USA                            Titanium
         A Whole Set of Exhaust
         System
                                        Free & Fast & Furious
                                        Welcome all of you, motorcycle lovers!

         Front Middle Link Pipe         Description:

                                        Product: Motorcycle Exhaust System Front Header Pipe

         Motorcycle Exhaust Pipe        Material: Titanium

                                        Fitment:
         Motorcycle Accessories
                                        For KTM 125 250 390 RC390 DUKE 2017-2020, connect to the Original catalyst cat.

                                        Tips: Please feel free to contact us if you are not sure whether it fits for your motorcycle or not, we will try our best to help you.

                                        Packaging includes:

                                        1 x Front Pipe

                                        Please note that we are not responsible for your custom duty!




   Sponsored items based on your recent views 1/4                                                                                                                                      Feedback on our suggestions




     For KTM125 250 390 2017-      For KTM DUKE 125 250 390             For KTM DUKE 125 250 390               Use For KTM Duke 200 390               Fit For KTM Duke 200       Slip on Motorcycle Exhaust
                                                                                                                                                                                                         Feedback
     2018 Slip on Motorcycle…      RC390 2017-2020 Motor…               RC390 Mid Link Pipe No C…              Lock Set 3in1                          Complete Lock Set EVAP     Muffler Vent Mid Pipe For…
     $93.47                        $134.42                              $82.45                                 $52.31                                 $82.90                     $84.16
     $98.39                        $141.49                              $86.79                                 + $40.00 shipping                      + $40.00 shipping          $88.59
     Free shipping                 Free shipping                        Free shipping                          Seller 99.8% positive                  Seller 99.8% positive      Free shipping
     New                           New                                  New                                                                                                      Last one




https://www.ebay.com/itm/For-KTM-125-250-390-RC390-DUKE-2017-2020-Motor-Exhaust-Front-Link-Pipe-Titanium/184409410711?fits=Make%3AKTM&hash=item2aefa84c97:g:QVQAAOSwRUNfOkSZ                                         3/4
10/13/2020                                  For KTM
                           Case: 1:20-cv-06677      125 250 390#:
                                                 Document      RC390
                                                                  13 DUKE
                                                                     Filed:2017-2020
                                                                             11/10/20MotorPage
                                                                                           Exhaust109
                                                                                                   Front of
                                                                                                         Link398
                                                                                                              Pipe PageID
                                                                                                                   Titanium | eBay
                                                                                                                               #:1416
   Explore more sponsored options:




     Motorcycle Exhaust Pipe                 For KTM Duke 125 250 390                  For 2017-2020 KTM 390 250                 Slip On For 2017-2020 Duke            For KTM DUKE 125 250 390    For KTM Duke 125 250 390
     Link Connector for KTM…                 RC390 17-20 Exhaust Cat…                  Duke Motorcycle Exhaust…                  KTM 125 250 390 RC390…                RC390 2017-2020 Motor…      rc390 Exhaust System Pip…
     $137.39                                 $122.40                                   $148.33                                   $152.55                               $134.42                     $148.79
     $144.62                                 $153.00                                   $166.66                                   $160.58                               $141.49                     $159.99
     + $9.99 shipping                        + $3.99 shipping                          + $2.99 shipping                          + $12.99 shipping                     Free shipping               + $29.99 shipping
                                                                                                                                                                                                   Last one




   More from this seller 1/2                                                                                                                                                                             Feedback on our suggestions




     For Honda CBR150 2017-                  For Kawasaki Ninja400 250                 For Suzuki Gixxer250 SF250                For CF Motor NK250 250SR              For Honda PCX 125 150       Motorcycle System Exhaust
     2020 Motor Exhaust Front…               2017-2019 Motor Exhaust…                  Motor Exhaust Front Link…                 Motorcycle Exhaust Front…             Exhaust System Set Front…   Muffler Front Link Pipe for…
     $100.79                                 $135.27                                   $107.06                                   $116.18                               $119.40                     $113.04
     $106.09                                 $142.39                                   $112.69                                   $122.29                               $125.68                     $118.99
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                  + shipping
                                             Last one                                  Last one                                  Last one                              Last one                    Last one




 Back to search results                                                                                                                                                                                                 Return to top
 More to explore : Motorcycle Exhaust Pipes for 2017 KTM 125, Motorcycle Exhaust Pipes for KTM 125, Exhaust Systems for 2017 KTM 390, Other Motorcycle KTM Duke 390s,
 Motorcycle Exhaust Pipes for 2017 KTM 250, Unbranded Motorcycle Exhaust Pipes for KTM 125, Motorcycle Exhaust Pipes for KTM 250, FMF Racing Motorcycle Exhaust Pipes for KTM 125,
 Pro Circuit Motorcycle Exhaust Pipes for KTM 125, Motorcycle Exhaust Header Pipes for KTM 250




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                             Feedback




https://www.ebay.com/itm/For-KTM-125-250-390-RC390-DUKE-2017-2020-Motor-Exhaust-Front-Link-Pipe-Titanium/184409410711?fits=Make%3AKTM&hash=item2aefa84c97:g:QVQAAOSwRUNfOkSZ                                                           4/4
10/13/2020                                                             For KTM
                                                      Case: 1:20-cv-06677      125 250 390#:
                                                                            Document      RC390
                                                                                             13 DUKE
                                                                                                Filed:2017-2020
                                                                                                        11/10/20MotorPage
                                                                                                                      Exhaust110
                                                                                                                              Front of
                                                                                                                                    Link398
                                                                                                                                         Pipe PageID
                                                                                                                                              Titanium | eBay
                                                                                                                                                          #:1417
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Exhausts & Exhaust Systems > Silencers, Mufflers & Baffles                                                               | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                For KTM 125 250 390 RC390 DUKE 2017-
                                                                                                                                                                                                         Shop with confidence
                                                                                                                2020 Motor Exhaust Front Link Pipe Titanium
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                 Compatibili See compatible vehicles
                                                                                                                        ty:

                                                                                                                    Sale ends 04h 03m 49s                                                                Seller information
                                                                                                                           in:                                                                           professional_motors (686       )
                                                                                                                                                                                                         98.6% Positive feedback



                                                                                                                       Price:    US $150.66                             Buy It Now
                                                                                                                                                                                                             Save this Seller

                                                                                                                                 No Interest if paid in                                                  Contact seller
                                                                                                                                 full in 6 mo on $99+*                 Add to cart                       Visit store
                                                                                                                                 US $158.59 (5% off)                                                     See other items




                                                                                                                        Best                                           Make Offer
                                                                                                                       Offer:

                                                                                                                                                                     Add to Watchlist



                                                                                                                    Free shipping            30-day returns                5 watchers

                                            Have one to sell?         Sell now
                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Guangzhou, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery:           Estimated between Tue. Nov. 3 and Mon.
                                                                                                                                         Nov. 23
                                                                                                                                         Please note the delivery estimate is greater than 14
                                                                                                                                         business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                   terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     For KTM DUKE 125 250 390                 For 2017-2020 KTM 390 250                Motorcycle Exhaust Pipe                  Motorcycle Exhaust Mid                    Motor Exhaust Muffler Pipe                   KTM 390 DUKE 2017-2019
     RC390 2017-2020 Motor…                   Duke Motorcycle Exhaust…                 Link Connector for KTM…                  Pipe Slip On for KTM 390 1…               Link Pipe For DUKE KTM 12…                   SLASH CUT RACE TRIM G…
     $134.42                                  $148.33                                  $137.39                                  $46.21                                    $91.80                                       $124.77
     $141.49                                  $166.66                                  $144.62                                  + $25.98 shipping                         $102.00                                      + shipping
     Free shipping                            + $2.99 shipping                         + $9.99 shipping                         Last one                                  + $5.99 shipping                             Seller 99.9% positive
     New                                      Seller 99.3% positive                    Seller 99.1% positive                                                              Seller 99.3% positive




                                                                                                                                                                                                                                                 Feedback
    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/For-KTM-125-250-390-RC390-DUKE-2017-2020-Motor-Exhaust-Front-Link-Pipe-Titanium/184409410711?fits=Make%3AKTM&hash=item2aefa84c97:g:QVQAAOSwRUNfOkSZ                                                                               1/3
10/13/2020                                                               For KTM
                                                        Case: 1:20-cv-06677      125 250 390#:
                                                                              Document      RC390
                                                                                               13 DUKE
                                                                                                  Filed:2017-2020
                                                                                                          11/10/20MotorPage
                                                                                                                        Exhaust111
                                                                                                                                Front of
                                                                                                                                      Link398
                                                                                                                                           Pipe PageID
                                                                                                                                                Titanium | eBay
                                                                                                                                                            #:1418




     For KTM DUKE 125 250 390                    For Honda CBR150 2017-                 For Kawasaki Ninja400 250                For Suzuki Gixxer250 SF250                For CF Motor NK250 250SR                  For Honda PCX 125 150
     RC390 2017-2020 Motor…                      2020 Motor Exhaust Front…              2017-2019 Motor Exhaust…                 Motor Exhaust Front Link…                 Motorcycle Exhaust Front…                 Exhaust System Set Front…
     $134.42                                     $100.79                                $135.27                                  $107.06                                   $116.18                                   $119.40
     $141.49                                     $106.09                                $142.39                                  $112.69                                   $122.29                                   $125.68
     Free shipping                               Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping
                                                                                        Last one                                 Last one                                  Last one                                  Last one




    Description             Shipping and payments                                                                                                                                                                                               Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou, China
             Shipping to: Worldwide
             Excludes: Hong Kong, China

             Change country:       United States                                                                                                     60106                  Get Rates
                                                                                                                                      ZIP Code:


               Shipping and handling            To                    Service                                                                                              Delivery*

               Free shipping                    United States         Standard SpeedPAK from China/Hong Kong/Taiwan                                                        Estimated between Tue. Nov. 3 and Mon. Nov. 23

               US $8.99                         United States         Expedited Shipping from China/Hong Kong/Taiwan to worldwide                                          Estimated between Tue. Oct. 20 and Tue. Oct. 27
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/For-KTM-125-250-390-RC390-DUKE-2017-2020-Motor-Exhaust-Front-Link-Pipe-Titanium/184409410711?fits=Make%3AKTM&hash=item2aefa84c97:g:QVQAAOSwRUNfOkSZ                                                                                  2/3
10/13/2020                                       Case: 1:20-cv-06677 Document #: 13 Filed: Feedback
                                                                                           11/10/20 Profile
                                                                                                        Page 112 of 398 PageID #:1419
                  Hi! Sign in or register    Daily Deals    Brand Outlet      Help & Contact                                                                                  Sell     Watchlist         My eBay


                                            Shop by
                                            category                 Search for anything                                                                     All Categories                             Search             Advanced



                 Home         Community       Feedback forum         Feedback profile



                 Feedback profile


                                            professional_motors (686            )                                                                                                               Member Quick Links
                                            Positive Feedback (last 12 months): 98.6%                                                                                                           Contact member
                                            Member since: Feb-24-18 in China                                                                                                                    View items for sale
                                                                                                                                                                                                View seller's Store




                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months           12 months                    Average for the last 12 months

                             Positive                23              187                292                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (270)                                                       (284)
                             Neutral                   0              1                  3
                                                                                                                 Shipping speed                                               Communication
                             Negative                  1              4                  4                                    (274)                                                       (266)




                            All received Feedback                                    Received as buyer                                     Received as seller                                          Left for others

                 4 Feedback received (viewing 1-4)                                                                                                                                                        Revised Feedback: 10


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                                   Negative (4)                             12 Months


                    FEEDBACK                                                                                                                   FROM                                                        WHEN

                           the headers dosent fit, very dissapointed                                                                           Buyer: e***u (510 )                                         Past month
                           Slip on Exhaust System Connect Front Header Pipe 51mm for Yamaha TMAX500 530                                        US $105.89 (Best offer was accepted)                        Reciprocal feedback
                           (#184215970128)




                                                                                                                                                                                                                                      Comment?
                           Not good quality, two times send wrong. Wrong color and bigger size.                                                Buyer: a***- (36 )                                          Past 6 months
                           Motorcycle Muffler Tips Slip On Exhaust System Pipe For BMW S1000RR 2015 2016                                       US $187.99                                                  Reciprocal feedback
                           (#184215970384)


                           mid pipe did not fit! the header side is the same size as the headers                                               Buyer: 4***b (8)                                            Past 6 months
                           Slip for Kawasaki Ninja ZX10R 2008-2017 Mid Connect Link Pipe Titanium Blue 51mm                                    US $126.09                                                  Reciprocal feedback
                           (#183992054227)


                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.


                           item was supposed to fit. It did not. Vendor wanted me to pay for return shippin                                    Buyer: b***j (114 )                                         Past 6 months
                           38-51mm Motorcycle ATV Exhaust Muffler Pipe DB Killer Slip on Universal Exhaust                                     US $61.04                                                   Reciprocal feedback
                           (#184215976303)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay       Announcements        Community      Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/professional_motors?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                 1/1
10/13/2020                                                                                    professional_motors
                                                         Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20 Page on eBay 113 of 398 PageID #:1420

         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                                   Sell      Watchlist          My eBay


                                     Shop by
                                     category                   Search for anything                                                                                                       All Categories                                Search            Advanced



         professional_motors's profile



                                                                        professional_motors (686 )                                                                                     Items for sale             Visit store         Contact
                                                                        98.6% positive feedback

                                                                                                                       Welcome to our shop! We are manufacturer from China. Specializing in the production
                                                                           Save
                                                                                                                       of motorcycle exhaust pipe. We aim to respond to your question within 3 hours, usually
                                                                                                                       much faster.



                                       Feedback ratings                                                                                                                                                                     See all feedback

                                                            270         Item as described                       292                 3                  4                              Excellent.... speedy delivery.... received
                                                                                                                                                                                      earlier....
                                                            266         Communication                       Positive         Neutral               Negative
                                                                                                                                                                                      Oct 05, 2020
                                                            274         Shipping time

                                                            284         Shipping charges                            Feedback from the last 12 months



                                   143 Followers | 0 Reviews | Member since: Feb 24, 2018 |                 China



         Items for sale(411)                                                                                                                                                                                                                          See all items




             Z900RS Titanium...                                40x55mm Stainle...                                   For Suzuki GSR ...                                   For Yamaha YZF ...                                      For Kawasaki Ni...
             US $636.59                       19h left         US $8.54                           3d left           US $180.49                             3d left       US $285.75                           3d left            US $135.27                 3d left




             About eBay      Announcements        Community        Security Center      Resolution Center           Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/professional_motors?_trksid=p2047675.l2559                                                                                                                                                                                                   1/1
10/13/2020                                                Case: 1:20-cv-06677 Document #: 13 professional_motors
                                                                                             Filed: 11/10/20| eBay Stores
                                                                                                                 Page  114 of 398 PageID #:1421
                            Hi! Sign in or register        Daily Deals   Brand Outlet    Help & Contact                                                                                 Sell   Watchlist     My eBay


                                                          Shop by
                                                          category               Search this Store                                                                        This Store                         Search            Advanced



                            eBay      eBay Stores       professional_motors




                                                                     professional_motors
                                                                     143 followers professional_motors (686          ) 98.6%

                                                                     Welcome to our shop. We specialize in producing exhaust pipes and middle front link pipes, guarantee the quality of products and fast delivery. If you have any questions about our items, pl

                                                                         Save this seller




                            Category

                            All                                                  Search this Store                                                    Search                                          Time: ending soonest

                            Shipped from Kentucky USA

                            A Whole Set of Exhaust System
                                                                                All Listings   Auction    Buy It Now
                            Front Middle Link Pipe

                            Motorcycle Exhaust Pipe                          1-48 of 460 Results

                            Motorcycle Accessories
                                                                                                     Z900RS Titanium Front Connect Pipe Link Header System Slip for Kawasaki Z900RS
                            Speed Gear Display
                                                                                                     $636.59                                                                                                            From China
                                                                                                     Was: $670.09
                                                                                                     Free shipping
                                                                                                     or Best Offer

                                                                                                     40x55mm Stainless Steel Insert DB Killer Silencer for Motorcycle Exhaust Muffler

                                                                                                     $8.54                                                                                                              From China
                                                                                                     Was: $8.99
                                                                                                     Free shipping
                                                                                                     or Best Offer
                                                                                                     Only 1 left!

                                                                                                     For Suzuki GSR 400 600 BK400 600 Motorcycle Exhaust Muffler Tail Mid Link Pipe

                                                                                                     $180.49                                                                                                            From China
                                                                                                     Was: $189.99
                                                                                                     Free shipping
                                                                                                     or Best Offer

                                                                                                     Motorcycle Exhaust Muffler with Mid Pipe Slip on Kawasaki Ninja Z250 250 300

                                                                                                     $65.07
                                                                                                     Was: $68.49
                                                                                                     or Best Offer
                                                                                                     Only 2 left

                                                                                                     For Yamaha YZF R1 2015-2018 Titanium Alloy Exhaust System Mid Link Pipe Tube

                                                                                                     $285.75                                                                                                            From China
                                                                                                     Was: $300.79
                                                                                                     Free shipping
                                                                                                     or Best Offer
                                                                                                     Only 1 left!

                                                                                                     For Kawasaki Ninja400 250 2017-2019 Motor Exhaust Muffler Front Header Link Pipe

                                                                                                     $135.27                                                                                                            From China
                                                                                                     Was: $142.39
                                                                                                     Free shipping
                                                                                                     or Best Offer
                                                                                                     Only 1 left!

                                                                                                     Slip for Suzuki GSX250 250R 2016-2018 Motorcycle Exhaust Muffler Mid Link Pipe

                                                                                                     $93.47                                                                                                             From China
                                                                                                     Was: $98.39
                                                                                                     Free shipping
                                                                                                     or Best Offer
                                                                                                     Only 1 left!

                                                                                                     For KTM 690 Duke Exhaust System Mid Link Connect Pipe Replace of Catalyst Cat

                                                                                                     $56.33                                                                                                             From China
                                                                                                     Was: $59.29
                                                                                                     Free shipping
                                                                                                     or Best Offer
                                                                                                     Only 2 left

                                                                                                     For KTM 690 Duke Mid Connect Link Pipe Replace of Catalyst Cat Original System

                                                                                                     $94.42                                                                                                             From China
                                                                                                     Was: $99.39
                                                                                                     Free shipping
                                                                                                     or Best Offer
                                                                                                     7 watching

                                                                                                     For Suzuki GSXS1000 2015-2020 Mid Link Pipe Replace Catalyst Cat Original System

                                                                                                     $65.45                                                                                                             From China
                                                                                                     Was: $68.89
                                                                                                     Free shipping
                                                                                                     or Best Offer
                                                                                                     2 watching

                                                                                                     For BMW F750GS 850GS 2018 2019 2020 Motorcycle Exhaust Middle Link Connect Pipe

                                                                                                     $51.10                                                                                                             From China
                                                                                                     Was: $53.79

https://www.ebay.com/str/professionalmotors                                                                                                                                                                                                                    1/4
10/13/2020                                    Case: 1:20-cv-06677 Document #: 13 professional_motors
                                                                                 Filed: 11/10/20| eBay Stores
                                                                                                     Page  115 of 398 PageID #:1422
                                                                   Free shipping
                                                                   or Best Offer

                                                                   Slip for BMW C650GT 2016-2020 Motorcycle Exhaust Middle Link Pipe Connect Pipe

                                                                   $42.36                                                                             From China
                                                                   Was: $44.59
                                                                   Free shipping
                                                                   or Best Offer

                                                                   For BMW C650 SPORT 2016-2020 Motor Exhaust Mid Connect Pipe Slip On 51mm Muffler

                                                                   $48.54                                                                             From China
                                                                   Was: $51.09
                                                                   Free shipping
                                                                   or Best Offer

                                                                   For Honda X-ADV750 Motorcycle Exhaust Modified System Front Link Header Pipe

                                                                   $163.30                                                                            From China
                                                                   Was: $171.89
                                                                   Free shipping
                                                                   or Best Offer

                                                                   For Kymco Xciting 250 300 Motorcycle Front Header Pipe to Original Exhaust Pipe

                                                                   $60.79                                                                             From China
                                                                   Was: $63.99
                                                                   Free shipping
                                                                   or Best Offer
                                                                   Only 1 left!

                                                                   For KTM 125 250 390 DUKE RC390 17-20 Titanium Mid Link Pipe Remove Catalyst Cat

                                                                   $177.74                                                                            From China
                                                                   Was: $187.09
                                                                   $10.99 shipping
                                                                   or Best Offer
                                                                   Only 1 left!

                                                                   Slip for Suzuki GSXR 600 750 2011-2017 Motor Exhaust Muffler Pipe Mid Link Pipe

                                                                   $88.15                                                                             From China
                                                                   Was: $92.79
                                                                   Free shipping
                                                                   or Best Offer

                                                                   For Benelli TRK502 Slip on Motorcycle Exhaust Muffler Tips Mid Link Pipe Tube

                                                                   $165.10                                                                            From China
                                                                   Was: $173.79
                                                                   Free shipping
                                                                   or Best Offer

                                                                   For Yamaha SMAX155 Motorcycle System Carbon Fiber Exhaust Muffler Front Pipe

                                                                   $214.88                                                                            From China
                                                                   Was: $226.19
                                                                   Free shipping
                                                                   or Best Offer
                                                                   Only 1 left!

                                                                   Slip on for Benelli 302 Motorcycle System Middle Connect Pipe Exhaust Muffler

                                                                   $207.38                                                                            From China
                                                                   Was: $218.29
                                                                   Free shipping
                                                                   or Best Offer

                                                                   Slip for Yamaha Y15ZR Exciter150 Motorcycle Exhaust Muffler Tube Front Link Pipe

                                                                   $132.71                                                                            From China
                                                                   Was: $139.69
                                                                   Free shipping
                                                                   or Best Offer

                                                                   Slip on Motorcycle Exhaust Muffler Mid Link Pipe for Suzuki GSXR1000 2005 2006

                                                                   $150.85                                                                            From China
                                                                   Was: $158.79
                                                                   Free shipping
                                                                   or Best Offer

                                                                   38-51mm Universal Exhaust Muffler Escape Pipe for Motorcycle ATV Scooter 470mm

                                                                   $73.14                                                                             From China
                                                                   Was: $76.99
                                                                   Free shipping
                                                                   or Best Offer
                                                                   15 sold

                                                                   370mm Universal Motorcycle System Exhaust Muffler Vent Pipe for Modified Scooter

                                                                   $88.06                                                                             From China
                                                                   Was: $92.69
                                                                   Free shipping
                                                                   or Best Offer

                                                                   51mm Universal Exhaust Muffler Tail Pipe for Motorcycle System Autocycle Scooter

                                                                   $134.80                                                                            From China
                                                                   Was: $141.89
                                                                   Free shipping
                                                                   or Best Offer
                                                                   Only 1 left!

                                                                   Slip for KTM125 250 390 2017-2018 Motorcycle Exhaust Muffler Tail Mid Link Pipe

                                                                   $156.46                                                                            From China
                                                                   Was: $164.69
                                                                   Free shipping
                                                                   or Best Offer

                                                                   370mm Universal Motorcycle Exhaust Pipe for ATV Modified Scooter with Silencer

                                                                   $59.84                                                                             From China
                                                                   Was: $62.99
                                                                   $13.99 shipping
                                                                   or Best Offer
                                                                   Only 1 left!

                                                                   51mm Universal Motorcycle Autobike ATV Exhaust Muffler Pipe with DB Killer 330mm

                                                                   $55 28                                                                             From China
https://www.ebay.com/str/professionalmotors                                                                                                                        2/4
10/13/2020                                    Case: 1:20-cv-06677 Document #: 13 professional_motors
                                                                                 Filed: 11/10/20| eBay Stores
                                                                                                     Page  116 of 398 PageID #:1423
                                                                   $55.28                                                                             From China
                                                                   Was: $58.19
                                                                   Free shipping
                                                                   or Best Offer

                                                                   Slip On cb600f hornet EXhaust Middle Pipe EXhaust System For Honda Hornet 600

                                                                   $47.19                                                                             From China
                                                                   Was: $49.67
                                                                   Free shipping
                                                                   or Best Offer

                                                                   For KTM 1290 DUKE Exhaust System Mid Link Connect Pipe Replace of Catalyst Cat

                                                                   $58.32                                                                             From China
                                                                   Was: $61.39
                                                                   Free shipping
                                                                   or Best Offer

                                                                   For Kawasaki Z900RS Front Header Link Connect Pipe for 51MM / Original Exhaust

                                                                   $309.50                                                                            From China
                                                                   Was: $325.79
                                                                   Free shipping
                                                                   or Best Offer
                                                                   Only 1 left!

                                                                   For Kawasaki Ninja H2 2016-2019 Exhaust Vent Tube Muffler Tail Pipe Carbon Fiber

                                                                   $380.94                                                                            From China
                                                                   Was: $400.99
                                                                   Free shipping
                                                                   or Best Offer

                                                                   For BMW F650GS F700GS F800GS ADV Motor Exhaust Muffler Tube Black Mid Link Pipe

                                                                   $120.26                                                                            From China
                                                                   Was: $126.59
                                                                   Free shipping
                                                                   or Best Offer
                                                                   6 watching

                                                                   Slip for Benelli 502C Exhaust Muffler Tail Pipe Middle Link Connnect Pipe System

                                                                   $168.81                                                                            From China
                                                                   Was: $177.69
                                                                   Free shipping
                                                                   or Best Offer

                                                                   For Honda PCX 125 150 2017 2018 2019 Exhaust Muffler Tube Front Link Pipe System

                                                                   $221.63                                                                            From China
                                                                   Was: $233.29
                                                                   Free shipping
                                                                   or Best Offer

                                                                   38-51mm Universal Motorcycle Exhaust Tube Muffler Tail Pipe Black with DB Killer

                                                                   $53.38
                                                                   Was: $56.19
                                                                   or Best Offer
                                                                   Only 1 left!

                                                                   For Yamaha YZF R1 09-14 Exhaust Muffler Tube Carbon Fiber Mid Link Connect Pipe

                                                                   $507.86                                                                            From China
                                                                   Was: $534.59
                                                                   Free shipping
                                                                   or Best Offer

                                                                   Slip for BMW F800GS 2008-2017 Exhaust Muffler Tube Mid Link Pipe with DB Killer

                                                                   $120.26                                                                            From China
                                                                   Was: $126.59
                                                                   Free shipping
                                                                   or Best Offer
                                                                   5 watching

                                                                   Motorcycle Exhaust Mid Link Connect Pipe Slip for Honda CB190 CBF190 CB190R 51mm

                                                                   $109.05                                                                            From China
                                                                   Was: $114.79
                                                                   Free shipping
                                                                   or Best Offer

                                                                   Slip for Suzuki GSX250 250R 2016-2018 Motorcycle Exhaust System Middle Link Pipe

                                                                   $42.27                                                                             From China
                                                                   Was: $44.49
                                                                   Free shipping
                                                                   or Best Offer
                                                                   Only 1 left!

                                                                   Motorcycle Exhaust Muffler Middle Tail Vent Pipe Slip on for Yamaha YZF R3

                                                                   $118.84                                                                            From China
                                                                   Was: $125.09
                                                                   $10.99 shipping
                                                                   or Best Offer

                                                                   Motorcycle System Exhaust Mid Tail Tube Pipe Slip for Honda CBR1000RR 2017-2018

                                                                   $194.74                                                                            From China
                                                                   Was: $204.99
                                                                   Free shipping
                                                                   or Best Offer

                                                                   51mm Universal Motorcycle ATV Scooter Exhaust Muffler Tail Pipe with DB Killer

                                                                   $63.07                                                                             From China
                                                                   Was: $66.39
                                                                   Free shipping
                                                                   or Best Offer
                                                                   8 watching

                                                                   Motorcycle System Replace Insert Exhaust Muffler Pipe for BMW S1000RR 2010-2014

                                                                   $151.61                                                                            From China
                                                                   Was: $159.59
                                                                   Free shipping
                                                                   or Best Offer

                                                                   Motorcycle Exhaust System Front Header Link Connect Pipe Slip for Honda CBR650F


https://www.ebay.com/str/professionalmotors                                                                                                                        3/4
10/13/2020                                           Case: 1:20-cv-06677 Document #: Items for sale by
                                                                                      13 Filed:        professional_motors
                                                                                                    11/10/20      Page 117 | eBayof 398 PageID #:1424

        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                               Sell   Watchlist       My eBay


                                    Shop by
                                    category           KTM                                                                                                      All Categories                          Search                Advanced


                                                                                                                                                                                                Include description
                                                      Items for sale from professional_motors (686              )    |   Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction      Buy It Now                                                                                           Sort: Best Match           View:
        eBay Motors
         Motorcycle Silencers, Mufflers &               30 results for KTM           Save this search
         Baffles


                                                          Find your Motorcycle
        Format                             see all
                                                                                                                                                                        Clear selections
               All Listings
               Auction
               Buy It Now
                                                                                                                                                                            0
                                                          Make & Model                                  Year From / To          Distance
        Guaranteed Delivery                see all                                                                                                                   matching results
                                                           KTM                                          Year From                 Any Distance of
               No Preference
               1 Day Shipping                              Any Model                                    Year To                   60106                                 Find Results
               2 Day Shipping
               3 Day Shipping
                                                                                                    For KTM 125 250 390 RC390 DUKE 2017-2020 Motor Exhaust Front Link Pipe Titanium (Fits:
               4 Day Shipping
                                                                                                    KTM)
                                                                                                    Brand New
        Condition                          see all
               New   (30)
                                                                                                    $150.66                                            From China
                                                                                                    Was: $158.59
        Price                                                                                       or Best Offer
              Under $75.00                                                                          Free Shipping
              $75.00 - $150.00                                                                      5% off
              Over $150.00                                                                              Watch
        $             to $


        Item Location                      see all                                                  For KTM DUKE 125 250 390 RC390 2017-2020 Motor Exhaust System Link Pipe No Cat (Fits:
               Default                                                                              KTM)
               Within                                                                               New (Other)
                100 miles     of 60106

               US Only                                                                              $134.42                                            From China

               North America                                                                        Was: $141.49
               Worldwide                                                                            or Best Offer
                                                                                                    Free Shipping
        Delivery Options                   see all                                                  13 Sold
                                                                                                    5% off
               Free shipping
                                                                                                        Watch

        Show only                          see all
                                                                                                    For KTM125 250 390 2017-2018 Slip on Motorcycle Exhaust Muffler Mid Connect Pipe (Fits: KTM)
               Free Returns
               Returns accepted                                                                     New (Other)
               Completed listings
               Sold listings                                                                        $93.47                                             From China
               Deals & Savings                                                                      Was: $98.39
                                                                                                    or Best Offer
        More refinements...                                                                         Free Shipping
                                                                                                    5% off
                                                                                                        Watch

              Seller Information

             professional_motors (686       )

                                                                                                    For KTM125 250 390 2017-2018 Motorcycle Exhaust Aluminum Tube Mid Connect Pipe (Fits:
              Feedback rating: 686                                                                  KTM)
              Positive Feedback: 98.6%
                                                                                                    New (Other)
              Member since Feb-24-18 in
              Hong Kong
                                                                                                    $87.87                                             From China
                                                                                                    Was: $92.49
              Read feedback profile
                                                                                                    or Best Offer
              Add to my favorite sellers
                                                                                                    Free Shipping
                                                                                                    5% off
                                                                                                        Watch




                                                                                                    Slip for KTM 125 250 390 DUKE 2017-19 Motorcycle Exhaust Muffler Pipe Mid Pipe (Fits: KTM)
                                                                                                    Brand New

                                                                                                    $93.19                                             From China
                                                                                                    Was: $98.09
                                                                                                    or Best Offer
                                                                                                    Free Shipping
                                                                                                    Only 1 left!
                                                                                                    7 Sold
                                                                                                    5% off
                                                                                                        Watch


                                                        Slip for KTM125 250 390 2017-2018 Motorcycle Exhaust Muffler Tail Mid Link Pipe (Fits: KTM)
                                                        New (Other)




https://www.ebay.com/sch/m.html?_ssn=professional_motors&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                             1/5
10/13/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 118 of 398 PageID #:1425
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $150.66
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $9.42
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                              $160.08

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: professiona... | Edit message
                               Message: Item Id: 184409410711 Buyer's Vehicle: KTM

                                                                        For KTM 125 250 390 RC390 DUKE 2017-2020 Motor
                                                                        Exhaust Front Link Pipe Titanium
                                                                        $150.66
                                                                        $158.59

                                                                        Quantity 1

                                                                        Delivery

                                                                              Est. delivery: Nov 3 – Nov 23
                                                                              Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                              Free

                                                                              Est. delivery: Oct 20 – Oct 27
                                                                              Expedited Shipping from China/Hong Kong/Taiwan to
                                                                              worldwide
                                                                              $8.99



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1434139181012                                                                                                                                                       1/1
10/13/2020                                                            For KTM
                                                      Case: 1:20-cv-06677     DUKE 125 250
                                                                           Document     #:390
                                                                                           13RC390 2017-2020
                                                                                              Filed: 11/10/20MotorPage
                                                                                                                  Exhaust119
                                                                                                                         System
                                                                                                                              ofLink
                                                                                                                                 398 Pipe No Cat | eBay
                                                                                                                                        PageID      #:1426
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                        Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Exhausts & Exhaust Systems > Silencers, Mufflers & Baffles                                                            | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                For KTM DUKE 125 250 390 RC390 2017-
                                                                                                                                                                                                      Shop with confidence
                                                                                                                2020 Motor Exhaust System Link Pipe No Cat
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                                    2 viewed per hour
                                                                                                                                                                                                             Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                                   Condition: New other (see details)
                                                                                                                                  “Please make a note which model you want or
                                                                                                                                  we will send at random.”                                            Seller information
                                                                                                                 Compatibili       See compatible vehicles                                            professional_motors (686       )
                                                                                                                        ty:                                                                           98.6% Positive feedback

                                                                                                                    Sale ends 04h 01m 31s
                                                                                                                                                                                                          Save this Seller
                                                                                                                           in:
                                                                                                                                                                                                      Contact seller
                                                                                                                    Quantity:       1             3 available
                                                                                                                                                  13 sold / See feedback                              Visit store
                                                                                                                                                                                                      See other items


                                                                                                                       Price:    US $134.42                             Buy It Now
                                                                                                                                 No Interest if paid in
                                                                                                                                 full in 6 mo on $99+*
                                                                                                                                                                        Add to cart
                                                                                                                                 US $141.49 (5% off)




                                                                                                                        Best                                            Make Offer
                                                                                                                       Offer:
                                            Have one to sell?         Sell now                                                                                        Add to Watchlist


                                                                                                                     100% buyer             Limited quantity            More than 80%
                                                                                                                     satisfaction              remaining                     sold

                                                                                                                    Shipping: FREE Expedited Shipping from China/Hong
                                                                                                                                   Kong/Taiwan to worldwide | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Guangzhou, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery: Estimated between Tue. Oct. 20 and Tue. Oct.
                                                                                                                                   27
                                                                                                                                   Please allow additional time if international delivery is
                                                                                                                                   subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                   terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




    Similar sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




     For 2017-2020 KTM 390 250                KTM 390 DUKE 2017-2019                   Motor Exhaust Muffler Pipe               Motorcycle Exhaust Mid Link               For KTM Duke 125 250 390                  For KTM 125 250 390 Duke
     Duke Motorcycle Exhaust…                 SLASH CUT RACE TRIM G…                   Link Pipe For DUKE KTM 12…               Pipe Connect Tube For KT…                 RC390 17-20 Exhaust Cat…                  2017-2020 Exhaust Pipe…
     $148.33                                  $124.77                                  $91.80                                   $77.40                                    $122.40                                   $97.89
     $166.66                                  + shipping                               $102.00                                  $86.00                                    $153.00                                   $109.99
     + $2.99 shipping                         Seller 99.9% positive                    + $5.99 shipping                         + $5.99 shipping                          + $3.99 shipping                          + $2.99 shipping
     Seller 99.3% positive                                                             Seller 99.3% positive                    Seller 99.3% positive                     Seller 99.1% positive                     Seller 99.3% positive


                                                                                                                                                                                                                                              Feedback




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/For-KTM-DUKE-125-250-390-RC390-2017-2020-Motor-Exhaust-System-Link-Pipe-No-Cat/184358097534?fits=Make%3AKTM&hash=item2aec99527e:g:LfAAAOSwUkFfBsZV                                                                             1/4
10/13/2020                                                             For KTM125
                                                      Case: 1:20-cv-06677         250 390#:
                                                                           Document      2017-2018 Slip on
                                                                                            13 Filed:      Motorcycle Exhaust
                                                                                                         11/10/20     Page Muffler Mid398
                                                                                                                              120 of  Connect Pipe | eBay
                                                                                                                                          PageID       #:1427
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                         Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Exhausts & Exhaust Systems > Silencers, Mufflers & Baffles                                                            | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                                For KTM125 250 390 2017-2018 Slip on
                                                                                                                                                                                                      Shop with confidence
                                                                                                                Motorcycle Exhaust Muffler Mid Connect
                                                                                                                Pipe                                                                                         eBay Money Back Guarantee
                                                                                                                                                                                                             Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                                   Condition: New other (see details)
                                                                                                                                  “Please make a note which model you want or
                                                                                                                                  we will send at random.”
                                                                                                                                                                                                      Seller information
                                                                                                                 Compatibili See compatible vehicles                                                  professional_motors (686       )
                                                                                                                        ty:                                                                           98.6% Positive feedback

                                                                                                                    Sale ends 04h 01m 23s
                                                                                                                           in:                                                                            Save this Seller

                                                                                                                                                                                                      Contact seller
                                                                                                                                                                                                      Visit store
                                                                                                                       Price:    US $93.47                              Buy It Now                    See other items
                                                                                                                                 US $98.39 (5% off)

                                                                                                                                                                        Add to cart




                                                                                                                        Best                                            Make Offer
                                                                                                                       Offer:

                                                                                                                                                                      Add to Watchlist



                                                                                                                          Free shipping                           30-day returns
                                            Have one to sell?         Sell now

                                                                                                                    Shipping: FREE Expedited Shipping from China/Hong
                                                                                                                                   Kong/Taiwan to worldwide | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Guangzhou, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery: Estimated between Tue. Oct. 20 and Tue. Oct.
                                                                                                                                   27
                                                                                                                                   Please allow additional time if international delivery is
                                                                                                                                   subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     For KTM125 250 390 2017-                 Slip on Motorcycle Exhaust               Slip for KTM 125 250 390                 Motorcycle Exhaust Mid Link               Motorcycle Muffler Tip                    Motorcycle Exhaust Muffler
     2018 Motorcycle Exhaust…                 Muffler Vent Mid Pipe For…               DUKE 2017-19 Motorcycle…                 Pipe Connect Tube For KT…                 Exhaust Link Pipe for KTM…                Mid Link Pipe for KTM DUK…
     $87.87                                   $84.16                                   $93.19                                   $77.40                                    $72.83                                    $78.45
     $92.49                                   $88.59                                   $98.09                                   $86.00                                    $76.66                                    $82.58
     Free shipping                            Free shipping                            Free shipping                            + $5.99 shipping                          + $12.99 shipping                         + $12.99 shipping
     New                                      Last one                                 Last one                                 Seller 99.3% positive                     Seller 99.1% positive                     Seller 99.1% positive




    Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions
                                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/For-KTM125-250-390-2017-2018-Slip-on-Motorcycle-Exhaust-Muffler-Mid-Connect-Pipe/184215969868?fits=Make%3AKTM&hash=item2ae420a04c:g:Px0AAOSwm5xcHGBK                                                                            1/4
10/13/2020                                             Case: 1:20-cv-06677Motorcycle
                                                                           Document  100% #:
                                                                                          Cotton
                                                                                             13Casual
                                                                                                 Filed:Short Sleeve O-Neck
                                                                                                         11/10/20     Page T-Shirt
                                                                                                                              121  for of
                                                                                                                                       KTM Duke690
                                                                                                                                          398      | eBay #:1428
                                                                                                                                              PageID
 Hi          (Sign in)    Daily Deals      Brand Outlet       Help & Contact                                                                                                                       Sell     Watchlist        My eBay             1



                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search              Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Apparel & Merchandise > Other Apparel & Merchandise                                                                                         | Add to Watchlist



                                                                                                                Ads by
                                                                                                    Stop seeing this ad          Why this ad?




      People who viewed this item also viewed

                          Motorcycle 100%                                  Motorcycle 100%                                Motorcycle100%                                      Motorcycle 100%                                    Motorcycle 100%
                          Cotton Short…                                    Cotton Short…                                  Cotton Fashion…                                     Cotton Short…                                      Cotton Casual…
                          $16.80                                           $16.80                                         $16.80                                              $16.80                                             $18.39
                          $21.00                                           $21.00                                         $21.00                                              $21.00                                             $22.99
                          Free shipping                                    Free shipping                                  Free shipping                                       Free shipping                                      Free shipping




      SAVE UP TO 20%                  See all eligible items


                                                                                                     Motorcycle 100% Cotton Casual Short Sleeve O-
                                                                                                                                                                                                          Shop with confidence
                                                                                                     Neck T-Shirt for KTM Duke690
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New with tags                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Product Type:        - Select -


                                                                                                           Quantity:      1               1 available                                                     Seller information
                                                                                                                                                                                                          pro-kodaskin (1436      )
                                                                                                                                                                                                          98% Positive feedback
                                                                                                             Price:    US $16.80                                      Buy It Now
                                                                                                                       US $21.00 (20% off)                                                                    Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items


                                                                                                                                                                                                                        Ads by
                                                                                                          Free shipping                30-day returns               Longtime member
                                                                                                                                                                                                                        Stop seeing this ad
                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                                                                                                         Why this ad?
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide

                                                                                                           Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 16 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:
                                Have one to sell?          Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




      Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




      Motorcycle 100% Cotton                   Motorcycle 100% Cotton                  Motorcycle 100% Cotton                 Motorcycle 100% Cotton                      Motorcycle 100% Cotton                        Motorcycle 100% Cotton
      Short Sleeve Casual Fashi…               Casual Short Sleeve Fashi…              Short Sleeve Casual Fashi…             Casual Short Sleeve O-Ne…                   Casual Short Sleeve O-Ne…                     Casual Short Sleeve O-Ne…
      $16.80                                   $18.39                                  $16.80                                 $16.80                                      $16.80                                        $16.80
      $21.00                                   $22.99                                  $21.00                                 $21.00                                      $21.00                                        $21.00
      Free shipping                            Free shipping                           Free shipping                          Free shipping                               Free shipping                                 Free shipping




      Description          Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                            eBay item number: 223777966853
       Seller assumes all responsibility for this listing.

https://www.ebay.com/itm/Motorcycle-100-Cotton-Casual-Short-Sleeve-O-Neck-T-Shirt-KTM-Duke690-/223777966853                                                                                                                                                 1/3
10/13/2020                                             Case: 1:20-cv-06677Motorcycle
                                                                           Document  100% #:
                                                                                          Cotton
                                                                                             13Casual
                                                                                                 Filed:Short Sleeve O-Neck
                                                                                                         11/10/20     Page T-Shirt
                                                                                                                              122  for of
                                                                                                                                       KTM Duke690
                                                                                                                                          398      | eBay #:1429
                                                                                                                                               PageID
      Last updated on Oct 02, 2020 20:42:47 PDT View all revisions

         Item specifics
         Condition:                   New with tags                                                                        Manufacturer Part Number:                DI-K-00050
         Brand:                       KODASKIN                                                                             Country/Region of Manufacture:           China
         Displayed Make:              KTM                                                                                  Material:                                100% Cotton
         Warranty:                    Yes


        pro-kodaskin                                                                                                                                                                                         Visit my eBay store




        Store Categories

        Store home
        Real Carbon Tank Pad
        Printing Tank Pad
        Vespa Accessories
        Fairing Kit
        3D Sticker
        Wheel Rim Sticker
        2D Sticker
        Brake Clutch Levers
                                                             Product Description
        T-Shirt
        Pedal
                                                             Specifications:
        Hook
                                                             Fit for: KTM DUKE690
        Handlebar Riser
        Headlight Cover
                                                             Brand:KODASKIN
        Brake Cover                                          Color: As the picture shows.
        Instrument Protective Film                           Material: Cotton
        Emblem Sticker                                       Package: One piece
        Bag
        CNC Parts & Accessories                              Features:
        Frame Slider                                         100% Brand new and high quality.
        Windshield                                           Please confirm your size before placing an order
        Motorcycle Gloves
        Seat Cargo Liner Mat
                                                             Tips:
        Other
                                                             Ø We are manufacturers and we can produce according to your requirements.
                                                             Ø We have our own warehouse, all colors and styles are available, and we accept wholesale.
                                                             Ø If you have any question, please contact me.




                                                               {{titlepaymentterms}}                     {{titleshippingterms}}               {{titlesalesterms}}                {{titleaboutus}}                  {{titlecontactus}}

                                                             {{paymentterms}}




    SAVE UP TO 20%                              See all eligible items
 Save up to 20.0%
 Marked down item price reflects all savings. Items provided by pro-kodaskin                                                                                                               All promotional offers from pro-kodaskin




                                                                                                                                                                                                                                                See all



       Universal Motor torage                              Speaker Design Keychain for                            Motorcycle 100% Cotton O-              Motorcycle 100% Cotton                     Motorcycle 100% Cotton
       Holder Fast Hook for All                            All Vespa GTS GTV LX PX LT                             Neck Fashion Short Sleeve              Casual Short Sleeve T-Shirt                Casual Short Sleeve O-Neck
       Vespa Model GTS300 GTS                              Sprint Primavera                                       Casual T-Shirt for Z900RS              for Kawasaki Versys650                     T-Shirt for BMW S1000RR
       GTV LX LT

       Was:                   US $21.99                    Was:                    US $16.90                      Was:            US $25.90              Was:                US $25.90              Was:                 US $21.00
       Now:                 US $17.59                      Now:                  US $13.52                        Now:          US $20.72                Now:               US $20.72               Now:               US $16.80


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                            You can change quantities in your cart.
       Offer conditions|Learn about pricing




                   i                                     i
https://www.ebay.com/itm/Motorcycle-100-Cotton-Casual-Short-Sleeve-O-Neck-T-Shirt-KTM-Duke690-/223777966853                                                                                                                                           2/3
10/13/2020                                             Case: 1:20-cv-06677Motorcycle
                                                                           Document  100% #:
                                                                                          Cotton
                                                                                             13Casual
                                                                                                 Filed:Short Sleeve O-Neck
                                                                                                         11/10/20     Page T-Shirt
                                                                                                                              123  for of
                                                                                                                                       KTM Duke690
                                                                                                                                          398      | eBay #:1430
                                                                                                                                              PageID
 Hi          (Sign in)    Daily Deals      Brand Outlet       Help & Contact                                                                                                                       Sell     Watchlist        My eBay             1



                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search              Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Apparel & Merchandise > Other Apparel & Merchandise                                                                                         | Add to Watchlist



                                                                                                                Ads by
                                                                                                    Stop seeing this ad          Why this ad?




      People who viewed this item also viewed

                          Motorcycle 100%                                  Motorcycle 100%                                Motorcycle100%                                      Motorcycle 100%                                    Motorcycle 100%
                          Cotton Short…                                    Cotton Short…                                  Cotton Fashion…                                     Cotton Short…                                      Cotton Casual…
                          $16.80                                           $16.80                                         $16.80                                              $16.80                                             $18.39
                          $21.00                                           $21.00                                         $21.00                                              $21.00                                             $22.99
                          Free shipping                                    Free shipping                                  Free shipping                                       Free shipping                                      Free shipping




      SAVE UP TO 20%                  See all eligible items


                                                                                                     Motorcycle 100% Cotton Casual Short Sleeve O-
                                                                                                                                                                                                          Shop with confidence
                                                                                                     Neck T-Shirt for KTM Duke690
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New with tags                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Product Type:        - Select -


                                                                                                           Quantity:      1               1 available                                                     Seller information
                                                                                                                                                                                                          pro-kodaskin (1436      )
                                                                                                                                                                                                          98% Positive feedback
                                                                                                             Price:    US $16.80                                      Buy It Now
                                                                                                                       US $21.00 (20% off)                                                                    Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items


                                                                                                                                                                                                                        Ads by
                                                                                                          Free shipping                30-day returns               Longtime member
                                                                                                                                                                                                                        Stop seeing this ad
                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                                                                                                         Why this ad?
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide

                                                                                                           Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 16 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:
                                Have one to sell?          Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




      Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




      Motorcycle 100% Cotton                   Motorcycle 100% Cotton                  Motorcycle 100% Cotton                 Motorcycle 100% Cotton                      Motorcycle 100% Cotton                        Motorcycle 100% Cotton
      Short Sleeve Casual Fashi…               Casual Short Sleeve Fashi…              Short Sleeve Casual Fashi…             Casual Short Sleeve O-Ne…                   Casual Short Sleeve O-Ne…                     Casual Short Sleeve O-Ne…
      $16.80                                   $18.39                                  $16.80                                 $16.80                                      $16.80                                        $16.80
      $21.00                                   $22.99                                  $21.00                                 $21.00                                      $21.00                                        $21.00
      Free shipping                            Free shipping                           Free shipping                          Free shipping                               Free shipping                                 Free shipping




      Description          Shipping and payments                                                                                                                                                                                            Report item



       Seller assumes all responsibility for this listing.



https://www.ebay.com/itm/Motorcycle-100-Cotton-Casual-Short-Sleeve-O-Neck-T-Shirt-KTM-Duke690-/223777966853                                                                                                                                                 1/3
10/13/2020                                              Case: 1:20-cv-06677Motorcycle
                                                                            Document  100% #:
                                                                                           Cotton
                                                                                              13Casual
                                                                                                  Filed:Short Sleeve O-Neck
                                                                                                          11/10/20     Page T-Shirt
                                                                                                                               124  for of
                                                                                                                                        KTM Duke690
                                                                                                                                           398      | eBay #:1431
                                                                                                                                                PageID
             Shipping and handling

             Item location: Guangzhou, China
             Shipping to: Worldwide


             Quantity:    1                 Change country:        United States                                                         ZIP Code:      60106               Get Rates


               Shipping and handling              To                            Service                                                                             Delivery*

               Free shipping                      United States                 Standard SpeedPAK from China/Hong Kong/Taiwan                                       Estimated between Thu. Nov. 5 and Wed. Nov. 25
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                        Return shipping

               30 days                                                                                                                Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                                   Special financing available
                                                                                                   Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                   Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                                   purchases of $99 or more. Other offers may also be available.

                                                                                                   Interest will be charged to your account from the purchase date if the balance is
                                                                                                   not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                                   to credit approval. See terms

                                                                                                   The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 20%                               See all eligible items
 Save up to 20.0%
 Marked down item price reflects all savings. Items provided by pro-kodaskin                                                                                                                     All promotional offers from pro-kodaskin




                                                                                                                                                                                                                                                        See all



       Universal Motor torage                               Speaker Design Keychain for                           Motorcycle 100% Cotton O-                Motorcycle 100% Cotton                          Motorcycle 100% Cotton
       Holder Fast Hook for All                             All Vespa GTS GTV LX PX LT                            Neck Fashion Short Sleeve                Casual Short Sleeve T-Shirt                     Casual Short Sleeve O-Neck
       Vespa Model GTS300 GTS                               Sprint Primavera                                      Casual T-Shirt for Z900RS                for Kawasaki Versys650                          T-Shirt for BMW S1000RR
       GTV LX LT

       Was:                     US $21.99                   Was:                   US $16.90                      Was:            US $25.90                Was:                  US $25.90                 Was:                  US $21.00
       Now:                    US $17.59                    Now:                 US $13.52                        Now:          US $20.72                  Now:                 US $20.72                  Now:                US $16.80


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                    You can change quantities in your cart.
       Offer conditions|Learn about pricing




    Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-100-Cotton-Casual-Short-Sleeve-O-Neck-T-Shirt-KTM-Duke690-/223777966853                                                                                                                                                   2/3
10/13/2020                                      Case: 1:20-cv-06677 Document #: 13 Filed: Feedback
                                                                                          11/10/20 Profile
                                                                                                       Page 125 of 398 PageID #:1432
                  Hi         (Sign in)    Daily Deals    Brand Outlet       Help & Contact                                                                    Sell   Watchlist      My eBay           1



                                          Shop by
                                          category                 Search for anything                                                       All Categories                         Search                Advanced



                 Home        Community       Feedback forum        Feedback profile



                 Feedback profile


                                           pro-kodaskin (1436           )                                                                                                  Member Quick Links
                                           Positive Feedback (last 12 months): 98%                                                                                         Contact member
                                           Member since: Oct-22-16 in China                                                                                                View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                         View seller's Store
                                                                Consistently delivers outstanding customer service.
                                                                Learn more



                 Feedback ratings                                                               Detailed seller ratings

                                                 1 month       6 months            12 months            Average for the last 12 months

                             Positive               70             424                770               Accurate description                                  Reasonable shipping cost
                                                                                                                     (689)                                                (719)
                             Neutral                 0              2                  5
                                                                                                        Shipping speed                                        Communication
                             Negative                2             14                 16                             (683)                                                (683)




                            All received Feedback                                   Received as buyer                          Received as seller                                 Left for others

                 16 Feedback received (viewing 1-16)                                                                                                                                 Revised Feedback: 13


                 Search Feedback received as seller with an item title or ID:                                                                       Rating type:                         Period:

                       e.g. Vintage 1970's Gibson Guitars                                                                                              Negative (16)                          12 Months


                       FEEDBACK                                                                                                  FROM                                                 WHEN

                           Poor quality                                                                                          Buyer: n***i (97 )                                   Past month
                           KODASKIN Motorcycle Gas Fuel Tank Cap Pad Sticker Protection for KAWASAKI ZX6R                        US $10.32                                            Reciprocal feedback




                                                                                                                                                                                                                     Comment?
                           (#223436883547)


                           Fits okay but it did arrive with a scratch on it, not good                                            Buyer: 2***s (110 )                                  Past month
                           Honda Rear Seat Back Cover Rear Tail Seat Cover for CBR650R CB650R 2019-2020                          GBP 55.00                                            Reciprocal feedback
                           (#223736175679)


                               Reply by pro-kodaskin. Left within past month.
                               Sir, we are so sorry, if you have any problems, pls contact me first, thank you


                           disappointed I ordered gold color and received crom color                                             Buyer: c***a (25 )                                   Past 6 months
                           3D Carbon Tank Pad for Yamaha MT-01 MT-03 MT-07 MT-09 MT-10 FZ1 FZ7 FZ9 FZ10                          US $14.39                                            Reciprocal feedback
                           (#222971528664)


                           It is a big scam, it is a piece of plastic of the worst.                                              Buyer: k***i (71 )                                   Past 6 months
                           2x TPU Instrument Dashboard Screen Protector for KYMCO XCITING X-CITING S 400                         US $9.59                                             Reciprocal feedback
                           (#223799103062)


                           Fitting of sticker for GTS300 is incorrect                                                            Buyer: s***o (244 )                                  Past 6 months
                           2D Printing Body Side Emblem Decals Stickers Set for Vespa GTS300 Sport Super                         US $22.39                                            Reciprocal feedback
                           (#222927995459)


                           Be aware of this product. Selling in US market but not in US standard size. Bad!                      Buyer: r***p (224 )                                  Past 6 months
                           License Plate Frame Holder Screws for All Veapa GTS GTV LX Primavera Sprint PX                        US $35.98                                            Reciprocal feedback
                           (#223134544560)


                           It peels off, it doesn't fix well. I have to start it.                                                Buyer: _***s (5)                                     Past 6 months
                           3D Motorcycle Gas Fuel Tank Pad Protector Emblem Stickers Decals for BMW F850GS                       US $37.52                                            Reciprocal feedback
                           (#223591132663)


                               Reply by pro-kodaskin. Left within past 6 months.
                               if the item not stick well , you can contact me ,thank you !


                                                             Detailed item information is not available for the following items because the feedback is over 90 days old.


                           Much smaller film than the instrumentation                                                            Buyer: 2***8 (48 )                                   Past 6 months
                           2x TPU Instrument Clear Dashboard Screen Protector for Benelli BN302S (#223934904120)                 US $10.79 (Best offer was accepted)                  Reciprocal feedback


                           Colour does not match the picture. no match on the bike. this succccs.                                Buyer: u *** e ( 18 )                                Past 6 months
                           3D Printing Gas Tank Pad Knee Fuel Side Protector for Suzuki GSXR1000 2007-2008                       US $17.91                                            Reciprocal feedback
                           (#223200453923)




https://www.ebay.com/fdbk/feedback_profile/pro-kodaskin?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                       1/2
10/15/2020                                                                                       pro-kodaskin
                                                          Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20  on eBay
                                                                                                                 Page 126 of 398 PageID #:1433
                                                                                                                                                                                                      Sell      Watchlist         My eBay            3
          Hi          !           Daily Deals     Brand Outlet     Help & Contact


                                        Shop by
                                        category                  Search for anything                                                                                                All Categories                               Search                 Advanced



         pro-kodaskin's profile



                                                                     pro-kodaskin (1439 )                                                                                          Items for sale            Visit store         Contact
                                                                     98% positive feedback

                                                                                                                    KODASKIN have many years of specialized experience in motorcycle parts and
                                                                         Save
                                                                                                                    stickers field and Our products have won praises from customers in worldwide. Quality
                                                                                                                    first ,service first ,credibility first,and accept wholesale and customization.



                                       Feedback ratings                                                                                                                                                                See all feedback

                                                            683      Item as described                       769                 5                  16                            They were very easy to work with Fast
                                                                                                                                                                                  Oct 12, 2020
                                                            677      Communication                       Positive         Neutral               Negative
                                                            677      Shipping time

                                                            713      Shipping charges                            Feedback from the last 12 months



                                   118 Followers | 3 Reviews | Member since: Oct 22, 2016 |              China



         Items for sale(5107)                                                                                                                                                                                                                     See all items




             2x TPU Instrume...                              2D Printing Bod...                                  KADASKIN 3D Rai...                                  KADASKIN 3D Rai...                                     KADASKIN 3D Rai...
             US $10.39                          2h left      US $42.49                         2h left           US $10.39                            4h left        US $10.39                           4h left            US $10.39                      4h left




         Reviews (3)                                                                                                                                                                                                                             See all reviews



                            66L Waterproof Motorcycle Rear Rack Tail                                             Waterproof Front Fork Motorcycle Tool                                                  For Honda CBR650R CB650R 2019
                            Bag Helmet Bag Travel Luggage Bags                                                   Storage Bag For Vespa GTS300 TMAX                                                      Dashboard Screen Original Protector
                                                                                                                 530 560                                                                                Sticker

                                                                    Sep 16, 2020                                                                               Sep 16, 2020                                                                      Feb 28, 2020

             66L Waterproof Motorcycle Rear Rack Tail Bag Helmet                              Waterproof Front Fork Motorcycle Tool Storage Bag For                                    For Honda CBR650R CB650R 2019 Dashboard Screen
             Bag Travel Luggage Bags                                                          Vespa GTS300 TMAX 530 560                                                                Original Protector Sticker
             Very good quality, perfect for my bike                                           Perfect fit! it's looks beautiful !!                                                     good




             About eBay      Announcements         Community      Security Center      Resolution Center         Seller Center       Policies     Affiliates     Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/pro-kodaskin?_trksid=p2047675.l2559                                                                                                                                                                                                         1/1
10/15/2020                                            Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                          Filed:       by pro-kodaskin
                                                                                                   11/10/20      Page  | eBay
                                                                                                                          127 of 398 PageID #:1434
                                                                                                                                                            Sell   Watchlist       My eBay               3
         Hi           !          Daily Deals     Brand Outlet   Help & Contact


                                          Shop by
                                          category              Search for anything                                                        All Categories                          Search                    Advanced


                                                                                                                                                                           Include description
                                                       Items for sale from pro-kodaskin (1439     )       |     Save this seller




        Categories
                                                          All Listings   Auction   Buy It Now                                                                         Sort: Best Match           View:
        eBay Motors
         Motorcycle Decals & Stickers                   5,107 results        Save this search
         Motorcycle Fairings & Bodywork
         Other Motorcycle Handlebars,
         Grips & Levers
                                                                                                Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for BMW F700GS
                                                                                                Brand New
         Other Motors Apparel &
         Merchandise
         Auto Parts & Accessories                                                               $16.80                               From China
         More                                                                                   Was: $21.00
                                                                                                Buy It Now
        See all categories
                                                                                                Free Shipping
                                                                                                1+ Watching
        Format                              see all                                             20% off
               All Listings
               Auction
               Buy It Now

                                                                                                Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for BMW F800GS
        Guaranteed Delivery                 see all
                                                                                                Brand New
               No Preference
               1 Day Shipping                                                                   $16.80                               From China
               2 Day Shipping
                                                                                                Was: $21.00
               3 Day Shipping
                                                                                                Buy It Now
               4 Day Shipping
                                                                                                Free Shipping
                                                                                                20% off
        Condition                           see all
               New   (5,107)



        Price

              Under $15.00
                                                                                                Motorcycle 100% Cotton Casual Short Sleeve Fashion O-Neck T-Shirt for F850GS
              $15.00 - $35.00
                                                                                                Brand New
              Over $35.00
        $             to $                                                                      $19.19                               From China
                                                                                                Was: $23.99
        Item Location                       see all                                             Buy It Now
               Default                                                                          Free Shipping
               Within                                                                           1+ Watching
                100 miles      of 60106                                                         20% off
               US Only
               North America
               Worldwide

                                                                                                Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for Kawasaki Z300
        Delivery Options                    see all
                                                                                                Brand New
               Free shipping
                                                                                                $20.72                               From China
        Show only                           see all                                             Was: $25.90
                                                                                                Buy It Now
               Free Returns
               Returns accepted                                                                 Free Shipping
               Completed listings                                                               20% off
               Sold listings
               Deals & Savings


        More refinements...
                                                                                                Motorcycle100% Cotton Casual Short Sleeve O-Neck T-Shirt for KTM DUKE250
                                                                                                Brand New
              Seller Information
                                                                                                $18.39                               From China
             pro-kodaskin (1439       )                                                         Was: $22.99
              Feedback rating: 1,439                                                            Buy It Now
              Positive Feedback: 98%                                                            Free Shipping
              Member since Oct-22-16 in
                                                                                                20% off
              Hong Kong


              Read feedback profile
              Add to my favorite sellers

                                                                                                Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for BMW F800ST
                                                                                                Brand New
        Sponsored items for you
                                                                                                $16.80                               From China
                                                                                                Was: $21.00
                                                                                                Buy It Now
                                                                                                Free Shipping
                                                                                                20% off




                                                        Motorcycle 100% Cotton O-Neck Fashion Short Sleeve Casual T-Shirt for Z900RS
                 Motorcycle 100% Cotton
                 Casual Short ...                       Brand New

                 $16.80
                 Buy It Now
                 Free shipping




https://www.ebay.com/sch/pro-kodaskin/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                                1/8
10/15/2020                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:       by pro-kodaskin
                                                                                      11/10/20      Page  | eBay
                                                                                                             128 of 398 PageID #:1435

                                                                           $20.72                                From China
                                                                           Was: $25.90
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           20% off




              Universal 7/8" Bar End
              Rearview Mirro...

              $31.99
              Buy It Now
                                                                           Motorcycle 100% Cotton O-Neck Short Sleeve Casual T-Shirt for Kawasaki Vulcan S
                                                                           Brand New

                                                                           $16.80                                From China
                                                                           Was: $21.00
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           20% off




              Motorcycle Rearview
              Mirrors Red Side ...

              $25.99                                                       Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for BMW G310GS
              Buy It Now                                                   Brand New
              Free shipping
                                                                           $19.19                                From China
                                                                           Was: $23.99
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           2+ Watching
                                                                           20% off




                                                                           100% Cotton O-Neck Short Sleeve Casual Motorcycle Sport T-Shirt for BMW K1200RS
              KTM Fuel Tank Cap pad
                                                                           Brand New
              Protector Stick...

              $11.49                                                       $16.80                                From China
              Buy It Now                                                   Was: $21.00
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           20% off




                                                                           Motorcycle 100% Cotton Short Sleeve Casual T-Shirt for for Kawasaki ZX-14R
                                                                           Brand New

              Motorcycle 100% Cotton
              Short Sleeve C...
                                                                           $16.80                                From China
                                                                           Was: $21.00
              $16.80                                                       Buy It Now
              Buy It Now
                                                                           Free Shipping
              Free shipping
                                                                           1+ Watching
                                                                           20% off




                                                                           Motorcycle 100% Cotton O-Neck Short Sleeve Casual T-Shirt for Kawasaki Z900
                                                                           Brand New

                                                                           $16.80                                From China
                                                                           Was: $21.00
              Motorcycle 100% Cotton                                       Buy It Now
              Short Sleeve C...                                            Free Shipping
              $16.80                                                       20% off
              Buy It Now
              Free shipping




                                                                           Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for Kawasaki Z650
                                                                           Brand New

                                                                           $16.80 to $20.72                      From China
                                                                           Was: $21.00
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           20% off
              Motorcycle100% Cotton
              Fashion Casual ...
              $16.80
              Buy It Now
              Free shipping

                                            Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for Kawasaki Z1000SX
                                            Brand New




https://www.ebay.com/sch/pro-kodaskin/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                     2/8
10/15/2020                                Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                              Filed:       by pro-kodaskin
                                                                                       11/10/20      Page  | eBay
                                                                                                              129 of 398 PageID #:1436

                                                                           $16.80                                From China
              $12.99                                                       Was: $21.00
              Buy It Now                                                   Buy It Now
              Free shipping                                                Free Shipping
                                                                           20% off




                                                                           Motorcycle 100% Cotton Short Sleeve Casual Fashion O-Neck T-Shirt for KTM RC390
                                                                           Brand New

              KTM FMF Shroud
              Graphics Kit 125 250 4...
                                                                           $16.80                                From China
                                                                           Was: $21.00
              $29.99                                                       Buy It Now
              Buy It Now
                                                                           Free Shipping
              Free shipping
                                                                           20% off




                                                                           Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for BMW R1200R
                                                                           Brand New

                                                                           $16.80                                From China
                                                                           Was: $21.00
              KTM SX X125 250 450                                          Buy It Now
              2007-2010 EXC-F 1...                                         Free Shipping
              $135.00                                                      20% off
              Buy It Now
              Free shipping




                                                                           Motorcycle 100% Cotton Short Sleeve Casual Fashion T-Shirt for KTM DUKE790
                                                                           Brand New

                                                                           $16.80 to $17.59                      From China
                                                                           Was: $21.00
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           20% off
              2x Motorcycle Foldable
              Brake Clutch L...

              $33.62
              Buy It Now
              Free shipping
                                                                           Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for Versys-X300
                                                                           Brand New

                                                                           $16.80                                From China
                                                                           Was: $21.00
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           20% off



              Fits KTM 690 Duke R
              2014-2018 CNC Sho...

              $26.99                                                       Motorcycle 100% Cotton Casual Short Sleeve T-Shirt for Kawasaki ZX10R ZX1000
              Buy It Now
                                                                           Brand New

                                                                           $16.80                                From China
                                                                           Was: $21.00
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           20% off




              Motorcycle Foldable
              Brake Clutch Leve...
                                                                           Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for Kawasaki Z800
                                                                           Brand New
              $33.62
              Buy It Now
              Free shipping
                                                                           $16.80                                From China
                                                                           Was: $21.00
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           20% off




                                            Motorcycle 100% Cotton O-Neck Short Sleeve Casual T-Shirt for Kawasaki Z125
                                            Brand New
              For KTM Duke 1290 790
              690 390 125 Mot...
              $25.69
              Buy It Now
              Free shipping



https://www.ebay.com/sch/pro-kodaskin/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                     3/8
10/15/2020                                            Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                          Filed:       by pro-kodaskin
                                                                                                   11/10/20      Page  | eBay
                                                                                                                          130 of 398 PageID #:1437
                                                                                                                                                                                      Sell   Watchlist       My eBay               3
         Hi           !          Daily Deals     Brand Outlet   Help & Contact


                                          Shop by
                                          category        KTM                                                                                                        All Categories                          Search                    Advanced


                                                                                                                                                                                                     Include description
                                                       Items for sale from pro-kodaskin (1439         )        |      Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction   Buy It Now                                                                                                   Sort: Best Match           View:
        eBay Motors
         Motorcycle Decals & Stickers                   191 results for KTM        Save this search
         Other Motorcycle Parts
         Motorcycle Fairings & Bodywork
                                                          Find your Motorcycle
         Other Motors Apparel &
         Merchandise                                                                                                                                                        Clear selections
         More



        Format                              see all                                                                                                                              0
                                                          Make & Model                                Year From / To                  Distance
               All Listings                                                                                                                                              matching results
                                                           KTM                                            Year From                    Any Distance of
               Auction
               Buy It Now                                  Any Model                                      Year To                      60106-1445                           Find Results


        Guaranteed Delivery                 see all                                              Motorcycle Headlight Front Lens Protection Cover for KTM DUKE 390 790 2017-2018 (Fits: KTM)
               No Preference                                                                     Brand New
               1 Day Shipping
               2 Day Shipping                                                                    $29.74                                                      From China
               3 Day Shipping                                                                    Was: $34.99                                                 Brand: KODASKIN
               4 Day Shipping                                                                    Buy It Now
                                                                                                 Free Shipping
        Condition                           see all                                              7+ Watching
               New   (191)                                                                       15% off


        Price
        $             to $

                                                                                                 2x TPU Instrument Dashboard Screen Protector Parts for KTM 390DUKE 2019-2020 (Fits: KTM)
        Item Location                       see all
                                                                                                 Brand New
               Default
               Within                                                                            $10.39                                                      From China
                100 miles     of 60106                                                           Was: $12.99                                                 Brand: KODASKIN
                                                                                                 or Best Offer
               US Only
               North America                                                                     Free Shipping
               Worldwide                                                                         2 Watching
                                                                                                 20% off
        Delivery Options                    see all                                                   Watch

               Free shipping
                                                                                                 Gas Cap Tank Pad Stickers Decals for KTM 1190 RC8 RC-R SUPER DUKE 1290 2010-2014
                                                                                                 Brand New
        Show only                           see all
               Free Returns                                                                      $11.92 to $23.92                                            From China
               Returns accepted                                                                  Was: $29.90                                                 Brand: KODASKIN
               Completed listings
                                                                                                 Buy It Now
               Sold listings
                                                                                                 Free Shipping
               Deals & Savings
                                                                                                 2+ Watching
                                                                                                 20% off
        More refinements...



              Seller Information
                                                                                                 KODASKIN Motorcycle Brake Fluid Reservoir Cap Cover for KTM RC125 RC200 RC390
             pro-kodaskin (1439       )                                                          Brand New
              Feedback rating: 1,439
              Positive Feedback: 98%                                                             $15.22                                                      From China
              Member since Oct-22-16 in                                                          Was: $17.90                                                 Brand: KODASKIN
              Hong Kong                                                                          Buy It Now
                                                                                                 Free Shipping
              Read feedback profile                                                              6+ Watching
              Add to my favorite sellers                                                         15% off




        Sponsored items for you
                                                                                                 3D Gas Tank Pad Protector Sticker Decal for KTM Super Duke 1090 1190 1290ADV S R
                                                                                                 Brand New

                                                                                                 $13.52 to $39.92                                            From China
                                                                                                 Was: $49.90                                                 Brand: KODASKIN
                                                                                                 Buy It Now
                                                                                                 Free Shipping
                                                                                                 2+ Watching
                                                                                                 20% off


                 Motorcycle 100% Cotton
                 Casual Short ...
                 $16.80                                 3D Gas Fuel Tank Pad Protector Stickers Decals for KTM 125 200 390 Duke
                 Buy It Now                             Brand New
                 Free shipping




https://www.ebay.com/sch/m.html?_odkw=&_ssn=pro-kodaskin&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                                                                                                               1/5
10/15/2020                             Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                           Filed:       by pro-kodaskin
                                                                                    11/10/20      Page  | eBay
                                                                                                           131 of 398 PageID #:1438

                                                                             $10.39 to $20.79                          From China
             $31.99                                                          Was: $25.99                               Brand: KODASKIN
             Buy It Now                                                      Buy It Now
                                                                             Free Shipping
                                                                             25+ Sold
                                                                             20% off




                                                                             KODASKIN Motorcycle Brake Fluid Reservoir Cap Cover for KTM Duke 125 200 250 390
                                                                             Brand New
             Motorcycle Rearview
             Mirrors Red Side ...
                                                                             $15.22                                    From China
             $25.99                                                          Was: $17.90                               Brand: KODASKIN
             Buy It Now                                                      Buy It Now
             Free shipping
                                                                             Free Shipping
                                                                             9+ Sold
                                                                             15% off




                                                                             3D Gas Cap Fuel Tank Pad Protector Stickers Decals for KTM 690 990 1290 DUKE
                                                                             Brand New

                                                                             $11.92 to $23.92                          From China
                                                                             Was: $29.90                               Brand: KODASKIN
             KTM Fuel Tank Cap pad
             Protector Stick...                                              Buy It Now
                                                                             Free Shipping
             $11.49
                                                                             9+ Sold
             Buy It Now
                                                                             20% off




                                                                             3D Gas Cap Fuel Tank Pad Stickers Protector Decals for KTM Duke 390 2012-2016
                                                                             Brand New

                                                                             $12.72 to $31.99                          From China
                                                                             Was: $19.90                               Brand: KODASKIN
                                                                             Buy It Now
             Motorcycle 100% Cotton                                          Free Shipping
             Short Sleeve C...                                               20% off
             $16.80
             Buy It Now
             Free shipping



                                                                             2x TPU Instrument Dashboard Screen Protector for KTM 1290 Super ADV 2018-2020 (Fits: KTM)
                                                                             Brand New

                                                                             $10.39                                    From China
                                                                             Was: $12.99                               Brand: KODASKIN
                                                                             or Best Offer
                                                                             Free Shipping
                                                                             20% off
                                                                                Watch
             Motorcycle 100% Cotton
             Short Sleeve C...
             $16.80                                                          3D for KTM 690 990 1290 DUKE Gas Cap Fuel Tank Pad Protector Stickers Decals
             Buy It Now                                                      Brand New
             Free shipping

                                                                             $11.92 to $23.92                          From China
                                                                             Was: $14.90                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             20% off




             Motorcycle100% Cotton                                           3D Printing Gas Fuel Tank Pad Emblem Stickers Decals for KTM DUKE 390 2012-2016
             Fashion Casual ...                                              Brand New

             $16.80
             Buy It Now
                                                                             $12.72 to $34.32                          From China

             Free shipping                                                   Was: $19.90                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             20% off




                                          3D Printing Gas Fuel Tank Pad Emblem Stickers Decals for KTM DUKE 390 2012-2016
                                          Brand New

             2008-12 KTM FMF Fork
             Guard Graphics S...
             $12.99
             Buy It Now
             Free shipping




https://www.ebay.com/sch/m.html?_odkw=&_ssn=pro-kodaskin&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                                      2/5
10/15/2020                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:       by pro-kodaskin
                                                                                      11/10/20      Page  | eBay
                                                                                                             132 of 398 PageID #:1439

                                                                             $12.72 to $34.32                          From China
                                                                             Was: $19.90                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             20% off




             KTM FMF Shroud
             Graphics Kit 125 250 4...
             $29.99
             Buy It Now
             Free shipping                                                   3D Gas Fuel Tank Pad Protector Stickers Decal for KTM 1050 1190 1290 Adventure
                                                                             Brand New

                                                                             $12.72 to $31.92                          From China
                                                                             Was: $19.90                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             20% off




             KTM SX X125 250 450
             2007-2010 EXC-F 1...
                                                                             3D Gas Fuel Tank Pad Protection Stickers Decal for KTM 1050 1190 1290 Adventure
             $135.00
                                                                             Brand New
             Buy It Now
             Free shipping
                                                                             $12.72 to $31.92                          From China
                                                                             Was: $19.90                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             20% off




                                                                             3D Fuel Tank Pad Cap Protector Stickers Decals for KTM 1050 1190 1290 Adventure
             2x Motorcycle Foldable                                          Brand New
             Brake Clutch L...

             $33.62                                                          $12.72 to $31.92                          From China

             Buy It Now
                                                                             Was: $19.90                               Brand: KODASKIN
             Free shipping                                                   Buy It Now
                                                                             Free Shipping
                                                                             20% off




                                                                             3D Carbon Gas Fuel Thank Cap Protector Stickers Decals for KTM DUKE390 DUKE200
                                                                             Brand New

                                                                             $10.39                                    From China
             Motorcycle Foldable
                                                                             Was: $12.99                               Brand: KODASKIN
             Brake Clutch Leve...
                                                                             or Best Offer
             $33.62                                                          Free Shipping
             Buy It Now                                                      20% off
             Free shipping
                                                                                Watch




                                                                             Motorcycle100% Cotton Casual Short Sleeve O-Neck T-Shirt for KTM DUKE250
                                                                             Brand New

                                                                             $18.39                                    From China
                                                                             Was: $22.99                               Brand: KODASKIN
                                                                             Buy It Now
             Fits KTM 690 Duke R                                             Free Shipping
             2014-2018 CNC Sho...                                            20% off

             $26.99
             Buy It Now




                                                                             Front Windshield Windscreens Wind Deflector for KTM DUKE125 DUKE390 2017-2018 (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $51.99                                    From China
                                                                             Was: $64.99                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             +$10.00 shipping
             For KTM Duke 1290 790                                           20% off
             690 390 125 Mot...
             $25.69
             Buy It Now
             Free shipping
                                           Headlight Mesh Guard Grill Protector Cover for KTM RC125 RC200 RC390 2014-2016
                                           Brand New




https://www.ebay.com/sch/m.html?_odkw=&_ssn=pro-kodaskin&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                                 3/5
10/15/2020                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:       by pro-kodaskin
                                                                                      11/10/20      Page  | eBay
                                                                                                             133 of 398 PageID #:1440

                                                                             $33.92                                    From China
             $25.88                                                          Was: $39.90                               Brand: KODASKIN
             Buy It Now                                                      or Best Offer
             Free shipping                                                   Free Shipping
                                                                             15% off
                                                                                Watch




                                                                             Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-Shirt for KTM Duke690
                                                                             Brand New

             Black Motorcycle 7/8" Bar
             End Side Mi...
                                                                             $16.80                                    From China
                                                                             Was: $21.00                               Brand: KODASKIN
             $25.85                                                          Buy It Now
             Buy It Now
                                                                             Free Shipping
             Free shipping
                                                                             20% off




                                                                             Motorcycle 100% Cotton Short Sleeve Casual Fashion T-Shirt for KTM DUKE790
                                                                             Brand New

                                                                             $16.80 to $17.59                          From China
                                                                             Was: $21.00                               Brand: KODASKIN
             Motorcycle Rear View                                            Buy It Now
             Side Mirrors Ova...                                             Free Shipping
             $21.99                                                          20% off
             Buy It Now
             Free shipping




                                                                              NEW LISTING    For KTM 1290 ADV 790 ADV 390 ADV Waterproof Handlebar Bag Fuel Tank Storag
                                                                             Bag
                                                                             Brand New

                                                                             $29.99                                    From China
                                                                             Was: $39.99                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             Free Shipping
             8/10mm Motorcycle
                                                                             25% off
             Rearview Mirrors Bl...

             $25.21
             Buy It Now
             Free shipping
                                                                             Motorcycle 100% Cotton Short Sleeve Casual Fashion O-Neck T-Shirt for KTM RC125
                                                                             Brand New

                                                                             $16.80                                    From China
                                                                             Was: $21.00                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             20% off




             Motorcycle Oval Rear
             Rearview Mirrors...

             $35.88                                                          Motorcycle 100% Cotton Casual Short Sleeve Fashion O-Neck T-Shirt for KTM RC125
             Buy It Now                                                      Brand New
             Free shipping

                                                                             $18.39                                    From China
                                                                             Was: $22.99                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             20% off




                                                                             Motorcycle 100% Cotton Short Sleeve Casual Fashion O-Neck T-Shirt for KTM RC390
             KTM Fuel Tank Filler Cap
                                                                             Brand New
             Pad Sticker ...
             $10.31                                                          $16.80                                    From China
             Buy It Now
                                                                             Was: $21.00                               Brand: KODASKIN
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             20% off




                                           Motorcycle100% Cotton Fashion Casual Short Sleeve O-Neck T-Shirt for KTM RC200
                                           Brand New
             KTM Fuel Tank Cap pad
             Protector Stick...
             $9.88
             Buy It Now




https://www.ebay.com/sch/m.html?_odkw=&_ssn=pro-kodaskin&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                                       4/5
10/13/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 134 of 398 PageID #:1441
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $16.80
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.05
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $17.85

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: pro-kodaskin | Message to seller

                                                                        Motorcycle 100% Cotton Casual Short Sleeve O-Neck T-
                                                                        Shirt for KTM Duke690
                                                                        Product Type: Black S
                                                                        $16.80
                                                                        $21.00

                                                                        Quantity 1

                                                                        Delivery
                                                                        Est. delivery: Nov 5 – Nov 25
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        Free



                                                                        Save up to 20%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435254566015                                                                                                                                                       1/1
10/13/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677         100% Cotton
                                                                            Document      #: 13Short Sleeve 11/10/20
                                                                                                  Filed:    Casual Fashion O-Neck135
                                                                                                                         Page     T-Shirt
                                                                                                                                      offor398
                                                                                                                                            KTMPageID
                                                                                                                                               RC390 | eBay
                                                                                                                                                         #:1442
 Hi          (Sign in)    Daily Deals      Brand Outlet       Help & Contact                                                                                                                       Sell     Watchlist        My eBay             1



                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search              Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Apparel & Merchandise > Other Apparel & Merchandise                                                                                         | Add to Watchlist




      People who viewed this item also viewed

                          Motorcycle 100%                                  Motorcycle 100%                                Motorcycle 100%                                     Motorcycle100%                                     Motorcycle 100%
                          Cotton Short…                                    Cotton Casual…                                 Cotton O-Neck…                                      Cotton Fashion…                                    Cotton Short…
                          $16.80                                           $19.19                                         $20.72                                              $16.80                                             $16.80
                          $21.00                                           $23.99                                         $25.90                                              $21.00                                             $21.00
                          Free shipping                                    Free shipping                                  Free shipping                                       Free shipping                                      Free shipping




                                                                                                     Motorcycle 100% Cotton Short Sleeve Casual
                                                                                                                                                                                                          Shop with confidence
                                                                                                     Fashion O-Neck T-Shirt for KTM RC390
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New with tags                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Product Type:        - Select -


                                                                                                           Quantity:      1               1 available                                                     Seller information
                                                                                                                                                                                                          pro-kodaskin (1436      )
                                                                                                                                                                                                          98% Positive feedback
                                                                                                             Price:    US $16.80                                      Buy It Now
                                                                                                                       US $21.00 (20% off)                                                                    Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items




                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide


                                                                                                           Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 16 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:
                                Have one to sell?          Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




      Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




      Motorcycle 100% Cotton                   Motorcycle 100% Cotton                  Motorcycle 100% Cotton                 Motorcycle 100% Cotton                      Motorcycle 100% Cotton O-                     Motorcycle 100% Cotton
      Short Sleeve Casual Fashi…               Casual Short Sleeve Fashi…              Short Sleeve Casual Fashi…             Casual Short Sleeve Fashi…                  Neck Fashion Short Sleeve…                    Casual Short Sleeve O-Ne…
      $16.80                                   $18.39                                  $16.80                                 $19.19                                      $20.72                                        $16.80
      $21.00                                   $22.99                                  $21.00                                 $23.99                                      $25.90                                        $21.00
      Free shipping                            Free shipping                           Free shipping                          Free shipping                               Free shipping                                 Free shipping




      Description          Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                             eBay item number: 223777972217
       Seller assumes all responsibility for this listing.

       Last updated on Oct 02, 2020 20:48:48 PDT View all revisions


https://www.ebay.com/itm/Motorcycle-100-Cotton-Short-Sleeve-Casual-Fashion-O-Neck-T-Shirt-KTM-RC390-/223777972217?var=&vxp=mtr&hash=item79a877c5ac                                                                                                          1/3
10/13/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677         100% Cotton
                                                                            Document      #: 13Short Sleeve 11/10/20
                                                                                                  Filed:    Casual Fashion O-Neck136
                                                                                                                         Page     T-Shirt
                                                                                                                                      offor398
                                                                                                                                            KTMPageID
                                                                                                                                               RC125 | eBay
                                                                                                                                                         #:1443
 Hi          (Sign in)    Daily Deals      Brand Outlet       Help & Contact                                                                                                                       Sell     Watchlist        My eBay             1



                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search              Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Apparel & Merchandise > Other Apparel & Merchandise                                                                                         | Add to Watchlist




      People who viewed this item also viewed

                          Motorcycle 100%                                  Motorcycle 100%                                Motorcycle 100%                                     Motorcycle 100%                                    Motorcycle 100%
                          Cotton Short…                                    Cotton Casual…                                 Cotton O-Neck…                                      Cotton O-Neck…                                     Cotton Short…
                          $16.80                                           $19.19                                         $20.72                                              $20.72                                             $16.80
                          $21.00                                           $23.99                                         $25.90                                              $25.90                                             $21.00
                          Free shipping                                    Free shipping                                  Free shipping                                       Free shipping                                      Free shipping




      SAVE UP TO 20%                  See all eligible items


                                                                                                     Motorcycle 100% Cotton Short Sleeve Casual
                                                                                                                                                                                                          Shop with confidence
                                                                                                     Fashion O-Neck T-Shirt for KTM RC125
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New with tags                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Product Type:        - Select -


                                                                                                           Quantity:      1               1 available                                                     Seller information
                                                                                                                                                                                                          pro-kodaskin (1436      )
                                                                                                                                                                                                          98% Positive feedback
                                                                                                             Price:    US $16.80                                      Buy It Now
                                                                                                                       US $21.00 (20% off)                                                                    Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items




                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide

                                                                                                           Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 16 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:
                                Have one to sell?          Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




      Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




      Motorcycle 100% Cotton                   Motorcycle 100% Cotton                  Motorcycle 100% Cotton                 Motorcycle 100% Cotton O-                   Motorcycle 100% Cotton                        Motorcycle 100% Cotton
      Short Sleeve Casual Fashi…               Short Sleeve Casual Fashi…              Casual Short Sleeve Fashi…             Neck Fashion Short Sleeve…                  Casual Short Sleeve O-Ne…                     Casual Short Sleeve Fashi…
      $16.80                                   $16.80                                  $19.19                                 $20.72                                      $16.80                                        $16.80
      $21.00                                   $21.00                                  $23.99                                 $25.90                                      $21.00                                        $21.00
      Free shipping                            Free shipping                           Free shipping                          Free shipping                               Free shipping                                 Free shipping




      Description          Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                            eBay item number: 223777974324
       Seller assumes all responsibility for this listing.

https://www.ebay.com/itm/Motorcycle-100-Cotton-Short-Sleeve-Casual-Fashion-O-Neck-T-Shirt-KTM-RC125-/223777974324?var=&vxp=mtr&hash=item79a877d3b2                                                                                                          1/3
10/9/2020                                                                Motorcycle
                                                        Case: 1:20-cv-06677         Headlight #:
                                                                             Document         Headlamp KTM Headligt
                                                                                                 13 Filed:  11/10/20EXC XCF SX SMR
                                                                                                                         Page   137Enduro Dirt Pit
                                                                                                                                     of 398        Bike | eBay
                                                                                                                                               PageID       #:1444
                                                                                                                                                                                                     Sell     Watchlist        My eBay            1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                          All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                             | Add to Watchlist



                                                                                                                  Ads by
                                                                                                      Stop seeing this ad          Why this ad?




            Check if this part fits your vehicle                Contact the seller



                                                                                                      Motorcycle Headlight Headlamp KTM Headligt EXC
                                                                                                                                                                                                            Shop with confidence
                                                                                                      XCF SX SMR Enduro Dirt Pit Bike
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                           Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more



                                                                                                               Price:    US $18.99                                      Buy It Now                          Seller information
                                                                                                                                                                                                            proper-parts (2023      )
                                                                                                                                                                       Add to cart                          98.3% Positive feedback


                                                                                                                                                                                                                Save this Seller
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store

                                                                                                              1-year accident protection plan from SquareTrade - $5.99                                      See other items



                                                                                                                  30-day returns                              Longtime member
                                                                                                                                                                                                                          Ads by
                                                                                                                                                                                                                          Stop seeing this ad
                                                                                                             Shipping: $10.00 Standard Shipping from China/Hong
                                                                                                                       Kong/Taiwan to worldwide | See details                                                              Why this ad?
                                                                                                                           International shipment of items may be subject to customs
                                                                                                                           processing and additional charges.
                                                                                                                           Item location: shanghai, China
                                                                                                                           Ships to: Worldwide See exclusions


                                                                                                             Delivery:           Estimated between Thu. Oct. 22 and Tue. Nov. 17

                                                                                                                                 Please note the delivery estimate is greater than 8 business
                                                                                                                                 days.
                                                                                                                                 Please allow additional time if international delivery is subject
                                                                                                                                 to customs processing.

                                                                                                           Payments:
                                 Have one to sell?          Sell now

                                                                                                                           Special financing available. | See terms and apply now

                                                                                                                                    Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                              Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Motorcycle Headlight Lamp                Universal Motorcycle                     Dirt Bike Enduro Headlight              Universal Headlights                       White Dirt Bike Motorcycle                    12V Dirt Bike Headlight
       For KTM Headlamp EXC X…                  Headlight Head Lamp for…                 Headlamp Front Light…                   Headlamp Street For KTM…                   Enduro Headlight Lamp…                        Headlamp for KTM SX XCF…
       $26.96                                   $25.44                                   $26.31                                  $23.50                                     $32.10                                        $11.35
       $28.99                                   Free shipping                            $27.99                                  Free shipping                              $34.15                                        $12.20
       + $1.50 shipping                         New                                      + $3.50 shipping                        Almost gone                                + $3.50 shipping                              + $3.50 shipping
       New                                                                               Seller 99% positive                                                                Seller 99.1% positive                         New




   Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-KTM-Headligt-EXC-XCF-SX-SMR-Enduro-Dirt-Pit-Bike/193632150233                                                                                                                                          1/4
10/9/2020                                                       Motorcycle
                                               Case: 1:20-cv-06677         Headlight #:
                                                                    Document         Headlamp KTM Headligt
                                                                                        13 Filed:  11/10/20EXC XCF SX SMR
                                                                                                                Page   138Enduro Dirt Pit
                                                                                                                            of 398        Bike | eBay
                                                                                                                                      PageID       #:1445




     Motorcycle Headlamp KTM             Enduro Dual Sport Headlight   Oil Cooler radiator Dirt Pit      Racing YOUTH/PEEWEE           Handle MX Racing Grip Fit     Alloy Folding Gear Shift
     Headligt EXC XCF SX F SM…           12V 35W Head Light for KT…    Bike Monkey Racing…               kids motorcycle Bicycle Di…   GEL GP Motorcycle Dirt Pit…   Lever 50cc 70cc 90cc 110…
     $23.99                              $23.99                        $35.14                            $8.99                         $6.99                         $9.99
     + $6.99 shipping                    + $5.10 shipping              $36.99                            Free shipping                 + $3.50 shipping              + $5.10 shipping
     Last one                            Last one                      + $5.10 shipping                                                Almost gone
                                                                       Last one




    Description         Shipping and payments                                                                                                                                           Report item



                                                                                                                                                             eBay item number: 193632150233
      Seller assumes all responsibility for this listing.

      Last updated on Sep 25, 2020 02:10:12 PDT View all revisions

            Item specifics
            Condition:                      New                                                       Modified Item:                   No
            Manufacturer Part Number:       Does Not Apply                                            Country/Region of Manufacture:   China
            Brand:                          Unbranded                                                 Custom Bundle:                   No
            Non-Domestic Product:           Yes                                                       UPC:                             Does not apply
            Warranty:                       Yes                                                       Bundle Listing:                  Yes




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-KTM-Headligt-EXC-XCF-SX-SMR-Enduro-Dirt-Pit-Bike/193632150233                                                                                  2/4
10/9/2020                                                    Motorcycle
                                            Case: 1:20-cv-06677         Headlight #:
                                                                 Document         Headlamp KTM Headligt
                                                                                     13 Filed:  11/10/20EXC XCF SX SMR
                                                                                                             Page   139Enduro Dirt Pit
                                                                                                                         of 398        Bike | eBay
                                                                                                                                   PageID       #:1446
      Product Description:
      100% Brand New, Never Mounted
      Transparent glass lens cover and back cover to protect lights .
      The position of the mounting points allow ample room for the brake cable .
      Universal Fitting With Anti-vibration Rubber Strips, Will Mount On Your Motorcycle's Forks With 4 Rubber Straps
      Dual Light With Hi/Lo Option
      Not DOT Approved
      Easy To Install

      Color:Orange/Green/White/Black As Pictures
      Approx Dimensions: H:12" W: 11.5"
      The Light Bulb Type: S2, 12V, 35W
      Material:PP Plastic

      Wiring:
      Ground:Green
      Low Headlight:Blue
      High Headlight:White
      Foglight:Brown

      Fitment:
      There Are Universal Mounting Kits To Fit For Most Enduro And Supermoto Bike


      Package:
      1 * Headlight
      4* Rubber Strips
      Installation Instruction NOT Included


      Notice:
      1.Don’t buy if you don’t confirm you can use them, just ask us for detailed drawing to check if they are fit.
      2.You will receive the item same as the pictures. maybe some difference on the color as the light during shooting.
      3.Import duties, taxes and charges are not included in the item price. It means shipping company will charge these fees from you if you want to get the items.And we will not refund if buyer don't
      receive package as rejecting to pay these cost.




      Payment Terms
      1.Payment should be completed within 7(Four) days of auction closing. Or unpaid dispute will be filed for closing auction.If you can not pay in time, plz contact us.


      Return/Change
      1.Please contact us by email within 30 days if you need a return.
      2.Return item must be in original condition, sent the item back to the address we tell you.
      3.Purchase price will be refund but shipping cost is not refundable if buyers buy products in mistake ,buyers need to afford the returning shipping cost .
      4.Buyers can require full refund include shipping cost or change products for free, if we posted wrong products, missed package by shipping company
      5.bad quality or products are broken during shipping(require clear pictures of products and packages).




      Feedback
      1.As our good buyer, wish you can give us positive after you receive our high quality products. We always have discount or gift for second-buy customers who give us POSITIVE FEEDBACK.
      2.We showed the shipping time to customers, so don’t leave us NEGATIVE FEEDBACK if your package arrived late, it is caused by shipping company.
      3.Don’t hesitate to email us if any questions, we will reply in 12 hours. Don’t open dispute or leave NEGATIVE FEEDBACK easily , trust us and email us
        directly , all the issues can be solved.




   Sponsored items based on your recent views 1/3                                                                                                                                      Feedback on our suggestions




     Motorcycle Headlight Lamp         Motorcycle Headlamp KTM           Motorcycle Headlight               Headlight Mask Headlamp           6000K LED Headlight Head          For KTM
     For KTM Headlamp EXC X…           Headligt EXC XCF SX F SM…         Orange For 2017 2018 KTM…          Assembly For KTM…                 Lamp For KTM SX SXF EXC…          1090/1190/1050/1290…
     $26.96                            $23.99                            $33.11                             $33.29                            $99.99                            $465.16
     $28.99                            + $6.99 shipping                  $36.79                             $36.99                            $107.52                           Free shipping
     + $1.50 shipping                  Last one                          Free shipping                      + $5.99 shipping                  Free shipping                     New
     New                                                                 Seller 99.1% positive              New                               Seller 99.4% positive




                     i
https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-KTM-Headligt-EXC-XCF-SX-SMR-Enduro-Dirt-Pit-Bike/193632150233                                                                                                 3/4
10/9/2020                                                                Motorcycle
                                                        Case: 1:20-cv-06677         Headlight #:
                                                                             Document         Headlamp KTM Headligt
                                                                                                 13 Filed:  11/10/20EXC XCF SX SMR
                                                                                                                         Page   140Enduro Dirt Pit
                                                                                                                                     of 398        Bike | eBay
                                                                                                                                               PageID       #:1447
                                                                                                                                                                                                     Sell     Watchlist        My eBay            1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                          All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                             | Add to Watchlist



                                                                                                                  Ads by
                                                                                                      Stop seeing this ad          Why this ad?




            Check if this part fits your vehicle                Contact the seller



                                                                                                      Motorcycle Headlight Headlamp KTM Headligt EXC
                                                                                                                                                                                                            Shop with confidence
                                                                                                      XCF SX SMR Enduro Dirt Pit Bike
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                           Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more



                                                                                                               Price:    US $18.99                                      Buy It Now                          Seller information
                                                                                                                                                                                                            proper-parts (2023      )
                                                                                                                                                                       Add to cart                          98.3% Positive feedback


                                                                                                                                                                                                                Save this Seller
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store

                                                                                                              1-year accident protection plan from SquareTrade - $5.99                                      See other items



                                                                                                                  30-day returns                              Longtime member
                                                                                                                                                                                                                          Ads by
                                                                                                                                                                                                                          Stop seeing this ad
                                                                                                             Shipping: $10.00 Standard Shipping from China/Hong
                                                                                                                       Kong/Taiwan to worldwide | See details                                                              Why this ad?
                                                                                                                           International shipment of items may be subject to customs
                                                                                                                           processing and additional charges.
                                                                                                                           Item location: shanghai, China
                                                                                                                           Ships to: Worldwide See exclusions


                                                                                                             Delivery:           Estimated between Thu. Oct. 22 and Tue. Nov. 17

                                                                                                                                 Please note the delivery estimate is greater than 8 business
                                                                                                                                 days.
                                                                                                                                 Please allow additional time if international delivery is subject
                                                                                                                                 to customs processing.

                                                                                                           Payments:
                                 Have one to sell?          Sell now

                                                                                                                           Special financing available. | See terms and apply now

                                                                                                                                    Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                              Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Motorcycle Headlight Lamp                Universal Motorcycle                     Dirt Bike Enduro Headlight              Universal Headlights                       White Dirt Bike Motorcycle                    12V Dirt Bike Headlight
       For KTM Headlamp EXC X…                  Headlight Head Lamp for…                 Headlamp Front Light…                   Headlamp Street For KTM…                   Enduro Headlight Lamp…                        Headlamp for KTM SX XCF…
       $26.96                                   $25.44                                   $26.31                                  $23.50                                     $32.10                                        $11.35
       $28.99                                   Free shipping                            $27.99                                  Free shipping                              $34.15                                        $12.20
       + $1.50 shipping                         New                                      + $3.50 shipping                        Almost gone                                + $3.50 shipping                              + $3.50 shipping
       New                                                                               Seller 99% positive                                                                Seller 99.1% positive                         New




   Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-KTM-Headligt-EXC-XCF-SX-SMR-Enduro-Dirt-Pit-Bike/193632150233                                                                                                                                          1/3
10/9/2020                                                               Motorcycle
                                                       Case: 1:20-cv-06677         Headlight #:
                                                                            Document         Headlamp KTM Headligt
                                                                                                13 Filed:  11/10/20EXC XCF SX SMR
                                                                                                                        Page   141Enduro Dirt Pit
                                                                                                                                    of 398        Bike | eBay
                                                                                                                                              PageID       #:1448




     Motorcycle Headlamp KTM                    Enduro Dual Sport Headlight            Oil Cooler radiator Dirt Pit             Racing YOUTH/PEEWEE                       Handle MX Racing Grip Fit                 Alloy Folding Gear Shift
     Headligt EXC XCF SX F SM…                  12V 35W Head Light for KT…             Bike Monkey Racing…                      kids motorcycle Bicycle Di…               GEL GP Motorcycle Dirt Pit…               Lever 50cc 70cc 90cc 110…
     $23.99                                     $23.99                                 $35.14                                   $8.99                                     $6.99                                     $9.99
     + $6.99 shipping                           + $5.10 shipping                       $36.99                                   Free shipping                             + $3.50 shipping                          + $5.10 shipping
     Last one                                   Last one                               + $5.10 shipping                                                                   Almost gone
                                                                                       Last one




    Description            Shipping and payments                                                                                                                                                                                               Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: shanghai, China
            Shipping to: Worldwide
            Excludes: Bolivia, Algeria, Angola, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape Verde Islands, Central African Republic, Chad, Comoros, Congo, Democratic Republic of the,
            Congo, Republic of the, Côte d'Ivoire (Ivory Coast), Djibouti, Egypt, Equatorial Guinea, Eritrea, Ethiopia, Gabon Republic, Gambia, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia,
            Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Mayotte, Morocco, Mozambique, Namibia, Niger, Nigeria, Reunion, Rwanda, Saint Helena, Senegal, Seychelles, Sierra Leone, Somalia,
            Tanzania, Togo, Tunisia, Uganda, Western Sahara, Zambia, Zimbabwe, Malta

            Change country:       United States                                                                                                     60106                  Get Rates
                                                                                                                                     ZIP Code:


              Shipping and handling            To                     Service                                                                                             Delivery*

              US $10.00                        United States          Standard Shipping from China/Hong Kong/Taiwan to worldwide                                          Estimated between Thu. Oct. 22 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-KTM-Headligt-EXC-XCF-SX-SMR-Enduro-Dirt-Pit-Bike/193632150233                                                                                                                                         2/3
10/9/2020                                        Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                        Page 142 of 398 PageID #:1449
                                                                                                                                                                                Sell     Watchlist        My eBay          1
                  Hi        !          Daily Deals        Brand Outlet       Help & Contact


                                           Shop by
                                           category                  Search for anything                                                                       All Categories                             Search               Advanced



                 Home         Community         Feedback forum               Feedback profile



                 Feedback profile


                                            proper-parts (2023                )                                                                                                                   Member Quick Links
                                            Positive Feedback (last 12 months): 98.3%                                                                                                             Contact member
                                            Member since: Apr-13-15 in China                                                                                                                      View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                               View seller's Store
                                                                    Consistently delivers outstanding customer service.
                                                                    Learn more



                 Feedback ratings                                                                         Detailed seller ratings

                                                 1 month          6 months           12 months                     Average for the last 12 months

                            Positive                 19              177                   383                     Accurate description                                         Reasonable shipping cost
                                                                                                                               (325)                                                        (341)
                            Neutral                   0                  2                 5
                                                                                                                   Shipping speed                                               Communication
                            Negative                  2                  5                 6                                   (332)                                                      (327)




                          All received Feedback                                      Received as buyer                                     Received as seller                                           Left for others

                 6 Feedback received (viewing 1-6)                                                                                                                                                       Revised Feedback: 20


                 Search Feedback received as seller with an item title or ID:                                                                                         Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (6)                              12 Months


                   FEEDBACK                                                                                                                      FROM                                                       WHEN

                          The metal is not hard enough,,i waste my money                                                                         Buyer: v *** e ( 217 )                                     Past month




                                                                                                                                                                                                                                          Comment?
                          PROGRESSIVE SUSPENSION SHOCK WRENCH TOOL ADJUST SPRING PRE Bike For                                                    US $4.99                                                   Reciprocal feedback
                          KTM Yamaha (#192564987831)


                          Does not fit my ktm 50 sxr 1995                                                                                        Buyer: p***t (8)                                           Past month
                          Plastic Body Kit For KTM50 KTM50SX Mini Adventure SX SR ADVENTURE JR 5 Pro                                             US $39.89                                                  Reciprocal feedback
                          (#192141063851)


                          Whom ever pack this for it long voyage does not know how to pack.                                                      Buyer: r***e (2)                                           Past 6 months
                          Cafe Racer Tank 9L Motorcycle Fuel Gas Can Petrol Tanks For Suzuki GN125 GN250                                         US $109.99                                                 Reciprocal feedback
                          (#192790136405)


                          Poorly packaged, it arrived with the fuel nipple snapped off and wont seal                                             Buyer: d***n (755 )                                        Past 6 months
                          For YAMAHA TTR50 TTR 50CC Pit Dirt Bike Gas plastic black Fuel Tank                                                    US $35.99 (Best offer was accepted)                        Reciprocal feedback
                          (#192929203103)


                                                          Detailed item information is not available for the following items because the feedback is over 90 days old.


                          badly packed, arrived demaged, be more careful with shipping!!!                                                        Buyer: i***a (53 )                                         Past 6 months
                          For Suzuki Motorcycle Parts GN125 Side Cover Fuel Tank Guard Frame Fairing                                             US $14.09                                                  Reciprocal feedback
                          (#192697843994)


                          canceled order twice poor seller                                                                                       Buyer: d***6 (619 )                                        Past year
                          Car Non-Slip Mat Auto Silicone Interior Dashboard Phone Anti-Slip Storage Mat                                          US $1.98                                                   Reciprocal feedback
                          (#193239250568)



                 Page 1 of 1
                                                                                                                           1



                                                  Member Quick Links                          Contact member                        Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                  Reply to received Feedback
                                                                                              View seller's Store                                                  Follow up to given Feedback
                                                                                                                                                                   Request feedback revision




                 About eBay      Announcements        Community          Security Center       Resolution Center    Seller Center     Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/proper-parts?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                             1/2
10/9/2020                                                                                        proper-parts
                                                          Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20  on eBay
                                                                                                                  Page 143 of 398 PageID #:1450
                                                                                                                                                                                                      Sell      Watchlist         My eBay          1
            Hi        !           Daily Deals      Brand Outlet   Help & Contact


                                    Shop by
                                    category                   Search for anything                                                                                                   All Categories                                Search              Advanced



         proper-parts's profile



                                                                    proper-parts (2023 )                                                                                           Items for sale            Visit store         Contact
                                                                    98.3% positive feedback

                                                                                                                                    Based in China, proper-parts has been an eBay member since Apr 13, 2015
                                                                         Save




                                       Feedback ratings                                                                                                                                                                See all feedback

                                                            325     Item as described                       383                 5                  6                              The metal is not hard enough,,i waste my
                                                                                                                                                                                  money
                                                            327     Communication                       Positive         Neutral               Negative
                                                                                                                                                                                  Oct 05, 2020
                                                            332     Shipping time

                                                            341     Shipping charges                            Feedback from the last 12 months



                                   195 Followers | 0 Reviews | Member since: Apr 13, 2015 |             China



         Items for sale(1067)                                                                                                                                                                                                                    See all items




             Universal Anodi...                              Rear Brake Cali...                                 ATV Part Rear A...                                   4 STROKE EXHAUS...                                     Dual Soft MX Mo...
             US $29.99                          8m left      US $31.99                        1h left           US $21.84                              1h left       US $11.39                           3h left            US $11.56                    3h left




            About eBay      Announcements          Community      Security Center     Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/proper-parts?_trksid=p2047675.l2559                                                                                                                                                                                                       1/1
10/9/2020                                                                                  proper-parts
                                                     Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20| eBay Stores
                                                                                                               Page 144 of 398 PageID #:1451
                                                                                                                                                               Sell   Watchlist     My eBay          1
      Hi          !           Daily Deals    Brand Outlet   Help & Contact


                                  Shop by
                                  category              Search this Store                                                                         This Store                         Search              Advanced



     eBay      eBay Stores      proper-parts




                                             proper-parts
                                             195 followers proper-parts (2023         ) 98.3%


                                                 Save this seller




     Category

     All                                               All Listings   Auction    Buy It Now                                                                                   Time: ending soonest

     Radiator/&Oil Cooler                            1-48 of 670 Results
     Seat
                                                                             Universal Anodized 2 Inch Pivoting Motorcycle Handlebar Riser 22&28mm Bars Clamp
     Brake & Clutch System

     Mikuni KEIHIN Carbs parts                                               $29.99                                                                                                            From China
                                                                             $5.10 shipping
     Aluminum CNC Parts
                                                                             6 sold
     Handlebar System

     Exhaust System
                                                                             Rear Brake Caliper System for 150cc 200cc 250cc 350cc ATV Quad Bike Buggy Atomik
     Carby & Air Filter & Manifold

     Mini Moto Parts                                                         $31.99                                                                                                            From China
                                                                             $5.00 shipping
     Body&Frame&Sticker
                                                                             or Best Offer
     Cafe Racer motorcycle
                                                                             Only 1 left!
     Wheels system parts
                                                                             ATV Part Rear Axle FC205 25mm Mount Support Pillow Bearing Cast Assembly Go kart
     Engine / Motor

     Electric parts                                                          $21.84                                                                                                            From China

     Other                                                                   Was: $22.99
                                                                             $5.10 shipping
                                                                             Only 1 left!

                                                                             4 STROKE EXHAUST MUFFLER PLUG BlUE WASH PLUG CRF450 CRF250 YZ250F KX250F

                                                                             $11.39                                                                                                            From China
                                                                             Was: $11.99
                                                                             $5.00 shipping
                                                                             Only 1 left!

                                                                             Dual Soft MX Motorcycle Gel Rubber Handlebar Hand Grips Dirt Pit Bike Off Road

                                                                             $11.56                                                                                                            From China
                                                                             $5.00 shipping                                                                                                Brand: Acerbis




                                                                             Hydraulic Rear Disc Brake Callipers System Pad 150cc-350cc ATV Quad Bikes Buggy

                                                                             $21.99                                                                                                            From China
                                                                             $5.00 shipping
                                                                             or Best Offer
                                                                             Only 1 left!

                                                                             CNC Twist throttle Housing Handle Grip Throttle Cable Pit Dirt Bike Quad ATV

                                                                             $42.99                                                                                                            From China
                                                                             $5.00 shipping                                                                                                Brand: Acerbis
                                                                             Only 1 left!



                                                                             Motorcycle GS125 fuel tank petcock oil tap switch for Suzuki GS125 engine parts

                                                                             $14.99                                                                                                            From China
                                                                             Free shipping
                                                                             or Best Offer
                                                                             Only 1 left!

                                                                             ABS Motorbike Refit Part Motorcycle Tool Box Cover Side For Suzuki GN125 GS125

                                                                             $4.74                                                                                                             From China
                                                                             Was: $4.99
                                                                             $5.10 shipping
                                                                             Only 2 left

                                                                             For APOLLO ORION Plastics Guard Fender Fairing kit 50cc-110cc PIT Dirt Bike MX

                                                                             $19.99                                                                                                            From China
                                                                             $5.00 shipping
                                                                             3 watching



https://www.ebay.com/str/properparts                                                                                                                                                                                1/4
10/9/2020                                                                    proper-parts
                                       Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20| eBay Stores
                                                                                                 Page 145 of 398 PageID #:1452
                                                      Chinese ATV Quad GO Kart Spare Parts 180mm Joint Ball Tie Rod Turn Shaft Assy

                                                      $28.99                                                                                From China
                                                      $5.00 shipping
                                                      or Best Offer
                                                      16 sold

                                                      320mm Power Steering Gear Shaft Rack Pinion Assembly DIY China Go Kart Buggy ATV

                                                      $19.99                                                                                From China
                                                      $35.10 shipping
                                                      Only 1 left!



                                                      PLASTIC NUMBER PLATE ONLY For HONDA CRF50 XR50 70 CRF50 SDG SSR Dirt Pit Bike

                                                      $6.99                                                                                 From China
                                                      $5.00 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      1" Handlebar Hand Grip Dual Cables Throttle Sleeve Tube Cruiser VN VT VTX XL FL

                                                      $6.56                                                                                 From China
                                                      $5.00 shipping                                                                     Brand: Acerbis
                                                      Only 1 left!



                                                      22mm 7/8inch Twist Throttle Handle Grip with Cable for ATV Dirt Bike 110cc 125cc

                                                      $21.99                                                                                From China
                                                      $5.00 shipping                                                                     Brand: Acerbis
                                                      Only 1 left!



                                                      Front Number Plate Red For Honda CRF450R 2009-2012 CRF250R

                                                      $22.99                                                                                From China
                                                      $5.00 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      Tyre tubeless Tire Valve Xiaomi 9 Electric balance car Ninebot Scooter Mini Bike

                                                      $1.89                                                                                 From China
                                                      Was: $1.99
                                                      $3.00 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      ATV UTV Quad drive shaft U Joint Buggy 20mm 6T

                                                      $28.99                                                                                From China
                                                      $20.00 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      Motor Starter Relay Solenoid For Kawasaki Ninja ZX 6R ZX6R ZX7R ZX7RR VULCAN

                                                      $10.56                                                                                From China
                                                      $5.10 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      Colored Plastics Fairings Body Work For Honda CRF50 XR50 bikes Thumpstar SSR SDG

                                                      $21.99                                                                                From China
                                                      $12.00 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      17Tooth T8F 33-49CC Clutch Bell Housing Transmission Gear Box Mini Moto Scooter

                                                      $26.99                                                                                From China
                                                      $5.10 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      ATV Quad U Joint drive by shaft Drive reverse gear Transfer UTV GO KART 110cc

                                                      $19.99                                                                                From China
                                                      Free shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      Decal Pad Triple Tree Top Clamp Upper Front End for SUZUKI GSXR1000 2005 2006

                                                      $3.99                                                                                 From China
                                                      $8.10 shipping
                                                      Only 1 left!



                                                      Speedometer Bashan EGL ATV Jinling parts EEC BAHSAN BS200S-7 Quad Bike meter

                                                      $44.99                                                                                From China
                                                      $5 10 shipping
https://www.ebay.com/str/properparts                                                                                                                      2/4
10/9/2020                                                                    proper-parts
                                       Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20| eBay Stores
                                                                                                 Page 146 of 398 PageID #:1453
                                                      $5.10 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      Front Body Plastics Kits For Honda CRF50 XR50 Chinese Pit Bike 70 90 110CC

                                                      $5.99                                                                              From China
                                                      $8.10 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      Front Body Plastics Kits For Honda CRF70 Chinese Pit Bike 70 90 110CC

                                                      $6.99                                                                              From China
                                                      $5.00 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      Vintage motorcycle fuel tank Oil tank cap classic tank lock Tank GN125 MASH125

                                                      $46.99                                                                             From China
                                                      $5.00 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      Motorcycle Hydraulic Clutch Master Cylinder Rod Brake Pump M10x1.25mm Aluminum

                                                      $10.99                                                                             From China
                                                      $5.00 shipping
                                                      8 sold



                                                      Motorcycle Monkey M3 For Honda Grom msx125 2016 2017 2018 2019 Parts Headlight

                                                      $46.99                                                                             From China
                                                      $6.00 shipping
                                                      10 watching



                                                      Brake Pads Shoes Fit ATV Quad Dirt Pit Bike Go Kart Dune Buggy 50cc 70cc 110cc

                                                      $4.99                                                                              From China
                                                      $5.10 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      Brake Pads Set Chinese GY6 Motorcycles Scooter Disc Brake Caliper ATV Moped Part

                                                      $4.99                                                                              From China
                                                      $5.10 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      For HONDA CRF50 XR50 SDG SSR Pro 50-110c 125cc PLASTIC KIT FENDER Dirt Pit Bike

                                                      $21.99                                                                             From China
                                                      $8.00 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      WIRING HARNESS LOOM GY6 125cc 150cc Chinese Electric start Kandi Go kart dazon

                                                      $49.99                                                                             From China
                                                      $12.00 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      22mm Motorcycle Throttle Lever Thumb Controller Assembly For Honda TaoTao ATV

                                                      $6.99                                                                              From China
                                                      $5.10 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      PROGRESSIVE SUSPENSION SHOCK WRENCH TOOL ADJUST SPRING PRE Bike For KTM Yamaha

                                                      $4.99                                                                              From China
                                                      $5.10 shipping
                                                      Only 1 left!



                                                      Ignition Switch/Fuel Gas Cap Key Lock For Yamaha Virago XV250 QJ250-H XV125

                                                      $24.99                                                                             From China
                                                      $5.10 shipping
                                                      or Best Offer
                                                      Only 1 left!

                                                      PZ19 19mm Carburetor repair rebuild kits seal float drain plug adjust screw pit

                                                      $7.59                                                                              From China
                                                      Was: $7.99
                                                      $5.10 shipping
                                                      Only 1 left!

                                                      3D Rubber Gas Oil Fuel Tank Pad Protector Decal Sticker Fit For Motorcycle Honda

https://www.ebay.com/str/properparts                                                                                                                  3/4
10/9/2020                                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                            Filed:       by proper-parts
                                                                                                     11/10/20      Page  | eBay
                                                                                                                             147 of 398 PageID #:1454
                                                                                                                                                                                            Sell   Watchlist       My eBay               1
            Hi          !          Daily Deals     Brand Outlet   Help & Contact


                                      Shop by
                                      category           KTM                                                                                                               All Categories                          Search                    Advanced


                                                                                                                                                                                                           Include description
                                                         Items for sale from proper-parts (2023         )       |       Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction    Buy It Now                                                                                                      Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Handlebars,                  79 results for KTM         Save this search
            Grips & Levers
            Other Motorcycle Accessories
            Motorcycle Fenders                              Find your Motorcycle
            More                                                                                                                                                                  Clear selections



        Format                                see all
                 All Listings
                                                                                                                                                                                       0
                                                            Make & Model                                Year From / To                   Distance
                 Auction                                                                                                                                                       matching results
                 Buy It Now                                  KTM                                            Year From                     Any Distance of

                                                             Any Model                                      Year To                       60106-1445                              Find Results
        Guaranteed Delivery                   see all
                 No Preference                                                                      Motorcycle Headlamp KTM Headligt EXC XCF SX F SMR Enduro Dirt Bike Supermoto
                 1 Day Shipping                                                                     Brand New
                 2 Day Shipping
                 3 Day Shipping                                                                     $23.99                                                      From China
                 4 Day Shipping                                                                     Buy It Now
                                                                                                    +$6.99 shipping
        Condition                             see all                                               Only 1 left!
                 New   (79)                                                                         2 Watching
                                                                                                        Watch
        Price

                 Under $15.00
                 $15.00 - $35.00
                 Over $35.00                                                                        Motorcycle Dirt Bike Motocross Supermoto Universal Headlight For KTM SX EXC XCF
        $                to $                                                                       Brand New

        Item Location                         see all                                               $29.99                                                      From China

                 Default                                                                            Buy It Now
                 Within                                                                             +$5.10 shipping
                   100 miles     of 60106                                                           Only 1 left!
                                                                                                    59 Sold
                 US Only
                                                                                                        Watch
                 North America
                 Worldwide


        Delivery Options                      see all
                 Free shipping                                                                      Motorcycle Dirt Bike ATV Handlebar handguards Hand Guards For KTM SX SXF EXC XCW (Fits:
                                                                                                    KTM)
        Show only                             see all                                               Brand New

                 Free Returns
                                                                                                    $28.99                                                      From China
                 Returns accepted
                                                                                                    or Best Offer                                               Brand: Acerbis
                 Completed listings
                                                                                                    +$5.10 shipping
                 Sold listings
                 Deals & Savings                                                                    Only 1 left!
                                                                                                    7 Sold
                                                                                                        Watch
        More refinements...



                 Seller Information
                                                                                                    For KTM SX EXC ADV SMR Paramanos Moto Dirt Bike Motorcross Handlebar handguards
                                                                                                    Brand New
             proper-parts (2023          )
                 Feedback rating: 2,023                                                             $14.99                                                      From China
                 Positive Feedback: 98.3%                                                           or Best Offer
                 Member since Apr-13-15 in                                                          +$5.00 shipping
                 Hong Kong                                                                          Only 1 left!
                                                                                                    2 Watching
                 Read feedback profile                                                                  Watch
                 Add to my favorite sellers




        Sponsored items for you                                                                     Plastics Orange White Black Complete Body for KTM 125 250 SX 2013-2014
                                                                                                    Brand New

                                                                                                    $34.99                                                      From China
                                                                                                    Buy It Now
                                                                                                    Free Shipping




                    Motorcycle Headlight
                    Headlamp KTM Hea...
                                                          Plastic Front Number Plate For KTM 2013-15 SX SXF XCF 125 250 350 450 Dirt Bike
                    $18.99                                Brand New
                    Buy It Now




https://www.ebay.com/sch/m.html?_ssn=proper-parts&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                   1/6
10/9/2020                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                            Filed:       by proper-parts
                                                                                     11/10/20      Page  | eBay
                                                                                                             148 of 398 PageID #:1455

                                                                              $9.99                                     From China
                                                                              Buy It Now
                                                                              +$5.10 shipping
              $26.96
              Buy It Now




                                                                              Motorcycle Dirt Bike ATV Handlebar Hand Guards For KTM SX SXF EXC XCW Husqvarna (Fits:
                                                                              KTM)
              Motorcycle Headlamp                                             Brand New
              KTM Headligt EXC ...

              $23.99                                                          $35.99                                    From China
              Buy It Now                                                      or Best Offer                             Brand: Acerbis
              Last one                                                        +$5.10 shipping
                                                                              Only 1 left!
                                                                              15 Sold
                                                                                 Watch




                                                                              Motorcycle Headlight Headlamp KTM Headligt EXC XCF SX SMR Enduro Dirt Pit Bike
                                                                              Brand New

                                                                              $18.99                                    From China
                                                                              Buy It Now
              Motorcycle Headlight                                            +$10.00 shipping
              Orange For 2017 ...
                                                                                 Watch
              $33.11
              Buy It Now
              Free shipping




                                                                              Orange Fairing Plastic Fender Body For KTM50 Mini Senior Adventure Junior Bike (Fits: KTM)
                                                                              Brand New

                                                                              $19.99 to $62.99                          From China
                                                                              Buy It Now
                                                                              +$12.00 shipping
                                                                              2+ Watching
              Headlight Mask Headlamp
              Assembly For ...

              $33.29
              Buy It Now



                                                                              Motorcycle Racing Dirt Pit Bike Off Road Seat For KTM SX85 SX 85cc 2013 -2016 MX (Fits: KTM)
                                                                              Brand New

                                                                              $54.99                                    From China
                                                                              or Best Offer                             Brand: AC Racing
                                                                              Free Shipping
                                                                              Only 1 left!
                                                                              2 Watching
                                                                                 Watch
              6000K LED Headlight
              Head Lamp For KTM...                                            Exhaust Muffler Silencer Wash Plug Waterproof Plug For KTM EXC EXCF XC XCF XCW
              $99.99                                                          Brand New
              Buy It Now
              Free shipping                                                   $6.64                                     From China
                                                                              Was: $6.99
                                                                              Buy It Now
                                                                              +$5.00 shipping
                                                                              1+ Watching
                                                                              5% off




                                                                              Motorcycle for KTM50 KTM 50 SX50 sx 50 2002-2008 Fuel Tank pit bike racing (Fits: KTM)
                                                                              Brand New
              Universal Motorcycle
              Headlight +H4 Bu...
                                                                              $28.99                                    From China
              $28.99                                                          or Best Offer
              Buy It Now
                                                                              +$5.10 shipping
              Free shipping
                                                                              Only 1 left!
                                                                              12 Sold
                                                                                 Watch




                                           Motorcycle Headlight Headlamp KTM Headligt EXC XCF SMR Enduro Dirt Bike H4 Bulb
                                           Brand New



              For KTM
              1090/1190/1050/1290
              $465.16
              Buy It Now
              Free shipping




https://www.ebay.com/sch/m.html?_ssn=proper-parts&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                        2/6
10/9/2020                                                        Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 149 of 398 PageID #:1456
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $18.99
                                                                                                                                             Shipping                                                    $10.00
                                                     New card                                                                                Tax*                                                          $1.81
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $30.80

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: proper-parts | Message to seller

                                                                        Motorcycle Headlight Headlamp KTM Headligt EXC XCF
                                                                        SX SMR Enduro Dirt Pit Bike
                                                                        $18.99
                                                                        Quantity 1

                                                                        Delivery
                                                                        Est. delivery: Oct 22 – Nov 17
                                                                        Standard Shipping from China/Hong Kong/Taiwan to
                                                                        worldwide
                                                                        $10.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432568913015                                                                                                                                                       1/1
10/9/2020                                                             For KTM
                                                       Case: 1:20-cv-06677    SX EXC ADV SMR
                                                                            Document         Paramanos
                                                                                         #: 13  Filed: Moto Dirt Bike Page
                                                                                                       11/10/20       Motorcross
                                                                                                                              150Handlebar
                                                                                                                                   of 398handguards
                                                                                                                                           PageID| eBay
                                                                                                                                                    #:1457
                                                                                                                                                                                                   Sell     Watchlist        My eBay            1
  Hi                   Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                  | Add to Watchlist




           Check if this part fits your vehicle                          Select Vehicle



                                                                                                     For KTM SX EXC ADV SMR Paramanos Moto Dirt
                                                                                                                                                                                                          Shop with confidence
                                                                                                     Bike Motorcross Handlebar handguards
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                                                          Last one / 4 sold                                               Seller information
                                                                                                           Quantity:       1
                                                                                                                                                                                                          proper-parts (2023      )
                                                                                                                                                                                                          98.3% Positive feedback

                                                                                                              Price:    US $14.99                                     Buy It Now
                                                                                                                                                                                                              Save this Seller

                                                                                                                                                                                                          Contact seller
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items

                                                                                                       Best Offer:                                                   Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                      More than 79% sold            Last item available               30-day returns


                                                                                                           Shipping: $5.00 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: shanghai, China
                                                                                                                         Ships to: Worldwide See exclusions


                                                                                                            Delivery:          Estimated between Fri. Oct. 30 and Thu. Nov. 19

                                Have one to sell?          Sell now                                                            Please note the delivery estimate is greater than 14 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Handguards Hand Guards                  Universal 7/8" and 1 1/8"               1 1/8" Handguards Hand                  CNC Pivot Dirt Bike Brake                  Dirt Bike ATV Enduro 7/8 &                    Hand Guards For KTM
       For KTM EXCF XC XCF XC…                 Handlebar Handguards…                   Guards For KTM SX SXF X…                Clutch Levers For KTM 520…                 1-1/8" Handlebar…                             HONDA YAMAHA SUZUKI…
       $24.95                                  $32.84                                  $26.96                                  $20.64                                     $22.09                                        $26.03
       Free shipping                           Free shipping                           $28.99                                  $38.95                                     $23.50                                        $27.99
       Almost gone                             New                                     + $7.50 shipping                        + $1.50 shipping                           + $3.50 shipping                              + $7.50 shipping
                                                                                       New                                     New                                        Seller 99.8% positive                         New




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/For-KTM-SX-EXC-ADV-SMR-Paramanos-Moto-Dirt-Bike-Motorcross-Handlebar-handguards/191977605309?hash=item2cb2c1c8bd:g:VsUAAOSwCGVX4~KJ                                                                                                1/4
10/9/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677        Dirt Bike ATV#:Handlebar
                                                                              Document            13 Filed:Hand11/10/20
                                                                                                                Guards For KTM SX SXF
                                                                                                                            Page   151EXC
                                                                                                                                        ofXCW
                                                                                                                                           398Husqvarna
                                                                                                                                               PageID| eBay
                                                                                                                                                        #:1458
                                                                                                                                                                                                   Sell     Watchlist        My eBay            1
  Hi                   Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers >
                                                                                                                                                                                                                                       | Add to Watchlist
                                                        See more Fat Bar Hand Guards Raptor 22mm&28mm Mounting ...




           This fits a KTM                     Select Year



                                                                                                     Motorcycle Dirt Bike ATV Handlebar Hand Guards
                                                                                                                                                                                                          Shop with confidence
                                                                                                     For KTM SX SXF EXC XCW Husqvarna
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                      1 product rating
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                         Condition: New                                                                                          your money back. Learn more

                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :                                                                                       Seller information
                                                                                                                                          Last one
                                                                                                                                                                                                          proper-parts (2023      )
                                                                                                           Quantity:      1
                                                                                                                                          15 sold / See feedback                                          98.3% Positive feedback


                                                                                                                                                                                                              Save this Seller
                                                                                                             Price:    US $35.99                                      Buy It Now
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                                                                     Add to cart                          See other items




                                                                                                       Best Offer:                                                   Make Offer


                                                                                                                                                                   Add to Watchlist


                                                                                                           100% buyer
                                                                                                                                   More than 93% sold               Last item available
                                                                                                           satisfaction

                                                                                                           Shipping: $5.10 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: shanghai, China
                                                                                                                         Ships to: Worldwide See exclusions


                                Have one to sell?          Sell now                                        Delivery:           Estimated between Fri. Oct. 30 and Thu. Nov. 19

                                                                                                                               Please note the delivery estimate is greater than 14 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       1Pair Motorcycle Dirt Bike              1-1/8" Motorcycle Dirt Bike             New CNC Handlebar Raiser               Handguard Hand Guard for                    Hand Guards Protector For                     1 1/8" Handguards Hand
       ATV Handlebar Hand…                     ATV HandGuards For KTM…                 Bar Mount Clamps 28mm…                 KTM SX SXF XC XCF XCW…                      KTM 65-530 EXC EXCF XC…                       Guards Enduro Bike For KT…
       $30.38                                  $26.03                                  $19.99                                 $23.37                                      $19.99                                        $26.96
       + $6.00 shipping                        $27.99                                  Free shipping                          Free shipping                               Free shipping                                 $28.99
       New                                     + $3.50 shipping                        Almost gone                            New                                         Seller 99.7% positive                         + $7.50 shipping
                                               New                                                                                                                                                                      New




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Dirt-Bike-ATV-Handlebar-Hand-Guards-For-KTM-SX-SXF-EXC-XCW-Husqvarna/192700482524?fits=Make%3AKTM&hash=item2cddd803dc:g:qlMAAOSwBBpb0R~1                                                                                1/3
10/8/2020                                                                   Tee Shirt Motobike
                                                       Case: 1:20-cv-06677 Document       #: 13Race Racing11/10/20
                                                                                                 Filed:    Naked Bike KTM 1290152
                                                                                                                       Page    Superof
                                                                                                                                     DUKE
                                                                                                                                       398R PageID
                                                                                                                                            | eBay #:1459
 Hi      (Sign in)     Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist       My eBay


                          Shop by
                          category                     Search for anything                                                                                                             All Categories                       Search           Advanced


        Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                      | Add to Watchlist


                                                                                     Tee Shirt Motobike Race Racing Naked Bike KTM 1290 Super
                                                                                                                                                                                                          Shop with confidence
                                                                                     DUKE R
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                            Condition: New without tags                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                            Size Type:       Regular

                                                                                          Size (Men's):      - Select -
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          pro-racer-shirt (97   )
                                                                                             Quantity:       1                     1 available

                                                                                                                                                                                                             Save this Seller

                                                                                                Price:    US $15.90                                                 Buy It Now
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          See other items

                                                                                                                                                                    Add to cart


                                                                                                                                                                  Add to Watchlist



                                                                                                    30-day returns                                        Longtime member


                                                                                             Shipping: $12.90 Standard Shipping from outside US | See details
                      Have one to sell?         Sell now                                                    International shipment of items may be subject to customs processing and additional
                                                                                                            charges.
                                                                                                            Item location: Bangkok, Prakanong, Thailand
                                                                                                            Ships to: Worldwide See exclusions


                                                                                              Delivery:           Estimated between Tue. Oct. 20 and Mon. Nov. 16
                                                                                                                  Please note the delivery estimate is greater than 7 business days.
                                                                                                                  Please allow additional time if international delivery is subject to customs
                                                                                                                  processing.

                                                                                            Payments:



                                                                                                            Special financing available. | See terms and apply now

                                                                                                                     Earn up to 5x points when you use your eBay Mastercard®.
                                                                                                                     Learn more

                                                                                              Returns: 30 day returns. Buyer pays for return shipping |                  See details



      Description          Shipping and payments                                                                                                                                                                                          Report item



                                                                                                                                                                                                            eBay item number: 254527327198
       Seller assumes all responsibility for this listing.

       Last updated on Aug 30, 2020 20:24:52 PDT View all revisions

            Item specifics
            Condition:                                    New without tags: A brand-new, unused, and unworn item                                  Department:            Men
                                                          (including handmade items) that is not in original packaging or may
                                                          be missing original packaging materials (such as the original box
                                                          or bag). The original tags may not be attached.
                                                          See all condition definitions
            Brand:                                        Duke                                                                                    Fit:                   Regular
            Country/Region of Manufacture:                Thailand                                                                                Type:                  T-Shirt
            Style:                                        Basic Tee                                                                               Color:                 Black
            Material:                                     Cotton Blend                                                                            Neckline:              Round Neck
            Sleeve Length:                                Short Sleeve




                                               Tee Shirt Moto Naked Bike 1290 Super DUKE R




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Tee-Shirt-Motobike-Race-Racing-Naked-Bike-KTM-1290-Super-DUKE-R/254527327198                                                                                                                                                   1/3
10/8/2020                                                     Tee Shirt Motobike
                                         Case: 1:20-cv-06677 Document       #: 13Race Racing11/10/20
                                                                                   Filed:    Naked Bike KTM 1290153
                                                                                                         Page    Superof
                                                                                                                       DUKE
                                                                                                                         398R PageID
                                                                                                                              | eBay #:1460




                                          ! Please check measurement carefully before buying !

                                                                                S            M            L             XL      XXL
                                                                                           51cm          57cm         60cm
                                                                      A                     20"          22,5"        23,5"

                                                                                           69cm          71cm         78cm
                                                                      B                     27"           28"         30,5"

                                                                           mensuration varie +/- 2 cm




                                                                There is 3$ discount on postage for each additional item.

                                           Vous bénéficier de 3$ de réduction sur les frais de port de chaque article supplémentaire .




                                 Most of time item will arrive within 10 to 15 days, but sometime is can take up to 3 or 4 weeks, maximum is 6
                                                                                   weeks.

                                 Le délais est généralement 10 à 15 jours mais parfois plus , 3 a 4 semaines peuvent être nécessaire , le délais
                                                                   maximum est de 6 semaines (rare).

                                                      5 - 10 days       10 - 20 days      20 - 30 days      30 - 40 days        > 45 days
                                                                                                                                 Refund /
                                      U.S.A.              5%                55 %               30 %              10 %         Remboursement
                                                                                                                                 Refund /
                                United Kingdom            8%                65%                22%               5%           Remboursement
                                                                                                                                 Refund /
                                     Canada                2%               38%                51%               9%           Remboursement
                                                                                                                                 Refund /
                                    Australia             13%               63%                22%               2%           Remboursement
                                                                                                                                 Refund /
                                  New Zealand              1%               28%                53%               18%          Remboursement
                                                                                                                                 Refund /
                                  Italy / Spain            8%               32%                39%               21%          Remboursement
                                                                                                                                 Refund /
                                    Germany                9%               45%                35%               11%          Remboursement
                                                                                                                                 Refund /
                                     France               15%               43%                32%               10%          Remboursement
                                                                                                                                 Refund /
                                      Brazil               0%               32%                48%               20%          Remboursement
                                                                                                                                 Refund /
                                Russia / Ukraine           2%               28%                53%               17%          Remboursement
                                    Sweden /                                                                                     Refund /
                                                          25%               57%                15%               3%
                                     Norway                                                                                   Remboursement
                                                                                                                                 Refund /
                                      Israel               8%               42%                41%               9%           Remboursement




                                Please contact us before leave NEGATIVE / NEUTRAL feedback or open a case, we will try our best to solve the
                                                                 issue. Your satisfaction is our priority.

                                        Merci de nous contacter avant de laisser une évaluation NEGATIVE / NEUTRE ou d'ouvrir un litige,
                                         votre satisfaction est notre priorité, il existe toujours une solution en nous contactant.




                               We accept returns, buyer pay for shipping go & back. Replacement or refund will be given if item is damaged or
                                                                       doesn't match description.

                                Les retours sont acceptés mais les frais de port aller/retour sont à la charge de l'acheteur, si l'article à un défaut
                                   ou ne correspond pas à la description, un nouvelle article vous sera envoyé ou son remboursement.




                                                                                                                                                         Feedback




https://www.ebay.com/itm/Tee-Shirt-Motobike-Race-Racing-Naked-Bike-KTM-1290-Super-DUKE-R/254527327198                                                          2/3
10/8/2020                                                               Tee Shirt Motobike
                                                   Case: 1:20-cv-06677 Document       #: 13Race Racing11/10/20
                                                                                             Filed:    Naked Bike KTM 1290154
                                                                                                                   Page    Superof
                                                                                                                                 DUKE
                                                                                                                                   398R PageID
                                                                                                                                        | eBay #:1461

   Sponsored items based on your recent views 1/4                                                                                                                                                           Feedback on our suggestions




     Waterproof Oxford Cloth                 Universal Motorcycle                      Motorcycle Bike Black Tail                US Accessories Motorcycle             Jaxon Lee illustration for a   KTM/Motorcycles/Duke/69
     Motorcycle Tail Bag Rear…               Pannier Bags Luggage…                     Bag Back Seat Storage…                    Saddle bags Travel Bag Sid…           KTM 1290 Super Duke R fa…      0 Enduro/RC Men's US T-…
     $49.29                                  $59.13                                    $25.95                                    $199.99                               $25.93                         $20.99
     $57.99                                  $62.24                                    Free shipping                             Free shipping                         + $21.94 shipping              + $5.99 shipping
     + $16.00 shipping                       + $16.00 shipping                         New                                       New                                   Seller 100% positive           New
     New                                     New




   Explore more sponsored options:




     Duke Tactical Knit Boxers               DUKE Tactical T shirts 100%               3 Vintage Duke Athletic                   Duke Tactical Knit Boxers             GI Joe Mens T-Shirt - Duke I   Duke Blue Devils T-shirt
     Large Tan 2 2-Pack Made in…             cotton made in USA size…                  Blank Khaki T Shirt Single…               Small Tan 2 2-Pack Made in…           Go Commando on Military…       Graphic XXL Black Blue…
     $18.99                                  $19.20                                    $65.00                                    $11.27                                $14.98                         $24.99
     Free shipping                           Free shipping                             + $7.50 shipping                          Free shipping                         Free shipping                  Free shipping




   People who viewed this item also viewed 1/2                                                                                                                                                              Feedback on our suggestions




     KTM Racing Motocross MX                 T-shirt maglia per moto KTM               Jaxon Lee illustration for a              T-shirt maglia per moto KTM           JL Speed illustration for a    JL* Soul illustration for a
     SX Logo Race Tee T-Shirt                super duke 1290 tshirt…                   KTM 1290 Super Duke R fa…                 SUPER DUKE 1290 battito…              KTM 1290 Super Duke R…         KTM 1290 Super Duke R…
     $14.00                                  $29.36                                    $25.93                                    $21.11                                $25.93                         $25.93
     Free shipping                           + shipping                                + $21.94 shipping                         + shipping                            + $21.94 shipping              + $21.94 shipping
     Popular




 Back to search results                                                                                                                                                                                                    Return to top
 More to explore : Drag Racing Shirts, Naked T-Shirts for Men, Dukes Of Hazzard Shirt, Fox Racing T-Shirts for Men, Men's Naked & Famous Denim Shirts, Duke Men's T-Shirts,
 Graphic Tee Men's T-Shirts, Graphic Tee Shirts for Men, Men's Shirts Blackout Tees, Graphic Tee Vintage T-Shirts for Men




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Tee-Shirt-Motobike-Race-Racing-Naked-Bike-KTM-1290-Super-DUKE-R/254527327198                                                                                                                                     3/3
10/1/2020                                                                   Tee Shirt Motobike
                                                       Case: 1:20-cv-06677 Document       #: 13Race Racing11/10/20
                                                                                                 Filed:    Naked Bike KTM 1290155
                                                                                                                       Page    Superof
                                                                                                                                     DUKE
                                                                                                                                       398R PageID
                                                                                                                                            | eBay #:1462
 Hi! Sign in or register          Daily Deals   Brand Outlet       Help & Contact                                                                                                                     Sell     Watchlist       My eBay


                               Shop by
                               category               Search for anything                                                                                                             All Categories                           Search              Advanced


       Back to search results | Listed in category:     Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           T-shirt maglia per                              T-shirt maglia per                                KTM RED BULL                                          T-shirt for bike KTM                            KTM Racing Team
                           moto KTM SUPER…                                 moto KTM super…                                   RACING Team Po…                                       Super duke 1290…                                Arm Sleeve…
                           $20.99                                          $20.99                                            $28.89                                                $27.67                                          $11.99
                           + shipping                                      + shipping                                        + $9.62 shipping                                      + shipping                                      + $9.62 shipping




                                                                                                      Tee Shirt Motobike Race Racing Naked Bike KTM
                                                                                                                                                                                                             Shop with confidence
                                                                                                      1290 Super DUKE R
                                                                                                                                                                                                                    eBay Money Back Guarantee
                                                                                                           Condition: New without tags                                                                              Get the item you ordered or get
                                                                                                                                                                                                                    your money back. Learn more
                                                                                                           Size Type:        Regular

                                                                                                        Size (Men's):        - Select -
                                                                                                                                                                                                             Seller information
                                                                                                                                                                                                             pro-racer-shirt (97   )
                                                                                                             Quantity:       1               1 available

                                                                                                                                                                                                                Save this Seller

                                                                                                               Price:     US $15.90                                       Buy It Now
                                                                                                                                                                                                             Contact seller
                                                                                                                                                                                                             See other items

                                                                                                                                                                        Add to cart


                                                                                                                                                                      Add to Watchlist



                                                                                                                      30-day returns                           Longtime member


                                                                                                            Shipping: $12.90 Standard Shipping from outside US | See details
                                                                                                                            International shipment of items may be subject to customs
                                                                                                                            processing and additional charges.
                                                                                                                            Item location: Bangkok, Prakanong, Thailand
                                                                                                                            Ships to: Worldwide See exclusions


                                                                                                             Delivery:            Estimated between Wed. Oct. 14 and Mon. Nov. 9
                                    Have one to sell?       Sell now
                                                                                                                                  Please note the delivery estimate is greater than 7 business
                                                                                                                                  days.
                                                                                                                                  Please allow additional time if international delivery is subject
                                                                                                                                  to customs processing.

                                                                                                           Payments:



                                                                                                                            Special financing available. | See terms and apply now

                                                                                                                                     Earn up to 5x points when you use your eBay
                                                                                                                                     Mastercard. Learn more

                                                                                                              Returns: 30 day returns. Buyer pays for return shipping |
                                                                                                                            See details



    Description                Shipping and payments                                                                                                                                                                                            Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Save up to $3.00 on shipping when you buy additional eligible items from pro-racer-shirt.
            Item location: Bangkok, Prakanong, Thailand
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, Iraq, Kuwait, Yemen, Anguilla, Antigua and Barbuda, Aruba, Belize, British Virgin Islands, Cayman Islands, Dominica, Dominican Republic, El Salvador, Grenada,
            Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and
            Tobago, Turks and Caicos Islands, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, Niue, Palau, Papua New Guinea, Solomon Islands,
            Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Laos, Thailand, Vietnam, Bermuda, Canada, Greenland, Saint Pierre and Miquelon, Ecuador,
            Falkland Islands (Islas Malvinas), Suriname, Algeria, Angola, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape Verde Islands, Central African Republic, Chad, Comoros, Congo,
            Democratic Republic of the, Congo, Republic of the, Côte d'Ivoire (Ivory Coast), Djibouti, Equatorial Guinea, Eritrea, Ethiopia, Gabon Republic, Gambia, Ghana, Guinea, Guinea-Bissau, Kenya,
            Lesotho, Liberia, Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Mayotte, Morocco, Mozambique, Namibia, Niger, Nigeria, Rwanda, Saint Helena, Senegal, Seychelles, Sierra Leone,
            Somalia, South Africa, Swaziland, Tanzania, Togo, Uganda, Western Sahara, Zambia, Zimbabwe, Guernsey, Jersey, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia,
            Bangladesh, Bhutan, Georgia, India, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Sri Lanka, Turkmenistan, Uzbekistan

            Quantity:      1                Change country:       United States                                                       ZIP Code:       60440                   Get Rates


              Shipping and handling              Each additional item        To                         Service                                                        Delivery*

              US $12.90                          US $9.90                    United States              Standard Shipping from outside US                              Estimated between Wed. Oct. 14 and Mon. Nov. 9
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.                                                                                                                                                                  Feedback


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                               Refund will be given as                                                         Return shipping


https://www.ebay.com/itm/Tee-Shirt-Motobike-Race-Racing-Naked-Bike-KTM-1290-Super-DUKE-R/254527327198                                                                                                                                                         1/3
10/1/2020                                                         Tee Shirt Motobike
                                             Case: 1:20-cv-06677 Document       #: 13Race Racing11/10/20
                                                                                       Filed:    Naked Bike KTM 1290156
                                                                                                             Page    Superof
                                                                                                                           DUKE
                                                                                                                             398R PageID
                                                                                                                                  | eBay #:1463
              30 days                                                         Money back or replacement (buyer's choice)                      Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                              Special financing available
                                                                              Select PayPal Credit at checkout to have the option to pay over time.

                                                                              Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                              purchases of $99 or more. Other offers may also be available.

                                                                              Interest will be charged to your account from the purchase date if the balance is
                                                                              not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                              to credit approval. See terms

                                                                              The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/2                                                                                                                                    Feedback on our suggestions




     2pcs Motorcycle PU Side            1PC Black Fuel Tank Bag Bike      Cylinder 39.5mm Air Cooled        Authentic men's BURBERRY           Fork Roll Barrel Tool Bag       Motorcycle PU Side Saddle
     Saddle Bags for Harley…            Motorcycle Outdoor…               Cylinder Kit 49cc For Ktm…        London black checkered…            Motorcycle Sissy Bar PU…        Bags For Honda Suzuki…
     $54.66                             $29.96                            $126.00                           $59.99                             $14.24                          $69.66
     + $1.59 shipping                   $33.29                            + $10.00 shipping                 + $17.00 shipping                  $14.99                          $74.90
     New                                + $18.00 shipping                 42m left                          Seller 100% positive               + $1.50 shipping                + $4.00 shipping
                                        Last one                                                                                               New                             New




   Explore more sponsored options: Brand

   Burberry                                                                                      More          Gildan




     BURBERRY BRIT men's red           Authentic men's                 Authentic men's                          KTM Racing Motocross MX          Fox Racing Skull Logo          Kobe T-shirt Bryant T-Shirt
     nova check cotton polo t-…        BURBERRY LONDON slim…           BURBERRY London black…                   SX Logo Race Tee T-Shirt         Motor For Men Women T-…        GOAT Black Mamba 8 24…

     $79.00                            $79.00                          $59.99                                   $14.00                           $20.00                         $13.00
     + $17.00 shipping                 + $16.00 shipping               + $17.00 shipping                        + $25.00 shipping                + $9.00 shipping               + $25.00 shipping
                                                                                                                Popular                          Popular                        Popular




   People who viewed this item also viewed 1/2                                                                                                                                       Feedback on our suggestions




                                                                                                                                                                                                         Feedback




https://www.ebay.com/itm/Tee-Shirt-Motobike-Race-Racing-Naked-Bike-KTM-1290-Super-DUKE-R/254527327198                                                                                                              2/3
10/1/2020                                                                                   pro-racer-shirt
                                                     Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20    on eBay
                                                                                                               Page 157 of 398 PageID #:1464
     Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                         Sell    Watchlist          My eBay


                                Shop by
                                category                   Search for anything                                                                                            All Categories                               Search           Advanced



     pro-racer-shirt's profile



                                                                  pro-racer-shirt (97 )                                                                                                     Items for sale           Contact


                                                                                                                   Based in Thailand, pro-racer-shirt has been an eBay member since Jan 17, 2016
                                                                      Save




                                  Feedback ratings                                                                                                                                                       See all feedback


                                                       0                      0                  0
                                                                                                                                                           Aug 19, 2019
                                                   Positive              Neutral            Negative

                                                              Feedback from the last 12 months



                               38 Followers | 0 Reviews | Member since: Jan 17, 2016 |           Thailand



     Items for sale(35)                                                                                                                                                                                                             See all items




       Tee Shirt Formu...                                Tee-Shirt Bulli...                             Tee Shirt Moto ...                               T-Shirt Car For...                                    Tee Shirt Z4 Fo...
       US $15.90                        28d left         US $15.90                       28d left       US $15.90                         28d left       US $11.90                           28d left          US $11.90                 28d left




       About eBay      Announcements        Community         Security Center      Resolution Center    Seller Center        Policies   Affiliates   Help & Contact     Site Map


       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/pro-racer-shirt?_trksid=p2047675.l2559                                                                                                                                                                                     1/1
10/14/2020                                           Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                          Filed:      by pro-racer-shirt
                                                                                                   11/10/20      Page| eBay
                                                                                                                         158 of 398 PageID #:1465
         Hi! Sign in or register      Daily Deals    Brand Outlet    Help & Contact                                                                             Sell   Watchlist       My eBay


                                    Shop by
                                    category                Search for anything                                                                All Categories                          Search                Advanced


                                                                                                                                                                               Include description
                                                      Items for sale from pro-racer-shirt (97       ) |     Save this seller




        Categories
                                                          All Listings   Auction      Buy It Now                                                                          Sort: Best Match           View:
        Clothing, Shoes & Accessories
         Men's T-Shirts                                 35 results        Save this search


        Format                             see all                                                 T-Shirt Mugen Dohc Vtec Engine B Series Type R Racing Car Black
               All Listings                                                                        New (Other)
               Auction
               Buy It Now                                                                          $15.90                                From Thailand
                                                                                                   Buy It Now
        Guaranteed Delivery                see all                                                 +$12.90 shipping

               No Preference
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping
                                                                                                   Tee-Shirt Bulli Samba VW Bus Volkswagen Combie Hippy Retro
               4 Day Shipping
                                                                                                   New (Other)

        Condition                          see all
                                                                                                   $15.90                                From Thailand
               New   (35)
                                                                                                   Buy It Now
                                                                                                   +$12.90 shipping
        Price
        $             to $


        Item Location                      see all
                                                                                                   T-Shirt Car Racing Sport Camaro 1967 US USA Retro
               Default
               Within                                                                              New (Other)

                100 miles     of 60440
                                                                                                   $15.90                                From Thailand
               US Only                                                                             Buy It Now
               North America                                                                       +$12.90 shipping
               Worldwide


        Delivery Options                   see all
               Free shipping
                                                                                                   T-Shirt Energy Drink Get Singed Recon Tour Summer BMX Winter Snowboard
        Show only                          see all                                                 New (Other)

               Free Returns
               Returns accepted
                                                                                                   $11.90                                From Thailand
                                                                                                   Buy It Now
               Completed listings
                                                                                                   +$12.90 shipping
               Sold listings
               Deals & Savings


        More refinements...
                                                                                                   Tee Shirt Motobike Race Racing Naked Bike KTM 1290 Super DUKE R
                                                                                                   New (Other)
              Seller Information
                                                                                                   $15.90                                From Thailand
             pro-racer-shirt (97    )
                                                                                                   Buy It Now
              Feedback rating: 97                                                                  +$12.90 shipping
              Member since Jan-17-16 in
              United States


              Read feedback profile
              Add to my favorite sellers                                                           Tee-Shirt Italy Italia
                                                                                                   New (Other)

                                                                                                   $15.90                                From Thailand
                                                                                                   Buy It Now
                                                                                                   +$12.90 shipping




                                                                                                   T-Shirt Sport GT Car GTR Evolution Skyline High Performance Black
                                                                                                   New (Other)

                                                                                                   $15.90                                From Thailand
                                                                                                   Buy It Now
                                                                                                   +$12.90 shipping




                                                                                                   Tee Shirt Formula Drift Show Vaughn Gittin Jr Mustang XX Car Racing
                                                                                                   New (Other)

                                                                                                   $15.90                                From Thailand
                                                                                                   Buy It Now
                                                                                                   +$12.90 shipping




                                                        T-Shirt Motor Sport Nismo GT R Skyline High Performance
                                                        New (Other)


https://www.ebay.com/sch/pro-racer-shirt/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                             1/4
10/14/2020                                Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                               Filed:      by pro-racer-shirt
                                                                                        11/10/20      Page| eBay
                                                                                                              159 of 398 PageID #:1466

                                                                              $15.90                                 From Thailand
                                                                              Buy It Now
                                                                              +$12.90 shipping




                                                                              Tee-Shirt High Performance Ceramic Brake Systems Discs Car
                                                                              New (Other)

                                                                              $15.90                                 From Thailand
                                                                              Buy It Now
                                                                              +$12.90 shipping




                                                                              Polo Energy Drink Kawasaki Moto Sport GP Logo Embroidered
                                                                              New (Other)

                                                                              $19.90                                 From Thailand
                                                                              Buy It Now
                                                                              +$12.90 shipping




                                                                              Tee-Shirt Moteur Compétition Kit Turbo Boosted Performance
                                                                              New (Other)

                                                                              $15.90                                 From Thailand
                                                                              Buy It Now
                                                                              +$12.90 shipping




                                                                              Tee Shirt Wiseco Manufactures High Performance Pistons Engine
                                                                              New (Other)

                                                                              $15.90                                 From Thailand
                                                                              Buy It Now
                                                                              +$12.90 shipping




                                                                              Polo Energy Drink Kawasaki R Racing Moto GP Black Logo Embroidered
                                                                              New (Other)

                                                                              $19.90                                 From Thailand
                                                                              Buy It Now
                                                                              +$12.90 shipping




                                                                              Tee Shirt Motobike Race Racing Sport Bike KTM 1190 RC8 The race is on
                                                                              New (Other)

                                                                              $15.90                                 From Thailand
                                                                              Buy It Now
                                                                              +$12.90 shipping




                                                                              Tee-Shirt Xtreme Turbo Motorsports Drift Racing Car
                                                                              New (Other)

                                                                              $15.90                                 From Thailand
                                                                              Buy It Now
                                                                              +$12.90 shipping




                                                                              Tee-Shirt High Performance Ceramic Brake Systems Discs and Pads
                                                                              New (Other)

                                                                              $15.90                                 From Thailand
                                                                              Buy It Now
                                                                              +$12.90 shipping




                                             Tee Shirt Energy Drink M. Spider Extrem Sport X Games Design
                                             New (Other)




https://www.ebay.com/sch/pro-racer-shirt/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                           2/4
10/14/2020                                          Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                         Filed:      by pro-racer-shirt
                                                                                                  11/10/20      Page| eBay
                                                                                                                        160 of 398 PageID #:1467

                                                                                                          $15.90                                                     From Thailand
                                                                                                          Buy It Now
                                                                                                          +$12.90 shipping




                                                                                                          T-Shirt Moto Street Bike Sport Racing Kawasaki Z1000 Call Of The Wild
                                                                                                          New (Other)

                                                                                                          $15.90                                                     From Thailand
                                                                                                          Buy It Now
                                                                                                          +$12.90 shipping




                                                                                                          Tee Shirt Moto GP Sport Racing Race Streetride 675 R Street Bike
                                                                                                          New (Other)

                                                                                                          $15.90                                                     From Thailand
                                                                                                          Buy It Now
                                                                                                          +$12.90 shipping




                                                                                                          T-Shirt Car Formula Drift Ken Gushi Scion Racing RS R
                                                                                                          New (Other)

                                                                                                          $11.90                                                     From Thailand
                                                                                                          Buy It Now
                                                                                                          +$12.90 shipping




                                                                                                          Tee Shirt Sport Racing Car GT 1 World R8 LMS Cup Championship V10 Engine
                                                                                                          New (Other)

                                                                                                          $15.90                                                     From Thailand
                                                                                                          Buy It Now
                                                                                                          +$12.90 shipping




                                                                                                          Tee Shirt Sport GT Car Turbo Mustang GT/CS Henceforth Legend
                                                                                                          New (Other)

                                                                                                          $15.90                                                     From Thailand
                                                                                                          Buy It Now
                                                                                                          +$12.90 shipping




                                                                                                          Tee Shirt Z4 Formula Drift GSR MotorsSports Car Racing
                                                                                                          New (Other)

                                                                                                          $11.90                                                     From Thailand
                                                                                                          Buy It Now
                                                                                                          +$12.90 shipping




                                                                                                          T-Shirt Energy Drink Ken Block 43 Skull Head Sport Car Racing Gymkhana
                                                                                                          New (Other)

                                                                                                          $15.90                                                     From Thailand
                                                                                                          Buy It Now
                                                                                                          +$12.90 shipping




                                                                                                                                                                                          Tell us what you think




        About eBay      Announcements         Community        Security Center      Resolution Center      Seller Center      Policies    Affiliates    Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-13 20:38. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.



https://www.ebay.com/sch/pro-racer-shirt/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                        3/4
10/1/2020                                            Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                          Filed:      by pro-racer-shirt
                                                                                                   11/10/20       Page   | eBay
                                                                                                                            161 of 398 PageID #:1468
   Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                          Sell   Watchlist       My eBay


                              Shop by
                              category             Naked Bike KTM                                                                                                         All Categories                          Search                    Advanced


                                                                                                                                                                                                          Include description
                                                  Items for sale from pro-racer-shirt (97                ) |       Save this seller | Show results from all sellers




   Categories
                                                       All Listings     Auction      Buy It Now                                                                                                      Sort: Best Match              View:
   Clothing, Shoes & Accessories
   Men's T-Shirts                                   2 results for Naked Bike KTM                 Save this search


   Format                             see all                                                         Tee Shirt Motobike Race Racing Naked Bike KTM 1290 Super DUKE R
         All Listings                                                                                 New (Other)
         Auction
         Buy It Now                                                                                   $15.90                                                     From Thailand
                                                                                                      Buy It Now

   Size                               see all                                                         +$12.90 shipping

         L (1)
         M (1)


   Color                              see all
                                                    Results matching fewer words
   Brand                              see all
                                                                                                      Tee Shirt Motobike Race Racing Sport Bike KTM 1190 RC8 The race is on
   Size Type                          see all                                                         New (Other)

   Guaranteed Delivery                see all                                                         $15.90                                                     From Thailand
         No Preference                                                                                Buy It Now
         1 Day Shipping                                                                               +$12.90 shipping
         2 Day Shipping
         3 Day Shipping
         4 Day Shipping


   Condition                          see all                                                                                                                                                                                   Tell us what you think

         New     (2)


   Price
   $              to $


   Item Location                      see all
         Default
         Within
          100 miles      of 60440

         US Only
         North America
         Worldwide


   Delivery Options                   see all
         Free shipping


   Show only                          see all
         Free Returns
         Returns accepted
         Completed listings
         Sold listings
         Deals & Savings


   More refinements...



        Seller Information

       pro-racer-shirt (97     )
        Feedback rating: 97
        Member since Jan-17-16 in
        United States


        Read feedback profile
        Add to my favorite sellers




       About eBay        Announcements        Community       Security Center      Resolution Center      Seller Center      Policies    Affiliates    Help & Contact         Site Map



       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




       *Learn about pricing

       This page was last updated: Oct-01 00:30. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_odkw=&_ssn=pro-racer-shirt&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=Naked+Bike+KTM&_sacat=0                                                                                                        1/2
10/1/2020                                                   Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                      11/10/20| eBay
                                                                                                                   Page 162 of 398 PageID #:1469
                                                                                                                                                      How do you like our checkout? Tell us what you think
                                                             Checkout                                                                                                           To add more items, go to cart.



                          Pay with                                                                                                      Subtotal (1 item)                                           $15.90
                                                                                                                                        Shipping                                                    $12.90
                                                New card                                                                                Tax*                                                          $1.80
                                  0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                        Order total                                                $30.60

                                                                                                                                           *We're required by law to collect sales tax and applicable fees
                                                                                                                                           for certain tax authorities. Learn more


                                   Special financing available.
                                   Apply now. See terms
                                                                                                                                                                  Confirm and pay

                                                                                                                                                             Select a payment option
                          Ship to

                          375 W Briarcliff Rd Bolingbrook                                                                                                             See details
                          Bolingbrook, IL 60440-3825
                          United States

                          Change




                          Review item and shipping

                          Seller: pro-racer-s... | Message to seller

                                                                 Tee Shirt Motobike Race Racing Naked Bike KTM 1290
                                                                 Super DUKE R
                                                                 Size Type: Regular, Size (Men's): M
                                                                 $15.90
                                                                 Quantity 1

                                                                 Delivery
                                                                 Est. delivery: Oct 14 – Nov 9
                                                                 Standard Shipping from outside US
                                                                 $12.90



                          Gift cards, coupons, eBay Bucks



                          Enter code:                                                    Apply




                          Donate to charity (optional)
                          MUSICARES FOUNDATION, INC.
                          Donate today and help MusiCares provide essential financial, health and emergency support
                          to the music community in times of crisis.




                          Select amount                         None




                       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1427342389011                                                                                                                                                     1/1
10/1/2020                                                            Tee Shirt Motobike
                                                 Case: 1:20-cv-06677 Document       #: Race Racing Sport
                                                                                        13 Filed:        Bike KTM
                                                                                                   11/10/20       1190 RC8
                                                                                                                Page    163Theof
                                                                                                                               race
                                                                                                                                 398is onPageID
                                                                                                                                          | eBay #:1470
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                        Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                            All Categories                             Search             Advanced


       Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                           | Add to Watchlist


                                                                                                    Tee Shirt Motobike Race Racing Sport Bike
                                                                                                                                                                                              Shop with confidence
                                                                                                    KTM 1190 RC8 The race is on
                                                                                                                                                                                                     eBay Money Back Guarantee
                                                                                                      Condition: New without tags                                                                    Get the item you ordered or get
                                                                                                                                                                                                     your money back. Learn more
                                                                                                      Size Type:          Regular

                                                                                                            Size          - Select -
                                                                                                                                                                                              Seller information
                                                                                                         (Men's):                                                                             pro-racer-shirt (97   )

                                                                                                       Quantity:          1             1 available
                                                                                                                                                                                                 Save this Seller

                                                                                                                                                                                              Contact seller
                                                                                                          Price:    US $15.90                              Buy It Now                         See other items


                                                                                                                                                           Add to cart


                                                                                                                                                         Add to Watchlist



                                                                                                            30-day returns                        Longtime member


                                                                                                       Shipping: $12.90 Standard Shipping from outside US |
                                                                                                                      See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Bangkok, Prakanong, Thailand
                                                                                                                      Ships to: Worldwide See exclusions
                                Have one to sell?         Sell now
                                                                                                        Delivery:             Estimated between Wed. Oct. 14 and
                                                                                                                              Mon. Nov. 9
                                                                                                                              Please note the delivery estimate is greater than 7
                                                                                                                              business days.
                                                                                                                              Please allow additional time if international delivery
                                                                                                                              is subject to customs processing.

                                                                                                      Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your
                                                                                                                                 eBay Mastercard. Learn more

                                                                                                        Returns: 30 day returns. Buyer pays for return shipping
                                                                                                                      |   See details




    Similar sponsored items 1/2                                                                                                                                                                                 Feedback on our suggestions




     Motorcycle Race - Speed                Bicycle Race Pedal Pusher             Vintage Motocross Dirt                  Vintage Dirt Bike Rider T-              michelin man vintage                      Motocross Dirt Bike Rider
     Racer - Vintage Classic…               Tee Bicycle Racing Team…              Bike T-Shirt For Men Bike…              Shirt Motocross Biker…                  moto t shirt logo tyres…                  T-Shirt Biker Tee Gift…
     $14.99                                 $14.99                                $16.95                                  $14.95                                  $20.67                                    $14.95
     + $4.99 shipping                       + $4.99 shipping                      + $9.95 shipping                        + $9.95 shipping                        + $7.74 shipping                          + $9.95 shipping
     Seller 99.1% positive                  Seller 99.1% positive                 Seller 100% positive                    Seller 100% positive                    Seller 100% positive                      Seller 100% positive




    Related sponsored items                                                                                                                                                                                     Feedback on our suggestions




                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Tee-Shirt-Motobike-Race-Racing-Sport-Bike-KTM-1190-RC8-The-race-is-on/254527326110?hash=item3b4302c79e:g:GLEAAOSwI3RW-2Du                                                                                            1/4
10/7/2020                                                               Handlebar
                                                      Case: 1:20-cv-06677 DocumentBar Ends#:
                                                                                           Hand
                                                                                             13Grips End 11/10/20
                                                                                                Filed:   Cap For KTM Page
                                                                                                                     690 SMC164
                                                                                                                             R 790of
                                                                                                                                   DUKE
                                                                                                                                     398RC390 | eBay #:1471
                                                                                                                                         PageID
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                    | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle 7/8"                                7/8" Handlebar Bar                             Handle Bar Grip &                                   CNC Handlebar                                        Handlebar Bar
                           Handle Bar Hand…                               End Hand Grips…                                Handle Bar End F…                                   Hand Bar Grip For…                                   Ends Hand Grips…
                           $9.10                                          $9.10                                          $23.82                                              $11.78                                               $8.99
                           $10.11                                         $10.11                                         $26.47                                              $12.95                                               $9.99
                           Free shipping                                  Free shipping                                  Free shipping                                       Free shipping                                        Free shipping




           Check if this part fits your vehicle               Contact the seller



    SAVE UP TO 10%                    See all eligible items


                                                                                                    Handlebar Bar Ends Hand Grips End Cap For KTM
                                                                                                                                                                                                         Shop with confidence
                                                                                                    690 SMC R 790 DUKE RC390
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New other (see details)                                                                      Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                              Color:     - Select -


                                                                                                          Quantity:                      3 available
                                                                                                                          1                                                                              Seller information
                                                                                                                                         14 sold / See feedback
                                                                                                                                                                                                         ptmyi-moto (418      )
                                                                                                                                                                                                         98.8% Positive feedback

                                                                                                             Price:    US $8.99                                      Buy It Now
                                                                                                                                                                                                             Save this Seller
                                                                                                                       US $9.99 (10% off)
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items
                                                                                                                                                                  Add to Watchlist


                                                                                                          100% buyer
                                                                                                                                      Free shipping                  30-day returns
                                                                                                          satisfaction

                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: GZ, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Tue. Nov. 17 and Mon. Dec. 7

                                                                                                                              This item has an extended handling time and a delivery
                                                                                                                              estimate greater than 26 business days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:
                                Have one to sell?         Sell now


                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     NEW Handlebar Bar Ends                   Handlebar Bar Ends Hand                 Handlebar Bar Ends Hand                 NEW Handlebar Bar Ends                     Handlebar Bar Ends Hand                       Handlebar Bar Ends Hand
     Hand Grips End Cap For…                  Grips End Cap For KTM 99…               Grips End Cap For KTM 119…              Hand Grips End Cap For…                    Grips End Cap For KTM 129…                    Grips End Cap For KTM 64…
     $19.99                                   $8.99                                   $8.99                                   $19.99                                     $19.99                                        $19.99
     Free shipping                            $9.99                                   $9.99                                   Free shipping                              Free shipping                                 Free shipping
                                              Free shipping                           Free shipping


                                                                                                                                                                                                                                                   Feedback



    Description             Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                           eBay item number: 223671785934
      Seller assumes all responsibility for this listing.

      Last updated on Sep 19, 2020 03:36:15 PDT View all revisions

https://www.ebay.com/itm/Handlebar-Bar-Ends-Hand-Grips-End-Cap-For-KTM-690-SMC-R-790-DUKE-RC390/223671785934                                                                                                                                                 1/5
10/7/2020                                                       Handlebar
                                              Case: 1:20-cv-06677 DocumentBar Ends#:
                                                                                   Hand
                                                                                     13Grips End 11/10/20
                                                                                        Filed:   Cap For KTM Page
                                                                                                             690 SMC165
                                                                                                                     R 790of
                                                                                                                           DUKE
                                                                                                                             398RC390 | eBay #:1472
                                                                                                                                 PageID
            Item specifics
            Condition:      New other (see details)                                                     Brand:                           LANQIAN
            Fitment:        For All 7/8" 22mm Motorcycle                                                Manufacturer Part Number:        Does Not Apply
            material:       aluminum                                                                    Warranty:                        YES
            Wight:          20G


            ptmyi-moto
            ptmyi-moto (418    ) 98.8%                                                                                                              Search within store

               Sign up for newsletter


                                                                                                                                                    Visit Store: ptmyi-moto



            Items On Sale     Wheel spoke skins        Mirrors     Brake Clutch Levers          Bag ,Gloves,Glasses,Hat,Mask        Exhaust pipes


      Categories
            Rearview Mirrors


            Radiator Grille Guard
            Cover


            Handlebar Grips

                                                  LQ Motorcycle Radiator Grille    LQ Motorcycle Radiator Grille    Motorcycle Radiator Grille Gu   Motorcycle Radiator Grille Gu   LQ HOT Orange Radiator Grill
                                                  Guard Cover Protection For K     Guard Cover Protection For K     ard Cover For Suzuki GSX-S7     ard Cover For Honda CBR650      e Guard Cover For KTM 1290
            Screws
                                                  TM 690 Duke 2012-2019            awasaki z900 2017-2019           50 2017+/GSX-S750Z 2018+        F CB650F CB650R CBR650R         Super Duke R/GT 2013-2019
                                                  47.99 USD                        42.99 USD                        47.99 USD                       28.99 USD                       38.99 USD
            Hot Items                             Buy it now                       Buy it now                       Buy it now                      Buy it now                      Buy it now
                                                  Free shipping                    Free shipping                    Free shipping                   Free shipping                   Free shipping


            Other




                                                                                  Handlebar Bar Ends Hand Grips End Cap For KTM 690 SMC R 790 DUKE RC390




                                                      Product Description



                                                  Product description:
                                                                                                                                                                                                                   Feedback




                                                  1.Aftermarket gloss 100% brand new
                                                  2.The project is easy to install without instructions
                                                  3.Material: cnc aluminum
https://www.ebay.com/itm/Handlebar-Bar-Ends-Hand-Grips-End-Cap-For-KTM-690-SMC-R-790-DUKE-RC390/223671785934                                                                                                             2/5
10/7/2020                                                 Handlebar
                                        Case: 1:20-cv-06677 DocumentBar Ends#:
                                                                             Hand
                                                                               13Grips End 11/10/20
                                                                                  Filed:   Cap For KTM Page
                                                                                                       690 SMC166
                                                                                                               R 790of
                                                                                                                     DUKE
                                                                                                                       398RC390 | eBay #:1473
                                                                                                                           PageID

                                           4.Logistics delivery fast, good uality

                                           Fitment:
                                           1.Suitable for 22mm motorcycle models
                                           2.For Kawasaki Yamaha Yamaha Suzuki Honda Ducati Tripump Victory Aprilia ktm
                                           for the whole year

                                           Package includes:
                                           1 pair of motorcycle handlebar handles

                                           Payment


                                           1.We accept Paypal only.
                                           2.We only ship to the confirmed address provided by Paypal.
                                           3.Before you pay, please confirm that the shipping address and PayPal address are the same.

                                           Delivery details


                                           1.Your order will be shipped within 1-3 days once we received your payment.
                                           2.Pls note:free shipping do not include any custom or import fees,customs duties are borne by the
                                           buyer.
                                           3. Estimated Delivery time
                                           Domestic logistics：
                                           --Standard SpeedPAK from China/Hong Kong/Taiwan(8 to 12 business days)
                                           International logistics：
                                           --Standard SpeedPAK from China/Hong Kong/Taiwan(7 to 19 business days)
                                           --Economy SpeedPAK from China/Hongkong/Taiwan(19 to 40 business days)
                                           --Economy Shipping from China/Hong Kong/Taiwan to worldwide(11 to 35 business days)

                                           Terms of sales



                                           1.We take great care in packing every detail to ensure safe shipment to you.Therefore please check
                                           the package before you sign to receive it,if it is broken or damaged, you can make a record with the
                                           carrier.At the same time, you can take a photo and send to us, we will solve the problem for you at
                                           the first time.
                                           2.Return policy:
                                           It is your responsibility to return the item in its original condition, and you must provide the
                                           tracking number via E-mail, as well as the reason for the return. Once the goods are received in the
                                           original condition, we will refund you. If you choose to replace the goods, we will resend a new
                                           product to you.

                                           About us



                                           1.We products kinds of motorcycle CNC parts and decoration stickers
                                           2.If you need other please contact us directly by ebay message,we can wholesale all the items and
                                           offer some custom service.
                                           3.If you need further information please contact us without any hesitate.

                                           Contact us



                                           1. Business Hours: Monday-Saturday 9:00-18:00 (Beijing Time GMT+8)
                                           2. If any problems, please email to us first .We are committed to resolve all issues in a friendly and
                                           satisfactory manner.                                                                                   Feedback

                                           3.If you do not get a response from us, then please check your junk or spam mailbox.
                                           4. Any problem can contact us freely, we will try our best to help you.
                                           5. If you are satisfied with our products, please leave us a good review, thank you for your
                                           attention!
                                           We will work hard to do better!
https://www.ebay.com/itm/Handlebar-Bar-Ends-Hand-Grips-End-Cap-For-KTM-690-SMC-R-790-DUKE-RC390/223671785934                                            3/5
10/7/2020                                                                Handlebar
                                                       Case: 1:20-cv-06677 DocumentBar Ends#:
                                                                                            Hand
                                                                                              13Grips End 11/10/20
                                                                                                 Filed:   Cap For KTM Page
                                                                                                                      690 SMC167
                                                                                                                              R 790of
                                                                                                                                    DUKE
                                                                                                                                      398RC390 | eBay #:1474
                                                                                                                                          PageID



                                                          Hot Sales For 10yi




                                                            For Kawasaki KX 65 85 125 2               For KTM RC125 390 Duck 12          8 color Vintage Cafe Racer 7/   Motorcycle Kickstand Foot Br          For YAMAHA FZ-09 MT-09 X
                                                            50 250 F 450 F Hand Guard H               5 250 390 690 790 MT-07 09         8 22mm Motorcycle Vintage H     ace For KTM 790 Adventure/            SR900 Tracer 900 CNC Radia
                                                            andguard Protector                        Fender Eliminator Tail Tidy        andlebar Grip                   R/S 2019+ & Laser logo                tor & Engine Guard protect
                                                            10.97 USD                                 47.58 USD                          8.32 USD                        24.23 USD                             40.10 USD
                                                            Buy it now                                Buy it now                         Buy it now                      Buy it now                            Buy it now
                                                            Free shipping                             Free shipping                      Free shipping                   Free shipping                         Free shipping




                                                            Radiator Grille Guard Cover F
                                                            or Husqvarna Vitpilen 701 201
                                                            8 2019 2020 & LOGO
                                                            38.64 USD
                                                            Buy it now
                                                            Free shipping




    SAVE UP TO 10%                             See all eligible items
 2020-10-07-2020-November-16
 Marked down item price reflects all savings. Items provided by ptmyi-moto                                                                                                                    All promotional offers from ptmyi-moto




                                                                                                                                                                                                                                                     See all



       Handle Bar End Side                                 Handle Bar End Side                                    Handle Bar End Side                       Handlebar Bar Ends Hand                     HOT Rearview Side Mirror
       Rearview Mirrors For                                Rearview Mirrors For KTM                               Rearview Mirrors For                      Grips End Cap For KTM 640                   For KTM 790 Duke 790
       Yamaha MT-09 Tracer MT-                             1290 SUPER DUKE R 125 790                              Yamaha MT-25 MT-125 MT-10                 LC4 Supermoto 50 SX Mini                    Adventure/R 690 SMC R
       09 07 03 MT-01                                      DUKE                                                   SP MT-10

       Was:                  US $33.00                     Was:                   US $33.00                       Was:              US $33.00               Was:               US $9.99                 Was:                    US $36.23
       Now:                US $29.70                       Now:                 US $29.70                         Now:          US $29.70                   Now:             US $8.99                   Now:                   US $32.61


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                 You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback
     7/8"22mm Handlebar Grip                    New Motorcycle Radiator                      Moto Front and Rear Heel                 Handlebar Bar Ends Hand            NEW Handlebar Bar Ends                   Handlebar Bar Ends Hand
     Handle Bar For KTM DUKE…                   Grille Guard Cover…                          Protective Cover Guard Fo…               Grips End Cap For KTM 69…          Hand Grips End Cap For…                  Grips End Cap For KTM 69…
     $14.99                                     $28.99                                       $56.99                                   $8.99                              $19.99                                   $19.99
     Free shipping                              Free shipping                                Free shipping                            $9.99                              Free shipping                            Free shipping
     New                                        New                                          New                                      Free shipping                      New                                      New
                                                                                                                                      New



https://www.ebay.com/itm/Handlebar-Bar-Ends-Hand-Grips-End-Cap-For-KTM-690-SMC-R-790-DUKE-RC390/223671785934                                                                                                                                               4/5
10/7/2020                                                            Handlebar
                                                   Case: 1:20-cv-06677 DocumentBar Ends#:
                                                                                        Hand
                                                                                          13Grips End 11/10/20
                                                                                             Filed:   Cap For KTM Page
                                                                                                                  690 SMC168
                                                                                                                          R 790of
                                                                                                                                DUKE
                                                                                                                                  398RC390 | eBay #:1475
                                                                                                                                      PageID



   Explore more sponsored options:




     Laser Handle Bar Grip                   22mm Motorcycle Handle                    7/8" Handlebar Bar End                    Handle Bar Grip & Handle              CNC Handlebar Grips Bar     Handle Bar End Mirrors
     Protector For KTM DUKE R…               Bar End Weight Caps Slide…                Hand Grips End Cap Plugs…                 Bar End For KTM DUKE / R…             End Cap Plug for KTM Duk…   Motorcycle Rear View Win…
     $22.43                                  $14.43                                    $9.76                                     $23.82                                $13.29                      $25.73
     $24.65                                  $15.19                                    $10.72                                    $26.47                                $13.99                      Free shipping
     Free shipping                           + $4.99 shipping                          Free shipping                             Free shipping                         + $2.99 shipping            Popular
                                                                                                                                 Popular




   More from this seller 1/2                                                                                                                                                                             Feedback on our suggestions




     NEW Handlebar Bar Ends                  NEW Handlebar Bar Ends                    Handlebar Bar Ends Hand                   Handlebar Bar Ends Hand               Handlebar Bar Ends Hand     Handlebar Bar Ends Hand
     Hand Grips End Cap For…                 Hand Grips End Cap For…                   Grips End Cap For KTM 129…                Grips End Cap For KTM 64…             Grips End Cap For Honda…    Grips End Cap For Honda…
     $19.99                                  $19.99                                    $19.99                                    $19.99                                $20.32                      $20.32
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                  + shipping




 Back to search results                                                                                                                                                                                                 Return to top
 More to explore : Motorcycle Bar End Weights & Covers for KTM 690, Motorcycle Bar End Weights & Covers for 2008 KTM 690, Motorcycle Bar End Weights & Covers for 2010 KTM 690,
 Motorcycle Bar End Weights & Covers for 2012 KTM 690, Motorcycle Bar End Weights & Covers for 2016 KTM 690, Motorcycle Handlebars, Grips & Levers for KTM 690,
 Motorcycle Bar End Weights & Covers for KTM, BikeMaster Motorcycle Handlebars, Grips and Levers for KTM 690, Unbranded Motorcycle Bar End Weights & Covers for KTM,
 Possbay Motorcycle Bar End Weights & Covers for KTM




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                             Feedback




https://www.ebay.com/itm/Handlebar-Bar-Ends-Hand-Grips-End-Cap-For-KTM-690-SMC-R-790-DUKE-RC390/223671785934                                                                                                                           5/5
10/7/2020                                                               Handlebar
                                                      Case: 1:20-cv-06677 DocumentBar Ends#:
                                                                                           Hand
                                                                                             13Grips End 11/10/20
                                                                                                Filed:   Cap For KTM Page
                                                                                                                     690 SMC169
                                                                                                                             R 790of
                                                                                                                                   DUKE
                                                                                                                                     398RC390 | eBay #:1476
                                                                                                                                         PageID
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                    | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle 7/8"                                7/8" Handlebar Bar                             Handle Bar Grip &                                   CNC Handlebar                                        Handlebar Bar
                           Handle Bar Hand…                               End Hand Grips…                                Handle Bar End F…                                   Hand Bar Grip For…                                   Ends Hand Grips…
                           $9.10                                          $9.10                                          $23.82                                              $11.78                                               $8.99
                           $10.11                                         $10.11                                         $26.47                                              $12.95                                               $9.99
                           Free shipping                                  Free shipping                                  Free shipping                                       Free shipping                                        Free shipping




           Check if this part fits your vehicle               Contact the seller



    SAVE UP TO 10%                    See all eligible items


                                                                                                    Handlebar Bar Ends Hand Grips End Cap For KTM
                                                                                                                                                                                                         Shop with confidence
                                                                                                    690 SMC R 790 DUKE RC390
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New other (see details)                                                                      Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                              Color:     - Select -


                                                                                                          Quantity:                      3 available
                                                                                                                          1                                                                              Seller information
                                                                                                                                         14 sold / See feedback
                                                                                                                                                                                                         ptmyi-moto (418      )
                                                                                                                                                                                                         98.8% Positive feedback

                                                                                                             Price:    US $8.99                                      Buy It Now
                                                                                                                                                                                                             Save this Seller
                                                                                                                       US $9.99 (10% off)
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items
                                                                                                                                                                  Add to Watchlist


                                                                                                          100% buyer
                                                                                                                                      Free shipping                  30-day returns
                                                                                                          satisfaction

                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: GZ, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Tue. Nov. 17 and Mon. Dec. 7

                                                                                                                              This item has an extended handling time and a delivery
                                                                                                                              estimate greater than 26 business days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:
                                Have one to sell?         Sell now


                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     NEW Handlebar Bar Ends                   Handlebar Bar Ends Hand                 Handlebar Bar Ends Hand                 NEW Handlebar Bar Ends                     Handlebar Bar Ends Hand                       Handlebar Bar Ends Hand
     Hand Grips End Cap For…                  Grips End Cap For KTM 99…               Grips End Cap For KTM 119…              Hand Grips End Cap For…                    Grips End Cap For KTM 129…                    Grips End Cap For KTM 64…
     $19.99                                   $8.99                                   $8.99                                   $19.99                                     $19.99                                        $19.99
     Free shipping                            $9.99                                   $9.99                                   Free shipping                              Free shipping                                 Free shipping
                                              Free shipping                           Free shipping


                                                                                                                                                                                                                                                   Feedback



    Description             Shipping and payments                                                                                                                                                                                            Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

https://www.ebay.com/itm/Handlebar-Bar-Ends-Hand-Grips-End-Cap-For-KTM-690-SMC-R-790-DUKE-RC390/223671785934                                                                                                                                                 1/3
10/7/2020                                                                Handlebar
                                                       Case: 1:20-cv-06677 DocumentBar Ends#:
                                                                                            Hand
                                                                                              13Grips End 11/10/20
                                                                                                 Filed:   Cap For KTM Page
                                                                                                                      690 SMC170
                                                                                                                              R 790of
                                                                                                                                    DUKE
                                                                                                                                      398RC390 | eBay #:1477
                                                                                                                                          PageID
            Item location: GZ, China
            Shipping to: Worldwide
            Excludes: South America, China, Israel

            Quantity:    1                 Change country:         United States                                                        ZIP Code:      60106               Get Rates


              Shipping and handling               To                            Service                                                                             Delivery*

              Free shipping                       United States                 Standard SpeedPAK from China/Hong Kong/Taiwan                                       Estimated between Tue. Nov. 17 and Mon. Dec. 7
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will ship within 15 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                        Return shipping

              30 days                                                                                                                Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                                   Special financing available
                                                                                                   Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                   Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                                   purchases of $99 or more. Other offers may also be available.

                                                                                                   Interest will be charged to your account from the purchase date if the balance is
                                                                                                   not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                                   to credit approval. See terms

                                                                                                   The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 10%                             See all eligible items
 2020-10-07-2020-November-16
 Marked down item price reflects all savings. Items provided by ptmyi-moto                                                                                                                        All promotional offers from ptmyi-moto




                                                                                                                                                                                                                                                       See all



       Handle Bar End Side                                 Handle Bar End Side                                    Handle Bar End Side                     Handlebar Bar Ends Hand                         HOT Rearview Side Mirror
       Rearview Mirrors For                                Rearview Mirrors For KTM                               Rearview Mirrors For                    Grips End Cap For KTM 640                       For KTM 790 Duke 790
       Yamaha MT-09 Tracer MT-                             1290 SUPER DUKE R 125 790                              Yamaha MT-25 MT-125 MT-10               LC4 Supermoto 50 SX Mini                        Adventure/R 690 SMC R
       09 07 03 MT-01                                      DUKE                                                   SP MT-10

       Was:                   US $33.00                    Was:                   US $33.00                       Was:            US $33.00               Was:                   US $9.99                 Was:                  US $36.23
       Now:                  US $29.70                     Now:                 US $29.70                         Now:          US $29.70                 Now:                  US $8.99                  Now:                US $32.61


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                   You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback



     7/8"22mm Handlebar Grip                    New Motorcycle Radiator                      Moto Front and Rear Heel               Handlebar Bar Ends Hand               NEW Handlebar Bar Ends                    Handlebar Bar Ends Hand
     Handle Bar For KTM DUKE…                   Grille Guard Cover…                          Protective Cover Guard Fo…             Grips End Cap For KTM 69…             Hand Grips End Cap For…                   Grips End Cap For KTM 69…
     $14.99                                     $28.99                                       $56.99                                 $8.99                                 $19.99                                    $19.99
     Free shipping                              Free shipping                                Free shipping                          $9.99                                 Free shipping                             Free shipping
     New                                        New                                          New                                    Free shipping                         New                                       New
                                                                                                                                    New

https://www.ebay.com/itm/Handlebar-Bar-Ends-Hand-Grips-End-Cap-For-KTM-690-SMC-R-790-DUKE-RC390/223671785934                                                                                                                                                 2/3
10/7/2020                                        Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                        Page 171 of 398 PageID #:1478
                 Hi! Sign in or register    Daily Deals     Brand Outlet       Help & Contact                                                                                 Sell     Watchlist         My eBay


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                              Search                Advanced



                 Home        Community        Feedback forum         Feedback profile



                 Feedback profile


                                            ptmyi-moto (418         )                                                                                                                           Member Quick Links
                                            Positive Feedback (last 12 months): 98.8%                                                                                                           Contact member
                                            Member since: Jul-06-17 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                        Detailed seller ratings

                                                  1 month        6 months          12 months                      Average for the last 12 months

                            Positive                 31              189                  269                     Accurate description                                        Reasonable shipping cost
                                                                                                                               (240)                                                      (255)
                            Neutral                   0                 2                 2
                                                                                                                  Shipping speed                                              Communication
                            Negative                  0                 2                 3                                    (236)                                                      (241)




                           All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                 3 Feedback received (viewing 1-3)                                                                                                                                                         Revised Feedback: 1


                 Search Feedback received as seller with an item title or ID:                                                                                       Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (3)                             12 Months


                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                          Comment?
                          Different.                                                                                                           Buyer: b***i (126 )                                         Past 6 months
                          NEW Radiator Guard Protection Grille Cover For Ducati Streetfighter V4/ S 2020+                                      US $58.49                                                   Reciprocal feedback
                          (#223984519183)


                          Wrong product pictured, missing logos, seller offered 2$ refund                                                      Buyer: d***n (547 )                                         Past 6 months
                          HOT Motocross Dirt bike Pivot Brake Clutch Levers For Kawasaki KLX140L 2008-2018                                     US $22.49                                                   Reciprocal feedback
                          (#223990754091)


                          A+++                                                                                                                 Buyer: s***h (92 )                                          Past year
                          Hot Folding Brake Clutch Levers & Handlebar For Honda CB600F 2007-2013                                               US $50.26 (Best offer was accepted)                         Reciprocal feedback
                          (#223654427938)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                         Contact member                     Suggested Next                Leave Feedback
                                                                                                View items for sale                                              Reply to received Feedback
                                                                                                View seller's Store                                              Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay      Announcements        Community         Security Center       Resolution Center    Seller Center    Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/ptmyi-moto?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                              1/1
10/7/2020                                                                                      ptmyi-moto
                                                       Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20 on eBay
                                                                                                              Page 172 of 398 PageID #:1479
         Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                           Sell      Watchlist         My eBay


                                    Shop by
                                    category                  Search for anything                                                                                              All Categories                                Search             Advanced



         ptmyi-moto's profile



                                                                      ptmyi-moto (418 )                                                                                      Items for sale             Visit store        Contact
                                                                      98.8% positive feedback

                                                                                                                                 Based in China, ptmyi-moto has been an eBay member since Jul 06, 2017
                                                                         Save




                                      Feedback ratings                                                                                                                                                            See all feedback

                                                          240         Item as described                     269              2                  3                           very fast shipping
                                                                                                                                                                            Oct 05, 2020
                                                          241         Communication                    Positive        Neutral              Negative
                                                          236         Shipping time

                                                          255         Shipping charges                       Feedback from the last 12 months



                                   23 Followers | 0 Reviews | Member since: Jul 06, 2017 |          China



         Items for sale(3666)                                                                                                                                                                                                               See all items




            FOR YAMAHA YZF ...                               FOR YAMAHA YZF ...                              FOR YAMAHA YZF ...                                FOR YAMAHA YZF ...                                      FOR YAMAHA YZF ...
            US $74.99                       14m left         US $74.99                      14m left         US $74.99                         14m left        US $74.99                          14m left             US $74.99                14m left




            About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/ptmyi-moto                                                                                                                                                                                                                         1/1
10/7/2020                                                                                  ptmyi-moto
                                                     Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                                                11/10/20     Page 173 of 398 PageID #:1480
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                               Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                       This Store                         Search             Advanced



     eBay      eBay Stores       ptmyi-moto




                                              ptmyi-moto
                                              23 followers ptmyi-moto (418        ) 98.8%

                                              A variety of motorcycle accessories for you to choose！

                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                 Time: ending soonest

     For Honda                                        1-48 of 1,033 Results
     For KTM
                                                                              FOR YAMAHA YZF R3/R25 2014-2017 Motorcycle Steering Stabilizer Damper & Bracket
     Rearview Mirrors

     Radiator Grille Guard Cover                                              $74.99                                                                                                           From China
                                                                              Free shipping                                                                                               Brand: Yamaha
     Bag ,Gloves,Glasses,Hat,Mask

     Handlebar Grips

     Wheel spoke skins
                                                                              TOP Motor Radiator Grille Guard Cover For BMW F800GS 2008 - 2009 2009-2016
     Screws

     Footrest Pegs Plate Pads                                                 $43.79                                                                                                           From China
                                                                              Was: $48.65
     Hot Items
                                                                              Free shipping
     Other
                                                                              or Best Offer

                                                                              New Radiator Protective Cover Grill Guard Protector For BMW F650GS 2008 - 2016

                                                                              $43.79                                                                                                           From China
                                                                              Was: $48.65
                                                                              Free shipping
                                                                              or Best Offer

                                                                              New Motor Radiator Grille Guard Cover For BMW F650GS F700GS F800GS 2008-2016

                                                                              $43.79                                                                                                           From China
                                                                              Was: $48.65
                                                                              Free shipping
                                                                              or Best Offer

                                                                              Hot Motor Radiator Grille Guard Cover For BMW F700GS 2008 - 2016

                                                                              $43.79                                                                                                           From China
                                                                              Was: $48.65
                                                                              Free shipping
                                                                              or Best Offer

                                                                              New Motorcycle Radiator Grille Guard Cover For KTM Duke200 DUKE 390

                                                                              $45.59                                                                                                           From China
                                                                              Was: $50.65
                                                                              Free shipping
                                                                              or Best Offer

                                                                              For KTM 790 Adventure/R /S 2019+ NEW CNC Motorcycle Keys Embryo Key Case Cover

                                                                              $23.65                                                                                                           From China
                                                                              Free shipping                                                                                                    Brand: KTM




                                                                              NEW Motorcycle Lower Radiator Guard Cover Protection For Ducati Panigale Series

                                                                              $34.99                                                                                                           From China
                                                                              Free shipping                                                                                                  Brand: Ducati




                                                                              New Radiator Grille Guard Cover For BMW HP4 S1000RR 14-16 S1000R/XR 13-16

https://www.ebay.com/str/ptmyimoto                                                                                                                                                                                1/5
10/7/2020                                                                  ptmyi-moto
                                     Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                                11/10/20     Page 174 of 398 PageID #:1481
                                                    $79.97                                                                                 From China
                                                    Was: $88.86
                                                    Free shipping
                                                    or Best Offer

                                                    HOT Radiator Protective Cover Grill Guard Protector For Yamaha MT-07 2014-2016

                                                    $29.93                                                                                 From China
                                                    Was: $33.26
                                                    Free shipping
                                                    or Best Offer

                                                    HOT Motorcycle Radiator Grille Guard Cover For Yamaha xsr700 2014-2016

                                                    $29.93                                                                                 From China
                                                    Was: $33.26
                                                    Free shipping
                                                    or Best Offer

                                                    HOT Motor Radiator Grille Guard Cover FOR Yamaha MT-07 FZ-07 XSR700 2014-2016

                                                    $29.93                                                                                 From China
                                                    Was: $33.26
                                                    Free shipping
                                                    or Best Offer

                                                    Moto Rear Front Fender Mudguard For BMW R1200GS/ADV R 1200 GS LC R 1250 GS/Adv

                                                    $42.99                                                                                 From China
                                                    Free shipping                                                                         Brand: BMW




                                                    CNC Radiator Guard/Radiator Grill For Triumph Street Triple/R/RX Triple 675/R/RX

                                                    $47.99                                                                                 From China
                                                    Free shipping                                                                       Brand: Triumph




                                                    New Radiator Grille Guard Cover For yamaha YZF-R3 YZF R3 2015 2016

                                                    $33.53                                                                                 From China
                                                    Was: $37.26
                                                    Free shipping
                                                    or Best Offer

                                                    New Motorcycle Radiator Grille Guard Cover For Yamaha MT-09 FZ-09 2013-2015

                                                    $33.53                                                                                 From China
                                                    Was: $37.26
                                                    Free shipping
                                                    or Best Offer

                                                    HOT Motorcycle Radiator Grille Guard Cover For Yamaha XSR900 2016-2017

                                                    $33.53                                                                                 From China
                                                    Was: $37.26
                                                    Free shipping
                                                    or Best Offer

                                                    HOT Moto Radiator Grille Guard Cover For BMW S1000RR S1000 RR ABS K46 2009-2015

                                                    $43.78                                                                                 From China
                                                    Was: $48.64
                                                    Free shipping
                                                    or Best Offer

                                                    TOP Motorbike Radiator Guard Grille Cover Protection For Ducati Most motorcycles

                                                    $49.99                                                                                 From China
                                                    Free shipping                                                                        Brand: Ducati




                                                    For BMW F750GS 2017-2020 NEW Folding Brake & Clutch Levers Motorcycle

                                                    $34.99                                                                                 From China
                                                    Free shipping




                                                    HOT Motocross Dirt bike Pivot Brake Clutch Levers For Kawasaki KFX450R 2008-2014

                                                    $24.99                                                                                 From China
                                                    Free shipping                                                                      Brand: Kawasaki




                                                    M20*2.5 Moto CNC Engine Oil Filter Cover Cap For Ducati 848/1098/1198 2007-2011

                                                    $12.99                                                                                 From China
                                                    Free shipping




https://www.ebay.com/str/ptmyimoto                                                                                                                       2/5
10/7/2020                                                                  ptmyi-moto
                                     Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                                11/10/20     Page 175 of 398 PageID #:1482
                                                    New Front Sprocket Chain Gear Cover Guard For KTM 390 Duke 2013-2015 Duke125 200

                                                    $38.69                                                                             From China
                                                    Was: $42.99
                                                    Free shipping
                                                    or Best Offer

                                                    HOT Motorcycle Radiator Grille Guard Cover For YAMAHA MT09 FZ09 2014-2015

                                                    $49.73                                                                             From China
                                                    Was: $55.26
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CB190R 2015-2018

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer
                                                    8 watching

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CB300FCB300F/FA 2014-2019

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CBR500R/CB500F/X 13-18

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CBR125R/CB125R 2011-2020

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer
                                                    3 watching

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CBF600/SA 2006-2007

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CBF1000/A 2010-2013

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CB919 2002-2007

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CB650F 2014-2018

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CB600F 2007-2013

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CB599 / CB600 HORNET 98-06

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CB400 1996

                                                    $49.71                                                                             From China
                                                    Was: $55.23
                                                    Free shipping
                                                    or Best Offer

                                                    Hot Folding Brake Clutch Levers & Handlebar For Honda CB1300 2003-2010

                                                    $49.71                                                                             From China
https://www.ebay.com/str/ptmyimoto                                                                                                                  3/5
10/7/2020                                             Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                          Filed:       by ptmyi-moto
                                                                                                   11/10/20      Page| eBay
                                                                                                                         176 of 398 PageID #:1483
        Hi! Sign in or register         Daily Deals   Brand Outlet   Help & Contact                                                                                                     Sell   Watchlist       My eBay


                                    Shop by
                                    category            ktm handle bar                                                                                                 All Categories                          Search                Advanced


                                                                                                                                                                                                       Include description
                                                       Items for sale from ptmyi-moto (418            )     |       Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Handlebars,                 205 results for ktm handle bar            Save this search
            Grips & Levers
            More
                                                                                                      Handle Bar End Side Rearview Mirrors For KTM 1290 SUPER DUKE R 125 790 DUKE
                                                                                                      Brand New
        Format                              see all
               All Listings                                                                           $29.70                                                   From China
               Auction                                                                                Was: $33.00
               Buy It Now                                                                             Buy It Now
                                                                                                      Free Shipping
        Color                               see all                                                   3+ Watching
                                                                                                      10% off
               Black (27)
               Silver (18)
               Red (27)
               Blue (27)
               Gold (27)
                                                                                                      Handlebar Bar Ends Hand Grips End Cap For KTM 690 SMC R 790 DUKE RC390
               Green (18)
               Orange (19)                                                                            New (Other)
               Gray (18)
                                                                                                      $8.99                                                    From China
                                                                                                      Was: $9.99
        Brand                               see all
                                                                                                      Buy It Now
                                                                                                      Free Shipping
        Guaranteed Delivery                 see all
                                                                                                      7+ Watching
               No Preference
                                                                                                      10% off
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping
               4 Day Shipping
                                                                                                      Handle Bar End Side Rearview Mirrors For KTM 990 SUPER DUKE/R Adventure 1050
        Condition                           see all                                                   Brand New
               New     (205)
                                                                                                      $29.70                                                   From China
        Price                                                                                         Was: $33.00
                                                                                                      Buy It Now
               Under $8.00
                                                                                                      Free Shipping
               Over $8.00
                                                                                                      10% off
        $                to $


        Item Location                       see all
               Default
               Within
                   100 miles    of 60106
                                                                                                      7/8"22mm Handlebar Grip Handle Bar For KTM DUKE /RC 125 200 390 690 790 990 1290
                                                                                                      Brand New
               US Only
               North America
                                                                                                      $14.99
               Worldwide
                                                                                                      Buy It Now
                                                                                                      Free Shipping
        Delivery Options                    see all
                                                                                                      1+ Watching
               Free shipping


        Show only                           see all
               Free Returns
               Returns accepted
               Completed listings
                                                                                                      Handlebar Bar Ends Hand Grips End Cap For KTM 1290 SUPER DUKE R 125
               Sold listings
                                                                                                      New (Other)
               Deals & Savings

                                                                                                      $8.99                                                    From China
        More refinements...                                                                           Was: $9.99
                                                                                                      Buy It Now
                                                                                                      Free Shipping
              Seller Information                                                                      10% off

             ptmyi-moto (418        )
              Feedback rating: 418
              Positive Feedback: 98.8%
              Member since Jul-06-17 in
              Hong Kong                                                                               Handle Bar End Side Rearview Mirrors For KTM 390 Adventure 250/200 DUKE 390 DUKE
                                                                                                      Brand New
              Read feedback profile
              Add to my favorite sellers                                                              $29.70                                                   From China
              Visit seller's eBay Store!                                                              Was: $33.00
                     ptmyi-moto                                                                       Buy It Now
                                                                                                      Free Shipping
                                                                                                      10% off




                                                         Handlebar Bar Ends Hand Grips End Cap For KTM 640 LC4 Supermoto 390 series
                                                         New (Other)




https://www.ebay.com/sch/m.html?_odkw=ktm&_ssn=ptmyi-moto&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm+handle+bar&_sacat=0                                                                                                          1/6
10/7/2020                                                Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                   11/10/20| eBay
                                                                                                                Page 177 of 398 PageID #:1484

                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout

               Pay with                                                                                                      Subtotal (1 item)                                             $8.99
                                                                                                                             Shipping                                                       Free
                                     New card                                                                                Tax*                                                          $0.56
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                  $9.55

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               1001 Foster Ave                                                                                                                             See details
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: ptmyi-moto | Message to seller

                                                      Handlebar Bar Ends Hand Grips End Cap For KTM 690
                                                      SMC R 790 DUKE RC390
                                                      Color: Orange
                                                      $8.99
                                                      $9.99

                                                      Quantity     1


                                                      Delivery
                                                      Est. delivery: Nov 17 – Dec 7
                                                      Standard SpeedPAK from China/Hong Kong/Taiwan
                                                      Free



                                                      Save up to 10%



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Musicians On Call
               Support Musicians On Call and help deliver the healing power of music to hospital patients




               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1439681607013                                                                                                                                       1/1
10/7/2020                                                             Moto Front
                                                      Case: 1:20-cv-06677        and Rear Heel
                                                                           Document            Protective
                                                                                           #: 13   Filed: Cover Guard ForPage
                                                                                                            11/10/20     KTM DUKE
                                                                                                                               178390of2017
                                                                                                                                        398 2018 2019 | eBay
                                                                                                                                              PageID      #:1485
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




           Check if this part fits your vehicle              Contact the seller



                                                                                                   Moto Front and Rear Heel Protective Cover Guard
                                                                                                                                                                                                        Shop with confidence
                                                                                                   For KTM DUKE 390 2017 2018 2019
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       13 viewed per day
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                        Condition: New

                                                                                                             Color:     - Select -
                                                                                                                                                                                                        Seller information
                                                                                                         Quantity:      1               3 available / 9 sold                                            ptmyi-moto (418      )
                                                                                                                                                                                                        98.8% Positive feedback


                                                                                                            Price:    US $56.99                                     Buy It Now                              Save this Seller

                                                                                                                                                                                                        Contact seller

                                                                                                                                                                   Add to cart                          Visit store
                                                                                                                                                                                                        See other items

                                                                                                                                                                 Add to Watchlist


                                                                                                       Limited quantity
                                                                                                                                 More than 59% sold                  Free shipping
                                                                                                          remaining

                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: GZ, China
                                                                                                                       Ships to: Worldwide See exclusions


                                                                                                          Delivery:          Estimated between Tue. Nov. 17 and Mon. Dec. 7

                                                                                                                             This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 26 business days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                Have one to sell?         Sell now                                      Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     HOT Front and Rear Heel                  CNC Aluminium Front                     with logo Motorcycle Clutch           Orange Motorcycle Heel                      For KTM 790 ADVENTURE /R                      Orang Engine Guard Case
     Protective Cover Guard Fo…               Sprocket Guard Protector…               Brake Lever Adjustable…               Protective Cover Guard Fo…                  /S 2018-2020 Moto Rear…                       Slider Cover Protector For…
     $51.29                                   $35.69                                  $30.93                                $38.95                                      $28.99                                        $52.99
     $56.99                                   Free shipping                           $33.99                                Free shipping                               Free shipping                                 Free shipping
     Free shipping                            Seller 99.6% positive                   Free shipping                         New                                         New                                           New
     New                                                                              New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Moto-Front-and-Rear-Heel-Protective-Cover-Guard-For-KTM-DUKE-390-2017-2018-2019/223990661440?hash=item3426e24140:g:34oAAOSwUF1epk5a                                                                                              1/5
10/7/2020                                                              NewDocument
                                                      Case: 1:20-cv-06677 Motorcycle Radiator
                                                                                        #: 13 Grille Guard11/10/20
                                                                                                 Filed:   Cover Protective
                                                                                                                       PageFor KTM
                                                                                                                                179125of250
                                                                                                                                         398390 PageID
                                                                                                                                                Duke | eBay#:1486

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                    | Add to Watchlist




           Check if this part fits your vehicle              Contact the seller



                                                                                                   New Motorcycle Radiator Grille Guard Cover
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Protective For KTM 125 250 390 Duke
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                              logo:     - Select -


                                                                                                         Quantity:                      3 available / 1 sold
                                                                                                                        1                                                                               Seller information
                                                                                                                                                                                                        ptmyi-moto (418      )
                                                                                                                                                                                                        98.8% Positive feedback
                                                                                                            Price:    US $28.99                                     Buy It Now
                                                                                                                                                                                                            Save this Seller

                                                                                                                                                                   Add to cart                          Contact seller
                                                                                                                                                                                                        Visit store

                                                                                                                                                                 Add to Watchlist                       See other items




                                                                                                        Free shipping                30-day returns               Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: GZ, China
                                                                                                                       Ships to: Worldwide See exclusions


                                                                                                          Delivery:          Estimated between Tue. Nov. 17 and Mon. Dec. 7

                                                                                                                             This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 26 business days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:
                                Have one to sell?         Sell now

                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     Black For KTM 125 250 390                BLACK Front Heel                        4PCS NEW Frame Slider                 For KTM DUKE 390 250 2017                   Front Rear Fork Wheel                         Motorcycle Front Fork
     Duke CNC Radiator Grille…                Protective Cover Guard F…               Protector For KTM DUKE…               2018 Motorcycle Radiator…                   Frame Slider Crash…                           Suspension Top Cover Ca…
     $26.09                                   $26.38                                  $23.99                                $28.72                                      $17.53                                        $20.89
     $28.99                                   $28.99                                  Free shipping                         Free shipping                               + $1.99 shipping                              $21.99
     Free shipping                            Free shipping                           New                                   New                                         Seller 99.2% positive                         + $2.00 shipping
     New                                      New                                                                                                                                                                     New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/New-Motorcycle-Radiator-Grille-Guard-Cover-Protective-For-KTM-125-250-390-Duke/223825556618?hash=item341d0af48a:g:M4MAAOSwhs1eCxsW                                                                                               1/5
10/9/2020                                                               MensDocument
                                                       Case: 1:20-cv-06677  KTM Baseball Cap Racing
                                                                                         #: 13      Motorcycle
                                                                                                Filed:         Snapback
                                                                                                         11/10/20       Hats Letters
                                                                                                                      Page    180 Peak   Cap Unisex
                                                                                                                                     of 398  PageID | eBay
                                                                                                                                                         #:1487
                                                                                                                                                                                                    Sell     Watchlist           My eBay           1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                          All Categories                               Search            Advanced


        Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Accessories > Hats                                                                                                                     | Add to Watchlist



                                                                                                                Ads by
                                                                                                   Stop seeing this ad            Why this ad?


                                                                                                    Mens KTM Baseball Cap Racing Motorcycle
                                                                                                                                                                                                           Shop with confidence
                                                                                                    Snapback Hats Letters Peak Cap Unisex
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                         Condition: New with tags                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                               Type:      - Select -


                                                                                                                                Buy 1             Buy 2                Buy 3                               Seller information
                                                                                                      Bulk savings:                                                                                        qi9345 (1556      )
                                                                                                                              $7.56/ea           $7.48/ea             $7.41/ea
                                                                                                                                                                                                           98.9% Positive feedback


                                                                                                          Quantity:       1         4 or more for $7.33/ea                                                     Save this Seller

                                                                                                                         7 available                                                                       Contact seller
                                                                                                                         36 sold / See feedback                                                            Visit store
                                                                                                                                                                                                           See other items


                                                                                                             Price:      US $7.56/ea                                   Buy It Now
                                                                                                                                                                                                                         Ads by
                                                                                                                                                                                                                         Stop seeing this ad
                                                                                                                                                                      Add to cart

                                                                                                                                                                                                                          Why this ad?
                                                                                                                                                                    Add to Watchlist


                                                                                                           100% buyer
                                                                                                                                             36 sold                     20 watchers
                                                                                                           satisfaction

                                                                                                          Shipping: $2.75 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: HUZHOU, China
                                                                                                                         Ships to: Worldwide See exclusions
                                Have one to sell?          Sell now
                                                                                                           Delivery:            Estimated between Tue. Nov. 3 and Mon. Nov. 23

                                                                                                                                This item has an extended handling time and a delivery
                                                                                                                                estimate greater than 16 business days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                           Returns: Seller does not accept returns |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




       Embroidered Men KTM Hat                 Embroidered KTM MOTO GP                 Classic NEW Embroidered                 Men's Animal Embroidered                    MENS WOOL IVY CAP                             Men's Fashionable JAGUAR
       MOTO GP Motorcycle…                     Hat Motorcycle Baseball…                KTM MOTO GP Motorcycle…                 Baseball Cap Sport…                         HERRINGBONE NEWSBOY…                          Baseball Cap car logo…
       $12.99                                  $12.99                                  $14.99                                  $8.99                                       $24.99                                        $9.38
       Free shipping                           Free shipping                           Free shipping                           $10.58                                      Free shipping                                 $9.98
       New                                     Almost gone                             New                                     Free shipping                               Seller 99.4% positive                         Free shipping
                                                                                                                               New                                                                                       Almost gone




   Sponsored items from this seller 1/2                                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Mens-KTM-Baseball-Cap-Racing-Motorcycle-Snapback-Hats-Letters-Peak-Cap-Unisex/254670564468                                                                                                                                            1/5
10/9/2020                                                        MensDocument
                                                Case: 1:20-cv-06677  KTM Baseball Cap Racing
                                                                                  #: 13      Motorcycle
                                                                                         Filed:         Snapback
                                                                                                  11/10/20       Hats Letters
                                                                                                               Page    181 Peak   Cap Unisex
                                                                                                                              of 398  PageID | eBay
                                                                                                                                                  #:1488




     Mens Adjustable Strap Back           Mens Baseball Cap Hats           Mens Baseball Cap               Tactical Hat Explosion Glock   Mens SHAKO-85F                 Adjustable Fit JEEP Golf
     Fine Embroidery Croc…                Timb Letter Embroidery…          Snapback Fishing Hat…           Shooting Hunting Baseball…     Embroidery Baseball Cap…       Baseball Cap Embroidered…
     $4.99                                $7.35                            $6.65                           $5.89                          $7.56                          $5.25
     + $2.45 shipping                     + $2.75 shipping                 + $2.99 shipping                + $2.75 shipping               + $2.75 shipping               + $2.45 shipping
                                                                                                           Popular




    Description          Shipping and payments                                                                                                                                              Report item



                                                                                                                                                               eBay item number: 254670564468
      Seller assumes all responsibility for this listing.

      Last updated on Sep 26, 2020 19:41:46 PDT View all revisions

            Item specifics
            Condition:               New with tags: A brand-new, unused, and unworn item                Size:                             Adjustable
                                     (including handmade items) in the original packaging (such as
                                     the original box or bag) and/or with the original tags attached.
                                     See all condition definitions
            Pattern:                 Letter Embroidery                                                  Handmade:                         No
            Features:                Adjustable, Breathable, Insulated, Wide Brim                       Signed/Autographed:               No
            Year of Manufacture:     2020                                                               Country/Region of Manufacture:    China
            Color:                   Multicolor                                                         Department:                       Men and Women
            Vintage:                 No                                                                 Style:                            Baseball Cap
            MPN:                     Does Not Apply                                                     Fabric Type:                      Canvas
            Personalized:            No                                                                 Season:                           Fall, Spring, Summer, Winter
            Garment Care:            Hand Wash Only                                                     Material:                         Cotton
            Occasion:                Casual                                                             Theme:                            80s, 90s, Hip Hop, Logo, Motorcycle, Sports
            Brand:                   Snap-Back


      Mens KTM Baseball Cap Racing Motorcycle Snapback Hats Letters Peak Cap Unisex
      Description
               100% New and High Quality.
               Make of Cotton
               For Outdoor Sports Baseball Golf Tennis Hiking Driving Jogging Gym
               Colors : As Picture Show
               Size : Adjustable(Round : 56-60cm/21.84-23.62 inch)
               Visor Length:7cm/2.73 inch
               Applicable gender neutral / male and female


      Package Include:
                  1 x New Hat




https://www.ebay.com/itm/Mens-KTM-Baseball-Cap-Racing-Motorcycle-Snapback-Hats-Letters-Peak-Cap-Unisex/254670564468                                                                                       2/5
10/9/2020                                                 MensDocument
                                         Case: 1:20-cv-06677  KTM Baseball Cap Racing
                                                                           #: 13      Motorcycle
                                                                                  Filed:         Snapback
                                                                                           11/10/20       Hats Letters
                                                                                                        Page    182 Peak   Cap Unisex
                                                                                                                       of 398  PageID | eBay
                                                                                                                                           #:1489




      Payment:
      1. We accept paypal payment only. If you have any problem. Please an E-mail me ahead you to bid. I will be very happy to reply you.

      2. Payment must be received within 7 working days after the purchase unless buyer has contacted us in advance with any specific reasons. An unpaid disputed will be sent if
      the related item has not been paid for 20 days.

      3. The price includes our labor and our workers salary, office, envelopes, bubble wraps, peanuts, foil, software, and equipment service, as well as the shipping fee. Thus, it is
      not only the shipping fee we pay for, but also many other services connected with serving you better.


      Returns:
      1. Your satisfaction is very important to us. We offer a 30 days money-back guarantee.If you feel unhappy with your purchases, please contact us at first, we will work out the
      best solution for you immediately.

      2. If you decide to return it, please contact us and mail it back with in 30days after receipt, in its original condition (including all the packing materials).

      3.Buyer is responsible for return shipping charges.


      Shipping:
      Orders processed within 24-48 hours of payment verification.




      Contact Us:
      1.When you satisfied with our product and services please leave us positive feedback.

       2.If a problem occurs, contact us immediately with any email request. Just contact us using the Ask the                          seller a question link on eBay.
https://www.ebay.com/itm/Mens-KTM-Baseball-Cap-Racing-Motorcycle-Snapback-Hats-Letters-Peak-Cap-Unisex/254670564468                                                                       3/5
10/9/2020                                                  MensDocument
                                          Case: 1:20-cv-06677  KTM Baseball Cap Racing
                                                                            #: 13      Motorcycle
                                                                                   Filed:         Snapback
                                                                                            11/10/20       Hats Letters
                                                                                                         Page    183 Peak   Cap Unisex
                                                                                                                        of 398  PageID | eBay
                                                                                                                                            #:1490

       3.Our goal is to answer all customer emails within the same business day. Responsible and Accessible. Our Customer Service Department will answer
      your emails within 24 hours .If you have questions, please feel free to email us or by clicking on the contact seller link . Customer Service Hours are
      Monday - Saturday from 9am - 9pm Beijing Standard Time.




   Sponsored items based on your recent views 1/2                                                                                                                 Feedback on our suggestions




     Mens Embroidered KTM Hat        KTM Logo Racing Mens T-        Moto Motocross GP Letters       Embroidered Men KTM Hat      Embroidered KTM MOTO GP    KTM Supermotard Men And
     MOTO GP Motorcycle…             Shirt USA Shipped              Racing Baseball Caps…           MOTO GP Motorcycle…          Hat Motorcycle Baseball…   Women Motorcycle Black…
     $8.56                           $15.98                         $8.95                           $12.99                       $12.99                     $9.99
     + $2.50 shipping                + $9.79 shipping               Free shipping                   Free shipping                Free shipping              + $9.99 shipping
     Seller 99% positive             New                            New                             New                          Almost gone                Last one




   Explore more sponsored options: Theme

   Classic                                                                                More         Dad




     Classic NEW Embroidered       Baseball Cap Men/Women         California Republic Hat               Unisex Fashion Outdoor     NEW Benz² Logo
     KTM MOTO GP Motorcycl…        Sunshade Outdoor Holid…        Baseball Cap Cali Bear…               Hip-hop Cap Cartoon…       Embroidery AMG Car Ca…

     $14.99                        $12.99                         $11.95                                $8.33                      $7.51
     Free shipping                 Free shipping                  Free shipping                         $8.86                      $7.99
     Popular                       Popular                        Popular                               Free shipping              Free shipping
                                                                                                        Popular                    Popular




   Explore more sponsored options: Color

   Black                                                                                               White




     Men's PU Leather Beret                                                                             New MERCEDES BENZ²
     Caps Gatsby Newsboy…                                                                               Logo AMG Cap Sport…
     $9.65                                                                                              $11.85
     Free shipping                                                                                      Free shipping
                                                                                                        Popular




   People who viewed this item also viewed 1/2                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/Mens-KTM-Baseball-Cap-Racing-Motorcycle-Snapback-Hats-Letters-Peak-Cap-Unisex/254670564468                                                                             4/5
10/9/2020                                                               MensDocument
                                                       Case: 1:20-cv-06677  KTM Baseball Cap Racing
                                                                                         #: 13      Motorcycle
                                                                                                Filed:         Snapback
                                                                                                         11/10/20       Hats Letters
                                                                                                                      Page    184 Peak   Cap Unisex
                                                                                                                                     of 398  PageID | eBay
                                                                                                                                                         #:1491
                                                                                                                                                                                                    Sell     Watchlist           My eBay           1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                          All Categories                               Search            Advanced


        Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Accessories > Hats                                                                                                                     | Add to Watchlist




                                                                                                    Mens KTM Baseball Cap Racing Motorcycle
                                                                                                                                                                                                           Shop with confidence
                                                                                                    Snapback Hats Letters Peak Cap Unisex
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                         Condition: New with tags                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                               Type:      - Select -


                                                                                                                                Buy 1             Buy 2                Buy 3                               Seller information
                                                                                                      Bulk savings:                                                                                        qi9345 (1556      )
                                                                                                                              $7.56/ea           $7.48/ea             $7.41/ea
                                                                                                                                                                                                           98.9% Positive feedback


                                                                                                          Quantity:       1         4 or more for $7.33/ea                                                     Save this Seller

                                                                                                                         7 available                                                                       Contact seller
                                                                                                                         36 sold / See feedback                                                            Visit store
                                                                                                                                                                                                           See other items


                                                                                                             Price:      US $7.56/ea                                   Buy It Now
                                                                                                                                                                                                                         Ads by
                                                                                                                                                                                                                         Stop seeing this ad
                                                                                                                                                                      Add to cart

                                                                                                                                                                                                                          Why this ad?
                                                                                                                                                                    Add to Watchlist


                                                                                                           100% buyer
                                                                                                                                             36 sold                     20 watchers
                                                                                                           satisfaction

                                                                                                          Shipping: $2.75 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: HUZHOU, China
                                                                                                                         Ships to: Worldwide See exclusions
                                Have one to sell?          Sell now
                                                                                                           Delivery:            Estimated between Tue. Nov. 3 and Mon. Nov. 23

                                                                                                                                This item has an extended handling time and a delivery
                                                                                                                                estimate greater than 16 business days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                           Returns: Seller does not accept returns |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




       Embroidered Men KTM Hat                 Embroidered KTM MOTO GP                 Classic NEW Embroidered                 Men's Animal Embroidered                    MENS WOOL IVY CAP                             Men's Fashionable JAGUAR
       MOTO GP Motorcycle…                     Hat Motorcycle Baseball…                KTM MOTO GP Motorcycle…                 Baseball Cap Sport…                         HERRINGBONE NEWSBOY…                          Baseball Cap car logo…
       $12.99                                  $12.99                                  $14.99                                  $8.99                                       $24.99                                        $9.38
       Free shipping                           Free shipping                           Free shipping                           $10.58                                      Free shipping                                 $9.98
       New                                     Almost gone                             New                                     Free shipping                               Seller 99.4% positive                         Free shipping
                                                                                                                               New                                                                                       Almost gone




   Sponsored items from this seller 1/2                                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Mens-KTM-Baseball-Cap-Racing-Motorcycle-Snapback-Hats-Letters-Peak-Cap-Unisex/254670564468                                                                                                                                            1/4
10/9/2020                                                           MensDocument
                                                   Case: 1:20-cv-06677  KTM Baseball Cap Racing
                                                                                     #: 13      Motorcycle
                                                                                            Filed:         Snapback
                                                                                                     11/10/20       Hats Letters
                                                                                                                  Page    185 Peak   Cap Unisex
                                                                                                                                 of 398  PageID | eBay
                                                                                                                                                     #:1492




     Mens Adjustable Strap Back              Mens Baseball Cap Hats                    Mens Baseball Cap                        Tactical Hat Explosion Glock              Mens SHAKO-85F                            Adjustable Fit JEEP Golf
     Fine Embroidery Croc…                   Timb Letter Embroidery…                   Snapback Fishing Hat…                    Shooting Hunting Baseball…                Embroidery Baseball Cap…                  Baseball Cap Embroidered…
     $4.99                                   $7.35                                     $6.65                                    $5.89                                     $7.56                                     $5.25
     + $2.45 shipping                        + $2.75 shipping                          + $2.99 shipping                         + $2.75 shipping                          + $2.75 shipping                          + $2.45 shipping
                                                                                                                                Popular




    Description             Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: HUZHOU, China
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, Southeast Asia, South America, Bermuda, Greenland, Mexico, Saint Pierre and
            Miquelon, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Cyprus, Estonia, Finland, Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg,
            Macedonia, Malta, Moldova, Monaco, Montenegro, Norway, Romania, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Ukraine, Vatican City State, Afghanistan, Armenia,
            Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Japan, Kazakhstan, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan,
            Uzbekistan, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands,
            Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, PO Box

            Quantity:   1               Change country:          United States                                                       ZIP Code:      60106                  Get Rates


              Shipping and handling       Each additional item         To                      Service                                                                       Delivery*

              US $2.75                    US $2.30                     United States           Standard SpeedPAK from China/Hong Kong/Taiwan                                 Estimated between Tue. Nov. 3 and Mon. Nov. 23
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              Return policy details

              Seller does not offer returns.

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.


            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/2                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Mens-KTM-Baseball-Cap-Racing-Motorcycle-Snapback-Hats-Letters-Peak-Cap-Unisex/254670564468                                                                                                                                          2/4
10/9/2020                                    Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                       11/10/20Profile
                                                                                                    Page 186 of 398 PageID #:1493
                                                                                                                                                         Sell   Watchlist     My eBay          1
                  Hi       !         Daily Deals       Brand Outlet       Help & Contact


                                       Shop by
                                       category                     Search for anything                                                 All Categories                        Search               Advanced



                 Home      Community         Feedback forum               Feedback profile



                 Feedback profile


                                        qi9345 (1556           )                                                                                                      Member Quick Links
                                        Positive Feedback (last 12 months): 98.9%                                                                                     Contact member
                                        Member since: Jun-09-18 in China                                                                                              View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                       View seller's Store
                                                                   Consistently delivers outstanding customer service.
                                                                   Learn more



                 Feedback ratings                                                             Detailed seller ratings

                                              1 month          6 months           12 months        Average for the last 12 months

                          Positive                 35               272              1050             Accurate description                               Reasonable shipping cost
                                                                                                                  (719)                                              (753)
                          Neutral                  1                  6                11
                                                                                                      Shipping speed                                     Communication
                          Negative                 0                  9                14                         (716)                                            (725)




                         All received Feedback                                    Received as buyer                       Received as seller                                Left for others

                 14 Feedback received (viewing 1-14)                                                                                                                          Revised Feedback: 4


                 Search Feedback received as seller with an item title or ID:                                                                   Rating type:                       Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                             Negative (14)                        12 Months


                   FEEDBACK                                                                                                  FROM                                               WHEN

                        different brand and colors, very expensive return, bad seller                                        Buyer: n***e (341 )                                Past 6 months




                                                                                                                                                                                                              Comment?
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        different brand and colors, very expensive return, bad seller                                        Buyer: n***e (341 )                                Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        different brand and colors, very expensive return, bad seller                                        Buyer: n***e (341 )                                Past 6 months
                        Men Women Boy Adjustable Baseball Hat Outdoor Sport Hip-Hop Snapback Sun                             US $4.89                                           Reciprocal feedback
                        Cap (#254246341285)


                        different brand and colors, very expensive return, bad seller                                        Buyer: n***e (341 )                                Past 6 months
                        Men Women Boy Adjustable Baseball Hat Outdoor Sport Hip-Hop Snapback Sun                             US $4.89                                           Reciprocal feedback
                        Cap (#254246341285)


                        different brand and colors, very expensive return, bad seller 🤬🤬🤬👎👎👎👎                                Buyer: n***e (341 )                                Past 6 months
                        Men Women Boy Adjustable Baseball Hat Outdoor Sport Hip-Hop Snapback Sun                             US $4.89                                           Reciprocal feedback
                        Cap (#254246341285)


                                                       Detailed item information is not available for the following items because the feedback is over 90 days old.


                        low quality standard, too small for adults, realy small and bad made label. Copy                     Buyer: x***s (4)                                   Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        low quality standard, too small for adults, realy small and bad made label. Copy                     Buyer: x***s (4)                                   Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        Bad quality, too small size, does not expect the discription                                         Buyer: x***s (4)                                   Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        Seller is not responsible.. not recommend.                                                           Buyer: u***d (350 )                                Past 6 months
                        Men Bear Embroidery Baseball Cap Women Snapback Hat Bone Caps Gorras Casual US $7.56                                                                    Reciprocal feedback
                        Hats (#254555194155)


                        Received my order after waiting over 2months for a navy hat to be missing!                           Buyer: e***i (70 )                                 Past year
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        already a delay of a week after the promised date.                                                   Buyer: n***1 (494 )                                Past year
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        quality is bad                                                                                       Buyer: o***0 (115 )                                Past year
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        Good product , good seller fast delivery 🚚                                                           Buyer: u***- (56 )                                 Past year
                        (Private listing)                                                                                                                                       Reciprocal feedback



https://www.ebay.com/fdbk/feedback_profile/qi9345?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                       1/2
10/9/2020                                               Case: 1:20-cv-06677 Document #: 13 Filed: qi9345 on eBayPage 187 of 398 PageID #:1494
                                                                                                  11/10/20
                                                                                                                                                                                                  Sell      Watchlist         My eBay          1
            Hi       !          Daily Deals      Brand Outlet     Help & Contact


                                    Shop by
                                    category                  Search for anything                                                                                                All Categories                                Search              Advanced



         qi9345's profile



                                                                    qi9345 (1556 )                                                                                             Items for sale            Visit store         Contact
                                                                    98.9% positive feedback

                                                                                                                                      Based in China, qi9345 has been an eBay member since Jun 09, 2018
                                                                        Save




                                      Feedback ratings                                                                                                                                                             See all feedback

                                                          719       Item as described                       1,050               11              14                            Fast ship very good quality great price
                                                                                                                                                                              Oct 05, 2020
                                                          725       Communication                       Positive           Neutral          Negative
                                                          716       Shipping time

                                                          753       Shipping charges                            Feedback from the last 12 months



                                  127 Followers | 0 Reviews | Member since: Jun 09, 2018 |              China



         Items for sale(1058)                                                                                                                                                                                                                See all items




             JOCKMAIL Men's ...                             JOCKMAIL Men's ...                                  JOCKMAIL Men's ...                               JOCKMAIL Men's ...                                     JOCKMAIL Men's ...
             US $7.25                         3h left       US $7.25                          3h left           US $7.25                           3h left       US $7.25                            3h left            US $7.25                     3h left




            About eBay      Announcements        Community       Security Center      Resolution Center         Seller Center    Policies     Affiliates     Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/qi9345?_trksid=p2047675.l2559                                                                                                                                                                                                         1/1
10/9/2020                                            Case: 1:20-cv-06677 Document #: 13 Filed:Yibao | eBay Stores
                                                                                                 11/10/20     Page 188 of 398 PageID #:1495
                                                                                                                                                            Sell   Watchlist     My eBay          1
      Hi          !           Daily Deals    Brand Outlet   Help & Contact


                                  Shop by
                                  category              Search this Store                                                                      This Store                         Search              Advanced



     eBay      eBay Stores      Yibao




                                             Yibao
                                             127 followers qi9345 (1556      ) 98.9%


                                                 Save this seller




     Category

     All                                               All Listings   Auction   Buy It Now                                                                                 Time: ending soonest

     Other                                           1-48 of 117 Results

                                                                             JOCKMAIL Men's 3D Hammock Pouch Underwear Modal U Convex Separation Boxershort

                                                                             $7.25                                                                                                          From China
                                                                             $2.75 shipping




                                                                             Bucket Hat Boonie Hunting Fishing Outdoor Cap Wide Brim Banana Hat Hip Hop Hat

                                                                             $7.89                                                                                                          From China
                                                                             $2.75 shipping




                                                                             Men USA Flag Camouflage Baseball Cap Snapback Hat Army Cap Bone Trucker Gorras

                                                                             $6.56 to $9.35                                                                                                 From China
                                                                             $2.75 shipping




                                                                             Men BACKWOODS Print Hip Hop Adjustable Cap Flex Fit Snapback Baseball Hat Unisex

                                                                             $4.99                                                                                                          From China
                                                                             $2.45 shipping




                                                                             Hot Men's Baseball Cap Women Snapback Hats Embroidery Adjustable Anchor Hat Caps

                                                                             $7.56                                                                                                          From China
                                                                             $2.75 shipping
                                                                             12 sold



                                                                             2020 Men Women Alien Bucket Hat Black White Hip Hop Solid Unisex Bob Caps Gorros

                                                                             $4.99                                                                                                          From China
                                                                             $2.45 shipping
                                                                             18 sold



                                                                             Sunproof Baseball Cap Men Women Outdoor Adjustable Mesh Breathable Hip hop Hat

                                                                             $4.99                                                                                                          From China
                                                                             $2.75 shipping




                                                                             Women Ponytail Baseball Cap Hat Vacation Snapback Washed USA Flag Emboridery Hat

                                                                             $5.69                                                                                                          From China
                                                                             $2.75 shipping




                                                                             Anime Lovers Akatsuki Logo Baseball Caps Uchiha Family Embroidery Snapback Hats

                                                                             $4.56                                                                                                          From China
                                                                             $2.45 shipping
                                                                             18 sold



                                                                             Women Men Scrawl Print Baseball Cap Cotton Adjustable Snapback Hats Summer Caps

                                                                             $4.56                                                                                                          From China
                                                                             $2.45 shipping
                                                                             5 watching



https://www.ebay.com/str/yibao                                                                                                                                                                                   1/4
10/9/2020                        Case: 1:20-cv-06677 Document #: 13 Filed:Yibao | eBay Stores
                                                                             11/10/20     Page 189 of 398 PageID #:1496
                                                Men Women Avengers Mesh Baseball Cap Embroidery Snapback Outdoor Sports Hat

                                                $4.56 to $4.99                                                                     From China
                                                $2.45 shipping




                                                New Fashion Army MILITARY AO Pilot 54mm Sunglasses Brand American Optical Glass

                                                $3.25 to $4.99                                                                     From China
                                                $2.45 shipping




                                                New Men Women LA letter Baseball Caps Dodgers Embroidery Black Hip Hop Bone Hats

                                                $4.89                                                                              From China
                                                $2.45 shipping
                                                5 watching



                                                Mens Adjustable Strap Back Fine Embroidery Croc Baseball Golf Hats Cap Unisex

                                                $4.99 to $9.19                                                                     From China
                                                $2.45 shipping




                                                Men PL Fine Embroidery Pony Baseball Cap Women Strapback Adjustable Golf Hats

                                                $4.99 to $9.56                                                                     From China
                                                $2.75 shipping




                                                Men Women Flower Rose Embroidery Baseball Cap Snapback Hat Hip Hop Golf Cap Hats

                                                $6.99                                                                              From China
                                                $2.75 shipping




                                                Women Flower Bucket Hats Sun Cap Little Daisy Embroidery Lady Fisherman Hat Caps

                                                $7.99                                                                              From China
                                                $2.75 shipping




                                                Alien Embroidered Beanie Warm Knitted Hat Autumn Winter Warm Cap For Men Women

                                                $4.25 to $4.69                                                                     From China
                                                $2.45 shipping




                                                New Men Women Washed Baseball Cap Unisex NEW YORK Embroidery Outdoor Sports Hat

                                                $7.56                                                                              From China
                                                $2.75 shipping




                                                Mens UZI Gun AK-47 Emboridery Baseball Cap Snapback Hat Adjustable Bboy Caps

                                                $5.99                                                                              From China
                                                $2.75 shipping




                                                Mesh Baseball Cap Golf Logo hat Unisex Sunshade Snapback Gorras Breathable Caps

                                                $4.95                                                                              From China
                                                $2.45 shipping
                                                6 sold



                                                One-Man Army Embroidery Knitted hats Unisex Dad Hat Winter outdoor ski Beanie

                                                $3.99 to $4.25                                                                     From China
                                                $2.45 shipping




                                                JOCKMAIL Men's Playful Fun Printed Boxer Briefs Bulge Low Waist Shorts Underwear

                                                $5.71                                                                              From China
                                                $2.45 shipping
                                                4 watching



                                                JOCKMAIL Underwear Mens Push Up Bulge U Convex Boxer Briefs Pad Enhance Panties

                                                $13.95                                                                             From China
                                                $2.75 shipping


https://www.ebay.com/str/yibao                                                                                                                  2/4
10/9/2020                        Case: 1:20-cv-06677 Document #: 13 Filed:Yibao | eBay Stores
                                                                             11/10/20     Page 190 of 398 PageID #:1497

                                                Men's JOCKMAIL Underwear Elastic Wide Waistband Soft Boxer Trunks Shorts 5 Color

                                                $6.64                                                                               From China
                                                $2.99 shipping




                                                JOCKMAIL Mens Camouflage Boxer Trunks Soft Shorts Underwear Hipster Panties

                                                $6.64                                                                               From China
                                                $2.50 shipping




                                                3 Hole Full Face Mask Ski Mask Winter Cap Balaclava Outdoor Beanie Tactical Hat

                                                $4.45 to $4.99                                                                      From China
                                                $2.45 shipping




                                                Hot Men Women Ulzzang Trucker Mesh Hat Snapback Skull Baseball Cap Adjustable

                                                $3.99                                                                               From China
                                                $2.45 shipping




                                                Men's Retro Polarized Metal Pilot Sunglasses Glasses Driving Fishing Eyewear

                                                $4.99                                                                               From China
                                                $2.45 shipping                                                                     Brand: Aoron




                                                Men's Baseball Cap Women Snapback Hats NASA Embroidery Adjustable Trucker Hat

                                                $5.69 to $7.56                                                                      From China
                                                $2.99 shipping




                                                Mens Baseball Cap Snapback Fishing Hat Women ORIGINAL Embroidery Shark Caps Hats

                                                $6.65                                                                               From China
                                                $2.99 shipping




                                                Women Men BAD HAIR DAY Washed Baseball Cap Sun Hat Snapback Hip Hop Golf Hats

                                                $5.56                                                                               From China
                                                $2.99 shipping




                                                New Men COAST GUARD Army Military Embroidered Baseball Cap Snapback Tactical Hat

                                                $6.56                                                                               From China
                                                $2.99 shipping




                                                Ski Mask Beanie 2 Hole Knitted Cap Hat Warm Full Face Winter Snow Tactical Hat

                                                $3.45 to $4.95                                                                      From China
                                                $2.45 shipping




                                                Men Plain Washed Cap Style Cotton Adjustable Baseball Cap Blank Solid Hat

                                                $3.69                                                                               From China
                                                $2.45 shipping




                                                JOCKMAIL Men's Cotton Stripe Underpants Dew Hip Panties Sexy Shorts Soft Briefs

                                                $6.99 to $7.99                                                                      From China
                                                $2.99 shipping




                                                4 Color Jockmail Mens Underwear Floral Printed Soft Comft Bikini Bulge Briefs

                                                $6.50                                                                               From China
                                                $2.99 shipping




                                                New Men's Jockmail Trunk Boxer Shorts Underwear Mesh Breathable Bulge Panties

                                                $6.22                                                                               From China
                                                $1.50 shipping
https://www.ebay.com/str/yibao                                                                                                                    3/4
10/9/2020                                                                                    Items for11/10/20
                                                         Case: 1:20-cv-06677 Document #: 13 Filed:     sale by qi9345 | eBay 191 of 398 PageID #:1498
                                                                                                                    Page
                                                                                                                                                                                            Sell   Watchlist       My eBay                  1
            Hi          !             Daily Deals   Brand Outlet   Help & Contact


                                        Shop by
                                        category          KTM                                                                                                              All Categories                          Search                       Advanced


                                                                                                                                                                                                           Include description
                                                          Items for sale from qi9345 (1556        )       |       Save this seller | Show results from all sellers




        Categories
                                                             All Listings   Auction     Buy It Now                                                                                                    Sort: Best Match              View:
        Clothing, Shoes & Accessories
            Men's Hats                                     9 results for KTM          Save this search


        Format                                 see all       Find your Motorcycle
                 All Listings                                                                                                                                                     Clear selections
                 Auction
                 Buy It Now


        Guaranteed Delivery                    see all
                                                                                                                                                                                        0
                                                             Make & Model                                     Year From / To               Distance
                 No Preference                                                                                                                                                 matching results
                                                              KTM                                             Year From                     Any Distance of
                 1 Day Shipping
                 2 Day Shipping                               Any Model                                       Year To                       60106-1445                            Find Results
                 3 Day Shipping
                 4 Day Shipping                                                                          Mens KTM Baseball Cap Racing Motorcycle Snapback Hats Letters Peak Cap Unisex
                                                                                                         Brand New
        Condition                              see all
                 New   (9)                                                                               $7.56 to $8.69                                              From China
                                                                                                         Buy It Now                                                  Brand: Snap-Back
        Price                                                                                            +$2.75 shipping

        $               to $


        Item Location                          see all
                 Default
                 Within
                  100 miles      of 60106

                 US Only                                                                                                                                                                                                         Tell us what you think

                 North America
                 Worldwide


        Delivery Options                       see all
                 Free shipping


        Show only                              see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...



                 Seller Information

             qi9345 (1556         )
                 Feedback rating: 1,556
                 Positive Feedback: 98.9%
                 Member since Jun-09-18 in
                 Hong Kong


                 Read feedback profile
                 Add to my favorite sellers




        Sponsored items for you




                    Mens KTM Baseball Cap
                    Racing Motorcyc...
                    $7.56
                    Buy It Now




                    Mens Embroidered KTM
                    Hat MOTO GP Moto...


https://www.ebay.com/sch/m.html?_ssn=qi9345&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                            1/3
10/9/2020                                                        Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 192 of 398 PageID #:1499
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                             $8.69
                                                                                                                                             Shipping                                                      $2.75
                                                     New card                                                                                Tax*                                                          $0.72
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $12.16

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: qi9345 | Message to seller

                                                                        Mens KTM Baseball Cap Racing Motorcycle Snapback Hats
                                                                        Letters Peak Cap Unisex
                                                                        Type: KM-1
                                                                        $8.69

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Nov 3 – Nov 23
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        $2.75



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432585823015                                                                                                                                                       1/1
10/13/2020                                                               Motorcycle
                                                        Case: 1:20-cv-06677         CNC Foldable
                                                                             Document       #: 13brakes Clutch
                                                                                                    Filed:     levers For KTM
                                                                                                             11/10/20         1290193
                                                                                                                           Page   Superof
                                                                                                                                        Duke
                                                                                                                                          398R/GT 2017 | eBay
                                                                                                                                                PageID     #:1500
                                                                                                                                                                                                                                                            1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                        Sell     Watchlist         My eBay


                           Shop by
                           category                     Search for anything                                                                                                        All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                     Motorcycle CNC Foldable brakes Clutch levers For
                                                                                                                                                                                                          Shop with confidence
                                                                                                     KTM 1290 Super Duke R/GT 2017
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                               Color:     - Select -


                                                                                                           Quantity:                      1 available / 1 sold
                                                                                                                          1                                                                               Seller information
                                                                                                                                                                                                          qingtache0 (275        )
                                                                                                                                                                                                          96.7% Positive feedback
                                                                                                              Price:    US $35.60                                     Buy It Now
                                                                                                                                                                                                              Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items



                                                                                                                                       Free shipping


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou , China
                                                                                                                         Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                            Delivery:          Estimated between Tue. Nov. 3 and Mon. Nov. 23

                                                                                                                               Please note the delivery estimate is greater than 14 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:
                                 Have one to sell?          Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       CNC Aluminum Extendable                  CNC For KTM 1290 SUPER                  Clutch Cylinder Guard                 Clutch Cover & Pressure                     TOP For KTM 790 duke 2018-                    Clutch Slave Cylinder Guard
       Brake And Clutch Levers F…               DUKE GT 2016-2020 Front…                Protection Cap For KTM 99…            Plate For KTM 1290 Super…                   2019 Motorcycle Folding…                      Fit KTM 1290 Super…
       $28.94                                   $23.99                                  $12.85                                $99.99                                      $49.50                                        $11.82
       Free shipping                            $29.99                                  Free shipping                         Free shipping                               $55.00                                        $12.85
       Seller 100% positive                     Free shipping                           Seller 99.5% positive                 Seller 100% positive                        Free shipping                                 Free shipping
                                                Seller 99.6% positive                                                                                                     New                                           Seller 99.6% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-CNC-Foldable-brakes-Clutch-levers-For-KTM-1290-Super-Duke-R-GT-2017/283859285874                                                                                                                                            1/3
10/13/2020                                                      Motorcycle
                                               Case: 1:20-cv-06677         CNC Foldable
                                                                    Document       #: 13brakes Clutch
                                                                                           Filed:     levers For KTM
                                                                                                    11/10/20         1290194
                                                                                                                  Page   Superof
                                                                                                                               Duke
                                                                                                                                 398R/GT 2017 | eBay
                                                                                                                                       PageID     #:1501




     With CB650R LOGO                    CNC Full Black Brakes         Extendable Foldable           Adjustable 3DRhombus         Motorcycle brake clutch         Accessories parts CNC
     Motorcycle CNC Brake…               Clutch Levers For Suzuki…     Ajustable Brake Clutch…       Motorcycle Brake Clutch…     levers For SUZUKI…              brake clutch levers set For…
     $26.80                              $39.80                        $36.80                        $31.80                       $34.60                          $31.60
     Free shipping                       Free shipping                 Free shipping                 Free shipping                Free shipping                   Free shipping




    Description         Shipping and payments                                                                                                                                         Report item



                                                                                                                                                        eBay item number: 283859285874
      Seller assumes all responsibility for this listing.

      Last updated on Sep 25, 2020 20:54:02 PDT View all revisions

         Item specifics
         Condition:                         New                                                  Modified Item:                   No
         LOGO:                              Superduke-R                                          Country/Region of Manufacture:   China
         Number of Pieces::                 2                                                    Custom Bundle:                   No
         Surface Finish:                    Polished with LOGO                                   Holes:                           Pre-Drilled
         Manufacturer Part Number:          Does Not Apply                                       Material:                        CNC Aluminum 6061 Anodized
         Placement on Vehicle:              Left, Right                                          Fit:                             For KTM 1290 Super Duke R/GT 2014-2017
         Brand:                             MOWOK                                                Number of Pieces:                2
         Non-Domestic Product:              No                                                   Type:                            Covers & Ornamental Mouldings
         Warranty:                          90 Day


         MKmotor Store
         qingtache0 (275      ) 96.7%                                                                                             Search within store

              Sign up for newsletter


                                                                                                                                  Visit Store: MKmotor Store
         Hi                 . If you like what you see, browse my Store to find more items you may love.
         Items On Sale       For YAMAHA         For KAWASAKI     For KYMCO     For HONDA    For SUZUKI


      Categories                               Orange Motorcycle CNC Foldable extendable brake Clutch levers
                                               Material: CNC Aluminum 6061 Anodized
                                               Condition: 100% brand new
         For YAMAHA
                                               Color:As Picture
                                               -Precision Machined Pivot Bore To Ensure A Perfect Fit
         For KAWASAKI                          -Easy install,prefessional installation recommended
                                               -Perfect fit, no modification is needed
                                               Fitment:
         For KYMCO                             For KTM 1290 Super Duke R/GT 2014-2017

         For HONDA


         For SUZUKI


         For KTM


         For BMW


         For DUCATI


         For SYM


         Other




   Sponsored items based on your recent views 1/4                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-CNC-Foldable-brakes-Clutch-levers-For-KTM-1290-Super-Duke-R-GT-2017/283859285874                                                                                  2/3
10/13/2020                                                           Motorcycle
                                                    Case: 1:20-cv-06677         CNC Foldable
                                                                         Document       #: 13brakes Clutch
                                                                                                Filed:     levers For KTM
                                                                                                         11/10/20         1290195
                                                                                                                       Page   Superof
                                                                                                                                    Duke
                                                                                                                                      398R/GT 2017 | eBay
                                                                                                                                            PageID     #:1502




     For KTM 1290 SuperDuke R                 CNC Aluminum Frame                        Motorcycle License Plate                  Motorcycle CNC Foot Side              10mm Swing Arm Spools    CNC Front Brake Clutch
     2013-20 Aluminum Frame…                  Sliders Crash Protector Kit…              Mount Holder Bracket LED…                 Stand Enlarge Extension Pa…           Sliders Fit KTM…         Reservoir Cover For KTM…
     $16.98                                   $85.99                                    $9.99                                     $11.99                                $8.99                    $16.71
     Free shipping                            + $10.00 shipping                         Free shipping                             Free shipping                         + $3.00 shipping         $18.99
     New                                      New                                       New                                       New                                   New                      + $0.99 shipping
                                                                                                                                                                                                 Seller 99.1% positive




   People were also interested in




     2004-2007 KTM 125 200                    Clutch Cover & Pressure                   Bolt Kit for KTM SX EX EXC                Polisport New Plastic Kit Set         PLASTICS BOLT KIT FITS   Specbolt Nickel Wurks Bolt
     250 300 400 450 525 EXC…                 Plate For KTM 1290 Super…                 XC 50 65 85 105 150 125 25…               Orange KTM Complete                   KTM SX XC MXC EXC…       Kit Fits KTM SXF EXC-F XC…
     $90.00                                   $99.99                                    $29.99                                    $102.45                               $16.49                   $79.95
     + $61.74 shipping                        Free shipping                             Free shipping                             Free shipping                         Free shipping            Free shipping
                                                                                        Popular                                   Almost gone                           Popular                  Popular




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                  Return to top
 More to explore : Motorcycle Brake Levers for KTM 1290, Motorcycle Handlebars, Grips & Levers for 2017 KTM 1290, Motorcycle Clutch Plates for KTM 1290,
 Other Motorcycle Handlebars, Grips & Levers for 2017 KTM 1290, Motorcycle Mirrors for 2017 KTM 1290, Motorcycle Clutch Levers for KTM,
 Vortex Motorcycle Handlebars, Grips and Levers for KTM 1290, FXCNC Motorcycle Handlebars, Grips & Levers for KTM 1290, Unbranded Motorcycle Handlebars, Grips & Levers for KTM 1290,
 Motorcycle Parts for KTM 1290




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Motorcycle-CNC-Foldable-brakes-Clutch-levers-For-KTM-1290-Super-Duke-R-GT-2017/283859285874                                                                                                                3/3
10/13/2020                                                               Motorcycle
                                                        Case: 1:20-cv-06677         CNC Foldable
                                                                             Document       #: 13brakes Clutch
                                                                                                    Filed:     levers For KTM
                                                                                                             11/10/20         1290196
                                                                                                                           Page   Superof
                                                                                                                                        Duke
                                                                                                                                          398R/GT 2017 | eBay
                                                                                                                                                PageID     #:1503
                                                                                                                                                                                                                                                            1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                        Sell     Watchlist         My eBay


                           Shop by
                           category                     Search for anything                                                                                                        All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                     Motorcycle CNC Foldable brakes Clutch levers For
                                                                                                                                                                                                          Shop with confidence
                                                                                                     KTM 1290 Super Duke R/GT 2017
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                               Color:     - Select -


                                                                                                           Quantity:                      1 available / 1 sold
                                                                                                                          1                                                                               Seller information
                                                                                                                                                                                                          qingtache0 (275        )
                                                                                                                                                                                                          96.7% Positive feedback
                                                                                                              Price:    US $35.60                                     Buy It Now
                                                                                                                                                                                                              Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items



                                                                                                                                       Free shipping


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou , China
                                                                                                                         Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                            Delivery:          Estimated between Tue. Nov. 3 and Mon. Nov. 23

                                                                                                                               Please note the delivery estimate is greater than 14 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:
                                 Have one to sell?          Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       CNC Aluminum Extendable                  CNC For KTM 1290 SUPER                  Clutch Cylinder Guard                 Clutch Cover & Pressure                     TOP For KTM 790 duke 2018-                    Clutch Slave Cylinder Guard
       Brake And Clutch Levers F…               DUKE GT 2016-2020 Front…                Protection Cap For KTM 99…            Plate For KTM 1290 Super…                   2019 Motorcycle Folding…                      Fit KTM 1290 Super…
       $28.94                                   $23.99                                  $12.85                                $99.99                                      $49.50                                        $11.82
       Free shipping                            $29.99                                  Free shipping                         Free shipping                               $55.00                                        $12.85
       Seller 100% positive                     Free shipping                           Seller 99.5% positive                 Seller 100% positive                        Free shipping                                 Free shipping
                                                Seller 99.6% positive                                                                                                     New                                           Seller 99.6% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-CNC-Foldable-brakes-Clutch-levers-For-KTM-1290-Super-Duke-R-GT-2017/283859285874                                                                                                                                            1/3
10/13/2020                                                           Motorcycle
                                                    Case: 1:20-cv-06677         CNC Foldable
                                                                         Document       #: 13brakes Clutch
                                                                                                Filed:     levers For KTM
                                                                                                         11/10/20         1290197
                                                                                                                       Page   Superof
                                                                                                                                    Duke
                                                                                                                                      398R/GT 2017 | eBay
                                                                                                                                            PageID     #:1504




     With CB650R LOGO                         CNC Full Black Brakes                     Extendable Foldable                      Adjustable 3DRhombus                      Motorcycle brake clutch                   Accessories parts CNC
     Motorcycle CNC Brake…                    Clutch Levers For Suzuki…                 Ajustable Brake Clutch…                  Motorcycle Brake Clutch…                  levers For SUZUKI…                        brake clutch levers set For…
     $26.80                                   $39.80                                    $36.80                                   $31.80                                    $34.60                                    $31.60
     Free shipping                            Free shipping                             Free shipping                            Free shipping                             Free shipping                             Free shipping




    Description              Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou , China
             Shipping to: Americas, Europe, Asia, Australia
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus,
             Czech Republic, Estonia, Finland, Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino,
             Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan,
             Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, United Arab Emirates,
             Yemen, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga,
             Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Laos, Macau, Philippines, Taiwan, Vietnam, Bermuda, Greenland, Saint Pierre and Miquelon,
             Argentina, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Suriname, Uruguay, Venezuela

             Quantity:   1               Change country:       United States                                                          ZIP Code:      60106                  Get Rates


               Shipping and handling           To                          Service                                                                                   Delivery*

               Free shipping                   United States               Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Tue. Nov. 3 and Mon. Nov. 23
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               Return policy details

               Seller does not offer returns.

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.


          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-CNC-Foldable-brakes-Clutch-levers-For-KTM-1290-Super-Duke-R-GT-2017/283859285874                                                                                                                                          2/3
10/13/2020                                       Case: 1:20-cv-06677 Document #: 13 Filed: Feedback
                                                                                           11/10/20 Profile
                                                                                                        Page 198 of 398 PageID #:1505
                                                                                                                                                                                                                                       1
                  Hi        !          Daily Deals        Brand Outlet       Help & Contact                                                                                    Sell     Watchlist         My eBay


                                           Shop by
                                           category                  Search for anything                                                                      All Categories                              Search                Advanced



                 Home       Community         Feedback forum         Feedback profile



                 Feedback profile


                                            qingtache0 (275          )                                                                                                                           Member Quick Links
                                            Positive Feedback (last 12 months): 96.7%                                                                                                            Contact member
                                            Member since: Dec-08-17 in China                                                                                                                     View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                              View seller's Store
                                                                   Consistently delivers outstanding customer service.
                                                                   Learn more



                 Feedback ratings                                                                         Detailed seller ratings

                                                  1 month         6 months           12 months                     Average for the last 12 months

                            Positive                 25              151                   238                     Accurate description                                        Reasonable shipping cost
                                                                                                                                (205)                                                      (211)
                            Neutral                   1                  3                 3
                                                                                                                   Shipping speed                                              Communication
                            Negative                  0                  5                 7                                    (205)                                                      (202)




                           All received Feedback                                      Received as buyer                                    Received as seller                                           Left for others

                 7 Feedback received (viewing 1-7)                                                                                                                                                          Revised Feedback: 0


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (7)                              12 Months


                   FEEDBACK                                                                                                                     FROM                                                        WHEN

                          The nut isn't like in the photo. It's not smooth with the steel plate.                                                Buyer: 4***0 (50 )                                          Past 6 months
                          (Private listing)                                                                                                                                                                 Reciprocal feedback




                                                                                                                                                                                                                                           Comment?
                          Never get it                                                                                                          Buyer: o *** o ( 57 )                                       Past 6 months
                          (Private listing)                                                                                                                                                                 Reciprocal feedback


                          The levers blue paint faded badly .. this is not quality                                                              Buyer: o***i (299 )                                         Past 6 months
                          (Private listing)                                                                                                                                                                 Reciprocal feedback


                          Did not get the item.                                                                                                 Buyer: 9***2 (382 )                                         Past 6 months
                          (Private listing)                                                                                                                                                                 Reciprocal feedback


                                                                Detailed item information is not available for the following items because the feedback is over 90 days old.


                          dont buy from takes for ever to get item and it was scratched just junk                                               Buyer: r***r (75 )                                          Past 6 months
                          (Private listing)                                                                                                                                                                 Reciprocal feedback


                          dont fit in my motorcycle                                                                                             Buyer: g***u (29 )                                          Past year
                          (Private listing)                                                                                                                                                                 Reciprocal feedback


                          Item was never shipped, do not recommend                                                                              Buyer: a***w (140 )                                         Past year
                          (Private listing)                                                                                                                                                                 Reciprocal feedback



                 Page 1 of 1
                                                                                                                           1



                                                     Member Quick Links                          Contact member                     Suggested Next                Leave Feedback
                                                                                                 View items for sale                                              Reply to received Feedback
                                                                                                 View seller's Store                                              Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                 About eBay      Announcements        Community          Security Center       Resolution Center    Seller Center    Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/qingtache0?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                               1/1
10/13/2020                                                 Case: 1:20-cv-06677 Document #: 13 Filed:qingtache0
                                                                                                      11/10/20 on eBay
                                                                                                                   Page 199 of 398 PageID #:1506
                                                                                                                                                                                                                                                         1
          Hi          !           Daily Deals      Brand Outlet    Help & Contact                                                                                                                 Sell      Watchlist         My eBay


                                     Shop by
                                     category                   Search for anything                                                                                              All Categories                                Search            Advanced



         qingtache0's profile



                                                                     qingtache0 (275 )                                                                                         Items for sale            Visit store         Contact
                                                                     96.7% positive feedback

                                                                                                                                   Based in China, qingtache0 has been an eBay member since Dec 08, 2017
                                                                          Save




                                       Feedback ratings                                                                                                                                                            See all feedback

                                                             205     Item as described                       238               3                  7                           All the best, thank you.
                                                                                                                                                                              Oct 05, 2020
                                                             202     Communication                       Positive       Neutral               Negative
                                                             205     Shipping time

                                                             211     Shipping charges                          Feedback from the last 12 months



                                   14 Followers | 0 Reviews | Member since: Dec 08, 2017 |           China



         Items for sale(1579)                                                                                                                                                                                                                See all items




             Engine Guard Bu...                               Engine Guard Bu...                              Engine Guard Bu...                                 Engine Guard Bu...                                     Engine Guard Bu...
             US $25.68                          18h left      US $25.68                       18h left        US $25.68                           18h left       US $25.68                          18h left            US $25.68                 18h left




             About eBay      Announcements          Community      Security Center     Resolution Center       Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/qingtache0?_trksid=p2047675.l2559                                                                                                                                                                                                   1/1
10/13/2020                                                                                 MKmotor
                                                      Case: 1:20-cv-06677 Document #: 13 Filed:    Store | eBay
                                                                                                11/10/20        Stores 200 of 398 PageID #:1507
                                                                                                              Page
                                                                                                                                                                                                          1
      Hi           !           Daily Deals    Brand Outlet   Help & Contact                                                                                    Sell   Watchlist   My eBay


                                   Shop by
                                   category              Search this Store                                                                       This Store                       Search           Advanced



     eBay       eBay Stores      MKmotor Store




                                              MKmotor Store
                                              14 followers qingtache0 (275       ) 96.7%

                                              A variety of Motorcycle parts and accessories are offered with top speed and best service.

                                                   Save this seller




     Category

     All                                              Featured Items
     For YAMAHA

     For KAWASAKI

     For KYMCO

     For HONDA

     For SUZUKI

     For KTM

     For BMW

     For DUCATI

     For SYM                                          Kickstand Enlarger Side              Kickstand Foot enlarger
     Other                                            Stand Extension PlateFor…            stand extension Plate For…
                                                      $17.80                               $18.60




                                                          Search this Store                                                  Search                                                Best Match




                                                        All Listings   Auction    Buy It Now


                                                      1-48 of 260 Results

                                                                              MOWOK Top brands Scooter lever Brake Clutch Levers For SYM MAXSYM TL 500 TL500

                                                                              $36.80                                                                                                        From China
                                                                              Free shipping
                                                                              1 watching



                                                                              For SYM MAXSYM TL500 TL 500 Accessories Suspension Shock Absorber Bracket 2020

                                                                              $36.80                                                                                                        From China
                                                                              Free shipping




                                                                              Brake Clutch Levers For Honda CBR1000RR / FIREBLADE CBR 1000RR 2004-2007

                                                                              $39.80                                                                                                        From China
                                                                              Free shipping




                                                                              Accessories Front Fluid Reservoir Cover Fits For SYM MAXSYM TL 500 TL500 2020

                                                                              $28.60                                                                                                        From China
                                                                              Free shipping                                                                                                 Brand: SYM
                                                                              1 watching



                                                                              Anti Slip Tank Pad Sticker&Knee Grip Traction Side Pad Decal For Honda CB 650R

                                                                              $28.60                                                                                                        From China
                                                                              Free shipping
                                                                              7 watching


https://www.ebay.com/str/mkmotorstore?_dmd=1&rt=nc                                                                                                                                                            1/5
10/13/2020                                                                     MKmotor
                                          Case: 1:20-cv-06677 Document #: 13 Filed:    Store | eBay
                                                                                    11/10/20        Stores 201 of 398 PageID #:1508
                                                                                                  Page

                                                          Chain Adjustment Bracket Block Swingarm Spools slider For SYM MAXSYM TL500 2020

                                                          $28.32                                                                                 From China
                                                          Free shipping




                                                          protection Exhaust Slider Crash pad slider Logo ''Z400'' For KAWASAKI Z400 Z 400

                                                          $24.80                                                                                 From China
                                                          Free shipping                                                                      Brand: Kawasaki
                                                          2 watching



                                                          Front Drive Shaft Cover Guard For YAMAHA TMAX T-MAX 530 SX DX TMAX 560 Tech Max

                                                          $26.40                                                                                 From China
                                                          Free shipping                                                                       Brand: Yamaha




                                                          NEW Exhaust Slider Crash Protector For KTM DUKE 390 RC 390 DUKE390 RC390 2017-18

                                                          $25.60                                                                                 From China
                                                          Free shipping                                                                          Brand: KTM
                                                          7 watching



                                                          Windscreen Windshield Wind Deflector Bracket Protecto For Kawasaki z650 Z400

                                                          $46.80                                                                                 From China
                                                          Free shipping                                                                      Brand: Kawasaki
                                                          2 watching



                                                          Oil Filler Cap Plug Fits For Honda CRF150R 250R 450R CRF450X CRF250L 250M 1000L

                                                          $12.80                                                                                 From China
                                                          Free shipping                                                                        Brand: Honda
                                                          7 watching



                                                          MAXSYM TL500 Frame Hole Front Drive Shaft Cover Guard protector For SYM TL 500

                                                          $25.60                                                                                 From China
                                                          Free shipping




                                                          CNC Frame Sliders Crash Pad Falling Protector Guard For Yamaha MT07 2015-2020

                                                          $39.80                                                                                 From China
                                                          Free shipping                                                                       Brand: Yamaha
                                                          8 watching



                                                          Motorcycle brake clutch levers For SUZUKI GSXR/GSX-R 125 150 GSXS/GSX-S 125 150

                                                          $34.60                                                                                 From China
                                                          Free shipping
                                                          2 watching



                                                          Frame Slider Anti Crash Caps Exhaust Sliders For YAMAHA FZ6 FAZER FZ6R FZ8 FZ1

                                                          $26.50                                                                                 From China
                                                          Free shipping                                                                       Brand: Yamaha
                                                          3 watching



                                                          Protection Bumper Decorative Block For BMW R 1250 GS R1250GS ADV GSA Adventure

                                                          $25.60                                                                                 From China
                                                          Free shipping                                                                         Brand: BMW




                                                          Frame Sliders Crash Pad Falling Protector Guard For Yamaha MT03 MT 03 2015-2020

                                                          $39.80                                                                                 From China
                                                          Free shipping                                                                       Brand: Yamaha
                                                          4 watching



                                                          Engine Guard Bumper Protection For KTM Adventure 790 990 1050 1090 1190 1290 ADV

                                                          $25.68                                                                                 From China
                                                          Free shipping                                                                          Brand: KTM
                                                          4 watching



                                                          For KAWASAKI Z400 2019 Motorcycle Accessories Swingarm Spools Slider Stand Screw

                                                          $14.80                                                                                 From China
                                                          Free shipping                                                                      Brand: Kawasaki
                                                          4 watching
https://www.ebay.com/str/mkmotorstore?_dmd=1&rt=nc                                                                                                             2/5
10/13/2020                                                                     MKmotor
                                          Case: 1:20-cv-06677 Document #: 13 Filed:    Store | eBay
                                                                                    11/10/20        Stores 202 of 398 PageID #:1509
                                                                                                  Page
                                                          4 watching



                                                          Belt Guard Cover Protector For Yamaha TMAX560 TMAX 560 T-MAX 2020 Guard Chain

                                                          $38.80                                                                                From China
                                                          Free shipping                                                                      Brand: Yamaha
                                                          3 watching



                                                          Engine Guard Bumper Protection For Triumph Tiger Explorer 1200 1050i 955i 800/XC

                                                          $25.68                                                                                From China
                                                          Free shipping




                                                          Handguard Shield Hand Guard Protector Windshield For KTM Duke 790 Duke 125 390

                                                          $34.60                                                                                From China
                                                          Free shipping                                                                         Brand: KTM
                                                          7 watching



                                                          Motorcycles Engine Cover Protection Case For Yamaha MT09 MT-09 FZ09 FZ 09 13-19

                                                          $76.80                                                                                From China
                                                          Free shipping




                                                          2020 Latest High Quality CNC Oil Filler Cap Plug cover For Kawasaki Z900RS Z900

                                                          $15.36                                                                                From China
                                                          Free shipping
                                                          1 watching



                                                          Engine Oil Drain Plug Sump Nut Cup Oil Fill Cap Cover For SYM MAXSYM TL 500 2020

                                                          $13.20                                                                                From China
                                                          Free shipping                                                                        Brand: SYM




                                                          For KTM 390 Adventure 390 ADV 2019-2020 NEW Front Brake Fluid Reservoir Cover

                                                          $17.80                                                                                From China
                                                          Free shipping                                                                         Brand: KTM
                                                          7 watching



                                                          Rear Brake Fluid Reservoir Guard Cover Protector For YAMAHA MT09 MT07 XSR700 900

                                                          $12.80                                                                                From China
                                                          Free shipping                                                                      Brand: Yamaha
                                                          5 watching



                                                          2020 NEW Front Brake Fluid Reservoir Cover Black Orange For KTM DUKE 125 200 390

                                                          $17.80                                                                                From China
                                                          Free shipping                                                                         Brand: KTM
                                                          15 sold



                                                          New For Honda CB650R CBR650R radiator grille guard protection Water tank guard

                                                          $38.60                                                                                From China
                                                          Free shipping                                                                       Brand: Honda




                                                          Transmission Belt Pulley Protective Cover Guard For Yamaha Tmax T-MAX560 Tmax560

                                                          $36.68                                                                                From China
                                                          Free shipping                                                                      Brand: Yamaha




                                                          Frame Slider Anti Crash Caps Exhaust Sliders For Honda FORZA 300 FORZA 250 MF08

                                                          $25.60                                                                                From China
                                                          Free shipping                                                                       Brand: Honda
                                                          3 watching



                                                          For KTM 1290 SuperDuke R 2013-20 Aluminum Frame Hole Cap Plug Frame Insert Cover

                                                          $16.98                                                                                From China
                                                          Free shipping                                                                         Brand: KTM
                                                          12 watching



                                                          Accessories parts CNC brake clutch levers set For YAMAHA TRACER 900GT 2018-2019

                                                          $31.60                                                                                From China

https://www.ebay.com/str/mkmotorstore?_dmd=1&rt=nc                                                                                                           3/5
10/13/2020                                           Case: 1:20-cv-06677 Document #: 13 Items for sale
                                                                                         Filed:        by qingtache0
                                                                                                  11/10/20      Page | eBay
                                                                                                                         203 of 398 PageID #:1510
                                                                                                                                                                                                                                       1
         Hi           !          Daily Deals    Brand Outlet   Help & Contact                                                                                                      Sell   Watchlist       My eBay


                                    Shop by
                                    category          KTM                                                                                                         All Categories                          Search                Advanced


                                                                                                                                                                                                  Include description
                                                      Items for sale from qingtache0 (275       )      |       Save this seller | Show results from all sellers




        Categories
                                                         All Listings   Auction    Buy It Now                                                                                                Sort: Best Match           View:
        eBay Motors
         Motorcycle Fairings & Bodywork                69 results for KTM         Save this search
         Other Motorcycle Handlebars,
         Grips & Levers
         More                                            Find your Motorcycle
                                                                                                                                                                         Clear selections

        Format                             see all
               All Listings
               Auction                                                                                                                                                        0
                                                         Make & Model                                Year From / To                Distance
               Buy It Now                                                                                                                                             matching results
                                                          KTM                                        Year From                       Any Distance of
        Guaranteed Delivery                see all        Any Model                                  Year To                         60106-1445                          Find Results
               No Preference
               1 Day Shipping                                                                    For KTM 1290 SuperDuke R 2013-20 Aluminum Frame Hole Cap Plug Frame Insert Cover
               2 Day Shipping                                                                    Brand New
               3 Day Shipping
               4 Day Shipping
                                                                                                 $16.98                                                   From China
                                                                                                 Buy It Now                                               Brand: KTM
        Condition                          see all                                               Free Shipping
               New   (69)                                                                        17+ Sold

        Price

              Under $15.00
              $15.00 - $35.00
              Over $35.00
        $             to $                                                                       Engine Magnetic Oil Drain Plug For KTM DUKE 125 200 250 DUKE 250 390 RC 125 200
                                                                                                 Brand New
        Item Location                      see all
               Default                                                                           $11.80                                                   From China
               Within                                                                            Buy It Now
                100 miles     of 60106                                                           Free Shipping
                                                                                                 4+ Watching
               US Only
               North America
               Worldwide


        Delivery Options                   see all
               Free shipping
                                                                                                 Engine Guard Bumper Protection For KTM Adventure 790 990 1050 1090 1190 1290 ADV
        Show only                          see all                                               Brand New

               Free Returns
                                                                                                 $25.68                                                   From China
               Returns accepted
                                                                                                 Buy It Now                                               Brand: KTM
               Completed listings
               Sold listings                                                                     Free Shipping
               Deals & Savings                                                                   4+ Watching


        More refinements...



              Seller Information
                                                                                                 NEW Exhaust Slider Crash Protector For KTM DUKE 390 RC 390 DUKE390 RC390 2017-18
             qingtache0 (275       )                                                             Brand New
              Feedback rating: 275
              Positive Feedback: 96.7%                                                           $25.60                                                   From China
              Member since Dec-08-17 in                                                          Buy It Now                                               Brand: KTM
              Hong Kong                                                                          Free Shipping
                                                                                                 6+ Watching
              Read feedback profile
              Add to my favorite sellers




        Sponsored items for you
                                                                                                 2020 NEW Front Brake Fluid Reservoir Cover Black Orange For KTM DUKE 125 200 390
                                                                                                 Brand New

                                                                                                 $17.80                                                   From China
                                                                                                 Buy It Now                                               Brand: KTM
                                                                                                 Free Shipping
                                                                                                 15+ Sold




                 Motorcycle CNC Foldable
                 brakes Clutch...
                 $35.60                                CNC Left & Right Frame Sliders Protector For KTM duke 250 125 200 390 2013-2016
                 Buy It Now
                                                       Brand New
                 Free shipping




https://www.ebay.com/sch/m.html?_ssn=qingtache0&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                        1/5
10/13/2020                               Case: 1:20-cv-06677 Document #: 13 Items for sale
                                                                             Filed:        by qingtache0
                                                                                      11/10/20      Page | eBay
                                                                                                             204 of 398 PageID #:1511

                                                                              $63.50                                  From China
                                                                              Buy It Now                              Brand: KTM
              $16.98
              Buy It Now                                                      Free Shipping
              Free shipping




                                                                              Motorcycle CNC Foldable brakes Clutch levers For KTM 1290 Super Duke R/GT 2017
                                                                              Brand New

              CNC Aluminum Frame
              Sliders Crash Prot...
                                                                              $35.60                                  From China
                                                                              Buy It Now                              Brand: KTM
              $85.99                                                          Free Shipping
              Buy It Now




                                                                              For KTM 1290 Super Duke RC8R Left Right Engine Case Slider Guard Protector Cover
                                                                              Brand New

                                                                              $67.60                                  From China
                                                                              Buy It Now
              Motorcycle License Plate
                                                                              Free Shipping
              Mount Holder...
                                                                              6+ Watching
              $9.99
              Buy It Now
              Free shipping




                                                                              Front Brake Fluid Reservoir Cover Cap For KTM DUKE 125 200 390 All Year RC 390
                                                                              Brand New

                                                                              $16.80                                  From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping


              Motorcycle CNC Foot
              Side Stand Enlarg...

              $11.99
              Buy It Now
              Free shipping

                                                                              For KTM 390 Adventure 390 ADV 2019-2020 NEW Front Brake Fluid Reservoir Cover
                                                                              Brand New

                                                                              $17.80                                  From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping
                                                                              7+ Watching




              10mm Swing Arm Spools
              Sliders Fit KTM...
              $8.99
              Buy It Now
                                                                              For KTM Adventure 990 1050 1090 1190 1290 rc 390 Aluminum Wheel Tire Valve caps
                                                                              Brand New

                                                                              $8.80                                   From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              2+ Watching




              CNC Front Brake Clutch
              Reservoir Cove...                                               NEW LISTING   Engine Guard Bumper Protection Decorative block FOR KTM 790 Adventure/R/S 19-21
              $16.71                                                          Brand New
              Buy It Now
                                                                              $25.60                                  From China
                                                                              Buy It Now
                                                                              Free Shipping




                                           For KTM Duke 390 Motorcycle Engine Chain Guard Case Front Sprocket Cover Protect
              CNC Aluminum
                                           Brand New
              Extendable Brake And

              $28.94
              Buy It Now
              Free shipping




https://www.ebay.com/sch/m.html?_ssn=qingtache0&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                           2/5
10/13/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 205 of 398 PageID #:1512
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $35.60
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $2.23
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $37.83

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option



                                                                                                                                                                           See details
                               Ship to

                               1001 Foster Ave,
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: qingtache0 | Message to seller

                                                                        Motorcycle CNC Foldable brakes Clutch levers For KTM
                                                                        1290 Super Duke R/GT 2017
                                                                        Color: Orange Black
                                                                        $35.60
                                                                        Quantity 1

                                                                        Delivery
                                                                        Est. delivery: Nov 3 – Nov 23
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435303609015                                                                                                                                                       1/1
10/13/2020                                                             EngineDocument
                                                       Case: 1:20-cv-06677    Magnetic Oil Drain
                                                                                            #: 13PlugFiled:
                                                                                                      For KTM11/10/20
                                                                                                              DUKE 125 200 250 DUKE
                                                                                                                        Page    206250
                                                                                                                                    of 390
                                                                                                                                        398RCPageID
                                                                                                                                             125 200 | eBay
                                                                                                                                                        #:1513
                                                                                                                                                                                                                                                           1
  Hi         !         Daily Deals      Brand Outlet        Help & Contact                                                                                                                        Sell     Watchlist        My eBay


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                    Engine Magnetic Oil Drain Plug For KTM DUKE 125
                                                                                                                                                                                                         Shop with confidence
                                                                                                    200 250 DUKE 250 390 RC 125 200
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                              Color:     Orange


                                                                                                          Quantity:                      4 available / 5 sold
                                                                                                                         1                                                                               Seller information
                                                                                                                                                                                                         qingtache0 (275        )
                                                                                                                                                                                                         96.7% Positive feedback
                                                                                                             Price:    US $11.80                                     Buy It Now
                                                                                                                                                                                                             Save this Seller

                                                                                                                                                                    Add to cart                          Contact seller
                                                                                                                                                                                                         Visit store

                                                                                                                                                                  Add to Watchlist                       See other items



                                                                                                        Limited quantity
                                                                                                                                  More than 55% sold                  Free shipping
                                                                                                           remaining

                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou , China
                                                                                                                        Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                           Delivery:          Estimated between Tue. Nov. 3 and Mon. Nov. 23

                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:
                                Have one to sell?          Sell now

                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Front Fender Screw Bolts For            Engine Oil Drain Plug                   Kickstand Side Stand                  10MM Swingarm Spools                        Motorcycle Front Fork                         Rear Tail Tidy / Fender
       KTM DUKE 125 200 250…                   Motorcycle oil filler cap for…          Enlarge Extension For KTM…            Stand Screws For KTM DU…                    Suspension Top Cover Ca…                      Eliminator Kit For KTM RC…
       $9.89                                   $11.69                                  $17.99                                $13.49                                      $20.89                                        $21.74
       $10.99                                  $12.99                                  $19.99                                $14.99                                      $21.99                                        $24.99
       + $0.99 shipping                        Free shipping                           Free shipping                         Free shipping                               + $2.00 shipping                              Free shipping
       New                                     New                                     New                                   New                                         New                                           New




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/Engine-Magnetic-Oil-Drain-Plug-For-KTM-DUKE-125-200-250-DUKE-250-390-RC-125-200/283884239132?hash=item4218d1b91c:g:76QAAOSwW21exJcb                                                                                                   1/3
10/13/2020                                                             2020 NEW
                                                       Case: 1:20-cv-06677      Front Brake#:
                                                                            Document        Fluid
                                                                                              13Reservoir
                                                                                                  Filed: Cover Black Orange
                                                                                                          11/10/20    PageFor207
                                                                                                                              KTM of
                                                                                                                                  DUKE 125PageID
                                                                                                                                     398   200 390 | eBay
                                                                                                                                                      #:1514
                                                                                                                                                                                                                                                           1
  Hi         !         Daily Deals      Brand Outlet        Help & Contact                                                                                                                        Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                    2020 NEW Front Brake Fluid Reservoir Cover Black
                                                                                                                                                                                                         Shop with confidence
                                                                                                    Orange For KTM DUKE 125 200 390
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                              Color:     - Select -


                                                                                                          Quantity:                      4 available / 18 sold
                                                                                                                          1                                                                              Seller information
                                                                                                                                                                                                         qingtache0 (275        )
                                                                                                                                                                                                         96.7% Positive feedback
                                                                                                             Price:    US $17.80                                     Buy It Now
                                                                                                                                                                                                             Save this Seller

                                                                                                                                                                    Add to cart                          Contact seller
                                                                                                                                                                                                         Visit store

                                                                                                                                                                  Add to Watchlist                       See other items



                                                                                                           100% buyer                Limited quantity
                                                                                                                                                                  More than 68% sold
                                                                                                           satisfaction                 remaining

                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou , China
                                                                                                                        Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                           Delivery:          Estimated between Tue. Nov. 3 and Mon. Nov. 23

                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:
                                Have one to sell?          Sell now

                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Kickstand Side Stand                    2019 Hand Guards                        KODASKIN Motorcycle                    Motorcycle Front Fork                      Front Brake Caliper                           CNC Brake Cylinder Cover
       Enlarge Extension For KTM…              Handlebar Handguard For…                Brake Fluid Reservoir Cap…             Suspension Top Cover Ca…                   Protector Cover For KTM R…                    Oil Filler Cap Plugs for KT…
       $17.99                                  $22.49                                  $15.22                                 $20.89                                     $21.59                                        $35.99
       $19.99                                  $24.99                                  $17.90                                 $21.99                                     $23.99                                        $39.99
       Free shipping                           + $2.99 shipping                        Free shipping                          + $2.00 shipping                           + $0.99 shipping                              Free shipping
       New                                     New                                     New                                    New                                        New                                           Seller 99.4% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/2020-NEW-Front-Brake-Fluid-Reservoir-Cover-Black-Orange-For-KTM-DUKE-125-200-390/283865296826?hash=item4217b0afba:g:ld8AAOSwDSperOK-                                                                                                  1/3
10/15/2020                                                              Motorcycle
                                                      Case: 1:20-cv-06677 Document Motorbike
                                                                                          #: Motocross
                                                                                             13 Filed: Bicycle Motor Sports
                                                                                                          11/10/20      PageRacing Gloves
                                                                                                                                 208   of Touchscreen
                                                                                                                                          398 PageID  | eBay#:1515

 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist       My eBay


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                            Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Apparel & Merchandise > Motorcycle Street Gear > Gloves                                                                                       | Add to Watchlist




                                                                                                  Motorcycle Motorbike Motocross Bicycle Motor
                                                                                                                                                                                                         Shop with confidence
                                                                                                  Sports Racing Gloves Touchscreen
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                       Condition: New with tags                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                            Color:     - Select -

                                                                                                              Size:    - Select -
                                                                                                                                                                                                         Seller information
                                                                                                                                                                                                         quick_hub (44     )
                                                                                                        Quantity:       1                2 available
                                                                                                                                                                                                         100% Positive feedback


                                                                                                                                                                                                             Save this Seller
                                                                                                           Price:     US $12.99                                      Buy It Now
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                         See other items


                                                                                                                                                                  Add to Watchlist



                                                                                                        Free shipping                30-day returns                Longtime member


                                                                                                        Shipping: FREE Economy Shipping from China/Hong
                                                                                                                      Kong/Taiwan to worldwide | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: China, China
                                                                                                                      Ships to: Worldwide See exclusions

                                                                                                         Delivery:            Estimated between Thu. Nov. 5 and Mon. Jan. 4
                                                                                                                              This item has an extended handling time and a delivery
                                                                                                                              estimate greater than 15 business days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                               Have one to sell?         Sell now                                      Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                 See details




    Related sponsored items                                                                                                                                                                                                    Feedback on our suggestions




     Motorbike Gloves Men Full                TouchScreen Leather                    Motorbike Racing Gloves
     Fingers Motorcycle Moto…                 Motorcycle FullFinger…                 Motocross Glove MotoGP…
     $15.00                                   $31.04                                 $64.00
     + $2.00 shipping                         Free shipping                          Free shipping




    Description            Shipping and payments                                                                                                                                                                                             Report item



                                                                                                                                                                                                            eBay item number: 143785769018
      Seller assumes all responsibility for this listing.


          Item specifics
          Condition:                             New with tags                                                              Gender:                    Unisex Adult
          Manufacturer Part Number:              Does Not Apply                                                             Season:                    All
          Brand:                                 PRO_BIKE                                                                   Material:                  Polyester & Nylon
          Uses1:                                 Off-Road, Street Bike Riding, MX                                           Displayed Make:            American Classic Motors,KTM,Husqvarna,Yamaha,Honda
          Uses2:                                 Motorcycle Riding, ATV Dirt Bike                                           Features:                  Breathable, Heated, High Visibility, Impact Protectors, Waterproof,
                                                                                                                                                       Stronger Knuckle, Wearable, Procetive gear




https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                                                                                                                          1/8
10/15/2020                                                   Motorcycle
                                           Case: 1:20-cv-06677 Document Motorbike
                                                                               #: Motocross
                                                                                  13 Filed: Bicycle Motor Sports
                                                                                               11/10/20      PageRacing Gloves
                                                                                                                      209   of Touchscreen
                                                                                                                               398 PageID  | eBay#:1516




             Features:

https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                       2/8
10/15/2020                                                   Motorcycle
                                           Case: 1:20-cv-06677 Document Motorbike
                                                                               #: Motocross
                                                                                  13 Filed: Bicycle Motor Sports
                                                                                               11/10/20      PageRacing Gloves
                                                                                                                      210   of Touchscreen
                                                                                                                               398 PageID  | eBay#:1517

             Shock-absorbing foam and hand-dimensional drop resistance design to reduce the effects of a fall.
             Silicone gripper on the finger tips, attached hand is not easy sliding.
             Special ergonomic design, Provide maximum protection for your.Fit perfectly with hands,comfortable to wear.
             Wrists Velcro adjustment design makes gloves easy to put on and off.
             Enhanced touch screen features come with two fingers. so that you can touch-sensitive screen and the phone easy to use.



             Suitable : motorcycle racing off-road cycling, skiing, skating, fishing, climbing and other outdoor sports.



             Description:

             Material:3D-dimensional breathable mesh fabric
             Color: Black、Blue、Red
             Product Size : M、L、XL、XXL



             Glove Sizing Chart:
             palm width inside 2.76-3.14 INCH (7.0-8CM), it is recommended to use M code.
             Palm width inside 3.14-3.74 INCH (8-9.5CM), it is recommended to use L code.
             Palm width inside 3.74-3.93 INCH (9.5-10.0CM), it is recommended to use XL code.
             palm width >3.93 INCH (10CM), it is recommended to use XXL code.
             Please use a ruler to measure your palm.



             Package Includes:
             1 pair of full finger Motorcycle Glove




https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                       3/8
10/15/2020                                                   Motorcycle
                                           Case: 1:20-cv-06677 Document Motorbike
                                                                               #: Motocross
                                                                                  13 Filed: Bicycle Motor Sports
                                                                                               11/10/20      PageRacing Gloves
                                                                                                                      211   of Touchscreen
                                                                                                                               398 PageID  | eBay#:1518




https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                       4/8
10/15/2020                                                   Motorcycle
                                           Case: 1:20-cv-06677 Document Motorbike
                                                                               #: Motocross
                                                                                  13 Filed: Bicycle Motor Sports
                                                                                               11/10/20      PageRacing Gloves
                                                                                                                      212   of Touchscreen
                                                                                                                               398 PageID  | eBay#:1519




https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                       5/8
10/15/2020                                                   Motorcycle
                                           Case: 1:20-cv-06677 Document Motorbike
                                                                               #: Motocross
                                                                                  13 Filed: Bicycle Motor Sports
                                                                                               11/10/20      PageRacing Gloves
                                                                                                                      213   of Touchscreen
                                                                                                                               398 PageID  | eBay#:1520




https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                       6/8
10/15/2020                                                    Motorcycle
                                            Case: 1:20-cv-06677 Document Motorbike
                                                                                #: Motocross
                                                                                   13 Filed: Bicycle Motor Sports
                                                                                                11/10/20      PageRacing Gloves
                                                                                                                       214   of Touchscreen
                                                                                                                                398 PageID  | eBay#:1521




      General Reminding
      1, Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer`s responsibility.
      2, Please check with your country's Customs office to determine what these additional costs will be prior to bidding/buying.
      3, According to our experience, Custom check the parcels by random, about 0.5-1% parcels will be checked and may charge some tariff




      About Shipping
      1, All items will be shipped out within 1-5 business days upon receipt of payment.
      2, The tracking number will be updated in the background when the parcel is issued.
      3, Package: All items are professionally packed with great care to ensure safe delivery.

      Return & Exchanges

      1, We guarantee that the goods have subject to rigorous quality checks to ensure that the goods you receive with good quality. If there is poor quality, or parts incomplete so long as you are able to presen
      explanatory materials, we will provide you with return or refund service after contact us.
      2,If we send the wrong style or the wrong color, we could refund you money or reship.
      Feedback and Follow us

      1, We deeply hope that you are pleased with your purchase from us.When the transaction is completed, and you are satisfied with it, please kindly leave positive feedback, and we will do the same for you.
      2, We work very hard for your 100% positive feedback. If you are not satisfied, please feel free to let us know, we will try our best to resolve the problem for you.

                                                                                            We wish you enjoy your shopping!




    Sponsored items based on your recent views 1/3                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                                                                                 7/8
10/15/2020                                                            Motorcycle
                                                    Case: 1:20-cv-06677 Document Motorbike
                                                                                        #: Motocross
                                                                                           13 Filed: Bicycle Motor Sports
                                                                                                        11/10/20      PageRacing Gloves
                                                                                                                               215   of Touchscreen
                                                                                                                                        398 PageID  | eBay#:1522




     KTM Bike Riding Half Finger              KTM Riding All weather                    K T M Moto Biker Hand                     MC MX Rear Brake Disc                 Motorcycle Motorbike         KTM Riding Gloves (Orange
     Gloves (Set of 2)                        Gloves (Orange Black,…                    Gloves for Riding…                        Rotor For KTM EXC 525 EX…             Motocross Motor Fiber Bik…   Black, Large)
     $20.99                                   $20.99                                    $30.03                                    $49.80                                $9.49                        $37.99
     + $10.00 shipping                        + $10.00 shipping                         $31.61                                    + $50.00 shipping                     $9.99                        $39.99
     Last one                                 New                                       Free shipping                             New                                   Free shipping                + $9.99 shipping
                                                                                        Seller 100% positive                                                            Seller 99.5% positive        Seller 100% positive




   Explore more sponsored options: Material

    Leather




     INTIMEX Leather Motorbike                Mens Thermal Motorbike                    New Motorcycle KTM                        Men Motorcycle Gloves                 KTM Motorcycle /
     Motorcycle Gloves Biker…                 Motorcycle Biker Leather…                 REDBULL motogp leather…                   Geniune Leather Warm…                 Motorbike Motogp Race…
     $18.12                                   $21.96                                    $99.00                                    $12.99                                $166.00
     + $35.37 shipping                        $23.36                                    Free shipping                             + $25.50 shipping                     Free shipping
     Popular                                  + $9.08 shipping                                                                    Popular
                                              Popular




 Back to search results                                                                                                                                                                                                     Return to top
 More to explore : JT Racing Motocross and Off Road Gloves, Moose Racing Motocross and Off Road Gloves, Fly Racing Motocross and Off Road Gloves,
 Fox Racing Women Motocross and Off Road Gloves, Fly Racing Motocross and Off Road Gloves for Men, JT Racing Men Motocross and Off Road Gloves, Fly Racing Motocross Motorcycle Eyewear,
 Motocross & Off-Road Gloves, Fly Racing Motocross Blue Motorcycle Helmets, Fly Racing Motocross Green Motorcycle Helmets




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                                                                                                    8/8
10/15/2020                                                              Motorcycle
                                                      Case: 1:20-cv-06677 Document Motorbike
                                                                                          #: Motocross
                                                                                             13 Filed: Bicycle Motor Sports
                                                                                                          11/10/20      PageRacing Gloves
                                                                                                                                 216   of Touchscreen
                                                                                                                                          398 PageID  | eBay#:1523

 Hi! Sign in or register        Daily Deals   Brand Outlet      Help & Contact                                                                                                                        Sell     Watchlist       My eBay


                                Shop by
                                category               Search for anything                                                                                                           All Categories                            Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Apparel & Merchandise > Motorcycle Street Gear > Gloves                                                                                           | Add to Watchlist




                                                                                                      Motorcycle Motorbike Motocross Bicycle Motor
                                                                                                                                                                                                             Shop with confidence
                                                                                                      Sports Racing Gloves Touchscreen
                                                                                                                                                                                                                    eBay Money Back Guarantee
                                                                                                           Condition: New with tags                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                    your money back. Learn more
                                                                                                                 Color:      - Select -

                                                                                                                   Size:     - Select -
                                                                                                                                                                                                             Seller information
                                                                                                                                                                                                             quick_hub (44     )
                                                                                                             Quantity:       1               2 available
                                                                                                                                                                                                             100% Positive feedback


                                                                                                                                                                                                                 Save this Seller
                                                                                                               Price:      US $12.99                                     Buy It Now
                                                                                                                                                                                                             Contact seller
                                                                                                                                                                                                             Visit store
                                                                                                                                                                        Add to cart
                                                                                                                                                                                                             See other items


                                                                                                                                                                      Add to Watchlist



                                                                                                            Free shipping                 30-day returns               Longtime member


                                                                                                            Shipping: FREE Economy Shipping from China/Hong
                                                                                                                            Kong/Taiwan to worldwide | See details
                                                                                                                            International shipment of items may be subject to customs
                                                                                                                            processing and additional charges.
                                                                                                                            Item location: China, China
                                                                                                                            Ships to: Worldwide See exclusions

                                                                                                             Delivery:            Estimated between Thu. Nov. 5 and Mon. Jan. 4
                                                                                                                                  This item has an extended handling time and a delivery
                                                                                                                                  estimate greater than 15 business days.
                                                                                                                                  Please allow additional time if international delivery is subject
                                                                                                                                  to customs processing.

                                  Have one to sell?      Sell now                                          Payments:



                                                                                                                            Special financing available. | See terms and apply now

                                                                                                                                     Earn up to 5x points when you use your eBay
                                                                                                                                     Mastercard. Learn more

                                                                                                              Returns: 30 day Buyer pays for return shipping |                 See details




    Related sponsored items                                                                                                                                                                                                        Feedback on our suggestions




     Motorbike Gloves Men Full                 TouchScreen Leather                      Motorbike Racing Gloves
     Fingers Motorcycle Moto…                  Motorcycle FullFinger…                   Motocross Glove MotoGP…
     $15.00                                    $31.04                                   $64.00
     + $2.00 shipping                          Free shipping                            Free shipping




    Description                Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: China, China
             Shipping to: Worldwide
             Excludes: US Protectorates, APO/FPO, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, United Arab Emirates, Yemen, Antigua and Barbuda, Bahamas, Barbados,
             Belize, British Virgin Islands, Cayman Islands, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands
             Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook
             Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Vanuatu, Wallis and Futuna, Western
             Samoa, Brunei Darussalam, Hong Kong, Laos, Macau, Philippines, Taiwan, Bermuda, Greenland, Saint Pierre and Miquelon, Argentina, Bolivia, Brazil, Chile, Ecuador, Falkland Islands (Islas
             Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela, Algeria, Angola, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape Verde Islands, Central African
             Republic, Chad, Comoros, Congo, Democratic Republic of the, Congo, Republic of the, Côte d'Ivoire (Ivory Coast), Djibouti, Egypt, Equatorial Guinea, Eritrea, Ethiopia, Gabon Republic,
             Gambia, Ghana, Guinea, Guinea-Bissau, Lesotho, Liberia, Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Mayotte, Morocco, Mozambique, Namibia, Nigeria, Reunion, Rwanda, Saint
             Helena, Senegal, Seychelles, Sierra Leone, Somalia, South Africa, Togo, Tunisia, Uganda, Western Sahara, Zambia, Zimbabwe, Andorra, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of,
             Cyprus, Czech Republic, Gibraltar, Guernsey, Jersey, Liechtenstein, Macedonia, Moldova, Monaco, Montenegro, San Marino, Vatican City State, Afghanistan, Azerbaijan Republic,
             Bangladesh, China, Georgia, India, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, PO Box

             Quantity:     1               Change country:     United States                                                          ZIP Code:       60106                   Get Rates


               Shipping and handling          To                       Service                                                                                                Delivery*

               Free shipping                  United States            Economy Shipping from China/Hong Kong/Taiwan to worldwide                                              Estimated between Thu. Nov. 5 and Mon. Jan. 4
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.

https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                                                                                                                              1/3
10/15/2020                                                               Motorcycle
                                                       Case: 1:20-cv-06677 Document Motorbike
                                                                                           #: Motocross
                                                                                              13 Filed: Bicycle Motor Sports
                                                                                                           11/10/20      PageRacing Gloves
                                                                                                                                  217   of Touchscreen
                                                                                                                                           398 PageID  | eBay#:1524


              Handling time

              Will ship within 4 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

              Taxes

              Taxes may be applicable at checkout. Learn more



          Return policy
              After receiving the item, contact seller within                                                      Return shipping

              30 days                                                                                              Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
             Payment methods




                                                                                   Special financing available
                                                                                   Select PayPal Credit at checkout to have the option to pay over time.

                                                                                   Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                   purchases of $99 or more. Other offers may also be available.

                                                                                   Interest will be charged to your account from the purchase date if the balance is
                                                                                   not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                   to credit approval. See terms

                                                                                   The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/3                                                                                                                                     Feedback on our suggestions




     KTM Bike Riding Half Finger                KTM Riding All weather          K T M Moto Biker Hand            MC MX Rear Brake Disc              Motorcycle Motorbike         KTM Riding Gloves (Orange
     Gloves (Set of 2)                          Gloves (Orange Black,…          Gloves for Riding…               Rotor For KTM EXC 525 EX…          Motocross Motor Fiber Bik…   Black, Large)
     $20.99                                     $20.99                          $30.03                           $49.80                             $9.49                        $37.99
     + $10.00 shipping                          + $10.00 shipping               $31.61                           + $50.00 shipping                  $9.99                        $39.99
     Last one                                   New                             Free shipping                    New                                Free shipping                + $9.99 shipping
                                                                                Seller 100% positive                                                Seller 99.5% positive        Seller 100% positive




   Explore more sponsored options: Material

    Leather




     INTIMEX Leather Motorbike                  Mens Thermal Motorbike          New Motorcycle KTM               Men Motorcycle Gloves              KTM Motorcycle /
     Motorcycle Gloves Biker…                   Motorcycle Biker Leather…       REDBULL motogp leather…          Geniune Leather Warm…              Motorbike Motogp Race…
     $18.12                                     $21.96                          $99.00                           $12.99                             $166.00
     + $35.37 shipping                          $23.36                          Free shipping                    + $25.50 shipping                  Free shipping
     Popular                                    + $9.08 shipping                                                 Popular
                                                Popular




 Back to search results                                                                                                                                                                                 Return to top
 More to explore : JT Racing Motocross and Off Road Gloves, Moose Racing Motocross and Off Road Gloves, Fly Racing Motocross and Off Road Gloves,
 Fox Racing Women Motocross and Off Road Gloves, Fly Racing Motocross and Off Road Gloves for Men, JT Racing Men Motocross and Off Road Gloves, Fly Racing Motocross Motorcycle Eyewear,
 Motocross & Off-Road Gloves, Fly Racing Motocross Blue Motorcycle Helmets, Fly Racing Motocross Green Motorcycle Helmets



https://www.ebay.com/itm/Motorcycle-Motorbike-Motocross-Bicycle-Motor-Sports-Racing-Gloves-Touchscreen/143785769018                                                                                                  2/3
10/15/2020                                               Case: 1:20-cv-06677 Document #: 13 Filed:quick_hub
                                                                                                   11/10/20 on eBay
                                                                                                                Page 218 of 398 PageID #:1525
         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                               Sell      Watchlist          My eBay


                                        Shop by
                                        category                    Search for anything                                                                                               All Categories                                Search           Advanced



         quick_hub's profile



                                                                        quick_hub (44 )                                                                                             Items for sale            Visit store         Contact
                                                                        100% positive feedback

                                                                                                                                 Based in Sri Lanka, quick_hub has been an eBay member since Mar 28, 2017
                                                                           Save




                                       Feedback ratings                                                                                                                                                                 See all feedback

                                                            18          Item as described                      21                2                  0                              Very nice thanks.
                                                                                                                                                                                   Oct 12, 2020
                                                            18          Communication                      Positive        Neutral              Negative
                                                            18          Shipping time

                                                            21          Shipping charges                          Feedback from the last 12 months



                                   6 Followers | 0 Reviews | Member since: Mar 28, 2017 |             Sri Lanka



         Items for sale(18)                                                                                                                                                                                                                       See all items




             Mini Leaf Knife...                                Mini Leaf Knife...                               New Billie Eili...                                    New Billie Eili...                                     Credit American...
             US $1.76                          2d left         US $8.50                          3d left        US $8.85                                6d left       US $8.85                            6d left            US $9.49                   8d left




             About eBay      Announcements        Community         Security Center     Resolution Center        Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/quick_hub?_trksid=p2047675.l2559                                                                                                                                                                                                         1/1
10/15/2020                                                                                        Quick
                                                           Case: 1:20-cv-06677 Document #: 13 Filed:    Sky | eBay Stores
                                                                                                      11/10/20     Page 219 of 398 PageID #:1526
             Hi! Sign in or register        Daily Deals    Brand Outlet   Help & Contact                                                                          Sell   Watchlist   My eBay


                                             Shop by
                                             category                Search this Store                                                               This Store                      Search        Advanced



             eBay       eBay Stores      Quick Sky




                                                       Quick Sky
                                                       6 followers quick_hub (44      ) 100.0%

                                                       Welcome Our Store !! Selling Everything and Help For you! If You Need Somethings, Send Me Contact Message.We do our best for you to have a great shopping. Than

                                                           Save this seller




             Category

             All                                               Featured Items
             Home & Garden

                 Kitchen, Dining & Bar

                 Yard, Garden & Outdoor
                 Living

             Cell Phones & Accessories

                 Cell Phone Accessories

             Collectibles

                 Knives, Swords & Blades

             Health & Beauty
                                                               New Billie Eilish Beanie Hat      NEW Boys Girls DISNEY      BUDI Multi-funct Universal
                 Skin Care                                     Letter Embroidery Casual…         FROZEN ELSA UNICON KID…    Data Line Adaptor Card…
                 Hair Care & Styling                           $8.85                             $24.95                     $19.99
             Clothing, Shoes & Accessories

                 Men

             Computers/Tablets &
             Networking

                 Drives, Storage & Blank Media


             Condition                          see all

                   New


             Price

             $               - $


             Buying Format                      see all

                   All Listings
                   Best Offer
                   Auction
                   Buy It Now
                   Classified Ads


             Item Location                      see all


             Delivery Options                   see all

                   Free Shipping
                   Free In-store Pickup


             Show only                          see all

                   Returns Accepted
                   Completed Items
                   Sold Items
                   Deals & Savings
                   Authorized Seller
                   Authenticity Verified


             More refinements...




https://www.ebay.com/str/quicksky?_dmd=1&rt=nc                                                                                                                                                                     1/2
10/15/2020                                                                                     Quick
                                                        Case: 1:20-cv-06677 Document #: 13 Filed:    Sky | eBay Stores
                                                                                                   11/10/20     Page 220 of 398 PageID #:1527


                                                              All Listings      Auction      Buy It Now                                                                    Best Match

                                                            1-9 of 9 Results

                                                                                        Mini Leaf Knife Pocket Stainless Steel Folding Portable Knives Outdoor Survival

                                                                                        $1.76                                                                                           3 bids
                                                                                        Free shipping                                                                                   2d 14h
                                                                                                                                                                                   From China



                                                                                        Mini Leaf Knife Pocket Stainless Steel Folding Portable Knives Outdoor Survival

                                                                                        $8.50                                                                                      From China
                                                                                        Free shipping
                                                                                        or Best Offer



                                                                                        BUDI Multi-funct Universal Data Line Adaptor Card Storage Box Wireless Charging

                                                                                        $19.99 to $28.00                                                                           From China
                                                                                        Free shipping




                                                                                        NEW The Ordinary Orginal Peeling Solution 30ml AHA 30%+BHA 2% peel Serum GENUINE

                                                                                        $14.99                                                                                     From China
                                                                                        Free shipping                                                                      Brand: The Ordinary
                                                                                        or Best Offer



                                                                                        Flowerpot Groot Flower Pot Planter Figurines Tree Man Model Toy Hot Pot Gift

                                                                                        $15.99                                                                                     From China
                                                                                        Free shipping
                                                                                        or Best Offer



                                                                                        New Hot sale Fast Hair Growth Essence Oil Hair Loss Treatment Help for hair Care

                                                                                        $8.80                                                                                      From China
                                                                                        Free shipping
                                                                                        or Best Offer



                                                                                        NEW Knife Sharpener 4 Stages Tungsten Diamond Ceramic Kitchen Sharpening knives

                                                                                        $17.99                                                                                     From China
                                                                                        Free shipping                                                                             Brand: Knife




                                                                                        New Billie Eilish Beanie Hat Letter Embroidery Casual Cotton Winter 4COLOR Unise

                                                                                        $8.85                                                                                      From China
                                                                                        $2.40 shipping




                                                                                        Credit American express cards style USB flash drive memory stick Pen drive 16Gb

                                                                                        $9.49                                                                                      From China
                                                                                        Free shipping




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/quicksky?_dmd=1&rt=nc                                                                                                                                                   2/2
10/15/2020                                            Case: 1:20-cv-06677 Document #: 13 Items
                                                                                         Filed:for 11/10/20
                                                                                                   sale by quick_hub
                                                                                                                 Page| eBay
                                                                                                                         221 of 398 PageID #:1528
        Hi! Sign in or register       Daily Deals     Brand Outlet     Help & Contact                                                                                                            Sell    Watchlist       My eBay


                                          Shop by
                                          category          KTM                                                                                                                 All Categories                          Search                     Advanced


                                                                                                                                                                                                                 Include description
                                                       Items for sale from quick_hub (44               )       |      Save this seller | Show results from all sellers




        Categories
                                                            All Listings    Auction       Buy It Now                                                                                                         Sort: Best Match             View:
        eBay Motors
         Motorcycle Gloves                               28 results for KTM             Save this search


        Format                              see all        Find your Motorcycle
               All Listings                                                                                                                                                               Clear selections
               Auction
               Buy It Now


        Guaranteed Delivery                 see all
                                                                                                                                                                                              0
                                                            Make & Model                                      Year From / To                  Distance
               No Preference                                                                                                                                                        matching results
                                                             KTM                                               Year From                       Any Distance of
               1 Day Shipping
               2 Day Shipping                                Any Model                                         Year To                         60106                                      Find Results
               3 Day Shipping
               4 Day Shipping                                                                              Motorcycle Motorbike Motocross Bicycle Motor Sports Racing Gloves Touchscreen
                                                                                                           Brand New
        Condition                           see all
               New   (28)                                                                                  $12.99                                                    From China
                                                                                                           Buy It Now
        Price                                                                                              Free Shipping
        $             to $


        Item Location                       see all
               Default
               Within
                100 miles      of 60106

               US Only                                                                                                                                                                                                                 Tell us what you think

               North America
               Worldwide


        Delivery Options                    see all
               Free shipping


        Show only                           see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...



              Seller Information

             quick_hub (44        )
              Feedback rating: 44
              Positive Feedback: 100%
              Member since Mar-28-17 in
              United States


              Read feedback profile
              Add to my favorite sellers




        About eBay           Announcements      Community      Security Center      Resolution Center      Seller Center      Policies    Affiliates    Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-14 19:47. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=quick_hub&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                              1/1
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 222 of 398 PageID #:1529
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $12.99
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $0.81
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $13.80

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: quick_hub | Message to seller

                                                                        Motorcycle Motorbike Motocross Bicycle Motor Sports
                                                                        Racing Gloves Touchscreen
                                                                        Size: L, Color: Upgrade Red
                                                                        $12.99

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Nov 5 – Jan 4
                                                                        Economy Shipping from China/Hong Kong/Taiwan to
                                                                        worldwide
                                                                        Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435405061012                                                                                                                                                       1/1
10/12/2020                                                              Enduro
                                                       Case: 1:20-cv-06677     Light Headlight
                                                                           Document         #:Lamp Dirtbike For
                                                                                               13 Filed:        KTM EXC Page
                                                                                                            11/10/20    XCF XCW SXFof
                                                                                                                              223  250398
                                                                                                                                       300 350 450 | eBay
                                                                                                                                            PageID     #:1530
                                                                                                                                                                                                    Sell     Watchlist        My eBay            3
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle                         Select Vehicle



                                                                                                                  Enduro Light Headlight Lamp Dirtbike For
                                                                                                                                                                                                           Shop with confidence
                                                                                                                  KTM EXC XCF XCW SXF 250 300 350 450
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                    Condition: New other (see details)                                                            Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                                   “(“Pls tell me the colour details after payment,
                                                                                                                                   thanks!)”

                                                                                                                   Compatibili See compatible vehicles                                                     Seller information
                                                                                                                          ty:                                                                              race-club (7880      )
                                                                                                                                                                                                           98.9% Positive feedback
                                                                                                                      Quantity:       1             2 available / 1 sold

                                                                                                                                                                                                               Save this Seller

                                                                                                                         Price:    US $29.99                              Buy It Now                       Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                                                                         Add to cart




                                                                                                                          Best                                           Make Offer
                                                                                                                         Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                          1-year protection plan from SquareTrade - $7.99


                                             Have one to sell?         Sell now                                                                                               Longtime
                                                                                                                      Free shipping            30-day returns
                                                                                                                                                                              member

                                                                                                                      Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                     Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                                                                                                                     processing and additional charges.
                                                                                                                                     Item location: GuangZhou, China
                                                                                                                                     Ships to: Worldwide See exclusions


                                                                                                                       Delivery:           Estimated between Mon. Nov. 2 and Fri.
                                                                                                                                           Nov. 20
                                                                                                                                           Please note the delivery estimate is greater than 13
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                     Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                       Returns: 30 day Buyer pays for return shipping |
                                                                                                                                     See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Headlight Head Lamp Light               Front Headlight Head Lamps               White Headlight Head Lamp                 New Orange Headlight                      Motorcycle Headlight Front                   Motocross Bike E8 LED
       Streetfighter For KTM EXC…              Light For KTM EXC…                       Light StreetFighter For KT…               Head Light Lamp…                          Light For Enduro Motocros…                   Headlight For KTM EXC…
       $22.99                                  $25.69                                   $28.80                                    $27.77                                    $20.67                                       $76.97
       Free shipping                           $33.99                                   Free shipping                             Free shipping                             $21.99                                       Free shipping
       Almost gone                             Free shipping                            Almost gone                               Almost gone                               Free shipping                                New
                                               New                                                                                                                          Seller 99.8% positive




                                                                                                                                                                                                                                                     Feedback


   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Enduro-Light-Headlight-Lamp-Dirtbike-For-KTM-EXC-XCF-XCW-SXF-250-300-350-450/224109724045                                                                                                                                           1/4
10/12/2020                                                         Enduro
                                                  Case: 1:20-cv-06677     Light Headlight
                                                                      Document         #:Lamp Dirtbike For
                                                                                          13 Filed:        KTM EXC Page
                                                                                                       11/10/20    XCF XCW SXFof
                                                                                                                         224  250398
                                                                                                                                  300 350 450 | eBay
                                                                                                                                       PageID     #:1531




     US Complete Black Fairing               Pre-Cut Fairing Adhesive          Pre-Cut Fairing Adhesive      Motorcycle Reflective          Motorcycle Reflective        US Pre-Cut Fairing Adhesive
     Bolts Kit Body screws For…              Heat Shield Insulation For…       Heat Shield Insulation For…   Wheel Decal Outer Rim…         Wheel Decal Outer Rim…       Heat Shield Insulation For…
     $21.98                                  $26.99                            $26.99                        $15.99                         $15.99                       $26.99
     $23.14                                  $29.99                            $29.99                        Free shipping                  Free shipping                $29.99
     Free shipping                           + $3.00 shipping                  + $3.00 shipping                                                                          + $3.00 shipping
                                             Last one                                                                                                                    Last one




    Description            Shipping and payments                                                                                                                                            Report item



                                                                                                                                                                  eBay item number: 224109724045
      Seller assumes all responsibility for this listing.

      Last updated on Sep 23, 2020 08:00:03 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make         Model         Submodel
              -Select-          -Select-     -Select-       -Select-                    Go


         [show all compatible vehicles]


                This part is compatible with 524 vehicle(s).


             Notes       Year                              Make                                   Model                                      Submodel
                         1978                              Honda                                  CB400                                      Hondamatic
                         1977                              Honda                                  CB400F                                     Great sport
                         1976                              Honda                                  CB400F                                     Great sport
                         1975                              Honda                                  CB400F                                     Great sport
                         2013                              Honda                                  CRF100F                                    --
                         2012                              Honda                                  CRF100F                                    --
                         2011                              Honda                                  CRF100F                                    --
                         2009                              Honda                                  CRF100F                                    --
                         2008                              Honda                                  CRF100F                                    --
                         2007                              Honda                                  CRF100F                                    --
                         2006                              Honda                                  CRF100F                                    --
                         2005                              Honda                                  CRF100F                                    --
                         2004                              Honda                                  CRF100F                                    --
                         2014                              Honda                                  CRF125F                                    --
                         2014                              Honda                                  CRF125FB                                   Big Wheel
                         2011                              Honda                                  CRF125X                                    --
                         2014                              Honda                                  CRF150F                                    --
                         2013                              Honda                                  CRF150F                                    --
                         2012                              Honda                                  CRF150F                                    --
                         2009                              Honda                                  CRF150F                                    --

         Page 1 of 27                                                                               1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by race-club



         Item specifics
             Condition:          New other (see details)
             Seller Notes:       “(“Pls tell me the colour details after payment, thanks!)”
         Brand:                                       Unbranded                                                       Bulb Type:   S2, 12V, 35W
         Manufacturer Part Number:                    Does Not Apply                                                  Fit:         Universal Fit
         Placement on Vehicle:                        Front                                                           Material:    ABS Plastic
         Country/Region of Manufacture:               CHINA                                                           Holes:       Pre-Drilled
         Type:                                        Headlight                                                       UPC:         Does not apply


         MayBeGreat
         race-club (7880          ) 98.9%                                                                                                   Search within store

               Sign up for newsletter


                                                                                                                                            Visit Store: MayBeGreat
         Hi                     If you like what you see, browse my Store to find more items you may love.
                                                                                                                                                                                                 Feedback
         Items On Sale            Other


      Categories                                   Features：
                                                   Transparent glass lens cover and back cover to protect lights
                                                   The position of the mounting points allow ample room for the brake cable .
                                                   Universal fitting with anti-vibration rubber strips, Will mount on your motorcycle's forks with 4 rubber straps .
          Moto Head/Tail/Turning                   Dual light with Hi/lo option, Built in turn signals .
          Light                                    Not DOT approved
https://www.ebay.com/itm/Enduro-Light-Headlight-Lamp-Dirtbike-For-KTM-EXC-XCF-XCW-SXF-250-300-350-450/224109724045                                                                                        2/4
10/12/2020                                                Enduro
                                         Case: 1:20-cv-06677     Light Headlight
                                                             Document         #:Lamp Dirtbike For
                                                                                 13 Filed:        KTM EXC Page
                                                                                              11/10/20    XCF XCW SXFof
                                                                                                                225  250398
                                                                                                                         300 350 450 | eBay
                                                                                                                              PageID     #:1532
         Light                           Not DOT approved
                                         Universal fit, easy to install .
         Carbon Fuel Tank Cap
         Sticker                         Specifications:
                                         Material: Polypropylene
         Brake Clutch Lever              Approx. dimensions: H: 12.5" W: 12"
         Protector                       The light bulb type: S2, 12V, 35W
                                         100% Guaranteed Brand New
         Motor Radiator Cover            Color: white/black/green/orange/red (“Pls tell me the colour details after payment, thanks!)

         6mm 8mm 10mm                    Wiring:
         Swingarm Spools                 - Ground: Green
                                         - Low Headlight: Blue
         Stainless Steel Fairing         - High Headlight: White
         Bolts                           - Foglight: Brown

         CNC Fairing Bolt                Fitment：
                                         all Dual sport motorcycles, dirt bikes; Street fighter, naked motorcycles.
         Motor Windscreen/W
         indshield                       Package Includes:
                                         1 headlight and 4 rubber straps
         Motor Passenger                 Instructions not included
         Seat/Cover

                                         PLEASE NOTE:
         Fairing Belly Heatshield        This is an aftermarket custom item, not an OEM part. It will fit the models listed above but modification may or may not be required. Thi
         Mat
                                         intended for professional installation, instruction manual is not included. Make sure it will fit before you buy.
                                         Image shown is for reference only. Actual parts may vary in appearance based on your model.
         Cornhole Board Wrap


         Motorcycle Wheel Rim            PAYMENT
         Sticker
                                         We accept PayPal only.
                                         We only ship item to your PayPal verified address.
         Luggage isolation Plate
                                         Payment must be cleared within 3 days from the date of purchase.

         Motorcycle Navigation
         Bracket
                                         SHIPPING
                                         Item will be shipped within 1 business days after payment is cleared, excluding weekends and public holidays.
         Motorcycle Handbar Grip         we only ship to PayPal confirmed address. For international buyers, we only ship to PayPal verified users. So before bidding, please kindly verify your
                                         account.
                                         We ship this item via USPS or EMS or China Post Air Mail. If you want faster shipping way like DHL, UPS, FedEx. ..Please contact us before making p
         Pickup Truck Rear               A tracking No. is provided once the item is dispatched.
         Window Decal
                                         The price does not cover any applicable tax or duty that might be charged by your customs. Buyers are responsible for such charges.
                                                                                                               Delivery time as below:
         Motorcycle License
         Bracket                                                               Shipping days (Except International Holidays)
                                         country
                                                                               5~7                  8~15                  16~20             21~25                 26~30                   >40
         Pillow Case Cover                USA                                    10.2%                80.2%               6.5%                  3.1%                 0.0%                 refund
                                          UK                                     6.9%                 63.1%               19.2%                 7.5%                 3.3%                 refund
         Other
                                          Canada                                 2.0%                 45.0%               31.3%                 17.7%                4.0%                 refund
                                          Australia                              21.5%                52.1%               16.3%                 5.2%                 4.9%                 refund
                                          Brazil/Russia                         0.5%                  12.1%                43.3%              28.1%                16.0%                refund
                                          Note: Brazil will take much longer than other countries, so the refund time is up to 55 days. Economy Shipping like China Post will take much long
                                          time, so for items shipped by China Post the return time is up to 55 days.
                                         Note: Brazil will take much longer than other countries, so the refund time is up to 55 days. Economy Shipping like China Post will take much longer d
                                         so for items shipped by China Post the return time is up to 55 days.



                                         RETURN
                                         If you have any questions, please feel free to email our service specialists 24 Hours a Day, 7 Days a Week. We will reply you ASAP.
                                         Return/refund is accepted within 30 days after the buyer receives the item. NO exchange will be accepted after 30 days from the date when the item is r
                                         We pays for return freight.

                                         Please contact us first before returning your product!!!

                                         FEEDBACK
                                         If you are satisfied with the purchase and our total service, your comment is very important in our business success. Please take a minute to leave us a p
                                         feedback with an overall Detailed Selling Rating (DSR) of 5.
                                         Our eBay account setup auto feedback, so eBay system gives you automatically Positive feedback back after your positive feedback left.
                                         If you plan to give us a neutral/negative feedback Or open ebay/paypal case, please write to us immediately so that we can do our best to resolve your p

                                         Contact US
                                         If you have any questions, our Customer Service staffs welcome you to email us. We strive to answer all questions and resolve any problems as quickly
                                         Business Hours: BeiJing Time GMT+8:00
                                         Monday-Saturday 9:00-17:00




                                                                                                                                                                                         Feedback




https://www.ebay.com/itm/Enduro-Light-Headlight-Lamp-Dirtbike-For-KTM-EXC-XCF-XCW-SXF-250-300-350-450/224109724045                                                                              3/4
10/12/2020                                                          Enduro
                                                   Case: 1:20-cv-06677     Light Headlight
                                                                       Document         #:Lamp Dirtbike For
                                                                                           13 Filed:        KTM EXC Page
                                                                                                        11/10/20    XCF XCW SXFof
                                                                                                                          226  250398
                                                                                                                                   300 350 450 | eBay
                                                                                                                                        PageID     #:1533



   Sponsored items based on your recent views 1/3                                                                                                                                                         Feedback on our suggestions




     Headlight Head Lamp Light               Dirt Bike LED Enduro                      White Headlight Head Lamp                 For KTM SX XC EXC                     6000K LED Head Light         Motorcycle LED Headlight
     Streetfighter For KTM EXC…              Headlight Head Lamp For…                  Light StreetFighter For KT…               Husqvarna Motorcycle…                 Headlamp Fairing For KTM…    Lamp Black Fairing For KT…
     $22.99                                  $60.45                                    $28.80                                    $99.99                                $85.88                       $92.99
     Free shipping                           $65.00                                    Free shipping                             Free shipping                         $92.88                       + $6.99 shipping
     Almost gone                             Free shipping                             Almost gone                               New                                   Free shipping                New
                                             New                                                                                                                       New




   Explore more sponsored options: Brand

   KTM                                                                                                             More               Pazoma




     Front Headlight Head                  Motorcycle Headlight                    For KTM EXC XC XCF XCW                             Enduro Supermoto LED                White Halo H4 Headlight    For KTM SX F EXC XCF
     Lamps Light For KTM EXC…              Front Light For Enduro…                 SX SXF SXS 125 150 250…                            Headlight Front Lamp For…           Motorcycle Enduro Head…    XCW 250 500 Motocross…

     $25.69                                $20.67                                  $79.52                                             $60.45                              $26.03                     $73.47
     $33.99                                $21.99                                  $85.50                                             $65.00                              $27.99                     $79.00
     Free shipping                         Free shipping                           Free shipping                                      Free shipping                       + $3.50 shipping           Free shipping




   More from this seller 1/2                                                                                                                                                                              Feedback on our suggestions




     Enduro Light Headlight                  Front Enduro Light Headlight              Universal Front Enduro Light              Universal Front Enduro Light          Universal Fit Front Enduro   Phone GPS Navigation
     Lamp Dirtbike For KTM EX…               Lamp Dirtbike For KTM…                    Headlight Lamp Dirtbike F…                Headlight Lamp Dirtbike F…            Light Headlight Lamp…        Bracket Mount Holder Stan…
     $29.99                                  $29.99                                    $29.99                                    $29.99                                $29.99                       $16.99
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                   + shipping
                                                                                                                                                                                                    Last one




 Back to search results                                                                                                                                                                                                  Return to top
 More to explore : KTM EXC , KTM EXC Motorcycles, Motorcycle Headlight Assemblies for KTM 450, Lighting & Indicators for KTM 450, Motorcycle Headlight Assemblies for KTM 300,
 Areyourshop Motorcycle Headlight Assemblies for KTM 450, Lighting & Lamps for Chrysler 300, Lighting & Indicators for KTM 250, Tusk Lighting Parts for KTM 300,
 Oracle Lighting Headlights for Chrysler 300




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice
                                                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/Enduro-Light-Headlight-Lamp-Dirtbike-For-KTM-EXC-XCF-XCW-SXF-250-300-350-450/224109724045                                                                                                                      4/4
10/12/2020                                                              Enduro
                                                       Case: 1:20-cv-06677     Light Headlight
                                                                           Document         #:Lamp Dirtbike For
                                                                                               13 Filed:        KTM EXC Page
                                                                                                            11/10/20    XCF XCW SXFof
                                                                                                                              227  250398
                                                                                                                                       300 350 450 | eBay
                                                                                                                                            PageID     #:1534
                                                                                                                                                                                                    Sell     Watchlist        My eBay            3
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle                         Select Vehicle



                                                                                                                  Enduro Light Headlight Lamp Dirtbike For
                                                                                                                                                                                                           Shop with confidence
                                                                                                                  KTM EXC XCF XCW SXF 250 300 350 450
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                    Condition: New other (see details)                                                            Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                                   “(“Pls tell me the colour details after payment,
                                                                                                                                   thanks!)”

                                                                                                                   Compatibili See compatible vehicles                                                     Seller information
                                                                                                                          ty:                                                                              race-club (7880      )
                                                                                                                                                                                                           98.9% Positive feedback
                                                                                                                      Quantity:       1             2 available / 1 sold

                                                                                                                                                                                                               Save this Seller

                                                                                                                         Price:    US $29.99                              Buy It Now                       Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                                                                         Add to cart




                                                                                                                          Best                                           Make Offer
                                                                                                                         Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                          1-year protection plan from SquareTrade - $7.99


                                             Have one to sell?         Sell now                                                                                               Longtime
                                                                                                                      Free shipping            30-day returns
                                                                                                                                                                              member

                                                                                                                      Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                     Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                                                                                                                     processing and additional charges.
                                                                                                                                     Item location: GuangZhou, China
                                                                                                                                     Ships to: Worldwide See exclusions


                                                                                                                       Delivery:           Estimated between Mon. Nov. 2 and Fri.
                                                                                                                                           Nov. 20
                                                                                                                                           Please note the delivery estimate is greater than 13
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                     Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                       Returns: 30 day Buyer pays for return shipping |
                                                                                                                                     See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Headlight Head Lamp Light               Front Headlight Head Lamps               White Headlight Head Lamp                 New Orange Headlight                      Motorcycle Headlight Front                   Motocross Bike E8 LED
       Streetfighter For KTM EXC…              Light For KTM EXC…                       Light StreetFighter For KT…               Head Light Lamp…                          Light For Enduro Motocros…                   Headlight For KTM EXC…
       $22.99                                  $25.69                                   $28.80                                    $27.77                                    $20.67                                       $76.97
       Free shipping                           $33.99                                   Free shipping                             Free shipping                             $21.99                                       Free shipping
       Almost gone                             Free shipping                            Almost gone                               Almost gone                               Free shipping                                New
                                               New                                                                                                                          Seller 99.8% positive




                                                                                                                                                                                                                                                     Feedback


   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Enduro-Light-Headlight-Lamp-Dirtbike-For-KTM-EXC-XCF-XCW-SXF-250-300-350-450/224109724045                                                                                                                                           1/3
10/12/2020                                                               Enduro
                                                        Case: 1:20-cv-06677     Light Headlight
                                                                            Document         #:Lamp Dirtbike For
                                                                                                13 Filed:        KTM EXC Page
                                                                                                             11/10/20    XCF XCW SXFof
                                                                                                                               228  250398
                                                                                                                                        300 350 450 | eBay
                                                                                                                                             PageID     #:1535




     US Complete Black Fairing                   Pre-Cut Fairing Adhesive               Pre-Cut Fairing Adhesive                 Motorcycle Reflective                     Motorcycle Reflective                     US Pre-Cut Fairing Adhesive
     Bolts Kit Body screws For…                  Heat Shield Insulation For…            Heat Shield Insulation For…              Wheel Decal Outer Rim…                    Wheel Decal Outer Rim…                    Heat Shield Insulation For…
     $21.98                                      $26.99                                 $26.99                                   $15.99                                    $15.99                                    $26.99
     $23.14                                      $29.99                                 $29.99                                   Free shipping                             Free shipping                             $29.99
     Free shipping                               + $3.00 shipping                       + $3.00 shipping                                                                                                             + $3.00 shipping
                                                 Last one                                                                                                                                                            Last one




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: GuangZhou, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, US Protectorates, APO/FPO, Africa, Central America and Caribbean, South America, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, United Arab
             Emirates, Yemen, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea,
             Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Malaysia, Philippines, Singapore, Taiwan,
             Thailand, Bermuda, Greenland, Saint Pierre and Miquelon, Andorra, Bosnia and Herzegovina, Gibraltar, Guernsey, Iceland, Jersey, Latvia, Lithuania, Macedonia, Malta, Moldova, Monaco,
             Montenegro, Norway, San Marino, Spain, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan,
             Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling               To                       Service                                                                                   Delivery*

               Free shipping                       United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Mon. Nov. 2 and Fri. Nov. 20
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Enduro-Light-Headlight-Lamp-Dirtbike-For-KTM-EXC-XCF-XCW-SXF-250-300-350-450/224109724045                                                                                                                                            2/3
10/12/2020                                    Case: 1:20-cv-06677 Document #: 13 Filed: Feedback
                                                                                        11/10/20 Profile
                                                                                                     Page 229 of 398 PageID #:1536
                                                                                                                                                           Sell   Watchlist      My eBay           3
                  Hi         !          Daily Deals    Brand Outlet       Help & Contact


                                        Shop by
                                        category                    Search for anything                                                   All Categories                        Search             Advanced



                 Home      Community       Feedback forum           Feedback profile



                 Feedback profile


                                         race-club (7880        )                                                                                                       Member Quick Links
                                         Positive Feedback (last 12 months): 98.9%                                                                                      Contact member
                                         Member since: Sep-01-11 in China                                                                                               View items for sale
                                         Top-rated seller: One of eBay's most reputable sellers.                                                                        View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                            Detailed seller ratings

                                               1 month        6 months          12 months            Average for the last 12 months

                          Positive                37                216                569           Accurate description                                  Reasonable shipping cost
                                                                                                                  (464)                                                (471)
                          Neutral                  1                 3                 7
                                                                                                     Shipping speed                                        Communication
                          Negative                 0                 1                 7                          (465)                                                (467)




                         All received Feedback                                   Received as buyer                          Received as seller                                 Left for others

                 7 Feedback received (viewing 1-7)                                                                                                                                Revised Feedback: 15


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (7)                          12 Months


                   FEEDBACK                                                                                                   FROM                                                 WHEN

                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                              Comment?
                         Cheap chinesium crap, don’t buy                                                                      Buyer: a***1 (27 )                                   Past 6 months
                         CNC Alloy Fairing Bolts Kit Screws Nuts For Yamaha FZ1S FZ6R YZF600R FZ8                             US $18.99                                            Reciprocal feedback
                         (#224040346354)


                            Reply by race-club. Left within past 6 months.

                            Dear Friend,have any problem contact us first.we will help you solve the problem


                         Bad quality!                                                                                         Buyer: d***z (404 )                                  Past year
                         3M Graphics Colourful Sun Flower Smile Vinyl Car Truck Window Decal Sticker                          AU $ 2.40                                            Reciprocal feedback
                         (#322921218609)


                            Reply by race-club. Left within past year.

                            Dear Friend,have any problem contact us first.


                         NEVER ARRIVED / AVOID THIS SELLER                                                                    Buyer: y *** t ( 599 )                               Past year
                         Thin Blue Line Shamrock Police Law Enforcement Irish Lucky Clover Sticker                            AU $ 2.40                                            Reciprocal feedback
                         (#322698629958)


                            Reply by race-club. Left within past year.

                            Dear Friend,have any problem contact us first.


                         NEVER ARRIVED / AVOID THIS SELLER                                                                    Buyer: y *** t ( 599 )                               Past year
                         Police Thin Blue Line Vinyl Decal Stickers Honoring Police Law Vinyl Car Decor                       AU $ 2.40                                            Reciprocal feedback
                         (#322740792134)


                            Reply by race-club.Left within past year.
                            Dear Friend,have any problem contact us first.


                         Your ad said buy 2 and get 1 free. I was only posted 2                                               Buyer: o***h (52 )                                   Past year
                         D Germany Country Code Oval Sticker Decal Self Adhesive german Car Body Decor                        AU $ 2.40                                            Reciprocal feedback
                         (#222638527105)


                            Reply by race-club.Left within past year.
                            Dear Friend,have any problem contact us first.


                         item never arrived!                                                                                  Buyer: n***n (744 )                                  Past year
                         Powered By Jesus Waterproof Funny Car Decal Bumper Stickers Car Truck Window Dec                     AU $ 2.40                                            Reciprocal feedback
                         (#322235513667)


                            Reply by race-club. Left within past year.
                            Dear Friend,have any problem contact us first.




https://www.ebay.com/fdbk/feedback_profile/race-club?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                   1/2
10/12/2020                                               Case: 1:20-cv-06677 Document #: 13 Filed:race-club
                                                                                                   11/10/20 on eBay
                                                                                                                 Page 230 of 398 PageID #:1537
                                                                                                                                                                                                       Sell      Watchlist         My eBay          3
          Hi             !          Daily Deals     Brand Outlet     Help & Contact


                                     Shop by
                                     category                  Search for anything                                                                                                    All Categories                               Search            Advanced



         race-club's profile



                                                                     race-club (7880 )                                                                                              Items for sale            Visit store         Contact
                                                                     98.9% positive feedback

                                                                                                                                       Based in China, race-club has been an eBay member since Sep 01, 2011
                                                                         Save




                                       Feedback ratings                                                                                                                                                                 See all feedback

                                                           464       Item as described                       569                 7                  7                              excellent
                                                                                                                                                                                   Oct 05, 2020
                                                           467       Communication                       Positive           Neutral             Negative
                                                           465       Shipping time

                                                           471       Shipping charges                            Feedback from the last 12 months



                                   138 Followers | 0 Reviews | Member since: Sep 01, 2011 |              China



         Items for sale(4851)                                                                                                                                                                                                                     See all items




             CNC Screws Slid...                              CNC Screws Slid...                                  6mm Swingarm Sl...                                   6mm Swingarm Sp...                                     6mm Swingarm Sp...
             US $5.98                          9h left       US $5.98                          9h left           US $5.98                               9h left       US $5.98                           10h left            US $5.98                   10h left




             About eBay      Announcements        Community        Security Center     Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/race-club                                                                                                                                                                                                                                 1/1
10/12/2020                                                                                     MayBeGreat
                                                         Case: 1:20-cv-06677 Document #: 13 Filed:        | eBayPage
                                                                                                   11/10/20     Stores 231 of 398 PageID #:1538

                                                                                                                                                                  Sell    Watchlist     My eBay          3
      Hi             !             Daily Deals     Brand Outlet   Help & Contact


                                   Shop by
                                   category                 Search this Store                                                                        This Store                         Search            Advanced



     eBay       eBay Stores      MayBeGreat




                                                 MayBeGreat
                                                 138 followers race-club (7880        ) 98.9%

                                                 Welcome to my eBay Store. Please add me to your list of favorite sellers and visit often. Thank you for your business.

                                                     Save this seller




     Category

     All                                                    Search this Store                                                   Search                                           Time: ending soonest

     Moto Head/Tail/Turning Light

     Carbon Fuel Tank Cap Sticker
                                                           All Listings   Auction     Buy It Now
     Brake Clutch Lever Protector

     Motor Radiator Cover                                1-48 of 1,548 Results

     6mm 8mm 10mm Swingarm
                                                                                   CNC Screws Sliders Swingarm Spools Slider For Kawasaki ZX10R ZX6R Z800 Z900 2017
     Spools

     Stainless Steel Fairing Bolts                                                 $9.98                                                                                                           From China
     CNC Fairing Bolt                                                              $1.61 shipping                                                                              Seller: race-club (7880) 98.9%

     Motor Windscreen/Windshield

     Motor Passenger Seat/Cover

     Fairing Belly Heatshield Mat                                                  Swingarm Spools Slider For KAWASAKI Z800 2012-2016 8mm Stand Screws Z650 Z900

     Cornhole Board Wrap                                                           $9.98                                                                                                           From China
     Motorcycle Wheel Rim Sticker                                                  $1.61 shipping                                                                              Seller: race-club (7880) 98.9%

     Luggage isolation Plate

     Motorcycle Navigation Bracket

     Motorcycle Handbar Grip                                                       6mm Swingarm Sliders Spools For Yamaha YZF R1 R6 R6S FZ1 FZ6 FZ8 CNC 8 Colors

     Pickup Truck Rear Window                                                      $9.98                                                                                                           From China
     Decal
                                                                                   $1.61 shipping                                                                              Seller: race-club (7880) 98.9%
     Motorcycle License Bracket

     Pillow Case Cover

     Other
                                                                                   6mm Swingarm Spools Stand Screws Slider For YAMAHA YZF-R1 R6 R25 R3 R15 R125 M6

                                                                                   $9.98                                                                                                           From China
                                                                                   $1.61 shipping                                                                              Seller: race-club (7880) 98.9%




                                                                                   For 1998-2020 Yamaha YZF R3 R6 R6S R1 Universal 6MM Swingarm Spools Sliders

                                                                                   $9.98                                                                                                           From China
                                                                                   $1.61 shipping                                                                              Seller: race-club (7880) 98.9%




                                                                                   CNC Swingarm Swing Arm Spools Sliders Stand Bobbins 6mm for Yamaha YZF FZ MT-09

                                                                                   $9.98                                                                                                           From China
                                                                                   $1.61 shipping                                                                              Seller: race-club (7880) 98.9%




                                                                                   CNC 6MM Swingarm Sliders Spools For Yamaha YZF R1 R6 R6S FZ1 FZ6 FZ6R FZ8 MT-09

                                                                                   $9.98                                                                                                           From China
                                                                                   $1.61 shipping                                                                              Seller: race-club (7880) 98.9%




                                                                                   8mm Swingarm Spools Slider For BMW F800R 2015 S1000R HP4 S1000RR 09-15 8 Colors

                                                                                   $9.98                                                                                                           From China
                                                                                   $1.61 shipping                                                                              Seller: race-club (7880) 98.9%




                                                                                   CNC 8mm Swingarm Spools Slider For BMW F800R 2015 S1000R HP4 S1000RR 2009-2015

                                                                                   $9.98                                                                                                           From China
                                                                                   $1.61 shipping                                                                              Seller: race-club (7880) 98.9%




                                                                                   Complete Black Fairing Bolts Kit Body Screws For Suzuki GSXR600/750 2008-2010

                                                                                   $19.99                                                                                                          From China
https://www.ebay.com/str/maybegreat?_dmd=1&rt=nc                                                                                                                                                                     1/4
10/12/2020                                                                      MayBeGreat
                                          Case: 1:20-cv-06677 Document #: 13 Filed:        | eBayPage
                                                                                    11/10/20     Stores 232 of 398 PageID #:1539

                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body Screws For Suzuki GSX-R 1000 2007-2008

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         6MM Screw Motorbike Swingarm Spools Slider CNC For Yamaha MT-09 Tracer 2015-2020

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body Screws For Suzuki GSXR 1000 2005-2006

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         6MM Screws Motorbike Swingarm Spools Slider CNC For Yamaha FJ-09 2015-2020

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body Screws For Suzuki GSX-R 600/750 2004-2005

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body Screws For Suzuki GSXR 1000 2003-2004

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         6MM Screws Motorbike Swingarm Spools Slider CNC For Yamaha FZ-09MT-09 2014-2020

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For SUZUKI GSXR 1000 2000-2002

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         6MM Screws Motorbike Swingarm Spools Slider CNC For YAMAHA FJ-09/FZ-09MT-09

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Suzuki GSXR 600/750 2000-2003

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Honda CBR 600 F4 1999-2000

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         8mm CNC Swingarm Spools Sliders for Suzuki GSXR600 750 1000 GSX1300R 8 Colors

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Yamaha YZF R6 1998-2002

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         8mm CNC Swingarm Sliders Spools For Suzuki GSR750 2010-2013/GSX650F 2008-2013

https://www.ebay.com/str/maybegreat?_dmd=1&rt=nc                                                                                                                             2/4
10/12/2020                                                                      MayBeGreat
                                          Case: 1:20-cv-06677 Document #: 13 Filed:        | eBayPage
                                                                                    11/10/20     Stores 233 of 398 PageID #:1540

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Yamaha YZF R1 1998-1999

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Honda CBR1100XX 1996-2007

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         8MM Motorcycle CNC Swingarm Sliders Spools For Suzuki Bandit GSXR1000 GSXR600

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Honda CBR 600 F3 1995-1998

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         8MM Swingarm Sliders Spools For Suzuki GSXR600 GSXR1000 TL1000R SV650/S GSXR1300

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Kawasaki Ninja ZX 6R 2009-2012

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Yamaha YZF R1 2009 - 2010 YZFR1

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         CNC M10 SwingArm Spools Sliders For KTM 690 Enduro 950 Supermoto 990 Super Duke

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Honda CBR 600 RR 2009-2010

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         10mm Motorcycle CNC Swingarm Spools Slider Screw For KTM Duke 390 2013-2015

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Black Fairing Bolts Kit Body screws For Yamaha YZF R6 2008-2016

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         For KTM DUKE 390 125 200 RC 390 2014-2017 10MM Swingarm Sliders Spools 8 Colors

                                                         $9.98                                                                                                From China
                                                         $1.61 shipping                                                                     Seller: race-club (7880) 98.9%




                                                         Complete Fairing Bolts Kit Body screws For Suzuki Hayabusa GSX1300R 2008-2009

                                                         $19.99                                                                                               From China
                                                         $4.00 shipping                                                                     Seller: race-club (7880) 98.9%




https://www.ebay.com/str/maybegreat?_dmd=1&rt=nc                                                                                                                             3/4
10/12/2020                                                                               Items for11/10/20
                                                      Case: 1:20-cv-06677 Document #: 13 Filed:   sale by race-club
                                                                                                                Page| eBay
                                                                                                                         234 of 398 PageID #:1541
                                                                                                                                                                                       Sell   Watchlist       My eBay               3
         Hi              !         Daily Deals       Brand Outlet   Help & Contact


                                      Shop by
                                      category           KTM                                                                                                          All Categories                         Search                 Advanced


                                                                                                                                                                                                      Include description
                                                        Items for sale from race-club (7880       )       |        Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction   Buy It Now                                                                                                  Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Handlebars,                     776 results for KTM        Save this search
         Grips & Levers
         Motorcycle Fairings & Bodywork
         Motorcycle Decals & Stickers                       Find your Motorcycle
         Other Motorcycle Accessories                                                                                                                                         Clear selections
         More

        See all categories
                                                                                                                                                                                   0
                                                            Make & Model                                Year From / To                  Distance
        Format                             see all                                                                                                                         matching results
                                                             KTM                                         Year From                       Any Distance of
               All Listings
               Auction                                       Any Model                                   Year To                         60106                                Find Results
               Buy It Now

                                                                                                      For KTM DUKE 390 125 200 RC 390 2014-2017 10MM Swingarm Sliders Spools 8 Colors (Fits:
        Guaranteed Delivery                see all                                                    KTM)
               No Preference                                                                          Brand New
               1 Day Shipping
               2 Day Shipping                                                                         $9.98                                                    From China
               3 Day Shipping                                                                         Buy It Now
               4 Day Shipping                                                                                                                                  Seller: race-club (7,880) 98.9%
                                                                                                      +$1.61 shipping

        Condition                          see all
               New   (776)



        Price

              Under $15.00                                                                            17" Reflective Rim Stripes Wheel Decals Tape For KTM RC8 1190 R DUKE 790 1290
              Over $15.00                                                                             Brand New
        $             to $
                                                                                                      $17.99                                                   From China
        Item Location                      see all                                                    Buy It Now
                                                                                                                                                               Seller: race-club (7,868) 98.9%
                                                                                                      Free Shipping
               Default
               Within                                                                                 1+ Watching
                100 miles      of 60106

               US Only
               North America
               Worldwide


        Delivery Options                   see all                                                    Reflective Rim Stripes Wheel Decals Tape For KTM RC8 1190 R DUKE 790 1290
               Free shipping                                                                          Brand New


        Show only                          see all
                                                                                                      $17.99 to $19.99                                         From China
                                                                                                      Buy It Now
               Free Returns                                                                                                                                    Seller: race-club (7,868) 98.9%
                                                                                                      Free Shipping
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...

                                                                                                      CNC M10 SwingArm Spools Sliders For KTM 690 Enduro 950 Supermoto 990 Super Duke (Fits:
                                                                                                      KTM)
              Seller Information
                                                                                                      Brand New
             race-club (7880      )
              Feedback rating: 7,880                                                                  $9.98                                                    From China
              Positive Feedback: 98.9%                                                                Buy It Now
                                                                                                                                                               Seller: race-club (7,880) 98.9%
              Member since Sep-01-11 in                                                               +$1.61 shipping
              Hong Kong


              Read feedback profile
              Add to my favorite sellers



                                                                                                      US 17" Reflective Rim Stripes Wheel Decals Tape For KTM RC8 1190 R DUKE 790 1290
        Sponsored items for you                                                                       Brand New

                                                                                                      $17.99 to $19.99                                         Seller: race-club (7,880) 98.9%
                                                                                                      Buy It Now
                                                                                                      Free Shipping




                 Headlight Head Lamp                      US Stock Fairing Bolt Kit Body Screw For KTM DUKE 125 200 390 1190 1290 990 690
                 Light Streetfight...
                                                          Brand New
                 $22.99
                 Buy It Now
                 Free shipping

                 Popular




https://www.ebay.com/sch/m.html?_ssn=race-club&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1312&_nkw=KTM&_sacat=0                                                                                                                             1/15
10/12/2020                                                                  Items for11/10/20
                                         Case: 1:20-cv-06677 Document #: 13 Filed:   sale by race-club
                                                                                                   Page| eBay
                                                                                                            235 of 398 PageID #:1542

                                                                              $21.99 to $22.99                       Seller: race-club (7,880) 98.9%
                                                                              Buy It Now
                                                                              +$3.00 shipping



              $60.45
              Buy It Now
              Free shipping




                                                                              Enduro Light Headlight Lamp Dirtbike For KTM EXC XCF XCW SXF 250 300 350 450 (Fits: KTM)
                                                                              New (Other)

                                                                              $29.99                                 From China
                                                                              or Best Offer
                                                                                                                     Seller: race-club (7,880) 98.9%
                                                                              Free Shipping
              Enduro Dirt Bike LED
                                                                                 Watch
              Headlight For KT...

              $60.54
              Buy It Now
              Free shipping




                                                                              Phone GPS Navigation Bracket Mount USB Charger For KTM 1290 Super Adventure S/R (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $35.99                                 From China
                                                                              or Best Offer
                                                                                                                     Seller: race-club (7,862) 98.9%
                                                                              Free Shipping
                                                                                 Watch
              For KTM SX XC EXC
              Husqvarna Motorcycl...

              $99.99
              Buy It Now
              Free shipping
                                                                              7/8" 22MM Handlebar Hand Bar Grips For KTM 390 Duke RC 200 RC 300 2014-2015 (Fits: KTM)
                                                                              Brand New

                                                                              $12.99                                 From China
                                                                              Buy It Now
                                                                                                                     Seller: race-club (7,880) 98.9%
                                                                              Free Shipping




              6000K LED Head Light
              Headlamp Fairing...

              $85.88                                                          Phone GPS Navigation Bracket Mount Holder Stand For KTM 1290 Super Adventure S/R (Fits:
              Buy It Now                                                      KTM)
              Free shipping                                                   Brand New

                                                                              $14.99                                 From China
                                                                              or Best Offer
                                                                                                                     Seller: race-club (7,859) 98.9%
                                                                              Free Shipping
                                                                                 Watch




                                                                              Phone GPS Navigation Bracket Mount Adapt Holder For KTM 1290 Super Adventure S/R (Fits:
              Motorcycle LED Headlight
                                                                              KTM)
              Lamp Black F...
                                                                              Brand New
              $92.99
              Buy It Now                                                      $14.99                                 From China
                                                                              or Best Offer
                                                                                                                     Seller: race-club (7,864) 98.9%
                                                                              Free Shipping
                                                                                 Watch




                                                                              Fender Eliminator Bracket License Plate Holder For KTM 1290 Super Duke R 14-19 (Fits: KTM)
                                                                              Brand New

              Rubber Grommets for
              Motorcycle Fairin...
                                                                              $41.98                                 From China
                                                                              Buy It Now
              $5.42                                                                                                  Seller: race-club (7,877) 98.9%
                                                                              Free Shipping
              Buy It Now
              Free shipping
                                                                              Only 1 left!
                                                                                 Watch




                                           3D Carbon Fiber Gas Cap Tank Cover Pad Sticker For KTM 990 SUPER DUKE 2005-2008 (Fits: KTM)
                                           Brand New




              Rubber Grommets for
              Motorcycle Fairin...


https://www.ebay.com/sch/m.html?_ssn=race-club&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1312&_nkw=KTM&_sacat=0                                                         2/15
10/12/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 236 of 398 PageID #:1543
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $29.99
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.87
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $31.86

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: race-club | Edit message
                               Message: Item Id: 224109724045 Buyer's Vehicle: KTM

                                                                        Enduro Light Headlight Lamp Dirtbike For KTM EXC XCF
                                                                        XCW SXF 250 300 350 450
                                                                        $29.99

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Nov 2 – Nov 20
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1434569431015                                                                                                                                                       1/1
10/12/2020                                                              CNC M10
                                                        Case: 1:20-cv-06677     SwingArm Spools
                                                                             Document     #: 13 Sliders For KTM
                                                                                                   Filed:       690 Enduro
                                                                                                            11/10/20       950 Supermoto
                                                                                                                        Page             990 Super
                                                                                                                                237 of 398         Duke | eBay
                                                                                                                                              PageID      #:1544
                                                                                                                                                                                                   Sell     Watchlist         My eBay           3
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                       All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            This fits a KTM                     Select Year



                                                                                                                  CNC M10 SwingArm Spools Sliders For KTM
                                                                                                                                                                                                          Shop with confidence
                                                                                                                  690 Enduro 950 Supermoto 990 Super Duke
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                    Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                                  Compatibili See compatible vehicles
                                                                                                                         ty:

                                                                                                                     Sale ends 14 h 37 m 30 s                                                             Seller information
                                                                                                                            in:                                                                           race-club (7880      )
                                                                                                                                                                                                          98.9% Positive feedback
                                                                                                                         Logo        - Select -
                                                                                                                       Pattern:
                                                                                                                                                                                                              Save this Seller
                                                                                                                         Color:      - Select -                                                           Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                     Quantity:       1             2 available / 2 sold
                                                                                                                                                                                                          See other items


                                                                                                                        Price:    US $5.98                               Buy It Now
                                                                                                                                  US $9.98 (40% off)

                                                                                                                                                                        Add to cart


                                                                                                                                                                      Add to Watchlist



                                                                                                                          30-day returns                       Longtime member

                                              Have one to sell?         Sell now
                                                                                                                     Shipping: $1.61 Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: GuangZhou, China
                                                                                                                                    Ships to: Worldwide See exclusions

                                                                                                                      Delivery:           Estimated between Mon. Nov. 2 and Fri.
                                                                                                                                          Nov. 20
                                                                                                                                          Please note the delivery estimate is greater than 13
                                                                                                                                          business days.
                                                                                                                                          Please allow additional time if international delivery
                                                                                                                                          is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       CNC M10 SwingArm Spools                  6/8/10mm SwingArm                       CNC Adjustable Shift Levers              Shifting Lever Toe Peg &                  CNC M10 SwingArm Spools                      10MM Swingarm Spools For
       Sliders for Ktm 690 Enduro…              Bobbins Spool slider Stand…             Toe Peg Rac For KTM 690…                 Rear Cleats Brake Pedal Fo…               Sliders for KTM 690 950 99…                  KTM 690 790 990 1090 119…
       $8.99                                    $7.27                                   $10.18                                   $7.64                                     $8.99                                        $14.99
       Free shipping                            $7.99                                   $11.19                                   $8.49                                     Free shipping                                + $1.99 shipping
       Seller 99.4% positive                    Free shipping                           Free shipping                            Free shipping                             Seller 99.6% positive                        New
                                                New                                     Seller 99.2% positive                    Seller 99.1% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                                           Feedback
                                                                                                                                                                                                                              Feedback on our suggestions




https://www.ebay.com/itm/CNC-M10-SwingArm-Spools-Sliders-For-KTM-690-Enduro-950-Supermoto-990-Super-Duke/324196587559?fits=Make%3AKTM&hash=item4b7b9f5827:g:WUYAAOSwnKJe41T6                                                                                1/4
10/6/2020                                                                CNC Document
                                                        Case: 1:20-cv-06677  Folding Extendable
                                                                                            #: Brake Clutch Levers
                                                                                                13 Filed:          For KTM
                                                                                                            11/10/20       DUKE 238
                                                                                                                         Page   125 200
                                                                                                                                      of390
                                                                                                                                         3982014-2017
                                                                                                                                               PageID | eBay
                                                                                                                                                          #:1545
  Hi      !           Daily Deals     Brand Outlet        Help & Contact                                                                                                                            Sell     Watchlist        My eBay


                           Shop by
                           category                     Search for anything                                                                                                        All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                  | Add to Watchlist




              This fits a KTM                   Select Year



                                                                                                       CNC Folding Extendable Brake Clutch Levers For
                                                                                                                                                                                                           Shop with confidence
                                                                                                       KTM DUKE 125 200 390 2014-2017
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                       Compatibility See compatible vehicles
                                                                                                                    :

                                                                                                                Color:     Orange                                                                          Seller information
                                                                                                                                                                                                           racer_moto (881     )
                                                                                                                                           6 available                                                     99.7% Positive feedback
                                                                                                            Quantity:       1

                                                                                                                                                                                                               Save this Seller

                                                                                                               Price:    US $29.99                                     Buy It Now                          Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                      Add to cart                          See other items



                                                                                                                                                                    Add to Watchlist



                                                                                                                 30-day returns                              Longtime member


                                                                                                            Shipping: $2.00 Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Guangzhou, China
                                                                                                                          Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                             Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                                Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                 Have one to sell?          Sell now                                                            to customs processing.

                                                                                                           Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Folding Extendable Brake                 Folding Extendable Brake                Folding Extendable Brake                Folding Extendable Brake                   CNC Folding Brake Clutch                      Adjustable Folding
       Clutch Levers For KTM DU…                Clutch Levers For KTM DU…               Clutch Levers For KTM 390…              Clutch Levers For KTM DU…                  Levers for KTM 390…                           Extendable Brake Clutch…
       $23.49                                   $29.43                                  $28.19                                  $25.46                                     $30.98                                        $26.69
       $26.69                                   $31.99                                  $29.99                                  $28.29                                     $33.67                                        $29.99
       + $3.99 shipping                         Free shipping                           + $3.99 shipping                        + $3.99 shipping                           Free shipping                                 + $3.99 shipping
       New                                      New                                     New                                     New                                        Seller 99.4% positive                         New




       Description          Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                              eBay item number: 283841779417
        Seller assumes all responsibility for this listing.

        Last updated on Sep 08, 2020 22:24:44 PDT View all revisions

              Compatibility
                                                                                                                                                                                                                                                   Feedback
              Please choose your vehicle’s details for specific results.

               Year           Make              Model             Submodel
                -Select-      -Select-          -Select-           -Select-                       Go


              [show all compatible vehicles]


                  This part is compatible with 3 vehicle(s) matching KTM.

https://www.ebay.com/itm/CNC-Folding-Extendable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017/283841779417?fits=Make%3AKTM&hash=item421649d6d9:g:e~oAAOSwZWpejrCZ                                                                                   1/4
10/6/2020                                                         CNC Document
                                                 Case: 1:20-cv-06677  Folding Extendable
                                                                                     #: Brake Clutch Levers
                                                                                         13 Filed:          For KTM
                                                                                                     11/10/20       DUKE 239
                                                                                                                  Page   125 200
                                                                                                                               of390
                                                                                                                                  3982014-2017
                                                                                                                                        PageID | eBay
                                                                                                                                                   #:1546
             Notes       Year                                  Make                                 Model                                        Submodel
                         2017                                  KTM                                   390                                         Duke
                         2016                                  KTM                                   390                                         Duke
                         2015                                  KTM                                   390                                         Duke

            Portions of the information contained in this table have been provided by racer_moto



            Item specifics
            Condition:                         New                                                          Country/Region of Manufacture:        China
            Fitment 2:                         KTM DUKE 200 2014-2016                                       Fitment 4:                            KTM DUKE 390 2013-2017
            Surface Finish:                    Anodizing surface                                            Type:                                 Brake Clutch Levers
            Manufacturer Part Number:          Does Not Apply                                               Material:                             CNC Aluminum
            Placement on Vehicle:              Left, Right, Front                                           Fitment 1:                            KTM DUKE 125 2014-2017
            Brand:                             Unbranded




            Brake Pedal Pad Cover Fit For Ka      Black & Chrome Brake Pedal Pad     Front & Rear Foot Pegs For Trium    Brake Pedal Pad Cover Fit For Ya   Rear Foot Pegs For Suzuki Intrude   Rear Foot Pegs Fit For Tri
            wasaki Vulcan VN 900 1500 1600        Cover For Suzuki Boulevard C50/T   ph Thunderbird Bonneville America   maha Road Star XV1600A XV1700      r 1400 1500 LC Boulevard S83 C9     nneville SE 1996-2001 Bo
            1700 2000 Classic                     Intruder 1500LC                    Speedmaster                         A XV1600AT XV1700AT                0 Marauder 800                      T100 2002-2013
            16.00 USD                             16.00 USD                          26.95 USD                           16.00 USD                          26.95 USD                           26.95 USD
            Buy it now                            Buy it now                         Buy it now                          Buy it now                         Buy it now                          Buy it now




                                                                      CNC Folding Extendable Brake Clutch Levers For KTM DUKE 125 200 390 2014-2017




                         Product Description
                                                                                                                                                                                                               Feedback
                         Conditon: Aftermarket 100% Brand New
                         Material: High Quality CNC Aluminum
                         Color: Black/Silver/Gold/Blue/Red/Titanium/Orange/Green
                         Quantity: 1 Pair (Right&Left)

                         Function:
                         Foldable: mainly works on broken protection when the bike going to crash,it can fold up automatically to decrease the least the damage to your bike.
                         Extendable: runs on the function of personal preference settings,you can adjust the length according to your preference,longer or shorter.
                         Perfectly interchangeable to the original ones,long service life.
https://www.ebay.com/itm/CNC-Folding-Extendable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017/283841779417?fits=Make%3AKTM&hash=item421649d6d9:g:e~oAAOSwZWpejrCZ                                              2/4
10/6/2020                                                                             CNC Folding Extendable
                                                                                                         #: Brake Clutch Levers For KTM DUKE 240
                                                                                                                                             125 200
                                                                                                                                                   of390 2014-2017 | eBay
                                y            g Case: 1:20-cv-06677
                                                              g            Document
                                                                           g                                 13 Filed:   11/10/20     Page            398   PageID     #:1547
                         Easy Install but install by professional is recommended!
                         No Installation Instruction,Have Mounting Hardware!

                         Fitment:
                         For KTM 390 Duke/RC390 2013-2017
                         For KTM 200 Duke/RC200 2014-2016
                         For KTM 125 Duke/RC125 2014-2017

                         Package Included:
                         1 Pair Levers



                         Payment


                         1. Only accept paypal.
                         2. If you are paying through Paypal using eCheck, note that your item can be shipped only after eCheck has cleared.
                         3. As a buyer, it is your duty to pay the tax when you make a order from abroad. Our price does not include taxes, VAT, or other hidden charges.


                         Shipping


                         Items will be shipped to the shipping address you have registered with eBay, please double confirm before purchase.


                         Return Policy


                         1.Refund or replacement request is available only the requests within 1 week after parcel received & returning the item as the same condition as received.
                         2.Please contact us to request a return authorization. All items returned must contain all original packaging materials.
                         3.Postage is not refundable and return postage will be paid by buyers.


                         About Us


                         1.Feedback is extremely important to us.
                         2.In order to provide you with great competitive pricing, please be sure to leave us great feedback and 5 star rating.
                         3.If you are considering leaving negative or neutral feedback, please be sure to contact us first so we can rectify any issues you are experiencing.


                         Contact Us


                         Any other questions, please feel free to contact us via eBay Message, you will get reply within 24 Hours.



                         Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




            Brake Clutch Levers For Ducati 74           CNC Folding Brake Clutch Levers           CNC Brake Clutch Levers For Duc   CNC Brake Clutch Levers For Duc   CNC Brake Clutch Levers For Kaw     CNC Brake Clutch Levers
            8 916/916SPS 900SS MONSTER                  For Aprilia RSV MILLE/R 1999 200          ati MS4/MS4R 01-06 748/750SS 9    ati Monster 659/696/400/620/695   asaki ZX7R ZX7RR ZX9 ZX1100 Z       l Ulysses XB12XT XB12X
            M400 M600 M620 M750                         0 2001 2002 2003                          9-02 ST3/ST4/S/ABS                HYPERMOTARD 796                   X-11 ZRX1100 ZZR1200                12 XB9 2004-2008
            29.99 USD                                   29.99 USD                                 29.99 USD                         29.99 USD                         29.99 USD                           29.99 USD
            Buy it now                                  Buy it now                                Buy it now                        Buy it now                        Buy it now                          Buy it now




   Sponsored items based on your recent views 1/4                                                                                                                                                   Feedback on our suggestions



                                                                                                                                                                                                                        Feedback




https://www.ebay.com/itm/CNC-Folding-Extendable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017/283841779417?fits=Make%3AKTM&hash=item421649d6d9:g:e~oAAOSwZWpejrCZ                                                        3/4
10/6/2020                                                                CNC Document
                                                        Case: 1:20-cv-06677  Folding Extendable
                                                                                            #: Brake Clutch Levers
                                                                                                13 Filed:          For KTM
                                                                                                            11/10/20       DUKE 241
                                                                                                                         Page   125 200
                                                                                                                                      of390
                                                                                                                                         3982014-2017
                                                                                                                                               PageID | eBay
                                                                                                                                                          #:1548
  Hi      !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                            Sell     Watchlist        My eBay


                           Shop by
                           category                     Search for anything                                                                                                        All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                  | Add to Watchlist




             This fits a KTM                    Select Year



                                                                                                      CNC Folding Extendable Brake Clutch Levers For
                                                                                                                                                                                                           Shop with confidence
                                                                                                      KTM DUKE 125 200 390 2014-2017
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :

                                                                                                                Color:     Orange                                                                          Seller information
                                                                                                                                                                                                           racer_moto (881     )
                                                                                                                                           6 available                                                     99.7% Positive feedback
                                                                                                            Quantity:       1

                                                                                                                                                                                                               Save this Seller

                                                                                                               Price:    US $29.99                                     Buy It Now                          Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                      Add to cart                          See other items



                                                                                                                                                                    Add to Watchlist



                                                                                                                 30-day returns                              Longtime member


                                                                                                            Shipping: $2.00 Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Guangzhou, China
                                                                                                                          Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                             Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                                Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                 Have one to sell?          Sell now                                                            to customs processing.

                                                                                                           Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Folding Extendable Brake                 Folding Extendable Brake                Folding Extendable Brake                Folding Extendable Brake                   CNC Folding Brake Clutch                      For KTM Duke 125 200 390
       Clutch Levers For KTM DU…                Clutch Levers For KTM DU…               Clutch Levers For KTM 390…              Clutch Levers For KTM DU…                  Levers for KTM 390…                           RC125/250/390 Short…
       $23.49                                   $29.43                                  $28.19                                  $25.46                                     $30.98                                        $20.23
       $26.69                                   $31.99                                  $29.99                                  $28.29                                     $33.67                                        $22.99
       + $3.99 shipping                         Free shipping                           + $3.99 shipping                        + $3.99 shipping                           Free shipping                                 + $0.80 shipping
       New                                      New                                     New                                     New                                        Seller 99.4% positive                         Almost gone




       Description          Shipping and payments                                                                                                                                                                                            Report item



        Seller assumes all responsibility for this listing.

              Shipping and handling

              Item location: Guangzhou, China
              Shipping to: Americas, Europe, Asia, Australia                                                                                                                                                                                       Feedback
              Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Angola, Burundi, Benin, Burkina Faso, Botswana, Central African Republic, Côte d'Ivoire (Ivory Coast), Cameroon, Congo, Democratic
              Republic of the, Congo, Republic of the, Comoros, Cape Verde Islands, Djibouti, Algeria, Egypt, Eritrea, Western Sahara, Ethiopia, Gabon Republic, Ghana, Guinea, Gambia, Guinea-Bissau,
              Equatorial Guinea, Kenya, Liberia, Libya, Lesotho, Morocco, Madagascar, Mali, Mozambique, Mauritania, Mauritius, Malawi, Mayotte, Namibia, Niger, Nigeria, Reunion, Rwanda, Senegal, Saint
              Helena, Sierra Leone, Somalia, Swaziland, Seychelles, Chad, Togo, Tunisia, Tanzania, Uganda, South Africa, Zambia, Zimbabwe, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh,
              Bhutan, China, Georgia, India, Japan, Kazakhstan, Kyrgyzstan, Korea, South, Sri Lanka, Maldives, Mongolia, Nepal, Pakistan, Tajikistan, Turkmenistan, Uzbekistan, Aruba, Anguilla, Netherlands
              Antilles, Antigua and Barbuda, Bahamas, Belize, Barbados, Costa Rica, Cayman Islands, Dominica, Dominican Republic, Guadeloupe, Grenada, Guatemala, Honduras, Haiti, Jamaica, Saint
              Kitts-Nevis, Saint Lucia, Montserrat, Martinique, Nicaragua, Panama, Puerto Rico, El Salvador, Turks and Caicos Islands, Trinidad and Tobago, Saint Vincent and the Grenadines, British Virgin
              Islands, Virgin Islands (U.S.), Albania, Andorra, Bulgaria, Bosnia and Herzegovina, Belarus, Cyprus, Estonia, Finland, Guernsey, Gibraltar, Iceland, Jersey, Liechtenstein, Lithuania, Luxembourg,
              Latvia, Monaco, Moldova, Macedonia, Malta, Montenegro, Norway, Romania, Svalbard and Jan Mayen, San Marino, Serbia, Slovakia, Slovenia, Ukraine, Vatican City State, United Arab
              Emirates, Bahrain, Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, Yemen, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, American Samoa, Cook Islands,
              Fiji, Micronesia, Guam, Kiribati, Marshall Islands, New Caledonia, Niue, Nauru, Palau, Papua New Guinea, French Polynesia, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna,


https://www.ebay.com/itm/CNC-Folding-Extendable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017/283841779417?fits=Make%3AKTM&hash=item421649d6d9:g:e~oAAOSwZWpejrCZ&shqty=1&isGT…                                                                     1/2
10/6/2020                                                               CNC Document
                                                       Case: 1:20-cv-06677  Folding Extendable
                                                                                           #: Brake Clutch Levers
                                                                                               13 Filed:          For KTM
                                                                                                           11/10/20       DUKE 242
                                                                                                                        Page   125 200
                                                                                                                                     of390
                                                                                                                                        3982014-2017
                                                                                                                                              PageID | eBay
                                                                                                                                                         #:1549
            Western Samoa, Argentina, Bolivia, Brazil, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Peru, Paraguay, Suriname, Uruguay, Venezuela, Brunei
            Darussalam, Hong Kong, Indonesia, Cambodia, Laos, Macau, Malaysia, Philippines, Singapore, Thailand, Taiwan, Vietnam, PO Box

            Quantity:    1                 Change country:      United States                                                         ZIP Code:     60440                  Get Rates


              Shipping and handling              To                        Service                                                                                 Delivery*

              US $2.00                           United States             Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Wed. Oct. 28 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                             Special financing available
                                                                                             Select PayPal Credit at checkout to have the option to pay over time.

                                                                                             Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                             purchases of $99 or more. Other offers may also be available.

                                                                                             Interest will be charged to your account from the purchase date if the balance is
                                                                                             not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                             to credit approval. See terms

                                                                                             The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




     CNC Front Clutch Fluid                     Brake Clutch Levers For KTM              CNC Folding Extending                   CNC Adjustable Folding                   Black For KTM 125 250 390                 Orange Aluminum Chain
     Reservoir Tank Cap Cover…                  Duke RC 125/200/390 201…                 Clutch Brake Levers for KT…             Extendable Brake Clutch…                 Duke CNC Radiator Grille…                 Protector Guard Cover For…
     $4.75                                      $36.99                                   $26.09                                  $29.99                                   $28.99                                    $23.74
     Free shipping                              + $4.99 shipping                         $28.99                                  + $6.99 shipping                         Free shipping                             $24.99
     New                                        New                                      + $5.99 shipping                        New                                      New                                       Free shipping
                                                                                         New                                                                                                                        New




 Back to search results                                                                                                                                                                                                                        Return to top
 More to explore : Motorcycle Brake Levers for 2017 KTM 125, Motorcycle Clutch Levers for KTM 125, Other Motorcycle KTM Duke 390s, Brake Cylinders for 2017 KTM 390,
 Motorcycle Clutch Levers for KTM 200, Motorcycle Shift Levers for KTM 390, Motorcycle Brake Levers for KTM 200, Brake Cylinders for KTM 390, Unbranded Motorcycle Shift Levers for KTM 390,
 Motorcycle Handlebars, Grips & Levers for KTM 390




        About eBay           Announcements       Community      Security Center      Resolution Center   Seller Center     Policies    Affiliates   Help & Contact     Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/CNC-Folding-Extendable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017/283841779417?fits=Make%3AKTM&hash=item421649d6d9:g:e~oAAOSwZWpejrCZ&shqty=1&isGT…                                                                  2/2
10/6/2020                                                                                      racer_moto
                                                        Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20on eBay
                                                                                                              Page 243 of 398 PageID #:1550
                                                                                                                                                                                                    Sell      Watchlist         My eBay          1
            Hi     !          Daily Deals     Brand Outlet      Help & Contact


                                    Shop by
                                    category                  Search for anything                                                                                                  All Categories                               Search            Advanced



         racer_moto's profile



                                                                    racer_moto (881 )                                                                                            Items for sale            Visit store         Contact
                                                                    99.7% positive feedback

                                                                                                                                  Based in China, racer_moto has been an eBay member since Dec 03, 2016
                                                                         Save




                                      Feedback ratings                                                                                                                                                               See all feedback

                                                          373       Item as described                       415               5                  1                              High quality and very fast delivery, exactly fit!
                                                                                                                                                                                Thank you!
                                                          378       Communication                       Positive       Neutral               Negative
                                                                                                                                                                                Oct 05, 2020
                                                          377       Shipping time

                                                          386       Shipping charges                          Feedback from the last 12 months



                                  43 Followers | 0 Reviews | Member since: Dec 03, 2016 |           China



         Items for sale(2255)                                                                                                                                                                                                                  See all items




             Saddlebag Suppo...                              Saddlebag Suppo...                              Passenger Foot ...                                    Front Footrest ...                                     Speedometer Rel...
             US $25.99                        2h left        US $25.99                        2h left        US $26.95                               4h left       US $26.95                           4h left            US $23.59                  5h left




            About eBay      Announcements        Community       Security Center      Resolution Center       Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/racer_moto?_trksid=p2047675.l2559                                                                                                                                                                                                     1/1
10/6/2020                                                                                 racer_moto
                                                    Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                                               11/10/20     Page 244 of 398 PageID #:1551
                                                                                                                                                            Sell   Watchlist     My eBay          1
      Hi        !       Daily Deals      Brand Outlet     Help & Contact


                                  Shop by
                                  category               Search this Store                                                                     This Store                        Search            Advanced



     eBay      eBay Stores      racer_moto




                                             racer_moto
                                             43 followers racer_moto (881        ) 99.7%


                                                 Save this seller




     Category

     All                                                All Listings   Auction    Buy It Now                                                                               Time: ending soonest

     Harley Parts                                   1-48 of 1,009 Results
     Backrest sissy bar
                                                                            Saddlebag Supports For Honda Shadow ACE Spirit Phantom VT750 Sabre 1100 VT1100
     Foot Pegs

     Clutch Cable                                                           $25.99
                                                                            Free shipping
     carburetor interface

     oil filter

     Air filter
                                                                            Passenger Foot Pegs Rear Footrests Footpegs For Kawasaki Vulcan VN 800 1500 1600
     Handlebar

     Battery Side Cover                                                     $26.95                                                                                                          From China
                                                                            $4.00 shipping
     Lighting

     Decal

     Radiator Grille Cover
                                                                            Front Footrest Foot Pegs For Kawasaki Vulcan VN 800 900 1500 1600 Z1000 ZG1400
     Engine Guard & Bracket

     License Plate Bracket                                                  $26.95                                                                                                          From China

     Gas Cap Cover                                                          $4.00 shipping

     Frame Sliders

     Brake Clutch Levers
                                                                            Speedometer Relocation Mount Bracket Kit Fit For Harley Sportster XL 883 XL 1200
     Seat

     Fender                                                                 $23.59                                                                                                          From China
     Throttle Cable                                                         $3.00 shipping

     Stator Engine Cover

     Engine Clutch Cover

     Chain Guards                                                           Triple Tree Top Clamp Decal Pad Sticker For BMW S1000RR S1000 RR 2009-2014 2013

     Headlight Bracket                                                      $8.99                                                                                                           From China
     Foot Side Stand Cover                                                  Free shipping

     Stand Screws

     Saddlebag Support

     Other                                                                  Triple Tree Top Clamp Decal Pad Sticker For BMW S1000RR S1000 RR 2015-2018 2017

                                                                            $8.99                                                                                                           From China
                                                                            Free shipping




                                                                            Decal Pad Sticker Triple Tree Top Clamp Front For Honda CBR600RR 2007-2017 2016

                                                                            $7.99                                                                                                           From China
                                                                            Free shipping




                                                                            Foot Pegs Motocross MX Dirt Bike Footrests Fits For Yamaha Gas Gas Enducross EC

                                                                            $22.90                                                                                                          From China
                                                                            $4.00 shipping




                                                                            Foot Pegs For Yamaha YZ 85 125 250 YZ85 YZ125 YZ250 YZ400 WR 400 426 450 WR450

                                                                            $22.90                                                                                                          From China
                                                                            $4.00 shipping




                                                                            Cast Iron Motocross MX Style Foot Pegs Footrests For Suzuki RM80 RM 80 1993-2001

                                                                            $22.90                                                                                                          From China
                                                                            $4.00 shipping




https://www.ebay.com/str/racermt                                                                                                                                                                              1/4
10/6/2020                                                                racer_moto
                                   Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                              11/10/20     Page 245 of 398 PageID #:1552
                                                  Motocross MX Dirt Bike Racing Foot Pegs Fits For Yamaha PW50 PW80 TTR90 TW200

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  MX Wide Foot Pegs Pedals Rests Fit For Honda CR125 CR250 CR125R CR250R 2000-2001

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Wide Footpeg Foot Pegs For Honda CR80R CR85R XR250 XR400 XR600R XR650R XR650L

                                                  $22.90                                                                             From China
                                                  $4.00 shipping
                                                  18 sold



                                                  Motocross Foot Pegs Fit For Honda CR500R CR250R CR125R YZ125 YZ250 WR400F YZ400F

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Pair Cast Iron Foot Pegs Footrests For Suzuki DR 250 350 650 DR250 DR350 DR650SE

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Motocross Foot Pegs Footrest Fits For Honda CRF XR 50 70 80 100 Kawasaki KLR650

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Foot Pegs Pedals Rests Footpegs For Kawasaki KX 125 250 KX125 KX250 1997-2001

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Cast Iron MX Foot Pegs Rests Pedals Footrests For KTM EXC SX SXF XC XCW XCF EXCF

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Motocross Cast Iron Foot Pegs Footrests For Honda CR125R CR250R CR500R 1988-1994

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Motocross Foot Pegs For Suzuki RM125 250 RMX250 DR-Z 400 Kawasaki KLX400R KX500

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Cast Iron Motocross MX Foot Pegs For Kawasaki KLX300R 1997-2007 KLX650 1993-1995

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Cast Iron Motocross MX Foot Pegs For Kawasaki KX65 KX85 KX100 KX80 Suzuki RM100

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Motocross MX Foot Pegs Rests Pedals Fits For Suzuki RM85 RM85L DR-Z125L DR-Z125

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Motocross MX Cast Iron Foot Pegs For Honda XR250L 1991-1996 XR250R 1988-1995

                                                  $22.90                                                                             From China
                                                  $4.00 shipping


https://www.ebay.com/str/racermt                                                                                                                  2/4
10/6/2020                                                                racer_moto
                                   Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                              11/10/20     Page 246 of 398 PageID #:1553

                                                  Pair MX Foot Pegs Footrest For Kawasaki KX125 KX250 KX500 KDX200 KDX220R KDX250

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Motocross MX Foot Pegs For Yamaha YZ 80 125 250 500 YZ125 WR 200 250 500 WR500

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Motocross Dirt Bike MX Race Foot Pegs Footrest For Suzuki RM125 RM250 2003-2004

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Motocross MX Cast Iron Foot Pegs For Honda CR125R CR250R CRF250R CRF450R CRF250X

                                                  $22.90                                                                             From China
                                                  $4.00 shipping




                                                  Decal Pad Triple Tree Top Clamp Upper Front End For Honda CBR250RR 2011-2013 12

                                                  $7.99                                                                              From China
                                                  Free shipping




                                                  Triple Tree Top Clamp Decal Pad Sticker For Honda CBR600 F4 F4I 1999-2007 2006

                                                  $7.99                                                                              From China
                                                  Free shipping




                                                  Front Rider Footboard Floorboard for Kawasaki Vulcan VN400 VN800 (24cm)

                                                  $55.89
                                                  Free shipping
                                                  10 watching



                                                  Radiator Guard Protector Grille Grill Cover For Honda CB650F CBR650F 2014-2017

                                                  $23.99                                                                             From China
                                                  $4.00 shipping




                                                  Radiator Grille Guard Cover Protector Grill For Yamaha YZF R15 R25 R3 2014-2017

                                                  $17.99 to $19.99                                                                   From China
                                                  $3.00 shipping




                                                  Rear Back Wheel Tire Hugger Fender Mudguard Mudflap For BMW G310GS 2017-2019

                                                  $26.99                                                                             From China
                                                  $4.00 shipping




                                                  Kickstand Side Stand Enlarger Foot Pad For Honda CBR250RR CBR 250 RR 2017-2019

                                                  $15.99                                                                             From China
                                                  $2.00 shipping




                                                  Kickstand Side Stand Plate Extension Pad For BMW R1200GS R1200 GS LC 2017-2018

                                                  $15.99                                                                             From China
                                                  $2.00 shipping




                                                  Chain Guard Protector Cover Shield For BMW S1000RR 2010-2016 S1000R 2014-2016

                                                  $25.99                                                                             From China
                                                  $2.00 shipping




                                                  Rear Footboard Floorboard for Suzuki C50 VL400 VL800 Honda VTX1300 VTX1800

                                                  $50.89
                                                  Free shipping
https://www.ebay.com/str/racermt                                                                                                                  3/4
10/6/2020                                                 Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                              Filed:       by racer_moto
                                                                                                       11/10/20      Page| eBay
                                                                                                                             247 of 398 PageID #:1554
                                                                                                                                                                                        Sell      Watchlist       My eBay               1
            Hi        !           Daily Deals     Brand Outlet    Help & Contact


                                       Shop by
                                       category            KTM                                                                                                         All Categories                            Search                 Advanced


                                                                                                                                                                                                          Include description
                                                           Items for sale from racer_moto (881        )      |      Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction    Buy It Now                                                                                             Sort: Time: newly listed         View:
        eBay Motors
            Other Motorcycle Handlebars,                    25 results for KTM         Save this search
            Grips & Levers
            Motorcycle Fairings & Bodywork
            More                                              Find your Motorcycle
                                                                                                                                                                               Clear selections

        Format                                  see all
                 All Listings
                 Auction                                                                                                                                                            0
                                                              Make & Model                                Year From / To                Distance
                 Buy It Now                                                                                                                                                matching results
                                                                 KTM                                      Year From                      Any Distance of
        Guaranteed Delivery                     see all          Any Model                                Year To                        60440                                 Find Results
                 No Preference
                 1 Day Shipping                                                                       M10 Swingarm Spools Slider Stand Screw For KTM Duke 125 200 390 690 790 990 1090
                 2 Day Shipping                                                                       Brand New
                 3 Day Shipping
                 4 Day Shipping
                                                                                                      $7.99                                                    Apr-27 04:03
                                                                                                      Buy It Now                                               From China
        Condition                               see all                                               Free Shipping
                                                                                                                                                               Seller: racer_moto (869) 99.7%
                 New      (25)


        Price

                 Under $15.00
                 $15.00 - $35.00
                 Over $35.00
        $                  to $                                                                       CNC Folding Extendable Brake Clutch Levers For KTM DUKE 125 200 390 2014-2017 (Fits: KTM)
                                                                                                      Brand New
        Item Location                           see all
                 Default                                                                              $29.99                                                   Apr-08 22:20
                 Within                                                                               Buy It Now                                               From China
                   100 miles      of 60440                                                            +$2.00 shipping
                                                                                                                                                               Seller: racer_moto (831) 99.7%
                 US Only
                 North America
                 Worldwide


        Delivery Options                        see all
                 Free shipping
                                                                                                      CNC Aluminum Chain Guard Cover Protector For KTM DUKE 125 DUKE 200 DUKE 390 (Fits:
        Show only                               see all                                               KTM)
                                                                                                      Brand New
                 Free Returns
                 Returns accepted
                 Completed listings
                                                                                                      $25.99                                                   May-08 02:51

                 Sold listings                                                                        Buy It Now                                               From China
                 Deals & Savings                                                                      +$3.00 shipping
                                                                                                                                                               Seller: racer_moto (829) 99.7%

        More refinements...



                 Seller Information
                                                                                                      CNC Aluminum Rear Chain Protector Guard Cover For KTM 1290 Duke 1050 1190 ADV (Fits:
             racer_moto (881          )                                                               KTM)
                 Feedback rating: 881                                                                 Brand New
                 Positive Feedback: 99.7%
                 Member since Dec-03-16 in                                                            $23.99                                                   Mar-24 23:28
                 Hong Kong                                                                            Buy It Now                                               From China
                                                                                                      +$2.00 shipping
                                                                                                                                                               Seller: racer_moto (862) 99.7%
                 Read feedback profile
                 Add to my favorite sellers
                 Visit seller's eBay Store!
                     racermt



                                                                                                      CNC Kickstand Side Stand Extension Enlarger Pad For KTM 1050 1090 1190 1290 (Fits: KTM)
        Sponsored items for you
                                                                                                      Brand New

                                                                                                      $15.96                                                   Jan-27 00:45
                                                                                                      Buy It Now                                               From China
                                                                                                      +$2.00 shipping
                                                                                                                                                               Seller: racer_moto (869) 99.7%




                    CNC Front Clutch Fluid
                                                            CNC Kickstand Side Stand Extension Plate Foot Pad For KTM 125 200 690 950 990 (Fits: KTM)
                    Reservoir Tank...
                                                            Brand New
                    $4.75
                    Buy It Now
                    Free shipping




https://www.ebay.com/sch/m.html?_ssn=racer_moto&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                1/4
10/6/2020                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                            Filed:       by racer_moto
                                                                                     11/10/20      Page| eBay
                                                                                                           248 of 398 PageID #:1555

                                                                             $15.99                                   Jan-22 20:59
                                                                             Buy It Now                               From China
                                                                             +$2.00 shipping
                                                                                                                      Seller: racer_moto (855) 99.7%

             $19.11
             Buy It Now
             Free shipping




                                                                             Cast Iron MX Foot Pegs Rests Pedals Footrests For KTM EXC SX SXF XC XCW XCF EXCF (Fits:
                                                                             KTM)
                                                                             Brand New


             CNC 30mm Height
                                                                             $22.90                                   Nov-06 23:15

             Handlebar Riser For K...                                        Buy It Now                               From China
                                                                             +$4.00 shipping
             $20.12                                                                                                   Seller: racer_moto (828) 99.7%
                                                                                Watch
             Buy It Now
             Free shipping




                                                                             Fuel Gas Tank Cover Cap Lock With 2 Keys for KTM DUKE 125 200 390 (Fits: KTM)
                                                                             Brand New

                                                                             $15.59                                   Sep-19 01:18
                                                                             Buy It Now                               From China
                                                                             +$2.00 shipping
                                                                                                                      Seller: racer_moto (848) 99.7%
                                                                                Watch
             30mm Height Handlebar
             Riser Kit Fit K...

             $20.14
             Buy It Now
             Free shipping



                                          Results matching fewer words

                                                                             Waterproof Gas Tank Flame 3D Decal Sticker Universal For Harley Cruiser Chopper
                                                                             Brand New

                                                                             $12.99                                   Dec-15 23:55
                                                                             Buy It Now                               From China
                                                                             +$2.00 shipping
                                                                                                                      Seller: racer_moto (841) 99.7%
             Folding Extendable Brake
             Clutch Lever...

             $30.52
             Buy It Now




                                                                             1" Handlebar Risers For Honda Shadow VT ACE Aero Sabre Spirit VLX 600 750 1100
                                                                             Brand New

                                                                             $29.99                                   Sep-20 19:32
                                                                             Buy It Now                               From China
                                                                             +$4.00 shipping
                                                                                                                      Seller: racer_moto (852) 99.7%



             CNC Folding Extending
             Clutch Brake Le...
             $26.09
             Buy It Now

                                                                             LED Side Mount Tail Brake Light License Plate Bracket For Harley Bobber Chopper
                                                                             Brand New

                                                                             $58.99                                   Nov-02 21:39
                                                                             Buy It Now                               From China
                                                                             +$6.00 shipping
                                                                                                                      Seller: racer_moto (877) 99.7%




             Motorcycle Alu Brake
             Clutch Levers Fo...
             $28.49
                                                                             LED Side Mount Tail Brake Light License Plate Bracket for Harley Bobber Chopper
             Buy It Now
                                                                             Brand New

                                                                             $58.99                                   Nov-02 21:46
                                                                             Buy It Now                               From China
                                                                             +$6.00 shipping
                                                                                                                      Seller: racer_moto (877) 99.7%




             Brake Clutch Levers For
             KTM Duke RC 1...             Iron Side Mount Tail Brake Light License Plate Bracket For Harley Bobber Chopper
             $36.99                       Brand New

             Buy It Now




https://www.ebay.com/sch/m.html?_ssn=racer_moto&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                    2/4
10/6/2020                              Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                           Filed:       by racer_moto
                                                                                    11/10/20      Page| eBay
                                                                                                          249 of 398 PageID #:1556

                                                                             $28.99                                   Nov-02 23:48
                                                                             Buy It Now                               From China
                                                                             +$9.00 shipping
                                                                                                                      Seller: racer_moto (877) 99.7%




             Fits KTM RC125 RC200
             RC250/390 Duke C...

             $31.99
             Buy It Now
                                                                                                                                                       Tell us what you think




             New CNC Adjust Extend
             Brake Clutch Le...

             $28.49
             Buy It Now




             Black For KTM 125 250
             390 Duke CNC Ra...

             $28.99
             Buy It Now
             Free shipping




             Orange Aluminum Chain
             Protector Guard...
             $23.74
             Buy It Now
             Free shipping




             Rear CNC Chain Cover
             Guard Protection...
             $25.15
             Buy It Now
             Free shipping




             CNC Front Clutch Fluid
             Reservoir Tank...
             $4.75
             Buy It Now
             Free shipping




https://www.ebay.com/sch/m.html?_ssn=racer_moto&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                             3/4
10/6/2020                                                        Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 250 of 398 PageID #:1557
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $29.99
                                                                                                                                             Shipping                                                     $2.00
                                                     New card                                                                                Tax*                                                          $2.00
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $33.99

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               375 West Briarcliff Rd                                                                                                                      See details
                               Bolingbrook, IL 60440-3825
                               United States

                               Change




                               Review item and shipping

                               Seller: racer_moto | Edit message
                               Message: Item Id: 283841779417 Buyer's Vehicle: KTM

                                                                        CNC Folding Extendable Brake Clutch Levers For KTM
                                                                        DUKE 125 200 390 2014-2017
                                                                        Color: Orange
                                                                        $29.99

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 28 – Nov 17
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        $2.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Reflections of Trinity
                               Help children, seniors and others in COVID-19 crisis with food and basic needs.



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1429777587014                                                                                                                                                       1/1
10/8/2020                                                                CNC
                                                       Case: 1:20-cv-06677   Kickstand Side#:
                                                                           Document         Stand
                                                                                              13Extension Enlarger Pad Page
                                                                                                  Filed: 11/10/20      For KTM251
                                                                                                                              1050 1090 1190 PageID
                                                                                                                                   of 398    1290 | eBay#:1558

                                                                                                                                                                                                  Sell     Watchlist        My eBay            1
  Hi      !         Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Side Stands                                                                                              | Add to Watchlist




             This fits a KTM                   Select Year



                                                                                                    CNC Kickstand Side Stand Extension Enlarger Pad
                                                                                                                                                                                                         Shop with confidence
                                                                                                    For KTM 1050 1090 1190 1290
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                              Color:     Orange                                                                          Seller information
                                                                                                                                                                                                         racer_moto (885        )
                                                                                                                                         5 available                                                     99.7% Positive feedback
                                                                                                          Quantity:      1

                                                                                                                                                                                                             Save this Seller

                                                                                                            Price:     US $15.96                                     Buy It Now                          Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart                          See other items



                                                                                                                                                                  Add to Watchlist



                                                                                                               30-day returns                              Longtime member


                                                                                                          Shipping: $2.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, Guangdong, China
                                                                                                                        Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                          Delivery:           Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                              Please note the delivery estimate is greater than 13 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                Have one to sell?          Sell now                                                           to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Kickstand Side Stand Plate              Large CNC Kickstand Side                CNC Kickstand Side Stand              Side Kickstand Stand                        CNC Kickstand Side Stand                      Kickstand Side Stand
       Pad Extension For KTM 105…              Stand Pad Plate Extension…              Extension Pad Fits KTM 105…           Extension Pad Plate Fit KT…                 Extension Plate For KTM…                      Extension Pad Plate For KT…
       $12.64                                  $12.34                                  $14.55                                $12.57                                      $15.50                                        $12.55
       Free shipping                           $12.99                                  $16.17                                Free shipping                               Free shipping                                 Free shipping
       New                                     Free shipping                           Free shipping                         Seller 99% positive                         New                                           New
                                               Seller 99.4% positive                   New




   Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/CNC-Kickstand-Side-Stand-Extension-Enlarger-Pad-For-KTM-1050-1090-1190-1290/283354738453?fits=Make%3AKTM&hash=item41f9422f15:g:ngwAAOSwkHxcTW9s                                                                                   1/4
10/8/2020                                                              CNC Aluminum
                                                       Case: 1:20-cv-06677 Document Rear Chain
                                                                                          #: 13Protector
                                                                                                 Filed:Guard Cover ForPage
                                                                                                         11/10/20      KTM 1290
                                                                                                                             252Duke
                                                                                                                                  of1050
                                                                                                                                     3981190 ADV | eBay
                                                                                                                                          PageID     #:1559
                                                                                                                                                                                                  Sell     Watchlist        My eBay            1
  Hi      !         Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




             This fits a KTM                   Select Year



                                                                                                    CNC Aluminum Rear Chain Protector Guard Cover
                                                                                                                                                                                                         Shop with confidence
                                                                                                    For KTM 1290 Duke 1050 1190 ADV
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                            Colour:      Orange                                                                          Seller information
                                                                                                                                                                                                         racer_moto (885        )
                                                                                                                                         5 available                                                     99.7% Positive feedback
                                                                                                          Quantity:      1

                                                                                                                                                                                                             Save this Seller

                                                                                                             Price:    US $23.99                                     Buy It Now                          Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart                          See other items



                                                                                                                                                                  Add to Watchlist



                                                                                                                30-day returns                             Longtime member


                                                                                                          Shipping: $2.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, Guangdong, China
                                                                                                                        Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                           Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                              Please note the delivery estimate is greater than 13 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                Have one to sell?          Sell now                                                           to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Moto CNC Clutch slave                   Aluminum Rear Brake                     Clutch Cover & Pressure               Front Reservoir Guard For                   CNC Rear Brake Master                         Motor CNC Rear Brake
       cylinder guard protector F…             Master Cylinder Guard…                  Plate For KTM 1290 Super…             KTM 1050 1190 1290 Super…                   Cylinder Guard Cover…                         Master Cylinder Guard…
       $22.99                                  $12.59                                  $99.99                                $23.00                                      $15.75                                        $15.68
       Free shipping                           $13.99                                  Free shipping                         Free shipping                               Free shipping                                 Free shipping
       New                                     + $2.00 shipping                        Seller 100% positive                  Seller 99.3% positive                       Seller 99.1% positive                         New
                                               Seller 100% positive




   Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/CNC-Aluminum-Rear-Chain-Protector-Guard-Cover-For-KTM-1290-Duke-1050-1190-ADV/283429680611?fits=Make%3AKTM&hash=item41fdb9b5e3:g:ifsAAOSwasZcmHUF                                                                                 1/4
10/9/2020                                                               Fuel Filter
                                                        Case: 1:20-cv-06677         Element For#:
                                                                              Document          Honda Yamaha Motorcycle
                                                                                                  13 Filed:  11/10/20   DirtPage
                                                                                                                             Bike ATV Go KART
                                                                                                                                    253       Buggy
                                                                                                                                         of 398     KTM | eBay
                                                                                                                                                 PageID     #:1560
                                                                                                                                                                                                    Sell     Watchlist        My eBay            1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                      Fuel Filter Element For Honda Yamaha Motorcycle
                                                                                                                                                                                                           Shop with confidence
                                                                                                      Dirt Bike ATV Go KART Buggy KTM
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                           Numbers:        - Select -


                                                                                                            Quantity:       1              More than 10 available                                          Seller information
                                                                                                                                                                                                           racer-club (896     )
                                                                                                                                                                                                           97.7% Positive feedback
                                                                                                               Price:    US $4.23                                      Buy It Now
                                                                                                                                                                                                               Save this Seller

                                                                                                                                                                      Add to cart                          Contact seller
                                                                                                                                                                                                           Visit store

                                                                                                                                                                    Add to Watchlist                       See other items




                                                                                                           Free shipping                30-day returns               Longtime member


                                                                                                            Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: HangZhou, China
                                                                                                                          Ships to: Worldwide See exclusions


                                                                                                             Delivery:          Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                                Please note the delivery estimate is greater than 13 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                           Payments:
                                 Have one to sell?          Sell now

                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Motorcross Handguard                     7/8" 22mm Handlebars                    22mm 7/8" Rubber Hand                   Hydraulic Clutch Slave                     Motorcycle Universal                          Pro Taper 1 1/8" Handlebar
       Hand Guards for Yamaha…                  Handle Bars Tube For Dirt…              Grip Handle Bar Throttle…               Cylinder CNC For Dirt Pit…                 Handguard Hand Guard for…                     Fat Bar Pad For YAMAHA…
       $19.51                                   $23.50                                  $4.74                                   $18.99                                     $37.07                                        $11.99
       $20.98                                   Free shipping                           $4.99                                   Free shipping                              Free shipping                                 Free shipping
       Free shipping                            New                                     Free shipping                           Seller 99.3% positive                      Seller 99.3% positive                         Almost gone
       Seller 99.1% positive                                                            New




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Fuel-Filter-Element-For-Honda-Yamaha-Motorcycle-Dirt-Bike-ATV-Go-KART-Buggy-KTM/174109490072                                                                                                                                        1/4
10/9/2020                                                           Fuel Filter
                                                    Case: 1:20-cv-06677         Element For#:
                                                                          Document          Honda Yamaha Motorcycle
                                                                                              13 Filed:  11/10/20   DirtPage
                                                                                                                         Bike ATV Go KART
                                                                                                                                254       Buggy
                                                                                                                                     of 398     KTM | eBay
                                                                                                                                             PageID     #:1561




     Fuel Filter Element For                    62 Links Electric Starter             M10x1.25 Banjo Bolt For Pit        Throttle With Speed Limiter        Gas Fuel Tank Cap Cover           Motorcycle Oil Cooler
     Motorcycle KTM SSR Dirt P…                 Chain For 50cc-125cc ATV…             Bike ATV Go Kart Moped…            Bolt For Honda Yamaha…             For 50cc-160cc Chinese Pi…        Radiator M10x1.25 +8/10m…
     $6.14                                      $5.80                                 $3.37                              $28.37                             $11.70                            $16.72
     Free shipping                              Free shipping                         Free shipping                      Free shipping                      Free shipping                     Free shipping




    Description             Shipping and payments                                                                                                                                                                   Report item



                                                                                                                                                                                        eBay item number: 174109490072
      Seller assumes all responsibility for this listing.

      Last updated on Sep 28, 2020 03:13:08 PDT View all revisions

            Item specifics
            Condition:                            New                                                                             Brand:      RacerClub
            Manufacturer Part Number:             Does Not Apply




            Plastic Fender Fairing Kits For 2      Steering Stem Nut For Dirt Pit B     Manifold Intake Pipe For Zongs    7/8 Hand Guard For Pit Dirt Bik   Plastic Fairing Body Kits+Screw   CNC Front Wheel Rim Hub 12m
            Stroke 47cc 49cc Apollo Orion          ike 90cc 110cc 125cc 150cc 18        hen Z190 190cc ZS1P62YML-2        e ATV Taotao Roketa SSR CRF       s+Tank+Vent Valve For Honda       m Alex Hole For Z50 Z50J Disc
            Mini Dirt Bike                         0cc 190cc SSR Stomp                  Pit Dirt Bike                     50 Sunl Kazuma KTM                XR50 CRF50 Dirt Bike              Disk Brake Monkey Bike
            12.72 USD                              9.09 USD                             13.45 USD                         42.33 USD                         50.10 USD                         49.10 USD
            Buy it now                             Buy it now                           Buy it now                        Buy it now                        Buy it now                        Buy it now
            Free shipping                          Free shipping                        Free shipping                     Free shipping                     Free shipping                     Free shipping




                                                                Fuel Filter Element For Honda Yamaha Motorcycle Dirt Bike ATV Go KART Buggy KTM




                         Product Description

https://www.ebay.com/itm/Fuel-Filter-Element-For-Honda-Yamaha-Motorcycle-Dirt-Bike-ATV-Go-KART-Buggy-KTM/174109490072                                                                                                             2/4
10/9/2020                                                        Fuel Filter
                                                 Case: 1:20-cv-06677         Element For#:
                                                                       Document          Honda Yamaha Motorcycle
                                                                                           13 Filed:  11/10/20   DirtPage
                                                                                                                      Bike ATV Go KART
                                                                                                                             255       Buggy
                                                                                                                                  of 398     KTM | eBay
                                                                                                                                          PageID     #:1562

                  Condition: New.

                  Quality: Each Product Will Be Checked Very Carefully Before Shipping.

                  Fitment: Dimension:
                  Length: 32mm (1-1/4")
                  Width: 23mm (15/16")
                  Inner Dia.: 8mm(5/16")

                  Fuel Filter Element For Cruiser Chopper Bobber Yamaha Honda Suzuki Kawasaki KTM Aprilia Ducati Motorcycle Monkey Bike ATV Quad
                  Go Kart Buggy Snowmobile Motocross.

                  Quantity:Please Choose The Quantity You Want To Order.
                         Please Check The Pictures And Description Carefully Before Your Purchase To Make Sure It's The Correct Product you Need.



                  Payment




                  ◆PayPal is the only online payment method we accept.Please ensure you have a valid/confirmed PayPal account prior bidding.Payment must
                  be received in 7 days after the auction ended.

                  ◆If payment is not received by due date,Ebay will be notified and an unpaid item dispute may be issued.


                  Shipping




                  ◆We only ship to the confirmed Ebay address.Please make sure your address in Ebay matches the address you would like us ship to.

                  ◆The item will be send out within 1 business day once your payment is completed(excludes weekends & holidays).

                  ◆Please kindly noted that all items will be shipped from China.Once your parcel was shipped out,we will email you the tracking number.

                  ◆Shipping Time:
                     10-15 business days to United States/Russia(Standard Shipping From China).
                     16-25 business days to Canada(Economy Shipping From China).
                     18-35 business days Australia/NewZealand/Europe(Economy Shipping From China).
                     25-45 business days Other Areas/Countries(Economy Shipping From China).


                  Return




                  ◆Return is accepted within 30 days after the buyer's receiving the item.If this item is defective upon receipt, buyer has up to 30 days from date
                  of receipt for exchange of a new one.

                  ◆If you are not completely satisfied with your purchase, you may return it to us for a prompt exchange or we will refund your
                  payment.Unused/unopened merchandise will be fully credited.

                  Contact Us




                  ◆We are on work from Monday to Saturday.All the email will be replied within one business day.And we don’t work on Sunday or local
                  public holiday.We apologize for the late reply during the holidays.

                  ◆If you have any questions,please feel free to email us,we will try to reply your every question as soon as possible.Thank you.

                  Feedback




                  ◆Please don’t leave us any low detailed ratings,negative or neutral feedback.We understand the concerns and frustrations you might have,
                  please give us the opportunity first to resolve the issues for you.

                  ◆We 100% assure you that we can solve any issue regarding your purchase.Thank you.



                  Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




https://www.ebay.com/itm/Fuel-Filter-Element-For-Honda-Yamaha-Motorcycle-Dirt-Bike-ATV-Go-KART-Buggy-KTM/174109490072                                                 3/4
10/9/2020                                                          Fuel Filter
                                                   Case: 1:20-cv-06677         Element For#:
                                                                         Document          Honda Yamaha Motorcycle
                                                                                             13 Filed:  11/10/20   DirtPage
                                                                                                                        Bike ATV Go KART
                                                                                                                               256       Buggy
                                                                                                                                    of 398     KTM | eBay
                                                                                                                                            PageID     #:1563




            19mm Carburetor + Air Filter Fo      Exhaust Muffler Pipe Gasket Fo           ATV Primary Drive Clutch Puller         ATV Air Filter Cleaner For Polari     14x18 Right Racing Adelin Hydr
            r 50cc 90cc 110cc 125cc ATV Di       r GY6 125cc 150cc Moped Sco              Tool For Polaris 1985-2011 287          s Ranger 7081308 400cc 500cc          aulic Brake Master Cylinder Lev
            rt Pit Bike Go Kart                  oter Taotao JCL Qingqi                   0506 Replace PP307                      Crew XP 700 800cc                     er For Dirt Pit Bik
            26.56 USD                            3.62 USD                                 21.70 USD                               20.00 USD                             56.03 USD
            Buy it now                           Buy it now                               Buy it now                              Buy it now                            Buy it now
            Free shipping                        Free shipping                            Free shipping                           Free shipping                         Free shipping




   Sponsored items based on your recent views 1/3                                                                                                                                                               Feedback on our suggestions




     12V 35W Headlight For 2017               Moto ktm 990 super duca                  1/4" Fuel Filter For Dirt Bike            Frame Guard Cover                      Headlight Lamp For KTM            No Drag Mach Style
     2018 KTM EXC XCF SX F…                   deserto Hot Rod Magliette…               ATV Go Kart Buggy…                        Protector for KTM SX EXC…              EXC XCF SX F SMR Enduro…          Motorcycle Riding…
     $23.64                                   $10.81                                   $4.58                                     $19.98                                 $32.73                            $65.26
     Free shipping                            Free shipping                            Free shipping                             Free shipping                          $34.82                            Free shipping
     New                                      New                                      New                                       New                                    Free shipping                     New
                                                                                                                                                                        New




   More from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




     62 Links Electric Starter                Throttle With Speed Limiter              Gas Fuel Tank Cap Cover                   Left Adelin Brake Clutch               Mikuni 26mm Carburetor            Tall Seat For Dirt Pit Bike
     Chain For 50cc-125cc ATV…                Bolt For Honda Yamaha…                   For 50cc-160cc Chinese Pi…                Master Cylinder Hydraulic…             38mm Air Filter Mainfold…         Honda XR50 CRF50 SSR…
     $5.80                                    $28.37                                   $11.70                                    $74.11                                 $46.82                            $22.19
     + shipping                               + shipping                               + shipping                                + shipping                             + shipping                        + shipping




 Back to search results                                                                                                                                                                                                        Return to top
 More to explore : Go Kart Tire Go Kart Parts, Racing Go Kart Part Go Kart Parts, Mini Bike Wheel Go Kart Parts, Go Kart Fuel Tanks for Parts, Racing Go Kart Tire Go Kart Parts,
 Unbranded Fuel Filters for Honda Element, Unbranded Motorcycle Fuel Filters for KTM, Honda Filters for Honda Element, Filter Motorcycle Fuel Filters for Yamaha,
 Honda Motorcycle Fuel Filters for Honda




        About eBay          Announcements     Community       Security Center     Resolution Center       Seller Center    Policies    Affiliates   Help & Contact    Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Fuel-Filter-Element-For-Honda-Yamaha-Motorcycle-Dirt-Bike-ATV-Go-KART-Buggy-KTM/174109490072                                                                                                                         4/4
10/9/2020                                                               Fuel Filter
                                                        Case: 1:20-cv-06677         Element For#:
                                                                              Document          Honda Yamaha Motorcycle
                                                                                                  13 Filed:  11/10/20   DirtPage
                                                                                                                             Bike ATV Go KART
                                                                                                                                    257       Buggy
                                                                                                                                         of 398     KTM | eBay
                                                                                                                                                 PageID     #:1564
                                                                                                                                                                                                    Sell     Watchlist        My eBay            1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                      Fuel Filter Element For Honda Yamaha Motorcycle
                                                                                                                                                                                                           Shop with confidence
                                                                                                      Dirt Bike ATV Go KART Buggy KTM
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                           Numbers:        - Select -


                                                                                                            Quantity:       1              More than 10 available                                          Seller information
                                                                                                                                                                                                           racer-club (896     )
                                                                                                                                                                                                           97.7% Positive feedback
                                                                                                               Price:    US $4.23                                      Buy It Now
                                                                                                                                                                                                               Save this Seller

                                                                                                                                                                      Add to cart                          Contact seller
                                                                                                                                                                                                           Visit store

                                                                                                                                                                    Add to Watchlist                       See other items




                                                                                                           Free shipping                30-day returns               Longtime member


                                                                                                            Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: HangZhou, China
                                                                                                                          Ships to: Worldwide See exclusions


                                                                                                             Delivery:          Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                                Please note the delivery estimate is greater than 13 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                           Payments:
                                 Have one to sell?          Sell now

                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Motorcross Handguard                     7/8" 22mm Handlebars                    22mm 7/8" Rubber Hand                   Hydraulic Clutch Slave                     Motorcycle Universal                          Pro Taper 1 1/8" Handlebar
       Hand Guards for Yamaha…                  Handle Bars Tube For Dirt…              Grip Handle Bar Throttle…               Cylinder CNC For Dirt Pit…                 Handguard Hand Guard for…                     Fat Bar Pad For YAMAHA…
       $19.51                                   $23.50                                  $4.74                                   $18.99                                     $37.07                                        $11.99
       $20.98                                   Free shipping                           $4.99                                   Free shipping                              Free shipping                                 Free shipping
       Free shipping                            New                                     Free shipping                           Seller 99.3% positive                      Seller 99.3% positive                         Almost gone
       Seller 99.1% positive                                                            New




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Fuel-Filter-Element-For-Honda-Yamaha-Motorcycle-Dirt-Bike-ATV-Go-KART-Buggy-KTM/174109490072                                                                                                                                        1/3
10/9/2020                                                              Fuel Filter
                                                       Case: 1:20-cv-06677         Element For#:
                                                                             Document          Honda Yamaha Motorcycle
                                                                                                 13 Filed:  11/10/20   DirtPage
                                                                                                                            Bike ATV Go KART
                                                                                                                                   258       Buggy
                                                                                                                                        of 398     KTM | eBay
                                                                                                                                                PageID     #:1565




     Fuel Filter Element For                    62 Links Electric Starter              M10x1.25 Banjo Bolt For Pit              Throttle With Speed Limiter               Gas Fuel Tank Cap Cover                   Motorcycle Oil Cooler
     Motorcycle KTM SSR Dirt P…                 Chain For 50cc-125cc ATV…              Bike ATV Go Kart Moped…                  Bolt For Honda Yamaha…                    For 50cc-160cc Chinese Pi…                Radiator M10x1.25 +8/10m…
     $6.14                                      $5.80                                  $3.37                                    $28.37                                    $11.70                                    $16.72
     Free shipping                              Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: HangZhou, China
            Shipping to: Worldwide
            Excludes: Africa, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands,
            Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Laos, Macau, Taiwan, Bermuda, Greenland, Saint Pierre and Miquelon, Bolivia, Chile,
            Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Suriname, Uruguay, Venezuela, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China,
            Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia,
            Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada,
            Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad
            and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.)

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


              Shipping and handling              To                       Service                                                                                 Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Thu. Oct. 29 and Wed. Nov. 18
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Fuel-Filter-Element-For-Honda-Yamaha-Motorcycle-Dirt-Bike-ATV-Go-KART-Buggy-KTM/174109490072                                                                                                                                        2/3
10/9/2020                                        Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                        Page 259 of 398 PageID #:1566
                                                                                                                                                                       Sell   Watchlist      My eBay           1
                  Hi       !            Daily Deals       Brand Outlet       Help & Contact


                                           Shop by
                                           category                     Search for anything                                                           All Categories                         Search                Advanced



                 Home      Community          Feedback forum            Feedback profile



                 Feedback profile


                                            racer-club (896         )                                                                                                               Member Quick Links
                                            Positive Feedback (last 12 months): 97.7%                                                                                               Contact member
                                            Member since: Jan-24-17 in China                                                                                                        View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                 View seller's Store
                                                                   Consistently delivers outstanding customer service.
                                                                   Learn more



                 Feedback ratings                                                                         Detailed seller ratings

                                                  1 month         6 months           12 months                  Average for the last 12 months

                           Positive                   50                224                373                   Accurate description                                  Reasonable shipping cost
                                                                                                                              (322)                                                (351)
                           Neutral                    0                  4                 5
                                                                                                                 Shipping speed                                        Communication
                           Negative                   0                  4                 8                                  (316)                                                (342)




                          All received Feedback                                       Received as buyer                                 Received as seller                                 Left for others

                 8 Feedback received (viewing 1-8)                                                                                                                                             Revised Feedback: 0


                 Search Feedback received as seller with an item title or ID:                                                                                Rating type:                         Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                          Negative (8)                           12 Months


                   FEEDBACK                                                                                                               FROM                                                 WHEN

                         Have problem with PayPal not giving credit for payment of order                                                  Buyer: w***1 (3)                                     Past 6 months
                         Black Foam Seat For 2 Stroke 47cc 49cc Kids Mini Dirt Bike ATV Quad 4 Wheeler                                    US $16.72                                            Reciprocal feedback




                                                                                                                                                                                                                              Comment?
                         (#174073066531)


                         This doesn’t even fit on a klx110                                                                                Buyer: a***l (116 )                                  Past 6 months
                         Engine Skid Plate For Chinese Made KLX110 Dirt Pit Bike 90cc 110cc 125cc 140cc                                   US $21.90                                            Reciprocal feedback
                         (#174089719867)


                         Received damaged. Can not use, and I’ve been waiting all week for a resolution.                                  Buyer: r***e (35 )                                   Past 6 months
                         60mm Cylinder Gasket Piston Set For Zongshen 1P60YMJ Z155 155cc Engine Dirt Bike                                 US $130.49                                           Reciprocal feedback
                         (#174318635413)


                                                                Detailed item information is not available for the following items because the feedback is over 90 days old.


                         Does not fit. Do not buy this i have a 09 yz450f and it does not get tight                                       Buyer: j***c (32 )                                   Past 6 months
                         Dirt Fuel Tank Cap For Yamaha YZ 125/250 250F 450F 85 WR250F 450F Suzuki Kawasak                                 US $23.42                                            Reciprocal feedback
                         (#174087746297)


                               Reply by racer-club. Left within past 6 months.

                               Please contact us to solve it if the product has any other question.


                         I've been waiting for two months                                                                                 Buyer: i***o (119 )                                  Past year
                         (Private listing)                                                                                                                                                     Reciprocal feedback


                         The grips fit very loose. It's been difficult to get them to stay on with glue                                   Buyer: n***l (104 )                                  Past year
                         Throttle Handle Grips For 50-250cc Pit Dirt Trail Bike Motor XR50 CRF50 KLX110                                   US $4.52                                             Reciprocal feedback
                         (#173983154405)


                         So not buy it came apart and broke after 3 minutes of use evey buyer beware of                                   Buyer: e***_ (86 )                                   Past year
                         50'' Upgraded Hydraulic Brake System For Baja Doodlebug DB30 Motor Mini Bike                                     US $40.20                                            Reciprocal feedback
                         (#174048414785)


                         Air filter does not mount to stock carburetor properly                                                           Buyer: v***6 (10 )                                   Past year
                         Air Filter Adapter For 6.5 HP GX160 GX200 Go Kart Predator 212cc Cart Mini Bike                                  US $25.91                                            Reciprocal feedback
                         (#174085884667)


                               Reply by racer-club. Left within past year.

                               Our this air filter is only fit the model of we listed, please check if matched.



                 Page 1 of 1
                                                                                                                        1



                                                      Member Quick Links                         Contact member              Suggested Next               Leave Feedback
                                                                                                 View items for sale                                      Reply to received Feedback

https://www.ebay.com/fdbk/feedback_profile/racer-club?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                  1/2
10/9/2020                                               Case: 1:20-cv-06677 Document #: 13 Filed:racer-club
                                                                                                   11/10/20 on eBay
                                                                                                                 Page 260 of 398 PageID #:1567
                                                                                                                                                                                                    Sell      Watchlist           My eBay        1
            Hi       !          Daily Deals      Brand Outlet     Help & Contact


                                    Shop by
                                    category                  Search for anything                                                                                                  All Categories                                  Search            Advanced



         racer-club's profile



                                                                    racer-club (896 )                                                                                            Items for sale            Visit store          Contact
                                                                    97.7% positive feedback

                                                                                                                                   Based in China, racer-club has been an eBay member since Jan 24, 2017
                                                                        Save




                                      Feedback ratings                                                                                                                                                               See all feedback

                                                          322       Item as described                       373               5                  8                              Thanx! Fast shipping
                                                                                                                                                                                Oct 05, 2020
                                                          342       Communication                       Positive       Neutral               Negative
                                                          316       Shipping time

                                                          351       Shipping charges                          Feedback from the last 12 months



                                  49 Followers | 0 Reviews | Member since: Jan 24, 2017 |           China



         Items for sale(3672)                                                                                                                                                                                                                  See all items




             1" 25mm Rear Wh...                             1" 25mm Rear Wh...                               1" 25mm Rear Wh...                                    1" 25mm Rear Wh...                                     5/8" Billet Alu...
             US $13.50                        7h left       US $13.50                         7h left        US $13.50                               7h left       US $13.50                           7h left            US $14.28                    7h left




            About eBay      Announcements        Community       Security Center      Resolution Center       Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/racer-club?_trksid=p2047675.l2559                                                                                                                                                                                                       1/1
10/9/2020                                                                                    racer-club
                                                       Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                                                 11/10/20       Page 261 of 398 PageID #:1568
                                                                                                                                                                   Sell   Watchlist     My eBay           1
      Hi          !           Daily Deals      Brand Outlet   Help & Contact


                                  Shop by
                                  category                Search this Store                                                                           This Store                         Search               Advanced



     eBay      eBay Stores      racer-club




                                             racer-club
                                             49 followers racer-club (896         ) 97.7%


                                                   Save this seller




     Category

     All                                                 All Listings   Auction    Buy It Now                                                                                     Time: ending soonest

     eBay Motors                                       1-48 of 1,846 Results
       Parts & Accessories
                                                                               1" 25mm Rear Wheel Hubs For Both 1/4"-28 and 5/16"-24 Bolts Go Kart Drift Trike
     Home & Garden

       Yard, Garden & Outdoor                                                  $13.50                                                                                                              From China
       Living                                                                  Free shipping
     Show More



                                                                               5/8" Billet Aluminum Front Wheel Hub For Go Kart Cart Mini Bike Drift Trike

                                                                               $14.28                                                                                                              From China
                                                                               Free shipping
                                                                               6 sold



                                                                               Front/Rear Wheel Rim Hub 12mm Alex Hole For Z50 Z50J Disc Disk Brake Monkey Bike

                                                                               $35.06 to $36.89                                                                                                    From China
                                                                               Free shipping




                                                                               Nylon Chain Slider Swing Arm Guard Protector Guide For 50-160cc Chinese Pit Bike

                                                                               $3.02 to $11.94                                                                                                     From China
                                                                               Free shipping




                                                                               Racing Ignition Coil For 50cc 70cc 90cc 110cc 125cc 140cc 150cc 160cc Pit Dirt

                                                                               $7.26                                                                                                               From China
                                                                               Free shipping




                                                                               1-1/4" 32mm Rear Wheel Hub For 1/4"-28 Or 5/16"-24 Bolts Go Kart Cart Drift Trik

                                                                               $13.50                                                                                                              From China
                                                                               Free shipping




                                                                               1/4" Fuel Filter For Dirt Bike ATV Go Kart Buggy Motorcycle Motocross Lawn Mowe

                                                                               $4.58 to $22.86                                                                                                     From China
                                                                               Free shipping




                                                                               Motocross Dirt Pit Bike Ignition Coil For CRF150 CRF230 XL250 XL250R RM125 RM250

                                                                               $9.09                                                                                                               From China
                                                                               Free shipping




                                                                               Air Filter For John Deere M84655 LG272490S GT235 LTR166 Woods Jacobsen Grasshopp

                                                                               $9.79 to $15.15                                                                                                     From China
                                                                               Free shipping                                                                                               Brand: John Deere




                                                                               Air Filter For Briggs & Stratton 394018 392642 4135 5050B 5050H Jacobsen 5000441

                                                                               $9.79 to $15.15                                                                                                     From China
                                                                               Free shipping                                                                                          Brand: Briggs & Stratton




https://www.ebay.com/str/racerclub                                                                                                                                                                                       1/4
10/9/2020                                                                  racer-club
                                     Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                               11/10/20       Page 262 of 398 PageID #:1569
                                                    Air Filter For STIHL 4144-124-2800 FS56R FS56RC HT56C FS70C FS70RC FS50C FC70C

                                                    $4.23 to $12.35                                                                        From China
                                                    Free shipping                                                                         Brand: STIHL




                                                    Air Filter for STIHL 4144-124-2800 KM56C KM56RC FC56C FS40 FS40C FS50 FS56C FS56

                                                    $4.23 to $12.35                                                                        From China
                                                    Free shipping                                                                         Brand: STIHL




                                                    Air Filter For Honda 17211-ZL8-023 GC135 GCV135 GC160 GCV160 GXV57 GCV190 GX100

                                                    $5.80 to $24.98                                                                        From China
                                                    Free shipping                                                                         Brand: Honda




                                                    Air Filter For Honda HRS216 HRT216 HRX217 HRZ216 Lawn Mower 17211-ZL8-023 HRT217

                                                    $5.80 to $24.98                                                                        From China
                                                    Free shipping                                                                         Brand: Honda




                                                    CNC Aluminum Gas Fuel Tank Cover Cap For Chinese Made Pit Dirt Motor Trail Bike

                                                    $7.99                                                                                  From China
                                                    Free shipping




                                                    Brake Pads For Thumpstar SSR Demon Stomp Pit Bike 50cc 70cc 110cc 125cc 140cc

                                                    $5.15                                                                                  From China
                                                    Free shipping




                                                    Dirt Pit Bike Brake Pads SR70-C SR110-DX SR110-A1 SR125-A1 SR110-Semi SR125-Semi

                                                    $5.15                                                                                  From China
                                                    Free shipping




                                                    Ignition Coil For Lawn Boy 22240 10600 10601 10650 10700 10700 10725 10735 11000

                                                    $13.67                                                                                 From China
                                                    Free shipping                                                                      Brand: Lawn-Boy




                                                    Ignition Coil For Lawn Boy 10201 10600 99-2916 99-2911 92-1152 684048 684049 102

                                                    $13.67                                                                                 From China
                                                    Free shipping                                                                      Brand: Lawn-Boy




                                                    Starter Chain Tensioner Guide For ATV 50 90 110cc 125cc Taotao Sunl Kazuma Tank

                                                    $5.80                                                                                  From China
                                                    Free shipping
                                                    20 sold



                                                    Manifold Intake Pipe For Daytona Anima 150cc 190cc FSM FDX FLX Engine

                                                    $13.45                                                                                 From China
                                                    Free shipping




                                                    Manifold Intake Pipe For Zongshen Z190 190cc ZS1P62YML-2 Pit Dirt Bike

                                                    $13.45                                                                                 From China
                                                    Free shipping                                                                      Brand: Zongshen




                                                    30mm Inlet Pipe Intake Manifold For CG250 250cc 200cc Dirt Bike Go Kart Quad ATV

                                                    $8.49                                                                                  From China
                                                    Free shipping




                                                    Outboards Oil Fuel Filter For Yamaha 69J-24501-10-00 F150 F200 F225 F250 LF250

                                                    $15.64 to $86.62                                                                       From China
                                                    Free shipping


https://www.ebay.com/str/racerclub                                                                                                                       2/4
10/9/2020                                                                  racer-club
                                     Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                               11/10/20       Page 263 of 398 PageID #:1570

                                                    Front Brake Cable Link Set For Yamaha Moto-4 Blaster Timberwolf Grizzly Breeze

                                                    $14.54                                                                                From China
                                                    Free shipping                                                                      Brand: Yamaha
                                                    Only 1 left!



                                                    30mm Carb PZ30 Carburetor Cable Choke Lever For 200cc 250cc ATV Pit Dirt Bike

                                                    $21.19                                                                                From China
                                                    Free shipping




                                                    Gas Carb Throttle Cable For Pit Dirt Bike 200cc 250cc Engine ATV Quad Motorcycl

                                                    $8.85                                                                                 From China
                                                    Free shipping




                                                    Hand Choke Carburetor For YAMAHA TTR125 YZ80 DT175 BW200 125-250cc Dirt Pit Bike

                                                    $53.85                                                                                From China
                                                    Free shipping                                                                      Brand: Yamaha




                                                    28mm Mikuni Carburetor For 125cc 140cc 150cc 160cc 200cc 250cc Dirt Pit Bike

                                                    $53.85                                                                                From China
                                                    Free shipping                                                                       Brand: Mikuni




                                                    Fuel Oil Filter For Yamaha TE125 SMS4 125 FANTIC CABALLERO 250 TF ES YFM250R RAP

                                                    $5.20 to $24.98                                                                       From China
                                                    Free shipping




                                                    Oil Filter For Yamaha HUSQVARNA YFM WR 450 XT YFZ YBR 250 TE SM EC YZ CABALLERO

                                                    $5.20 to $24.98                                                                       From China
                                                    Free shipping




                                                    Oil Filter For Yamaha WR250F WR450F WR250X WR250R YFZ450X YFZ450R GAS EC250

                                                    $5.20 to $24.98                                                                       From China
                                                    Free shipping




                                                    Oil Filter For Yamaha XT250 YZ250 YZ250F YZ450F WR450F 2009 2010 2011 2012 2013

                                                    $5.20 to $24.98                                                                       From China
                                                    Free shipping




                                                    Ignition Coil For ATV Sprotsman Predator Scrambler YFM 200 YFM225 YFM250 YFM350

                                                    $9.09                                                                                 From China
                                                    Free shipping




                                                    Aluminum Boost Power Bottle+Intake Pipe Gasket For 2 Stroke 47 49cc Mini ATV Dir

                                                    $21.09                                                                                From China
                                                    Free shipping




                                                    Carburetor+Air Filter+Adapter Vstack+Fuel Hose For Mini Dirt Pocket Bike Scooter

                                                    $28.79                                                                                From China
                                                    Free shipping




                                                    Carburetor + Air Filter +Adapter Vstack+Fuel Hose For Mini Dirt Bike Pocket Bike

                                                    $28.79                                                                                From China
                                                    Free shipping




                                                    Air Filter + Adapter Vstack+Fuel Hose For Mini Dirt Bike Pocket Bike Gas Scooter

                                                    $17.82                                                                                From China
                                                    Free shipping
https://www.ebay.com/str/racerclub                                                                                                                      3/4
10/9/2020                                               Case: 1:20-cv-06677 Document #: 13 Items for sale
                                                                                            Filed:        by racer-club
                                                                                                     11/10/20       Page| eBay
                                                                                                                             264 of 398 PageID #:1571
                                                                                                                                                                                         Sell   Watchlist       My eBay               1
            Hi          !           Daily Deals     Brand Outlet   Help & Contact


                                         Shop by
                                         category         KTM                                                                                                           All Categories                          Search                    Advanced


                                                                                                                                                                                                        Include description
                                                         Items for sale from racer-club (896        )       |        Save this seller | Show results from all sellers




        Categories
                                                             All Listings   Auction    Buy It Now                                                                                                  Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Handlebars,                   90 results for KTM         Save this search
            Grips & Levers
            Other Motorcycle Parts
            Motorcycle Fairings & Bodywork                   Find your Motorcycle
            Motorcycle Parts                                                                                                                                                   Clear selections
            More



        Format                                see all                                                                                                                               0
                                                             Make & Model                                 Year From / To                   Distance
                 All Listings                                                                                                                                               matching results
                                                              KTM                                          Year From                        Any Distance of
                 Auction
                 Buy It Now                                   Any Model                                    Year To                          60106-1445                         Find Results


        Guaranteed Delivery                   see all                                                   12V 35W Headlight For 2017 2018 KTM EXC XCF SX F SMR Enduro Dirt Bike W SXF 450
                 No Preference                                                                          Brand New
                 1 Day Shipping
                 2 Day Shipping                                                                         $23.64                                                   From China
                 3 Day Shipping                                                                         Buy It Now
                 4 Day Shipping                                                                         Free Shipping

        Condition                             see all
                 New   (90)


        Price

                 Under $15.00
                 $15.00 - $35.00                                                                        Fuel Gas Tank Tap Switch For KTM 50 Jr Junior SX Adventure 2002 - 2014 Dirt Bike
                 Over $35.00                                                                            Brand New
        $                to $
                                                                                                        $25.52                                                   From China
        Item Location                         see all                                                   Buy It Now                                               Brand: KTM
                 Default                                                                                Free Shipping
                 Within                                                                                   Watch
                   100 miles    of 60106

                 US Only
                 North America
                 Worldwide


        Delivery Options                      see all                                                   Plastic Front Fender Mudguard For XR250R XL Kawasaki Honda KTM Dirt Motor Bike
                 Free shipping                                                                          Brand New


        Show only                             see all
                                                                                                        $17.79                                                   From China
                                                                                                        Buy It Now
                 Free Returns                                                                           Free Shipping
                 Returns accepted
                                                                                                          Watch
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...

                                                                                                        Carburetor Filter For 45131001100 45231001200 C064513100 KTM SX 50 Dirt Bike
                                                                                                        Brand New
                 Seller Information

             racer-club (896         )                                                                  $32.02                                                   From China
                 Feedback rating: 896                                                                   Buy It Now
                 Positive Feedback: 97.7%                                                               Free Shipping
                 Member since Jan-24-17 in
                 Hong Kong


                 Read feedback profile
                 Add to my favorite sellers



                                                                                                        Front Fender For Honda/KTM KX KLX 125 450 WR450 YZ125 250 Motorcycle Dirt Bike
        Sponsored items for you                                                                         Brand New

                                                                                                        $15.84                                                   From China
                                                                                                        Buy It Now
                                                                                                        Free Shipping




                    Fuel Filter Element For                Rubber Intake Pipe Manifold Boot Reed Valve For KTM 50 SX Pro Senior KTM SX 50SX
                    Honda Yamaha ...
                                                           Brand New
                    $4.23
                    Buy It Now
                    Free shipping




https://www.ebay.com/sch/m.html?_ssn=racer-club&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                  1/8
10/9/2020                                 Case: 1:20-cv-06677 Document #: 13 Items for sale
                                                                              Filed:        by racer-club
                                                                                       11/10/20       Page| eBay
                                                                                                               265 of 398 PageID #:1572

                                                                              $35.39                                  From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping
                                                                                 Watch
              $23.64
              Buy It Now
              Free shipping




                                                                              Polypropylene S2 12V 35W KTM Headlight For Pit Dirt Trail Motor Bike Motorcycle
                                                                              Brand New

                                                                              $19.39                                  From China
                                                                              Buy It Now
              1/4" Fuel Filter For Dirt
                                                                              Free Shipping
              Bike ATV G...

              $4.58
              Buy It Now
              Free shipping




                                                                              Front Fender For Honda XR250R XR400R XL125 Yamaha Suzuki KTM Dirt Bike Motorcycl
                                                                              Brand New

                                                                              $13.45                                  From China
                                                                              Buy It Now
                                                                              Free Shipping


              Frame Guard Cover
              Protector for KTM S...

              $19.98
              Buy It Now
              Free shipping


                                                                              Reed Valve For KTM 50SX 65SX 50 Pro Senior Membrane Housing SX 46030051144 04-08
                                                                              Brand New

                                                                              $21.09                                  From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping
                                                                                 Watch




              No Drag Mach Style
              Motorcycle Riding ...

              $65.26
              Buy It Now                                                      Flywheel Puller Remover 33mm For CN250 YFZ450 KTM 625 690 GSXR 750 Polaris 500
              Free shipping                                                   Brand New

                                                                              $26.56                                  From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping
                                                                                 Watch




              SSPEC Carbon Fiber
                                                                              Hand Guard For 7/8'' Handlebar ATV Quad Pit Dirt Bike Kayo Taotao SSR TTR KTM
              Motorcycle Backpac...
                                                                              Brand New
              $47.99
              Buy It Now
              Free shipping
                                                                              $42.33                                  From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              7/8'' Hand Guard For Pit Dirt Bike ATV Taotao Roketa SSR CRF50 Sunl Kazuma KTM
                                                                              Brand New
              Universal Motorcycle
              Backpack Carbon ...                                             $42.33                                  From China

              $52.89                                                          Buy It Now
              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                            27/24mm Magneto Flywheel Puller For Kawasaki Yamaha Honda KTM Suzuki Scooter ATV
                                            Brand New



              2x 320mm Rear Air Shock
              Gas Absorbers...
              $79.99

https://www.ebay.com/sch/m.html?_ssn=racer-club&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                              2/8
10/9/2020                                Case: 1:20-cv-06677 Document #: 13 Items for sale
                                                                             Filed:        by racer-club
                                                                                      11/10/20       Page| eBay
                                                                                                              266 of 398 PageID #:1573
              Buy It Now

                                                                              $10.17
              Free shipping
                                                                                                                      From China
              Almost gone
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




              13.5" 340mm Rear Air                                            Yellow Muffler Exhaust Pipe Wash Plug For 2 Stroke KTM 80 250 ATV Quad 4 Wheeler
              Shocks Absorbers...                                             Brand New
              $65.56
              Buy It Now
                                                                              $4.39 to $6.42                          From China
              Free shipping                                                   Buy It Now                              Brand: KTM
                                                                              Free Shipping




                                                                              12V 35W Headlight Head Light For KTM EXC XCF SX F SMR Enduro Dirt Bike F SX 125
                                                                              Brand New

              320mm Air Gas Shock                                             $43.78                                  From China
              Absorbers Suspens...
                                                                              Buy It Now
              $149.99                                                         Free Shipping
              Buy It Now                                                         Watch
              Free shipping
              Last one




                                                                              Rear Fender For Honda KTM MX Endure DR DRZ RMZ TTR XR CRF KDX KLR KLX Dirt Bike
                                                                              Brand New

                                                                              $20.61                                  From China
                                                                              Buy It Now
                                                                              Free Shipping

              Motorcycle ktm 990 super
              duke desert ...

              $12.97
              Buy It Now
              Free shipping



                                                                              Fuel Gas Tank For KTM 50 50cc Jr Junior SX Adventure 2002 - 2014 Dirt Motor Bike
                                                                              Brand New

                                                                              $38.01                                  From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping
                                                                                 Watch




                                                                              Gas Fuel Tap Petcock Switch Valve For Acerbis KTM Husaberg Husqvarna Motorcycle
                                                                              Brand New

                                                                              $21.09                                  From China
                                                                              Buy It Now                              Brand: Acerbis
                                                                              Free Shipping
                                                                                 Watch




                                                                              Front Fender For Honda XR250R 400R XL125 Yamaha Suzuki Kawasaki KTM Pit Dirt Bik
                                                                              Brand New

                                                                              $17.79                                  From China
                                                                              Buy It Now                              Brand: Honda
                                                                              Free Shipping
                                                                                 Watch




                                           Clutch Pad For 50cc Engine KTM50 JUNIOR SR KTM 50SX SX JR Pro Senior 2002-2008
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=racer-club&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                              3/8
10/9/2020                               Case: 1:20-cv-06677 Document #: 13 Items for sale
                                                                            Filed:        by racer-club
                                                                                     11/10/20       Page| eBay
                                                                                                             267 of 398 PageID #:1574

                                                                              $16.24                                  From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping
                                                                                 Watch




                                                                              165mm Kick Starter Lever For KTM50 KTM 50cc SX Junior Mini Adventure 2002 - 2008
                                                                              Brand New

                                                                              $23.57                                  From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping
                                                                                 Watch




                                                                              Motorcycle 12V Headlight Front Light For Honda KTM Suzuki Kawasaki Yamaha
                                                                              Brand New

                                                                              $32.02                                  From China
                                                                              Buy It Now
                                                                              Free Shipping




                                                                              Fuel Filter Element For Motorcycle KTM SSR Dirt Pit Bike CRF50 KLX110 TTR125
                                                                              Brand New

                                                                              $6.14 to $12.40                         From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping




                                                                              Fairing Fender Kits For KTM50 MTK50 MT50 KTM 50cc Dirt Bike Adventure SX SR JR
                                                                              Brand New

                                                                              $34.19                                  From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping
                                                                                 Watch




                                                                              Fairing Fender Kits For KTM50 Mini Senior Junior Adventure SX SR JR KTM 50cc MT
                                                                              Brand New

                                                                              $34.19                                  From China
                                                                              Buy It Now
                                                                              Free Shipping




                                                                              Short 2nd Oil Filter For KTM 690 Beta RR Enduro Polaris Outlaw 450 MXR #2520755
                                                                              Brand New

                                                                              $6.20                                   From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping
                                                                                 Watch




                                           Orange 12V Headlight Front Light For Honda KTM Suzuki Kawasaki Yamaha Motorcycle
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=racer-club&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                              4/8
10/9/2020                               Case: 1:20-cv-06677 Document #: 13 Items for sale
                                                                            Filed:        by racer-club
                                                                                     11/10/20       Page| eBay
                                                                                                             268 of 398 PageID #:1575

                                                                              $32.02                                  From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Polypropylene S2 12V 35W KTM Headlight For Pit Dirt Trail Motor Bike Motorcycle
                                                                              Brand New

                                                                              $35.93                                  From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Fuel Petcock Switch Valve Tap For Pit Dirt Bike Yamaha Suzuki Honda Kawasaki KTM
                                                                              Brand New

                                                                              $10.57                                  From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Fuel Petcock Switch For Acerbis 0001203 204423-0997 KTM 55007005200 78007004000
                                                                              Brand New

                                                                              $21.09                                  From China
                                                                              Buy It Now                              Brand: Acerbis
                                                                              Free Shipping
                                                                                 Watch




                                                                              PWK 28MM Carburetor For Yamaha DT100 KTM Honda RTL250 Suzuki Kawasaki 2 Stroke
                                                                              Brand New

                                                                              $32.02                                  From China
                                                                              Buy It Now                              Brand: Yamaha
                                                                              Free Shipping
                                                                                 Watch




                                                                              Fuel Filter Element For Honda Yamaha Motorcycle Dirt Bike ATV Go KART Buggy KTM
                                                                              Brand New

                                                                              $4.23 to $11.27                         From China
                                                                              Buy It Now                              Brand: KTM
                                                                              Free Shipping




                                                                              Throttle Handle Grips For Honda Yamaha Suzuki Kawasaki KTM Pit Dirt Motor Bike
                                                                              Brand New

                                                                              $5.20                                   From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                           White 12V Front Light Headlight For Motorcycle Honda KTM Suzuki Kawasaki Yamaha
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=racer-club&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                              5/8
10/9/2020                                                        Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 269 of 398 PageID #:1576
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                             $4.23
                                                                                                                                             Shipping                                                       Free
                                                     New card                                                                                Tax*                                                          $0.26
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                  $4.49

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: racer-club | Message to seller

                                                                        Fuel Filter Element For Honda Yamaha Motorcycle Dirt Bike
                                                                        ATV Go KART Buggy KTM
                                                                        Numbers: 1 Piece
                                                                        $4.23

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 29 – Nov 18
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432543661015                                                                                                                                                       1/1
10/9/2020                                                              12V 35W
                                                        Case: 1:20-cv-06677    Headlight For #:
                                                                             Document        2017
                                                                                                132018 KTM EXC
                                                                                                    Filed:     XCF SX FPage
                                                                                                            11/10/20   SMR Enduro
                                                                                                                             270Dirt
                                                                                                                                  of Bike
                                                                                                                                     398WPageID
                                                                                                                                          SXF 450 | eBay
                                                                                                                                                     #:1577
                                                                                                                                                                                                   Sell     Watchlist        My eBay            1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                        All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            Check if this part fits your vehicle               Contact the seller



                                                                                                     12V 35W Headlight For 2017 2018 KTM EXC XCF SX F
                                                                                                                                                                                                          Shop with confidence
                                                                                                     SMR Enduro Dirt Bike W SXF 450
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                               Color:     - Select -


                                                                                                           Quantity:                      7 available / 1 sold
                                                                                                                          1                                                                               Seller information
                                                                                                                                                                                                          racer-club (896     )
                                                                                                                                                                                                          97.7% Positive feedback
                                                                                                              Price:    US $23.64                                     Buy It Now
                                                                                                                                                                                                              Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items




                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: China, China
                                                                                                                         Ships to: Worldwide See exclusions


                                                                                                            Delivery:          Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                               Please note the delivery estimate is greater than 13 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:
                                 Have one to sell?          Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Swingarm Protector KTM                   Frame Guard Cover                       Universal Headlight                   Black Frame Guards Covers                   Frame Guard Cover                             Frame Guard Fairing Cover
       EXC-F 250 350 2012-2019…                 Protector for KTM SX EXC…               Assemblies Headlamp Lig…              Protectors For KTM SX SXF…                  Protector for KTM SX EXC…                     Protector For KTM SX SX-F…
       $19.73                                   $19.98                                  $23.72                                $22.54                                      $18.99                                        $19.94
       $20.99                                   Free shipping                           Free shipping                         Free shipping                               $20.42                                        Free shipping
       Free shipping                            New                                     New                                   New                                         Free shipping                                 New
       Seller 99.6% positive                                                                                                                                              Seller 99.3% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/12V-35W-Headlight-For-2017-2018-KTM-EXC-XCF-SX-F-SMR-Enduro-Dirt-Bike-W-SXF-450/174002067430?hash=item288354d7e6:g:gl4AAOSwCHddWnTI                                                                                                1/4
10/9/2020                                                                Plastic
                                                        Case: 1:20-cv-06677      Front Fender Mudguard
                                                                              Document                 For XR250R
                                                                                              #: 13 Filed:        XL Kawasaki
                                                                                                             11/10/20    Page Honda
                                                                                                                                 271KTM
                                                                                                                                      ofDirt
                                                                                                                                         398 Motor Bike | eBay
                                                                                                                                                PageID       #:1578
                                                                                                                                                                                                     Sell     Watchlist         My eBay             1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                          All Categories                            Search               Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                     | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                      Plastic Front Fender Mudguard For XR250R XL
                                                                                                                                                                                                            Shop with confidence
                                                                                                      Kawasaki Honda KTM Dirt Motor Bike
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                           Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more



                                                                                                               Price:    US $17.79                                      Buy It Now                          Seller information
                                                                                                                                                                                                            racer-club (896       )
                                                                                                                                                                       Add to cart                          97.7% Positive feedback


                                                                                                                                                                                                                Save this Seller
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store
                                                                                                            Free shipping                30-day returns               Longtime member                       See other items


                                                                                                            Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                           Kong/Taiwan | See details
                                                                                                                           International shipment of items may be subject to customs
                                                                                                                           processing and additional charges.
                                                                                                                           Item location: HangZhou, China
                                                                                                                           Ships to: Worldwide See exclusions

                                                                                                             Delivery:           Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                                 Please note the delivery estimate is greater than 13 business
                                                                                                                                 days.
                                                                                                                                 Please allow additional time if international delivery is subject
                                                                                                                                 to customs processing.

                                                                                                           Payments:



                                                                                                                           Special financing available. | See terms and apply now

                                 Have one to sell?          Sell now                                                                Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                              Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                    Feedback on our suggestions




       White Front Fender For                   Motorcycle Rear Wheel                    Black Plastic Race                     Acerbis Super Motard Front                  Front Fenders Motorcycle                      Waterproof Cloth Rear Seat
       XR250R XR400R Yamaha…                    Cover Fender Splash Guar…                Motorcycle Rear Fender…                Fender Black for Kawasaki…                  Dirt Bike Fairing Mud Guar…                   Bag Fit Motorcycle Dirt Bik…
       $13.55                                   $12.34                                   $37.90                                 $34.13                                      $27.26                                        $35.00
       $14.57                                   $12.99                                   $39.89                                 Free shipping                               $29.00                                        Free shipping
       Free shipping                            + $2.00 shipping                         Free shipping                          New                                         + $3.50 shipping                              Seller 99.3% positive
       New                                      New                                      New                                                                                New




   Sponsored items from this seller 1/2                                                                                                                                                                                           Feedback on our suggestions




       Blue Plastic Fender Kits Tall            33mmx51mmx13mm                           Throttle With Speed Limiter            Twin Piston Front Brake                     Chain Roller + Chain Slider                   China Roller + Chain Slider
       Seat For Honda XR50…                     Suspension Front Fork Seal…              Bolt For Honda Yamaha…                 Caliper For Chinese Pit Dir…                For Pit Dirt Trail Motor Bike…                For Pit Dirt Trail Motor Bike…
       $37.38                                   $6.00                                    $28.37                                 $20.24                                      $6.58                                         $6.51
       Free shipping                            Free shipping                            Free shipping                          Free shipping                               Free shipping                                 Free shipping




                                                                                                                                                                                                                                                R       t it
https://www.ebay.com/itm/Plastic-Front-Fender-Mudguard-For-XR250R-XL-Kawasaki-Honda-KTM-Dirt-Motor-Bike/174140853491?hash=item288b9a8cf3:g:V60AAOSwQXZeCcsR                                                                                                     1/4
10/15/2020                                                            19'' MX
                                                      Case: 1:20-cv-06677     Rear Wheel Hub
                                                                            Document      #: Spokes Set KTM
                                                                                              13 Filed:     SX SXF XC-F
                                                                                                          11/10/20      XC 125
                                                                                                                     Page   272150 of
                                                                                                                                   250398
                                                                                                                                       350 450 12-19 | eBay
                                                                                                                                            PageID      #:1579
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                              Shop by
                              category                 Search for anything                                                                                                      All Categories                           Search              Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims
                                                                                                                                                                                                                                     | Add to Watchlist
                                                      eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheel Hub Assemblies




    People who viewed this item also viewed

                           2013-2019 KTM 19"                             2016 KTM 250 SXF                               KTM 18" Excel Rear                                 KKE 2.15*19" Mx                                    KKE Mx 1.6*21"
                           Excel Rear Wheel…                             Excel 19" X 2.15"…                             Wheel 2000-2012…                                   Rear Wheels Set…                                   Front Casting…
                           $390.00                                       $289.95                                        $370.00                                            $299.00                                            $189.00
                           + shipping                                    + shipping                                     + shipping                                         + $180.00 shipping                                 + $180.00 shipping




            Check if this part fits your vehicle                       Select Vehicle



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                              19'' MX Rear Wheel Hub Spokes Set KTM SX
                                                                                                                                                                                                       Shop with confidence
                                                                                                              SXF XC-F XC 125 150 250 350 450 12-19
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                Condition: New

                                                                                                                                        Buy 1                  Buy 2                                   Seller information
                                                                                                                       Bulk
                                                                                                                                     $300.99/ea              $291.96/ea                                racingboy8261 (11231      )
                                                                                                                   savings:
                                                                                                                                                                                                       99.4% Positive feedback

                                                                                                                                       Buy 3
                                                                                                                                     $288.95/ea                                                            Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:                                                                              See other items

                                                                                                                  Quantity:      1

                                                                                                                                3 available / 1 sold



                                                                                                              Price:   US $300.99/ea                                  Buy It Now
                                                                                                                       $26 for 12 months with
                                                                                                                       PayPal Credit*
                                                                                                                                                                      Add to cart
                                                                                                                       US $334.43 (10% off)

                                            Have one to sell?        Sell now                                                                                       Add to Watchlist



                                                                                                                       30-day returns                        Longtime member


                                                                                                                  Shipping: $100.00 Standard Shipping from outside US |
                                                                                                                                See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: Wuxi, China
                                                                                                                                Ships to: United States See exclusions


                                                                                                                  Delivery:            Estimated between Tue. Oct. 27 and Tue.
                                                                                                                                       Nov. 24
                                                                                                                                       Please note the delivery estimate is greater than 8
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *$26 for 12 months. Minimum purchase required. |
                                                                                                                                See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Related sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/19-MX-Rear-Wheel-Hub-Spokes-Set-KTM-SX-SXF-XC-F-XC-125-150-250-350-450-12-19/143576984760                                                                                                                                      1/5
10/15/2020                                                      19'' MX
                                                Case: 1:20-cv-06677     Rear Wheel Hub
                                                                      Document      #: Spokes Set KTM
                                                                                        13 Filed:     SX SXF XC-F
                                                                                                    11/10/20      XC 125
                                                                                                               Page   273150 of
                                                                                                                             250398
                                                                                                                                 350 450 12-19 | eBay
                                                                                                                                      PageID      #:1580




     NitroMX Graphic Kit for KTM          NitroMX Graphic Kit for KTM       KTM SX SXF XC XCF 125 150           KTM FRONT BRAKE ROTOR          NitroMX Graphic Kit for KTM     Rear Brake Pedal Lever for
     SX SXF XC XCF 250 300…               SX SXF XC XCF 250 300…            250 350 450 2018 2019…              GALFER 125 200 250 350…        SX SXF XC XCF 250 300…          KTM EXC SX XC XCW XCF…
     $138.90                              $138.90                           $96.50                              $30.00                         $138.90                         $43.03
     Free shipping                        Free shipping                     + $29.50 shipping                   + $23.00 shipping              Free shipping                   $47.81
                                                                                                                                                                               Free shipping




    Description            Shipping and payments                                                                                                                                                Report item



                                                                                                                                                                      eBay item number: 143576984760
      Seller assumes all responsibility for this listing.

      Last updated on Oct 09, 2020 22:54:31 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year           Make          Model           Submodel
              -Select-      -Select-      -Select-         -Select-                Go


         [show all compatible vehicles]


               This part is compatible with 83 vehicle(s).


             Notes       Year                               Make                                 Model                                        Submodel
                         2019                                KTM                                 125                                          SX
                         2018                                KTM                                 125                                          SX
                         2017                                KTM                                 125                                          SX
                         2016                                KTM                                 125                                          SX
                         2015                                KTM                                 125                                          SX
                         2014                                KTM                                 125                                          SX
                         2013                                KTM                                 125                                          SX
                         2019                                KTM                                 150                                          SX
                         2018                                KTM                                 150                                          SX
                         2017                                KTM                                 150                                          SX
                         2016                                KTM                                 150                                          SX
                         2015                                KTM                                 150                                          SX
                         2014                                KTM                                 150                                          SX
                         2014                                KTM                                 150                                          XC
                         2013                                KTM                                 150                                          SX
                         2013                                KTM                                 150                                          XC
                         2012                                KTM                                 150                                          SX
                         2012                                KTM                                 150                                          XC
                         2019                                KTM                                 250                                          SX
                         2019                                KTM                                 250                                          SXF

         Page 1 of 5                                                                                       1 2 3 4 5

         Portions of the information contained in this table have been provided by racingboy8261



         Item specifics
         Condition:                    New                                                             Brand:                        Tarazon
         Material:                     Aluminum 7075 & Stainless Steel                                 Manufacturer Part Number:     RW19KTM651FBOR25-61-722
         Warranty:                     yes                                                             Rim Diameter:                 19in.
         Bundle Description:           Wheel, Rim, Hubm Spokes, Spacers, Nipples                       Type:                         Spoked Wheel
         Applicable Regions:           MX Offroad Dirt                                                 Color:                        Orange
         UPC:                          Does not apply                                                  Surface Finish:               CNC
         EAN:                          Does not apply                                                  Rim Width:                    2.15in



                                        BRAKE DISC FACTORY
                                                                                                                                               Search within store
                                        racingboy8261 (11231     ) 99.4%
                                             Sign up for newsletter

                                                                                                                                               Visit Store: BRAKE DISC FACTORY



                                        Items On Sale       Super Bike Racing Rearsets    Super Bike Solid Brake Rotors       Offroad Wheels & Hubs      Super Bike Clip Ons
                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/19-MX-Rear-Wheel-Hub-Spokes-Set-KTM-SX-SXF-XC-F-XC-125-150-250-350-450-12-19/143576984760                                                                                            2/5
10/15/2020                                                 19'' MX
                                           Case: 1:20-cv-06677     Rear Wheel Hub
                                                                 Document      #: Spokes Set KTM
                                                                                   13 Filed:     SX SXF XC-F
                                                                                               11/10/20      XC 125
                                                                                                          Page   274150 of
                                                                                                                        250398
                                                                                                                            350 450 12-19 | eBay
                                                                                                                                 PageID      #:1581




                             Home            About us        Contact us


                                Store Categories                      US Buyer Note: Delivery time from US Warehouse is 1-5 working days!

                             Super Bike Brake Rotors All ▸

                             Super Bike Wave Brake Rotors ▸

                             Super Bike Round Rotors

                             SuperMoto & MX Rotors ▸

                             ATV Rotors & Parts ▸

                             Super Bike Racing Rearsets ▸

                             Super Bike Radiators

                             Super Bike Racing Muffler

                             Super Bike Clip Ons ▸

                             Super Bike Racing Hooks

                             Super Bike Gas Cap ▸

                             Super Bike Frame Engine Slider ▸

                             Harley Davidson Accessories

                             KTM Accessories

                             Cafe Racer Parts

                             Offroad Wheels & Hubs

                             Offroad Billet Footpegs ▸
                                                                      Description
                             Offroad Radiators ▸
                                                                      Fitment:
                             Offroad Bling Kits
                                                                      KTM
                             Offroad Sprocket & Chain ▸               SX125 13-14

                                                                      SX125/150/250 15-19
                             Offroad Bleeder Valves
                                                                      XC150/250/300 12-14
                             Clutch & Brake Levers ▸
                                                                      SX150/250/350 12-14
                             Brake Pads ▸
                                                                      SX-F250/350/450 13-14

                             Other Motorcycle Parts ▸                 SX-F250/350/450 15-19

                             Motorcycle Gear ▸                        XC250/300 15-16

                                                                      XC-F250 12-13
                             US Warehouse
                                                                      XC-F250/350/450 15-19
                             Clearance Sales
                                                                      XC-F350 12-14
                             Offroad Seat Cover

                                                                      With 25mm Wheel axle Spacers
                             Clutch Friction Plate ▸

                             Oil Filters                              Item Included

                             overuning alternator pulley
                                                                      Rear Wheel= 19" x 2.15" with 36 Spokes
                             Car Radiators

                             Starter Clutch ASSY ▸
                                                                      - Brand New Complete Set of Rear Spoked Wheel Hub Rim Set
                             ATV Clutch Set ▸                         - Color: Black Rims & Orange Hubs

                             Valve Shims                              - Professional quality wheel sets built of the best components available.

                             Golf Accessories                         - 6061 T6 Aluminum CNC Machined Hub.                                            Feedback

                                                                      - lBlack 65 Mn Spokes with Nipples.
                             Clutch Cable
                                                                      - 7075 T6 Alloy Rims.
                             Other
                                                                      - Including all the Bearings, Spacers and Seals you need

                                                                      - Safety Standard Certification: DOT

                                                                      - Compatible with OEM Brake Disc Rotor and Sprocket
https://www.ebay.com/itm/19-MX-Rear-Wheel-Hub-Spokes-Set-KTM-SX-SXF-XC-F-XC-125-150-250-350-450-12-19/143576984760                                          3/5
10/15/2020                                                              19'' MX
                                                        Case: 1:20-cv-06677     Rear Wheel Hub
                                                                              Document      #: Spokes Set KTM
                                                                                                13 Filed:     SX SXF XC-F
                                                                                                            11/10/20      XC 125
                                                                                                                       Page   275150 of
                                                                                                                                     250398
                                                                                                                                         350 450 12-19 | eBay
                                                                                                                                              PageID      #:1582
                                                                                      p                                         p

                                                                                   - Each wheel set have been tested, guaranteeing the best in quality and performance.

                                                                                   - Will last for years of top performance.

                                                                                   - Professional installation recommended.

                                                                                   - Worldwide Fast Delivery & Long Time Warranty


                                                                                     About us


                                                                                     Why Choose us?

                                                                                     We are a professinal factory specialized in high quality aluminum motorcycle parts
                                                                                     and accesseries from year 2004. our products cover almost all the brand ,bike type,
                                                                                     all the motorcyle model and popular year on the market.

                                                                                     Main products including: brake disc rotors, levers , rearsets, clip ons , frame sliders,
                                                                                     gas caps, wheel sets, footpegs, radiators ,forward controls and other aluminum parts.

                                                                                     We are A team, strong support for sales ,design and research, QC and logistic,
                                                                                     enough capacity of manufature, ensure our customer have good service.

                                                                                     Payment

                                                                                                                        We accept PayPal ONLY




                                                                                     Shipping and Return

                                                                                     Item will be shipped whthin 1 business day after your full payment has been
                                                                                     received.

                                                                                     We have US, UK, AU and China warehouses delivery to worldwide.

                                                                                     We offer a 60-days 100% money back guarantee. Buyer pays return shipping and
                                                                                     when we received will refund your money

                                                                                     We could not mark the item with " gift " , customs policy not allowed.

                                                                                     Import duties, taxes and charges are not included in the item price and shipping cost.

                                                                                     These charges are based on your local customs policy,and will be colleted by shipping company
                                                                                     when you get the item.



                                                                                     Contact us

                                                                                     Customer satisfaction is very important to us and welcome for any inquiry!

                                                                                     Welcome you to contact us directly through EBAY MESSAGE before you leave any
                                                                                     comments. Due to different time zone, Pls forgive us maybe we couldn't reply you as
                                                                                     quickly as you expected.




             Business seller information


             Value Added Tax Number: DE 320941507
                                     GB 259742662


         Return policy
               After receiving the item, contact seller within                                                    Return shipping

               30 days                                                                                            Buyer pays for return shipping

         Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




   Sponsored items based on your recent views 1/2                                                                                                                                    Feedback on our suggestions


                                                                                                                                                                                                         Feedback




https://www.ebay.com/itm/19-MX-Rear-Wheel-Hub-Spokes-Set-KTM-SX-SXF-XC-F-XC-125-150-250-350-450-12-19/143576984760                                                                                                 4/5
10/15/2020                                                          19'' MX
                                                    Case: 1:20-cv-06677     Rear Wheel Hub
                                                                          Document      #: Spokes Set KTM
                                                                                            13 Filed:     SX SXF XC-F
                                                                                                        11/10/20      XC 125
                                                                                                                   Page   276150 of
                                                                                                                                 250398
                                                                                                                                     350 450 12-19 | eBay
                                                                                                                                          PageID      #:1583




     2.15*19" Rear Wheel Rim 36               M4 0.7MM CNC Fork Air                     Pair CNC M4x0.7mm                         M4 0.7MM CNC Fork Air                 Billet Rear Brake Oil Fluid   For KTM Honda Kawasaki
     Holes For KTM SX 125 150…                Bleeder Pressure Relief…                  Orange Fork Air Bleeder…                  Bleeder Pressure Relief…              Reservoir Fit KTM 1190 RC8…   Suzuki Triumph Yamaha…
     $44.99                                   $18.86                                    $10.19                                    $9.85                                 $34.80                        $7.28
     $59.99                                   $22.19                                    $11.99                                    Free shipping                         Free shipping                 $8.09
     + $70.00 shipping                        Free shipping                             Free shipping                             Seller 99.2% positive                 Seller 99.8% positive         Free shipping
     Seller 99.6% positive                    New                                       New                                                                                                           New




   Explore more sponsored options:




     2003 03 Ktm 525Exc 525                   Warp 9 Racing Wheel                       1992 SUZUKI DR650 SE DR                   HardDrive Rear Spoked
     Exc Rear Wheel Assembly…                 Assembly, Rear SM, 4.25" …                650 Rear Wheel Rim Hub…                   Wheel - 051-0446
     $279.99                                  $225.00                                   $99.00                                    $248.83
     + shipping                               + shipping                                + shipping                                $293.95
                                              Popular                                                                             + $146.00 shipping




   More from this seller 1/2                                                                                                                                                                                Feedback on our suggestions




     18'' MX Rear Wheel Rim Hub               3.5/5.0 x 17" Supermoto                   21" 18" KTM Complete Wheel                21" Front Wheel Rim Set               255mm Rear Brake Disc         CNC Billet Supermoto MX
     Set for KTM SX SXF XCF X…                Wheel Rim Set Orange Hu…                  Set Orange Hub Rim 150…                   Orange Hub KTM EXC SX…                Rotor Triumph Bonneville…     Front Wheel Hub Set KTM…
     $299.99                                  $560.99                                   $450.89                                   $298.99                               $64.59                        $130.99
     $333.32                                  $623.32                                   $500.99                                   $332.21                               $75.99                        + shipping
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                    Return to top
 More to explore : Motorcycle Spoked Wheels for KTM 125, Motorcycle Spoked Wheels for KTM 450, Motorcycle Spoked Wheels for KTM 250, Motorcycle Spoked Wheels for KTM 150,
 450 XC Motorcycle Repair Manuals & Literature, Rear Wheel Hubs & Bearings for Ford F-150, Motorcraft Rear Wheel Hubs & Bearings for Ford F-150, Timken Rear Wheel Hubs & Bearings for Ford F-150,
 Motorcraft Rear Wheel Hubs & Bearings for Ford F-350, Rear Hub Caps for Ford F-150




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/19-MX-Rear-Wheel-Hub-Spokes-Set-KTM-SX-SXF-XC-F-XC-125-150-250-350-450-12-19/143576984760                                                                                                                        5/5
10/15/2020                                                            19'' MX
                                                      Case: 1:20-cv-06677     Rear Wheel Hub
                                                                            Document      #: Spokes Set KTM
                                                                                              13 Filed:     SX SXF XC-F
                                                                                                          11/10/20      XC 125
                                                                                                                     Page   277150 of
                                                                                                                                   250398
                                                                                                                                       350 450 12-19 | eBay
                                                                                                                                            PageID      #:1584
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                              Shop by
                              category                 Search for anything                                                                                                      All Categories                           Search              Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims
                                                                                                                                                                                                                                     | Add to Watchlist
                                                      eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheel Hub Assemblies




    People who viewed this item also viewed

                           2013-2019 KTM 19"                             2016 KTM 250 SXF                               KTM 18" Excel Rear                                 KKE 2.15*19" Mx                                    KKE Mx 1.6*21"
                           Excel Rear Wheel…                             Excel 19" X 2.15"…                             Wheel 2000-2012…                                   Rear Wheels Set…                                   Front Casting…
                           $390.00                                       $289.95                                        $370.00                                            $299.00                                            $189.00
                           + shipping                                    + shipping                                     + shipping                                         + $180.00 shipping                                 + $180.00 shipping




            Check if this part fits your vehicle                       Select Vehicle



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                              19'' MX Rear Wheel Hub Spokes Set KTM SX
                                                                                                                                                                                                       Shop with confidence
                                                                                                              SXF XC-F XC 125 150 250 350 450 12-19
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                Condition: New

                                                                                                                                        Buy 1                  Buy 2                                   Seller information
                                                                                                                       Bulk
                                                                                                                                     $300.99/ea              $291.96/ea                                racingboy8261 (11231      )
                                                                                                                   savings:
                                                                                                                                                                                                       99.4% Positive feedback

                                                                                                                                       Buy 3
                                                                                                                                     $288.95/ea                                                            Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:                                                                              See other items

                                                                                                                  Quantity:      1

                                                                                                                                3 available / 1 sold



                                                                                                              Price:   US $300.99/ea                                  Buy It Now
                                                                                                                       $26 for 12 months with
                                                                                                                       PayPal Credit*
                                                                                                                                                                      Add to cart
                                                                                                                       US $334.43 (10% off)

                                            Have one to sell?        Sell now                                                                                       Add to Watchlist



                                                                                                                       30-day returns                        Longtime member


                                                                                                                  Shipping: $100.00 Standard Shipping from outside US |
                                                                                                                                See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: Wuxi, China
                                                                                                                                Ships to: United States See exclusions


                                                                                                                  Delivery:            Estimated between Tue. Oct. 27 and Tue.
                                                                                                                                       Nov. 24
                                                                                                                                       Please note the delivery estimate is greater than 8
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *$26 for 12 months. Minimum purchase required. |
                                                                                                                                See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Related sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/19-MX-Rear-Wheel-Hub-Spokes-Set-KTM-SX-SXF-XC-F-XC-125-150-250-350-450-12-19/143576984760                                                                                                                                      1/3
10/15/2020                                                          19'' MX
                                                    Case: 1:20-cv-06677     Rear Wheel Hub
                                                                          Document      #: Spokes Set KTM
                                                                                            13 Filed:     SX SXF XC-F
                                                                                                        11/10/20      XC 125
                                                                                                                   Page   278150 of
                                                                                                                                 250398
                                                                                                                                     350 450 12-19 | eBay
                                                                                                                                          PageID      #:1585




     NitroMX Graphic Kit for KTM              NitroMX Graphic Kit for KTM               KTM SX SXF XC XCF 125 150                KTM FRONT BRAKE ROTOR                     NitroMX Graphic Kit for KTM               Rear Brake Pedal Lever for
     SX SXF XC XCF 250 300…                   SX SXF XC XCF 250 300…                    250 350 450 2018 2019…                   GALFER 125 200 250 350…                   SX SXF XC XCF 250 300…                    KTM EXC SX XC XCW XCF…
     $138.90                                  $138.90                                   $96.50                                   $30.00                                    $138.90                                   $43.03
     Free shipping                            Free shipping                             + $29.50 shipping                        + $23.00 shipping                         Free shipping                             $47.81
                                                                                                                                                                                                                     Free shipping




    Description              Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Wuxi, China
             Shipping to: United States
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Asia, Central America and Caribbean, Europe, Middle East, Oceania, Southeast Asia, South America, Bermuda, Greenland,
             Mexico, Saint Pierre and Miquelon, PO Box

             Quantity:   1               Change country:       United States                                                          ZIP Code:      60106                  Get Rates


               Shipping and handling               To                              Service                                                               Delivery*

               US $100.00                          United States                   Standard Shipping from outside US                                     Estimated between Tue. Oct. 27 and Tue. Nov. 24
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Payment details
              Payment methods




                                                                                             Special financing available
                                                                                             Select PayPal Credit at checkout to have the option to pay over time.

                                                                                             Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                             purchases of $99 or more. Other offers may also be available.

                                                                                             Interest will be charged to your account from the purchase date if the balance is
                                                                                             not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                             to credit approval. See terms

                                                                                             The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/2                                                                                                                                                                            Feedback on our suggestions




     2.15*19" Rear Wheel Rim 36               M4 0.7MM CNC Fork Air                     Pair CNC M4x0.7mm                        M4 0.7MM CNC Fork Air                     Billet Rear Brake Oil Fluid               For KTM Honda Kawasaki
     Holes For KTM SX 125 150…                Bleeder Pressure Relief…                  Orange Fork Air Bleeder…                 Bleeder Pressure Relief…                  Reservoir Fit KTM 1190 RC8…               Suzuki Triumph Yamaha…
     $44.99                                   $18.86                                    $10.19                                   $9.85                                     $34.80                                    $7.28
     $59.99                                   $22.19                                    $11.99                                   Free shipping                             Free shipping                             $8.09
                                                                                                                                                                                                                                                     Feedback
     + $70.00 shipping                        Free shipping                             Free shipping                            Seller 99.2% positive                     Seller 99.8% positive                     Free shipping
     Seller 99.6% positive                    New                                       New                                                                                                                          New




   Explore more sponsored options:
https://www.ebay.com/itm/19-MX-Rear-Wheel-Hub-Spokes-Set-KTM-SX-SXF-XC-F-XC-125-150-250-350-450-12-19/143576984760                                                                                                                                            2/3
10/15/2020                                      Case: 1:20-cv-06677 Document #: 13 Filed: Feedback
                                                                                          11/10/20 Profile
                                                                                                       Page 279 of 398 PageID #:1586
                 Hi! Sign in or register   Daily Deals     Brand Outlet        Help & Contact                                                            Sell   Watchlist     My eBay


                                              Shop by
                                              category                 Search for anything                                              All Categories                        Search            Advanced



                 Home        Community          Feedback forum         Feedback profile



                 Feedback profile


                                           racingboy8261 (11231            )                                                                                          Member Quick Links
                                           Positive Feedback (last 12 months): 99.4%                                                                                  Contact member
                                           Member since: Jan-17-09 in China                                                                                           View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                    View seller's Store
                                                                Consistently delivers outstanding customer service.
                                                                Learn more



                 Feedback ratings                                                               Detailed seller ratings

                                                1 month       6 months             12 months         Average for the last 12 months

                            Positive               97             617                 1132             Accurate description                              Reasonable shipping cost
                                                                                                                   (1011)                                            (1070)
                            Neutral                 2             10                    13
                                                                                                       Shipping speed                                    Communication
                            Negative                0              3                    9                          (1044)                                          (1035)




                          All received Feedback                                    Received as buyer                    Received as seller                                  Left for others

                 9 Feedback received (viewing 1-9)                                                                                                                           Revised Feedback: 37


                 Search Feedback received as seller with an item title or ID:                                                                      Rating type:                    Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (9)                       12 Months


                   FEEDBACK                                                                                                   FROM                                              WHEN

                          Kind of sprocket put the wrong year model play $15 to send it. And ask for the r                    Buyer: m***t (19 )                                Past 6 months




                                                                                                                                                                                                           Comment?
                          Rear Brake Rotor Disc for Suzuki Hayabusa GSX1300R 08-15 B-King GSX1300 08-11                       US $42.46                                         Reciprocal feedback
                          (#142477483354)


                          Metric bolts dont really work on American bikes                                                     Buyer: w***z (58 )                                Past 6 months
                          (Private listing)                                                                                                                                     Reciprocal feedback


                          poor performance, poor design resulting in harder to throttle cable!                                Buyer: e***d (269 )                               Past 6 months
                          2004-2009 Yamaha YFZ450 YFZ 450 Thumb throttle assembly Easy Pull Aluminum                          US $45.89                                         Reciprocal feedback
                          Black (#142438088311)


                              Reply by racingboy8261. Left within past 6 months.

                              Could you please reply us? we really want to solve this issue ASAP and make you be satisfied with us. Thanks!


                                                        Detailed item information is not available for the following items because the feedback is over 90 days old.


                          1 brake dick had a broken bolt somebody trie to super glue it..my mechanic caugh                    Buyer: s***9 (141 )                               Past year
                          (Private listing)                                                                                                                                     Reciprocal feedback


                              Follow-up by s***9. Left within past year.

                              This seller compensated me nicely for the defective part i recieved from them..


                          Seller Lied on actual Item's location. Sent items from China. Disappointing                         Buyer: c***e (1133 )                              Past year
                          (Private listing)                                                                                                                                     Reciprocal feedback


                              Reply by racingboy8261. Left within past year.
                              Sorry we made a mistake. But we have gave you a big discount as a compensation. Hope you will be satisfied.


                          Received a backpack not a radiator ?????                                                            Buyer: w***l (113 )                               Past year
                          (Private listing)                                                                                                                                     Reciprocal feedback


                              Reply by racingboy8261.Left within past year.
                              We resent a correct item to you. Hope you will be satisfied with us. B.R


                          This item has not delivered,and courier does not reply to my message.                               Buyer: j***j (16 )                                Past year
                          (Private listing)                                                                                                                                     Reciprocal feedback


                              Reply by racingboy8261.Left within past year.
                              Sorry for the delay. I found you have received it, hope you will be satisfied with our item.


                          It tock 8 days from it came to Oslo before I got it. TNT had some hassel with                       Buyer: o***0 (111 )                               Past year
                          Front Brake Disc Rotors for Triumph DAYTONA 955i & Speed Triple & Sprint ST ABS                     US $159.95                                        Reciprocal feedback
                          (#311562272128)




https://www.ebay.com/fdbk/feedback_profile/racingboy8261?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                             1/2
10/15/2020                                                                                      racingboy8261
                                                         Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20onPage
                                                                                                              eBay 280 of 398 PageID #:1587

         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                               Sell      Watchlist          My eBay


                                        Shop by
                                        category                    Search for anything                                                                                               All Categories                                 Search           Advanced



         racingboy8261's profile



                                                                        racingboy8261 (11231                 )                                                                      Items for sale            Visit store         Contact
                                                                        99.4% positive feedback

                                                                                                                       We are a professional motorcycle parts manufacture factory, main product : brake
                                                                           Save
                                                                                                                       rotors, rearsets ,wheel sets , brake levers , Clip Ons, radiators , gas caps, engine
                                                                                                                       sliders and etc .



                                       Feedback ratings                                                                                                                                                                 See all feedback

                                                            1,011       Item as described                        1,132              13              9                              Aaa+++ fast shipping grate services
                                                                                                                                                                                   Oct 12, 2020
                                                            1,035       Communication                       Positive          Neutral           Negative
                                                            1,044       Shipping time

                                                            1,070       Shipping charges                            Feedback from the last 12 months



                                   775 Followers | 0 Reviews | Member since: Jan 17, 2009 |                 China



         Items for sale(10)                                                                                                                                                                                                                       See all items




             Front Brake Dis...                                Rear Brake Disc...                                   Front Brake Dis...                                Rear Brake Disc...                                     Front Rear Brak...
             US $198.32                        3d left         US $129.98                         3d left           US $89.99                           3d left       US $114.99                          3d left            US $229.98                 4d left




             About eBay      Announcements        Community         Security Center     Resolution Center           Seller Center    Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/racingboy8261?_trksid=p2047675.l2559                                                                                                                                                                                                     1/1
10/15/2020                                         Case: 1:20-cv-06677 Document #: 13BRAKE DISC
                                                                                       Filed:   FACTORY |Page
                                                                                              11/10/20   eBay Stores
                                                                                                                281 of 398 PageID #:1588
                                      Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                   Sell   Watchlist   My eBay


                                                                      Shop by
                                                                      category               Search this Store                                                                        This Store                      Search             Advanced



                                      eBay       eBay Stores      BRAKE DISC FACTORY




                                                                              BRAKE DISC FACTORY
                                                                              775 followers racingboy8261 (11231        ) 99.4%

                                                                              Welcome to Brake Disc Factory! We are a professional factory with more than 10 years sales and purchase experience in motorbike business , and More than 10 years experience in motorcycle parts production.

                                                                                   Save this seller




                                      Category

                                      All                                               All Listings   Auction     Buy It Now                                                                                           Best Match

                                      ATV Rotors & Parts                               1-48 of 512 Results
                                      Super Bike Solid Brake Rotors
                                                                                                              Front Brake Disc Rotor for Honda Shadow VLX 600 VT600 Shadow Aero ACE VT750C
                                      Super Bike Wave Brake Rotors

                                      Super Bike Round Rotors                                                 $89.99                                                                                                              From China
                                                                                                              Was: $105.87                                                                                                     Brand: Tarazon
                                      SuperMoto & MX Rotors
                                                                                                              $20.00 shipping
                                      Super Bike Racing Rearsets                                              2 watching
                                      Super Bike Radiators
                                                                                                              Round Front Brake Disc Rotor for Kawasaki 440 LTD KZ440 Belt Z440 Z250 Ltd Belt
                                      Super Bike Racing Muffler

                                      Super Bike Frame Engine Slider                                          $79.98                                                                                                              From China

                                      Harley Davidson Accessories                                             Was: $94.10                                                                                                      Brand: Tarazon
                                                                                                              $20.00 shipping
                                      Cafe Racer Parts

                                      Offroad Wheels & Hubs
                                                                                                              Rear Brake Disc Rotor For Kawasaki Vulcan 1500 VN1500 VN 1500 Classic 1987-2005
                                      Offroad Radiators

                                      Offroad Sprocket & Chain                                                $114.99                                                                                                             From China

                                      Offroad Seat Cover                                                      Was: $135.28                                                                                                     Brand: Tarazon
                                                                                                              $20.00 shipping
                                      Starter Clutch ASSY

                                      ATV UTV Clutch Set

                                      Golf Accessories                                                        Round Front Brake Disc Rotors for Kawasaki VN 700 750 Vulcan Z 500 550 650 750

                                      Clutch Cable                                                            $139.59                                                                                                             From China
                                      Clutch & Brake Levers                                                   Was: $164.22                                                                                                     Brand: Tarazon
                                                                                                              $20.00 shipping
                                      Other Motorcycle Parts

                                      Oil Filters

                                      ATV QUAD Radiators                                                      Front Rear Brake Discs Rotors for YAMAHA XVS950A V-Star Midnight Star 2009-2016

                                      Cruiser Forward Controls                                                $229.98                                                                                                             From China
                                      Other                                                                   Was: $270.57                                                                                                     Brand: Tarazon
                                                                                                              $20.00 shipping
                                      Condition                          see all

                                            New                                                               Front Brake Discs Rotors For Yamaha YFM 660 F FA Hunter Grizzly 660 2002-2008

                                      Price                                                                   $99.59                                                                                                              From China
                                                                                                              Was: $117.16                                                                                                     Brand: Tarazon
                                            Under $150.00
                                                                                                              $20.00 shipping
                                            Over $150.00

                                      $               - $
                                                                                                              Rear Brake Disc Rotor for Yamaha XVS1300 XVS950 Midnight Star V-Star 2009-2016
                                      Buying Format                      see all
                                                                                                              $129.98                                                                                                             From China
                                            All Listings                                                      Was: $152.92                                                                                                     Brand: Tarazon
                                            Best Offer                                                        $20.00 shipping
                                            Auction
                                            Buy It Now
                                            Classified Ads                                                    Front Brake Disc Rotors Suzuki VL1500 Intruder 2002-2009 Boulevard C90 2004-2009

                                                                                                              $198.32                                                                                                             From China
                                      Item Location                      see all
                                                                                                              Was: $233.32                                                                                                     Brand: Tarazon
                                                                                                              $20.00 shipping
                                      Delivery Options                   see all

                                            Free Shipping
                                                                                                              Yamaha V-STAR Drag Star XVS1100 Heavy Duty Sarter Clutch One Way Bearing Kit
                                            Free In-store Pickup
                                                                                                              $139.99                                                                                                             From China
                                      Show only                          see all                              Was: $155.54                                                                                                     Brand: Tarazon
                                            Returns Accepted                                                  $20.00 shipping
                                            Completed Items
                                            Sold Items
                                                                                                               NEW LISTING   1992 1993 1994 Front Rear Brake Disc Rotors Pads for Honda CR125R CR250R CR500R
                                            Deals & Savings
                                            Authorized Seller                                                 $117.63                                                                                                          Brand: Tarazon
                                            Authenticity Verified


                                      More refinements...

                                                                                                              3.5/5.0 x 17" Supermoto Wheel Rim Set Orange Hub KTM SX XC SXF 125 250 350 450

                                                                                                              $560.99                                                                                                          Brand: Tarazon
                                                                                                              Was: $623.32




                                                                                                               NEW LISTING   Aluminum Forward Controls for Harley Softail Heritage Custom Fatboy 2000-2017

                                                                                                              $201.23                                                                                                          Brand: Tarazon




                                                                                                               NEW LISTING   270mm Oversize Front Brake Disc Rotor for Yamaha YZ125 YZ250 YZ 250 450 F 08-19

                                                                                                              $99.51                                                                                                           Brand: Tarazon




                                                                                                              19'' MX Dirt Rear Wheel Rim Hub Set KTM EXC SX XC EXC-F SX-F 125-540 2003-2019

                                                                                                              $299.99                                                                                                          Brand: Tarazon
                                                                                                              Was: $333.32




                                                                                                               NEW LISTING   270mm Oversize Front Brake Disc Rotor for KTM EXC SX XC MXC GS 125-625 1991-2015

                                                                                                              $99.51                                                                                                           Brand: Tarazon




                                                                                                              21/19 Dirt MX Wheel Rim Set Gold Hub Spokes for Suzuki RMZ250 RMZ450 2007-2019

https://www.ebay.com/str/brakediscfactory?_dmd=1&rt=nc                                                                                                                                                                                                                                1/3
10/15/2020                                 Case: 1:20-cv-06677 Document #: 13BRAKE DISC
                                                                               Filed:   FACTORY |Page
                                                                                      11/10/20   eBay Stores
                                                                                                        282 of 398 PageID #:1589
                                                                   $450.99                                                                                          Brand: Tarazon
                                                                   Was: $501.10




                                                                   21 & 18 Fat Spoke Front Rear Wheel Rim Set for TOURING Softail Dyna Gloss Black

                                                                   $600.98                                                                                          Brand: Tarazon
                                                                   Was: $667.76
                                                                   37 watching



                                                                   17" Complete Supermoto Wheel Rim Hub Set Rotors Bolts for Honda CRF 250 450 R X

                                                                   $718.59                                                                                          Brand: Tarazon
                                                                   Was: $798.43




                                                                   17" Supermoto Spoked Wheel Rim Set Gold Hub for Suzuki 2007-2019 RMZ250 RMZ450

                                                                   $550.99                                                                                          Brand: Tarazon
                                                                   Was: $612.21




                                                                   NEW LISTING   3.5/5.0 x 17" Supermoto Wheel Rim Hub Set Rotors KTM EXC SX SXF 125-530 2011-17

                                                                   $745.54                                                                                          Brand: Tarazon




                                                                   2013-2020 Rear Brake Disc Guard For KTM SX 125 150 250 SXF 250 350 450 SMR 450

                                                                   $75.99                                                                                              From China
                                                                   Was: $84.43                                                                                      Brand: Tarazon




                                                                   NEW LISTING   Rear Brake Disc Rotor Guard Caliper Bracket For KTM SX EXC 125-540 2004-2012

                                                                   $53.98                                                                                           Brand: Tarazon




                                                                   NEW LISTING   CNC CLUTCH COVER PROTECTION for KTM SX-F 450 2016 2017 EXC-F 450/500 2017 ORANGE

                                                                   $49.99                                                                                           Brand: Tarazon




                                                                   Billet Radiator Guards for KTM 125-500 SX SXF XC EXC-F Husqvarna 2016-18 Orange

                                                                   $198.59                                                                                          Brand: Tarazon
                                                                   Was: $220.65




                                                                   2.15 x 18'' Enduro Rear Wheel Rim Blue Hub for Yamaha YZ250F YZ450F 2009-2019

                                                                   $299.99                                                                                          Brand: Tarazon
                                                                   Was: $333.32




                                                                   Black 17" Supermoto Spoked Wheel Rim Hub Set KTM 125-530 EXC SX SXS XC 2003-2019

                                                                   $560.99                                                                                          Brand: Tarazon
                                                                   Was: $623.32




                                                                   19''x2.15'' MX Dirt Wheel Rim Set Red Hub for Honda CRF250R CRF450R 2014-2019

                                                                   $298.99                                                                                          Brand: Tarazon
                                                                   Was: $332.21




                                                                   NEW LISTING   270mm Oversize Front Brake Disc Rotor Kawasaki KX250F KX450F KLX450R 2007-2020

                                                                   $99.51                                                                                           Brand: Tarazon




                                                                   17" Supermoto Wheel Rim Set Orange Hub KTM SX XC SXF XC-F 250 350 450 2012 13 14

                                                                   $560.99                                                                                          Brand: Tarazon
                                                                   Was: $623.32




                                                                   17" Supermoto Wheel Rim Hub Set Rotor Bracket KTM EXC SX XC SXF 125-530 2009-19

                                                                   $650.99                                                                                          Brand: Tarazon
                                                                   Was: $723.32




                                                                   Billet Clear Clutch Cover for Suzuki DRZ400SM DRZ 400 DRZ400S DRZ400E 2000-2020

                                                                   $184.99                                                                                             From China
                                                                   Was: $205.54                                                                                     Brand: Tarazon




                                                                   Front Differential Armature Plate Polaris Sportsman 850 1000 ACE 570 900 2015+

                                                                   $33.32                                                                                              From China
                                                                                                                                                                    Brand: Tarazon




                                                                   21/19 Suzuki RMZ250 2007-18 RMZ450 2005-18 MX Dirt Wheel Rim Gold Hub Set Rotors

                                                                   $550.99                                                                                          Brand: Tarazon
                                                                   Was: $612.21




                                                                   17" Supermoto Spoked Wheel Hub Set Rotor Bolts KTM EXC SX XC 250 350 450 2003-15

                                                                   $720.99                                                                                          Brand: Tarazon
                                                                   Was: $801.10




                                                                   21/18 Spoked Wheel Rim Set Blue Hub for Yamaha WR250F 2015-19 WR450F 2012-2018

                                                                   $638.90                                                                                             From China
                                                                   Was: $709.89                                                                                     Brand: Tarazon




                                                                   NEW LISTING   2P5-17611-00-00 ATV Clutch Primary Fixed Sheave for Yamaha RHINO YXR450 2006-09

                                                                   $116.21                                                                                          Brand: Tarazon




https://www.ebay.com/str/brakediscfactory?_dmd=1&rt=nc                                                                                                                               2/3
10/15/2020                                                                      Case: 1:20-cv-06677 Document #: 13BRAKE DISC
                                                                                                                    Filed:   FACTORY |Page
                                                                                                                           11/10/20   eBay Stores
                                                                                                                                             283 of 398 PageID #:1590
                                                                                                                                                  NEW LISTING   Front Differential Sprague Kit for Polaris General 1000 Sportsman 325 570 ACE

                                                                                                                                                  $166.21                                                                                          Brand: Tarazon




                                                                                                                                                  21/18 Enduro Wheel Rim Set Blue Hub YZ250FX YZ450FX 2016-2020 WR250F WR450F 2020

                                                                                                                                                  $649.99                                                                                             From China
                                                                                                                                                  Was: $722.21                                                                                     Brand: Tarazon




                                                                                                                                                  NEW LISTING   Front Differential Kit w/ Sprague Polaris Scrambler Sportsman 850 1000 2013-2015

                                                                                                                                                  $177.76                                                                                          Brand: Tarazon




                                                                                                                                                  NEW LISTING   HiSun UTV 400 ATV UTV Drive Clutch Belt 25300-F12-0000 Bennche Massimo Supermach

                                                                                                                                                  $49.99                                                                                           Brand: Tarazon




                                                                                                                                                  Goldwing 1500 Front Rear Brake Disc Rotors for Honda GL1500 GL 1500 A SE 1988 89

                                                                                                                                                  $205.99                                                                                          Brand: Tarazon
                                                                                                                                                  Was: $242.34




                                                                                                                                                  17" Supermoto Complete Wheel Rim Set KTM EXC SX XC 125-530 2003-2019 Black Hub

                                                                                                                                                  $559.99                                                                                          Brand: Tarazon
                                                                                                                                                  Was: $622.21




                                                                                                                                                  NEW LISTING   Front Differential Kit w/ Sprague Armature Plate Ranger RZR 570 900 1000 2011-17

                                                                                                                                                  $189.98                                                                                          Brand: Tarazon




                                                                                                                                                  2015-2018 CRF250R CRF450R Complete Supermoto Wheel Rim Hub Set Rotors for Honda

                                                                                                                                                  $670.99                                                                                          Brand: Tarazon
                                                                                                                                                  Was: $745.54




                                                                                                                                                  17" Supermoto Complete Wheel Rim Hub Set Rotors KTM EXC SX XC SXF 125-540 Black

                                                                                                                                                  $670.99                                                                                          Brand: Tarazon
                                                                                                                                                  Was: $745.54




                                                                                                                                                  16 x 3.5" Fat Spoke Tubeless Front Rear Wheel Rim Set for Harley Dyna Sportster

                                                                                                                                                  $600.98                                                                                          Brand: Tarazon
                                                                                                                                                  Was: $667.76
                                                                                                                                                  3 watching



                                                                                                                                                  Front Rear Brake Disc Rotors for Suzuki GS500E 1989-2003 GS500F 2004-2011 GS400

                                                                                                                                                  $139.99                                                                                             From China
                                                                                                                                                  Was: $164.69                                                                                     Brand: Tarazon




                                                                                                                                                  Front Brake Disc Rotor for Honda VT700C VT750C VF750C VT800C Shadow NV600C Steed

                                                                                                                                                  $89.99                                                                                              From China
                                                                                                                                                  Was: $105.87                                                                                     Brand: Tarazon
                                                                                                                                                  $20.00 shipping




                                                                                                                                                                             1     2     3     4     5     6     7     8     9     10




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact     Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/brakediscfactory?_dmd=1&rt=nc                                                                                                                                                                                                              3/3
10/15/2020                                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                              Filed:      by racingboy8261
                                                                                                       11/10/20      Page| eBay
                                                                                                                            284 of 398 PageID #:1591
        Hi! Sign in or register       Daily Deals        Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                         Shop by
                                         category             KTM                                                                                                        All Categories                          Search                Advanced


                                                                                                                                                                                                         Include description
                                                          Items for sale from racingboy8261 (11231            )       |      Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match          View:
        eBay Motors
         Other Motorcycle Parts                             273 results for KTM          Save this search
         Motorcycle Wheels & Rims
         Motorcycle Fairings & Bodywork
                                                              Find your Motorcycle
         Motorcycle Decals & Stickers
         Motorcycle Parts                                                                                                                                                         Clear selections

         More



        Format                                 see all
                                                                                                                                                                                      0
                                                              Make & Model                                  Year From / To                Distance
                                                                                                                                                                                matching results
               All Listings                                    KTM                                          Year From                      Any Distance of
               Auction
               Buy It Now                                      Any Model                                    Year To                        60106                                  Find Results


        Guaranteed Delivery                    see all                                                 Engine Clutch Protector Cover Guard for KTM 1290 1090 1050 1190 Adventure R GT (Fits: KTM)
               No Preference                                                                           Brand New
               1 Day Shipping
               2 Day Shipping                                                                          $139.59                                                  From China
               3 Day Shipping                                                                          Was: $155.10                                             Brand: Tarazon
               4 Day Shipping                                                                          Buy It Now
                                                                                                       Free Shipping
        Condition                              see all                                                 10% off

               New   (273)



        Price

              Under $75.00
              $75.00 - $150.00                                                                         KTM FRONT BRAKE LINE CLAMP SX SXF EXC EXC-F 125 250 300 450 505 530 2008-2015
              Over $150.00                                                                             Brand New

        $             to $
                                                                                                       $14.95                                                   From China
                                                                                                       Buy It Now                                               Brand: Tarazon
        Item Location                          see all
                                                                                                       +$5.00 shipping
               Default
                                                                                                       6 Watching
               Within
                                                                                                            Watch
                100 miles     of 60106

               US Only
               North America
               Worldwide


        Delivery Options                       see all
                                                                                                       KTM 85 125 200 250 350 450 530 SX SXF EXC EXC-F ROTATING CLUTCH/BRAKE BAR
                                                                                                       CLAMP (Fits: KTM)
               Free shipping
                                                                                                       Brand New

        Show only                              see all                                                 $19.95                                                   From China
               Free Returns                                                                            Buy It Now                                               Brand: Tarazon
               Returns accepted                                                                        +$5.00 shipping
               Completed listings                                                                      12 Sold
               Sold listings                                                                                Watch
               Deals & Savings


        More refinements...

                                                                                                       Rear Chain Adjuster Axle Block For KTM SX85 SX/SX-F EXC/EXC-F 125-530 2007-2012 (Fits:
                                                                                                       KTM)
              Seller Information                                                                       Brand New
             racingboy8261 (11231          )
              Feedback rating: 11,231
                                                                                                       $19.95                                                   From China
                                                                                                       Buy It Now                                               Brand: Tarazon
              Positive Feedback: 99.4%
              Member since Jan-17-09 in                                                                +$5.00 shipping
              Hong Kong                                                                                Only 3 left!
                                                                                                       34 Sold

              Read feedback profile
                                                                                                            Watch
              Add to my favorite sellers


                                                                                                       2013-2020 Rear Brake Disc Guard For KTM SX 125 150 250 SXF 250 350 450 SMR 450 (Fits:
                                                                                                       KTM)
                                                                                                       Brand New

                                                                                                       $75.99                                                   From China
                                                                                                       Was: $84.43                                              Brand: Tarazon
                                                                                                       Buy It Now
                                                                                                       Free Shipping
                                                                                                       10% off




                                                            Rear Brake Disc Guard & Caliper Support KTM EXC SX SXF XC XC-F MXC 04 15 Orange (Fits: KTM)
                                                            Brand New




https://www.ebay.com/sch/m.html?_ssn=racingboy8261&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                            1/8
10/15/2020                              Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:      by racingboy8261
                                                                                      11/10/20      Page| eBay
                                                                                                           285 of 398 PageID #:1592

                                                                              $50.99                                     From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$5.00 shipping
                                                                              8 Watching
                                                                                Watch




                                                                              CNC Billet Aluminum Handlebar Upper Clamp Mount KTM SX SX-F 125-450 All ORANGE (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $10.99                                     From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$5.00 shipping
                                                                                Watch




                                                                              For KTM 250 SXF SX-F SX F 250 2011 CNC Front Sprocket Chain Guard Cover Orange (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $35.99                                     From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$5.00 shipping
                                                                                Watch




                                                                              KTM Duke 200 2012 2013 2014 Front Wheel Axle Fork Sliders Crash Protector Orange
                                                                              Brand New

                                                                              $49.95                                     From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$15.00 shipping
                                                                                Watch




                                                                              NEW BILLET REAR BRAKE DISC GUARD KTM 150 250 300 350 450 SX SX-F XC XCF EXC
                                                                              BLUE (Fits: KTM)
                                                                              Brand New

                                                                              $50.39                                     From China
                                                                              Was: $55.99                                Brand: Tarazon
                                                                              Buy It Now
                                                                              +$5.00 shipping
                                                                              10% off
                                                                                Watch




                                                                              ORANGE KTM REAR AXLE SPINDLE CHAIN ADJUSTER AXLE BLOCKS SX 65 2002 -
                                                                              2014 (Fits: KTM)
                                                                              Brand New

                                                                              $19.95                                     From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$5.00 shipping
                                                                                Watch




                                                                              Aluminum Cooling Radiator For KTM Enduro 690 R 2009-2018 SMC 690 2008 2009 2010 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $430.84                                    From China
                                                                              Was: $478.71                               Brand: Tarazon
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              10% off
                                                                                Watch




                                                                              Rear Brake Master Cylinder Reservoir Cover KTM 950 990 Adventure R S SMR 06-11 (Fits: KTM)
                                                                              Brand New

                                                                              $9.99                                      From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$5.00 shipping
                                                                                Watch


https://www.ebay.com/sch/m.html?_ssn=racingboy8261&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                     2/8
10/15/2020                              Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:      by racingboy8261
                                                                                      11/10/20      Page| eBay
                                                                                                           286 of 398 PageID #:1593

                                                                              CNC Billet Motocross Aluminum Alloy MX Bling Kits For KTM SX 65 SX65 2013 Orange (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $39.99                                     From China
                                                                              Buy It Now
                                                                              +$5.00 shipping
                                                                                Watch




                                                                              CNC Billet Aluminum Motorcross MX Bling Kits For KTM SX85 SX85 2013-2014 Orange (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $64.99                                     From China
                                                                              Buy It Now
                                                                              +$5.00 shipping
                                                                                Watch




                                                                              Orange CNC KTM Front Shock Absorber Adjust Knob Bolt Adjusters 48mm Fork (Fits: KTM)
                                                                              Brand New

                                                                              $7.69                                      Brand: Tarazon
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              13 Sold
                                                                                Watch




                                                                              Billet Supermoto MX Front Rear Wheel Hub Set Black KTM EXC SX XC 125-540 03-19 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $250.98                                    From China
                                                                              Was: $278.87                               Brand: Tarazon
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              10% off
                                                                                Watch




                                                                              Front Brake Discs Rotors for KTM Super Duke 990 R 2005-2012 1190 RC8 R 2008-2014 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $159.95                                    Brand: Tarazon
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              6 Watching
                                                                                Watch




                                                                              18'' MX Rear Wheel Rim Hub Set for KTM SX SXF XCF XC 125 250 300 350 450 13-19 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $299.99                                    Brand: Tarazon
                                                                              Was: $333.32
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              4 Watching
                                                                              10% off
                                                                                Watch


                                                                              New Motorcycle Aluminum Radiators for KTM SX-F SXF 250 350 450 2013 2014 2015 (Fits: KTM)
                                                                              Brand New

                                                                              $98.95                                     Brand: Tarazon
                                                                              Was: $109.95
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              10% off
                                                                                Watch




                                          21/19 MX Spoked Wheel Rim Hub Set KTM EXC SX XC SXF 250 350 450 525 530 2003-19 (Fits: KTM)
                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=racingboy8261&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                    3/8
10/15/2020                              Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:      by racingboy8261
                                                                                      11/10/20      Page| eBay
                                                                                                           287 of 398 PageID #:1594

                                                                              $450.99                                    Brand: Tarazon
                                                                              Was: $501.10
                                                                              Buy It Now
                                                                              +$99.95 shipping
                                                                              5 Watching
                                                                              10% off
                                                                                 Watch




                                                                              2016 2017 MX Radiators KTM SX 125 150 SXF SX-F 250 350 HUSQVARNA FC 250 350 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $125.95                                    From China
                                                                              Was: $139.95                               Brand: Tarazon
                                                                              Buy It Now
                                                                              +$50.00 shipping
                                                                              14 Sold
                                                                              10% off
                                                                                 Watch


                                                                              Engine Outer Clutch Cover for KTM 400 450 525 SX XC EXC SMR POLARIS OUTLAW BLACK
                                                                              Brand New

                                                                              $53.95                                     From China
                                                                              Was: $59.95                                Brand: Tarazon
                                                                              Buy It Now
                                                                              +$5.00 shipping
                                                                              16 Watching
                                                                              10% off
                                                                                 Watch




                                                                              Motorcycle Aluminum Cooling Radiators for KTM FREERIDE 250R 250 R 2014 (Fits: KTM)
                                                                              Brand New

                                                                              $98.99                                     Brand: Tarazon
                                                                              Was: $109.99
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              Only 3 left!
                                                                              18 Sold
                                                                              10% off
                                                                                 Watch


                                                                              21'' MX Dirt Spoked Front Wheel Rim Hub KTM 125 150 250 300 350 450 EXC SX SXF (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $300.99                                    From China
                                                                              Was: $334.43                               Brand: Tarazon
                                                                              Buy It Now
                                                                              +$100.00 shipping
                                                                              10% off
                                                                                 Watch




                                                                              Billet Foot Pegs Footrests For KTM SX SXF XC-F XC 125 150 250 350 450 530 16-19 (Fits: KTM)
                                                                              Brand New

                                                                              $59.99                                     From China
                                                                              Was: $66.65                                Brand: Tarazon
                                                                              Buy It Now
                                                                              +$5.00 shipping
                                                                              10% off
                                                                                 Watch




                                                                              Orange Ribbed Seat Cover for KTM EXC EXC-F XC XCW 125 200 250 350 400 450 (Fits: KTM)
                                                                              Brand New

                                                                              $33.25                                     From China
                                                                              Was: $36.95
                                                                              Buy It Now
                                                                              +$5.00 shipping
                                                                              6 Watching
                                                                              10% off
                                                                                 Watch




                                          3.5/5.0 x 17" Supermoto Wheel Rim Set Orange Hub KTM SX XC SXF 125 250 350 450 (Fits: KTM)
                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=racingboy8261&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                      4/8
10/15/2020                              Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:      by racingboy8261
                                                                                      11/10/20      Page| eBay
                                                                                                           288 of 398 PageID #:1595

                                                                              $560.99                                    Brand: Tarazon
                                                                              Was: $623.32
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              10% off
                                                                                Watch




                                                                              CNC Billet Supermoto MX Front Wheel Hub Set KTM EXC SX XC 125-540 03-19 Black (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $130.99                                    From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$20.00 shipping
                                                                              2 Watching
                                                                                Watch




                                                                              Aluminum Front Brake Fluid Reservoir Cap for Aprilia Ducati KTM Triumph (Fits: KTM)
                                                                              Brand New

                                                                              $6.95                                      From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$5.00 shipping




                                                                              21" Front Wheel Rim Set Orange Hub KTM EXC SX XC 250 350 450 525 530 540 2003-19 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $298.99                                    From China
                                                                              Was: $332.21                               Brand: Tarazon
                                                                              Buy It Now
                                                                              +$100.00 shipping
                                                                              10% off
                                                                                Watch




                                                                              NEW LISTING CNC CLUTCH COVER PROTECTION for KTM SX-F 450 2016 2017 EXC-F 450/500

                                                                              2017 ORANGE (Fits: KTM)
                                                                              Brand New

                                                                              $49.99                                     Brand: Tarazon
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                Watch




                                                                              Billet Radiator Guards for KTM 125-500 SX SXF XC EXC-F Husqvarna 2016-18 Orange (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $198.59                                    Brand: Tarazon
                                                                              Was: $220.65
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              10% off
                                                                                Watch




                                                                              Aluminum Front Brake Fluid Reservoir Cap for Honda Kawasaki Yamaha Suzuki KTM
                                                                              Brand New

                                                                              $6.95                                      From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$5.00 shipping




                                          Aluminum Rear Brake Fluid Reservoir Cap for Honda Kawasaki Yamaha Suzuki KTM (Fits: KTM)
                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=racingboy8261&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                  5/8
10/15/2020                              Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:      by racingboy8261
                                                                                      11/10/20      Page| eBay
                                                                                                           289 of 398 PageID #:1596

                                                                              $6.95                                      From China
                                                                              Buy It Now                                 Brand: Tarazon
                                                                              +$5.00 shipping




                                                                              19'' MX Rear Wheel Hub Spokes Set KTM SX SXF XC-F XC 125 150 250 350 450 12-19 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $300.99                                    From China
                                                                              Was: $334.43                               Brand: Tarazon
                                                                              Buy It Now
                                                                              +$100.00 shipping
                                                                              10% off
                                                                                 Watch




                                                                              21" 19" KTM Offroad Dirt Bike Wheel Set OEM Orange Hub SX EXC 125-530 All 03-14 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $429.25                                    Brand: Tarazon
                                                                              Was: $476.95
                                                                              Buy It Now
                                                                              +$99.95 shipping
                                                                              10 Watching
                                                                              10% off
                                                                                 Watch


                                                                              21" 18" KTM Complete Wheel Set Orange Hub Rim 150 200 250 350 450 530 SX EXC SXF (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $450.89                                    From China
                                                                              Was: $500.99                               Brand: Tarazon
                                                                              Buy It Now
                                                                              +$200.00 shipping
                                                                              Only 3 left!
                                                                              19 Sold
                                                                              10% off
                                                                                 Watch


                                                                              BILLET WIDE FAT FOOT PEGS KTM EXC SX SXF EXC-F 125 200 250 300 450 500 505
                                                                              525 (Fits: KTM)
                                                                              Brand New

                                                                              $53.95                                     Brand: KTM
                                                                              Was: $59.95
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              3+ Watching
                                                                              10% off




                                                                              KTM 270mm Oversize Front Brake Rotor + Bracket EXC SX SXS XC 125 250 300 400 450 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $79.16                                     From China
                                                                              Was: $89.95                                Brand: KTM
                                                                              Buy It Now
                                                                              +$15.00 shipping
                                                                              7 Watching
                                                                              12% off
                                                                                 Watch


                                                                              2008-2012 KTM 250 SX-F XC-F XCF-W EXC-F Engine Side Case CLUTCH COVER ORANGE
                                                                              CNC (Fits: KTM)
                                                                              Brand New

                                                                              $45.99                                     From China
                                                                              Was: $51.10                                Brand: Tarazon
                                                                              Buy It Now
                                                                              +$5.00 shipping
                                                                              4 Watching
                                                                              10% off
                                                                                 Watch


                                          Rear Brake Disc Rotor for KTM EXC XC SX MXC 250 300 350 400 450 500 525 530 625 (Fits: KTM)
                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=racingboy8261&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                  6/8
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 290 of 398 PageID #:1597
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $300.99
                                                                                                                                             Shipping                                                   $100.00
                                                     New card                                                                                Tax*                                                        $25.06
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                              $426.05

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        $35.50 for 12 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: racingboy8261 | Message to seller

                                                                        19'' MX Rear Wheel Hub Spokes Set KTM SX SXF XC-F
                                                                        XC 125 150 250 350 450 12-19
                                                                        $300.99
                                                                        $334.43


                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 27 – Nov 24
                                                                        Standard Shipping from outside US
                                                                        $100.00



                                                                        Save up to 10%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436591748015                                                                                                                                                      1/1
10/15/2020                                                            21" 18" Document
                                                      Case: 1:20-cv-06677     KTM Complete Wheel
                                                                                           #: 13Set Orange11/10/20
                                                                                                 Filed:    Hub Rim 150Page
                                                                                                                      200 250291
                                                                                                                             350 450
                                                                                                                                  of 530
                                                                                                                                      398SXPageID
                                                                                                                                           EXC SXF | #:1598
                                                                                                                                                     eBay

 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                   | Add to Watchlist




            This fits a KTM                   Select Year



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                              21" 18" KTM Complete Wheel Set Orange Hub
                                                                                                                                                                                                       Shop with confidence
                                                                                                              Rim 150 200 250 350 450 530 SX EXC SXF
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                  1 viewed per hour
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more


                                                                                                                Condition: New
                                                                                                                                                                                                       Seller information
                                                                                                                                        Buy 1                  Buy 2                                   racingboy8261 (11231      )
                                                                                                                       Bulk
                                                                                                                                     $450.89/ea              $437.36/ea                                99.4% Positive feedback
                                                                                                                   savings:

                                                                                                                                                                                                           Save this Seller
                                                                                                                                       Buy 3
                                                                                                                                     $432.85/ea                                                        Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                                                                                                                       See other items
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:
                                                                                                                  Quantity:      1

                                                                                                                                3 available
                                                                                                                                19 sold / See feedback




                                                                                                              Price:   US $450.89/ea                                  Buy It Now
                                                                                                                       $38 for 12 months with
                                                                                                                       PayPal Credit*
                                                                                                                                                                      Add to cart
                                            Have one to sell?        Sell now                                          US $500.99 (10% off)

                                                                                                                                                                    Add to Watchlist


                                                                                                                   100% buyer             Limited quantity            More than 85%
                                                                                                                   satisfaction              remaining                    sold

                                                                                                                  Shipping: $200.00 Standard Shipping from outside US |
                                                                                                                                See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: Wuxi, China
                                                                                                                                Ships to: United States See exclusions


                                                                                                                  Delivery:            Estimated between Tue. Oct. 27 and Tue.
                                                                                                                                       Nov. 24
                                                                                                                                       Please note the delivery estimate is greater than 8
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *$38 for 12 months. Minimum purchase required. |
                                                                                                                                See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     17*3.5 17*4.25 Orange MX                 Compatible For KTM RC 390              17*3.5 17*4.25 Orange MX               2004 04 Ktm 525Exc 525                      08-18 2017 KTM 690 Enduro                    2003 03 Ktm 525Exc 525
     Complete Wheel Hub Set…                  Racing Bike Front & Rear…              Complete Wheel Hub Set…                Exc Rear Wheel Assembly…                    R 18" Rear Wheel Rim Hub…                    Exc Rear Wheel Assembly…
     $640.00                                  $343.93                                $585.40                                $349.99                                     $425.00                                      $279.99
                                                                                                                                                                                                                                               Feedback
     + $30.00 shipping                        + $40.00 shipping                      + $5.00 shipping                       + shipping                                  + shipping                                   + shipping
     New                                      Last one                               New                                    Seller 99.7% positive                       Seller 99.7% positive                        Seller 99.7% positive




                              i
https://www.ebay.com/itm/21-18-KTM-Complete-Wheel-Set-Orange-Hub-Rim-150-200-250-350-450-530-SX-EXC-SXF/142943042948?fits=Make%3AKTM&hash=item214811bd84:g:vlsAAOSwGtdevONZ                                                                              1/5
10/15/2020                                                             21'' MX
                                                      Case: 1:20-cv-06677      Dirt Spoked Front
                                                                             Document       #: 13Wheel Rim Hub
                                                                                                   Filed:      KTM 125 150
                                                                                                            11/10/20       250 300
                                                                                                                        Page    292350of
                                                                                                                                       450398
                                                                                                                                           EXC PageID
                                                                                                                                               SX SXF | eBay
                                                                                                                                                         #:1599
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims
                                                                                                                                                                                                                                     | Add to Watchlist
                                                      eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheel Hub Assemblies




            This fits a KTM                   Select Year



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                              21'' MX Dirt Spoked Front Wheel Rim Hub
                                                                                                                                                                                                       Shop with confidence
                                                                                                              KTM 125 150 250 300 350 450 EXC SX SXF
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                Condition: New

                                                                                                                                        Buy 1                  Buy 2                                   Seller information
                                                                                                                       Bulk
                                                                                                                                     $300.99/ea              $291.96/ea                                racingboy8261 (11231      )
                                                                                                                   savings:
                                                                                                                                                                                                       99.4% Positive feedback

                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:                                                                                  Save this Seller

                                                                                                                  Quantity:      1                                                                     Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                                                2 available                                                            See other items



                                                                                                              Price:   US $300.99/ea                                  Buy It Now
                                                                                                                       $26 for 12 months with
                                                                                                                       PayPal Credit*
                                                                                                                                                                      Add to cart
                                                                                                                       US $334.43 (10% off)

                                                                                                                                                                   Add to Watchlist



                                                                                                                       30-day returns                        Longtime member

                                            Have one to sell?        Sell now
                                                                                                                  Shipping: $100.00 Standard Shipping from outside US |
                                                                                                                                See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: Wuxi, China
                                                                                                                                Ships to: United States See exclusions

                                                                                                                  Delivery:            Estimated between Tue. Oct. 27 and Tue.
                                                                                                                                       Nov. 24
                                                                                                                                       Please note the delivery estimate is greater than 8
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *$26 for 12 months. Minimum purchase required. |
                                                                                                                                See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     17*3.5 17*4.25 Orange MX                 10" 2.50-10" Front Wheel Tire          70/100-17 & 90/100-14                  17*3.5 17*4.25 Orange MX                    70/100-17 1.6*17 2.5x17                      70/100-17 17" Front Wheel
     Complete Wheel Hub Set…                  Rim Tube For Dirt Pit Trail…           Wheel Rim Tire Set For…                Complete Wheel Hub Set…                     Wheel Rim Tyre Tube for…                     Rim Tire 110cc 125cc 140cc…
     $640.00                                  $95.48                                 $183.99                                $585.40                                     $159.99                                      $124.99
     + $30.00 shipping                        + $49.99 shipping                      + $99.99 shipping                      + $5.00 shipping                            + $19.99 shipping                            + $19.99 shipping
     New                                      Seller 99.1% positive                  New                                    New                                         New                                          New




                                                                                                                                                                                                                                               Feedback




    Related sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/21-MX-Dirt-Spoked-Front-Wheel-Rim-Hub-KTM-125-150-250-300-350-450-EXC-SX-SXF/313049383419?fits=Make%3AKTM&hash=item48e33281fb:g:7sMAAOSwe~1ejpoL                                                                                1/5
10/9/2020                                                              KKE 21/19
                                                        Case: 1:20-cv-06677      MX WHEEL RIM
                                                                               Document    #: SET
                                                                                              13 FIT KTM SX
                                                                                                  Filed:    SXF XC XCW
                                                                                                         11/10/20      125 250
                                                                                                                    Page   293 300of450 530 PageID
                                                                                                                                      398   DISC 2020 |#:1600
                                                                                                                                                       eBay

  Hi         !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist         My eBay


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                    | Add to Watchlist



                                                                                                                 Ads by
                                                                                                    Stop seeing this ad            Why this ad?




            Check if this part fits your vehicle                          Select Vehicle



                                                                                                     KKE 21/19 MX WHEEL RIM SET FIT KTM SX SXF XC
                                                                                                                                                                                                           Shop with confidence
                                                                                                     XCW 125 250 300 450 530 DISC 2020
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :

                                                                                                                                           2 available                                                     Seller information
                                                                                                            Quantity:      1
                                                                                                                                                                                                           racingclub321 (337      )
                                                                                                                                                                                                           99.6% Positive feedback

                                                                                                              Price:    US $699.00                                     Buy It Now
                                                                                                                                                                                                               Save this Seller
                                                                                                                        $32 for 24 months with
                                                                                                                                                                                                           Contact seller
                                                                                                                        PayPal Credit*
                                                                                                                                                                      Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                                                                     Add to Watchlist

                                                                                                                                                                                                                         Ads by
                                                                                                                                          7 watchers                                                                     Stop seeing this ad

                                                                                                           Shipping: $200.00 Standard Shipping from China/Hong                                                            Why this ad?
                                                                                                                          Kong/Taiwan to worldwide | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Jin Hua, Zhe Jiang, China
                                                                                                                          Ships to: United States, Canada, United Kingdom, Australia
                                                                                                                           See exclusions

                                                                                                            Delivery:           Estimated between Fri. Oct. 23 and Wed. Nov. 18

                                                                                                                                Please note the delivery estimate is greater than 8 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                 Have one to sell?          Sell now                                      Payments:



                                                                                                                          *$32 for 24 months. Minimum purchase required. |
                                                                                                                          See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: Seller does not accept returns |               See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       21''+19'' MX Complete Wheel              21 & 19 MX Wheel Set Rims               17" Supermoto Front Rear               KTM Supermoto 17" & 17"                     21/19 MX Spoked Wheel Rim                     18'' MX Rear Wheel Rim Hub
       Rim Hub Set For KTM 125-…                Hubs for KTM SX SXF XC…                 Wheel Rim Hub for KTM 12…              Complete Wheel Set SX S…                    Hub Set KTM EXC SX XC…                        Set for KTM SX SXF XCF X…
       $488.88                                  $495.27                                 $590.80                                $566.99                                     $450.99                                       $299.99
       + $100.00 shipping                       $526.88                                 $621.90                                $629.99                                     $501.10                                       $333.32
       Seller 99.1% positive                    + $200.00 shipping                      + $200.00 shipping                     Free shipping                               + $99.95 shipping                             Free shipping
                                                Seller 99.6% positive                   Seller 99.9% positive                  Almost gone                                 Seller 99.3% positive                         Seller 99.4% positive




   Related sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




https://www.ebay.com/itm/KKE-21-19-MX-WHEEL-RIM-SET-FIT-KTM-SX-SXF-XC-XCW-125-250-300-450-530-DISC-2020/223540822975                                                                                                                                         1/5
10/9/2020                                                         KKE 21/19
                                                   Case: 1:20-cv-06677      MX WHEEL RIM
                                                                          Document    #: SET
                                                                                         13 FIT KTM SX
                                                                                             Filed:    SXF XC XCW
                                                                                                    11/10/20      125 250
                                                                                                               Page   294 300of450 530 PageID
                                                                                                                                 398   DISC 2020 |#:1601
                                                                                                                                                  eBay




     Billet Rear Brake Disc Guard          320mm Front Floating Brake      17'' Front Supermoto Wheel       Rim Lock Covers Nuts            MX 21 / 1.6 Front Wheel Hub   320mm Front Floating Brake
     For KTM EXC SX XC-F XC…               Disc Rotor+Bracket For KT…      Rim Hub 15-19 SX XC XCW…         Washers For KTM EXC EXC…        Rim for KTM 125-540 SX X…     Disc Rotor For KTM…
     $19.89                                $79.99                          $329.39                          $10.48                          $348.54                       $57.50
     Free shipping                         Free shipping                   $365.99                          Free shipping                   $410.05                       Free shipping
                                                                           + $120.00 shipping                                               + $90.00 shipping




    Description            Shipping and payments                                                                                                                                           Report item



                                                                                                                                                                 eBay item number: 223540822975
      Seller assumes all responsibility for this listing.

      Last updated on Oct 07, 2020 01:44:39 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make       Model           Submodel
              -Select-          -Select-   -Select-         -Select-              Go


            [show all compatible vehicles]


                  This part is compatible with 483 vehicle(s).


             Notes       Year                               Make                                               Model                               Submodel
                         2005                               Husaberg                                           FC450                               --
                         2004                               Husaberg                                           FC450                               --
                         2014                               Husaberg                                           FE250                               4 Stroke
                         2013                               Husaberg                                           FE250                               --
                         2014                               Husaberg                                           FE350                               4 Stroke
                         2013                               Husaberg                                           FE350                               --
                         2014                               Husaberg                                           FE450                               4 Stroke
                         2013                               Husaberg                                           FE450                               --
                         2012                               Husaberg                                           FE450                               --
                         2011                               Husaberg                                           FE450                               --
                         2010                               Husaberg                                           FE450                               --
                         2009                               Husaberg                                           FE450                               --
                         2014                               Husaberg                                           FE501                               4 Stroke
                         2013                               Husaberg                                           FE501                               --
                         2019                               Husqvarna                                          FC350                               --
                         2018                               Husqvarna                                          FC350                               --
                         2017                               Husqvarna                                          FC350                               --
                         2016                               Husqvarna                                          FC350                               --
                         2015                               Husqvarna                                          FC350                               --
                         2014                               Husqvarna                                          FC350                               --

            Page 1 of 25                                                                        1 2 3 4 5 6 7 8 9 10

            Portions of the information contained in this table have been provided by racingclub321



            Item specifics
            Condition:                     New                                                        Modified Item:              No
            Spacers and Seals:             Packed with rims set together                              Custom Bundle:              No
            FRONT DISC:                    260MM                                                      Material:                   Aluminium
            REAR DISC:                     220MM                                                      Type:                       Spoked Wheel
            Diamete of Front Rim:          21in.                                                      rotor pad:                  2 pcs rotor with no bolts
            Brand:                         KKE                                                        Sprocket :Rear Drive:       52T
            Non-Domestic Product:          No                                                         NO. of rim holes:           rim 36h
            Rim Diameter:                  19in.                                                      Color:                      Orange
            Warranty:                      1 Year                                                     Surface Finish:             Anodized,CNC Machined
            Rim Width:                     Front 1.6in. / Rear 2.15in.                                Manufacturer Part Number:   N06N6160/C06RD220SI
            UPC:                           Does not apply




https://www.ebay.com/itm/KKE-21-19-MX-WHEEL-RIM-SET-FIT-KTM-SX-SXF-XC-XCW-125-250-300-450-530-DISC-2020/223540822975                                                                                     2/5
10/9/2020                                             KKE 21/19
                                       Case: 1:20-cv-06677      MX WHEEL RIM
                                                              Document    #: SET
                                                                             13 FIT KTM SX
                                                                                 Filed:    SXF XC XCW
                                                                                        11/10/20      125 250
                                                                                                   Page   295 300of450 530 PageID
                                                                                                                     398   DISC 2020 |#:1602
                                                                                                                                      eBay

      KKE 1.6*21"/2.15*19" MX WHEELS RIMS SET FIT KTM SXF XCW 125-530 DISC ORANGE NIPPLE

      Features:
            100% BRAND NEW
            6082T6 ALUMINIUM CNC MACHINED HUB
            7050T6 ALUMINIUM RIM
            304 STAINLESS STEEL SPOKE WITH ALUMINUM NIPPLE
            FRONT AND REAR WHEEL WITH BEARINGS SPACERS & SEALS
            FRONT WHEEL = 1.6*21 inch (36 SPOKES)
            REAR WHEEL = 2.15*19 inch (36 SPOKES)
            260MM FRONT BRAKE DISC
            220MM REAR BRAKE DISC
            52T REAR SPROCKET
            IF U NEED OTHER TEETH SPROCKET (48T-51T), PLS CONTACT US.
            DISC BOLTS ARE NOT INCLUDED.
            WHEEL IS COMPATIBLE WITH OEM DISC & SPROCKET.
            WHEELS ARE ALREADY PROGRAMMED (WITH HUB, RIM, SPOKE, NIPPLE AND BEARING)
            THE SEALS AND SPACERS ARE PACKED IN SMALL PACKAGE.


      Fitment:
            KTM 125-530CC ALL MODEL 2003-2020（DON'T FIT SMR MODEL）
            HUSABERG FE FC 2004-2014
            HUSQVARNA TE/TC/FE/FC 125CC-450CC 2014-2019
            FOR MORE DETAIL FITMENT PLEASE DOUBLE CHECK THE COMPATIBILITY CHART ABOVE.
            PLEASE LEAVE A NOTE INCLUDING MAKE MODEL & YEAR DURING CHECK OUT.


      Color:
            ORANGE HUB
            BLACK RIM
            SILVER SPOKE
            ORANGE NIPPLE
            ORANGE SPROCKET
            SILVER DISC
            IF YOU WANT SPECIAL OR DIFFERENT COLOR PLEASE CONTACT US.(WITH FEE CHARGED).
            SPECIAL ORDER COLOR INCLUDES RED BLACK GOLD BLUE SILVER TITANIUM.


      Payment:
            Only PayPal accepted


      Shipment:
       International Shipping:
            Please contact our Customer Service Staff for shipping charges on ALL International orders.
            Import duties,taxes and charges are not included in the item price or shipping charges.These charges are the buyer's responsibility.
            Please check with your country's customs office to determine what these additional costs will be prior to bidding/buying.


      Handling Time:
            1 - 3 business days


      Warranty Information:
            Returns/Exchanges:

             Items can be returned if: 1. Not compatible. 2. Being obviously damaged or used. 3. Wrongfully sent.

            Note:

              1. Please contact us before sending the merchandise back, thank you.

              2. Return or Exchange without notifying us may face refuse and delay of service.

              3. Customer is responsible for return freight charges if there is nothing wrong with our item.

              4. Please allow 3-7 business days for refund or exchange to be processed.



      Feedback:
            We are proud of strict quality control and aim to provide better quality of service, so, Welcome to share your shopping experience by leaving a positive
            feedback, or contact us by ebay message if you have any consideration. Thanks.




https://www.ebay.com/itm/KKE-21-19-MX-WHEEL-RIM-SET-FIT-KTM-SX-SXF-XC-XCW-125-250-300-450-530-DISC-2020/223540822975                                                   3/5
10/9/2020                                                         KKE 21/19
                                                   Case: 1:20-cv-06677      MX WHEEL RIM
                                                                          Document    #: SET
                                                                                         13 FIT KTM SX
                                                                                             Filed:    SXF XC XCW
                                                                                                    11/10/20      125 250
                                                                                                               Page   296 300of450 530 PageID
                                                                                                                                 398   DISC 2020 |#:1603
                                                                                                                                                  eBay




   Sponsored items based on your recent views 1/4                                                                                                                                                          Feedback on our suggestions




     KTM Supermotard Men And                 Billet Gas Fuel Tank Cap                  US Ship Short Brake Clutch                Orange Brake Clutch Levers            18'' MX Rear Wheel Rim Hub   21''+19'' MX Complete Wheel
     Women Motorcycle Black…                 Cover For KTM…                            Levers For KTM 690…                       handle for KTM 250…                   Set for KTM SX SXF XCF X…    Rim Hub Set For KTM 125-…
     $9.99                                   $17.99                                    $25.99                                    $27.89                                $299.99                      $488.88
     + $9.99 shipping                        Free shipping                             $30.99                                    $32.89                                $333.32                      + $100.00 shipping
     Last one                                New                                       + $2.00 shipping                          Free shipping                         Free shipping                Seller 99.1% positive
                                                                                       New                                       New                                   Seller 99.4% positive




   People were also interested in




     KKE 21/18 Enduro Casting                2013-2019 KTM 19" Excel                   KTM Supermoto 17" & 17"                   KKE 21/18 Enduro Casting              Supermoto 17'' KTM           2008 KTM 505 XC-F XCF
     Wheels Set For KTM EXC…                 Rear Wheel 125 150 250 30…                Complete Wheel Set SX S…                  Wheels For KTM EXC EXC-…              Complete Wheels Set for…     Black Excel Rim Front Whe…
     $379.00                                 $390.00                                   $566.99                                   $429.00                               $550.00                      $149.99
     Free shipping                           + $71.87 shipping                         $629.99                                   Free shipping                         Free shipping                + $67.01 shipping
     Popular                                                                           Free shipping                                                                   Popular
                                                                                       Popular




   More from this seller 1/2                                                                                                                                                                               Feedback on our suggestions




     KKE 21" 18" ENDURO WHEEL                KKE 18" CASTING REAR                      KKE 21"19" CASTING WHEEL                  KKE 21" 19" MX CAST BLACK             KKE 21" 19" MX WHEEL RIM     KKE 21/19 MX WHEEL RIM
     RIM FIT KTM EXC EXCW 12…                WHEEL RIM FOR KTM EXC…                    RIM SET FOR KTM EXC SXF…                  WHEEL RIM SET FIT HOND…               SET FIT KAWASAKI KX250…      SET FIT HONDA CR125R…
     $749.00                                 $199.00                                   $379.00                                   $499.00                               $749.00                      $499.00
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                   + shipping




 Back to search results                                                                                                                                                                                                     Return to top
 More to explore : Motorcycle Wheels and Rims for KTM 530, Motorcycle Wheels and Rims for KTM 125, Motorcycle Rims for KTM 530, Aluminum Motorcycle Wheels and Rims for KTM 530,
 Motorcycle Wheels and Rims for KTM 450, Talon Motorcycle Wheels and Rims for KTM 125, Aluminum Motorcycle Wheels and Rims for KTM 125, Unbranded Motorcycle Wheels and Rims for KTM 125,
 Motorcycle Rims for KTM 125, Tusk Motorcycle Wheels and Rims for KTM 450




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/KKE-21-19-MX-WHEEL-RIM-SET-FIT-KTM-SX-SXF-XC-XCW-125-250-300-450-530-DISC-2020/223540822975                                                                                                                     4/5
10/9/2020                                                              KKE 21/19
                                                        Case: 1:20-cv-06677      MX WHEEL RIM
                                                                               Document    #: SET
                                                                                              13 FIT KTM SX
                                                                                                  Filed:    SXF XC XCW
                                                                                                         11/10/20      125 250
                                                                                                                    Page   297 300of450 530 PageID
                                                                                                                                      398   DISC 2020 |#:1604
                                                                                                                                                       eBay

  Hi         !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist         My eBay


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                    | Add to Watchlist




            Check if this part fits your vehicle                          Select Vehicle



                                                                                                     KKE 21/19 MX WHEEL RIM SET FIT KTM SX SXF XC
                                                                                                                                                                                                           Shop with confidence
                                                                                                     XCW 125 250 300 450 530 DISC 2020
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :

                                                                                                                                           2 available                                                     Seller information
                                                                                                            Quantity:      1
                                                                                                                                                                                                           racingclub321 (337      )
                                                                                                                                                                                                           99.6% Positive feedback

                                                                                                              Price:    US $699.00                                     Buy It Now
                                                                                                                                                                                                               Save this Seller
                                                                                                                        $32 for 24 months with
                                                                                                                                                                                                           Contact seller
                                                                                                                        PayPal Credit*
                                                                                                                                                                      Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                                                                     Add to Watchlist

                                                                                                                                                                                                                         Ads by
                                                                                                                                          7 watchers                                                                     Stop seeing this ad

                                                                                                           Shipping: $200.00 Standard Shipping from China/Hong                                                            Why this ad?
                                                                                                                          Kong/Taiwan to worldwide | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Jin Hua, Zhe Jiang, China
                                                                                                                          Ships to: United States, Canada, United Kingdom, Australia
                                                                                                                           See exclusions

                                                                                                            Delivery:           Estimated between Fri. Oct. 23 and Wed. Nov. 18

                                                                                                                                Please note the delivery estimate is greater than 8 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                 Have one to sell?          Sell now                                      Payments:



                                                                                                                          *$32 for 24 months. Minimum purchase required. |
                                                                                                                          See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: Seller does not accept returns |               See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       21''+19'' MX Complete Wheel              21 & 19 MX Wheel Set Rims               17" Supermoto Front Rear               KTM Supermoto 17" & 17"                     21/19 MX Spoked Wheel Rim                     18'' MX Rear Wheel Rim Hub
       Rim Hub Set For KTM 125-…                Hubs for KTM SX SXF XC…                 Wheel Rim Hub for KTM 12…              Complete Wheel Set SX S…                    Hub Set KTM EXC SX XC…                        Set for KTM SX SXF XCF X…
       $488.88                                  $495.27                                 $590.80                                $566.99                                     $450.99                                       $299.99
       + $100.00 shipping                       $526.88                                 $621.90                                $629.99                                     $501.10                                       $333.32
       Seller 99.1% positive                    + $200.00 shipping                      + $200.00 shipping                     Free shipping                               + $99.95 shipping                             Free shipping
                                                Seller 99.6% positive                   Seller 99.9% positive                  Almost gone                                 Seller 99.3% positive                         Seller 99.4% positive




   Related sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




https://www.ebay.com/itm/KKE-21-19-MX-WHEEL-RIM-SET-FIT-KTM-SX-SXF-XC-XCW-125-250-300-450-530-DISC-2020/223540822975                                                                                                                                         1/3
10/9/2020                                                         KKE 21/19
                                                   Case: 1:20-cv-06677      MX WHEEL RIM
                                                                          Document    #: SET
                                                                                         13 FIT KTM SX
                                                                                             Filed:    SXF XC XCW
                                                                                                    11/10/20      125 250
                                                                                                               Page   298 300of450 530 PageID
                                                                                                                                 398   DISC 2020 |#:1605
                                                                                                                                                  eBay




     Billet Rear Brake Disc Guard            320mm Front Floating Brake                17'' Front Supermoto Wheel               Rim Lock Covers Nuts                      MX 21 / 1.6 Front Wheel Hub               320mm Front Floating Brake
     For KTM EXC SX XC-F XC…                 Disc Rotor+Bracket For KT…                Rim Hub 15-19 SX XC XCW…                 Washers For KTM EXC EXC…                  Rim for KTM 125-540 SX X…                 Disc Rotor For KTM…
     $19.89                                  $79.99                                    $329.39                                  $10.48                                    $348.54                                   $57.50
     Free shipping                           Free shipping                             $365.99                                  Free shipping                             $410.05                                   Free shipping
                                                                                       + $120.00 shipping                                                                 + $90.00 shipping




    Description             Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Jin Hua, Zhe Jiang, China
            Shipping to: United States, Canada, United Kingdom, Australia
            Excludes: APO/FPO, Israel, Mexico, Iceland, PO Box

            Quantity:   1               Change country:       United States                                                          ZIP Code:      60106                  Get Rates


              Shipping and handling         To                        Service                                                                                             Delivery*

              US $200.00                    United States             Standard Shipping from China/Hong Kong/Taiwan to worldwide                                          Estimated between Fri. Oct. 23 and Wed. Nov. 18
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              Return policy details

              Seller does not offer returns.

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.


            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




     KTM Supermotard Men And                 Billet Gas Fuel Tank Cap                  US Ship Short Brake Clutch               Orange Brake Clutch Levers                18'' MX Rear Wheel Rim Hub                21''+19'' MX Complete Wheel
     Women Motorcycle Black…                 Cover For KTM…                            Levers For KTM 690…                      handle for KTM 250…                       Set for KTM SX SXF XCF X…                 Rim Hub Set For KTM 125-…
     $9.99                                   $17.99                                    $25.99                                   $27.89                                    $299.99                                   $488.88
     + $9.99 shipping                        Free shipping                             $30.99                                   $32.89                                    $333.32                                   + $100.00 shipping
     Last one                                New                                       + $2.00 shipping                         Free shipping                             Free shipping                             Seller 99.1% positive
                                                                                       New                                      New                                       Seller 99.4% positive


https://www.ebay.com/itm/KKE-21-19-MX-WHEEL-RIM-SET-FIT-KTM-SX-SXF-XC-XCW-125-250-300-450-530-DISC-2020/223540822975                                                                                                                                         2/3
10/9/2020                                        Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                        Page 299 of 398 PageID #:1606
                  Hi        !          Daily Deals        Brand Outlet           Help & Contact                                                                                   Sell     Watchlist         My eBay


                                           Shop by
                                           category                  Search for anything                                                                         All Categories                              Search                Advanced



                 Home       Community         Feedback forum         Feedback profile



                 Feedback profile


                                            racingclub321 (337               )                                                                                                                      Member Quick Links
                                            Positive Feedback (last 12 months): 99.6%                                                                                                               Contact member
                                            Member since: Mar-01-18 in China                                                                                                                        View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                                 View seller's Store
                                                                   Consistently delivers outstanding customer service.
                                                                   Learn more



                 Feedback ratings                                                                            Detailed seller ratings

                                                  1 month         6 months               12 months                    Average for the last 12 months

                            Positive                 21              178                     265                      Accurate description                                        Reasonable shipping cost
                                                                                                                                   (232)                                                      (253)
                            Neutral                   0                  2                    2
                                                                                                                      Shipping speed                                              Communication
                            Negative                  0                  1                    1                                    (247)                                                      (241)




                           All received Feedback                                          Received as buyer                                   Received as seller                                           Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                             Revised Feedback: 1


                 Search Feedback received as seller with an item title or ID:                                                                                           Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                     Negative (1)                                12 Months


                   FEEDBACK                                                                                                                        FROM                                                        WHEN

                          Seller does not understand what they are selling. Bad communication. Deceptive,                                          Buyer: n***n (191 )                                         Past 6 months
                          KKE 19" FLAT TRACK WHEEL RIM SET FIT YAMAHA YZ125 YZ250 YZ250F YZ450F                                                    US $469.00                                                  Reciprocal feedback




                                                                                                                                                                                                                                              Comment?
                          2003-2020 (#224072083678)



                 Page 1 of 1
                                                                                                                              1



                                                     Member Quick Links                            Contact member                      Suggested Next                Leave Feedback
                                                                                                   View items for sale                                               Reply to received Feedback
                                                                                                   View seller's Store                                               Follow up to given Feedback
                                                                                                                                                                     Request feedback revision




                 About eBay      Announcements        Community          Security Center          Resolution Center    Seller Center    Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/racingclub321?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                               1/1
10/9/2020                                                                                        racingclub321
                                                          Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20  on eBay
                                                                                                                  Page 300 of 398 PageID #:1607
            Hi        !           Daily Deals      Brand Outlet   Help & Contact                                                                                                                 Sell      Watchlist          My eBay


                                    Shop by
                                    category                   Search for anything                                                                                              All Categories                                Search            Advanced



         racingclub321's profile



                                                                    racingclub321 (337 )                                                                                      Items for sale            Visit store         Contact
                                                                    99.6% positive feedback

                                                                                                                                                                                      KKE Motorcycle Wheel and Parts
                                                                         Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                            232     Item as described                       265               2                  1                           Very fast shipping, great ebayer
                                                                                                                                                                             Oct 05, 2020
                                                            241     Communication                       Positive       Neutral               Negative
                                                            247     Shipping time

                                                            253     Shipping charges                          Feedback from the last 12 months



                                   20 Followers | 0 Reviews | Member since: Mar 01, 2018 |          China



         Items for sale(611)                                                                                                                                                                                                                See all items




             Bracket Adapter...                              KKE 49T REAR SP...                              KKE 1.6*21 INCH...                                 KKE Rear Brake ...                                     Rear Brake Disc...
             US $64.99                          3m left      US $47.99                        6m left        US $289.00                         45m left        US $39.99                          15h left            US $39.99                 16h left




            About eBay      Announcements          Community      Security Center     Resolution Center       Seller Center       Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/racingclub321?_trksid=p2047675.l2559                                                                                                                                                                                               1/1
10/9/2020                                            Case: 1:20-cv-06677 Document #: 13 KKE RACING
                                                                                         Filed:    CLUB | eBay
                                                                                                11/10/20   PageStores
                                                                                                                    301 of 398 PageID #:1608
      Hi          !           Daily Deals    Brand Outlet   Help & Contact                                                                                  Sell   Watchlist     My eBay


                                  Shop by
                                  category              Search this Store                                                                      This Store                         Search            Advanced



     eBay      eBay Stores      KKE RACING CLUB




                                             KKE RACING CLUB
                                             20 followers racingclub321 (337      ) 99.6%


                                                 Save this seller




     Category

     All                                               All Listings   Auction    Buy It Now                                                                                Time: ending soonest

     WHEELS FOR KAWASAKI                             1-48 of 589 Results
     WHEELS FOR YAMAHA
                                                                             KKE 49T REAR SPROCKET FIT SUZUKI RM125 98-08 RMZ250 07-19 DRZ400S 2000-2007 BLUE
     WHEELS FOR SUZUKI

     WHEELS FOR HONDA                                                        $47.99
                                                                             Was: $59.99
     WHEELS FOR KTM
                                                                             Free shipping
     19" FLAT TRACK WHEELS

     WHEELS FOR OTHER DIRT BIKE
                                                                             KKE 1.6*21 INCH FRONT WHEEL RIM FOR SUZUKI RMZ250 2007-2020 RMZ450 DISC GOLD HUB
     OTHER PARTS FOR DIRT BIKES
                                                                             $289.00                                                                                                        From China
                                                                             $200.00 shipping




                                                                             KKE Rear Brake Disc Fit KTM 690 ENDURO R Stainless Steel 2008-2013 240MM Rotors

                                                                             $39.99                                                                                                         Brand: KTM
                                                                             Free shipping
                                                                             Only 3 left



                                                                             Rear Brake Disc Fit KTM Rotor SX SXF XCF EXC EXCF EXCW 125-530cc 2009-2019 220MM

                                                                             $39.99                                                                                                         Brand: KTM
                                                                             Free shipping




                                                                             CNC MX FOOT PEGS RESTS PEDALS FOR KAWASAKI KLX100 DIRT BIKE MOTORCYCLE PW50 XR70

                                                                             $31.99                                                                                                    Brand: Kawasaki
                                                                             Was: $39.99
                                                                             Free shipping



                                                                             KKE 3.5/4.25 SUPERMOTO WHEELS SET FIT HUSQVARNA TC FC FE TE 125-450 2014-19 TIRE

                                                                             $1,049.00
                                                                             Free shipping




                                                                             KKE 3.5/4.25*17 SUPERMOTO WHEEL RIM FIT HUSQVARNA TC FC FE TE125-450 14-19 TIRE

                                                                             $1,049.00
                                                                             Free shipping
                                                                             5 watching



                                                                             Magnetic Oil Drain Bolt Plug Orange Fit KTM XCFW SXF EXCR 250 350 (M12x1.5x20)

                                                                             $10.39
                                                                             Was: $12.99
                                                                             Free shipping



                                                                             KKE REAR HYBRID 50T SPROCKET FIT HONDA CRF CR 125 250 450R 500R 250X 50 TEETH

                                                                             $59.99                                                                                                         From China
                                                                             $50.00 shipping                                                                                               Brand: Honda




                                                                             KKE 21/19 MX WHEELS RIMS SET FIT HUSQVARNA TC FC FE TE 125-450CC 2014-2019 BLUE

                                                                             $529.00                                                                                                 Brand: Husqvarna
                                                                             Free shipping




https://www.ebay.com/str/kkeracingclub                                                                                                                                                                         1/4
10/9/2020                                Case: 1:20-cv-06677 Document #: 13 KKE RACING
                                                                             Filed:    CLUB | eBay
                                                                                    11/10/20   PageStores
                                                                                                        302 of 398 PageID #:1609
                                                        KKE 21" 19" MX WHEEL RIM SET FIT HUSQVARNA TC FC FE TE 125-450CC 2014-2020 DISC

                                                        $649.00
                                                        Free shipping




                                                        KKE 21/18 ENDURO WHEEL SET FIT HUSQVARNA TC FC FE TE 125-450CC 300 2014-20 DISC

                                                        $649.00
                                                        Free shipping




                                                        KKE 6 PCS Orange Front Fork Guard Bolts Screws Fit KTM SXF XCW 250 350 450 530

                                                        $11.99                                                                               Brand: KTM
                                                        Was: $14.99
                                                        Free shipping



                                                        Front Brake Disc Fit KTM Rotor SX SXF XCF EXC EXCF EXCW 125-530CC 2003-19 260MM

                                                        $39.99                                                                               Brand: KTM
                                                        Free shipping




                                                        Front Floating Steel Brake Rotor Disc Fit KTM SX SXF EXC MXC 10-2018 Motor 320MM

                                                        $95.99
                                                        Was: $119.99
                                                        Free shipping
                                                        2 watching

                                                        KKE Front Brake Rotor DISC Guard Fit KTM

                                                        $55.99
                                                        Was: $69.99
                                                        Free shipping



                                                        Black Billet Fuel Gas Tank Cap Cover Valve Vent Fit SUZUKI RMZ250 DRZ400E 125

                                                        $21.59                                                                             Brand: Suzuki
                                                        Was: $26.99
                                                        Free shipping
                                                        2 watching

                                                        Shifter Shift Lever Blue For HONDA XR70 XR50 CRF50 CRF70 SDG SSR Dirt bike Pit

                                                        $17.99                                                                             Brand: Honda
                                                        Free shipping




                                                        KKE 19/16 BIG KID'S WHEELS RIMS SET FIT HONDA CRF150R 2007-19 DIRT BIKE MINI RED

                                                        $429.00                                                                              From China
                                                        $200.00 shipping                                                                   Brand: Honda
                                                        Only 2 left



                                                        KKE Rear Brake RotorS Disc Guard Fit KTM 125/144/150 SX 200-530 XC 2003 04 05-13
                                                                       2 product ratings

                                                        $47.99
                                                        Was: $59.99
                                                        Free shipping

                                                        KKE 21" 18" ENDURO SPOKED WHEEL RIM SET FIT HONDA XR650L 1993-2020 OEM SIZE RED
                                                                       1 product rating

                                                        $579.00                                                                            Brand: Honda
                                                        Free shipping
                                                        7 watching

                                                        KKE 21" 18" ENDURO SPOKE WHEEL RIM SET FIT HONDA CRF250X CRF450X 2005-2018 RED

                                                        $529.00                                                                              From China
                                                        $200.00 shipping                                                                   Brand: Honda




                                                        KKE Fuel Tank Gas Cap For KTM 50/80/125 2000-2005 Valve Vent Breather Hose Tube

                                                        $19.99                                                                               Brand: KTM
                                                        Was: $24.99
                                                        Free shipping
                                                        13 sold

                                                        KKE 21" 18" ENDURO WHEEL RIM SET FIT SUZUKI DRZ400SM DRZ400S DRZ400 E BLACK HUB

                                                        $529.00                                                                            Brand: Suzuki
                                                        Free shipping


https://www.ebay.com/str/kkeracingclub                                                                                                                     2/4
10/9/2020                                Case: 1:20-cv-06677 Document #: 13 KKE RACING
                                                                             Filed:    CLUB | eBay
                                                                                    11/10/20   PageStores
                                                                                                        303 of 398 PageID #:1610


                                                        Twister Bearing Throttle Tube Blue Fit YAMAHA YZ250F/YZ450F 2001-2015/1998-2015

                                                        $34.99                                                                             Brand: Yamaha
                                                        Free shipping




                                                        KKE 21/18 ENDURO WHEEL RIM FIT DRZ400 00-04 DRZ400E 2007 DRZ400S 2000-2019 BLACK

                                                        $649.00
                                                        Free shipping




                                                        KKE 21" 18" ENDURO SPOKED WHEELS RIM SET FIT SUZUKI DRZ400SM 2005-2020 BLACK HUB

                                                        $719.00                                                                             Brand: Suzuki
                                                        Free shipping




                                                        KKE New Billet CNC Blue Kick Start Starter Lever FOR HONDA XR50 CRF 50 70 110CC
                                                                      1 product rating

                                                        $31.99                                                                              Brand: Honda
                                                        Free shipping



                                                        Billet Footpegs Footrest for YAMAHA WR400F WR426F/ WR250F WR450F 2001-02/2003-13

                                                        $39.99                                                                             Brand: Yamaha
                                                        Was: $49.99
                                                        Free shipping
                                                        3 watching

                                                        KKE 21" 18" ENDURO WHEEL RIM SET FIT SUZUKI DRZ400SM DRZ400S DRZ400 E BLUE HUB

                                                        $529.00                                                                               From China
                                                        $200.00 shipping                                                                    Brand: Suzuki




                                                        KKE 21/18 ENDURO WHEEL RIM FIT DRZ400 E 2000-2007 DRZ400S 2000-2019 BLUE NIPPLE

                                                        $699.00
                                                        Trending at $759.00
                                                        Free shipping



                                                        KKE 21" 18" ENDURO SPOKED WHEELS RIM SET FIT SUZUKI DRZ400SM 2005-2019 BLUE HUB

                                                        $719.00                                                                               From China
                                                        $200.00 shipping                                                                    Brand: Suzuki




                                                        Hand Brake Clutch Lever Set For KTM Dirt Bike EXC 125-530 2007 08 -2013 4-STROKE

                                                        $19.99                                                                                Brand: KTM
                                                        Free shipping




                                                        KKE 21/19 MX CAST WHEEL RIM SET FIT HONDA CRF250R 2014-20 CRF450R 2013-2020 RED
                                                                      1 product rating

                                                        $429.00                                                                             Brand: Honda
                                                        Free shipping



                                                        KKE 21 INCH CNC FRONT WHEEL RIM FOR HONDA CR125R CRF250R CFR450R 2004-2014 ROTOR

                                                        $289.00                                                                               From China
                                                        $200.00 shipping                                                                    Brand: Honda




                                                        Orange Twister Bearing Throttle Tube Fit KTM HUSABERG HUSQVARNA GAS GAS 4-STROKE

                                                        $34.99
                                                        Free shipping




                                                        28mm Handlebar Levers Tall Riser Fit KTM sx/xc/xc-w 200/250/300 2013 2014 2015

                                                        $39.69                                                                                Brand: KTM
                                                        Free shipping




                                                        KKE CAST 19 INCH REAR WHEEL RIM FOR YAMAHA YZ125 YZ250F YZ450F 2003-2020 DISC

                                                        $289.00
                                                        Free shipping
https://www.ebay.com/str/kkeracingclub                                                                                                                      3/4
10/9/2020                                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                             Filed:      by racingclub321
                                                                                                      11/10/20       Page | eBay
                                                                                                                             304 of 398 PageID #:1611
            Hi          !          Daily Deals     Brand Outlet   Help & Contact                                                                                                            Sell   Watchlist       My eBay


                                      Shop by
                                      category           KTM                                                                                                               All Categories                          Search                Advanced


                                                                                                                                                                                                           Include description
                                                         Items for sale from racingclub321 (337         )       |       Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction   Buy It Now                                                                                                       Sort: Best Match           View:
        eBay Motors
            Motorcycle Wheels & Rims                      129 results for KTM        Save this search
            Other Motorcycle Parts
            Other Motorcycle Handlebars,
            Grips & Levers                                  Find your Motorcycle
            Motorcycle Parts                                                                                                                                                      Clear selections
            More



        Format                                see all                                                                                                                                  0
                                                            Make & Model                                Year From / To                  Distance
                 All Listings                                                                                                                                                  matching results
                                                             KTM                                            Year From                     Any Distance of
                 Auction
                 Buy It Now                                  Any Model                                      Year To                      60106-1445                               Find Results


        Guaranteed Delivery                   see all                                              BILLET FOOTPEGS FOOTREST PEDAL FOR KTM SXF 250 450 XCF 250 SX 125 2016
                 No Preference                                                                     Orange (Fits: KTM)
                 1 Day Shipping                                                                    Brand New
                 2 Day Shipping
                 3 Day Shipping                                                                    $39.99
                 4 Day Shipping                                                                    Was: $49.99
                                                                                                   Buy It Now
        Condition                             see all                                              Free Shipping
                 New   (129)                                                                       6 Watching
                                                                                                   20% off
        Price                                                                                           Watch

                 Under $35.00
                 $35.00 - $750.00                                                                  Damper Rubber Hub CUSH Fit KTM Rear Wheel RimS 125-300-530cc XCW 2003-2010-2019
                 Over $750.00                                                                      Brand New
        $                to $
                                                                                                   $19.69
        Item Location                         see all                                              or Best Offer

                 Default                                                                           Free Shipping
                 Within                                                                            4 Watching
                   100 miles     of 60106                                                               Watch

                 US Only
                 North America
                 Worldwide


        Delivery Options                      see all                                              BILLET FOOTPEG FOOTREST PEDAL FOR KTM SX125/250 SXF250 XCF 250/350/450 2016-
                 Free shipping                                                                     2019 (Fits: KTM)
                                                                                                   Brand New

        Show only                             see all
                                                                                                   $39.99                                                      Brand: KTM
                 Free Returns                                                                      Was: $49.99
                 Returns accepted
                                                                                                   Buy It Now
                 Completed listings
                                                                                                   Free Shipping
                 Sold listings
                 Deals & Savings                                                                   20% off
                                                                                                        Watch

        More refinements...

                                                                                                   KKE BILLET FOOTPEG FOOTREST PEDAL FOR KTM SX SXF XC-F 125/250/350/450 2016-
                                                                                                   2019 (Fits: KTM)
                 Seller Information
                                                                                                   Brand New
             racingclub321 (337          )
                 Feedback rating: 337                                                              $39.99                                                      Brand: KTM
                 Positive Feedback: 99.6%                                                          Was: $49.99
                 Member since Mar-01-18 in                                                         Buy It Now
                 Hong Kong                                                                         Free Shipping
                                                                                                   20% off
                 Read feedback profile                                                                  Watch
                 Add to my favorite sellers



                                                                                                   KKE 18" CASTING REAR WHEEL RIM FOR KTM EXC SXF XCW 125 250 300 450 2003-
        Sponsored items for you                                                                    2020 (Fits: KTM)
                                                                                                   Brand New

                                                                                                   $199.00                                                     Brand: KTM
                                                                                                   Trending at $249.00
                                                                                                   Buy It Now
                                                                                                   Free Shipping
                                                                                                   Only 2 left!
                                                                                                   14 Sold
                                                                                                        Watch


                    KTM Supermotard Men                   25mm Rear Wheel Spacer Fit KTM 125-450 SX/SX-F/XC/XC-F 2013 2014 15 2016 17 Axle (Fits: KTM)
                    And Women Motorcy...
                                                          Brand New
                    $9.99
                    Buy It Now

                    Almost gone




https://www.ebay.com/sch/m.html?_ssn=racingclub321&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                              1/8
10/9/2020                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:      by racingclub321
                                                                                      11/10/20       Page | eBay
                                                                                                             305 of 398 PageID #:1612

                                                                              $7.92
                                                                              Was: $9.90
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              11 Sold
              $17.99
              Buy It Now
              Free shipping                                                   20% off
                                                                                 Watch




                                                                              Rear Chain Guide Guard For KTM 125 250 350 450 SX SXF 2008 2009 2010 2011 2012 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $35.99
              US Ship Short Brake                                             Was: $44.99
              Clutch Levers For...
                                                                              Buy It Now
              $25.99                                                          Free Shipping
              Buy It Now                                                      20% off
                                                                                 Watch




                                                                              KKE OEM SIZE REAR HYBRID 52T SPROCKET FIT KTM SX EXC XCW 125-990 250 350
                                                                              530 (Fits: KTM)
                                                                              Brand New

                                                                              $47.99                                     Brand: KTM
                                                                              Was: $59.99
                                                                              Buy It Now
              Orange Brake Clutch
                                                                              Free Shipping
              Levers handle for...
                                                                              20% off
              $27.89
                                                                                 Watch
              Buy It Now
              Free shipping



                                                                              BILLET FOOTPEG FOOTREST PEDAL FOR KTM XCW SX SXF EXC EXCF 250 350 530CC
                                                                              2015 (Fits: KTM)
                                                                              Brand New

                                                                              $39.99                                     Brand: KTM
                                                                              Was: $49.99
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              20% off
              18'' MX Rear Wheel Rim                                             Watch
              Hub Set for KT...

              $299.99
              Buy It Now
                                                                              20mm Rear Wheel Spacer Fit KTM 125-450CC SX/SX-F/XC/XC-F 2000-2010 11 2012 Axle (Fits:
              Free shipping
                                                                              KTM)
                                                                              Brand New

                                                                              $7.92
                                                                              Was: $9.90
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              18 Sold
                                                                              20% off
                                                                                 Watch

              21''+19'' MX Complete
              Wheel Rim Hub S...                                              KKE Rear Brake Disc Fit KTM 690 ENDURO R Stainless Steel 2008-2013 240MM Rotors (Fits:
              $488.88                                                         KTM)
              Buy It Now                                                      Brand New

                                                                              $39.99                                     Brand: KTM
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              Only 3 left!
                                                                              41 Sold
                                                                                 Watch




                                                                              Rear Brake Disc Fit KTM Rotor SX SXF XCF EXC EXCF EXCW 125-530cc 2009-2019
              21/19 MX Spoked Wheel                                           220MM (Fits: KTM)
              Rim Hub Set KTM...
                                                                              Brand New
              $450.99
              Buy It Now                                                      $39.99                                     Brand: KTM
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                           20MM Rear Axle Spindle Adjuster Block Fit KTM SX SXF XC XCF 2005 2006 2007 Blue (Fits: KTM)
                                           Brand New

              Embroidered KTM MOTO
              GP Hat Motorcycl...

              $12.99
              Buy It Now
              Free shipping

https://www.ebay.com/sch/m.html?_ssn=racingclub321&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                 2/8
10/9/2020                                Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                              Filed:      by racingclub321
                                                                                       11/10/20       Page | eBay
                                                                                                              306 of 398 PageID #:1613

                                                                              $15.91                                     Brand: KTM
                                                                              Was: $19.89
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              20% off
                                                                                Watch




              Adjustable KTM03
              Motorcycle Racing Ca...

              $12.30                                                          26mm Front Wheel Spacer Fit KTM 125-530cc EXC/EXC-F/EXC-W/XC-W/SMR 2003-2015Axle
              Buy It Now                                                      Brand New
              Free shipping

                                                                              $7.92
                                                                              Was: $9.90
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              3 Watching
                                                                              20% off
                                                                                Watch




                                                                              28mm Handlebar Levers Tall Riser Fit KTM sx/xc/xc-w 200/250/300 2013 2014 2015
              Mens Embroidered KTM
              Hat MOTO GP Moto...                                             Brand New

              $8.56
                                                                              $39.69                                     Brand: KTM
              Buy It Now
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                Watch




                                                                              BILLET FOOTPEG FOOTREST PEDAL FOR KTM XCW SX SXF EXC 125CC-530CC 2001-
                                                                              2015 (Fits: KTM)
              Billet Gas Fuel Tank Cap                                        Brand New
              Cover For KT...

              $16.81                                                          $49.99                                     Brand: KTM
                                                                              Buy It Now
              Buy It Now
              Free shipping                                                   Free Shipping
                                                                                Watch




                                                                              Front Brake Disc Fit KTM Rotor SX SXF XCF EXC EXCF EXCW 125-530CC 2003-19
                                                                              260MM (Fits: KTM)
                                                                              Brand New

                                                                              $39.99                                     Brand: KTM
              Billet Gas Fuel Tank Cap                                        Buy It Now
              Cover For KT...
                                                                              Free Shipping
              $16.57                                                            Watch
              Buy It Now
              Free shipping




                                                                              Front Floating Steel Brake Rotor Disc Fit KTM SX SXF EXC MXC 10-2018 Motor 320MM (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $95.99
                                                                              Was: $119.99
                                                                              Buy It Now
              Billet Gas Fuel Tank Cap                                        Free Shipping
              Cover For KT...                                                 2 Watching
                                                                              20% off
              $17.99
                                                                                Watch
              Buy It Now



                                                                              Universal Billet Carb Hot Start Nut carburetor for KTM 50 SX 2000-17 2018 Orange (Fits: KTM)
                                                                              Brand New

                                                                              $7.69
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                Watch



              Adjustable CNC Short
              Clutch Brake Lev...
              $14.99
              Buy It Now
                                           25mm Rear Axle Spindle Adjuster Blocks Fit KTM 125CC-450CC SX SXF XC XCF 2013-19 (Fits: KTM)
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=racingclub321&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                       3/8
10/9/2020                                Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                              Filed:      by racingclub321
                                                                                       11/10/20       Page | eBay
                                                                                                              307 of 398 PageID #:1614

                                                                              $15.91
              $20.39                                                          Was: $19.89
              Buy It Now                                                      Buy It Now
                                                                              Free Shipping
                                                                              20% off
                                                                                 Watch




                                                                              KKE 2.15*18" Rear Wheel Spoke Kit For KTM 125 250 450 530 Orange Nipple OEM SIZE (Fits:
                                                                              KTM)
              Brake Clutch Hand Levers
                                                                              Brand New
              for KTM 690 ...

              $24.54                                                          $67.99                                     Brand: KTM
              Buy It Now                                                      Was: $84.99
              Free shipping
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              4 Watching
                                                                              20% off
                                                                                 Watch


                                                                              KKE 6 PCS Orange Front Fork Guard Bolts Screws Fit KTM SXF XCW 250 350 450 530 (Fits:
                                                                              KTM)
                                                                              Brand New


              For KTM 250 300 350 450
                                                                              $11.99                                     Brand: KTM

              500 EXC/F SX/...                                                Was: $14.99
                                                                              Buy It Now
              $21.99
                                                                              Free Shipping
              Buy It Now
                                                                              20% off
                                                                                 Watch




                                                                              Rear Gear Brake Shift Lever Brake Pedal Step Plate For KTM 125-530 Orange - 2015 (Fits: KTM)
                                                                              Brand New

                                                                              $15.99                                     Brand: KTM
                                                                              Was: $19.99
                                                                              Buy It Now
              For KTM 250 EXC/F 6                                             Free Shipping
              days (2014-2015-2...                                            Only 2 left!
              $23.53                                                          18 Sold
              Buy It Now                                                      20% off
                                                                                 Watch


                                                                              Universial Billet Aluminum Hour Meter Mounting Bracket For KTM SXF 450 Dirt Bike (Fits: KTM)
                                                                              Brand New

                                                                              $12.68
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch

              Orange Brake Clutch
              Levers handle for...
              $27.89
              Buy It Now

                                                                              Front Spoke Kit For KTM 21" Wheel Spokes 8G OEMSIZE Orange Nipple Set 125-530cc (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $67.99
                                                                              Was: $84.99
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              7 Watching
                                                                              20% off
                                                                                 Watch


                                                                              Hand Brake Clutch Lever Set For KTM Dirt Bike EXC 125-530 2007 08 -2013 4-STROKE
                                                                              Brand New

                                                                              $19.99                                     Brand: KTM
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                           2.15*19" REAR WHEEL STAINLESS STEEL SPOKES KIT FIT KTM SX-F EXC-F XCW 1999-2019 (Fits: KTM)
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=racingclub321&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                       4/8
10/9/2020                               Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                             Filed:      by racingclub321
                                                                                      11/10/20       Page | eBay
                                                                                                             308 of 398 PageID #:1615

                                                                              $43.99
                                                                              Was: $54.99
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              20% off
                                                                                 Watch




                                                                              KKE 18 INCH CASTING REAR WHEEL RIM FOR KTM EXC XCW SXF 125 450 525 530 2003-
                                                                              2020 (Fits: KTM)
                                                                              Brand New

                                                                              $289.00
                                                                              Trending at $339.00
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              Only 2 left!
                                                                              9 Sold
                                                                                 Watch


                                                                              KKE 21"19" CASTING WHEEL RIM SET FOR KTM EXC SXF XCW 125 350 400 505 2003-
                                                                              2020 (Fits: KTM)
                                                                              Brand New

                                                                              $379.00                                    Brand: KTM
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              6 Watching
                                                                                 Watch




                                                                              KKE 21/19 MX WHEEL RIM SET FIT KTM SX SXF XC XCW 125 250 300 450 530 DISC
                                                                              2020 (Fits: KTM)
                                                                              Brand New

                                                                              $699.00                                    From China
                                                                              Buy It Now                                 Brand: KTM
                                                                              +$200.00 shipping
                                                                              7 Watching
                                                                                 Watch




                                                                              KKE 18" OEM SIZE REAR WHEEL SPOKES KIT SET FIT KTM SXF EXCF XCW XCF 125-530
                                                                              250 (Fits: KTM)
                                                                              Brand New

                                                                              $43.99
                                                                              Was: $54.99
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              20% off
                                                                                 Watch




                                                                              KKE New Rear Axle Spindle Adjuster Blocks 125CC-450CC SX SXF XC XCF 2013-19
                                                                              25MM (Fits: KTM)
                                                                              Brand New

                                                                              $15.91
                                                                              Was: $19.89
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              20% off
                                                                                 Watch


                                                                              Oil Pump Decorative Cover Plugs Fit KTM SXF XCF EXC XCW 350 400 450 530 Orange (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $14.99                                     Brand: KTM
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch


                                                                              KKE 21" 18" ENDURO WHEEL RIMS FIT KTM EXC F EXCW 125 250 350 450 DISC 2003-
                                                                              2020 (Fits: KTM)
                                                                              Brand New

                                                                              $649.00
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              3 Watching
                                                                                 Watch




https://www.ebay.com/sch/m.html?_ssn=racingclub321&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                5/8
10/9/2020                                                        Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 309 of 398 PageID #:1616
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $699.00
                                                                                                                                             Shipping                                                   $200.00
                                                     New card                                                                                Tax*                                                        $56.19
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                              $955.19

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        $42.56 for 24 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: racingclub321 | Edit message
                               Message: Item Id: 223540822975 Buyer's Vehicle: KTM

                                                                        KKE 21/19 MX WHEEL RIM SET FIT KTM SX SXF XC
                                                                        XCW 125 250 300 450 530 DISC 2020
                                                                        $699.00

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 23 – Nov 18
                                                                        Standard Shipping from China/Hong Kong/Taiwan to
                                                                        worldwide
                                                                        $200.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432675154015                                                                                                                                                      1/1
10/13/2020                                                           KKE 21/19Document
                                                       Case: 1:20-cv-06677     MX WHEEL RIM
                                                                                          #:SET
                                                                                             13FIT KTM XCW
                                                                                                Filed:     XC SXF SX
                                                                                                       11/10/20      250 350
                                                                                                                  Page    310450of
                                                                                                                                 525 ORANGE/BLACK
                                                                                                                                   398            | eBay
                                                                                                                                        PageID #:1617
 Hi          (Sign in)    Daily Deals      Brand Outlet       Help & Contact                                                                                                                       Sell     Watchlist         My eBay           1



                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims >
                                                                                                                                                                                                                                        | Add to Watchlist
                                                        See more KKE 21/19 MX Wheel Rim Set Fit KTM XCW XC SXF ...




            This fits a KTM                    Select Year



                                                                                                    KKE 21/19 MX WHEEL RIM SET FIT KTM XCW XC SXF
                                                                                                                                                                                                          Shop with confidence
                                                                                                    SX 250 350 450 525 ORANGE/BLACK
                                                                                                                      Be the first to write a review.
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                         Condition: New

                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :                                                                                       Seller information
                                                                                                                                                                                                          racingclub321 (341     )
                                                                                                          Quantity:        1              2 available / 6 sold
                                                                                                                                                                                                          99.6% Positive feedback


                                                                                                                                                                                                              Save this Seller
                                                                                                             Price:    US $629.00                                     Buy It Now
                                                                                                                                                                                                          Contact seller
                                                                                                                       $27 for 24 months with
                                                                                                                       PayPal Credit*                                                                     Visit store
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          See other items


                                                                                                                                                                    Add to Watchlist



                                                                                                        Limited quantity remaining                         More than 74% sold


                                                                                                          Shipping: $200.00 Standard Shipping from China/Hong
                                                                                                                         Kong/Taiwan to worldwide | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Jin Hua, Zhe Jiang, China
                                                                                                                         Ships to: United States, Canada, United Kingdom, Australia
                                                                                                                          See exclusions

                                                                                                           Delivery:           Estimated between Tue. Oct. 27 and Fri. Nov. 20

                                                                                                                               Please note the delivery estimate is greater than 9 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                Have one to sell?          Sell now                                                            to customs processing.

                                                                                                         Payments:



                                                                                                                         *$27 for 24 months. Minimum purchase required. |
                                                                                                                         See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                                                      Auto insurance savings ahead. | Get a quote now

                                                                                                           Returns: Seller does not accept returns |                See details




      Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




      21/19 MX Spoked Wheel Rim                17" Supermoto Front Rear                17" Supermoto Front Rear                17/17 Supermoto Spoked                     KTM Supermoto 17" & 17"                       18'' MX Rear Wheel Rim Hub
      Hub Set KTM EXC SX XC…                   Wheel Rim For KTM 125-54…               Wheel Rim Hub for KTM 12…               Wheel Set Hubs Rotor KTM…                  Complete Wheel Set SX S…                      Set for KTM SX SXF XCF X…
      $450.99                                  $549.79                                 $590.80                                 $650.99                                    $566.99                                       $299.99
      $501.10                                  $584.88                                 $621.90                                 $723.32                                    $629.99                                       $333.32
      + $99.95 shipping                        Free shipping                           + $200.00 shipping                      Free shipping                              Free shipping                                 Free shipping
      Seller 99.3% positive                    Seller 99.6% positive                   Seller 99.9% positive                   Seller 99.3% positive                      Almost gone                                   Seller 99.4% positive




      Related sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




https://www.ebay.com/itm/KKE-21-19-MX-WHEEL-RIM-SET-FIT-KTM-XCW-XC-SXF-SX-250-350-450-525-ORANGE-BLACK/223004264811?fits=Make%3AKTM&hash=item33ec17096b:g:E7QAAOSw1NNdS7SU                                                                                  1/4
10/13/2020                                                           KKE 21/19Document
                                                       Case: 1:20-cv-06677    MX WHEEL RIM#:
                                                                                           SET
                                                                                             13FOR KTM XC
                                                                                                Filed:    XCW SX FPage
                                                                                                       11/10/20   125 350311
                                                                                                                         450 530
                                                                                                                              of ORANGE 2003-2020
                                                                                                                                 398 PageID       | eBay
                                                                                                                                                #:1618
 Hi          (Sign in)    Daily Deals      Brand Outlet       Help & Contact                                                                                                                       Sell     Watchlist         My eBay           1



                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims >
                                                                                                                                                                                                                                        | Add to Watchlist
                                                        See more KKE 21/19 MX Wheels Rims Set Fit KTM XC XCW SX...




            This fits a KTM                    Select Year



                                                                                                    KKE 21/19 MX WHEEL RIM SET FOR KTM XC XCW SX
                                                                                                                                                                                                          Shop with confidence
                                                                                                    F 125 350 450 530 ORANGE 2003-2020
                                                                                                                      Be the first to write a review.
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                         Condition: New

                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :                                                                                       Seller information
                                                                                                                                                                                                          racingclub321 (341     )
                                                                                                          Quantity:        1              2 available
                                                                                                                                                                                                          99.6% Positive feedback


                                                                                                                                                                                                              Save this Seller
                                                                                                             Price:    US $579.00                                     Buy It Now
                                                                                                                                                                                                          Contact seller
                                                                                                                       $49 for 12 months with
                                                                                                                       PayPal Credit*                                                                     Visit store
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          See other items


                                                                                                                                                                    Add to Watchlist



                                                                                                          Shipping: $200.00 Standard Shipping from China/Hong
                                                                                                                         Kong/Taiwan to worldwide | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Jin Hua, Zhe Jiang, China
                                                                                                                         Ships to: United States, Canada, United Kingdom, Australia
                                                                                                                          See exclusions

                                                                                                           Delivery:           Estimated between Tue. Oct. 27 and Fri. Nov. 20

                                                                                                                               Please note the delivery estimate is greater than 9 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:
                                Have one to sell?          Sell now

                                                                                                                         *$49 for 12 months. Minimum purchase required. |
                                                                                                                         See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                                                      Auto insurance savings ahead. | Get a quote now

                                                                                                           Returns: Seller does not accept returns |                See details




      Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




      21''+19'' MX Complete Wheel              21" 18" Enduro MX Wheel Rim             21/19 MX Spoked Wheel Rim               21'' 19'' Full Set F&R Wheel               21"&19" For KTM SX SXF XC                     21" 19" MX Front Rear Wheel
      Rim Hub Set For KTM 125-…                Hub Set For KTM 125-530…                Hub Set KTM EXC SX XC…                  Rim Hubs for KTM 125-530…                  XC-F 125 250 350 450 15-1…                    Rim Hub Set for KTM 125-…
      $488.88                                  $449.21                                 $450.99                                 $449.96                                    $495.27                                       $545.96
      + $100.00 shipping                       $477.88                                 $501.10                                 $499.96                                    $526.88                                       $606.62
      Seller 99.1% positive                    + $150.00 shipping                      + $99.95 shipping                       + $90.00 shipping                          + $200.00 shipping                            + $170.00 shipping
                                               Seller 99.6% positive                   Seller 99.3% positive                   Seller 99.7% positive                      Seller 99.6% positive                         Seller 99.7% positive




      Related sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




https://www.ebay.com/itm/KKE-21-19-MX-WHEEL-RIM-SET-FOR-KTM-XC-XCW-SX-F-125-350-450-530-ORANGE-2003-2020/223649974598?fits=Make%3AKTM&hash=item341293c946:g:VyMAAOSwfdZfT03A                                                                                1/4
10/7/2020                                                                  Folding Clutch #:
                                                      Case: 1:20-cv-06677 Document        Brake
                                                                                             13Lever For KTM
                                                                                                Filed:       990 SuperDuke
                                                                                                         11/10/20    Page2005-2012
                                                                                                                           312 of Orange | eBay
                                                                                                                                   398 PageID   #:1619
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




    People who viewed this item also viewed

                           CNC Clutch Brake                               Motorcycle Folding                             Folding Extending                                   Engraved Folding                                   For KTM 990
                           Levers and Grips…                              Brake Clutch…                                  Brake Clutch…                                       extendable brake…                                  SuperDuke 2005…
                           $33.68                                         $31.34                                         $31.33                                              $36.99                                             $36.99
                           $43.18                                         Free shipping                                  Free shipping                                       + $1.99 shipping                                   Free shipping
                           + $1.98 shipping




           Check if this part fits your vehicle                         Select Vehicle



    SAVE UP TO 15%                    See all eligible items


                                                                                                    Folding Clutch Brake Lever For KTM 990 SuperDuke
                                                                                                                                                                                                         Shop with confidence
                                                                                                    2005-2012 Orange
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                      Sale ends in: 08h 23m 54s                                                                          Seller information
                                                                                                                                                                                                         racing-knightmotor (13114      )
                                                                                                          Quantity:       1              2 available / 9 sold
                                                                                                                                                                                                         99.1% Positive feedback


                                                                                                                                                                                                             Save this Seller
                                                                                                             Price:    US $32.88                                     Buy It Now
                                                                                                                                                                                                         Contact seller
                                                                                                                       US $38.68 (15% off)
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                         See other items


                                                                                                                                                                  Add to Watchlist


                                                                                                        Limited quantity
                                                                                                                                  More than 81% sold               Longtime member
                                                                                                           remaining

                                                                                                          Shipping: $1.98 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, Guangdong, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.
                                Have one to sell?         Sell now
                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 14 day Buyer pays for return shipping |               See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     Fit For KTM 690 ENDURO R                 Magneto Engine Stator                   Fit For KTM 790 ADVENTURE               Tail Tidy License Plate                    Rearview Side Mirrors Rear                    Aluminum Fender Eliminator
     2008-2018 Aluminum…                      Generator Coil For KTM…                 19-20 Fender Eliminator Kit…            Holder Bracket For KTM 12…                 View Mirror Fit For KTM 129…                  License Plate Holder For…
     $69.99                                   $59.95                                  $39.98                                  $29.99                                     $41.92                                        $34.97
     Free shipping                            + $10.00 shipping                       Free shipping                           Free shipping                              Free shipping                                 Free shipping
                                                                                                                                                                                                                                                 Feedback




    Description             Shipping and payments                                                                                                                                                                                           Report item



                                                                                                                                                                                                           eBay item number: 252979042157

https://www.ebay.com/itm/Folding-Clutch-Brake-Lever-KTM-990-SuperDuke-2005-2012-Orange-/252979042157                                                                                                                                                       1/5
10/7/2020                                                                    Folding Clutch #:
                                                        Case: 1:20-cv-06677 Document        Brake
                                                                                               13Lever For KTM
                                                                                                  Filed:       990 SuperDuke
                                                                                                           11/10/20    Page2005-2012
                                                                                                                             313 of Orange | eBay
                                                                                                                                     398 PageID   #:1620
      Seller assumes all responsibility for this listing.

      Last updated on Sep 07, 2020 08:24:52 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

              Year                      Make       Model                Submodel
               -Select-                 -Select-   -Select-              -Select-                    Go


            [show all compatible vehicles]


                           This part is compatible with 45 vehicle(s).


              Notes              Year                                Make                                 Model                            Submodel
                                 2012                                 KTM                                 990                              Adventure
                                 2012                                 KTM                                 990                              Adventure Blue
                                 2012                                 KTM                                 990                              Adventure R
                                 2012                                 KTM                                 990                              Adventure White
                                 2012                                 KTM                                 990                              LC8 Adventure
                                 2012                                 KTM                                 990                              SMT
                                 2012                                 KTM                                 990                              Supermoto T
                                 2011                                 KTM                                 990                              Adventure
                                 2011                                 KTM                                 990                              Adventure Dakar
                                 2011                                 KTM                                 990                              Adventure R
                                 2011                                 KTM                                 990                              Adventure White
                                 2011                                 KTM                                 990                              LC8 Adventure
                                 2011                                 KTM                                 990                              SMR
                                 2011                                 KTM                                 990                              SMT
                                 2011                                 KTM                                 990                              Super Duke
                                 2011                                 KTM                                 990                              Super Duke R
                                 2011                                 KTM                                 990                              Supermoto
                                 2011                                 KTM                                 990                              Supermoto R
                                 2011                                 KTM                                 990                              Supermoto T
                                 2010                                 KTM                                 990                              Adventure

            Page 1 of 3                                                                                                 1 2 3

            Portions of the information contained in this table have been provided by racing-knightmotor



            Item specifics
            Condition:                                            New                                              Brand:                                                  RK-MOTOR
            Warranty:                                             Yes                                              Handle Bars, Levers & Mirror Part Type:                 Levers
            Country/Region of Manufacture:                        China                                            Manufacturer Part Number:                               Does not apply
            UPC:                                                  does not apply                                   Surface Finish:                                         orange
            Placement on Vehicle:                                 Left, Right, Front



       RK-KTM-swing+fender+pad


                        f                                     f                                  f                                f                                                                        f
                   of                                       of                                 of                               of                                                                    of
               %                                        %                                  %                                %                                                                     %
            35                                       24                                 24                               35                                                                    24




            Windscreen Deflector Adjustabl            Complete Fairing Bolt Screws Ki   CNC Fairing Bolt Kit Bodywork       Windscreen Deflector Windshiel    7/8 Handle Bar End Rearview Si   Complete Fairing Bolt Kit Bodyw
            e Windshield Screen For KTM1              t For 2011 KTM 1190 RC8R 200      Screws For KTM RC8 2008-201         d Motorcycle For KTM990 Adve      de Mirrors For KTM Super Duke    ork Screws For KTM RC390 69
            190 Adventure R 2014                      8-2016 All Years RED              0 Gold All Years                    nture All Years Smoke             200 390 690 1290                 0 990 1290 Super Duke
            17.53 USD                                 19.75 USD                         19.75 USD                           17.53 USD                         19.69 USD                        19.59 USD
            Buy it now                                Buy it now                        Buy it now                          Buy it now                        Buy it now                       Buy it now
                                                      Free shipping                     Free shipping                                                                                          Free shipping


                        f                                     f                                  f                                f                                    f                                   f
                   of                                       of                                 of                               of                                   of                               of
               %                                        %                                  %                                %                                    %                                %
            35                                       45                                 35                               45                                   35                               45




            Clip On High Deflector Windshie           CNC Fairing Bolt Kit Bodywork     Windshield Screen Extension D       For KTM 1190 RC8R 2009 10 1       Adjustable Windshield Screen E   For KTM RC8 2008 2009 2010
            ld Windscreen For KTM 1050 1              Screws For KTM 1190 990 Sup       eflector For KTM990 Adventure       1 Complete Bolt Motorcycle Fair   xtension Deflector For KTM990    CNC Alloy Complete Fairing Bol
            290 All Years Clear                       er RC8 RC390 RC200                All Years Light Gray                ings Clips Kits 1 Set             Supermoto T All Year             ts Kit Bodywork Screws
            17.54 USD                                 15.94 USD                         17.53 USD                           15.94 USD                         17.54 USD                        15.94 USD
            Buy it now                                Buy it now                        Buy it now                          Buy it now                        Buy it now                       Buy it now

                                                                                                                                                                                                                             Feedback




https://www.ebay.com/itm/Folding-Clutch-Brake-Lever-KTM-990-SuperDuke-2005-2012-Orange-/252979042157                                                                                                                               2/5
10/7/2020                                                            Folding Clutch #:
                                                Case: 1:20-cv-06677 Document        Brake
                                                                                       13Lever For KTM
                                                                                          Filed:       990 SuperDuke
                                                                                                   11/10/20    Page2005-2012
                                                                                                                     314 of Orange | eBay
                                                                                                                             398 PageID   #:1621




                                                                     Folding Clutch Brake Lever For KTM 990 SuperDuke 2005-2012 Orange




             Product Description


            Brand new and very easy installation.stainless steel hardware.
            CNC machined out of 6063 alloy for lever and 7075 alloy for lever adapter.
            Anodized into different colors.
            Perfect fitments after 8 years experience on producing levers.

            The new pair of brake & clutch levers are featured with the new functions of Foldable and Extendable and Adjustable:
            "Foldable" mainly stops the lever from breaking in case that the bike goes on a crash, because it can fold up automatically.
            "Extendable" runs on the function of personal preference settings, you can adjust the length from 9cm (short length) to 12.3cm (standard
            length).
            “Adjustable” works on gear on both levers to help with brake fade or clutch expansion.
            Your bike will look obviously awesome with the stylish levers!
            We offer levers in different colors and design, and can also do customizing for you. The listing is for the clutch brake lever you see in the
            picture and the title, but if you have personal requirement on it, let us talk about it via eBay message system.

            Fitment: KTM 990 SuperDuke 2005-2012
            Package Include: 1Pair of duke Clutch Brake Lever




            Shipping


            Item will be shipped within 2 business days after payment is cleared, excluding weekends and public holidays.
            we only ship to PayPal confirmed address. For international buyers, we only ship to PayPal verified users. So before bidding, please kindly verify your PayPal account.
            We ship this item to USA via USPS or China Post Air Mail. If you want faster shipping way like DHL, UPS, FedEx. ..Please contact us before making payment.To other countries items will be shipped from
            china by EMS or DHL or China Post Air Mail.
            The price does not cover any applicable tax or duty that might be charged by your customs. Buyers are responsible for such charges.


            Payment


            We accept PayPal only. We only ship item to your PayPal verified address. Payment must be cleared within 3 days from the date of purchase.


            Returns


            If you have any questions, please feel free to email our service specialists 24 Hours a Day, 7 Days a Week. We will reply you ASAP.
            Return/refund is accepted within 30 days after the buyer receives the item. NO exchange will be accepted after 30 days from the date when the item is received.
            We pays for return freight.
            Please contact us first before returning your product!!!


            Warranty&Guarantee


            We focus on high quality products, 3 Months Warranty. Buy in confidence!
            If you are not satisfied with the item, please contact us for replacement or money back.
            If the item is defective within 3 months, we will send you a replacement without any extra charge, or offer a full refund after we receive the defective item.                                            Feedback
            Enjoy your shopping here!


            Contact us


            Contact us through ebay message in English
            If you have any questions, our Customer Service staffs welcome you to email us. We strive to answer all questions and resolve any problems as quickly as possible.
            Business Hours: BeiJing Time GMT+8:00)
            Monday-Friday 9:00-22:00
            Saturday-Sunday 9:00-17:00
            N t
https://www.ebay.com/itm/Folding-Clutch-Brake-Lever-KTM-990-SuperDuke-2005-2012-Orange-/252979042157                                                                                                                        3/5
10/7/2020                                                                   Folding Clutch #:
                                                       Case: 1:20-cv-06677 Document        Brake
                                                                                              13Lever For KTM
                                                                                                 Filed:       990 SuperDuke
                                                                                                          11/10/20    Page2005-2012
                                                                                                                            315 of Orange | eBay
                                                                                                                                    398 PageID   #:1622
              Note:
              1.We try our best to reply to your emails as soon as possible, however, due to high volume of daily incoming emails and time zone difference, we may not be able to reply your emails immediately. Please
              allow 1 business days for us to response. If you do not receive any reply from us, please check your email ensuring your mailbox has not reached full size.
              2.Due to some ISP SPAM filter settings, you may not be able to receive our replies; if you have problems receiving our emails, you may need to use a different email account to contact us.
              3.Please give us the opportunity to resolve any problem. We understand the concerns and frustrations you might have, and will try our best to resolve the issues. Please email us before leaving any
              negative feedback or open any dispute on PayPal.
              4.We care about our valued customers, and will always try to help you. So if you have any problems, please e-mail us immediately.


             Shipping Payment Returns Warranty and Guarantee Contact us

             Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




       RK-KTM-turn signal+kits+chain key


                                                             f                                           f
                                                           of                                          of
                                                       %                                           %
                                                    45                                          45




            10mm Aluminium Motor Swinga              For KTM RC390 2014 2015 201                 For Complete Bolt Motorcycle F
            rm Spool Slider Bobbins For KT           6 CNC Alloy Complete Fairing B              airings Screws Fasteners KTM
            M 990R Super Duke                        olt Kit Screws Bodywork                     1290 SUPER 2016-2017
            13.95 USD                                15.94 USD                                   15.94 USD
            Buy it now                               Buy it now                                  Buy it now
            Free shipping




      On Feb-05-20 at 20:33:36 PST, seller added the following information:




    SAVE UP TO 15%                            See all eligible items
 15% discount
 Marked down item price reflects all savings. Items provided by racing-knightmotor                                                                                            All promotional offers from racing-knightmotor




                                                                                                                                                                                                                                        See all



       Folding Clutch Brake Lever                                Folding Clutch Brake Lever                       Repsol Brake Levers For               Folding Clutch Brake Lever          Brake Lever For 2006 2007
       For Yamaha YZF R3 2015                                    For 16-17 Yamaha MT 07                           2010 2011 2012 2013 Honda             For Ducati DIAVEL /CARBON           2008 2009 2010 2011 2012
       2016 2017 Black Red YZF-R3                                2016-2017 FZ-07 Black                            CBR1000RR CBR 1000RR                  2011 2012 2013 2014                 YAMAHA YZFR6 YZF R6
                                                                                                                  2008-2014                                                                 2005-2015

       Was:                  US $38.68                           Was:              US $38.68                      Was:             US $38.68            Was:            US $38.68           Was:                 US $38.68
       Now:                 US $32.88                            Now:            US $32.88                        Now:            US $32.88             Now:           US $32.88            Now:              US $32.88


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                    You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/2                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                      Feedback


     For KTM 990 SuperDuke                      Folding Extending Brake                       3D Fold Extend Brake Clutch            4 X Motorcycle LED Blinker      2x Mini LED Motorcycle Turn    4x Flowing Motorcycle LED
     2005-2012 Adjustable…                      Clutch Levers for KTM 990…                    Levers For KTM 125 200 39…             Turn Signal Lamp Indicator…     Signal Indicators Rear Lam…    Turn Signal Indicator Blinke…
     $36.99                                     $31.33                                        $39.99                                 $13.74                          $9.99                          $13.98
     Free shipping                              Free shipping                                 $44.43                                 $14.62                          Free shipping                  Free shipping
     Last one                                   New                                           Free shipping                          + $3.50 shipping                New                            New
                                                                                              New                                    New


https://www.ebay.com/itm/Folding-Clutch-Brake-Lever-KTM-990-SuperDuke-2005-2012-Orange-/252979042157                                                                                                                                          4/5
10/7/2020                                                                Folding Clutch #:
                                                    Case: 1:20-cv-06677 Document        Brake
                                                                                           13Lever For KTM
                                                                                              Filed:       990 SuperDuke
                                                                                                       11/10/20    Page2005-2012
                                                                                                                         316 of Orange | eBay
                                                                                                                                 398 PageID   #:1623




   People were also interested in




     Hydraulic Master Cylinder                For KTM Super Adventure                   MSR 334-1873, 1SGKJ62                     For KTM 350 SX-F/ XC-F/               EXC LOGO CNC Pivot Brake    Custom Handlebar End
     Clutch Lever Oil Hose For…               1290 S/T/R 2015-2020…                     2006 KTM 250 SX-300 XC…                   EXC-F (SIX DAYS) 2014-201…            Clutch Levers For KTM EX…   Handgrips Bar End For KT…
     $17.00                                   $20.23                                    $79.00                                    $18.87                                $17.90                      $7.93
     $18.89                                   $22.99                                    Free shipping                             $36.29                                $19.89                      $8.53
     Free shipping                            + $0.80 shipping                                                                    + $1.00 shipping                      + $0.99 shipping            Free shipping
     Popular




   More from this seller 1/2                                                                                                                                                                                Feedback on our suggestions




     Folding Clutch Brake Lever               Folding Clutch Brake Lever                R1 Foldable Clutch Brake                  Short Brake Clutch Lever For          CNC Clutch Brake Levers     CNC Clutch Brake Levers
     For Suzuki GSXR1000 200…                 For BMW R1200GS 2004-…                    Lever and Grips For 2002…                 YAMAHA 2012 2013 2014…                and Grips For Honda…        and Grips For Ducati 899…
     $32.88                                   $32.88                                    $34.07                                    $18.99                                $33.68                      $38.86
     $38.68                                   $38.68                                    $43.68                                    + shipping                            $43.18                      $43.18
     + shipping                               + shipping                                + shipping                                                                      + shipping                  + shipping
                                                                                                                                                                        Almost gone




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                    Return to top
 More to explore : Motorcycle Brake Levers for KTM 990, Brake Pads for 2012 KTM 990, Motorcycle Brake Levers for 2011 KTM 990, Brake Cylinders for 2005 KTM 990,
 KTM Orange Motorcycle Clutch Levers, Motorcycle Shift Levers for KTM 990, Clutch Master Cylinders for KTM 990, Unbranded Motorcycle Shift Levers for KTM 990, Motorcycle Clutch Levers for KTM,
 Barnett Motorcycle Clutch Plates for KTM 990




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Folding-Clutch-Brake-Lever-KTM-990-SuperDuke-2005-2012-Orange-/252979042157                                                                                                                                      5/5
10/7/2020                                                                  Folding Clutch #:
                                                      Case: 1:20-cv-06677 Document        Brake
                                                                                             13Lever For KTM
                                                                                                Filed:       990 SuperDuke
                                                                                                         11/10/20    Page2005-2012
                                                                                                                           317 of Orange | eBay
                                                                                                                                   398 PageID   #:1624
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




    People who viewed this item also viewed

                           CNC Clutch Brake                               Motorcycle Folding                             Folding Extending                                   Engraved Folding                                   For KTM 990
                           Levers and Grips…                              Brake Clutch…                                  Brake Clutch…                                       extendable brake…                                  SuperDuke 2005…
                           $33.68                                         $31.34                                         $31.33                                              $36.99                                             $36.99
                           $43.18                                         Free shipping                                  Free shipping                                       + $1.99 shipping                                   Free shipping
                           + $1.98 shipping




           Check if this part fits your vehicle                         Select Vehicle



    SAVE UP TO 15%                    See all eligible items


                                                                                                    Folding Clutch Brake Lever For KTM 990 SuperDuke
                                                                                                                                                                                                         Shop with confidence
                                                                                                    2005-2012 Orange
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                      Sale ends in: 08h 22m 00s                                                                          Seller information
                                                                                                                                                                                                         racing-knightmotor (13114      )
                                                                                                          Quantity:       1              2 available / 9 sold
                                                                                                                                                                                                         99.1% Positive feedback


                                                                                                                                                                                                             Save this Seller
                                                                                                             Price:    US $32.88                                     Buy It Now
                                                                                                                                                                                                         Contact seller
                                                                                                                       US $38.68 (15% off)
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                         See other items


                                                                                                                                                                  Add to Watchlist


                                                                                                        Limited quantity
                                                                                                                                  More than 81% sold               Longtime member
                                                                                                           remaining

                                                                                                          Shipping: $1.98 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, Guangdong, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.
                                Have one to sell?         Sell now
                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 14 day Buyer pays for return shipping |               See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     Fit For KTM 690 ENDURO R                 Magneto Engine Stator                   Fit For KTM 790 ADVENTURE               Tail Tidy License Plate                    Rearview Side Mirrors Rear                    Aluminum Fender Eliminator
     2008-2018 Aluminum…                      Generator Coil For KTM…                 19-20 Fender Eliminator Kit…            Holder Bracket For KTM 12…                 View Mirror Fit For KTM 129…                  License Plate Holder For…
     $69.99                                   $59.95                                  $39.98                                  $29.99                                     $41.92                                        $34.97
     Free shipping                            + $10.00 shipping                       Free shipping                           Free shipping                              Free shipping                                 Free shipping
                                                                                                                                                                                                                                                 Feedback




    Description             Shipping and payments                                                                                                                                                                                           Report item



      Seller assumes all responsibility for this listing.

https://www.ebay.com/itm/Folding-Clutch-Brake-Lever-KTM-990-SuperDuke-2005-2012-Orange-/252979042157                                                                                                                                                       1/3
10/7/2020                                                                   Folding Clutch #:
                                                       Case: 1:20-cv-06677 Document        Brake
                                                                                              13Lever For KTM
                                                                                                 Filed:       990 SuperDuke
                                                                                                          11/10/20    Page2005-2012
                                                                                                                            318 of Orange | eBay
                                                                                                                                    398 PageID   #:1625
            Shipping and handling

            Item location: Guangzhou, Guangdong, China
            Shipping to: Worldwide
            Excludes: US Protectorates, Alaska/Hawaii, APO/FPO, Africa, Central America and Caribbean, South America, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic
            of, Cyprus, Estonia, Germany, Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino,
            Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan, Korea, South,
            Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, United Arab
            Emirates, Yemen, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands,
            Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Philippines, Taiwan, Bermuda, Greenland, Mexico, Saint Pierre
            and Miquelon, PO Box

            Quantity:    1                 Change country:         United States                                                          ZIP Code:      60106             Get Rates


              Shipping and handling        Each additional item       To                       Service                                                                           Delivery*

              US $1.98                     Free                       United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                     Estimated between Wed. Oct. 28 and Tue. Nov. 17

              US $20.99                    US $5.99                   United States            Expedited Shipping from China/Hong Kong/Taiwan to worldwide                       Estimated between Wed. Oct. 14 and Wed. Oct. 21
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                          Return shipping

              14 days                                                                                                                  Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                                   Special financing available
                                                                                                   Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                   Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                                   purchases of $99 or more. Other offers may also be available.

                                                                                                   Interest will be charged to your account from the purchase date if the balance is
                                                                                                   not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                                   to credit approval. See terms

                                                                                                   The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 15%                            See all eligible items
 15% discount
 Marked down item price reflects all savings. Items provided by racing-knightmotor                                                                                                    All promotional offers from racing-knightmotor




                                                                                                                                                                                                                                                       See all



       Folding Clutch Brake Lever                          Folding Clutch Brake Lever                             Repsol Brake Levers For                   Folding Clutch Brake Lever                    Brake Lever For 2006 2007
       For Yamaha YZF R3 2015                              For 16-17 Yamaha MT 07                                 2010 2011 2012 2013 Honda                 For Ducati DIAVEL /CARBON                     2008 2009 2010 2011 2012
       2016 2017 Black Red YZF-R3                          2016-2017 FZ-07 Black                                  CBR1000RR CBR 1000RR                      2011 2012 2013 2014                           YAMAHA YZFR6 YZF R6
                                                                                                                  2008-2014                                                                               2005-2015

       Was:                   US $38.68                    Was:                   US $38.68                       Was:             US $38.68                Was:               US $38.68                  Was:                  US $38.68
       Now:                  US $32.88                     Now:                 US $32.88                         Now:           US $32.88                  Now:             US $32.88                    Now:                US $32.88


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                   You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/2                                                                                                                                                                           Feedback on our suggestions


                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Folding-Clutch-Brake-Lever-KTM-990-SuperDuke-2005-2012-Orange-/252979042157                                                                                                                                                         2/3
10/7/2020                                         Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                            11/10/20Profile
                                                                                                         Page 319 of 398 PageID #:1626
                  Hi! Sign in or register      Daily Deals   Brand Outlet   Help & Contact                                                                    Sell   Watchlist      My eBay


                                            Shop by
                                            category                Search for anything                                                      All Categories                         Search                Advanced



                 Home         Community         Feedback forum      Feedback profile



                 Feedback profile


                                            racing-knightmotor (13114          )                                                                                           Member Quick Links
                                            Positive Feedback (last 12 months): 99.1%                                                                                      Contact member
                                            Member since: Jun-03-16 in China                                                                                               View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                        View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                               Detailed seller ratings

                                                   1 month       6 months          12 months            Average for the last 12 months

                             Positive                 202          1606              2689               Accurate description                                  Reasonable shipping cost
                                                                                                                     (2451)                                               (2543)
                             Neutral                   1            26                 39
                                                                                                        Shipping speed                                        Communication
                             Negative                  1            14                 26                            (2472)                                               (2492)




                            All received Feedback                                   Received as buyer                          Received as seller                                 Left for others

                 26 Feedback received (viewing 1-25)                                                                                                                                 Revised Feedback: 41


                 Search Feedback received as seller with an item title or ID:                                                                       Rating type:                         Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                Negative (26)                          12 Months


                    FEEDBACK                                                                                                     FROM                                                 WHEN

                           Bolts were cheap and broke super easy                                                                 Buyer: n***o (8)                                     Past month
                           (Private listing)                                                                                                                                          Reciprocal feedback




                                                                                                                                                                                                                     Comment?
                           Very upset some of the bolts broke of puting them in                                                  Buyer: 2***s (13 )                                   Past 6 months
                           (Private listing)                                                                                                                                          Reciprocal feedback


                           These are wrong size, only wants to give 65% back, Scammer, stay away,                                Buyer: b***h (1007 )                                 Past 6 months
                           For BMW R1200GS 2004-2012 1 1/8" HandleBar Fat Bar Risers Mount Clamp Adapter                         US $29.99                                            Reciprocal feedback
                           (#253826128400)


                           Terrible fitment                                                                                      Buyer: e***7 (9)                                     Past 6 months
                           For Suzuki GSXR600/750 2004-2005 Complete Fairing Bolts Kit Bodywork Screws                           US $27.95                                            Reciprocal feedback
                           (#254355085573)


                           Did not fit a mt 125! Worst 25 dollars I’ve ever spent:(                                              Buyer: e***1 (2)                                     Past 6 months
                           For Yamaha MT-125 Aluminum Motorcycle Fairing Bolt Kit Body Screws Nuts Bolts                         US $23.94                                            Reciprocal feedback
                           (#254196801955)


                                                              Detailed item information is not available for the following items because the feedback is over 90 days old.


                           Didn’t fit 04 Honda cbr 600rr                                                                         Buyer: 2***a (28 )                                   Past 6 months
                           Extendy Brake Clutch Levers For Honda CBR600RR 2003-2006 CBR954RR 2002-2003                           US $32.17                                            Reciprocal feedback
                           (#253918360226)


                           Product is of good material but it does not fit the 790R.                                             Buyer: 7***r (10 )                                   Past 6 months
                           CNC Aluminum Brake Clutch Short Levers For 2019-2020 KTM 790 Adventure ADV 2020                       US $39.95                                            Reciprocal feedback
                           (#254475024599)


                           Does NOT fit! Had to file it a lot to make it fit, Cant return it since I filed                       Buyer: i***g (14 )                                   Past 6 months
                           License Plate Holder Bracket Fender Eliminator For KTM DUKE R 1290 2014-2019                          US $34.95                                            Reciprocal feedback
                           (#254355066690)


                           Cheap Bolts they strip easy and brake easy. Wouldn’t recommend                                        Buyer: c***r (28 )                                   Past 6 months
                           (Private listing)                                                                                                                                          Reciprocal feedback


                           Break under little pressure                                                                           Buyer: j***r (22 )                                   Past 6 months
                           Complete Fairing Bolts Screws Kit For Honda CBR 600RR 1000RR 900RR 929RR 954RR                        US $24.95                                            Reciprocal feedback
                           (#254450934578)


                           Bolts snapped and stripped out easy dont ever wanna buy again                                         Buyer: 2***s (13 )                                   Past 6 months
                           (Private listing)                                                                                                                                          Reciprocal feedback


                           I wouldn't recommend this seller to anyone                                                            Buyer: a***l (167 )                                  Past 6 months
                           For Honda CBR600RR 2003 2004 2005 2006 Complete Fairing Bolt Kit Body Screws                          US $28.96                                            Reciprocal feedback
                           (#254213398739)


https://www.ebay.com/fdbk/feedback_profile/racing-knightmotor?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                 1/2
10/7/2020                                                                                    racing-knightmotor
                                                        Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20onPage
                                                                                                                eBay 320 of 398 PageID #:1627

         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                              Sell      Watchlist         My eBay


                                    Shop by
                                    category                   Search for anything                                                                                                  All Categories                                Search             Advanced



         racing-knightmotor's profile



                                                                       racing-knightmotor (13114                    )                                                             Items for sale            Visit store         Contact
                                                                       99.1% positive feedback

                                                                                                                           Based in China, racing-knightmotor has been an eBay member since Jun 03, 2016
                                                                           Save




                                      Feedback ratings                                                                                                                                                                See all feedback

                                                           2,451       Item as described                       2,689               39              26                            Great seller. Would definitely buy from again.
                                                                                                                                                                                 Oct 05, 2020
                                                           2,492       Communication                       Positive           Neutral          Negative
                                                           2,472       Shipping time

                                                           2,543       Shipping charges                            Feedback from the last 12 months



                                   366 Followers | 3 Reviews | Member since: Jun 03, 2016 |                China



         Items for sale(32246)                                                                                                                                                                                                                   See all items




            Aluminum Motorc...                                Aluminum Motorc...                                   Aluminum Motorc...                               Aluminum Motorc...                                     For Yamaha Alum...
            US $8.99                          1h left         US $8.99                           1h left           US $8.99                           1h left       US $8.99                            1h left            US $22.03                   2h left




         Reviews (3)                                                                                                                                                                                                                            See all reviews



                           Cool Motorcycle Rubber Keyring Keychain                                                 Cool Motorcycle Rubber Keyring Keychain                                             Motorcycle Red Rubber Keyring Keychain
                           Key Chain Key ring For YAMAHA black                                                     Key Chain Key ring For Honda Repsol                                                 Key Chain key Ring Ducati Cool Motor Gift
                           Gift                                                                                    CBR

                                                                       Sep 15, 2016                                                                           Dec 09, 2016                                                                      Dec 11, 2016

            good gift                                                                        good gift                                                                                cool gift
                                                                                             very cool gift                                                                           cool gift




            About eBay      Announcements        Community         Security Center     Resolution Center           Seller Center    Policies     Affiliates     Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/racing-knightmotor                                                                                                                                                                                                                       1/1
10/8/2020                                              Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                                       13 Filed:      by racing-knightmotor
                                                                                                                    Page |321
                                                                                                                            eBay of 398 PageID #:1628

        Hi! Sign in or register         Daily Deals    Brand Outlet   Help & Contact                                                                                Sell   Watchlist       My eBay


                                      Shop by
                                      category                Search for anything                                                                  All Categories                          Search                Advanced


                                                                                                                                                                                   Include description
                                                        Items for sale from racing-knightmotor (13121            )    |   Save this seller




        Categories
                                                            All Listings   Auction     Buy It Now                                                                             Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Handlebars,                  32,249 results        Save this search
            Grips & Levers
            Motorcycle Fairings & Bodywork
            Motorcycle Parts
                                                                                                    Folding Clutch Brake Lever For KTM 125 200 390 DUKE 2013 2014 2015 Orange
                                                                                                    Brand New
            Motorcycle Gas Tanks
            Motorcycle Fender Eliminators
            More
                                                                                                    $32.88                                   From China
                                                                                                    Was: $38.68
        See all categories                                                                          Buy It Now
                                                                                                    +$1.98 shipping
        Format                               see all                                                Only 3 left!
                                                                                                    39 Sold
               All Listings
               Auction                                                                              15% off
               Buy It Now                                                                              Watch


        Guaranteed Delivery                  see all                                                Stainless Fairing Bolt Kit Bodywork Screws For HONDA CBR500R 2013 2014 2015
               No Preference                                                                        New (Other)
               1 Day Shipping
               2 Day Shipping                                                                       $27.95
               3 Day Shipping                                                                       or Best Offer
               4 Day Shipping                                                                       Free Shipping
                                                                                                    4 Watching
        Condition                            see all                                                   Watch
               New     (32,249)



        Price

               Under $35.00
               Over $35.00                                                                          CNC Aluminum Brake Clutch Short Levers For 2019-2020 KTM 790 Adventure ADV 2020
        $                to $                                                                       Brand New


        Item Location                        see all                                                $39.95
                                                                                                    or Best Offer
               Default
               Within                                                                               Free Shipping
                                  of 60106
                                                                                                    Only 2 left!
                   100 miles
                                                                                                    13 Sold
               US Only
                                                                                                       Watch
               North America
               Worldwide


        Delivery Options                     see all
               Free shipping
                                                                                                    CNC Clutch Brake Levers and Grips For KTM 125 200 390 DUKE 2013 14 2015 Orange
                                                                                                    Brand New

        Show only                            see all
                                                                                                    $33.68                                   From China
               Free Returns                                                                         Was: $43.18
               Returns accepted                                                                     Buy It Now
               Completed listings
                                                                                                    +$1.98 shipping
               Sold listings
                                                                                                    21 Sold
               Deals & Savings
                                                                                                    22% off
                                                                                                       Watch
        More refinements...



                                                                                                    For Yamaha Tmax530 2013 2014 2015 2016 2017 2018 2019 Complete Fairing Bolt Kit
              Seller Information
                                                                                                    Brand New
             racing-knightmotor (13121         )
                                                                                                    $22.01                                   From China
              Feedback rating: 13,121                                                               Was: $23.92
              Positive Feedback: 99.1%                                                              Buy It Now
              Member since Jun-03-16 in                                                             Free Shipping
              Hong Kong                                                                             8+ Watching
                                                                                                    8% off
              Read feedback profile
              Add to my favorite sellers



                                                                                                    Fit For KTM Duke 125 250 390 2017-2020 Tail Tidy License Plate Holder Bracket
                                                                                                    Brand New

                                                                                                    $29.91 to $34.91                         From China
                                                                                                    Buy It Now
                                                                                                    Free Shipping




                                                          CNC Clutch Brake Levers and Grips For Honda CBR900RR 1993-1999 94 95 96 97 Red
                                                          Brand New




https://www.ebay.com/sch/racing-knightmotor/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                              1/8
10/8/2020                                Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                         13 Filed:      by racing-knightmotor
                                                                                                      Page |322
                                                                                                              eBay of 398 PageID #:1629


                                                                                 $33.68                              From China
                                                                                 Was: $43.18
                                                                                 Buy It Now
                                                                                 +$1.98 shipping
                                                                                 13 Sold
                                                                                 22% off
                                                                                    Watch




                                                                                 Motorcycle Handle Bar Mirror Mount Holder Clamp For KTM Duke 790 2018-2019
                                                                                 Brand New

                                                                                 $18.74                              From China
                                                                                 Buy It Now
                                                                                 Free Shipping
                                                                                 Only 2 left!
                                                                                 32 Sold
                                                                                    Watch




                                                                                 CNC Aluminum Smog Block Off Plate Kit For 2009-2018 BMW S1000RR 2015-2017 2016
                                                                                 Brand New

                                                                                 $19.92                              From China
                                                                                 or Best Offer
                                                                                 Free Shipping
                                                                                 9 Watching
                                                                                    Watch




                                                                                 For YAMAHA YZF-R3 YZF-R25 2015-2019 Complete Fairing Bolts Kit Bodywork Screws
                                                                                 Brand New

                                                                                 $26.55
                                                                                 Was: $27.95
                                                                                 or Best Offer
                                                                                 Free Shipping
                                                                                 24 Sold
                                                                                 5% off
                                                                                    Watch




                                                                                 Complete Fairing Bolt Screws Kit For Kawasaki Ninja ZX6R 7R ZX9R ZX12R ZX14 ZZR
                                                                                 Brand New

                                                                                 $23.03 to $23.93
                                                                                 Was: $26.59
                                                                                 Buy It Now
                                                                                 Free Shipping
                                                                                 1,147+ Sold
                                                                                 10% off




                                                                                 CNC Offset Handlebar Risers Clamp For KTM 690 LC 08-16 950 LC 05-07 990 LC 07-11
                                                                                 Brand New

                                                                                 $36.93
                                                                                 Buy It Now
                                                                                 Free Shipping




                                                                                 Short Brake Clutch Lever For YAMAHA 2012 2013 2014 XT1200Z SUPERTENERE 2012-2014
                                                                                 Brand New

                                                                                 $18.99                              From China
                                                                                 or Best Offer
                                                                                 +$5.00 shipping
                                                                                 4 Watching
                                                                                    Watch




                                            Brake Clutch Levers For Honda CB125R CBF125NA 2018-2019 CB125F/CBS 2015-2019
                                            Brand New




https://www.ebay.com/sch/racing-knightmotor/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                      2/8
10/8/2020                                Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                         13 Filed:      by racing-knightmotor
                                                                                                      Page |323
                                                                                                              eBay of 398 PageID #:1630


                                                                                 $27.97                               From China
                                                                                 Buy It Now
                                                                                 Free Shipping
                                                                                 3+ Watching




                                                                                 Extendable Adjustable Folding Clutch Brake Lever For Suzuki RV 125 VanVan 02-15
                                                                                 Brand New

                                                                                 $27.49 to $27.94                     From China
                                                                                 Buy It Now
                                                                                 Free Shipping




                                                                                 Folding Clutch Brake Lever For Kawasaki Ninja 300R 2013 2014 2015 2016 Green
                                                                                 Brand New

                                                                                 $32.88                               From China
                                                                                 Was: $38.68
                                                                                 Buy It Now
                                                                                 +$1.98 shipping
                                                                                 6 Watching
                                                                                 15% off
                                                                                    Watch




                                                                                 CNC Clutch Brake Levers and Grips For Honda CBR500R 2013 2014 2015
                                                                                 Brand New

                                                                                 $32.88 to $36.70                     From China
                                                                                 Was: $43.18
                                                                                 Buy It Now
                                                                                 +$1.98 shipping
                                                                                 5+ Watching
                                                                                 15% off




                                                                                 For Yamaha Tenere 700 XTZ690 2019-2020 Motorcycle Swing Arm Stand Bobbins Screw
                                                                                 Brand New

                                                                                 $29.99                               From China
                                                                                 Buy It Now
                                                                                 +$5.00 shipping
                                                                                 4+ Watching




                                                                                 Extendable Adjustable Folding Clutch Brake Lever For Yamaha YZF-R 125 2012 2013
                                                                                 Brand New

                                                                                 $27.49 to $27.99                     From China
                                                                                 Buy It Now
                                                                                 Free Shipping




                                                                                 Brake Clutch Levers And Grips For 2010 2011 2012 2013 YAMAHA YZF R1 2009-2014
                                                                                 Brand New

                                                                                 $39.31                               From China
                                                                                 Was: $43.68
                                                                                 or Best Offer
                                                                                 +$1.98 shipping
                                                                                 Only 3 left!
                                                                                 25 Sold
                                                                                 10% off
                                                                                    Watch


                                            For Suzuki GSX-S 1000 S Katana 2019-2020 Tail Tidy License Plate Holder Bracket
                                            Brand New




https://www.ebay.com/sch/racing-knightmotor/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                     3/8
10/8/2020                                             Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                                      13 Filed:      by racing-knightmotor
                                                                                                                   Page |324
                                                                                                                           eBay of 398 PageID #:1631

        Hi! Sign in or register        Daily Deals    Brand Outlet   Help & Contact                                                                                              Sell   Watchlist       My eBay


                                     Shop by
                                     category           ktm brake lever                                                                                         All Categories                          Search                Advanced


                                                                                                                                                                                                Include description
                                                       Items for sale from racing-knightmotor (13121             )    |   Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction     Buy It Now                                                                                           Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Handlebars,                 1,328 results for ktm brake lever         Save this search
            Grips & Levers
            More
                                                                                                    CNC Clutch Brake Levers and Grips For KTM 125 200 390 DUKE 2013 14 2015 Orange (Fits:
                                                                                                    KTM)
        Format                              see all                                                 Brand New
               All Listings
               Auction                                                                              $33.68                                             From China
               Buy It Now                                                                           Was: $43.18
                                                                                                    Buy It Now
        Brand                               see all                                                 +$1.98 shipping
                                                                                                    21 Sold
        Warranty                            see all                                                 22% off
                                                                                                       Watch
        Guaranteed Delivery                 see all
               No Preference                                                                        Folding Clutch Brake Lever For KTM 125 200 390 DUKE 2013 2014 2015 Orange (Fits: KTM)
               1 Day Shipping
                                                                                                    Brand New
               2 Day Shipping
               3 Day Shipping
                                                                                                    $32.88                                             From China
               4 Day Shipping
                                                                                                    Was: $38.68
                                                                                                    Buy It Now
        Condition                           see all
                                                                                                    +$1.98 shipping
               New     (1,328)
                                                                                                    Only 3 left!
                                                                                                    39 Sold
        Price                                                                                       15% off
               Under $35.00                                                                            Watch
               Over $35.00
        $                to $                                                                       For KTM 1290 SUPER DUKE R/ABS 2014-2016 Extendable Folding Brake Clutch Levers (Fits:
                                                                                                    KTM)
        Item Location                       see all                                                 Brand New
               Default
               Within                                                                               $27.49 to $27.97                                   From China
                   100 miles     of 60106                                                           Buy It Now
                                                                                                    Free Shipping
               US Only
               North America
               Worldwide


        Delivery Options                    see all
               Free shipping
                                                                                                    CNC Aluminum Brake Clutch Short Levers For 2019-2020 KTM 790 Adventure ADV 2020
        Show only                           see all                                                 Brand New

               Free Returns
               Returns accepted
                                                                                                    $39.95
                                                                                                    or Best Offer
               Completed listings
               Sold listings                                                                        Free Shipping
               Deals & Savings                                                                      Only 2 left!
                                                                                                    13 Sold

        More refinements...                                                                            Watch




              Seller Information
                                                                                                    Folding Clutch Brake Lever For KTM 990 SuperDuke 2005-2012 Orange (Fits: KTM)
             racing-knightmotor (13121        )                                                     Brand New

              Feedback rating: 13,121                                                               $32.88                                             From China
              Positive Feedback: 99.1%                                                              Was: $38.68
              Member since Jun-03-16 in
                                                                                                    Buy It Now
              Hong Kong
                                                                                                    +$1.98 shipping
                                                                                                    Only 2 left!
              Read feedback profile                                                                 9 Sold
              Add to my favorite sellers
                                                                                                    15% off
                                                                                                       Watch


                                                                                                    Motor Protect Proguard Brake Lever Protector For MOTO GUZZI Norge GT V8 1200 (Fits: KTM)
                                                                                                    Brand New

                                                                                                    $22.99                                             From China
                                                                                                    Buy It Now
                                                                                                    +$2.99 shipping




                                                         Adjustable Folding Extendable Brake Clutch Lever For 2013 KTM 690 ENDURO R 2013 (Fits: KTM)
                                                         Brand New




https://www.ebay.com/sch/m.html?_odkw=ktm+brake+lever%5D&_ssn=racing-knightmotor&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm+brake+lever&_sacat=0                                                                  1/7
10/7/2020                                                Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                   11/10/20| eBay
                                                                                                                Page 325 of 398 PageID #:1632

                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout

               Pay with                                                                                                      Subtotal (1 item)                                           $32.88
                                                                                                                             Shipping                                                      $1.98
                                     New card                                                                                Tax*                                                          $2.18
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $37.04

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               1001 Foster Ave                                                                                                                             See details
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: racing-knig... | Message to seller

                                                      Folding Clutch Brake Lever For KTM 990 SuperDuke 2005-
                                                      2012 Orange
                                                      $32.88
                                                      $38.68

                                                      Quantity     1


                                                      Delivery

                                                            Est. delivery: Oct 28 – Nov 17
                                                            Standard SpeedPAK from China/Hong Kong/Taiwan
                                                            $1.98

                                                            Est. delivery: Oct 14 – Oct 21
                                                            Expedited Shipping from China/Hong Kong/Taiwan to
                                                            worldwide
                                                            $20.99



                                                      Save up to 15%



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Reflections of Trinity
               Help children, seniors and others in COVID-19 crisis with food and basic needs.




               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1439676409013                                                                                                                                       1/1
10/7/2020                                                              Aluminum
                                                      Case: 1:20-cv-06677       Motor Hand
                                                                           Document      #:Protector Brake 11/10/20
                                                                                             13 Filed:     Lever Proguard For KTM
                                                                                                                       Page       990of
                                                                                                                                326  1050 1190PageID
                                                                                                                                        398    1290 | eBay
                                                                                                                                                         #:1633
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Protect                             Orange Short                                   Brake Clutch Lever                                  Motorbike Parts                                    2Pcs Motorcycle
                           Proguard Brake…                                Brake Clutch…                                  Guards Protector…                                   Mount Clamp Ris…                                   CNC Aluminum…
                           $22.99                                         $19.99                                         $23.92                                              $26.99                                             $15.95
                           Free shipping                                  + $3.99 shipping                               $25.18                                              + $2.99 shipping                                   $17.15
                                                                                                                         + shipping                                                                                             Free shipping




           Check if this part fits your vehicle                         Select Vehicle



                                                                                                    Aluminum Motor Hand Protector Brake Lever
                                                                                                                                                                                                         Shop with confidence
                                                                                                    Proguard For KTM 990 1050 1190 1290
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                              color:     - Select -                                                                      Seller information
                                                                                                                                                                                                         racing-knightmotor (13114       )
                                                                                                          Quantity:       1              3 available                                                     99.1% Positive feedback


                                                                                                                                                                                                             Save this Seller
                                                                                                             Price:    US $22.99                                     Buy It Now                          Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart                          See other items


                                                                                                                                                                  Add to Watchlist



                                                                                                                                   Longtime member


                                                                                                          Shipping: $2.99 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: Worldwide See exclusions


                                                                                                           Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                Have one to sell?         Sell now                                                            to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 14 day Buyer pays for return shipping |               See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     Fit For KTM 690 ENDURO R                 Rearview Side Mirrors Rear              Aluminum Fender Eliminator              Crash Protector Frame                      For Kawasaki Z900 2017                        Motor Side Rearview Mirror
     2008-2018 Aluminum…                      View Mirror Fit For KTM 129…            License Plate Holder For…               Sliders Bobbins For Ducati…                2018 2020 Black Aluminum…                     Fit For Aprilia RSV 1000R…
     $69.99                                   $41.92                                  $34.97                                  $45.96                                     $44.99                                        $41.99
     Free shipping                            Free shipping                           Free shipping                           Free shipping                              Free shipping                                 Free shipping



                                                                                                                                                                                                                                                  Feedback



    Description             Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                           eBay item number: 252924963133
      Seller assumes all responsibility for this listing.

      Last updated on Sep 07, 2020 08:03:18 PDT View all revisions

https://www.ebay.com/itm/Aluminum-Motor-Hand-Protector-Brake-Lever-Proguard-KTM-990-1050-1190-1290-/252924963133?var=&vxp=mtr&hash=item80823dcf96                                                                                                          1/4
10/7/2020                                                                   Folding Clutch
                                                      Case: 1:20-cv-06677 Document     #: Brake Lever For
                                                                                           13 Filed:      KTM 690 Duke
                                                                                                       11/10/20    Page2014-2015
                                                                                                                           327 Orange
                                                                                                                                 of 398| eBay
                                                                                                                                          PageID #:1634
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




    People who viewed this item also viewed

                           For KTM 690 Duke                               Folding Extending                              Folding Brake                                       Folding extendy                                    For KTM 690 Duke
                           / Enduro R 2014-…                              Brake Clutch…                                  Clutch Levers For…                                  brake clutch lever…                                R 2014-2017…
                           $27.05                                         $29.99                                         $26.69                                              $36.99                                             $21.24
                           $40.99                                         + $3.99 shipping                               $29.99                                              + $1.99 shipping                                   $24.99
                           + $1.50 shipping                                                                              + $3.99 shipping                                                                                       Free shipping




           Check if this part fits your vehicle                         Select Vehicle



    SAVE UP TO 15%                    See all eligible items


                                                                                                    Folding Clutch Brake Lever For KTM 690 Duke 2014-
                                                                                                                                                                                                         Shop with confidence
                                                                                                    2015 Orange
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                      Sale ends in: 08h 38m 16s                                                                          Seller information
                                                                                                                                                                                                         racing-knightmotor (13114       )
                                                                                                          Quantity:       1              2 available
                                                                                                                                                                                                         99.1% Positive feedback


                                                                                                                                                                                                             Save this Seller
                                                                                                             Price:    US $32.88                                     Buy It Now
                                                                                                                                                                                                         Contact seller
                                                                                                                       US $38.68 (15% off)
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                         See other items


                                                                                                                                                                  Add to Watchlist



                                                                                                                                   Longtime member


                                                                                                          Shipping: $1.98 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, Guangdong, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                              Please note the delivery estimate is greater than 13 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.
                                Have one to sell?         Sell now
                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 14 day Buyer pays for return shipping |               See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     Fit For KTM 690 ENDURO R                 Magneto Engine Stator                   Tail Tidy License Plate                 Rearview Side Mirrors Rear                 Fit For KTM 790 ADVENTURE                     Aluminum Fender Eliminator
     2008-2018 Aluminum…                      Generator Coil For KTM…                 Holder Bracket For KTM 12…              View Mirror Fit For KTM 129…               19-20 Fender Eliminator Kit…                  License Plate Holder For…
     $69.99                                   $59.95                                  $29.99                                  $41.92                                     $39.98                                        $34.97
     Free shipping                            + $10.00 shipping                       Free shipping                           Free shipping                              Free shipping                                 Free shipping
                                                                                                                                                                                                                                                  Feedback




    Description             Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                            eBay item number: 252979113564

https://www.ebay.com/itm/Folding-Clutch-Brake-Lever-KTM-690-Duke-2014-2015-Orange-/252979113564?vxp=mtr&hash=item3ae6baee5c                                                                                                                                1/5
10/6/2020                                                               Motorcycle
                                                       Case: 1:20-cv-06677         LED Headlight
                                                                             Document      #: 13 Head Lamp For
                                                                                                    Filed:     KTM SX SXF
                                                                                                           11/10/20       EXC XC
                                                                                                                       Page   328250of
                                                                                                                                     Dirt398
                                                                                                                                          Bike PageID
                                                                                                                                               Enduro | eBay
                                                                                                                                                          #:1635
                                                                                                                                                                                                     Sell     Watchlist        My eBay            1
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                          All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                               | Add to Watchlist




           Check if this part fits your vehicle                          Select Vehicle



       SAVE UP TO 6% WHEN YOU BUY MORE
                                                                                                                  Motorcycle LED Headlight Head Lamp For
                                                                                                                                                                                                            Shop with confidence
                                                                                                                  KTM SX SXF EXC XC 250 Dirt Bike Enduro
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                                                                                                                                   Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                                    Condition: New

                                                                                                                                              Buy 1                   Buy 2                                 Seller information
                                                                                                                            Bulk
                                                                                                                                          $ 99.99 / she           $ 97.99 / she                             racingmtp (1519     )
                                                                                                                        savings:
                                                                                                                                                                                                            98.4% Positive feedback

                                                                                                                                              Buy 3
                                                                                                                                                                                                                Save this Seller
                                                                                                                                          $ 95.99 / she
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store
                                                                                                                   Compatibili See compatible vehicles
                                                                                                                                                                                                            See other items
                                                                                                                          ty:
                                                                                                                      Quantity:       1         4 or more for $93.99/ea

                                                                                                                                     5 available / 1 sold



                                                                                                                     Price:    US $99.99/ea                                Buy It Now
                                                                                                                               No Interest if paid in
                                                                                                                               full in 6 mo on $99+*
                                                                                                                                                                          Add to cart



                                             Have one to sell?         Sell now
                                                                                                                          Best                                            Make Offer
                                                                                                                         Offer:

                                                                                                                                                                        Add to Watchlist



                                                                                                                          1-year accident protection plan from
                                                                                                                          SquareTrade - $10.99


                                                                                                                                                                               Longtime
                                                                                                                      Free shipping             30-day returns
                                                                                                                                                                               member

                                                                                                                      Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                     Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                                                                                                                     processing and additional charges.
                                                                                                                                     Item location: Guangzhou, China
                                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                                       Delivery:            Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                            Nov. 18
                                                                                                                                            Please note the delivery estimate is greater than 15
                                                                                                                                            business days.
                                                                                                                                            Please allow additional time if international delivery
                                                                                                                                            is subject to customs processing.

                                                                                                                     Payments:



                                                                                                                                     *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                     terms and apply now

                                                                                                                                               Earn up to 5x points when you use your
                                                                                                                                               eBay Mastercard®. Learn more

                                                                                                                       Returns: 30 day Buyer pays for return shipping |
                                                                                                                                     See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




                                                                                                                                                                                                                                                      Feedback



       Motorcycle LED Headlight                E8 Emark LED Headlight For               6000K LED Headlight Head                  LED E8 Headlight For KTM                   Universal Motorcross                         Dirt Bike LED Headlight
       Head Lamp for KTM SX XC…                KTM Husqvarna EXC XCF…                   Lamp For KTM SX SXF EXC…                  EXC XC XCF XCW SX SXF…                     Headlights Head light…                       Head lamp For KTM EXC…
       $62.25                                  $60.15                                   $99.99                                    $80.40                                     $21.13                                       $79.52
       $66.22                                  $63.99                                   $107.52                                   $85.53                                     $22.72                                       $85.50
       Free shipping                           Free shipping                            Free shipping                             Free shipping                              Free shipping                                Free shipping
       Last one                                New                                      Seller 99.4% positive                     Seller 99% positive                        Seller 99.2% positive                        New

https://www.ebay.com/itm/Motorcycle-LED-Headlight-Head-Lamp-For-KTM-SX-SXF-EXC-XC-250-Dirt-Bike-Enduro/203057411164                                                                                                                                           1/6
10/6/2020                                                       Motorcycle
                                               Case: 1:20-cv-06677         LED Headlight
                                                                     Document      #: 13 Head Lamp For
                                                                                            Filed:     KTM SX SXF
                                                                                                   11/10/20       EXC XC
                                                                                                               Page   329250of
                                                                                                                             Dirt398
                                                                                                                                  Bike PageID
                                                                                                                                       Enduro | eBay
                                                                                                                                                  #:1636




   Sponsored items from this seller 1/2                                                                                                                                      Feedback on our suggestions




     Headlight Lamp For Yamaha            FOR KTM 790 Adventure / R       ENGINE HEAD VALVES,                for Yamaha Banshee coolant     Carbon Fiber Color Front   For 2015-2018 BMW
     GT DT80 DT100 DT 125 175…            ADV Headlight Protection…       INTAKE, EXHAUST FOR…               rezzy bottle radiator…         Fender Mudguard For BM…    S1000RR Frame Protector…
     $31.99                               $59.99                          $33.33                             $16.29                         $92.99                     $182.99
     Free shipping                        Free shipping                   Free shipping                      Free shipping                  Free shipping              Free shipping




    Description            Shipping and payments                                                                                                                                           Report item



                                                                                                                                                                 eBay item number: 203057411164
      Seller assumes all responsibility for this listing.

      Last updated on Oct 05, 2020 14:36:10 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year           Make          Model           Submodel
              -Select-      -Select-      -Select-         -Select-               Go


            [show all compatible vehicles]


                This part is compatible with 7 vehicle(s).


             Notes       Year                                 Make                                Model                                     Submodel
                         2020                                 KTM                                 125                                       SX
                         2019                                 KTM                                 125                                       SX
                         2018                                 KTM                                 125                                       SX
                         2017                                 KTM                                 125                                       SX
                         2016                                 KTM                                 125                                       SX
                         2015                                 KTM                                 125                                       SX
                         2014                                 KTM                                 125                                       SX


            Portions of the information contained in this table have been provided by racingmtp



            Item specifics
            Condition:               New                                                                Placement on Vehicle:       Array
            Material:                ABS                                                                Warranty:                   Yes
            Color Temperature:       6000K                                                              Manufacturer Part Number:   Does Not Apply
            Power:                   30W LED                                                            Brand:                      Alpha Rider
            Voltage:                 DC12V                                                              Machine Type:               Array




         Motorcycle LED Headlight for Husqvarna KTM - Orange EXC XCW FC FE TE 125 FE




                                                                                                                                                                                                 Feedback




                                Description
                                100% Brand New
                                Transparent glass lens cover and iron back cover protect the light.
                                The location of the installation point leaves enough space for the brake cable.
https://www.ebay.com/itm/Motorcycle-LED-Headlight-Head-Lamp-For-KTM-SX-SXF-EXC-XC-250-Dirt-Bike-Enduro/203057411164                                                                                        2/6
10/6/2020                                                  Motorcycle
                                          Case: 1:20-cv-06677         LED Headlight
                                                                Document      #: 13 Head Lamp For
                                                                                       Filed:     KTM SX SXF
                                                                                              11/10/20       EXC XC
                                                                                                          Page   330250of
                                                                                                                        Dirt398
                                                                                                                             Bike PageID
                                                                                                                                  Enduro | eBay
                                                                                                                                             #:1637
                        Universal accessories with anti-vibration rubber strips are mounted on the front fork of the motorcycle with 2 rubbe
                        straps.
                        Without DOT approval.

                        Feature :

                        Power: 30 W LED
                        Voltage: DC12V
                        Color Temperature: 6000K
                        Feature: Waterproof, dust-proof, rust-proof, you can use this headlight even in rainy days


                        Fitment
                        For KTM
                        125 SX (US) 2014-2020
                        150 SX (US) 2014-2020
                        150 XC (US) 2014
                        250EXC 2010-2020
                        450EXC 2010-2020
                        150 XC-W 2017-2020
                        250 SX (US) 2014-2020
                        250 SX-F (US) 2014-2020
                        250 SX-F Factory Edition 2015-2020
                        250 XC (US / EU) 2014-2020
                        250 XC-F (US) 2014-2020
                        250 XC-W 2014-2020
                        250 XC-W TPI 2018-2020
                        250 XCF-W (US) 2014-2020
                        300 XC-W 2014-2020
                        300 XC (US / EU) 2014-2020
                        350 SX-F (US) 2014-2020

                        350   XC-F (US) 2014-2020
                        350   XCF-W (US) 2014-2020
                        450   SX-F (US) 2014-2020
                        450   SX-F Factory Edition 2015-2020
                        450   XC-F (US) 2015-2020
                        450   XC- W (US) 2014-2020
                        500   XC-W (US) 2014-2020
                        530   EXC (US) 2010-2011
                        530   XC-W Six Days (USA) 2010-2011

                        For Husqvarna
                        FC 250 2014-2020
                        FC 450 2014-2020
                        FC 450 Rockstar Edition 2018
                        FC 350 2014-2020
                        FE 250 2014-2020
                        FE 350 2014
                        FE 450 2016
                        FE 501 2014-2020
                        TC 125 2014-2020

                        TC 250 2014-2020
                        TE 125 2015-2020
                        TE 150 2017
                        TE 250 2014-2020
                        TE 300 2014-2020
                        TX 300 2017
                        FX 350 2017
                        FX 450 2017

                        Package Include

                        1 Pcs Motorcycle LED Headlight
                        2 Pcs Rubber Strips
                        Instruction of Installation is NOT Included.



                                                                                                                                                                 Feedback




                  * Paypal only. Shipping Fee is include packing & handling charges.

                  International Customers:

                  I       t d ti      t            dOth       h               NOT INCLUDED i th it
https://www.ebay.com/itm/Motorcycle-LED-Headlight-Head-Lamp-For-KTM-SX-SXF-EXC-XC-250-Dirt-Bike-Enduro/203057411164
                                                                                                                      i   hi   i     h         Th     h   th b      ’   3/6
10/6/2020                                                 Motorcycle
                                         Case: 1:20-cv-06677         LED Headlight
                                                               Document      #: 13 Head Lamp For
                                                                                      Filed:     KTM SX SXF
                                                                                             11/10/20       EXC XC
                                                                                                         Page   331250of
                                                                                                                       Dirt398
                                                                                                                            Bike PageID
                                                                                                                                 Enduro | eBay
                                                                                                                                            #:1638
                  Import duties, taxes, andOther charges are NOT INCLUDED in the item price or shipping charges. These charges are the buyer’s

                  responsibility and vary by country/location.


                  *Please check with your country’s customs office to determine what these additional costs will be prior to bidding/buying. These

                  charges are normally collected by the delivering freight (shipping) company or when you pick the item up. These charges are not

                  to be confused for additional shipping charges.




                  International Customers:Import duties, taxes, and Other charges are NOT INCLUDED in the item price or shipping charges. These

                  charges are the buyer’s responsibility and vary by country/location.


                  Please check with your country’s customs office to determine what these additional costs will be prior to bidding/buying. These

                  charges are normally collected by the delivering freight (shipping) company or when you pick the item up. These charges are not

                  to be confused for additional shipping charges.(This clause only applies to the delivery location of the china warehouse）


                                                               Shipping                                               Shipping Time
                                                              Destination
                                                                       USA                       12-35 working days after item has been
                                                                                                 shipped
                                                                        UK                       15-39 working days after item has been
                                                                                                 shipped
                                                        Canada / Australia / Most                15-39 working days after item has been
                                                                 Areas                           shipped
                                                               Other Countries                   20-45 working days after item has been
                                                                                                 shipped
                                                              Germany / France                   20-42 working days after item has been
                                                                                                 shipped
                                                            Other European area                  20-60 working days after item has been
                                                                                                 shipped

                  if you have not received it within 40 days, Please contact us first, we will arrange to resend or refund to you.Please do not open

                  case or leave bad feedback




                            If you have problems with the following issue please Contact Us immediately !
                  1.You do not satisfaction the item quality
                  2.Item do not fit your motorcycle perfect
                  3.Item can not reach your expectation
                  4.The item arriver be broken
                  5.You do not receive the item
                  6.Parcel Lost
                  7.Receive the wrong item


                  Please do not worry !!!                                                                                                            Feedback


                  We are honest ebay dealers ,we will endeavour to resolve all of your problems until you are satisfied.
                  Please feel free to Contact Us




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Head-Lamp-For-KTM-SX-SXF-EXC-XC-250-Dirt-Bike-Enduro/203057411164                                        4/6
10/6/2020                                                      Motorcycle
                                              Case: 1:20-cv-06677         LED Headlight
                                                                    Document      #: 13 Head Lamp For
                                                                                           Filed:     KTM SX SXF
                                                                                                  11/10/20       EXC XC
                                                                                                              Page   332250of
                                                                                                                            Dirt398
                                                                                                                                 Bike PageID
                                                                                                                                      Enduro | eBay
                                                                                                                                                 #:1639
                     We have poweful partner factory to sure our price can be the best !!Service to every rider over the World is our
                     target !!!!
                     We have professional team to care about every piece of fairing sale from us. Best sevice is the key to make we stand
                     out.




   Sponsored items based on your recent views 1/3                                                                                                                            Feedback on our suggestions




     Motorcycle LED Headlight           Enduro Dirt Bike 6000K LED          LED 12V 30W Headlight          14 Pcs Front Fender Frame      Front Fender Frame Fairing   14 PCS Front Fender Frame
     Head Lamp for KTM SX XC…           Headlight Head Lamp For…            Head Lamp For KTM SX SX…       Fairing Bolts For KTM 690…     Bolts For KTM 690 DUKE/R…    Fairing Bolts For KTM 690…
     $62.25                             $172.90                             $86.30                         $12.31                         $2.63                        $12.45
     $66.22                             $182.90                             $92.80                         $13.99                         $2.99                        $13.99
     Free shipping                      Free shipping                       Free shipping                  + $0.99 shipping               + $2.99 shipping             + $1.99 shipping
     Last one                           New                                 Seller 99.1% positive          Seller 99.2% positive          New                          New




   Explore more sponsored options: Brand

   KTM                                                                                                       Honda




     2020 Supermoto LED                White Front Head Lamp             White LED Motorcycle                 Dirt Bike Streetfighter
     Headlight Mask For KTM…           Headlight Accessories fo…         Headlight Front Light For…           Enduro LED Headlight For…
     $75.67                            $27.73                            $58.39                               $29.30
     $80.50                            Free shipping                     Free shipping                        $31.50
     Free shipping                                                                                            Free shipping




   More from this seller 1/2                                                                                                                                                 Feedback on our suggestions




     Enduro Dirt Bike LED               Headlight Head Lamp Level           Motorcycle Headlight Guard     H4 12V Head Light For          for YAMAHA RZ350 RZ250       Black Steel Headlight Guard
     Headlight Kit For EXC SX…          Sensor For Subaru Foreste…          Protector Grille Covers for…   Yamaha XT 500 CT GT DT…        RZ 350 250 RD350LC…          Grill Protector For BMW…
     $99.99                             $22.22                              $35.99                         $26.99                         $27.99                       $42.95
     + shipping                         + shipping                          + shipping                     + shipping                     + shipping                   + shipping

                                                                                                                                                                                                 Feedback



 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                     Return to top
 More to explore : KTM EXC , Motorcycle Headlight Assemblies for KTM SX SR, KTM SX Motorcycles, Motorcycle Headlight Assemblies for KTM 250,
 Motorcycle Headlight Assemblies for American Dirt Bike, Areyourshop Motorcycle Headlight Assemblies for KTM 250, Unbranded Motorcycle Headlight Assemblies for KTM 250,
 Trail Tech Motorcycle Headlight Assemblies for KTM 250, Baja Designs Motorcycle Headlight Assemblies for KTM 250, KTM Motorcycle Headlight Assemblies for KTM



https://www.ebay.com/itm/Motorcycle-LED-Headlight-Head-Lamp-For-KTM-SX-SXF-EXC-XC-250-Dirt-Bike-Enduro/203057411164                                                                                        5/6
10/7/2020                                                               Motorcycle
                                                       Case: 1:20-cv-06677         LED Headlight
                                                                             Document      #: 13 Head Lamp For
                                                                                                    Filed:     KTM SX SXF
                                                                                                           11/10/20       EXC XC
                                                                                                                       Page   333250of
                                                                                                                                     Dirt398
                                                                                                                                          Bike PageID
                                                                                                                                               Enduro | eBay
                                                                                                                                                          #:1640
                                                                                                                                                                                                    Sell     Watchlist       My eBay            2
  Hi          !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                            | Add to Watchlist


   You have received an offer of US $94.99 from the seller. The offer expires in 28 hours 51 mins. | Review Offer




           Check if this part fits your vehicle                          Select Vehicle



       SAVE UP TO 6% WHEN YOU BUY MORE
                                                                                                                 Motorcycle LED Headlight Head Lamp For
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 KTM SX SXF EXC XC 250 Dirt Bike Enduro
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                    Condition: New

                                                                                                                                           Buy 1               Buy 2                                       Seller information
                                                                                                                           Bulk
                                                                                                                                         $99.99/ea           $97.99/ea                                     racingmtp (1520    )
                                                                                                                       savings:
                                                                                                                                                                                                           98.4% Positive feedback

                                                                                                                                           Buy 3
                                                                                                                                                                                                               Save this Seller
                                                                                                                                         $95.99/ea
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                  Compatibili See compatible vehicles
                                                                                                                                                                                                           See other items
                                                                                                                         ty:
                                                                                                                     Quantity:       1         4 or more for $93.99/ea

                                                                                                                                    5 available / 1 sold



                                                                                                                    Price:    US $99.99/ea                                Buy It Now
                                                                                                                              No Interest if paid in
                                                                                                                              full in 6 mo on $99+*                      Add to cart



                                             Have one to sell?         Sell now
                                                                                                                         Best                                           Review Offer
                                                                                                                        Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                         1-year accident protection plan from
                                                                                                                         SquareTrade - $10.99


                                                                                                                                                                              Longtime
                                                                                                                     Free shipping             30-day returns
                                                                                                                                                                              member

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: Guangzhou, China
                                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                                      Delivery:            Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                           Nov. 18
                                                                                                                                           Please note the delivery estimate is greater than 15
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                    terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Head-Lamp-For-KTM-SX-SXF-EXC-XC-250-Dirt-Bike-Enduro/203057411164                                                                                                                                         1/4
10/7/2020                                                               Motorcycle
                                                       Case: 1:20-cv-06677         LED Headlight
                                                                             Document      #: 13 Head Lamp For
                                                                                                    Filed:     KTM SX SXF
                                                                                                           11/10/20       EXC XC
                                                                                                                       Page   334250of
                                                                                                                                     Dirt398
                                                                                                                                          Bike PageID
                                                                                                                                               Enduro | eBay
                                                                                                                                                          #:1641




     Motorcycle LED Headlight                   Dirt Bike Enduro LED                   E8 Emark LED Headlight For               LED E8 Headlight For KTM                  6000K LED Headlight Head                  Dirt Bike LED Enduro
     Head Lamp for KTM SX XC…                   Headlight Head Lamp For…               KTM Husqvarna EXC XCF…                   EXC XC XCF XCW SX SXF…                    Lamp For KTM SX SXF EXC…                  Headlight Head Lamp For…
     $62.25                                     $63.85                                 $60.15                                   $80.40                                    $99.99                                    $60.45
     $66.22                                     Free shipping                          $63.99                                   $85.53                                    $107.52                                   $65.00
     Free shipping                              New                                    Free shipping                            Free shipping                             Free shipping                             Free shipping
     Last one                                                                          New                                      Seller 99% positive                       Seller 99.4% positive                     New




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     Headlight Lamp For Yamaha                  FOR KTM 790 Adventure / R              PISTON KIT RINGS GASKETS                 ENGINE HEAD VALVES,                       Rear Luggage Rack Cargo                   for Yamaha Banshee coolant
     GT DT80 DT100 DT 125 175…                  ADV Headlight Protection…              FOR 125CC SSR BAJA…                      INTAKE, EXHAUST FOR…                      Holder Shelf Bracket…                     rezzy bottle radiator…
     $31.99                                     $59.99                                 $32.59                                   $33.33                                    $87.99                                    $16.29
     Free shipping                              Free shipping                          + $9.99 shipping                         Free shipping                             Free shipping                             Free shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Guangzhou, China
            Shipping to: Worldwide
            Excludes: Armenia, China, Georgia, Nepal, Pakistan, Russian Federation, Turkmenistan, Uzbekistan, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, United Arab Emirates,
            Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, Cayman Islands, Dominica, Dominican Republic, El Salvador, Guadeloupe, Haiti, Honduras, Jamaica, Martinique,
            Montserrat, Netherlands Antilles, Nicaragua, Panama, Puerto Rico, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin
            Islands (U.S.), American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands,
            Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Hong Kong, Macau, Taiwan, Thailand, Bermuda, Greenland, Saint Pierre and Miquelon, Argentina, Bolivia, Brazil, Ecuador, Falkland
            Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela, Benin, Burkina Faso, Cameroon, Central African Republic, Chad, Comoros, Côte d'Ivoire (Ivory
            Coast), Djibouti, Egypt, Eritrea, Ethiopia, Gambia, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Madagascar, Malawi, Mali, Mauritania, Mayotte, Mozambique, Namibia, Niger, Nigeria,
            Reunion, Rwanda, Saint Helena, Senegal, Seychelles, Sierra Leone, South Africa, Swaziland, Tanzania, Togo, Uganda, Western Sahara, Zambia, Albania, Bosnia and Herzegovina, Estonia,
            Iceland, Jersey, Montenegro, Svalbard and Jan Mayen, Vatican City State

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


              Shipping and handling              To                       Service                                                                                 Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Thu. Oct. 29 and Wed. Nov. 18
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Head-Lamp-For-KTM-SX-SXF-EXC-XC-250-Dirt-Bike-Enduro/203057411164                                                                                                                                          2/4
10/7/2020                                                      Motorcycle
                                              Case: 1:20-cv-06677         LED Headlight
                                                                    Document      #: 13 Head Lamp For
                                                                                           Filed:     KTM SX SXF
                                                                                                  11/10/20       EXC XC
                                                                                                              Page   335250of
                                                                                                                            Dirt398
                                                                                                                                 Bike PageID
                                                                                                                                      Enduro | eBay
                                                                                                                                                 #:1642
            Payment methods



                                                                                Special financing available
                                                                                Select PayPal Credit at checkout to have the option to pay over time.

                                                                                Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                purchases of $99 or more. Other offers may also be available.

                                                                                Interest will be charged to your account from the purchase date if the balance is
                                                                                not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                to credit approval. See terms

                                                                                The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                  Feedback on our suggestions




     Headlight Mask Headlamp            FOR KTM 790 Adventure / R           Motorcycle LED Headlight          6000K LED Headlight Head           LED 12V 30W Headlight      Headlight Mask Headlamp
     Assembly KTM 125 200 25…           ADV Headlight Protection…           Head Lamp for KTM SX XC…          Lamp For KTM SX SXF EXC…           Head Lamp For KTM SX SX…   Assembly For KTM 125 200…
     $25.71                             $59.99                              $62.25                            $99.99                             $86.30                     $26.39
     $28.89                             Free shipping                       $66.22                            $107.52                            $92.80                     $29.99
     + $6.99 shipping                   New                                 Free shipping                     Free shipping                      Free shipping              + $6.99 shipping
     New                                                                    Last one                          Seller 99.4% positive              Seller 99.1% positive      Seller 99.1% positive




   Explore more sponsored options: Brand

   KTM




     Enduro Dirt Bike LED               Universal Dual Sport                Black 30W 12V LED                 Headlight Head Lamp                Compatible For KTM Duke
     Headlight For KTM 250 30…          Motocross Headlight Lam…            Headlight Lamp For KTM…           Streetfighter For KTM EXC…         250 Headlight Head Lamp…
     $60.54                             $74.29                              $75.67                            $32.15                             $183.83
     $65.10                             $79.03                              $80.50                            $34.20                             Free shipping
     Free shipping                      Free shipping                       Free shipping                     + $3.50 shipping                   Last one




   More from this seller 1/2                                                                                                                                                       Feedback on our suggestions




     Enduro Dirt Bike LED               Headlight Head Lamp Level           Motorcycle Headlight Guard        H4 12V Head Light For              for YAMAHA RZ350 RZ250     Black Steel Headlight Guard
     Headlight Kit For EXC SX…          Sensor For Subaru Foreste…          Protector Grille Covers for…      Yamaha XT 500 CT GT DT…            RZ 350 250 RD350LC…        Grill Protector For BMW…
     $99.99                             $22.22                              $35.99                            $26.99                             $27.99                     $42.95
     + shipping                         + shipping                          + shipping                        + shipping                         + shipping                 + shipping
                                                                                                                                                                                                        Feedback




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                             Return to top
 More to explore : KTM EXC Motorcycles, KTM EXC, Motorcycle Headlight Assemblies for KTM SX SR, KTM SX Motorcycles, Motorcycle Headlight Assemblies for KTM 250,
 Areyourshop Motorcycle Headlight Assemblies for KTM 250, Unbranded Motorcycle Headlight Assemblies for KTM 250, Trail Tech Motorcycle Headlight Assemblies for KTM 250,
 Baja Designs Motorcycle Headlight Assemblies for KTM 250, KTM Motorcycle Headlight Assemblies for KTM

https://www.ebay.com/itm/Motorcycle-LED-Headlight-Head-Lamp-For-KTM-SX-SXF-EXC-XC-250-Dirt-Bike-Enduro/203057411164                                                                                              3/4
10/6/2020                                     Case: 1:20-cv-06677 Document #: 13 Filed:Feedback
                                                                                        11/10/20Profile
                                                                                                     Page 336 of 398 PageID #:1643
                                                                                                                                                        Sell   Watchlist      My eBay           1
                  Hi        !          Daily Deals     Brand Outlet      Help & Contact


                                       Shop by
                                       category                 Search for anything                                                    All Categories                        Search             Advanced



                 Home      Community        Feedback forum      Feedback profile



                 Feedback profile


                                        racingmtp (1519         )                                                                                                    Member Quick Links
                                        Positive Feedback (last 12 months): 98.4%                                                                                    Contact member
                                        Member since: May-09-17 in China                                                                                             View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                      View seller's Store
                                                              Consistently delivers outstanding customer service.
                                                              Learn more



                 Feedback ratings                                                            Detailed seller ratings

                                              1 month        6 months          12 months            Average for the last 12 months

                          Positive               172            763                983              Accurate description                                Reasonable shipping cost
                                                                                                                 (923)                                              (958)
                          Neutral                 0                 7               8
                                                                                                    Shipping speed                                      Communication
                          Negative                0                 13              15                           (929)                                              (949)




                         All received Feedback                                  Received as buyer                          Received as seller                               Left for others

                 15 Feedback received (viewing 1-15)                                                                                                                            Revised Feedback: 4


                 Search Feedback received as seller with an item title or ID:                                                                   Rating type:                       Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                             Negative (15)                        12 Months


                   FEEDBACK                                                                                                  FROM                                               WHEN

                        Tool dosen't fit. Seller dosen't have a valid address for returns.                                   Buyer: c***- (529 )                                Past 6 months
                        CNC Drive Clutch Belt Changing Tool For Polaris RZR 570 800 XP 900 1000 Turbo US                     US $14.99                                          Reciprocal feedback




                                                                                                                                                                                                           Comment?
                        (#202434440823)


                            Reply by racingmtp. Left within past 6 months.

                            Dear friend, we will improve our service to give you a better experience.


                        Caps did not fit the generator it says it would fit                                                  Buyer: h***u (10 )                                 Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                            Reply by racingmtp.Left within past 6 months.

                            Dear friend, we will improve the item quality to create a better experience


                        generator has internal overflow,cap overfills,fuel pours out, the generator dies                     Buyer: p***i (211 )                                Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                            Reply by racingmtp. Left within past 6 months.
                            Dear friend, we will improve the item quality to create a better experience


                        "Quick release" as will fall off with a tiny bump                                                    Buyer: d***w (176 )                                Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                            Reply by racingmtp.Left within past 6 months.
                            Dear friend, we will improve the item quality to create a better experience


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.


                        Never receive those parts                                                                            Buyer: o***n (8)                                   Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        Seller ships the package to the wrong place and didn’t want to refund my money F                     Buyer: d***g (502 )                                Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        still no part has come.                                                                              Buyer: n***o (18 )                                 Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        never received this item                                                                             Buyer: e *** e ( 329 )                             Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        is metric and not sae cost $40.00 to make work                                                       Buyer: 5***e (692 )                                Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback


                        Gear was wrong size, not direct mount it was missing a bearing made due though.                      Buyer: e***_ (113 )                                Past 6 months
                        (Private listing)                                                                                                                                       Reciprocal feedback




https://www.ebay.com/fdbk/feedback_profile/racingmtp?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                1/2
10/6/2020                                                   Case: 1:20-cv-06677 Document #: 13 Filed:racingmtp
                                                                                                       11/10/20on eBay
                                                                                                                    Page 337 of 398 PageID #:1644
                                                                                                                                                                                                      Sell      Watchlist         My eBay          1
            Hi            !            Daily Deals     Brand Outlet     Help & Contact


                                       Shop by
                                       category                  Search for anything                                                                                                 All Categories                               Search            Advanced



         racingmtp's profile



                                                                        racingmtp (1519 )                                                                                          Items for sale            Visit store         Contact
                                                                        98.4% positive feedback

                                                                                                                       Welcome to my shop; All the goods are the best quality and reasonable price,and we
                                                                            Save
                                                                                                                       have a perfect service,:we will give you a good shopping experience, if you want to buy
                                                                                                                       more products in my shop , please contact our customer service, then you will e



                                          Feedback ratings                                                                                                                                                             See all feedback

                                                              923       Item as described                       983               8                  15                           Thanks!
                                                                                                                                                                                  Oct 05, 2020
                                                              949       Communication                       Positive         Neutral             Negative
                                                              929       Shipping time

                                                              958       Shipping charges                          Feedback from the last 12 months



                                      29 Followers | 0 Reviews | Member since: May 09, 2017 |           China



         Items for sale(1603)                                                                                                                                                                                                                    See all items




             Starter Idler I...                                Coil Pack Remov...                                Coil Pack Remov...                                  1" 25mm Motorcy...                                     Universal 8mm m...
             US $17.99                            1h left      US $0.99                           4d left        US $15.51                             1h left       US $39.59                           5h left            US $5.89                   5h left




            About eBay            Announcements      Community        Security Center    Resolution Center        Seller Center       Policies     Affiliates    Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/racingmtp                                                                                                                                                                                                                               1/1
10/6/2020                                                                               racingmtp
                                                 Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                                             11/10/20     Page 338 of 398 PageID #:1645
                                                                                                                                                                                                    Sell   Watchlist     My eBay           1
                                     Hi             !             Daily Deals     Brand Outlet   Help & Contact


                                                                  Shop by
                                                                  category                 Search this Store                                                                           This Store                        Search             Advanced



                                     eBay      eBay Stores      racingmtp




                                                                                racingmtp
                                                                                29 followers racingmtp (1519        ) 98.4%

                                                                                Welcome to my shop; All the goods are the best quality and reasonable price,and we have a perfect service,:we will give you a good shopping experience, if you want to buy more products in my shop , please c

                                                                                    Save this seller




                                     Category

                                     All                                                Featured Items
                                     Motorcycle accessories

                                     Car accessories

                                     Off-road ATV UTV

                                     Other accessories

                                     Other




                                                                                        Carbon Fiber Front                        Taillight Tail Light with Fender
                                                                                        Downforce Side Spoilers…                  Cover Assy for 1992-2001…
                                                                                        $100.29                                   $39.99




                                                                                          All Listings   Auction     Buy It Now                                                                                    Time: ending soonest

                                                                                        1-48 of 1,558 Results

                                                                                                                  Starter Idler Idle Gear for Polaris Outlaw 50 90 110 2007-2019 0455258 0450178

                                                                                                                  $17.99                                                                                                    Brand: Alpha Rider
                                                                                                                  Free shipping                                                                                  Seller: racingmtp (1501) 98.4%
                                                                                                                  or Best Offer



                                                                                                                  Coil Pack Removal Tool Puller Spark For BMW R1150 RT/GS/ R/RS R1200 R/ST r1250gs

                                                                                                                  $15.51                                                                                                            From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                  Seller: racingmtp (1513) 98.4%
                                                                                                                  8 watching

                                                                                                                  1" 25mm Motorcycle Handlebars Drag Bar for Harley Sportster 883 1200 XL 2007-18

                                                                                                                  $39.59                                                                                                            From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                   Seller: racingmtp (1511) 98.4%
                                                                                                                  5 watching

                                                                                                                  Universal 8mm motorcycle Off-road ATV Scooter In-line Fuel Petrol Tap On-Off 1*

                                                                                                                  $5.89                                                                                                             From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                 Seller: racingmtp (1475) 98.4%



                                                                                                                  Anti-dive Fork Valve Shim Screws For Honda GL1800 Trike 2001 - 2017 GL1800 F6B

                                                                                                                  $11.73                                                                                                            From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                 Seller: racingmtp (1504) 98.4%



                                                                                                                  Radiator Guard Protector Grill Cover For Yamaha XSR900 XSR 900 2016-2018 2017

                                                                                                                  $29.49                                                                                                            From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                 Seller: racingmtp (1507) 98.4%



                                                                                                                  10pcs Steel Skid Plate Washer For Polaris 7556065 ATV UTV Ranger Rzr 1000 Custom

                                                                                                                  $8.29                                                                                                             From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                 Seller: racingmtp (1492) 98.4%



                                                                                                                  4pcs 5mm Aluminum Spacer Radial Brake Caliper For Yamaha R1 R6 Suzuki GSXR ZX6R

                                                                                                                  $19.99                                                                                                            From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                 Seller: racingmtp (1492) 98.4%



                                                                                                                  Front Sprocket Lock Bolts Washer 95014-92100 For ATC 200X NX125 TRX 200SX CMX NX

                                                                                                                  $10.69                                                                                                    Brand: Alpha Rider
                                                                                                                  Free shipping                                                                                  Seller: racingmtp (1519) 98.4%
                                                                                                                  or Best Offer



                                                                                                                  Front Fork Fork Slider Guard Spillplate For Kawasaki KLX250 KDX250/300/650 Clip

                                                                                                                  $32.99                                                                                                            From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                 Seller: racingmtp (1492) 98.4%



                                                                                                                  Front Fork Guide Clips & Slider Protector For Kawasaki KDX250/KDX300/KLX650

                                                                                                                  $31.99                                                                                                            From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                 Seller: racingmtp (1492) 98.4%



                                                                                                                  Front Fork Slider Guard Protector Spillplate For Kawasaki KLX250 KDX125 200 US

                                                                                                                  $13.89                                                                                                            From China
                                                                                                                  Free shipping                                                                                             Brand: Alpha Rider
                                                                                                                  or Best Offer                                                                                 Seller: racingmtp (1492) 98.4%
                                                                                                                  5 watching

                                                                                                                  for Honda Acura Power Steering Pump O-Ring Set 91345-RDA-A01+ 91370-SV4-000 2pcs

                                                                                                                  $4 99
https://www.ebay.com/str/alphabuya?_dmd=1&rt=nc                                                                                                                                                                                                                                           1/3
10/6/2020                                                                        racingmtp
                                          Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                                      11/10/20     Page 339 of 398 PageID #:1646
                                                                  $4.99                                                                                                 From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1492) 98.4%



                                                                  Air Cleaner Joint Boot For Polaris Sportsman, Scrambler, Predator 50/90cc ATV US
                                                                                  1 product rating

                                                                  $6.88                                                                                                 From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1502) 98.4%

                                                                  New Intake Manifold Boot Joint For Honda CRF 100F XR 100R Replace 17110-KA8-000

                                                                  $8.59                                                                                                 From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1505) 98.4%



                                                                  For BMW R1200GS R1250GS R1200RT F650gs Coil Pack Removal Spark Puller Plug Tool

                                                                  $15.99                                                                                                From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1510) 98.4%



                                                                  For Honda Z50A Mini Trail Fork Shock Absorber Dust Boot CT70 70H 51505-064-010B

                                                                  $15.29                                                                                        Brand: Alpha Rider
                                                                  $1.29 shipping                                                                     Seller: racingmtp (1519) 98.4%
                                                                  or Best Offer



                                                                  For Honda trx 300 350 Rancher 400 450 Foreman Starter Brushes Plate Rebuild Kit

                                                                  $7.60                                                                                         Brand: Alpha Rider
                                                                  $4.09 shipping                                                                     Seller: racingmtp (1501) 98.4%
                                                                  or Best Offer



                                                                  Exhaust Pipe Gasket &Spring Kit For Polaris RZR800 700 EFI RZR S 800 EFI 3610047

                                                                  $20.39                                                                                                From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                       Seller: racingmtp (1511) 98.4%



                                                                  for Suzuki Speedo Speedometer Cable GS 550 650 750 850 1000 04-0027 34910-44400

                                                                  $12.59                                                                                                From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1518) 98.4%



                                                                  Intake & Exhaust Valve Set For Yamaha YFA1 Breeze 125 YFM125G Grizzly 125 04-11

                                                                  $18.59                                                                                                From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1519) 98.4%



                                                                  for Honda ATC 185 185S 200 200E /M 200S 200X XL100 OIL DRAIN PLUG SPRING SCREEN

                                                                  $17.89                                                                                                From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1515) 98.4%



                                                                  Exhaust Pipe Muffler Gasket for Honda Xl100S XL125S Xl185S XR185 XR200 XR200R

                                                                  $19.79                                                                                                From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1517) 98.4%



                                                                  Oil Filter Cover Sealing O-Ring For Honda TRX350 Rancher 2000 -06 TRX300 Foreman

                                                                  $5.99                                                                                                 From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1517) 98.4%



                                                                  for Volvo Oil Drain Plug Washers Gasket Sump V40 S60 V70 XC90 850 S80 V70 XC70

                                                                  $5.00                                                                                                 From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                       Seller: racingmtp (1511) 98.4%



                                                                  Chain Adjuster Tensioner For Honda CRF XR 70 80 100 XR50 XR80 CRF80 XR100 CRF50

                                                                  $10.99                                                                                                From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1512) 98.4%



                                                                  Upper Lower Radiator Hose Sensor O-Ring Seal For BMW E81 E82 E86 E87E90 E91 E90

                                                                  $13.99                                                                                                From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1507) 98.4%



                                                                  Fits For KTM DUKE 790 2018 2019 Slip-on Catalyst Delete Muffler Middle Link Pipe

                                                                  $51.88                                                                                                From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1506) 98.4%



                                                                  6PCS Engine Oil Seal Kit Set for Honda CT90K CT90 Trail 1966-1979

                                                                  $9.89                                                                                                 From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1508) 98.4%



                                                                  For HONDA EU3000IS EU6500IS, EU7000IS GENERATOR EXTENDED RUN FUEL CAP

                                                                  $69.69                                                                                                From China
                                                                  Free shipping                                                                                       Brand: Honda
                                                                  or Best Offer                                                                      Seller: racingmtp (1349) 98.4%



                                                                  for YAMAHA GOLF CART CARBURETOR JOINT SPACER GAS G2,G8,G9 G14 J38-13596-00 New

                                                                  $12.99                                                                                        Brand: Alpha Rider
                                                                  Free shipping                                                                      Seller: racingmtp (1500) 98.4%
                                                                  or Best Offer



                                                                  For Honda EU3000IS, EU6500IS, EU7000IS Generator Extended Run Fuel Cap CNC Alum*

                                                                  $69.69                                                                                                From China
                                                                  Free shipping                                                                                       Brand: Honda
                                                                  or Best Offer                                                                      Seller: racingmtp (1349) 98.4%



                                                                  Spring Installer Hook Tool Kit Set Spiral Fit Honda CT70 S65 CT90 CL90 S90 SL70

                                                                  $9.99                                                                                                 From China
                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                  or Best Offer                                                                      Seller: racingmtp (1507) 98.4%




https://www.ebay.com/str/alphabuya?_dmd=1&rt=nc                                                                                                                                        2/3
10/6/2020                                                                                                              racingmtp
                                                                                Case: 1:20-cv-06677 Document #: 13 Filed:        | eBay Stores
                                                                                                                            11/10/20     Page 340 of 398 PageID #:1647
                                                                                                                                                  1X Gripper Soft Seat Cover Fit For Yamaha YZ85 YZ250 YZ125 YZF450 WR250F WR450F

                                                                                                                                                  $20.99                                                                                                From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1492) 98.4%



                                                                                                                                                  Front Rear Wheel Bearing Greaser Service Tool For Can-Am Maverick Commander UTV

                                                                                                                                                  $8.95                                                                                         Brand: Alpha Rider
                                                                                                                                                  Free shipping                                                                       Seller: racingmtp (1511) 98.4%
                                                                                                                                                  or Best Offer



                                                                                                                                                  Primary Clutch Puller Tool For Polaris RZR Sportsman XP1000 900 GENERAL TURBO US

                                                                                                                                                  $25.59                                                                                                From China
                                                                                                                                                  Free shipping                                                                      Seller: racingmtp (1513) 98.4%
                                                                                                                                                  or Best Offer



                                                                                                                                                  COMPLETE ENGINE GASKET SEAL FOR HONDA CRF70 XR70 ATC70 TRX70 CT70 SL70 XL70 S65

                                                                                                                                                  $16.99                                                                                                From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1517) 98.4%



                                                                                                                                                  Smoke Lens Led Tail light For HONDA 2007-2012 CBR600RR Integrated Turn Signals

                                                                                                                                                  $48.87                                                                                                From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1501) 98.4%



                                                                                                                                                  Ignition Coil Spark Plug Cover For BMW R1100GS R1100S R1100R R1100RT R1150GS US1

                                                                                                                                                  $28.99                                                                                                From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1501) 98.4%
                                                                                                                                                  2 watching

                                                                                                                                                  2PCS Rubber Exhaust Gasket Gas O-Ring For Husqvarna SX/EXC/TE/EC 125/250/300 USA

                                                                                                                                                  $3.99                                                                                                 From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1517) 98.4%



                                                                                                                                                  Coil Pack Removal Tool Puller Spark For BMW R800 F700 R1150 K1200 K1300 R1200GS

                                                                                                                                                  $15.51                                                                                                From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1500) 98.4%



                                                                                                                                                  Clutch Switch For Suzuki GSXR 600 750 Click Front Lever Brake Light Activator

                                                                                                                                                  $13.45                                                                                                From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1519) 98.4%



                                                                                                                                                  25Xc 18mm Trans Drain Plug Crush Washer Gasket 90471-px4-000 for Honda Acura US1
                                                                                                                                                                  5 product ratings

                                                                                                                                                  $4.99                                                                                                 From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                                                                                                     Seller: racingmtp (1501) 98.4%

                                                                                                                                                  For Honda TRX 300 350 Rancher 400 450 500 ATV Foreman Starter Brushes Plate Set

                                                                                                                                                  $9.99                                                                                                 From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1501) 98.4%
                                                                                                                                                  46 sold

                                                                                                                                                  For Honda EU3000IS,EU6500IS,EU7000IS Generator Extended Run Fuel Cap Aluminum 2*

                                                                                                                                                  $69.69                                                                                                From China
                                                                                                                                                  Free shipping                                                                                       Brand: Honda
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1500) 98.4%



                                                                                                                                                  Engine Gasket Kit For Honda C70 Passport CL70 Scrambler CT70 Trail CT70 H C70M

                                                                                                                                                  $12.55                                                                                                From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1502) 98.4%



                                                                                                                                                  16mm Diameter Kick Start Lever For Yamaha DT125 DT175 DT125 175MX YZ125 YZ100 U

                                                                                                                                                  $26.29                                                                                                From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1517) 98.4%



                                                                                                                                                  Phone GPS Navigate Holder Mount Bracket for BMW R1200GS/ADV/LC R1250GS ADV LC

                                                                                                                                                  $17.99                                                                                                From China
                                                                                                                                                  Free shipping                                                                                 Brand: Alpha Rider
                                                                                                                                                  or Best Offer                                                                      Seller: racingmtp (1500) 98.4%




                                                                                                                                                                             1        2   3   4   5    6     7     8     9    10




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/alphabuya?_dmd=1&rt=nc                                                                                                                                                                                                                        3/3
10/6/2020                                                Case: 1:20-cv-06677 Document #: 13 Items for sale
                                                                                             Filed:        by racingmtp
                                                                                                      11/10/20      Page| eBay
                                                                                                                             341 of 398 PageID #:1648
                                                                                                                                                                                             Sell   Watchlist       My eBay               1
            Hi                !       Daily Deals       Brand Outlet   Help & Contact


                                      Shop by
                                      category              ktm                                                                                                             All Categories                         Search                 Advanced


                                                                                                                                                                                                            Include description
                                                           Items for sale from racingmtp (1519         )         |       Save this seller | Show results from all sellers




        Categories
                                                               All Listings   Auction     Buy It Now                                                                                                   Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Parts                           39 results for ktm         Save this search
            Motorcycle Fairings & Bodywork
            Other Motorcycle Handlebars,
            Grips & Levers                                     Find your Motorcycle
            Motorcycle Silencers, Mufflers &                                                                                                                                        Clear selections
            Baffles
            Other Motorcycle Accessories

                                                                                                                                                                                         0
            More

                                                               Make & Model                                   Year From / To                 Distance
                                                                                                                                                                                matching results
        Format                                see all           KTM                                            Year From                      Any Distance of
                 All Listings                                   Any Model                                      Year To                        60106                                 Find Results
                 Auction
                 Buy It Now
                                                                                                           FOR KTM 790 Adventure / R ADV Headlight Protection Guard Cover Aluminum 2019-20 (Fits:
                                                                                                           KTM)
        Guaranteed Delivery                   see all
                                                                                                           Brand New
                 No Preference
                 1 Day Shipping                                                                            $59.99                                                   From China
                 2 Day Shipping                                                                            or Best Offer
                 3 Day Shipping                                                                                                                                     Seller: racingmtp (1,502) 98.4%
                                                                                                           Free Shipping
                 4 Day Shipping                                                                                                                                     Brand: Alpha Rider
                                                                                                              Watch

        Condition                             see all
                 New   (39)


        Price
                                                                                                           CNC Engine Case Slider Guard Protector Cover For KTM DUKE 250 390 2017 2018 2019
                 Under $15.00
                                                                                                           Brand New
                 $15.00 - $35.00
                 Over $35.00
                                                                                                           $52.99                                                   From China
        $                to $                                                                              Buy It Now
                                                                                                                                                                    Seller: racingmtp (1,511) 98.4%
                                                                                                           Free Shipping
        Item Location                         see all                                                                                                               Brand: Alpha Rider

                 Default
                 Within
                   100 miles      of 60106

                 US Only
                 North America
                 Worldwide
                                                                                                           2pcs Lower Fork Leg Shoe Guard Protector Cover for KTM 125 200 250 300 350 Black
                                                                                                           New (Other)
        Delivery Options                      see all
                 Free shipping                                                                             $19.99                                                   From China
                                                                                                           or Best Offer
                                                                                                                                                                    Seller: racingmtp (1,500) 98.4%
        Show only                             see all                                                      Free Shipping
                                                                                                                                                                    Brand: Alpha Rider
                                                                                                              Watch
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...                                                                                Motorcycle Radiator Side Cover Panel Guard Protector For KTM 1050 1090 1290 ADV (Fits: KTM)
                                                                                                           New (Other)


                 Seller Information                                                                        $32.54                                                   From China
                                                                                                           or Best Offer
                                                                                                                                                                    Seller: racingmtp (1,501) 98.4%
             racingmtp (1519          )                                                                    Free Shipping
                 Feedback rating: 1,519                                                                                                                             Brand: Alpha Rider
                                                                                                              Watch
                 Positive Feedback: 98.4%
                 Member since May-09-17 in
                 Hong Kong


                 Read feedback profile
                 Add to my favorite sellers
                 Visit seller's eBay Store!                                                                Hand Guard Protector Handlebar Handguards For KTM EXC SX SXF EXC-F XCW XCF-W
                     Alpha-Buya                                                                            US (Fits: KTM)
                                                                                                           New (Other)

                                                                                                           $20.99                                                   From China
        Sponsored items for you
                                                                                                           Buy It Now
                                                                                                                                                                    Seller: racingmtp (1,519) 98.4%
                                                                                                           Free Shipping
                                                                                                                                                                    Brand: Alpha Rider




                                                             Motorcycle Gripper Soft Seat Cover For Honda Yamaha KTM 125/200 EXC Dirt Bike
                                                             New (Other)


                    Motorcycle LED Headlight
                    Head Lamp fo...
                    $62.25
                    Buy It Now
                    Free shipping


https://www.ebay.com/sch/m.html?_ssn=racingmtp&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                                   1/6
10/6/2020                                Case: 1:20-cv-06677 Document #: 13 Items for sale
                                                                             Filed:        by racingmtp
                                                                                      11/10/20      Page| eBay
                                                                                                             342 of 398 PageID #:1649
              Almost gone

                                                                              $20.99                                 From China
                                                                              or Best Offer
                                                                                                                     Seller: racingmtp (1,492) 98.4%
                                                                              Free Shipping
                                                                                                                     Brand: Alpha Rider
                                                                                 Watch




              LED 12V 30W Headlight
              Head Lamp For K...
                                                                              New Air Filter for KTM 85 SX Motorcycle 85cc 2005 2006 2007 2008 2009 2010 -2012 (Fits: KTM)
              $86.30
                                                                              Brand New
              Buy It Now
              Free shipping
                                                                              $8.70                                  From China
                                                                              or Best Offer
                                                                                                                     Seller: racingmtp (1,508) 98.4%
                                                                              Free Shipping
                                                                                                                     Brand: Alpha Rider
                                                                                 Watch




                                                                              Motorcycle Rear Exhaust Pipe Muffler Silencer Tube For KTM DUKE 250 390 17-2019
              Enduro Dirt Bike 6000K                                          Brand New
              LED Headlight ...

              $172.90                                                         $34.99                                 From China
              Buy It Now                                                      or Best Offer
                                                                                                                     Seller: racingmtp (1,518) 98.4%
              Free shipping                                                   Free Shipping
                                                                                                                     Brand: Alpha Rider
                                                                                 Watch




                                                                              Motorcycle LED Headlight Head Lamp For KTM SX SXF EXC XC 250 Dirt Bike Enduro (Fits: KTM)
                                                                              Brand New

                                                                              $99.99                                 From China
              14 Pcs Front Fender
                                                                              or Best Offer
              Frame Fairing Bol...                                                                                   Seller: racingmtp (1,517) 98.4%
                                                                              Free Shipping
              $12.31                                                             Watch
                                                                                                                     Brand: Alpha Rider
              Buy It Now




                                                                              Vibration-Damped GPS Mount Bracket Holder For KTM 790 Adventure /R '19 2019 2020 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $22.99                                 From China

              Front Fender Frame                                              or Best Offer
                                                                                                                     Seller: racingmtp (1,501) 98.4%
              Fairing Bolts For ...                                           +$6.99 shipping
                                                                                                                     Brand: Alpha Rider
                                                                                 Watch
              $2.63
              Buy It Now




                                                                              Stainless Exhaust Muffler Link Pipe For KTM 1290 SUPER DUKE R 2014 2015 2016 US (Fits:
                                                                              KTM)
                                                                              New (Other)

                                                                              $55.53                                 From China
                                                                              Buy It Now
                                                                                                                     Seller: racingmtp (1,502) 98.4%
                                                                              Free Shipping
                                                                                                                     Brand: Alpha Rider
              14 PCS Front Fender                                                Watch
              Frame Fairing Bol...
              $12.45
              Buy It Now



                                                                              Air Fuel Mixture Screw for KTM 250 400 450 505 525 530 SX XC SXF XCF MXC EXC XCF (Fits:
                                                                              KTM)
                                                                              New (Other)

                                                                              $5.29                                  Save up to 10% when you buy more
                                                                              or Best Offer
                                                                                                                     Seller: racingmtp (1,507) 98.4%
                                                                              +$2.09 shipping
                                                                                                                     Brand: Alpha Rider
                                                                                 Watch

              1Pair Folding Motorcycle
              Top Case Box...
              $84.69
              Buy It Now
                                           Fits For KTM DUKE 790 2018 2019 Slip-on Catalyst Delete Muffler Middle Link Pipe (Fits: KTM)
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=racingmtp&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                           2/6
10/6/2020                                                        Case: 1:20-cv-06677 Document #: 13 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 343 of 398 PageID #:1650
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $99.99
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $6.25
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                              $106.24

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: racingmtp | Edit message
                               Message: Item Id: 203057411164 Buyer's Vehicle: KTM

                                                                        Motorcycle LED Headlight Head Lamp For KTM SX SXF
                                                                        EXC XC 250 Dirt Bike Enduro
                                                                        $99.99

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 29 – Nov 18
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1430662027015                                                                                                                                                       1/1
10/6/2020                                                               FOR KTM
                                                        Case: 1:20-cv-06677     790 Adventure
                                                                             Document     #: /13
                                                                                               R ADV Headlight
                                                                                                  Filed:       ProtectionPage
                                                                                                         11/10/20         Guard Cover
                                                                                                                                344 Aluminum
                                                                                                                                      of 398 2019-20
                                                                                                                                             PageID  | eBay
                                                                                                                                                         #:1651
                                                                                                                                                                                                        Sell     Watchlist        My eBay            1
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                            All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                       | Add to Watchlist




            This fits a KTM                     Select Year



       SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                                   FOR KTM 790 Adventure / R ADV Headlight
                                                                                                                                                                                                               Shop with confidence
                                                                                                                   Protection Guard Cover Aluminum 2019-20
                                                                                                                                                                                                                      eBay Money Back Guarantee
                                                                                                                                                                                                                      Get the item you ordered or get
                                                                                                                                                                                                                      your money back. Learn more
                                                                                                                     Condition: New

                                                                                                                                                 Buy 1                  Buy 2                                  Seller information
                                                                                                                            Bulk
                                                                                                                                             $ 59.99 / she           $ 58.19 / she                             racingmtp (1519     )
                                                                                                                        savings:
                                                                                                                                                                                                               98.4% Positive feedback

                                                                                                                                                 Buy 3
                                                                                                                                                                                                                   Save this Seller
                                                                                                                                             $ 56.99 / she
                                                                                                                                                                                                               Contact seller
                                                                                                                                                                                                               Visit store
                                                                                                                   Compatibili See compatible vehicles
                                                                                                                                                                                                               See other items
                                                                                                                          ty:
                                                                                                                       Quantity:         1         4 or more for $55.79/ea

                                                                                                                                     5 available



                                                                                                                      Price:   US $59.99/ea                                   Buy It Now


                                                                                                                                                                             Add to cart



                                              Have one to sell?         Sell now
                                                                                                                          Best                                               Make Offer
                                                                                                                         Offer:

                                                                                                                                                                           Add to Watchlist


                                                                                                                                                                                  Longtime
                                                                                                                       Free shipping               30-day returns
                                                                                                                                                                                  member

                                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                     Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                                                                                                                     processing and additional charges.
                                                                                                                                     Item location: Guangzhou, China
                                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                                       Delivery:               Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                               Nov. 18
                                                                                                                                               Please note the delivery estimate is greater than 15
                                                                                                                                               business days.
                                                                                                                                               Please allow additional time if international delivery
                                                                                                                                               is subject to customs processing.

                                                                                                                     Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                                  Earn up to 5x points when you use your
                                                                                                                                                  eBay Mastercard®. Learn more

                                                                                                                        Returns: 30 day Buyer pays for return shipping |
                                                                                                                                     See details




   Similar sponsored items 1/2                                                                                                                                                                                                     Feedback on our suggestions




       FOR KTM 790 Adventure / R                FOR KTM 790 Adventure /R                 New Engine Guard Cover                   Motorcycle Engine Guard                       2019 New Engine Guard                        MOTO Engine Guard
       ADV Headlight Protection…                /S 2019-2020 Headlight…                  and protector Crap Flap…                 Cover & Protector For KTM…                    Bashplate Cover Crap Flap…                   Bashplate Cover Crap Flap…
       $59.98                                   $59.99                                   $30.93                                   $39.23                                        $29.11                                       $39.23                      Feedback
       $64.50                                   Free shipping                            $33.99                                   Free shipping                                 $31.99                                       Free shipping
       Free shipping                            Seller 99.3% positive                    Free shipping                            New                                           Free shipping                                New
       Seller 99.4% positive                                                             Last one                                                                               New




https://www.ebay.com/itm/FOR-KTM-790-Adventure-R-ADV-Headlight-Protection-Guard-Cover-Aluminum-2019-20/203047524003?fits=Make%3AKTM&hash=item2f469356a3:g:1nMAAOSw4n1fDA0G                                                                                       1/4
10/6/2020                                                              CNC Engine
                                                       Case: 1:20-cv-06677        Case Slider
                                                                            Document        #:Guard Protector11/10/20
                                                                                               13 Filed:     Cover For KTM DUKE345
                                                                                                                         Page  250 390
                                                                                                                                    of 2017
                                                                                                                                        3982018 2019 | eBay
                                                                                                                                            PageID      #:1652
                                                                                                                                                                                                   Sell     Watchlist        My eBay            1
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




           Check if this part fits your vehicle                Contact the seller



       SAVE UP TO 6% WHEN YOU BUY MORE
                                                                                                                 CNC Engine Case Slider Guard Protector
                                                                                                                                                                                                          Shop with confidence
                                                                                                                 Cover For KTM DUKE 250 390 2017 2018 2019
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                                         color:     - Select -


                                                                                                                                            Buy 1                   Buy 2                                 Seller information
                                                                                                                          Bulk                                                                            racingmtp (1519     )
                                                                                                                                        $ 52.99 / she           $ 51.93 / she
                                                                                                                      savings:                                                                            98.4% Positive feedback


                                                                                                                                            Buy 3                                                             Save this Seller
                                                                                                                                        $ 50.87 / she
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                    Quantity:       1         4 or more for $49.81/ea                                     See other items

                                                                                                                                   5 available / 1 sold



                                                                                                                   Price:   US $52.99/ea                                 Buy It Now


                                                                                                                                                                        Add to cart


                                                                                                                                                                      Add to Watchlist


                                             Have one to sell?         Sell now                                                                                              Longtime
                                                                                                                    Free shipping             30-day returns
                                                                                                                                                                             member

                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Guangzhou, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery:            Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                          Nov. 18
                                                                                                                                          Please note the delivery estimate is greater than 15
                                                                                                                                          business days.
                                                                                                                                          Please allow additional time if international delivery
                                                                                                                                          is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard®. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Orang Engine Guard Case                 Engine Guard Protector                  CNC Aluminium Front                    CNC Engine Case Slider                       Engine Case Guard Cover                      FOR KTM DUKE 125 250 390
       Slider Cover Protector For…             Case Slider Cover For KTM…              Sprocket Guard Protector…              Guard Protector Cover For…                   Frame Slider Protector For…                  2017 2018 2019 Front /Rear…
       $52.99                                  $42.89                                  $35.69                                 $54.14                                       $42.89                                       $34.99
       Free shipping                           Free shipping                           Free shipping                          $56.99                                       $46.12                                       Free shipping
       55m left                                New                                     Seller 99.6% positive                  + $4.00 shipping                             Free shipping                                New
                                                                                                                              New                                          Seller 99.4% positive


                                                                                                                                                                                                                                                    Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/CNC-Engine-Case-Slider-Guard-Protector-Cover-For-KTM-DUKE-250-390-2017-2018-2019/203011217577?hash=item2f446958a9:g:LHMAAOSwEU5e10ni                                                                                               1/4
10/14/2020                                                              LED Headlight
                                                       Case: 1:20-cv-06677  Document  Head Light
                                                                                           #: 13 Lamp Universal
                                                                                                   Filed:       For Kawasaki
                                                                                                           11/10/20      PageKX KXF
                                                                                                                                 346Honda KTM Dirt
                                                                                                                                      of 398       Bike | eBay
                                                                                                                                              PageID        #:1653
                                                                                                                                                                                                    Sell     Watchlist         My eBay           3
  Hi          !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                                 LED Headlight Head Light Lamp Universal For
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 Kawasaki KX KXF Honda KTM Dirt Bike
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                    Condition: New

                                                                                                                                           Buy 1               Buy 2                                       Seller information
                                                                                                                           Bulk
                                                                                                                                         $26.99/ea           $26.18/ea                                     racingparts16 (6365       )
                                                                                                                       savings:
                                                                                                                                                                                                           97.9% Positive feedback

                                                                                                                     Quantity:       1         3 or more for $25.64/ea
                                                                                                                                                                                                               Save this Seller
                                                                                                                                    3 available / 18 sold                                                  Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                    Price:   US $26.99/ea                                 Buy It Now


                                                                                                                                                                         Add to cart


                                                                                                                                                                       Add to Watchlist



                                                                                                                         1-year accident protection plan from
                                                                                                                         SquareTrade - $5.99


                                                                                                                      100% buyer              Limited quantity            More than 85%
                                             Have one to sell?         Sell now                                       satisfaction               remaining                    sold

                                                                                                                     Shipping: FREE ePacket delivery from China | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: chongqing, China
                                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                                      Delivery:            Estimated between Tue. Oct. 27 and Mon.
                                                                                                                                           Nov. 30
                                                                                                                                           Please note the delivery estimate is greater than 9
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       White Headlight Head Lamp               Motorcycle Black Headlight               Motorcycle Headlight Front              Motorcycle Dirt Bike                        Dirt Bike Enduro Headlight                   Motorcycle Dirtbike
       Light StreetFighter For KT…             Street Fighter Dirt Bike He…             Light For Enduro Motocros…              Headlight Front Headlamp…                   Head Lamp Fairing For…                       Headlight Fairing For…
       $28.80                                  $24.06                                   $20.67                                  $20.67                                      $29.13                                       $34.44
       Free shipping                           $25.60                                   $21.99                                  $21.99                                      $30.99                                       + $3.27 shipping
       Almost gone                             + $3.50 shipping                         Free shipping                           Free shipping                               + $3.50 shipping                             Seller 99.3% positive
                                               Seller 99.2% positive                    Seller 99.8% positive                   Almost gone                                 New




                                                                                                                                                                                                                                                     Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/LED-Headlight-Head-Light-Lamp-Universal-For-Kawasaki-KX-KXF-Honda-KTM-Dirt-Bike/233373272785?hash=item3656218ad1:g:X3YAAOSwuuVdqhoX                                                                                                 1/5
10/14/2020                                                      LED Headlight
                                               Case: 1:20-cv-06677  Document  Head Light
                                                                                   #: 13 Lamp Universal
                                                                                           Filed:       For Kawasaki
                                                                                                   11/10/20      PageKX KXF
                                                                                                                         347Honda KTM Dirt
                                                                                                                              of 398       Bike | eBay
                                                                                                                                      PageID        #:1654




     Headlight Head Light Lamp           Red LED Headlight Head                Headlight Head light                 Headlight Head Lamp                  Headlight Head Lamp                  Front Head Light Lamp
     Universal For Honda Yama…           Light Lamp For Honda…                 Universal For Honda Yama…            Universal For Honda Yama…            Fairing For Kawasaki KX25…           HeadLight Round For Suzu…
     $37.80                              $25.99                                $29.99                               $25.99                               $25.99                               $42.80
     Free shipping                       Free shipping                         Free shipping                        Free shipping                        Free shipping                        Free shipping
                                         Almost gone




    Description         Shipping and payments                                                                                                                                                                       Report item



                                                                                                                                                                                    eBay item number: 233373272785
      Seller assumes all responsibility for this listing.

      Last updated on Oct 07, 2020 10:32:18 PDT View all revisions

         Item specifics
         Condition:                         New                                                                Brand:                                    Unbranded
         Manufacturer Part Number:          H181200014                                                         Country/Region of Manufacture:            China
         Placement on Vehicle:              Front                                                              UPC:                                      Does not apply


         JFG Racing Components
         racingparts16 (6365     ) 97.9%                                                                                                                                         Visit Store: JFG Racing Components

              Sign up for newsletter



         Hi               If you like what you see, browse my Store to find more items you may love.
         Items On Sale       Universal      Other


      Categories
         eBay Motors




                                                    CNC Gear Shift Shifter Lever Pedal For Honda
                                                                                            Foot Pegs Footpegs Rest Pedals For KTMGear
                                                                                                                                   SX125
                                                                                                                                       Shifter Shift Lever For Yamaha YZ125
                                                                                                                                                                          Reservoir Coolant Tank Radiator OverflowFoot
                                                                                                                                                                                                                  for Pegs Foot Rests
                                                    CRF250L CRF250LA 2017 2018 2019 RedSX150 SXF350 XCF450 2016-2019 EXC YZ250 YZ125X YZ250X YZ125G 2020 YZ250G           Suzuki DRZ400 DRZ400S DRZ400SM DRZ      YZ250 YZ450F YZ12
                                                    15.99 USD                              29.0 USD                               22.99 USD                              14.8 USD                               26.99 USD

                                                    Free shipping                          Free shipping                          Free shipping                          Free shipping                          Free shipping

                                                (https://www.ebay.com/itm/233679924521)
                                                                              (https://www.ebay.com/itm/232801081943)
                                                                                                            (https://www.ebay.com/itm/233599614124)
                                                                                                                                          (https://www.ebay.com/itm/232990841015)
                                                                                                                                                                        (https://www.ebay




                                                    Front Brake Disc Rotor For YAMAHA YZ250F
                                                                                         11inch 90/65-6.5 Tubeless Vacuum Outer Tyre
                                                                                                                                CNC Red Engine Timing Bolts Oil Plugs For
                                                                                                                                                                       Universal 7/8" 1 1/8" Handguard Hand Guard
                                                                                                                                                                                                              New Plastics Kit Fairi
                                                    WR450F SUZUKI RM125 DRZ400S Motorcycle
                                                                                         Off-Road Scooter Motorcycle Black      Honda CRF150R CRF250R CRF450R CRF450X  Brush Bar Off Road Motorcycle MX SM Yamaha YZ85 2002-1
                                                    29.9 USD                               38.8 USD                               16.99 USD                              34.5 USD                               61.99 USD

                                                    Free shipping                          Free shipping                          Free shipping                          Free shipping                          Free shipping

                                                (https://www.ebay.com/itm/233370415094)
                                                                              (https://www.ebay.com/itm/233625365755)
                                                                                                            (https://www.ebay.com/itm/232160153782)
                                                                                                                                          (https://www.ebay.com/itm/232384165838)
                                                                                                                                                                        (https://www.ebay



                                                                                                                                                                                                                          Feedback




https://www.ebay.com/itm/LED-Headlight-Head-Light-Lamp-Universal-For-Kawasaki-KX-KXF-Honda-KTM-Dirt-Bike/233373272785?hash=item3656218ad1:g:X3YAAOSwuuVdqhoX                                                                      2/5
10/14/2020                                               LED Headlight
                                        Case: 1:20-cv-06677  Document  Head Light
                                                                            #: 13 Lamp Universal
                                                                                    Filed:       For Kawasaki
                                                                                            11/10/20      PageKX KXF
                                                                                                                  348Honda KTM Dirt
                                                                                                                       of 398       Bike | eBay
                                                                                                                               PageID        #:1655




                                                        Product Description
                                                                     LED Headlight Head Light Lamp Universal For Kawasaki KX KXF Honda KTM Dirt Bike



                                                       Features:
                                                             100% Brand New, Never Mounted
                                                             Transparent Glass Lens Cover And Iron Back Cover To Protect Lights
                                                             The Position Of The Mounting Points Allow Ample Room For The Brake Cable
                                                             Universal Fitting With Anti-vibration Rubber Strips, Will Mount On Your Motorcycle's Forks With 4 Rubber
                                                             Straps
                                                             Dual Light With Hi/Lo Option
                                                             The Side Lights Are LED
                                                             Approx Dimension: H: 33cm W: 30cm
                                                             The Light Bulb Type: S2, 12V, 35W
                                                             Not DOT Approved
                                                             Easy To Install

                                                       Specification:
                                                             Default Color:Green As Pictures
                                                             Other Color:(We have Yellow/ Orange/Black/Red/Blue/White color; if you need change color,please contact with
                                                             us.)
                                                             Material:PP Plastic

                                                       Fitment:
                                                             There Are Universal Mounting Kits To Fit For Most Enduro And Supermoto Bike

                                                       Package Includes:
                                                             1 * Headlight And 2 * Rubber Strips
                                                             Instruction of Installation is NOT Included




                                                       Feedback:
                                                             Your feedback is very important to us.
                                                             Please kindly give us a 5 STAR Postive feedbcak if you are satisfied with our item and service.
                                                             Please give us a chance and alittle time to get solution before you making feedback to eBay if
                                                             there is any problem with your order.


                                                       Contact us:
                                                             Please feel free to send eBay message to us If there is any problem.                                       Feedback

                                                             Don't hesitate at asking us for help if there is any we can do for you.


                                                       NOTE:
                                                             The Import Duties, Taxes and Charges of items which does Buyer bear are not included in the
                                                             unit price and shipping cost.
                                                             Please check with the Customs of your country about the amount and details for these additional
https://www.ebay.com/itm/LED-Headlight-Head-Light-Lamp-Universal-For-Kawasaki-KX-KXF-Honda-KTM-Dirt-Bike/233373272785?hash=item3656218ad1:g:X3YAAOSwuuVdqhoX                  3/5
10/14/2020                                               LED Headlight
                                        Case: 1:20-cv-06677  Document  Head Light
                                                                            #: 13 Lamp Universal
                                                                                    Filed:       For Kawasaki
                                                                                            11/10/20      PageKX KXF
                                                                                                                  349Honda KTM Dirt
                                                                                                                       of 398       Bike | eBay
                                                                                                                               PageID        #:1656
                                                                  costs before you order.



                                                                Payment                 Returns                  Shipping                  About Us



                                                            PayPal
                                                           1.                      is Prefer to be.



                                                           2. West      Union         also can be.




                                                                                                                         powered by




                                           Back Rear pillion Passenger Seat For SUZUKI
                                                                                   4 X New Carburetor Carb Repair Rebuild Kit
                                                                                                                          RearForBrake Disc Rotor For Yamaha YZ125Chain Alignment Adjuster Tool Motorcycle New
                                                                                                                                                                                                           StreetMotorcycle Com
                                           GSXR600 GSXR750 2006-2007 Motorcycle    HONDA CB400                            YZ250F YZ125X YZ250FX WR450F Motorcycle MX Dirt Pit Sport Bikes ATV Quad         Honda CRF50 XR50
                                           27.5 USD                               37.38 USD                               25.99 USD                               14.5 USD                                21.62 USD

                                           Free shipping                          Free shipping                           Free shipping                           Free shipping                           Free shipping

                                          (https://www.ebay.com/itm/232443946826)
                                                                        (https://www.ebay.com/itm/232450839454)
                                                                                                      (https://www.ebay.com/itm/232446927481)
                                                                                                                                    (https://www.ebay.com/itm/232450152809)
                                                                                                                                                                  (https://www.ebay




   Sponsored items based on your recent views 1/4                                                                                                                                              Feedback on our suggestions




     Headlight Head Lamp           Plastic Headlight Head Light        LED Headlight Head Lamp              Motorcycle Aluminium Oil              Motorcycle ABS Rear Seat             Motorcycle Universal
     Universal For Honda Yama…     Lamp StreetFighter For KT…          For KTM EXC125 SX250…                Filter Plug Cover For 1290…           Cover Cowl Cap Fairing Fo…           Headlight Head Lamp Ligh…
     $25.99                        $29.60                              $31.70                               $7.79                                 $61.39                               $25.00
     Free shipping                 Free shipping                       Free shipping                        Free shipping                         Free shipping                        Free shipping
     New                           Almost gone                         New                                  Seller 99.5% positive                 Seller 99.5% positive                Seller 99.3% positive




   Explore more sponsored options: Brand

   Pazoma                                                  More         Kawasaki                                                                      KTM




                                                                                                                                                                                                                     Feedback


     For Kawasaki KMX KX KLX     Supermoto Dirt Bike                      Universal Motorcycle Dirt         Dirt bike Universal LED                     Motorcycle Headlight              Supermoto Motorcycle
     KLR 110 250 Supermoto…      Headlight Head Lamp…                     Bike Enduro Headlight…            Head light For Kawasaki…                    Front Light For Enduro…           Universal Dirt Bike LED…

     $28.27                      $25.10                                   $27.25                            $22.23                                      $20.67                            $25.10
     $30.40                      $26.99                                   $28.99                            $23.90                                      $21.99                            $26.99
     Free shipping               + $3.50 shipping                         + $3.50 shipping                  + $3.50 shipping                            Free shipping                     + $3.50 shipping



https://www.ebay.com/itm/LED-Headlight-Head-Light-Lamp-Universal-For-Kawasaki-KX-KXF-Honda-KTM-Dirt-Bike/233373272785?hash=item3656218ad1:g:X3YAAOSwuuVdqhoX                                                                 4/5
10/14/2020                                                              LED Headlight
                                                       Case: 1:20-cv-06677  Document  Head Light
                                                                                           #: 13 Lamp Universal
                                                                                                   Filed:       For Kawasaki
                                                                                                           11/10/20      PageKX KXF
                                                                                                                                 350Honda KTM Dirt
                                                                                                                                      of 398       Bike | eBay
                                                                                                                                              PageID        #:1657
                                                                                                                                                                                                    Sell     Watchlist         My eBay           3
  Hi          !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                                 LED Headlight Head Light Lamp Universal For
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 Kawasaki KX KXF Honda KTM Dirt Bike
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                    Condition: New

                                                                                                                                           Buy 1               Buy 2                                       Seller information
                                                                                                                           Bulk
                                                                                                                                         $26.99/ea           $26.18/ea                                     racingparts16 (6365       )
                                                                                                                       savings:
                                                                                                                                                                                                           97.9% Positive feedback

                                                                                                                     Quantity:       1         3 or more for $25.64/ea
                                                                                                                                                                                                               Save this Seller
                                                                                                                                    3 available / 18 sold                                                  Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                    Price:   US $26.99/ea                                 Buy It Now


                                                                                                                                                                         Add to cart


                                                                                                                                                                       Add to Watchlist



                                                                                                                         1-year accident protection plan from
                                                                                                                         SquareTrade - $5.99


                                                                                                                      100% buyer              Limited quantity            More than 85%
                                             Have one to sell?         Sell now                                       satisfaction               remaining                    sold

                                                                                                                     Shipping: FREE ePacket delivery from China | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: chongqing, China
                                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                                      Delivery:            Estimated between Tue. Oct. 27 and Mon.
                                                                                                                                           Nov. 30
                                                                                                                                           Please note the delivery estimate is greater than 9
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       White Headlight Head Lamp               Motorcycle Black Headlight               Motorcycle Headlight Front              Motorcycle Dirt Bike                        Dirt Bike Enduro Headlight                   Motorcycle Dirtbike
       Light StreetFighter For KT…             Street Fighter Dirt Bike He…             Light For Enduro Motocros…              Headlight Front Headlamp…                   Head Lamp Fairing For…                       Headlight Fairing For…
       $28.80                                  $24.06                                   $20.67                                  $20.67                                      $29.13                                       $34.44
       Free shipping                           $25.60                                   $21.99                                  $21.99                                      $30.99                                       + $3.27 shipping
       Almost gone                             + $3.50 shipping                         Free shipping                           Free shipping                               + $3.50 shipping                             Seller 99.3% positive
                                               Seller 99.2% positive                    Seller 99.8% positive                   Almost gone                                 New




                                                                                                                                                                                                                                                     Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/LED-Headlight-Head-Light-Lamp-Universal-For-Kawasaki-KX-KXF-Honda-KTM-Dirt-Bike/233373272785?hash=item3656218ad1:g:X3YAAOSwuuVdqhoX                                                                                                 1/3
10/14/2020                                                               LED Headlight
                                                        Case: 1:20-cv-06677  Document  Head Light
                                                                                            #: 13 Lamp Universal
                                                                                                    Filed:       For Kawasaki
                                                                                                            11/10/20      PageKX KXF
                                                                                                                                  351Honda KTM Dirt
                                                                                                                                       of 398       Bike | eBay
                                                                                                                                               PageID        #:1658




     Headlight Head Light Lamp                   Red LED Headlight Head                 Headlight Head light                     Headlight Head Lamp                       Headlight Head Lamp                       Front Head Light Lamp
     Universal For Honda Yama…                   Light Lamp For Honda…                  Universal For Honda Yama…                Universal For Honda Yama…                 Fairing For Kawasaki KX25…                HeadLight Round For Suzu…
     $37.80                                      $25.99                                 $29.99                                   $25.99                                    $25.99                                    $42.80
     Free shipping                               Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping
                                                 Almost gone




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: chongqing, China
             Shipping to: Worldwide
             Excludes: Africa, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan,
             Turkmenistan, Bahrain, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman Islands,
             Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint
             Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook Islands, Fiji, French Polynesia, Guam,
             Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam,
             Cambodia, Laos, Philippines, Bermuda, Greenland, Saint Pierre and Miquelon, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru,
             Suriname, Uruguay, Venezuela, Bosnia and Herzegovina, Gibraltar, Guernsey, Jersey, Macedonia, Montenegro, Svalbard and Jan Mayen, Vatican City State

             Quantity:    1                 Change country:       United States                                                       ZIP Code:      60106                  Get Rates


               Shipping and handling       Each additional item     To                   Service                                                                                  Delivery*

               Free shipping               Free                     United States        ePacket delivery from China                                                              Estimated between Tue. Oct. 27 and Mon. Nov. 30

               US $50.00                   US $30.00                United States        Expedited Shipping from China/Hong Kong/Taiwan to worldwide                              Estimated between Wed. Oct. 21 and Wed. Oct. 28
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/LED-Headlight-Head-Light-Lamp-Universal-For-Kawasaki-KX-KXF-Honda-KTM-Dirt-Bike/233373272785?hash=item3656218ad1:g:X3YAAOSwuuVdqhoX                                                                                                  2/3
10/14/2020                                     Case: 1:20-cv-06677 Document #: 13 Filed: Feedback
                                                                                         11/10/20 Profile
                                                                                                      Page 352 of 398 PageID #:1659
                                                                                                                                                           Sell   Watchlist      My eBay           3
                  Hi           !         Daily Deals    Brand Outlet       Help & Contact


                                         Shop by
                                         category                Search for anything                                                      All Categories                        Search             Advanced



                 Home        Community       Feedback forum      Feedback profile



                 Feedback profile


                                          racingparts16 (6365          )                                                                                                Member Quick Links
                                          Positive Feedback (last 12 months): 97.9%                                                                                     Contact member
                                          Member since: Aug-15-16 in China                                                                                              View items for sale
                                          Top-rated seller: One of eBay's most reputable sellers.                                                                       View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                             Detailed seller ratings

                                                1 month       6 months           12 months            Average for the last 12 months

                             Positive             161            820                1781              Accurate description                                 Reasonable shipping cost
                                                                                                                   (1445)                                              (1575)
                             Neutral                1             14                  29
                                                                                                      Shipping speed                                       Communication
                             Negative               1             22                  36                           (1451)                                              (1481)




                          All received Feedback                                   Received as buyer                          Received as seller                                Left for others

                 36 Feedback received (viewing 1-25)                                                                                                                              Revised Feedback: 11


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (36)                         12 Months


                   FEEDBACK                                                                                                    FROM                                                WHEN

                         They never sendit ...                                                                                 Buyer: -***a (4)                                    Past month
                         For Honda CBR600/1000RR CB1000R CB1300SF SuperFour CB1284 Front Brake Disc                            US $139.90                                          Reciprocal feedback




                                                                                                                                                                                                              Comment?
                         Rotor (#232283773232)


                         Tried hand guards on 2x Honda's an a 1x YAMAHA... does not fit                                        Buyer: u***- (15 )                                  Past 6 months
                         (Private listing)                                                                                                                                         Reciprocal feedback


                         This company steals from buyers.                                                                      Buyer: r***6 (1564 )                                Past 6 months
                         CNC 7/8" 22mm Handlebars Handle Bars For Yamaha Honda Kawasaki Suzuki Black                           US $28.12                                           Reciprocal feedback
                         (#233193492948)


                         Not impressed                                                                                         Buyer: e***i (4)                                    Past 6 months
                         (Private listing)                                                                                                                                         Reciprocal feedback


                         Package came beat to hell horrible paint job DONT order from this seller..                            Buyer: f***8 (0)                                    Past 6 months
                         (Private listing)                                                                                                                                         Reciprocal feedback


                         F                                                                                                     Buyer: r***6 (1564 )                                Past 6 months
                         (Private listing)                                                                                                                                         Reciprocal feedback


                                                            Detailed item information is not available for the following items because the feedback is over 90 days old.


                         They sent me the wrong one, I ordered one from 2013 to 2017 and they sent me one                      Buyer: _***r (67 )                                  Past 6 months
                         Ram Air Intake Tube Duct Cover Fairing for Honda CBR CBR600RR F5 2007-2012 Black                      US $33.90                                           Reciprocal feedback
                         (#232466363774)


                         very bad quality!!!                                                                                   Buyer: i***n (836 )                                 Past 6 months
                         Front Rider Foot Pegs Rest Footrest Bracket Set For HONDA CBR600RR 2003-2006                          US $31.59                                           Reciprocal feedback
                         (#232299610351)


                         Broke on second ride do not recommend                                                                 Buyer: 8***n (16 )                                  Past 6 months
                         (Private listing)                                                                                                                                         Reciprocal feedback


                         Received completely different part than what was pictured                                             Buyer: 7***6 (65 )                                  Past 6 months
                         (Private listing)                                                                                                                                         Reciprocal feedback


                         Runs worse with this carburetor                                                                       Buyer: s***e (79 )                                  Past 6 months
                         (Private listing)                                                                                                                                         Reciprocal feedback


                         Cheap items                                                                                           Buyer: h***h (47 )                                  Past 6 months
                         (Private listing)                                                                                                                                         Reciprocal feedback


                         Cheap items                                                                                           Buyer: h***h (47 )                                  Past 6 months
                         (Private listing)                                                                                                                                         Reciprocal feedback




https://www.ebay.com/fdbk/feedback_profile/racingparts16?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                               1/2
10/14/2020                                                                                     racingparts16
                                                        Case: 1:20-cv-06677 Document #: 13 Filed: 11/10/20   on eBay
                                                                                                                Page 353 of 398 PageID #:1660
                                                                                                                                                                                                  Sell      Watchlist          My eBay         3
          Hi             !          Daily Deals     Brand Outlet     Help & Contact


                                     Shop by
                                     category                  Search for anything                                                                                               All Categories                                Search           Advanced



         racingparts16's profile



                                                                     racingparts16 (6365 )                                                                                     Items for sale            Visit store         Contact
                                                                     97.9% positive feedback

                                                                                                                                 Based in China, racingparts16 has been an eBay member since Aug 15, 2016
                                                                         Save




                                       Feedback ratings                                                                                                                                                            See all feedback

                                                          1,445      Item as described                       1,781               29               36                          Looks good haven't installed yet
                                                                                                                                                                              Oct 12, 2020
                                                          1,481      Communication                       Positive         Neutral             Negative
                                                          1,451      Shipping time

                                                          1,575      Shipping charges                            Feedback from the last 12 months



                                   386 Followers | 0 Reviews | Member since: Aug 15, 2016 |              China



         Items for sale(5631)                                                                                                                                                                                                                See all items




             Rear Foot Pegs ...                              Rear Foot Pegs ...                                  Rear Passenger ...                              Rear Passenger ...                                     Front Foot Pegs...
             US $35.99                        3m left        US $35.99                         3m left           US $27.50                       28m left        US $34.50                         43m left             US $36.60                  1h left




             About eBay      Announcements        Community        Security Center     Resolution Center         Seller Center     Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/racingparts16                                                                                                                                                                                                                       1/1
10/14/2020                                       Case: 1:20-cv-06677 Document #: 13JFG Racing11/10/20
                                                                                     Filed:  Components Page
                                                                                                        | eBay Stores
                                                                                                                354 of 398 PageID #:1661
                                                                                                                                                                                                     Sell   Watchlist      My eBay           3
                                      Hi            !             Daily Deals     Brand Outlet   Help & Contact


                                                                  Shop by
                                                                  category                 Search this Store                                                                            This Store                         Search            Advanced



                                     eBay      eBay Stores      JFG Racing Components




                                                                                JFG Racing Components
                                                                                386 followers racingparts16 (6365         ) 97.9%

                                                                                JFG is a professional motorcycle accessory company with a wide range of innovative and affordable prices. If you like, please pay attention to our stores and we will launch new promotions。 If you want to coop

                                                                                    Save this seller




                                     Category

                                     All                                                Featured Items
                                     eBay Motors

                                       Parts & Accessories

                                       Automotive Tools & Supplies




                                                                                        CNC Foot Pegs Pedals Rests
                                                                                        Footpeg For Honda XR250…
                                                                                        $45.99




                                                                                           Search this Store                                                        Search                                             Time: newly listed




                                                                                          All Listings   Auction      Buy It Now


                                                                                        1-48 of 3,509 Results

                                                                                                                  NEW LISTING   Ribbed Gripper Soft Seat Cover For Yamaha YZ250F 2019-2021 YZ450F 2018-2021 2020

                                                                                                                  $25.99                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  NEW LISTING   JFG CNC Oil Filter Cover Caps For Kawasaki KLX125 KLX150L KLX150BF KLX150S Green

                                                                                                                  $12.99                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  NEW LISTING   Rear Tail Light Turn Signal For Honda CB1000R CB600F Hornet CBR600F Motorcycle

                                                                                                                  $54.80                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  NEW LISTING   Front Rear Brake Reservoir Cover Caps For Yamaha WR250X XG250 XT250X Serow250

                                                                                                                  $10.90                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  NEW LISTING   Black Clutch Cover Guard Protector For Yamaha YZ450F WR450F YZ450FX 20016 2017

                                                                                                                  $14.80                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  NEW LISTING   Plastic Clutch Cover Protector Set For KTM SXF450 XCF450 2016 Motorcycle Orange

                                                                                                                  $13.90                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  NEW LISTING   New 240mm Rear Brake Disc Rotor For Kawasaki KX125 KX250 KX250F KX450F KLX450R

                                                                                                                  $25.90                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  NEW LISTING   Aluminum Engine Stator Cover Crank Case Crankcase For Honda CBR1000RR 2006-2007

                                                                                                                  $28.80                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  NEW LISTING   Side Mirrors Rear View Rearview For Yamaha FZ1 FZS1000 2001-2005 2004 Black

                                                                                                                  $32.50                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  NEW LISTING   Clutch Cover Protector Set For KTM XCF250 SXF250 2016-2017 EXCF450 XCFW450 2017

                                                                                                                  $13.90                                                                                                              From China
                                                                                                                  Free shipping                                                                              Seller: racingparts16 (6365) 97.9%




                                                                                                                  License Plate Tag Bracket Mount For YZF R6 Suzuki Boulevard M109R 2006-2011 2010

                                                                                                                  $28.80                                                                                                              From China
                                                                                                                  Free shipping                                                                               Seller: racingparts16 (6362) 97.9%




                                                                                                                  Fuel Gas Tank Cover Protector For Kawasaki ZX6R ZX 6R 2003 2004 2005 2006 Black

                                                                                                                  $42.99                                                                                                              From China
                                                                                                                  Free shipping                                                                               Seller: racingparts16 (6362) 97.9%



https://www.ebay.com/str/jfgracingcomponents?_dmd=1&rt=nc                                                                                                                                                                                                                                   1/3
10/14/2020                                Case: 1:20-cv-06677 Document #: 13JFG Racing11/10/20
                                                                              Filed:  Components Page
                                                                                                 | eBay Stores
                                                                                                         355 of 398 PageID #:1662

                                                                   Rear Brake Pedal Extension Lever Step Enlarge For KTM 990 1050 1290 Adventure

                                                                   $14.80                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6361) 97.9%




                                                                   New Air Cleaner Intake Filter Filters For Kawasaki Ninja ZX6R ZX 6R 2007 2008

                                                                   $17.50                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6361) 97.9%




                                                                   Foot Pegs Rests Pedals Footrests For Yamaha YZF R1 YZFR6 2003-2014 2011 2012

                                                                   $11.99                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6361) 97.9%




                                                                   New Front Headlight Assembly Headlamp For Honda CBR CBR600RR 2003 2004 2005 2006

                                                                   $78.80                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6361) 97.9%




                                                                   Hand Choke Carb Carburetor For 50cc 70cc 90cc 100cc 110cc SSR SDG ATV Dirt Bike

                                                                   $24.80                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6361) 97.9%




                                                                   ABS Rear Passenger Seat Pillion Cushion For Honda CBR600 F4I 2001-2006 2004 2005

                                                                   $29.90                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6361) 97.9%




                                                                   CNC Case Saver Sprocket Engine Guard For Kawasaki KX450F KX 450F 2006-2015 Green

                                                                   $10.50                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6361) 97.9%




                                                                   CNC Case Saver Sprocket Cover For Honda CRF450R 2002-2007 CRF450X 2005-2017 Red

                                                                   $13.80                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6361) 97.9%




                                                                   Throttle Hand Grips HandleBar For Yamaha PW80 PW 80 PEEWEE Motorcycle Black

                                                                   $9.90                                                                                                    From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6355) 97.9%




                                                                   Blue Screw Bolts of Radiator Shrouds For Yamaha YZ125 YZ250 2002-2007 2005 2006

                                                                   $24.50                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6355) 97.9%




                                                                   Carbon Fiber Gas Tank Pad Cover For Honda CBR1000RR 2012-2016 2014 2015 Black

                                                                   $42.50                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6355) 97.9%




                                                                   CNC Aluminum Kickstand Side Stand Extension Pad Plate For KTM DUKE 790 DUKE790

                                                                   $14.50                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6355) 97.9%




                                                                   Engine Clutch Case Cover Guard Protector For Yamaha YZ450F 2010-2015 2011 Blue

                                                                   $21.99                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6355) 97.9%




                                                                   Frame Sliders Crash Cover Pads Guard Protector For Yamaha YZF R3 2014-2017 2016

                                                                   $42.50                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6355) 97.9%




                                                                   Ribbed Gripper Soft Seat Cover For Kawasaki KX450F 2012-2015 2013 2014 Green

                                                                   $25.99                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6354) 97.9%




                                                                   Ribbed Gripper Soft Seat Cover For Suzuki DRZ 400 DRZ400 2000-2016 2014 2015

                                                                   $25.99                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6354) 97.9%




                                                                   Blue Ribbed Gripper Seat Cover For Husqvarna TE250 FC250 FC310 TXC250 2009-2013

                                                                   $24.50                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6354) 97.9%




                                                                   Engine Magneto Stator Coil For Aprilia SL1000 Falco 2000-2003 RSV 1000/Mille R

                                                                   $53.90                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6354) 97.9%




                                                                   Frame Sliders Crash Pads Protector For Suzuki GSXR1300 Hayabusa 2008-2014 2013

                                                                   $42.50                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6351) 97.9%




                                                                   JFG Ribbed Gripper Soft Seat Cover For Husqvarna TC FC 2016-2017 TE FE 2017

                                                                   $25.99                                                                                                   From China
                                                                   Free shipping                                                                      Seller: racingparts16 (6351) 97.9%




                                                                   JFG Ribbed Gripper Soft Seat Cover For Honda CR125R CR250R 1992-1993 Dirt Bike

                                                                   $25.90                                                                                                   From China

https://www.ebay.com/str/jfgracingcomponents?_dmd=1&rt=nc                                                                                                                                  2/3
10/14/2020                                                                      Case: 1:20-cv-06677 Document #: 13JFG Racing11/10/20
                                                                                                                    Filed:  Components Page
                                                                                                                                       | eBay Stores
                                                                                                                                               356 of 398 PageID #:1663
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6351) 97.9%




                                                                                                                                                  New Engine Stator Coil For BMW F650GS F700GS F800R 2013-2014 F800S 2007-2010

                                                                                                                                                  $62.50                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6351) 97.9%




                                                                                                                                                  CNC Aluminum Brake Lever Pedal Extension Enlarge For BMW R1200GS LC 2013-2019

                                                                                                                                                  $12.99                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6349) 97.9%




                                                                                                                                                  New 8pcs Clutch Plates Disc Kit Set For BMW R1200GSW 2013 2014 2015 Motorcycle

                                                                                                                                                  $42.50                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6349) 97.9%




                                                                                                                                                  Foot Pegs Footrest Pedal For Kawasaki ZX6R ZX636 ZX10R Z1000 Z750 Ninja650R ER6N

                                                                                                                                                  $10.80                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6349) 97.9%




                                                                                                                                                  2Pcs Gas Traction Side Pads Fuel Decals Protector For Yamaha YZF R1 2015-2016

                                                                                                                                                  $15.99                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6349) 97.9%




                                                                                                                                                  Red Air Cleaner Intake Filter Filters For Yamaha YZF R6 YZFR6 YZF-R6 2008-2009

                                                                                                                                                  $21.99                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6349) 97.9%




                                                                                                                                                  JFG CNC Rear Foot Brake Lever Pedal For Kawasaki KLX150L 2015-2018 KLX150BF 2017

                                                                                                                                                  $45.99                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6348) 97.9%




                                                                                                                                                  2Pcs Gas Tank Pad Traction Side Decal Protector For Honda CB1100 2010-2017 Black

                                                                                                                                                  $12.99                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6342) 97.9%




                                                                                                                                                  2Pcs CNC JFG Frame Slider Crash Pads Cover Guard Protector For BMW S1000R 2015

                                                                                                                                                  $82.50                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6342) 97.9%




                                                                                                                                                  Rear Taillight Turn Signal Light For Kawasaki Z1000 Ninja 1000 Versys 650 Black

                                                                                                                                                  $39.90                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6342) 97.9%




                                                                                                                                                  Fairing Air Intake Accents Grilles For Honda Goldwing GL1800 2001-2010 2008 2009

                                                                                                                                                  $25.99                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6342) 97.9%




                                                                                                                                                  Steering Damper Stabilizer Bracket Kit For Kawasaki Ninja 250R EX250 2008-2012

                                                                                                                                                  $23.90                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6342) 97.9%




                                                                                                                                                  2Pcs Brake Clutch Levers For Suzuki RMZ250 Kawasaki KX450F Yamaha YZ125 250 Gold

                                                                                                                                                  $15.00                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6342) 97.9%




                                                                                                                                                  Aluminum Rear Foot Brake Pedal Lever For Yamaha YZF R1 YZFR1 2004 2005 2006

                                                                                                                                                  $15.99                                                                                                   From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6341) 97.9%




                                                                                                                                                  Rear Wheel Hub Spacer Kit For Honda XR250R XR400R 1996-2004 CRF230L 2008-2009

                                                                                                                                                  $9.90                                                                                                    From China
                                                                                                                                                  Free shipping                                                                      Seller: racingparts16 (6341) 97.9%




                                                                                                                                                                          1    2     3     4      5     6     7     8      9    10




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/jfgracingcomponents?_dmd=1&rt=nc                                                                                                                                                                                                                 3/3
10/14/2020                                            Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                          Filed:       by racingparts16
                                                                                                   11/10/20      Page| eBay
                                                                                                                        357 of 398 PageID #:1664
                                                                                                                                                                                 Sell   Watchlist       My eBay               3
         Hi                 !       Daily Deals      Brand Outlet   Help & Contact


                                    Shop by
                                    category             KTM headlight                                                                                          All Categories                         Search                 Advanced


                                                                                                                                                                                                Include description
                                                        Items for sale from racingparts16 (6365      )       |    Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction   Buy It Now                                                                                            Sort: Best Match           View:
        eBay Motors
         Motorcycle Headlight Assemblies                  26 results for KTM headlight       Save this search
         More

                                                                                                  Plastic Headlight Head Light Lamp StreetFighter For KTM SX SXF XC EXC XCW Orange (Fits:
        Format                             see all                                                KTM)
                                                                                                  Brand New
               All Listings
               Auction
               Buy It Now                                                                         $29.60                                                Seller: racingparts16 (6,360) 97.9%
                                                                                                  Buy It Now
                                                                                                  Free Shipping
        Machine Type                       see all
                                                                                                  Only 3 left!
               Street Motorcycle (3)
                                                                                                  188 Sold
               Off-road Motorcycle (3)
                                                                                                     Watch
               Dual Sport Motorcycle (3)
               Not Specified (11)


        Brand                              see all                                                LED Headlight Head Light Lamp Universal For Kawasaki KX KXF Honda KTM Dirt Bike
                                                                                                  Brand New
        Technology                         see all
                                                                                                  $26.99                                                From China
        Warranty                           see all                                                Buy It Now
                                                                                                                                                        Seller: racingparts16 (6,332) 97.9%
                                                                                                  Free Shipping
        Guaranteed Delivery                see all                                                Only 3 left!
               No Preference                                                                      18 Sold
               1 Day Shipping                                                                        Watch
               2 Day Shipping
               3 Day Shipping
               4 Day Shipping

                                                                                                  LED Headlight Head Lamp For KTM EXC125 SX250 SXF450 XC300 XCF350 EXCF450 Orange
        Condition                          see all
                                                                                                  Brand New
               New   (26)

                                                                                                  $31.70                                                From China
        Price                                                                                     Buy It Now
                                                                                                                                                        Seller: racingparts16 (6,333) 97.9%
              Under $35.00                                                                        Free Shipping
              Over $35.00                                                                         13 Watching
        $             to $                                                                           Watch


        Item Location                      see all
               Default
               Within
                100 miles       of 60106                                                          Universal Headlight Head Light Lamp StreetFighter For KTM SX SXF XC EXC Orange
               US Only                                                                            Brand New
               North America
               Worldwide                                                                          $26.63                                                From China
                                                                                                  Buy It Now
                                                                                                                                                        Seller: racingparts16 (6,332) 97.9%
        Delivery Options                   see all                                                Free Shipping
                                                                                                  11 Sold
               Free shipping
                                                                                                     Watch

        Show only                          see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings                                                                      Headlight Head Lamp Universal For Honda Yamaha Kawasaki Suzuki KTM Motorcycle
               Deals & Savings                                                                    Brand New


        More refinements...                                                                       $25.99                                                From China
                                                                                                  Buy It Now
                                                                                                                                                        Seller: racingparts16 (6,332) 97.9%
                                                                                                  Free Shipping
                                                                                                     Watch
              Seller Information

             racingparts16 (6365       )
              Feedback rating: 6,365
              Positive Feedback: 97.9%
              Member since Aug-15-16 in
              Hong Kong
                                                                                                  Headlight Head Light Lamp Universal For Honda Yamaha KTM Motorcycle Dirt Bike
                                                                                                  Brand New
              Read feedback profile
              Add to my favorite sellers                                                          $37.80                                                From China
                                                                                                  Buy It Now
                                                                                                                                                        Seller: racingparts16 (6,332) 97.9%
                                                                                                  Free Shipping
        Sponsored items for you                                                                   3 Watching
                                                                                                     Watch




                                                          Universal Headlights Headlamp Street For KTM EXC EXCF XCF XCW SX SXF SMR Enduro
                                                          Brand New




https://www.ebay.com/sch/m.html?_odkw=KTM&_ssn=racingparts16&_osacat=0&_from=R40&_trksid=p2046732.m570.l1312&_nkw=KTM+headlight&_sacat=0                                                                                                 1/7
10/14/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 358 of 398 PageID #:1665
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $26.99
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.69
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $28.68

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: racingparts16 | Message to seller

                                                                        LED Headlight Head Light Lamp Universal For Kawasaki
                                                                        KX KXF Honda KTM Dirt Bike
                                                                        $26.99

                                                                        Quantity     1


                                                                        Delivery

                                                                              Est. delivery: Oct 27 – Nov 30
                                                                              ePacket delivery from China
                                                                              Free

                                                                              Est. delivery: Oct 21 – Oct 28
                                                                              Expedited Shipping from China/Hong Kong/Taiwan to
                                                                              worldwide
                                                                              $50.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435935022015                                                                                                                                                       1/1
10/14/2020                                                              Universal
                                                       Case: 1:20-cv-06677        Headlight Head
                                                                            Document        #: 13Light Lamp StreetFighter
                                                                                                    Filed:  11/10/20For    KTM SX
                                                                                                                          Page 359SXFof
                                                                                                                                      XC398
                                                                                                                                         EXC PageID
                                                                                                                                             Orange | eBay
                                                                                                                                                        #:1666
                                                                                                                                                                                                    Sell     Watchlist         My eBay           3
  Hi          !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                                 Universal Headlight Head Light Lamp
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 StreetFighter For KTM SX SXF XC EXC
                                                                                                                 Orange                                                                                           eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more


                                                                                                                    Condition: New
                                                                                                                                                                                                           Seller information
                                                                                                                                           Buy 1               Buy 2                                       racingparts16 (6365       )
                                                                                                                           Bulk
                                                                                                                                         $26.63/ea           $25.83/ea                                     97.9% Positive feedback
                                                                                                                       savings:

                                                                                                                                                                                                               Save this Seller
                                                                                                                     Quantity:       1         3 or more for $25.30/ea
                                                                                                                                                                                                           Contact seller
                                                                                                                                    3 available / 11 sold                                                  Visit store
                                                                                                                                                                                                           See other items

                                                                                                                    Price:   US $26.63/ea                                 Buy It Now


                                                                                                                                                                         Add to cart


                                                                                                                                                                       Add to Watchlist



                                                                                                                         1-year accident protection plan from
                                                                                                                         SquareTrade - $5.99
                                             Have one to sell?         Sell now
                                                                                                                   Limited quantity           More than 78%
                                                                                                                                                                           Free shipping
                                                                                                                      remaining                   sold

                                                                                                                     Shipping: FREE ePacket delivery from China | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: chongqing, China
                                                                                                                                    Ships to: Worldwide See exclusions

                                                                                                                      Delivery:            Estimated between Tue. Oct. 27 and Mon.
                                                                                                                                           Nov. 30
                                                                                                                                           Please note the delivery estimate is greater than 9
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       New Orange Headlight                    Universal Motorcycle                     Headlight Head Lamp Light               Plastic Headlight Head Light                Orange Street Fighter Front                  Motorcycle Headlight Front
       Head Light Lamp…                        Headlight Head Lamp for…                 Streetfighter For KTM EXC…              Lamp StreetFighter For KT…                  Headlight Head Lamp Ligh…                    Light For Enduro Motocros…
       $27.77                                  $25.44                                   $22.99                                  $29.60                                      $17.08                                       $20.67
       Free shipping                           Free shipping                            Free shipping                           Free shipping                               + $3.27 shipping                             $21.99
       Almost gone                             New                                      Almost gone                             Almost gone                                 New                                          Free shipping
                                                                                                                                                                                                                         Seller 99.8% positive


                                                                                                                                                                                                                                                     Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Universal-Headlight-Head-Light-Lamp-StreetFighter-For-KTM-SX-SXF-XC-EXC-Orange/233510378482?hash=item365e4d9bf2:g:ow4AAOSwtC5eWsrh                                                                                                  1/4
10/14/2020                                                              Headlight
                                                       Case: 1:20-cv-06677        Head Lamp#:
                                                                            Document        Universal For Honda
                                                                                              13 Filed:         Yamaha Kawasaki
                                                                                                            11/10/20   Page 360 Suzuki
                                                                                                                                    ofKTM
                                                                                                                                       398Motorcycle
                                                                                                                                            PageID   | eBay
                                                                                                                                                         #:1667
                                                                                                                                                                                                    Sell     Watchlist         My eBay            3
  Hi          !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search              Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                                 Headlight Head Lamp Universal For Honda
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 Yamaha Kawasaki Suzuki KTM Motorcycle
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                    Condition: New

                                                                                                                                           Buy 1               Buy 2                                       Seller information
                                                                                                                           Bulk
                                                                                                                                         $25.99/ea           $25.21/ea                                     racingparts16 (6365       )
                                                                                                                       savings:
                                                                                                                                                                                                           97.9% Positive feedback

                                                                                                                     Quantity:       1         3 or more for $24.69/ea
                                                                                                                                                                                                               Save this Seller
                                                                                                                                    3 available / 6 sold                                                   Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                    Price:   US $25.99/ea                                 Buy It Now


                                                                                                                                                                         Add to cart


                                                                                                                                                                       Add to Watchlist



                                                                                                                         1-year accident protection plan from
                                                                                                                         SquareTrade - $5.99

                                             Have one to sell?         Sell now                                    Limited quantity           More than 66%
                                                                                                                                                                           Free shipping
                                                                                                                      remaining                   sold

                                                                                                                     Shipping: FREE ePacket delivery from China | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: chongqing, China
                                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                                      Delivery:            Estimated between Tue. Oct. 27 and Mon.
                                                                                                                                           Nov. 30
                                                                                                                                           Please note the delivery estimate is greater than 9
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       LED Headlight Head Light                Black Universal Headlight                Motorcycle Universal                    Supermoto Front Enduro                      Headlight Head Light                         Motorcycle Dirt Bike
       Lamp Universal For Kawasa…              Supermoto Head lamp Fit…                 Headlight Head Lamp Ligh…               Light Headlight Lamp For…                   Headlamp for Honda…                          Headlight Lamp Black For…
       $26.99                                  $20.67                                   $25.00                                  $20.45                                      $39.90                                       $13.15
       Free shipping                           $21.99                                   Free shipping                           $21.99                                      Free shipping                                $13.99
       New                                     Free shipping                            Seller 99.3% positive                   Free shipping                               New                                          + $3.50 shipping
                                               Almost gone                                                                      Almost gone                                                                              Seller 99.1% positive




                                                                                                                                                                                                                                                      Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions




https://www.ebay.com/itm/Headlight-Head-Lamp-Universal-For-Honda-Yamaha-Kawasaki-Suzuki-KTM-Motorcycle/233374691579?hash=item36563730fb:g:B8wAAOSwOeBdq~g2                                                                                                    1/4
10/15/2020                                                            18" 2.15"
                                                      Case: 1:20-cv-06677       REAR Wheel #:
                                                                             Document      Rim13
                                                                                               for KTM 125 11/10/20
                                                                                                   Filed:  250 300 400 450
                                                                                                                       Page520 525
                                                                                                                               361 EXC
                                                                                                                                     ofSX SXSPageID
                                                                                                                                        398  SX-F XC | eBay
                                                                                                                                                       #:1668
 Hi! Sign in or register      Daily Deals      Brand Outlet     Help & Contact                                                                                                              Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                      All Categories                        Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheel Hub Assemblies
                                                                                                                                                                                                                                | Add to Watchlist
                                                      eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims




    People who viewed this item also viewed

                           2016 Ktm 250 Sxf                              2014 Honda                                     MXCHAMP                                            90 91 92 93 94 95                              VPOWER FORGED
                           Factory Edition…                              CRF450R CRF 45…                                CarbonMatrix…                                      96 97 98 YAMAH…                                REAR HUB SILVE…
                           $174.99                                       $319.95                                        $323.00                                            $79.95                                         $199.95
                           + $75.20 shipping                             + shipping                                     + $30.00 shipping                                  + $137.71 shipping                             + $30.00 shipping




            Check if this part fits your vehicle                       Select Vehicle



    SAVE UP TO 10%                   See all eligible items

                                                                                                              18" 2.15" REAR Wheel Rim for KTM 125 250
                                                                                                                                                                                                   Shop with confidence
                                                                                                              300 400 450 520 525 EXC SX SXS SX-F XC
                                                                                                                                                                                                          eBay Money Back Guarantee
                                                                                                                Condition: New                                                                            Get the item you ordered or get
                                                                                                                                                                                                          your money back. Learn more
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:

                                                                                                                 Sale ends 01d 07h 42m                                                             Seller information
                                                                                                                        in:                                                                        radiatorfactory (188    )
                                                                                                                                                                                                   98.4% Positive feedback
                                                                                                                  Quantity:      1             2 available / 1 sold

                                                                                                                                                                                                       Save this Seller
                                                                                                                                                                                                   Contact seller
                                                                                                                    Price:    US $296.81                             Buy It Now
                                                                                                                                                                                                   Visit store
                                                                                                                              No Interest if paid in
                                                                                                                                                                                                   See other items
                                                                                                                              full in 6 mo on $99+*
                                                                                                                                                                     Add to cart
                                                                                                                              US $329.79 (10% off)

                                                                                                                                                                   Add to Watchlist



                                                                                                                                          30-day returns


                                                                                                                  Shipping: $100.00 Expedited Shipping from China/Hong
                                                                                                                                Kong/Taiwan to worldwide | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: SH, China
                                                                                                                                Ships to: United States See exclusions
                                            Have one to sell?        Sell now
                                                                                                                  Delivery: Estimated between Thu. Oct. 22 and Thu. Oct.
                                                                                                                                29
                                                                                                                                Please allow additional time if international delivery is
                                                                                                                                subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                terms and apply now

                                                                                                                                         Earn up to 5x points when you use your
                                                                                                                                         eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Related sponsored items 1/2                                                                                                                                                                                        Feedback on our suggestions




                                                                                                                                                                                                                                           Feedback



     07 05-07 KTM 250 XCFW                     Dual Foam Air Filter Cleaner           220MM Rear Steel Brake                 Dual Foam Air Filter Cleaner              Warp 9 Complete Wheel Kit                 KTM BREMBO FRONT
     Rear Wheel Hub Rim Spok…                  for KTM SX XC EXC SXS S…               Disc Rotor For KTM EXC…                for KTM SX XC EXC SXS L…                  - Rear 18 x 2.15 Silver…                  BRAKE LEVER 125 200 250…
     $299.99                                   $10.84                                 $33.59                                 $10.76                                    $468.07                                   $25.00
     + shipping                                + $0.34 shipping                       $38.59                                 + $0.34 shipping                          + $64.13 shipping                         + $14.00 shipping
                                                                                      + $2.99 shipping


https://www.ebay.com/itm/18-2-15-REAR-Wheel-Rim-for-KTM-125-250-300-400-450-520-525-EXC-SX-SXS-SX-F-XC/193132068750                                                                                                                                  1/5
10/15/2020                                                          18" 2.15"
                                                    Case: 1:20-cv-06677       REAR Wheel #:
                                                                           Document      Rim13
                                                                                             for KTM 125 11/10/20
                                                                                                 Filed:  250 300 400 450
                                                                                                                     Page520 525
                                                                                                                             362 EXC
                                                                                                                                   ofSX SXSPageID
                                                                                                                                      398  SX-F XC | eBay
                                                                                                                                                     #:1669


    Description            Shipping and payments                                                                                                                                             Report item



                                                                                                                                                                   eBay item number: 193132068750
      Seller assumes all responsibility for this listing.

      Last updated on Oct 08, 2020 17:46:16 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make         Model         Submodel
              -Select-          -Select-     -Select-       -Select-                  Go


         [show all compatible vehicles]


               This part is compatible with 292 vehicle(s).


             Notes       Year                                   Make                                 Model                                   Submodel
                         2013                                   KTM                                  125                                     SX
                         2012                                   KTM                                  125                                     SX
                         2011                                   KTM                                  125                                     SX
                         2010                                   KTM                                  125                                     SX
                         2009                                   KTM                                  125                                     SX
                         2008                                   KTM                                  125                                     SX
                         2008                                   KTM                                  125                                     SXS
                         2007                                   KTM                                  125                                     SX
                         2007                                   KTM                                  125                                     SXS
                         2006                                   KTM                                  125                                     SX
                         2006                                   KTM                                  125                                     SXS
                         2005                                   KTM                                  125                                     SX
                         2005                                   KTM                                  125                                     SXS
                         2004                                   KTM                                  125                                     SX
                         2004                                   KTM                                  125                                     SXS
                         2003                                   KTM                                  125                                     SX
                         2003                                   KTM                                  125                                     SXS
                         2002                                   KTM                                  125                                     SX
                         2002                                   KTM                                  125                                     SXS
                         2001                                   KTM                                  125                                     SX

         Page 1 of 15                                                                             1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by radiatorfactory



         Item specifics
         Condition:                New                                                              Brand:                       radiatorfactory
         Features:                 fits OEM Brake Disc Rotor and Sprocket                           Manufacturer Part Number:    RW18KTM651FBOR20-RF-0929
         Fitment:                  125-625 EXC SX XC MXC SXS XC-F XC-W                              Type:                        Spoked Wheel
         Rim Diameter:             18in.                                                            Color:                       Orange
         Rim Width:                2.15in.                                                          Warranty:                    1 Year
         Rim made:                 7075 T6 Alloy                                                    Applicable Regions:          MX Off-Road
         Spoke made:               65 manganese spokes with brass nipple                            Material:                    Aluminum
         Hub made:                 6061 T6 Aluminum CNC Machined Hub                                Surface Finish:              CNC
         Color::                   Black Rim & Orange Hub                                           Part Brand:                  KTM
         UPC:                      Does not apply                                                   EAN:                         Does not apply


       You may like


                                 45%                               10%                             20%                           10%                            10%
                                    Off                                Off                            Off                           Off                            Off




      Front 16" x 3.5" Spoke Wheel           18" x 5.5" Chrome Rear Cast        16" x 3.5'' Black Rear Cast   21"x3.5'' Red 36 Spoke Front   21" 3.5" Front 16" 3.5" Rear   Chrome 36 Spoke 21"x3.5"
      Rim Hub for Harley Touring…            Wheel Fat Spokes Touring…          Wheel Dyna Softail Touring…   Wheel Rim Dual Disc Softail…   Tubeless Wheels for Sportst…   Front Single Disc Wheel…
      $183.63 $333.88                        $310.02 $344.47                    $293.98 $367.47               $294.72 $327.47                $600.72 $667.47                $344.47




                                                                                                                                                                                                  Feedback




                                          Home          About us             Contact us
https://www.ebay.com/itm/18-2-15-REAR-Wheel-Rim-for-KTM-125-250-300-400-450-520-525-EXC-SX-SXS-SX-F-XC/193132068750                                                                                        2/5
10/15/2020                                                18" 2.15"
                                          Case: 1:20-cv-06677       REAR Wheel #:
                                                                 Document      Rim13
                                                                                   for KTM 125 11/10/20
                                                                                       Filed:  250 300 400 450
                                                                                                           Page520 525
                                                                                                                   363 EXC
                                                                                                                         ofSX SXSPageID
                                                                                                                            398  SX-F XC | eBay
                                                                                                                                           #:1670


                              Store Categories                        Product Overview

                            Radiator ▸


                            Wheel Rim ▸


                            Rear Sets ▸


                            Forward Control ▸


                            Muffler Exhaust ▸


                            Gas Fuel Tank


                            Clip On


                            Go Kart Parts


                            Golf Cart Parts


                            Valve Shim


                            Oil Filter
                                                                      Description
                            Brake Disc Rotor ▸                         Complete Set of REAR Wheel Rim with Orange Hub fit for KTM

                            Other                                      Fitment:
                                                                       KTM
                                                                       EXC 125 1987-2016
                                                                       SX 125 1995-2002
                                                                       EXC 200 1998-2015
                                                                       SX 200 2003-2006
                                                                       XC-W 200 2007-2009
                                                                       EXC 250 1990-2015
                                                                       EXC-F 250 2007-2015
                                                                       SX 250 1997-2014
                                                                       SXS-F 250 2006-2009
                                                                       XC-F 250 2007-2009
                                                                       XC-W 250 2006-2009
                                                                       EXC 300 1995-2015
                                                                       MXC 300 1998-2005
                                                                       XC 300 2006-2009
                                                                       XC-W 300 2006-2009
                                                                       EXC-F 350 2012-2016
                                                                       EXC 380 1998-1999
                                                                       SX 380 1998-2002
                                                                       EXC-G 400 2004-2006
                                                                       EGS 400 1996-1999
                                                                       EXC 400 1996-2011
                                                                       SX 400 2000-2002
                                                                       EXC-F 450 2003-2015
                                                                       EXC-R 450 2008-2009
                                                                       SX 450 2003-2006
                                                                       SXS 450 2003-2009
                                                                       SXS-F 450 2003-2009
                                                                       XC-F 450 2008-2009
                                                                       XC 450 Quad 2007-2009
                                                                       XC-G 450 2006
                                                                       EXC-F 500 2010-2015
                                                                       SX-F 505 2007-2009
                                                                       XC-F 505 2007-2009
                                                                       EXC 520 2001-2002
                                                                       MXC 520 2001-2002
                                                                       SX 520 2001-2002
                                                                       EXC 525 2003-2007
                                                                       SX 525 2003-2006
                                                                       XC-G 525 2006-2008
                                                                       XC-W 525 2006-2008
                                                                       EXC 530 2008-2011
                                                                       SXS 540 2003-2006
                                                                       SXC 540 1999-2000
                                                                       SXS 540 2001-2006
                                                                       SXC 625 2003-2006
                                                                       PLS confirm the model of bikes carefully before buying, to avoid buying the
                                                                       wrong.

                                                                       Rear Wheel Size: 18" x 2.15" with 36 Spokes
                                                                       Rear Axle: 20mm diameter
                                                                       Will fit Rear Tire Size: 120-130-140/90-18
                                                                       Color: Black Rims & Orange Hubs
                                                                       Material:
                                                                         - 7075 T6 Alloy Rim
                                                                         - 6061 T6 Aluminum CNC Machined Hub
                                                                         - 65 manganese spokes with brass nipple
                                                                                                                                                      Feedback
                                                                       Safety Standard Certification: DOT

                                                                       Features:
                                                                       - Condition: 100% brand new,never mounted.
                                                                       - Light Weight Design & Classic, tube-type spokes Design.
                                                                       - Compatible with OEM Brake Disc Rotor and Sprocket.
                                                                       - Professional quality wheel sets built of the best components available.
                                                                       - We already test on original bike, and each wheel set has been good tested,
                                                                       guaranteeing the best in quality and performance.
                                                                         Will last for years of top performance make your bike become cooler
https://www.ebay.com/itm/18-2-15-REAR-Wheel-Rim-for-KTM-125-250-300-400-450-520-525-EXC-SX-SXS-SX-F-XC/193132068750                                         3/5
10/15/2020                                                             18" 2.15"
                                                       Case: 1:20-cv-06677       REAR Wheel #:
                                                                              Document      Rim13
                                                                                                for KTM 125 11/10/20
                                                                                                    Filed:  250 300 400 450
                                                                                                                        Page520 525
                                                                                                                                364 EXC
                                                                                                                                      ofSX SXSPageID
                                                                                                                                         398  SX-F XC | eBay
                                                                                                                                                        #:1671
                                                                                                     -   Will last for years of top performance, make your bike become cooler.
                                                                                                     -   Good tested before we send out, quality guaranteed.
                                                                                                     -   Professional installation recommended.
                                                                                                     -   Worldwide Fast Delivery & Long Time Warranty

                                                                                                     Package included:
                                                                                                     1 x Complete Set of REAR Wheel, including Hubs Rims Spokes Nipples and all
                                                                                                     the Bearings, Spacers and Seals you need.

                                                                                                     Tech Note:
                                                                                                     As an experienced riders to remind : after riding the motorcycle need to tighten
                                                                                                     the spokes, in order to prevent the spokes loose appear broken
                                                                                                     The maintenance of the process of debugging for 4 to 5 times the spokes reach
                                                                                                     the role of balance.

                                                                                                     We also have other color for the rims and hubs, contact us if you need!

                                                                                                          About us                       Payment      Shipping and Return              Contact us



                                                                                                  Why Choose us?

                                                                                                  We are a professinal factory specialized in high quality aluminum motorcycle parts and
                                                                                                  accesseries from year 2004. our products cover almost all the brand ,bike type, all the
                                                                                                  motorcyle model and popular year on the market.

                                                                                                  Main products including: brake disc rotors, levers , rearsets, clip ons , frame sliders, gas
                                                                                                  caps, wheel sets, footpegs, radiators ,forward controls and other aluminum parts.

                                                                                                  We are A team, strong support for sales ,design and research, QC and logistic, enough
                                                                                                  capacity of manufature, ensure our customer have good service.




    SAVE UP TO 10%                             See all eligible items
 Save up to 10.0% for KTM Wheels
 Marked down item price reflects all savings. Items provided by radiatorfactory                                                                                                   All promotional offers from radiatorfactory




                                                                                                                                                                                                                                      See all



       19" Rear Wheel Rim Hub Set                          18" 2.15" REAR Wheel Rim for                           19" 2.15" Rear Wheel Rim Hub     21" 1.6" Front Wheel Rim KTM           21" 18" Complete Wheels Set
       KTM 125 250 300 400 450                             KTM SX SX-F XC XC-F 125                                Set for KTM 125 150 250 300      125 250 300 350 450 540                KTM 125-540 EXC EXC-F SX
       520 EXC SX SXS MXC EGS                              150 250 300 350 450 12-19                              350 450 SX SX-F XC XC-F          SX EXC EXC-F SX-F XC-F XC              SX-F XC XC-W SXS
       SXC XC                                                                                                                                                                             Husqvarna

       Was:                 US $329.79                     Was:                  US $329.79                       Was:             US $329.79      Was:             US $329.79            Was:               US $499.79
       Now:               US $296.81                       Now:                US $296.81                         Now:           US $296.81        Now:           US $296.81              Now:             US $449.81


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                  You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views                                                                                                                                                              Feedback on our suggestions




     2.15*19" Rear Wheel Rim 36                 Solid Front Brake Disc Rotor                 Wave Brake Rotor Front
     Holes For KTM SX 125 150…                  1pc For KTM 105SX 04-08…                     Braking KT07FID For KTM…
     $44.99                                     $65.80                                       $85.46
     $59.99                                     + $62.39 shipping                            $101.95
     + $70.00 shipping                          Seller 99.7% positive                        + $24.87 shipping
     Seller 99.6% positive                                                                   Seller 99.3% positive                                                                                                                  Feedback




   Explore more sponsored options: Type


https://www.ebay.com/itm/18-2-15-REAR-Wheel-Rim-for-KTM-125-250-300-400-450-520-525-EXC-SX-SXS-SX-F-XC/193132068750                                                                                                                         4/5
10/15/2020                                                          18" 2.15"
                                                    Case: 1:20-cv-06677       REAR Wheel #:
                                                                           Document      Rim13
                                                                                             for KTM 125 11/10/20
                                                                                                 Filed:  250 300 400 450
                                                                                                                     Page520 525
                                                                                                                             365 EXC
                                                                                                                                   ofSX SXSPageID
                                                                                                                                      398  SX-F XC | eBay
                                                                                                                                                     #:1672
   Front Hub




     1987 Honda Cr125r Front                  Wheels Rims CNC Wheel                     MXCHAMP CarbonMattrix
     Wheel Hub                                Hubs 36 Front Rear HOND…                  FRONT HUB ORANGE W/21…
     $30.00                                   $186.00                                   $278.00
     + $43.50 shipping                        + $35.00 shipping                         + $20.00 shipping




   More from this seller 1/2                                                                                                                                                                                 Feedback on our suggestions




     18" 2.15" REAR Wheel Rim for             19" 2.15" Rear Wheel Rim Hub              21" 1.6" Front Wheel Rim KTM              18" x 2.15" Rear Spoked               18" 2.15" Rear Wheel Rim Red   19" x 2.15" MX Rear Spoked
     KTM SX SX-F XC XC-F 125…                 Set for KTM 125 150 250 30…               125 250 300 350 450 540…                  Wheel Rim Blue Hub for…               Hub for Honda…                 Wheel Rim Blue Hub for…
     $296.81                                  $296.81                                   $296.81                                   $294.72                               $297.42                        $294.72
     $329.79                                  $329.79                                   $329.79                                   $327.47                               $330.47                        $327.47
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping                     + shipping




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                     Return to top
 More to explore : KTM SX, KTM SX Motorcycles, 250cc or less KTM SX, Windshields for KTM SX SR, Grips for KTM SX SR, Fairings & Bodywork for KTM SX SR, Other Luggage for KTM SX SR,
 Lighting & Indicators for KTM SX SR, 125 SX Motorcycle Repair Manuals & Literature, UTV/SXS Parts & Accessories




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/18-2-15-REAR-Wheel-Rim-for-KTM-125-250-300-400-450-520-525-EXC-SX-SXS-SX-F-XC/193132068750                                                                                                                        5/5
10/15/2020                                                            18" 2.15"
                                                      Case: 1:20-cv-06677       REAR Wheel #:
                                                                             Document      Rim13
                                                                                               for KTM 125 11/10/20
                                                                                                   Filed:  250 300 400 450
                                                                                                                       Page520 525
                                                                                                                               366 EXC
                                                                                                                                     ofSX SXSPageID
                                                                                                                                        398  SX-F XC | eBay
                                                                                                                                                       #:1673
 Hi! Sign in or register      Daily Deals      Brand Outlet     Help & Contact                                                                                                              Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                      All Categories                        Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheel Hub Assemblies
                                                                                                                                                                                                                                | Add to Watchlist
                                                      eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims




    People who viewed this item also viewed

                           2016 Ktm 250 Sxf                              2014 Honda                                     MXCHAMP                                            90 91 92 93 94 95                              VPOWER FORGED
                           Factory Edition…                              CRF450R CRF 45…                                CarbonMatrix…                                      96 97 98 YAMAH…                                REAR HUB SILVE…
                           $174.99                                       $319.95                                        $323.00                                            $79.95                                         $199.95
                           + $75.20 shipping                             + shipping                                     + $30.00 shipping                                  + $137.71 shipping                             + $30.00 shipping




            Check if this part fits your vehicle                       Select Vehicle



    SAVE UP TO 10%                   See all eligible items

                                                                                                              18" 2.15" REAR Wheel Rim for KTM 125 250
                                                                                                                                                                                                   Shop with confidence
                                                                                                              300 400 450 520 525 EXC SX SXS SX-F XC
                                                                                                                                                                                                          eBay Money Back Guarantee
                                                                                                                Condition: New                                                                            Get the item you ordered or get
                                                                                                                                                                                                          your money back. Learn more
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:

                                                                                                                 Sale ends 01d 07h 42m                                                             Seller information
                                                                                                                        in:                                                                        radiatorfactory (188    )
                                                                                                                                                                                                   98.4% Positive feedback
                                                                                                                  Quantity:      1             2 available / 1 sold

                                                                                                                                                                                                       Save this Seller
                                                                                                                                                                                                   Contact seller
                                                                                                                    Price:    US $296.81                             Buy It Now
                                                                                                                                                                                                   Visit store
                                                                                                                              No Interest if paid in
                                                                                                                                                                                                   See other items
                                                                                                                              full in 6 mo on $99+*
                                                                                                                                                                     Add to cart
                                                                                                                              US $329.79 (10% off)

                                                                                                                                                                   Add to Watchlist



                                                                                                                                          30-day returns


                                                                                                                  Shipping: $100.00 Expedited Shipping from China/Hong
                                                                                                                                Kong/Taiwan to worldwide | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: SH, China
                                                                                                                                Ships to: United States See exclusions
                                            Have one to sell?        Sell now
                                                                                                                  Delivery: Estimated between Thu. Oct. 22 and Thu. Oct.
                                                                                                                                29
                                                                                                                                Please allow additional time if international delivery is
                                                                                                                                subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                terms and apply now

                                                                                                                                         Earn up to 5x points when you use your
                                                                                                                                         eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Related sponsored items 1/2                                                                                                                                                                                        Feedback on our suggestions




                                                                                                                                                                                                                                           Feedback



     07 05-07 KTM 250 XCFW                     Dual Foam Air Filter Cleaner           220MM Rear Steel Brake                 Dual Foam Air Filter Cleaner              Warp 9 Complete Wheel Kit                 KTM BREMBO FRONT
     Rear Wheel Hub Rim Spok…                  for KTM SX XC EXC SXS S…               Disc Rotor For KTM EXC…                for KTM SX XC EXC SXS L…                  - Rear 18 x 2.15 Silver…                  BRAKE LEVER 125 200 250…
     $299.99                                   $10.84                                 $33.59                                 $10.76                                    $468.07                                   $25.00
     + shipping                                + $0.34 shipping                       $38.59                                 + $0.34 shipping                          + $64.13 shipping                         + $14.00 shipping
                                                                                      + $2.99 shipping


https://www.ebay.com/itm/18-2-15-REAR-Wheel-Rim-for-KTM-125-250-300-400-450-520-525-EXC-SX-SXS-SX-F-XC/193132068750                                                                                                                                  1/3
10/15/2020                                                              18" 2.15"
                                                        Case: 1:20-cv-06677       REAR Wheel #:
                                                                               Document      Rim13
                                                                                                 for KTM 125 11/10/20
                                                                                                     Filed:  250 300 400 450
                                                                                                                         Page520 525
                                                                                                                                 367 EXC
                                                                                                                                       ofSX SXSPageID
                                                                                                                                          398  SX-F XC | eBay
                                                                                                                                                         #:1674


    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: SH, China
             Shipping to: United States
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Asia, Central America and Caribbean, Europe, Middle East, Greenland, Mexico, Canada, Saint Pierre and Miquelon, Bermuda,
             Oceania, Southeast Asia, South America, PO Box

             Quantity:    1                 Change country:        United States                                                          ZIP Code:      60106              Get Rates


               Shipping and handling            To                         Service                                                                                         Delivery*

               US $100.00                       United States              Expedited Shipping from China/Hong Kong/Taiwan to worldwide                                     Estimated between Thu. Oct. 22 and Thu. Oct. 29
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                         Return shipping

               30 days                                                                                                                 Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                                   Special financing available
                                                                                                   Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                   Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                                   purchases of $99 or more. Other offers may also be available.

                                                                                                   Interest will be charged to your account from the purchase date if the balance is
                                                                                                   not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                                   to credit approval. See terms

                                                                                                   The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 10%                             See all eligible items
 Save up to 10.0% for KTM Wheels
 Marked down item price reflects all savings. Items provided by radiatorfactory                                                                                                               All promotional offers from radiatorfactory




                                                                                                                                                                                                                                                        See all



       19" Rear Wheel Rim Hub Set                           18" 2.15" REAR Wheel Rim for                          19" 2.15" Rear Wheel Rim Hub              21" 1.6" Front Wheel Rim KTM                   21" 18" Complete Wheels Set
       KTM 125 250 300 400 450                              KTM SX SX-F XC XC-F 125                               Set for KTM 125 150 250 300               125 250 300 350 450 540                        KTM 125-540 EXC EXC-F SX
       520 EXC SX SXS MXC EGS                               150 250 300 350 450 12-19                             350 450 SX SX-F XC XC-F                   SX EXC EXC-F SX-F XC-F XC                      SX-F XC XC-W SXS
       SXC XC                                                                                                                                                                                              Husqvarna

       Was:                    US $329.79                   Was:                 US $329.79                       Was:             US $329.79               Was:               US $329.79                  Was:                US $499.79
       Now:                   US $296.81                    Now:               US $296.81                         Now:           US $296.81                 Now:             US $296.81                    Now:               US $449.81


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                    You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views                                                                                                                                                                                                    Feedback
                                                                                                                                                                                                                             Feedback on our suggestions




https://www.ebay.com/itm/18-2-15-REAR-Wheel-Rim-for-KTM-125-250-300-400-450-520-525-EXC-SX-SXS-SX-F-XC/193132068750                                                                                                                                           2/3
10/15/2020                                        Case: 1:20-cv-06677 Document #: 13 Filed: Feedback
                                                                                            11/10/20 Profile
                                                                                                         Page 368 of 398 PageID #:1675
                  Hi! Sign in or register      Daily Deals   Brand Outlet      Help & Contact                                                                                  Sell     Watchlist         My eBay


                                                Shop by
                                                category                   Search for anything                                                                All Categories                             Search             Advanced



                  Home        Community         Feedback forum        Feedback profile



                  Feedback profile


                                             radiatorfactory (188          )                                                                                                                     Member Quick Links
                                             Positive Feedback (last 12 months): 98.4%                                                                                                           Contact member
                                             Member since: Jul-22-19 in China                                                                                                                    View items for sale
                                             Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                   Consistently delivers outstanding customer service.
                                                                   Learn more



                  Feedback ratings                                                                       Detailed seller ratings

                                                   1 month        6 months          12 months                     Average for the last 12 months

                             Positive                 38              156                194                      Accurate description                                         Reasonable shipping cost
                                                                                                                               (184)                                                       (193)
                             Neutral                   0               0                  0
                                                                                                                  Shipping speed                                               Communication
                             Negative                  2               3                  3                                    (190)                                                       (187)




                            All received Feedback                                     Received as buyer                                     Received as seller                                          Left for others

                  3 Feedback received (viewing 1-3)                                                                                                                                                         Revised Feedback: 1


                  Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (3)                             12 Months


                    FEEDBACK                                                                                                                    FROM                                                        WHEN

                           I did not receive a belt                                                                                             Buyer: 3***m (23 )                                          Past month
                           (Private listing)                                                                                                                                                                Reciprocal feedback




                                                                                                                                                                                                                                       Comment?
                           this seller has no knowledge of the product they sell.                                                               Buyer: r***n (74 )                                          Past month
                           (Private listing)                                                                                                                                                                Reciprocal feedback


                                                                Detailed item information is not available for the following items because the feedback is over 90 days old.


                           Advertised to fit my Road King- does not fit, Sent it back 3weeks ago-no refund                                      Buyer: e***r (2)                                            Past 6 months
                           (Private listing)                                                                                                                                                                Reciprocal feedback


                               Reply by radiatorfactory. Left within past 6 months.
                               We have did a refund. But we still do not receive the return wheel. Pls check it



                  Page 1 of 1
                                                                                                                           1



                                                       Member Quick Links                      Contact member                      Suggested Next                 Leave Feedback
                                                                                               View items for sale                                                Reply to received Feedback
                                                                                               View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                  About eBay      Announcements        Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/radiatorfactory?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                      1/1
10/15/2020                                                                                   radiatorfactory
                                                      Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20    on Page
                                                                                                                eBay 369 of 398 PageID #:1676

         Hi! Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                                                           Sell      Watchlist       My eBay


                                        Shop by
                                        category                  Search for anything                                                                                           All Categories                              Search   Advanced



         radiatorfactory's profile



                                                                     radiatorfactory (188 )                                                                                   Items for sale            Visit store       Contact
                                                                     98.4% positive feedback

                                                                                                                              Based in China, radiatorfactory has been an eBay member since Jul 22, 2019
                                                                         Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                          184        Item as described                       194              0                  3                           great item and price
                                                                                                                                                                             Oct 12, 2020
                                                          187        Communication                     Positive         Neutral              Negative
                                                          190        Shipping time

                                                          193        Shipping charges                         Feedback from the last 12 months



                                   14 Followers | 0 Reviews | Member since: Jul 22, 2019 |           China




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/radiatorfactory?_trksid=p2047675.l2559                                                                                                                                                                                 1/1
10/15/2020                                                                                Radiatorfactory
                                                     Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20  | eBay Stores 370 of 398 PageID #:1677
                                                                                                               Page
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                               Sell   Watchlist     My eBay


                                     Shop by
                                     category               Search this Store                                                                   This Store                         Search             Advanced



     eBay       eBay Stores      Radiatorfactory




                                             Radiatorfactory
                                             14 followers radiatorfactory (188     ) 98.4%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                 Time: ending soonest

     Radiator                                         49-96 of 211 Results
     Wheel Rim
                                                                             Billet Alu Forward Controls Foot Pegs Dyna Super Glide FXDC Low Rider FXDL 00-18
     Rear Sets

     Forward Control                                                         $129.77                                                                                             Brand: Harley-Davidson
                                                                             Was: $147.47
     Muffler Exhaust

     Go Kart Parts

     Oil Filter
                                                                             Front Brake Rotors for Honda CBR1000RR Fireblade RR8 RR9 SC57 SP 2008 2009-2016
     Brake Disc Rotor

     Harley Davidson                                                         $159.72                                                                                                         Brand: Honda
                                                                             Was: $177.47
     Yamaha

     Honda

     Other
                                                                             Golf Cart Drive Clutch For Yamaha 4-Cycle G2 G8 G9 G14 G16 G19 G20 G21 G22 85-06
     Condition                          see all
                                                                             $199.97
           New                                                               Was: $222.19


     Price

           Under $150.00
                                                                             For Yamaha 4-Cycle Gas G2 G8 G16 G20 G21 G22 85-06 Drive Secondary Driven Clutch
           $150.00 to $350.00
           Over $350.00                                                      $370.47
     $               - $


     Buying Format                      see all

           All Listings                                                      Forward Controls Footpegs for Harley Dyna Street Bob Low Rider Super Glide 00-17
           Best Offer
                                                                             $129.77
           Auction
                                                                             Was: $147.47
           Buy It Now
           Classified Ads


     Item Location                      see all
                                                                             Drive + Secondary Driven Clutch Golf Cart Gas 4-Cycle G2 G8 G9 G11 G14-G22 85-06

     Delivery Options                   see all                              $360.47

           Free Shipping
           Free In-store Pickup


     Show only                          see all                              Clutch Drive Belt EZGO Golf Cart Gas 4-cycle 91.5-09 1-1/8"W x 41"OD 72328-G01
           Returns Accepted
                                                                             $20.22                                                                                                         Brand: E-Z-GO
           Completed Items
                                                                             Was: $22.47
           Sold Items
                                                                             Only 2 left
           Deals & Savings
           Authorized Seller
           Authenticity Verified                                             EZGO Drive Belt Golf Cart Gas 2-Cycle 89-94 Gas 4-Cycle 91-96 22337-G1 27077-G01

     More refinements...                                                     $20.22                                                                                                            From China
                                                                             Was: $22.47                                                                                                    Brand: E-Z-GO




                                                                             For Yamaha Golf Carts G2 G8 G9 G14 G16 G19 G22 Drive Secondary Driven Clutch Set

                                                                             $290.47                                                                                                           From China




                                                                             Front Brake Rotors for Ducati 749 999 R S 02-07 848 998 1100 Monster S4R Biposto

                                                                             $159.72                                                                                                         Brand: Ducati
                                                                             Was: $177.47




https://www.ebay.com/str/radiatorfactory?_pgn=2                                                                                                                                                                  1/4
10/15/2020                                                                        Radiatorfactory
                                             Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20  | eBay Stores 371 of 398 PageID #:1678
                                                                                                       Page
                                                             Front Brake Rotors for Triumph Daytona SpeedTriple T955 T1050 Sprint ST Rocket 3

                                                             $159.72                                                                               From China
                                                             Was: $177.47
                                                             2 watching



                                                             Front Brake Rotor for Yamaha RD250LC 80-86 RZ250 SR250 XV250 XS360 XS400/C/S

                                                             $67.47                                                                                From China
                                                                                                                                                Brand: Yamaha




                                                             10.5" Black Rear Brake Disc Rotor for Yamaha XS360 XS400 SR500 1977 1978 1979

                                                             $67.47                                                                                From China
                                                             6 watching                                                                         Brand: Yamaha




                                                             3" Forward Control Extension Brake Line Kit 00-06 Softail FLSTN FXST FXSTD FXSTS

                                                             $160.06
                                                             Was: $181.89
                                                             2 watching



                                                             ATV Alu Engine Cooling Radiator for Polaris Sportsman 500 Touring HO INTL 10-13

                                                             $117.42                                                                               From China
                                                             Was: $130.47




                                                             Aluminum Core Engine Water Cooling Radiator for Ducati 1198 1098 848 Street Bike

                                                             $130.02                                                                             Brand: Ducati
                                                             Was: $144.47




                                                             12.6" Front Brake Disc Rotors Pads for Kawasaki Ninja ZX9R ZX-9R 2002 2003 ZX900

                                                             $177.72
                                                             Was: $197.47




                                                             Front Gold Brake Rotors & Pads for Honda CBR600F CBR600F4 SuperSport 1999 2000

                                                             $177.72
                                                             Was: $197.47




                                                             Front Brake Rotors & Pads for Honda VFR800Fi Interceptor VFR800A Goldwing GL1800

                                                             $175.02
                                                             Was: $194.47




                                                             7/8"ATV Silver Throttle Thumb Assembly for Honda TRX450R/ER Suzuki LTA450 LTR450

                                                             $45.47                                                                              Brand: Honda




                                                             7/8" Thumb Control Throttle Assembly for Kawasaki Yamaha Honda Suzuki ArcticCat

                                                             $45.47




                                                             ATV QUAD Throttle Thumb Assembly for Yamaha YFZ350/450 YFS200 YFM350X/660R/700R

                                                             $45.47                                                                             Brand: Yamaha




                                                             8.7" Rear Brake Rotors & Pads for Honda Sportrax TRX400EX 99-08 TRX400X 09 12-14

                                                             $48.12
                                                             Was: $53.47




                                                             Primary Dry Clutch CVT Sheave for HiSUN 400 YS400 MSU400 Massimo Menards ATV UTV

                                                             $120.47



https://www.ebay.com/str/radiatorfactory?_pgn=2                                                                                                                  2/4
10/15/2020                                                                        Radiatorfactory
                                             Case: 1:20-cv-06677 Document #: 13 Filed:  11/10/20  | eBay Stores 372 of 398 PageID #:1679
                                                                                                       Page

                                                             Alu Engine Cooling Radiator for Kawasaki Ninja ZX10R ZX1000E/F 2008 2009 2010

                                                             $132.72                                                                            Brand: Kawasaki
                                                             Was: $147.47




                                                             Alu Core Engine Cooling Radiator for Kawasaki Z1000 ZR1000A 2003 2004 2005 2006

                                                             $68.00




                                                             8.0" Front Brake Rotors Pads for Arctic Cat 250 300 450 500 550 650 1000 2x4 4x4

                                                             $95.82
                                                             Was: $106.47




                                                             Radiator for KTM SX-F 450 07-10 XCF 450 505 SMR 450 2008 2009 Engine Cooling Set

                                                             $67.50                                                                                 Brand: KTM
                                                             Was: $75.00




                                                             Alu Engine Cooling Radiator for Suzuki SV650 SV650S 2005 2006 2007 2008-2010

                                                             $130.02                                                                                From China
                                                             Was: $144.47




                                                             Front Gold Brake Rotors & Pads for Yamaha YZF R1 R6 FJR1300 Roadliner S XV1900

                                                             $175.02
                                                             Was: $194.47




                                                             8.0" F/R Brake Rotor & Pads for Arctic Cat 250 300 400 450 500 550 650 700 1000

                                                             $48.12
                                                             Was: $53.47




                                                             8" F&Rear Brake Rotors Pads for ARCTIC CAT 250-1000 4X4 Auto GT TRV EFi Utility

                                                             $140.82
                                                             Was: $156.47




                                                             Clutch Drive Belt Club Car Golf Cart Gas DS 84 85 86 87 15/16“W37-1/4"OD 1012289

                                                             $20.68
                                                             Was: $22.98




                                                             Golf Cart Clutch Drive Belt For EZGO Gas ST 4x4 04- up 05 06 07 08 OEM 73965-G01

                                                             $23.38
                                                             Was: $25.98
                                                             2 watching



                                                             4.8L 5.3L 6.0L Throttle Body Spacer For Chevrolet Silverado SUBURBAN 1500 2500

                                                             $44.98                                                                                Brand: GMC
                                                             Was: $49.98
                                                             Only 3 left



                                                             Clutch Drive Belt EZGO Gas Golf Cart 2-Cycle Marathon 2PG 76-87 86 85 14153-G1

                                                             $20.22                                                                                 From China
                                                             Was: $22.47
                                                             4 watching



                                                             Aluminum Engine Cooling Radiator for Honda CRF250R 2018 2019 Left & Right Cooler

                                                             $207.42                                                                                From China
                                                             Was: $230.47




                                                             40 Series Go Kart 1" Driver Clutch+7/8" Belt Torque Converter for Briggs 203015A

                                                             $110.47

https://www.ebay.com/str/radiatorfactory?_pgn=2                                                                                                                   3/4
10/15/2020                                            Case: 1:20-cv-06677 Document #: 13Items for sale
                                                                                           Filed:      by radiatorfactory
                                                                                                    11/10/20       Page| eBay
                                                                                                                          373 of 398 PageID #:1680
        Hi! Sign in or register       Daily Deals     Brand Outlet   Help & Contact                                                                                                  Sell   Watchlist       My eBay


                                          Shop by
                                          category         KTM                                                                                                      All Categories                          Search                Advanced


                                                                                                                                                                                                    Include description
                                                       Items for sale from radiatorfactory (188          )       |   Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction      Buy It Now                                                                                              Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Parts                          83 results for KTM           Save this search
         Motorcycle Wheels & Rims
         Motorcycle Radiators
                                                           Find your Motorcycle
         Motorcycle Parts
         More                                                                                                                                                              Clear selections



        Format                              see all
                                                                                                                                                                                0
               All Listings                                Make & Model                                  Year From / To             Distance
               Auction                                                                                                                                                  matching results
                                                            KTM                                          Year From                    Any Distance of
               Buy It Now
                                                            Any Model                                    Year To                      60106                                Find Results

        Guaranteed Delivery                 see all
               No Preference
                                                                                                     CNC Billet MX Aluminum Bling Kits for KTM SX85 SX 85 2013 2014 Orange Motorcross (Fits:
               1 Day Shipping                                                                        KTM)
               2 Day Shipping                                                                        Brand New
               3 Day Shipping
               4 Day Shipping                                                                        $58.02                                                From China
                                                                                                     Was: $64.47                                           Brand: KTM
        Condition                           see all                                                  Buy It Now
                                                                                                     Free Shipping
               New   (83)
                                                                                                     10% off
        Price                                                                                            Watch

               Under $75.00
               $75.00 - $150.00
               Over $150.00                                                                          CNC Billet Aluminum Alloy MX Bling Kits for KTM SX 65 SX65 2013 Orange Motocross (Fits:
        $             to $
                                                                                                     KTM)
                                                                                                     Brand New
        Item Location                       see all
                                                                                                     $58.02                                                From China
               Default
                                                                                                     Was: $64.47                                           Brand: KTM
               Within
                                                                                                     Buy It Now
                100 miles     of 60106
                                                                                                     Free Shipping
               US Only                                                                               10% off
               North America                                                                             Watch
               Worldwide


        Delivery Options                    see all
                                                                                                     New Alu Core Engine Cooling Radiator for KTM DUKE 690 2013 2014 2015 2016 2017 (Fits:
               Free shipping
                                                                                                     KTM)
                                                                                                     Brand New
        Show only                           see all
               Free Returns                                                                          $200.22                                               Brand: KTM
               Returns accepted                                                                      Was: $222.47
               Completed listings                                                                    Buy It Now
               Sold listings                                                                         Free Shipping
               Deals & Savings
                                                                                                     10% off
                                                                                                         Watch
        More refinements...


                                                                                                     21" 1.6" Front Wheel Rim KTM 125 250 300 350 450 540 SX EXC EXC-F SX-F XC-F XC (Fits:
              Seller Information                                                                     KTM)
             radiatorfactory (188     )                                                              Brand New
              Feedback rating: 188
              Positive Feedback: 98.4%
                                                                                                     $296.81                                               Brand: KTM

              Member since Jul-22-19 in                                                              Was: $329.79
              Hong Kong                                                                              Buy It Now
                                                                                                     Free Shipping

              Read feedback profile
                                                                                                     10% off
              Add to my favorite sellers                                                                 Watch




                                                                                                     18" 2.15" REAR Wheel Rim for KTM 125 250 300 400 450 520 525 EXC SX SXS SX-F XC (Fits:
                                                                                                     KTM)
                                                                                                     Brand New

                                                                                                     $296.81                                               From China
                                                                                                     Was: $329.79                                          Brand: KTM
                                                                                                     Buy It Now
                                                                                                     +$100.00 shipping
                                                                                                     10% off
                                                                                                         Watch




                                                         New MX Alu Engine Water Cooling Radiators for KTM 85 SX 2013 2014 2015 2016 2017 (Fits: KTM)
                                                         Brand New




https://www.ebay.com/sch/m.html?_ssn=radiatorfactory&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                     1/8
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 13 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 374 of 398 PageID #:1681
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $296.81
                                                                                                                                             Shipping                                                   $100.00
                                                     New card                                                                                Tax*                                                        $24.80
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                              $421.61

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        $35.13 for 12 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: radiatorfac... | Edit message
                               Message: Item Id: 193132068750 Buyer's Vehicle: KTM

                                                                        18" 2.15" REAR Wheel Rim for KTM 125 250 300 400 450
                                                                        520 525 EXC SX SXS SX-F XC
                                                                        $296.81
                                                                        $329.79

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 22 – Oct 29
                                                                        Expedited Shipping from China/Hong Kong/Taiwan to
                                                                        worldwide
                                                                        $100.00



                                                                        Save up to 10%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436587425015                                                                                                                                                      1/1
10/15/2020                                                             18" 2.15"
                                                      Case: 1:20-cv-06677        REAR Wheel#:Rim
                                                                             Document          13forFiled:
                                                                                                     KTM SX11/10/20
                                                                                                            SX-F XC XC-F 125 150
                                                                                                                       Page      250 of
                                                                                                                               375   300398
                                                                                                                                        350 450 12-19 | eBay
                                                                                                                                             PageID      #:1682
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                 Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheel Hub Assemblies
                                                                                                                                                                                                                                    | Add to Watchlist
                                                      eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims




            This fits a KTM                   Select Year



    SAVE UP TO 10%                  See all eligible items

                                                                                                              18" 2.15" REAR Wheel Rim for KTM SX SX-F XC
                                                                                                                                                                                                      Shop with confidence
                                                                                                              XC-F 125 150 250 300 350 450 12-19
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                                Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:

                                                                                                                 Sale ends 01d 07h 40m                                                                Seller information
                                                                                                                        in:                                                                           radiatorfactory (188     )
                                                                                                                                                                                                      98.4% Positive feedback
                                                                                                                  Quantity:      1             2 available

                                                                                                                                                                                                          Save this Seller
                                                                                                                                                                                                      Contact seller
                                                                                                                    Price:    US $296.81                             Buy It Now
                                                                                                                                                                                                      Visit store
                                                                                                                              No Interest if paid in
                                                                                                                                                                                                      See other items
                                                                                                                              full in 6 mo on $99+*
                                                                                                                                                                    Add to cart
                                                                                                                              US $329.79 (10% off)

                                                                                                                                                                  Add to Watchlist



                                                                                                                                         30-day returns


                                                                                                                  Shipping: $90.00 Standard SpeedPAK from China/Hong
                                                                                                                                Kong/Taiwan | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: SH, China
                                                                                                                                Ships to: United States See exclusions
                                            Have one to sell?        Sell now
                                                                                                                  Delivery:           Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                      Nov. 25
                                                                                                                                      Please note the delivery estimate is greater than 15
                                                                                                                                      business days.
                                                                                                                                      Please allow additional time if international delivery
                                                                                                                                      is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                terms and apply now

                                                                                                                                         Earn up to 5x points when you use your
                                                                                                                                         eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Similar sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




     2016 KTM 350 XCF Front                   2014 Honda CRF450R CRF                 2015 Ktm 250 SX Rear Back               2005 Ktm 250 EXC Rear                     2005 Ktm 250 EXC Front                       Moose Racing MX1 Hubs
     Wheel Rim Hub With Brake…                450 Rear Wheel Hub with…               Wheel Hub                               Back Wheel Hub                            Wheel Hub                                    0213-0703 15-20 Husqvarn…
     $159.00                                  $319.95                                $199.00                                 $115.00                                   $79.00                                       $185.95
     + shipping                               + shipping                             + $57.00 shipping                       + $66.25 shipping                         + $43.50 shipping                            + $60.00 shipping
     Seller 99.6% positive                    Seller 99.9% positive                  Seller 100% positive                    Seller 100% positive                      Seller 100% positive                         Seller 99.5% positive




    Related sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions

                                                                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/18-2-15-REAR-Wheel-Rim-for-KTM-SX-SX-F-XC-XC-F-125-150-250-300-350-450-12-19/193687990584?fits=Make%3AKTM&hash=item2d18b43138:g:cNQAAOSwWspfct9O                                                                               1/4
10/15/2020                                                             320mm
                                                      Case: 1:20-cv-06677    Front Brake Rotor
                                                                           Document      #: 13 & Bracket
                                                                                                  Filed:for11/10/20
                                                                                                            KTM 125 250Page
                                                                                                                        300 450376
                                                                                                                                525 EXC SX SXF
                                                                                                                                     of 398    XC-F | eBay
                                                                                                                                             PageID     #:1683
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                 Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Brakes & Suspension > Brake Rotors                                                                                     | Add to Watchlist




            This fits a KTM                   Select Year



    SAVE UP TO 10%                  See all eligible items

                                                                                                              320mm Front Brake Rotor & Bracket for KTM
                                                                                                                                                                                                      Shop with confidence
                                                                                                              125 250 300 450 525 EXC SX SXF XC-F
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                                Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:

                                                                                                                                               2 available                                            Seller information
                                                                                                                  Quantity:      1
                                                                                                                                                                                                      radiatorfactory (188    )
                                                                                                                                                                                                      98.4% Positive feedback

                                                                                                                    Price:    US $130.02                             Buy It Now
                                                                                                                                                                                                          Save this Seller
                                                                                                                              No Interest if paid in
                                                                                                                                                                                                      Contact seller
                                                                                                                              full in 6 mo on $99+*
                                                                                                                                                                    Add to cart
                                                                                                                                                                                                      Visit store
                                                                                                                              US $144.47 (10% off)
                                                                                                                                                                                                      See other items
                                                                                                                                                                  Add to Watchlist



                                                                                                                                         30-day returns


                                                                                                                  Shipping: $15.00 Standard SpeedPAK from China/Hong
                                                                                                                                Kong/Taiwan | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: SH, China
                                                                                                                                Ships to: United States See exclusions


                                                                                                                  Delivery:           Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                      Nov. 25
                                            Have one to sell?        Sell now                                                         Please note the delivery estimate is greater than 15
                                                                                                                                      business days.
                                                                                                                                      Please allow additional time if international delivery
                                                                                                                                      is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                terms and apply now

                                                                                                                                         Earn up to 5x points when you use your
                                                                                                                                         eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Similar sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




     Brake Disc Rotor Guard                   Front Brake Rotor Disc Disk            Solid Rear Brake Disc Rotor             MC MX Front Brake Disc                    Floating Brake Disc Rotor                    Rear Brake Disc Guard
     Cover Fit KTM SX SXF XC…                 for KTM…                               For KTM EXC 125 250 300…                Rotor For KTM EGS 400 EX…                 +Bracket+Air Vent for KTM…                   Protector For KTM XC-W…
     $18.97                                   $37.02                                 $65.80                                  $49.80                                    $51.69                                       $37.65
     $20.40                                   $42.02                                 + $62.39 shipping                       + $50.00 shipping                         $55.58                                       + $19.48 shipping
     + $6.70 shipping                         + $2.99 shipping                       Seller 99.7% positive                   Last one                                  Free shipping                                Last one
     New                                      New                                                                                                                      Seller 99.5% positive




    Related sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/320mm-Front-Brake-Rotor-Bracket-for-KTM-125-250-300-450-525-EXC-SX-SXF-XC-F/193644450627?fits=Make%3AKTM&hash=item2d161bd343:g:mk8AAOSw6aRfTfCo                                                                                1/5
10/21/2020            Amazon.com: Lijincheng Gear Shifter
                                              Case:       Shift Lever Tip Fit forDocument
                                                        1:20-cv-06677            KTM 125 150 200
                                                                                              #: 250
                                                                                                  13300 350 400
                                                                                                     Filed:     450 500 SXPage
                                                                                                             11/10/20      SXF EXC EXCF
                                                                                                                                 377  ofXC XCFPageID
                                                                                                                                         398   XCW 2017 #:1684
                                                                                                                                                        2018 SX-F EXC-F Motorcycle Parts (Color : Orange): …

                                                                                                                                                           Hello, Sign in
   Skip to main content                                                                                                                                    Account & Lists
                                                                                                                                                                                   Returns                                 0
                                         Home & Kitchen                                                                                                                            & Orders          Try Prime                 Cart
                                                                                                                                                           Account
      Deliver to
                                       Holiday Deals       Gift Cards     Best Sellers   Customer Service     New Releases       AmazonBasics      Whole Foods    Free Shipping                 Shop today's epic deals now
      Bensenville 60106

     Amazon Home           Shop by Room              Discover           Shop by Style        Home Décor            Furniture         Kitchen & Dining       Bed & Bath            Garden & Outdoor             Home Improvement


   Automotive › Motorcycle & Powersports › Parts › Controls › Levers › Shift


                                                                                                                      Lijincheng Gear Shifter Shift                                    $31.69
                                                                                                                      Lever Tip Fit for KTM 125 150
                                                                                                                                                                                       $2.98 delivery: Nov 10 - Dec 3
                                                                                                                      200 250 300 350 400 450 500
                                                                                                                      SX SXF EXC EXCF XC XCF XCW                                       In Stock.
                                                                                                                      2017 2018 SX-F EXC-F                                             Qty:
                                                                                                                                                                                        Qty:
                                                                                                                                                                                        1      1

                                                                                                                      Motorcycle Parts (Color :
                                                                                                                                                                                                         Add to Cart
                                                                                                                      Orange)
                                                                                                                      Brand: Lijincheng                                                                   Buy Now

                                                                                                                                                                                             Secure transaction
                                                                                                                      Price:   $31.69
                                                                                                                                                                                       Ships from ...             LIJINC

                                                                                                                        Get $50 oﬀ instantly: Pay $0.00 $31.69 upon                    Sold by ...                LIJINC

                                                                                                                        approval for the Amazon Rewards Visa Card. No
                                                                                                                        annual fee.                                                          Deliver to Bensenville 60106

                                                                                                                      Returnable until Jan 31, 2021
                                                                                                                                                                                         Add to List
                                                                                                                      Color: Orange
                                                                                                                                                                                         Add to Wedding Registry
                                                                                                                                $31.69            $31.69           $31.69

                                                                                                                                                                                               Share
                                            Roll over image to zoom in                                                   -- Surface Finish: Anodized
                                                                                                                         -- Material: Aluminum
                                                                                                                                                                                                     Have one to sell?
                                                                                                                         -- Replace OEM Number: 79434931044
                                                                                                                                                                                                     Sell on Amazon
                                                                                                                         -- Made from High Quality CNC-machined
                                                                                                                         Aluminum, Beautiful and Durable
                                                                                                                         -- Easy To Install




   Related products from Our Brands




                                                                                                                                                                                                                         Page 1 of 3




             Amazon Brand – Stone &         Amazon Brand – Stone &          Amazon Brand – Stone &        Amazon Brand – Stone &         Amazon Brand – Stone &   Amazon Brand – Stone &             Amazon Brand – Sto
             Beam Rustic Plaid              Beam Rustic Plaid               Beam Rustic Solid 100%        Beam Modern Ceramic            Beam Mid-Century         Beam Classic Egyptian              Beam Modern Round
             Flannel Pillowcase Set,        Flannel Duvet Cover Set,        Cotton Flannel Bed            Floral Embossed                Patterned Planter,       Cotton Bathroom Towel              Iron Hanging Wall M
             Standard, Ivory and            King, Black and White           Sheet Set, Twin, Toast        Decorative Planter             10.53"H, Coral Pink      Set, Set of 3, Rose                With Shelf, 30 Inch
             Cream                                       656                             623              Flower Pot, 7.4"H, Blue                     469                        442                 Height, Dark Bronze
                           1295             $91.67                          $51.49                                     534               $54.35                   $34.81                                          420
             $23.08                                                                                       $44.65                                                                                     $98.84



   Sponsored products related to this item




https://www.amazon.com/Lijincheng-Shifter-Shift-Lever-Motorcycle/dp/B08K477WGW/ref=sr_1_10?th=1                                                                                                                                        1/4
10/21/2020            Amazon.com: Lijincheng Gear Shifter
                                              Case:       Shift Lever Tip Fit forDocument
                                                        1:20-cv-06677            KTM 125 150 200
                                                                                              #: 250
                                                                                                  13300 350 400
                                                                                                     Filed:     450 500 SXPage
                                                                                                             11/10/20      SXF EXC EXCF
                                                                                                                                 378  ofXC XCFPageID
                                                                                                                                         398   XCW 2017 #:1685
                                                                                                                                                        2018 SX-F EXC-F Motorcycle Parts (Color : Orange): …




              CNC Billet Pivot Brake         Motorcycle 2017           Outlaw Racing Gear      Minireen 7/8'' 22mm        Trunkcratepro
              Clutch Levers For KTM          Universal Plastic         Shifter Lever Pedal     Metal Thumb Throttle       Collapsible Portable
              250 300 350 450 500 SX         Headlight Headlamp        L26501 KTM 520 525      Cable Accelerator Handle   Multi Compartments
              SXF EXC EXCF XC...             Frontlight For KTM…       530 540 560 99-09       Assembly For Chin...       Trunk Organizer, Black
                            20                            36                         18                     277                        8,061
              $20.99                         $19.99                    $19.95                  $11.58                     $39.98
                                                                                                                                                                                              Ad feedback


   Special offers and product promotions

          Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
          Your cost could be $0.00 instead of $31.69! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Orange

         Item Type: Covers & Ornamental Mouldings
         Motobike Make: KTM
         Model Name: 10200-GLT002
         Item Length: 1
         Item Width: 1
         Item Height: 1
         Item Weight: 0.07
         Material Type: Aluminum




   Product information

   Color:Orange

       Item Weight                                         0.035 ounces                                    Warranty & Support

       Manufacturer                                        LIJINC-NA                                       Product Warranty: For warranty information about this product, please click here

       ASIN                                                B08K477WGW                                      Feedback

                                                                                                           Would you like to tell us about a lower price?


   Videos                                                                                                                                                                                      Page 1 of 3

             Videos for related products




                                                 3:48                                  0:38                                     0:38                                     0:38
             Hammerhead Extended Shift                    KaTur Motorcycle Skull Stripe           KaTur Motorcycle Silver CNC Gear         KaTur Motorcycle Silver Deep Cut          KaTur Motorcy
             Levers                                       Black Deep Cut CNC Shift Linkage        Shift Lever Shift Linkage                CNC Shift Linkage                         Gear Shift Leve

             Hammerhead Designs Incorporated              KaTur                                   KaTur                                    KaTur                                     KaTur



     Upload your video




   Customer questions & answers
        Have a question? Search for answers



              Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?




   Customer reviews                                                     No customer reviews


https://www.amazon.com/Lijincheng-Shifter-Shift-Lever-Motorcycle/dp/B08K477WGW/ref=sr_1_10?th=1                                                                                                              2/4
10/21/2020        Amazon.com: Lijincheng Gear Shifter
                                          Case:       Shift Lever Tip Fit forDocument
                                                    1:20-cv-06677            KTM 125 150 200
                                                                                          #: 250
                                                                                              13300 350 400
                                                                                                 Filed:     450 500 SXPage
                                                                                                         11/10/20      SXF EXC EXCF
                                                                                                                             379  ofXC XCFPageID
                                                                                                                                     398   XCW 2017 #:1686
                                                                                                                                                    2018 SX-F EXC-F Motorcycle Parts (Color : Orange): …
   5 star                                        0%
   4 star                                        0%
   3 star                                        0%
   2 star                                        0%
   1 star                                        0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

               Write a customer review




     Deals in magazine subscriptions                                                                                                                                                                                Page 1 of 9




                 National Geographic                  Reader's Digest                      Veranda                               InStyle                     Real Simple
                 Kids                                                  58                                   4                                     1,461                       29
                                  6,384               Print Magazine                       Print Magazine                        Print Magazine              Print Magazine
                 Print Magazine                       $5.00                                $5.00                                 $11.00                      $5.00
                 $15.00


     Best sellers in Kindle eBooks                                                                                                                                                                                  Page 1 of 8




                 A Time for Mercy (Jake               If You Tell: A True Story            The Cipher (Nina                      Spellbreaker                The Haunting of Brynn
                 Brigance Book 3)                     of Murder, Family…                   Guerrera Book 1)                      › Charlie N. Holmberg       Wilder: A Novel
                 › John Grisham                       › Gregg Olsen                        › Isabella Maldonado                                  1,858       › Wendy Webb
                                  853                                  16,834                              3,491                 Kindle Edition                               2,339
                 Kindle Edition                       Kindle Edition                       Kindle Edition                        $4.99                       Kindle Edition
                 $14.99                               $4.99                                $4.99                                                             $4.99


     Your Browsing History                View or edit your browsing history      ›                                                                                       Page 1 of 2       See personalized recommendations

                                                                                                                                                                                                          Sign in

                                                                                                                                                                                                  New customer? Start here.




                                                                                                                   Back to top




                           Get to Know Us                                   Make Money with Us                              Amazon Payment Products                                Let Us Help You
                           Careers                                          Sell products on                                Amazon Rewards Visa                                    Amazon and COVID-
                                                                            Amazon                                          Signature Cards                                        19
                           Blog
                                                                            Sell apps on Amazon                             Amazon.com Store Card                                  Your Account
                           About Amazon
                                                                            Become an Aﬃliate                               Amazon Business Card                                   Your Orders
                           Press Center
                                                                            Advertise Your Products                         Amazon Business Line of Credit                         Shipping Rates &
                           Investor Relations                                                                                                                                      Policies
                                                                            Self-Publish with Us                            Shop with Points
                           Amazon Devices                                                                                                                                          Amazon Prime
                                                                            Host an Amazon Hub                              Credit Card Marketplace
                           Amazon Tours                                                                                                                                            Returns &
                                                                            › See More Make Money                           Reload Your Balance                                    Replacements
                                                                            with Us
                                                                                                                            Amazon Currency Converter                              Manage Your Content
                                                                                                                                                                                   and Devices
                                                                                                                                                                                   Amazon Assistant
                                                                                                                                                                                   Help




https://www.amazon.com/Lijincheng-Shifter-Shift-Lever-Motorcycle/dp/B08K477WGW/ref=sr_1_10?th=1                                                                                                                                   3/4
10/21/2020                                   Case: 1:20-cv-06677 Document #: 13 Filed:Amazon.com
                                                                                       11/10/20: KTM
                                                                                                  Page 380 of 398 PageID #:1687
                                                                                                                                          Hello, Sign in
   Skip to main content                        KTM                                                                                        Account & Lists
                                                                                                                                                                 Returns                          0
                                    LIJINC                                                                                                                       & Orders    Try Prime                  Cart
                                                                                                                                          Account
      Deliver to
                                  Holiday Deals      Gift Cards   Best Sellers   Customer Service   New Releases   AmazonBasics   Whole Foods    Free Shipping    Registry   Sell     Coupons
      Bensenville 60106

    1-16 of 57 results for LIJINC : "KTM"                                                                                                                                           Sort  by:Featured
                                                                                                                                                                                    Featured
                                                                                                                                                                                     Sort by:


    Brand
    Lijincheng                                                                                          Motorcycle Windscreen Windshield Protector for KTM Duke 690 Enduro R
    Logo                                                                                                2012 2013 2014 2015 2016 2017 2018 Smoke Black Windproof Spoiler…
    LogoArt
                                                                                                        $5450
                                                                                                        $2.98 shipping




                                                                                                        Motorcycle Clear Windshield Windscreen Double Bubble Fit for KTM 690
                                                                                                        2012-2016 15 14 13 Spoiler
                                                                                                        $
                                                                                                         3417
                                                                                                        $2.98 shipping




                                                                                                        Windscreen Wind Deﬂector Windshield Motorcycle Parts Fit for KTM 1290
                                                                                                        Super Adventure R S 2017 2018 2019 Clear Light Smoke Color Spoiler…
                                                                                                        $
                                                                                                         14369
                                                                                                        $2.98 shipping




                                                                                                        Motorcycle Risen Adjustable Windscreen Air Deﬂector Windshield Wind
                                                                                                        Screen Spoiler for Triumph Yamaha Honda VFR 800 KTM Benelli Spoiler…
                                                                                                        $
                                                                                                         9293
                                                                                                        $2.98 shipping




                                                                                                        for Kawasaki Zx6r Z1000 Zx10r KTM Rc 125 Motorcycle Risen Adjustable
                                                                                                        Windscreen Air Deﬂector Windshield Wind Screen Spoiler Spoiler
                                                                                                        $
                                                                                                         9305
                                                                                                        $2.98 shipping




                                                                                                        Motorcycle Motorbike Windshield for KTM Duke 690 KTM690 2012 2013
                                                                                                        2014 2015 2012-2015 Windscreen Wind Deﬂectors Air Flow Spoiler (Col…
                                                                                                        $5059
                                                                                                        $2.98 shipping




                                                                                                        Lijincheng 57mm Footrest Foot Peg Rest Fit for K-T-M 690 Enduro SMC
                                                                                                        SMR 950 990 1050 190 1190 1290 Super Adventure R S T Moto…
                                                                                                        $
                                                                                                         9989
                                                                                                        $2.98 shipping




https://www.amazon.com/s?k=KTM&me=A1TZHA6GIA1VZ1&ref=nb_sb_noss                                                                                                                                                1/4
10/21/2020                           Case: 1:20-cv-06677 Document #: 13 Filed:Amazon.com
                                                                               11/10/20: KTM
                                                                                          Page 381 of 398 PageID #:1688

                                                                              Lijincheng Foot Pegs Pedals Footrest Footpegs for KTM SX SXF EXC EXCF
                                                                              XC XCF XCW XCFW 65 85 125 150 200 250 300 350 400 450 500 525 53…
                                                                              $
                                                                                  6676
                                                                              $2.98 shipping




                                                                              Lijincheng Gear Shift Lever Folding Tip Foot Pegs Rest Footpegs Pedals
                                                                              Rear Sets Fit for K-T-M 125 200 EXC 250 350 450 505 SX-F 150 SX 250 …
                                                                              $6812
                                                                              $2.98 shipping




                                                                              Lijincheng Brake Pedal Lever Tip Plate Fit for Husqvarna TE FE TC FC TX FX
                                                                              FS 125 150 200 250 300 350 390 400 450 501 S 2017 2018 2019 for…
                                                                              $   2885
                                                                              $2.98 shipping




                                                                              Lijincheng Gear Shifter Shift Lever Tip Fit for KTM 125 150 200 250 300
                                                                              350 400 450 500 SX SXF EXC EXCF XC XCF XCW 2017 2018 SX-F EXC-F…
                                                                              $
                                                                                  3169
                                                                              $2.98 shipping




                                                                              Lijincheng Motorcycle CNC Foot Pegs Pedals Foot Rests Fit for KTM SX SXF
                                                                              EXC EXCF XCF XCW XCFW 65 85 125 150 250 300 350 400 450 530…
                                                                              $
                                                                                  6353
                                                                              $2.98 shipping




                                                                              Lijincheng 1Pair CNC Aluminum Motorcycle Rearset Footrests Foot Rest
                                                                              Foot Pegs Pedal Fit for Yamaha Fit for KTM Fit Modiﬁed Motorcycle…
                                                                              $
                                                                                  2529
                                                                              $2.98 shipping
                                                                              Only 7 left in stock - order soon.




                                                                              Motorcycle Adjustable Windscreen Windshield Fit for
                                                                              Honda/Kawasaki/Harley/Yamaha/Ducati/KTM/Suzuki/BMW Wind…
                                                                              $
                                                                                  21417
                                                                              $2.98 shipping




                                                                              Motorcycle Windscreen Windshield Fit for KTM RC125 RC200 RC390 RC
                                                                              125 200 390 2014 2015 2016 2017 2018 Spoiler (Color : Light Smoke)
                                                                              $   8499
                                                                              $2.98 shipping
                                                                              Only 20 left in stock - order soon
https://www.amazon.com/s?k=KTM&me=A1TZHA6GIA1VZ1&ref=nb_sb_noss                                                                                            2/4
10/21/2020                                  Case: 1:20-cv-06677 Document #: 13 Filed:Amazon.com
                                                                                      11/10/20: KTM
                                                                                                 Page 382 of 398 PageID #:1689
                                                                                                                     Only 20 left in stock - order soon.




                                                                                                                     Motorcycle Windscreen for 2017 2018 2019 2020 Fit for KTM Duke SX RC
                                                                                                                     125 390 Windshield Airﬂow Wind Deﬂector Protector with Bracket DE…
                                                                                                                     $9844
                                                                                                                     $2.98 shipping




                                                                                                                  ← Previous           1        2     3   4      Next →




                                                         Need help?
                                                         Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                                                           Page 1 of 4




               Tank Straps Motorcycle            MIBAO Half Round                     RHINO USA Ratchet                      Tank Straps Motorcycle           DEXI Indoor Doormat
               Tie Down Straps (2pk) -           Doormat, 24 x 36 Non                 Straps (4PK) - 1,823lb                 Tie Down Straps (4pk) -          Front Door Rug, 20"x32"
               10.000 lb Webbing                 Slip Durable Welcome                 Guaranteed Max Break                   10.000 lb Webbing                Absorbent Machine
               Break Strength 2'' x…             Door Mats, Boots…                    Strength, Includes (4)…                Break Strength 2'' x…            Washable Inside Door…
                                517                               422                                  3,374                                  123                              1,504
               $43.77                            $34.99                               $29.97                                 $74.77                           $20.99


     Deals in magazine subscriptions                                                                                                                                                                                  Page 1 of 9




               ESSENCE                           Reader's Digest                      National Geographic                    TIME                             Ladybug
               Print Magazine                                     58                  Kids                                                    1,952                            296
               $5.00                             Print Magazine                                        6,384                 Print Magazine                   Print Magazine
                                                 $5.00                                Print Magazine                         $14.00                           $24.95
                                                                                      $15.00


     Your Browsing History            View or edit your browsing history     ›                                                                                            Page 1 of 2         See personalized recommendations

                                                                                                                                                                                                            Sign in

                                                                                                                                                                                                    New customer? Start here.




                                                                                                               Back to top




                        Get to Know Us                                 Make Money with Us                                Amazon Payment Products                                     Let Us Help You
                        Careers                                        Sell products on                                  Amazon Rewards Visa                                         Amazon and COVID-
                                                                       Amazon                                            Signature Cards                                             19
                        Blog
                                                                       Sell apps on Amazon                               Amazon.com Store Card                                       Your Account
                        About Amazon
                                                                       Become an Aﬃliate                                 Amazon Business Card                                        Your Orders
                        Press Center
                                                                       Advertise Your Products                           Amazon Business Line of Credit                              Shipping Rates &
                        Investor Relations                                                                                                                                           Policies
                                                                       Self-Publish with Us                              Shop with Points
                        Amazon Devices                                                                                                                                               Amazon Prime
                                                                       Host an Amazon Hub                                Credit Card Marketplace
                        Amazon Tours                                                                                                                                                 Returns &
                                                                       › See More Make Money                             Reload Your Balance                                         Replacements
                                                                       with Us
https://www.amazon.com/s?k=KTM&me=A1TZHA6GIA1VZ1&ref=nb_sb_noss                                                                                                                                                                     3/4
10/21/2020                                       Case: 1:20-cv-06677 Document #: 13 Amazon.com Seller Profile:
                                                                                    Filed: 11/10/20      Page  LIJINC
                                                                                                                    383 of 398 PageID #:1690
                                                                                                                                                                          Hello, Sign in
   Skip to main content                                                                                                                                                   Account & Lists
                                                                                                                                                                                                 Returns                               0
                                          All                                                                                                                                                    & Orders       Try Prime                  Cart
                                                                                                                                                                          Account
      Deliver to
                                         Holiday Deals       Gift Cards    Best Sellers    Customer Service          New Releases          AmazonBasics       Whole Foods        Free Shipping               Shop today's epic deals now
      Bensenville 60106


   LIJINC                                                                                                                                               Have a question for LIJINC?
   LIJINC storefront
   Just launched No feedback yet                                                                                                                         Ask a question
   LIJINC is committed to providing each customer with the highest standard of customer service.




   Detailed Seller Information


   Business Name:ZHUJISHIGULIBAIHUODIAN
   Business Address:
     383HAO.YUANJIACUN.JIYANGJIEDAO
     ZHUJISHI.SHAOXINGSHI
     ZHEJIANGSHENG
     311800
     CN


       Returns & Refunds        Shipping          Policies        Help         Products



         Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact LIJINC to get information about any additional policies that may apply.

         Contact this seller

         To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



         A-to-z Guarantee


         Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers your payment to the
         merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon receipt...Read more




                                                                                      Leave seller feedback       Tell us what you think about this page




        Deals in magazine subscriptions                                                                                                                                                                                       Page 1 of 9




                   Highlights High Five                  Reader's Digest                   National Geographic Kids               Travel + Leisure                  Martha Stewart Living
                                    1,343                                 58                                6,384                                  26                                35
                   Print Magazine                        Print Magazine                    Print Magazine                         Print Magazine                    Print Magazine
                   $29.99                                $5.00                             $15.00                                 $3.00                             $3.00


        Inspired by your browsing history                                                                                                                                                                                     Page 1 of 8




                   CICMOD Motorcycle Front               Orange Accessories CNC            Pro Taper Grip Glue                    KTM Racing HAT Orange             FMF Racing 11299 Wash
                   & Rear Fork Wheel Frame               Front Brake Master                Adhesive Compound                      UPW1758300                        Plug
                   Slider Crash Protector for            Cylinder Cover Fluid for          Bottle 1 OZ                                             53                                1,409
                   KTM 125 200 390 Duke K                KTM Duke 125 2013…                                 621                   $22.00                            $11.08
                                    87                                    13               $10.75
                   $25.98                                $12.99


        Your Browsing History               View or edit your browsing history    ›                                                                                               Page 1 of 2     See personalized recommendations

                                                                                                                                                                                                                   Sign in

                                                                                                                                                                                                           New customer? Start here.




                                                                                                                    Back to top




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1TZHA6GIA1VZ1&sshmPath=                                                                                    1/2
10/21/2020                                                                 Select
                                              Case: 1:20-cv-06677 Document #: 13 Shipping
                                                                                  Filed: Options - Amazon.com
                                                                                          11/10/20    Page 384Checkout
                                                                                                                   of 398 PageID #:1691




                Choose your shipping options                                                                                                                               Continue




                Shipment 1 of 1                                                                                   Choose a delivery option:

                Shipping from LIJINC           (Learn more)                                                             Tuesday, Nov. 10 - Thursday, Dec. 3
                                                                                                                        $2.98 - Shipping
                Shipping to:      , 1001 FOSTER AVE, BENSENVILLE, IL, 60106-1445 United
                States

                    Lijincheng Gear Shifter Shift Lever Tip Fit for KTM 125 150 200 250 300 350
                    400 450 500 SX SXF EXC EXCF XC XCF XCW 2017 2018 SX-F EXC-F
                    Motorcycle Parts (Color : Orange)
                    $31.69 - Quantity: 1
                    Sold by: LIJINC


                Change quantities or delete




                                                                                                                                                                           Continue




                                                              Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                                 Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                           1/1
10/21/2020                                                                        Place
                                                  Case: 1:20-cv-06677 Document #: 13    Your Order
                                                                                      Filed:       - Amazon.com
                                                                                              11/10/20     Page Checkout
                                                                                                                  385 of 398 PageID #:1692




                Review your order

                            Want to save time on your next order and go directly to this step when checking out?                                                                                        Place your order
                                Default to these delivery and payment options
                                                                                                                                                                                        By placing your order, you agree to Amazon's
                                                                                                                                                                                            privacy notice and conditions of use.

                                                                                                                                                                                       Order Summary
                   Shipping address Change                               Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                                       Items:                                     $31.69
                                                                             ending in                                       voucher
                                                                                                                                                                                       Shipping & handling:                         $2.98
                   1001 FOSTER AVE
                                                                                                                               Enter Code                       Apply
                   BENSENVILLE, IL 60106-1445                            Billing address Change                                                                                        Total before tax:                          $34.67
                   United States                                         Same as shipping address                                                                                      Estimated tax to be collected:*              $1.98
                   Phone:
                   Add delivery instructions                                                                                                                                           Order total:                              $36.65

                                                                                                                                                                                       How are shipping costs calculated?
                                          , we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music and
                                                                                                                                                                                       Why didn't I qualify for free shipping?
                                   more
                                   » Get Started

                   Estimated delivery: Nov. 10, 2020 - Dec. 3, 2020
                                       Lijincheng Gear Shifter Shift Lever Tip Fit                 Choose a delivery option:
                                       for KTM 125 150 200 250 300 350 400 450                          Tuesday, Nov. 10 - Thursday, Dec. 3
                                       500 SX SXF EXC EXCF XC XCF XCW 2017                              $2.98 - Shipping
                                       2018 SX-F EXC-F Motorcycle Parts (Color :
                                       Orange)
                                       $31.69
                                       Quantity: 1 Change
                                       Sold by: LIJINC
                                           Gift options not available.



                *Why has sales tax been applied? See tax and seller information

                Do you need help? Explore our Help pages or contact us

                For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
                email notifying you that the item has been shipped.

                Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

                Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

                Go to the Amazon.com homepage without completing your order.


                                                                                              Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                                   1/1
10/21/2020             Amazon.com: Lijincheng Motorcycle
                                               Case: CNC    Foot Pegs PedalsDocument
                                                         1:20-cv-06677       Foot Rests Fit for
                                                                                             #:KTM
                                                                                                13 SX SXF EXC
                                                                                                   Filed:     EXCF XCF
                                                                                                           11/10/20    XCW XCFW
                                                                                                                     Page   386 65
                                                                                                                                of 85 125 PageID
                                                                                                                                    398   150 250 300#:1693
                                                                                                                                                      350 400 450 530 Adventure Motorcycle Parts (Color : …

                                                                                                                                                         Hello, Sign in
   Skip to main content                           KTM                                                                                                    Account & Lists
                                                                                                                                                                                Returns                                 0
                                        All                                                                                                                                     & Orders          Try Prime                 Cart
                                                                                                                                                         Account
       Deliver to
                                       Holiday Deals      Gift Cards      Best Sellers   Customer Service   New Releases      AmazonBasics      Whole Foods     Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                                                  Lijincheng Motorcycle CNC Foot                                    $63.53
                                                                                                                  Pegs Pedals Foot Rests Fit for
                                                                                                                                                                                    $2.98 delivery: Nov 10 - Dec 3
                                                                                                                  KTM SX SXF EXC EXCF XCF XCW
                                                                                                                  XCFW 65 85 125 150 250 300                                        In Stock.
                                                                                                                  350 400 450 530 Adventure                                         Qty:
                                                                                                                                                                                     Qty:
                                                                                                                                                                                     1      1

                                                                                                                  Motorcycle Parts (Color : Silver)
                                                                                                                  Brand: Lijincheng                                                                   Add to Cart


                                                                                                                                                                                                       Buy Now
                                                                                                                   Price:   $63.53
                                                                                                                                                                                          Secure transaction
                                                                                                                     Get $50 oﬀ instantly: Pay $13.53 $63.53 upon
                                                                                                                                                                                    Ships from ...             LIJINC
                                                                                                                     approval for the Amazon Rewards Visa Card. No
                                                                                                                                                                                    Sold by ...                LIJINC
                                                                                                                     annual fee.

                                                                                                                  Returnable until Jan 31, 2021                                           Deliver to Bensenville 60106

                                                                                                                   Color: Silver
                                                                                                                                                                                      Add to List

                                                                                                                             $60.06            $60.06            $60.06
                                                                                                                                                                                      Add to Wedding Registry


                                                                                                                             $60.06            $63.53
                                                                                                                                                                                            Share
                                              Roll over image to zoom in
                                                                                                                      1.Made from forged T7 7075 aluminum, one of the                             Have one to sell?
                                                                                                                      highest strenght alloys.
                                                                                                                                                                                                  Sell on Amazon
                                                                                                                      2.Sharp teeth made from hardened steel resist
                                                                                                                      wear
                                                                                                                      3.Removeable and replaceable teeth
                                                                                                                      4.Improved comfort and control with nearly 30%
                                                                                                                      more surface area
                                                                                                                      5.Mount with all your stock hardware




   Related products from Our Brands




                                                                                                                                                                                                                      Page 1 of 2




             Amazon Brand – Rivet             Amazon Brand – Rivet          Amazon Brand – Rivet       Amazon Brand – Rivet           Amazon Brand – Rivet      Amazon Brand – Rivet              Amazon Brand – Riv
             Rustic Stoneware Indoor          Geometric Ceramic             Cone-Shaped Wall           Modern Hand-Woven              Westline Modern Indoor    Modern Geometric                  Percale 100% Organ
             Outdoor Flower Plant             Planter, 6.5"H, White and     Mount Vase, 7.5"H,         Stripe Fringe Throw            Outdoor Hand Painted      Stoneware Home Decor              Cotton Bed Sheet Se
             Home Decor Tall                  Grey                          Modern Earthenware,        Blanket, 50" x 60", Navy       Stoneware Planter         Flower Vase - 6.9 Inch,           Easy Care, Full, Vapo
             Cylinder Vase, 11"H,                           935             White                      Blue and White with            Flower Pot, 8"H, Red      White                                          292
             Silver                           $35.73                                    623            Sienna Orange                  White Blue Black                       309                  $60.49
                          2024                                              $13.49                                   569                           320          $25.65
             $33.99                                                                                    $52.76                         $41.20



   Sponsored products related to this item                                                                                                                                                                        Page 1 of 13




https://www.amazon.com/Lijincheng-Motorcycle-Pedals-Rests-Adventure/dp/B08K44JFPR/ref=sr_1_12?dchild=1&keywords=KTM&m=A1TZHA6GIA1VZ1&qid=1603248496&s=merchant-items&sr=1-12&th=1                                                   1/3
10/21/2020                Amazon.com: Lijincheng
                                            Case:1Pair1:20-cv-06677
                                                       CNC Aluminum Motorcycle Rearset Footrests
                                                                        Document                 Foot Rest11/10/20
                                                                                        #: 13 Filed:       Foot Pegs Pedal
                                                                                                                      Page Fit for
                                                                                                                                387Yamaha Fit forPageID
                                                                                                                                      of 398     KTM Fit Modified
                                                                                                                                                           #:1694 Motorcycle Motorcycle Parts (Color : Green)

                                                                                                                                                          Hello, Sign in
   Skip to main content                           KTM                                                                                                     Account & Lists
                                                                                                                                                                                 Returns                                 0
                                        All                                                                                                                                      & Orders          Try Prime                 Cart
                                                                                                                                                          Account
       Deliver to
                                    Holiday Deals         Gift Cards     Best Sellers   Customer Service    New Releases      AmazonBasics      Whole Foods      Free Shipping             Shop deals before they're gone
       Bensenville 60106
   ‹ Back to results



                                                                                                                   Lijincheng 1Pair CNC Aluminum                                     $25.29
                                                                                                                   Motorcycle Rearset Footrests
                                                                                                                                                                                     $2.98 delivery: Nov 10 - Dec 3
                                                                                                                   Foot Rest Foot Pegs Pedal Fit
                                                                                                                   for Yamaha Fit for KTM Fit                                        Only 7 left in stock -
                                                                                                                                                                                     order soon.
                                                                                                                   Modiﬁed Motorcycle
                                                                                                                   Motorcycle Parts (Color : Green)                                  Qty:
                                                                                                                                                                                      Qty:
                                                                                                                                                                                      1      1

                                                                                                                   Brand: Lijincheng
                                                                                                                                                                                                       Add to Cart

                                                                                                                   Price:   $25.29                                                                      Buy Now

                                                                                                                     Get $50 oﬀ instantly: Pay $0.00 $25.29 upon                           Secure transaction
                                                                                                                     approval for the Amazon Rewards Visa Card. No
                                                                                                                                                                                     Ships from ...             LIJINC
                                                                                                                     annual fee.
                                                                                                                                                                                     Sold by ...                LIJINC
                                                                                                                   Returnable until Jan 31, 2021

                                                                                                                   Color: Green                                                            Deliver to Bensenville 60106


                                                                                                                             $25.29             $25.29            $25.29               Add to List


                                                                                                                                                                                       Add to Wedding Registry
                                                                                                                             $25.29            $25.29             $25.29
                                    Click image to open expanded view
                                                                                                                                                                                             Share
                                                                                                                             $25.29             $25.29
                                                                                                                                                                                                   Have one to sell?

                                                                                                                      Type: Foot Pedal                                                             Sell on Amazon
                                                                                                                      Color: Black ,Silver, Gold ,Blue, Red, Titanium
                                                                                                                      ,Orange, Green
                                                                                                                      Material: Aluminum Billet,CNC Machined
                                                                                                                      Placement on Vehicle: Left, Right
                                                                                                                      Gear Pedal Fitment:For KTM DUKE125 200 390
                                                                                                                      2013-2014




   Related products from Our Brands




                                                                                                                                                                                                                       Page 1 of 2




             AmazonBasics                     AmazonBasics Slim,           AmazonBasics Slim,          AmazonBasics Slim,             AmazonBasics 6-Piece       AmazonBasics                      AmazonBasics 3-She
             Lightweight Super Soft           Velvet, Non-Slip Clothes     Velvet, Non-Slip Clothes    Velvet, Non-Slip Clothes       Fade-Resistant Cotton      Collapsible Fabric                Heavy Duty Shelving
             Easy Care Microﬁber Bed          Suit Hangers,                Suit Hangers,               Suit Hangers,                  Bath Towel Set - White     Storage Cubes Organizer           Storage Unit on 2"
             Sheet Set with 16" Deep          Ivory/Silver - Pack of       Ivory/Silver - Pack of 50   Ivory/Silver - Pack of 30                  28639          with Handles, Beige -             Wheel Casters, Meta
             Pockets - Twin XL, Beige         100                                        53861                       53861            $20.99                     Pack of 6                         Organizer Wire Rack
                          126543                            53860          $22.51                      $22.69                                                                 23474                Black (23.2L x 13.4W
             $14.99                           $39.52                                                                                                             $19.11                            32.75H)
                                                                                                                                                                                                                22716
                                                                                                                                                                                                   $39.99



   Sponsored products related to this item                                                                                                                                                                         Page 1 of 13




https://www.amazon.com/Lijincheng-Aluminum-Motorcycle-Footrests-Modified/dp/B08K448MSP/ref=sr_1_13?dchild=1&keywords=KTM&m=A1TZHA6GIA1VZ1&qid=1603248496&s=merchant-items&sr=1-13&th=1                                               1/4
10/23/2020                     Amazon.com: Motocross
                                         Case:       Motorcycle Handguard
                                                  1:20-cv-06677           Guards Handguards
                                                                      Document              Protector11/10/20
                                                                                    #: 13 Filed:     for KTM IRBISPage
                                                                                                                   TTR CRF
                                                                                                                        388YZFof
                                                                                                                               WRF KXF
                                                                                                                                 398   20Mm Handlebar
                                                                                                                                     PageID    #:1695 (Black+White): Home Improvement


   Skip to main content                  All        ktm+handguard                                                                     Acco
                                                                                                                                      Hello,       Lists       Returns                                 0
                                                                                                                                      Account                  & Orders          Try Prime                 Cart

       Deliver to
                                       Holiday Deals       Gift Cards    Browsing History        Customer Service              's Amazon.com      Prime Video            Shop deals before they're gone
       Bolingbrook 60440

     Tools & Home Improvement        Best Sellers    Deals & Savings    Gift Ideas   Power & Hand Tools    Lighting & Ceiling Fans   Kitchen & Bath Fixtures    Smart Home           Shop by Room




   Automotive › Motorcycle & Powersports › Parts › Controls › Handlebars & Components › Handguards


                                                                                                Motocross Motorcycle                                               $30.99
                                                                                                Handguard Guards                                                   & FREE Shipping

                                                                                                Handguards Protector for                                           Arrives: Nov 19 - Dec 11

                                                                                                KTM IRBIS TTR CRF YZF WRF
                                                                                                                                                                   In stock.
                                                                                                KXF 20Mm Handlebar                                                 Usually ships within 4 to 5 days.
                                                                                                (Black+White)                                                       Qty:
                                                                                                                                                                     Qty:
                                                                                                                                                                     1      1
                                                                                                Brand: Bravic

                                                                                                                                                                                    Add toto
                                                                                                                                                                                      Add  Cart
                                                                                                                                                                                             Cart
                                                                                                Price:   $30.99 & FREE Shipping
                                                                                                                                                                                      Submit
                                                                                                                                                                                       Buy Now
                                                                                                Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                                the Amazon Rewards Visa Card. No annual fee.                             Secure transaction
                                                                                                Extended holiday return window till Jan 31, 2021
                                                                                                                                                                   Ships from ...      Lina-car-shop
                                                                                                Color: Black                                                       Sold by ...         Lina-car-shop

                                                                                                   100% Brand new and High quality.
                                                                                                   Motocross Motorcycle Handguard Guards                                 Deliver to Bolingbrook 60440

                                                                                                   Handguards Protector for KTM IRBIS TTR CRF
                                                                                                   YZF WRF KXF 20Mm Handlebar (Black+White)                          Add to List

                                                                                                › See more product details
                                                                                                                                                                            Share
                             Click image to open expanded view                                    Report incorrect product information.

                       Subm Subm Subm Subm Subm Subm Subm                                                                                                                        Have one to sell?

                                                                                                                                                                                 Sell on Amazon




   You might also like                                                                                                                                                                           Page 1 of 12
   Sponsored




                    Motorcycle Duke390 250          7/8 Inches 22mm                  Black Boar (66010) ATV           JFG RACING Motorcycle                Worldmotop 7/8" 22mm                NEW KT
                    Handguards Hand                 Motorcycle Universal             Rear Storage Box and             Universal Handguards                 Motorcycle Hand Guards              HANDG
                    Handle Bar Handguard            Handguards Hand Guard            Lounger-Integrated Lock          Aluminum Hand Guards                 Handguards Brush Bar -              SX 85 SX
                    Hand Guards Brush…              for KTM EXC EXCF SX…             Helps Deter The...               Brush Bar For oﬀ R...                Universal for Oﬀ...                 U69513
                    $35.99                                       22                               1,936                            733                                   5
                                                    $22.89                           $203.74                          $19.99                               $17.58                              $119.9


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $30.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description
       Color:Black

             NEW




https://www.amazon.com/Motocross-Motorcycle-Handguard-Handguards-Protector/dp/B08HLSQT7Y/ref=sr_1_44?dchild=1&keywords=ktm%2Bhandguard&qid=1603072350&sr=8-44&th=1                                                1/4
10/23/2020                     Amazon.com: Motocross
                                         Case:       Motorcycle Handguard
                                                  1:20-cv-06677           Guards Handguards
                                                                      Document              Protector11/10/20
                                                                                    #: 13 Filed:     for KTM IRBISPage
                                                                                                                   TTR CRF
                                                                                                                        389YZFof
                                                                                                                               WRF KXF
                                                                                                                                 398   20Mm Handlebar
                                                                                                                                     PageID    #:1696 (Black+White): Home Improvement



   Product information

   Color:Black

   Technical Details                                                                                 Additional Information

         Manufacturer                                8                                                 ASIN                                        B08HLSQT7Y

         Part Number                                 Store565                                          Date First Available                        September 7, 2020

         Color                                       Black                                           Warranty & Support
         Material                                    Other                                           Product Warranty: For warranty information about this product, please click here

                                                                                                     Feedback

                                                                                                     Would you like to tell us about a lower price?


   Videos
             Videos for related products




                                              7:29                                       1:59                                        1:53
             Installing handguards on 2008               JFG-RACING Black Hand Guards               JFG-RACING Black Handguards
             Yamaha WR250F                               Handguards                                 Hand Guards - Universal for 7/8"…

             JFG RACING                                  JFG RACING                                 JFG RACING



     Upload your video




   You might also like                                                                                                                                                            Page 1 of 10
   Sponsored




                 KTM Hand Brake Lever            KTM Rear Brake Disc            Hand Guards                     7/8 Inches 22mm                KTM LOCK ON GRIP SET              NEW OE
                 (Orange) 2014-2020              Guard (Black) 2004-2020        Handguards Guard                Motorcycle Universal           2016-2020 250 350 450             Rear Bra
                 OEM: 7871399204404              OEM: 5481096120030             Handguard - Universal           Handguards Hand Guard          SX XC-W EXC-F XC-W                2004-20
                             3                   $83.99                         7/8 inches 22mm and…            for Kawasaki KX KLX…           EXC-F 79002924100                 SXF 548
                 $47.99                                                                      100                             22                           17
                                                                                $24.99                          $22.89                         $29.99                            $83.99




                                                                                                                                                                     Sponsored


   Customer questions & answers
        Have a question? Search for answers



               Typical questions asked about products:
               - Is the item durable?
               - Is this item easy to use?
               - What are the dimensions of this item?


https://www.amazon.com/Motocross-Motorcycle-Handguard-Handguards-Protector/dp/B08HLSQT7Y/ref=sr_1_44?dchild=1&keywords=ktm%2Bhandguard&qid=1603072350&sr=8-44&th=1                               2/4
10/23/2020                        Amazon.com: Motocross
                                            Case:       Motorcycle Handguard
                                                     1:20-cv-06677           Guards Handguards
                                                                         Document              Protector11/10/20
                                                                                       #: 13 Filed:     for KTM IRBISPage
                                                                                                                      TTR CRF
                                                                                                                           390YZFof
                                                                                                                                  WRF KXF
                                                                                                                                    398   20Mm Handlebar
                                                                                                                                        PageID    #:1697 (Black+White): Home Improvement




   Customer reviews                                                             No customer reviews

   5 star                                         0%
   4 star                                         0%
   3 star                                         0%
   2 star                                         0%
   1 star                                         0%
     How are ratings calculated?




   Review this product
   Share your thoughts with other customers

                Write a customer review




     7/8 Inches 22mm Motorcycle Universal Handg…
                   22
     $22.89                                Shop now


                                             Sponsored




                                                                               Motorcycle Duke390 250 Handguards Hand Handle
                                                                               Bar Handguard Hand Guards Brush Guard Wind...              Shop now
                                                                               $35.99
                                                                                                                                                     Sponsored




     Deals in magazine subscriptions                                                                                                                                               Page 1 of 8




                 Better Homes & Gardens               National Geographic                Country                   Elle                           Reader's Digest
                                   5,920              Kids                                                10                        13                             60
                 Print Magazine                                        6,455             Print Magazine            Print Magazine                 Print Magazine
                 $5.00                                Print Magazine                     $5.00                     $5.00                          $5.00
                                                      $15.00


     Best sellers in Kindle eBooks                                                                                                                                                 Page 1 of 7




                 A Time for Mercy (Jake               If You Tell: A True Story          The Cipher (Nina          I Promise You: Stand-          Spellbreaker
                 Brigance Book 3)                     of Murder, Family…                 Guerrera Book 1)          Alone College Sports…          › Charlie N. Holmberg
                 › John Grisham                       › Gregg Olsen                      › Isabella Maldonado      › Ilsa Madden-Mills                            2,137
                                   1,492                               17,079                            4,124                    589             Kindle Edition
                 Kindle Edition                       Kindle Edition                     Kindle Edition            Kindle Edition                 $4.99

https://www.amazon.com/Motocross-Motorcycle-Handguard-Handguards-Protector/dp/B08HLSQT7Y/ref=sr_1_44?dchild=1&keywords=ktm%2Bhandguard&qid=1603072350&sr=8-44&th=1                               3/4
10/23/2020                        Amazon.com: Motocross
                                            Case:       Motorcycle Handguard
                                                     1:20-cv-06677           Guards Handguards
                                                                         Document              Protector11/10/20
                                                                                       #: 13 Filed:     for KTM IRBISPage
                                                                                                                      TTR CRF
                                                                                                                           391YZFof
                                                                                                                                  WRF KXF
                                                                                                                                    398   20Mm Handlebar
                                                                                                                                        PageID    #:1698 (Black+White): Home Improvement

                 $                                        $                                       $                                     $

     Your Browsing History                 View or edit your browsing history            ›




                                                                                                                Back to top




               Get to Know Us                                     Make Money with Us                                          Amazon Payment Products                                     Let Us Help You
               Careers                                            Sell products on                                            Amazon Rewards Visa                                         Amazon and COVID-
                                                                  Amazon                                                      Signature Cards                                             19
               Blog
                                                                  Sell apps on Amazon                                         Amazon.com Store Card                                       Your Account
               About Amazon
                                                                  Become an Aﬃliate                                           Amazon Business Card                                        Your Orders
               Press Center
                                                                  Advertise Your Products                                     Amazon Business Line of Credit                              Shipping Rates &
               Investor Relations                                                                                                                                                         Policies
                                                                  Self-Publish with Us                                        Shop with Points
               Amazon Devices                                                                                                                                                             Amazon Prime
                                                                  Host an Amazon Hub                                          Credit Card Marketplace
               Amazon Tours                                                                                                                                                               Returns &
                                                                  › See More Make Money                                       Reload Your Balance                                         Replacements
                                                                  with Us
                                                                                                                              Amazon Currency Converter                                   Manage Your Content
                                                                                                                                                                                          and Devices
                                                                                                                                                                                          Amazon Assistant
                                                                                                                                                                                          Help




                                                                                                                  English                   United States




               Amazon Music              Amazon                         Amazon Drive                               6pm                       AbeBooks                ACX                           Alexa
               Stream millions           Advertising                    Cloud storage                              Score deals               Books, art              Audiobook                     Actionable
               of songs                  Find, attract, and             from Amazon                                on fashion                & collectibles          Publishing                    Analytics
                                         engage customers                                                          brands                                            Made Easy                     for the Web

               Sell on                   Amazon                         Amazon Fresh                               AmazonGlobal              Home Services           Amazon Ignite                 Amazon Rapids
               Amazon                    Business                       Groceries & More                           Ship Orders               Experienced Pros        Sell your original            Fun stories for
               Start a Selling           Everything For                 Right To Your Door                         Internationally           Happiness Guarantee     Digital                       kids on the go
               Account                   Your Business                                                                                                               Educational
                                                                                                                                                                     Resources

               Amazon Web                Audible                        Book Depository                            Box Oﬃce                  ComiXology              DPReview                      East Dane
               Services                  Listen to Books &              Books With Free                            Mojo                      Thousands of            Digital                       Designer Men's
               Scalable Cloud            Original                       Delivery Worldwide                         Find Movie                Digital Comics          Photography                   Fashion
               Computing                 Audio                                                                     Box Oﬃce Data
               Services                  Performances

               Fabric                    Goodreads                      IMDb                                       IMDbPro                   Kindle Direct           Prime Now                     Amazon Photos
               Sewing, Quilting          Book reviews                   Movies, TV                                 Get Info                  Publishing              FREE 2-hour                   Unlimited Photo
               & Knitting                &                              & Celebrities                              Entertainment             Indie Digital & Print   Delivery                      Storage
                                         recommendations                                                           Professionals             Publishing              on Everyday Items             Free With Prime
                                                                                                                   Need                      Made Easy

               Prime Video               Shopbop                        Amazon Warehouse                           Whole Foods               Woot!                   Zappos                        Ring
               Direct                    Designer                       Great Deals on                             Market                    Deals and               Shoes &                       Smart Home
               Video                     Fashion Brands                 Quality Used Products                      America’s                 Shenanigans             Clothing                      Security Systems
               Distribution                                                                                        Healthiest
               Made Easy                                                                                           Grocery Store

               eero WiFi                 Neighbors App                  Amazon Subscription Boxes                  PillPack                  Amazon Renewed          Amazon Second
               Stream 4K Video           Real-Time Crime                Top subscription boxes – right             Pharmacy                  Like-new products       Chance
               in Every Room             & Safety Alerts                to your door                               Simpliﬁed                 you can trust           Pass it on, trade it
                                                                                                                                                                     in,
                                                                                                                                                                     give it a second
                                                                                                                                                                     life




                                                              Conditions of Use    Privacy Notice        Interest-Based Ads © 1996-2020, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Motocross-Motorcycle-Handguard-Handguards-Protector/dp/B08HLSQT7Y/ref=sr_1_44?dchild=1&keywords=ktm%2Bhandguard&qid=1603072350&sr=8-44&th=1                                                    4/4
10/23/2020                            Case: 1:20-cv-06677 Document #: 13 Filed:Amazon.com
                                                                                11/10/20: KTM
                                                                                           Page 392 of 398 PageID #:1699

   Skip to main content             Lina-car-shop     KTM                                                        Acco
                                                                                                                 Hello,    Lists    Returns                           0
                                                                                                                 Account            & Orders    Try Prime                   Cart

       Deliver to
                                  Holiday Deals      Gift Cards   Browsing History   Customer Service      's Amazon.com   Prime Video   Best Sellers    Buy Again
       Bolingbrook 60440

     17-24 of 24 results for Lina-car-shop : "KTM"                                                                                                      Sort  by:Featured
                                                                                                                                                        Featured
                                                                                                                                                         Sort by:


     Brand
     Generic                                                                               Motocross Motorcycle Handguard Guards Handguards Protector
     Bravic                                                                                for KTM IRBIS TTR CRF YZF WRF KXF 20Mm Handlebar…
     EHS                                                                                   $
                                                                                             3099
                                                                                           FREE Shipping




                                                                                           Rear Chain Adjuster Axle Blocks For Ktm Sx Sxf Xc Xcf Exc Excf
                                                                                           Xcw Xcfw 85 125 150 200 250 300 350 400 450 500 525 530
                                                                                           $
                                                                                             4699
                                                                                           FREE Shipping




                                                                                           Motorcycle Handlebar Raised Extend Handle Bar Clamp Mount
                                                                                           Riser for KTM 390DUKE DUKE390 2017-2019 Motor Parts
                                                                                           $
                                                                                             6199
                                                                                           FREE Shipping




                                                                                           Universal Motorcycle Exhaust Muﬄer Drop Protection Ring-
                                                                                           Silencer Protector Guard for Husqvarna Ktm Motocross Moto…
                                                                                           $
                                                                                             2499
                                                                                           FREE Shipping




                                                                                           Universal Motorcycle Windsn Rear View Mirror 180 Wide Angle
                                                                                           Central Rearview Mirror for Yamaha Vespa KTM Kawasaki
                                                                                           $
                                                                                             8199
                                                                                           FREE Shipping




                                                                                           Motorcycle Exhaust Heat Shield Protector Cover Guard for KTM
                                                                                           EXC SXF Honda CRF CB Yamaha YZF WR Kawasaki KXF KX Suzuk…
                                                                                           $
                                                                                             2299
                                                                                           FREE Shipping




https://www.amazon.com/s?k=KTM&i=merchant-items&me=ANIFYMDVT2BDL&page=2&qid=1603467279&ref=sr_pg_2                                                                                 1/3
10/23/2020                             Case: 1:20-cv-06677 Document #: 13 Filed:Amazon.com
                                                                                 11/10/20: KTM
                                                                                            Page 393 of 398 PageID #:1700
                                                                                                     Rear Wheel Hub Spacers for KTM 125 150 200 250 300 350 400
                                                                                                     450 SX SXF XC XCF 2013-2019 for Husqvarna TC TX FC FX 2016…
                                                                                                     2799
                                                                                                     $

                                                                                                     FREE Shipping




                                                                                                     Motocross Enduro Motorcycle Universal Side Stand Rubber Strap
                                                                                                     for Ktm Xc Xcf Xcw Xcfw Sx Exc 125 150 250 350 450 530 1998…
                                                                                                     1399
                                                                                                     $

                                                                                                     FREE Shipping




                                                                                                     ← Previous        1      2         Next →




                                                  Need help?
                                                  Visit the help section or contact us




     Sponsored products related to this search What's this?                                                                                                                 Page 1 of 3




                US Cargo Control               VersaTex Multi-Purpose          CNC Aluminum Universal             VULCAN Exotic Car Rim          Pit Posse Motorcycle ATV
                Aluminum L Track Tie           Rubber Floor Mat for            Billet Complete                    Tie Down Set - 2 Inch x        Metric Tool Kit -
                Down System - 8 Piece          Indoor or Outdoor Use,          Motorcycle Windscreen              144 Inch, 4 Straps -           Wrenches, Screwdriver,
                Powersports Kit…               Utility Mat for…                Fairing Bolts Kit…                 PROSeries - 3,300…             Hex Set, Spark Plug…
                                 15                             720                             54                                 95                             160
                $149.99                        $21.99                          $23.99                             $65.99                         $47.95


     Deals in magazine subscriptions                                                                                                                                        Page 1 of 8




                Real Simple                    National Geographic             Food & Wine                        Reader's Digest                Better Homes & Gardens
                                 31            Kids                                             12                                 60                             5,920
                Print Magazine                                  6,455          Print Magazine                     Print Magazine                 Print Magazine
                $5.00                          Print Magazine                  $3.00                              $5.00                          $5.00
                                               $15.00


     Your Browsing History            View or edit your browsing history   ›




https://www.amazon.com/s?k=KTM&i=merchant-items&me=ANIFYMDVT2BDL&page=2&qid=1603467279&ref=sr_pg_2                                                                                        2/3
10/23/2020                                                                          Amazon.com
                                                   Case: 1:20-cv-06677 Document #: 13          Seller Profile:Page
                                                                                      Filed: 11/10/20         Lina-car-shop
                                                                                                                      394 of 398 PageID #:1701

   Skip to main content                          All
                                                                                                                                                  Acco
                                                                                                                                                  Hello,    Lists       Returns                           0
                                                                                                                                                  Account               & Orders        Try Prime             Cart

       Deliver to
                                            Holiday Deals           Gift Cards     Browsing History          Customer Service            's Amazon.com      Prime Video               Shop today's epic deals now
       Bolingbrook 60440


    Lina-car-shop                                                                                                                        Have a question for Lina-car-shop?
    Lina-car-shop storefront
    Just launched No feedback yet                                                                                                          Ask a question
    Lina-car-shop is committed to providing each customer with the highest standard of customer service.




    Detailed Seller Information


    Business Name:Prapha Amsam-arng
    Business Address:
      195/716 Sikan
      Donmueang
      Bangkok
      10210
      TH


       Returns & Refunds                Shipping         Policies        Help          Products



             Please refer to the Amazon.com Return Policy and Amazon.com Refund Policy or contact Lina-car-shop to get information about any additional policies that may apply.

             Contact this seller

             To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.



             A-to-z Guarantee


             Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee. Amazon.com automatically transfers
             your payment to the merchant so you'll never need to pay a merchant directly. Our A-to-z Safe Buying Guarantee covers both the delivery of your item and its condition upon
             receipt...Read more




                                                                                 Leave seller feedback     Tell us what you think about this page




         Deals in magazine subscriptions                                                                                                                                                            Page 1 of 8




                       National Geographic Kids              Reader's Digest                      Real Simple                    Better Homes and Gardens       Entrepreneur Magazine
                                         6,455                                60                                   31                             38                              6
                       Print Magazine                        Print Magazine                       Print Magazine                 Print Magazine                 Print Magazine
                       $15.00                                $5.00                                $5.00                          $3.00                          $5.00


         Best sellers in Kindle eBooks                                                                                                                                                              Page 1 of 7




                       A Time for Mercy (Jake                If You Tell: A True Story of         The Cipher (Nina Guerrera      I Promise You: Stand-          Spellbreaker
                       Brigance Book 3)                      Murder, Family Secrets,…             Book 1)                        Alone College Sports…          › Charlie N. Holmberg
                       › John Grisham                        › Gregg Olsen                        › Isabella Maldonado           › Ilsa Madden-Mills                              2,137
                                         1,492                                17,079                               4,124                          589           Kindle Edition
                       Kindle Edition                        Kindle Edition                       Kindle Edition                 Kindle Edition                 $4.99
                       $14.99                                $4.99                                $4.99                          $2.99


         Your Browsing History                     View or edit your browsing history     ›




https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ANIFYMDVT2BDL&sshmPath=                                                        1/2
10/23/2020                                                               Select
                                            Case: 1:20-cv-06677 Document #: 13 Shipping
                                                                                Filed: Options - Amazon.com
                                                                                        11/10/20    Page 395Checkout
                                                                                                                 of 398 PageID #:1702




         Choose your shipping options                                                                                                                              Continue




         Shipment 1 of 1                                                                                  Choose a delivery option:

         Shipping from Lina-car-shop                (Learn more)                                                Thursday, Nov. 19 - Friday, Dec. 11
                                                                                                                FREE Shipping
         Shipping to:     , 375 W BRIARCLIFF RD, BOLINGBROOK, IL, 60440-3825
         United States

             Motocross Motorcycle Handguard Guards Handguards Protector for KTM
             IRBIS TTR CRF YZF WRF KXF 20Mm Handlebar (Black+White)
             $30.99 - Quantity: 1
             Sold by: Lina-car-shop


         Change quantities or delete




                                                                                                                                                                   Continue




                                                      Do you have a gift card or promotional code? We’ll ask you to enter your claim code when it’s time to pay.

                                                                         Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/shipoptionselect/handlers/display.html?hasWorkingJavascript=1                                                                                   1/1
10/23/2020                                                                      Place
                                                Case: 1:20-cv-06677 Document #: 13    Your Order
                                                                                    Filed:       - Amazon.com
                                                                                            11/10/20     Page Checkout
                                                                                                                396 of 398 PageID #:1703




     Review your order

                 Want to save time on your next order and go directly to this step when checking out?                                                                                       Place your order
                     Default to these delivery and payment options
                                                                                                                                                                             By placing your order, you agree to Amazon's
                                                                                                                                                                                 privacy notice and conditions of use.

                                                                                                                                                                            Order Summary
         Shipping address Change                              Payment method Change                               Add a gift card, promotion code, or
                                                                                                                                                                            Items:                                     $30.99
                                                                  ending in                                       voucher
                                                                                                                                                                            Shipping & handling:                         $0.00
         375 W BRIARCLIFF RD
                                                                                                                    Enter Code                       Apply
         BOLINGBROOK, IL 60440-3825                           Billing address Change                                                                                        Total before tax:                          $30.99
         United States                                        Same as shipping address                                                                                      Estimated tax to be collected:*              $1.94
         Phone:
         Add delivery instructions                                                                                                                                          Order total:                            $32.93

                                                                                                                                                                            How are shipping costs calculated?
                                     we'd like to give you a chance to try Amazon Prime and instantly enjoy Prime Video, Prime Music, and
                             more.
                             » Sign up for a free trial

         Estimated delivery: Nov. 19, 2020 - Dec. 11, 2020
                            Motocross Motorcycle Handguard Guards                       Choose a delivery option:
                            Handguards Protector for KTM IRBIS TTR                           Thursday, Nov. 19 - Friday, Dec. 11
                            CRF YZF WRF KXF 20Mm Handlebar                                   FREE Shipping
                            (Black+White)
                            $30.99
                            Quantity: 1 Change
                            Sold by: Lina-car-shop
                                Gift options not available.



     *Why has sales tax been applied? See tax and seller information

     Do you need help? Explore our Help pages or contact us

     For an item sold by Amazon.com: When you click the "Place your order" button, we'll send you an email message acknowledging receipt of your order. Your contract to purchase an item will not be complete until we send you an
     email notifying you that the item has been shipped.

     Colorado, Louisiana and Puerto Rico Purchasers: Important information regarding sales tax you may owe in your State

     Within 30 days of delivery, you may return new, unopened merchandise in its original condition. Exceptions and restrictions apply. See Amazon.com's Returns Policy

     Go to the Amazon.com homepage without completing your order.


                                                                                   Conditions of Use | Privacy Notice © 1996-2020, Amazon.com, Inc.




https://www.amazon.com/gp/buy/spc/handlers/display.html?hasWorkingJavascript=1                                                                                                                                                        1/1
10/23/2020                                   Amazon.com:
                                           Case:         Rear Chain Adjuster
                                                 1:20-cv-06677               Axle Blocks
                                                                      Document        #:For
                                                                                         13Ktm Sx Sxf11/10/20
                                                                                            Filed:   Xc Xcf Exc Excf
                                                                                                                 PageXcw Xcfw
                                                                                                                         39785of125398
                                                                                                                                    150 200 250 300#:1704
                                                                                                                                        PageID     350 400 450 500 525 530


   Skip to main content                  All     KTM                                                                             Acco
                                                                                                                                 Hello,      Lists       Returns                                 0
                                                                                                                                 Account                 & Orders          Try Prime                 Cart

       Deliver to
                                       Holiday Deals    Gift Cards    Browsing History        Customer Service            's Amazon.com     Prime Video               Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



                                                                                            Rear Chain Adjuster Axle                                         $46.99
                                                                                            Blocks For Ktm Sx Sxf Xc Xcf                                     & FREE Shipping

                                                                                            Exc Excf Xcw Xcfw 85 125 150                                     Arrives: Nov 19 - Dec 11

                                                                                            200 250 300 350 400 450
                                                                                                                                                             In stock.
                                                                                            500 525 530                                                      Usually ships within 4 to 5 days.
                                                                                            Brand: EHS
                                                                                                                                                             Qty:
                                                                                                                                                              Qty:
                                                                                                                                                              1      1


                                                                                            Price:   $46.99 & FREE Shipping                                                  Add toto
                                                                                                                                                                               Add  Cart
                                                                                                                                                                                      Cart
                                                                                            Get $50 oﬀ instantly: Pay $0.00 upon approval for
                                                                                            the Amazon Rewards Visa Card. No annual fee.                                       Submit
                                                                                                                                                                                Buy Now

                                                                                            Extended holiday return window till Jan 31, 2021
                                                                                                                                                                   Secure transaction
                                                                                             Color: Orange
                                                                                                                                                             Ships from ...      Lina-car-shop
                                                                                               100% Brand new and High quality.                              Sold by ...         Lina-car-shop
                                                                                               Car accessories, Motorcycle accessories,
                                                                                               Replacement and Repair equipment include: Car                       Deliver to Bolingbrook 60440
                                                                                               Care Accessories, Keyless Entry Remote and Fob,
                                                                                               Nuts & Bolts & Clips, Car Connector Plug, Mirrors
                                                                                                                                                               Add to List
                                                                                               & Accessories, Theft Protection, Grips &
                                                                                               Handlebar, Turn Signal Indicators, Motorcycle
                                                                                               Glasses, Decals & Stickers, Motorcycle Covers, Car                    Share
                              Click image to open expanded view
                                                                                               Electronic.
                                                                                               Excellent quality, fast delivery, simple after-sales.                       Have one to sell?
                       Subm Subm Subm Subm Subm Subm Subm
                                                                                               We make every eﬀort to provide customers with
                                                                                                                                                                           Sell on Amazon
                                                                                               satisfactory service.
                                                                                               Rear Chain Adjuster Axle Blocks For Ktm Sx Sxf Xc
                                                                                               Xcf Exc Excf Xcw Xcfw 85 125 150 200 250 300
                                                                                               350 400 450 500 525 530
                                                                                             › See more product details

                                                                                               Report incorrect product information.


   You might also like                                                                                                                                                                     Page 1 of 15
   Sponsored




                    KTM XW-Ring Chain            KTM LOCK ON GRIP SET             KTM Racing Chain Guide          KTM/FMF Titanium                   2007-2014 ﬁts KTM 450               KTM Po
                    (Orange) 520x118 2003-       2016-2020 250 350 450            (Orange) OEM                    Megabomb Header 250                XC-W CZ ORH X Ring                  Compos
                    2020 OEM:                    SX XC-W EXC-F XC-W               7810497000004                   SX-F/XC-F 2019-2020                Chain 520-120L                      KTM 25
                    79610965118EB                EXC-F 79002924100                            2                   OEM: 79105907500                   $115.20                             Cmpl. 2
                                1                           17                    $98.99                          $399.99                                                                $207.9
                    $124.99                      $29.99


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $0.00 instead of $46.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

https://www.amazon.com/Rear-Chain-Adjuster-Axle-Blocks/dp/B08GLQJLSQ/ref=sr_1_18?dchild=1&keywords=KTM&m=ANIFYMDVT2BDL&qid=1603467279&s=merchant-items&sr=1-18                                              1/4
10/23/2020                                    Amazon.com:
                                           Case:          Universal Motorcycle
                                                 1:20-cv-06677       Document  Windsn#:
                                                                                      Rear
                                                                                        13View Mirror11/10/20
                                                                                           Filed:     180 Wide Angle
                                                                                                                 PageCentral
                                                                                                                          398Rearview
                                                                                                                                of 398Mirror for Yamaha
                                                                                                                                          PageID        Vespa KTM Kawasaki
                                                                                                                                                      #:1705

   Skip to main content                  All     KTM                                                                              Acco
                                                                                                                                  Hello,      Lists       Returns                                 0
                                                                                                                                  Account                 & Orders          Try Prime                 Cart

       Deliver to
                                       Holiday Deals     Gift Cards    Browsing History       Customer Service             's Amazon.com      Prime Video               Shop today's epic deals now
       Bolingbrook 60440




   ‹ Back to results



                                                                                             Universal Motorcycle Windsn                                      $81.99
                                                                                             Rear View Mirror 180 Wide                                        & FREE Shipping

                                                                                             Angle Central Rearview Mirror                                    Arrives: Nov 19 - Dec 11

                                                                                             for Yamaha Vespa KTM
                                                                                                                                                              In stock.
                                                                                             Kawasaki                                                         Usually ships within 4 to 5 days.
                                                                                             Brand: EHS
                                                                                                                                                               Qty:
                                                                                                                                                                Qty:
                                                                                                                                                                1      1


                                                                                             Price:   $81.99 & FREE Shipping                                                   Add toto
                                                                                                                                                                                 Add  Cart
                                                                                                                                                                                        Cart
                                                                                             Get $50 oﬀ instantly: Pay $31.99 upon approval for
                                                                                             the Amazon Rewards Visa Card. No annual fee.                                        Submit
                                                                                                                                                                                  Buy Now

                                                                                             Extended holiday return window till Jan 31, 2021
                                                                                                                                                                    Secure transaction
                                                                                                100% Brand new and High quality.
                                                                                                                                                              Ships from ...      Lina-car-shop
                                                                                                Car accessories, Motorcycle accessories,
                                                                                                                                                              Sold by ...         Lina-car-shop
                                                                                                Replacement and Repair equipment include: Car
                                                                                                Care Accessories, Keyless Entry Remote and Fob,
                                                                                                Nuts & Bolts & Clips, Car Connector Plug, Mirrors                   Deliver to Bolingbrook 60440

                                                                                                & Accessories, Theft Protection, Grips &
                                                                                                Handlebar, Turn Signal Indicators, Motorcycle                   Add to List
                                                                                                Glasses, Decals & Stickers, Motorcycle Covers, Car
                                                                                                Electronic.
                                                                                                                                                                       Share
                             Click image to open expanded view                                  Excellent quality, fast delivery, simple after-sales.
                                                                                                We make every eﬀort to provide customers with
                              Subm Subm Subm Subm Subm                                          satisfactory service.                                                       Have one to sell?

                                                                                                Universal Motorcycle Windsn Rear View Mirror                                Sell on Amazon
                                                                                                180 Wide Angle Central Rearview Mirror for
                                                                                                Yamaha Vespa KTM Kawasaki
                                                                                              › See more product details

                                                                                                Report incorrect product information.


   You might also like                                                                                                                                                                      Page 1 of 15
   Sponsored




                    KTM Rear Brake Disc           KTM XW-Ring Chain               Motorcycle Swingarm              KTM Supersprox Stealth             2004 ﬁts KTM 300 MXC                KTM Po
                    Guard (Black) 2004-2020       (Orange) 520x118 2003-          Guard Swing Arm                  Rear Sprocket (Orange)             Race-Driven Rear RipTide            Compos
                    OEM: 5481096120030            2020 OEM:                       Protector For KTM                48T OEM:                           Brake Rotor Disc for MX             KTM 25
                    $83.99                        79610965118EB                   EXC125 EXC200…                   5841005104804                      Motorcross                          Cmpl. 2
                                                              1                                44                              1                      $43.95                              $207.9
                                                  $124.99                         $21.99                           $83.99


   Special offers and product promotions
             Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
             Your cost could be $31.99 instead of $81.99! Get a $50 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
             now




   Have a question?
   Find answers in product info, Q&As, reviews

         Type your question or keyword




   Product description

             NEW


https://www.amazon.com/Universal-Motorcycle-Central-Rearview-Kawasaki/dp/B08GLPY94J/ref=sr_1_21?dchild=1&keywords=KTM&m=ANIFYMDVT2BDL&qid=1603467279&s=merchant-items&sr=1-21                                1/4
